Name: Commission Implementing Regulation (EU) 2015/2450 of 2 December 2015 laying down implementing technical standards with regard to the templates for the submission of information to the supervisory authorities according to Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  political framework;  insurance;  civil law;  budget;  information and information processing;  economic geography
 Date Published: nan

 31.12.2015 EN Official Journal of the European Union L 347/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2450 of 2 December 2015 laying down implementing technical standards with regard to the templates for the submission of information to the supervisory authorities according to Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of 25 November 2009 of the European Parliament and of the Council on the taking up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 35(10), the third subparagraph of Article 244(6) and the second subparagraph of Article 245(6) thereof, Whereas: (1) For the purposes of facilitating effective supervision of insurance and reinsurance undertakings, it is appropriate to establish the templates for the submission of information referred to in Article 35(1) and (2) of Directive 2009/138/EC for individual undertakings and in Article 244(2) and Article 245(2) of that Directive for groups to the supervisory authorities. (2) An adequate level of detail of the information to be submitted is crucial for a proper implementation of a risk-based supervisory review process. The templates are a visual representation of the information to be reported and specify the level of detail of that information. (3) The harmonisation of the templates to be used when submitting information to supervisory authorities is an essential instrument to promote supervisory convergence. For this reason the information to be reported in accordance with Directive 2009/138/EC should be submitted as specified in the templates provided for by this Regulation. (4) In practice, the information will be reported in electronic form as set out in Article 313 of Commission Delegated Regulation (EU) 2015/35 (2). (5) Insurance and reinsurance undertakings and groups should only submit the information applicable for their business. For example, certain options provided for by Directive 2009/138/EC, like the use of the matching adjustment for the calculation of the technical provisions or the use of a full or partial internal model or of underwriting-specific parameters for the calculation of the solvency capital requirement, affect the scope of the information to be submitted. In most cases, only a subset of the templates provided for in this Regulation should be submitted, as not all the templates are applicable for all undertakings. (6) The provisions of this Regulation are closely linked to each other, since they all deal with the submission of information from insurance and reinsurance undertakings and groups to the supervisory authorities. To ensure coherence between those provisions, which should enter into force at the same time, to facilitate a comprehensive understanding of those provisions and to ensure easy access to them by persons subject to the reporting obligations, including investors not established in the Union, it is desirable to include all the implementing technical standards required by Article 35(10), Article 244(6) and Article 245(6) of Directive 2009/138/EC in a single Regulation. (7) This Regulation is based on the draft implementing technical standards submitted by the European Insurance and Occupational Pensions Authority to the Commission. (8) The European Insurance and Occupational Pensions Authority has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Insurance and Reinsurance Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council (3). (9) In order to ensure that supervisory reporting is effectively applied in a uniform manner from the date on which the reporting obligations apply, this Regulation should enter into force as soon as possible and apply from 1 January 2016, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS AND SUPERVISORY REPORTING REQUIREMENTS Article 1 Subject matter This Regulation lays down implementing technical standards on regular supervisory reporting by establishing the templates for the submission of information to the supervisory authorities referred to in Article 35(1) and (2) of Directive 2009/138/EC for individual insurance and reinsurance undertakings and in Article 244(2) and Article 245(2) of Directive 2009/138/EC for groups. Article 2 Supervisory reporting formats Insurance and reinsurance undertakings, participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit the information referred to in this Regulation in the data exchange formats and representations determined by the supervisory authorities or by the group supervisor and in accordance with the following specifications: (a) data points with the data type monetary shall be expressed in units with no decimals with the exception of templates S.06.02, S.08.01, S.08.02 and S.11.01, which shall be expressed in units with two decimals; (b) data points with the data type percentage shall be expressed as per unit with four decimals; (c) data points with the data type integer shall be expressed in units with no decimals. Article 3 Currency 1. For the purposes of this Regulation reporting currency, unless otherwise required by the supervisory authority, shall be: (a) for individual reporting, the currency used for the preparation of the insurance or reinsurance undertaking's financial statements; (b) for group reporting, the currency used for the preparation of the consolidated financial statements. 2. Data points with the data type monetary shall be reported in the reporting currency, which requires the conversion of any other currency into the reporting currency unless otherwise stated in this Regulation. 3. When expressing the value of any asset or liability denominated in a currency other than the reporting currency, the value shall be converted into the reporting currency as if the conversion had taken place at the closing rate on the last day for which the appropriate rate is available in the reporting period to which the asset or liability relates. 4. When expressing the value of any income or expense, the value shall be converted into the reporting currency using such basis of conversion as that used for accounting purposes. 5. The conversion into the reporting currency shall be calculated by applying the exchange rate from the same source as that used for the insurance or reinsurance undertaking's financial statements in the case of individual reporting or for the consolidated financial statements in the case of group reporting, unless otherwise required by the supervisory authority. Article 4 Re-submission of data Insurance and reinsurance undertakings, participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall re-submit as soon as practicable the information reported using the templates referred to in this Regulation when the information originally reported has materially changed in relation to the same reporting period after the last submission to the supervisory authorities or to the group supervisor. CHAPTER II QUANTITATIVE REPORTING TEMPLATES FOR INDIVIDUAL UNDERTAKINGS Article 5 Quantitative templates for the opening information for individual undertakings Insurance and reinsurance undertakings shall submit the information referred to in Article 314(1)(a) and (c) of Commission Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.01.01.03 of Annex I, specifying the content of the submission, following the instructions set out in section S.01.01 of Annex II; (b) template S.01.02.01 of Annex I, specifying basic information on the undertaking and the content of reporting in general, following the instructions set out in section S.01.02 of Annex II; (c) template S.01.03.01 of Annex I, specifying basic information on the ring-fenced funds and matching adjustment portfolios, following the instructions set out in section S.01.03 of Annex II; (d) template S.02.01.02 of Annex I, specifying balance sheet information using the valuation in accordance with Article 75 of Directive 2009/138/EC, following the instructions set out in section S.02.01 of Annex II to this Regulation; (e) template S.23.01.01 of Annex I, specifying information on own funds, following the instructions set out in section S.23.01 of Annex II; (f) where the undertaking uses the standard formula for the calculation of the Solvency Capital Requirement, template S.25.01.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.01 of Annex II; (g) where the undertaking uses the standard formula and a partial internal model for the calculation of the Solvency Capital Requirement, template S.25.02.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.02 of Annex II; (h) where the undertaking uses a full internal model for the calculation of the Solvency Capital Requirement, template S.25.03.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.03 of Annex II; (i) where insurance and reinsurance undertakings are engaged in only life or only non-life insurance or reinsurance activity, template S.28.01.01 of Annex I, specifying the Minimum Capital Requirement, following the instructions set out in section S.28.01 of Annex II; (j) where insurance undertakings are engaged in both life and non-life insurance activity, template S.28.02.01 of Annex I, specifying the Minimum Capital Requirement, following the instructions set out in section S.28.02 of Annex II. Article 6 Quarterly quantitative templates for individual undertakings 1. Insurance and reinsurance undertakings shall submit quarterly, unless the scope or frequency of the reporting is limited in accordance with Article 35(6) of Directive 2009/138/EC, the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.01.01.02 of Annex I, specifying the content of the submission, following the instructions set out in section S.01.01 of Annex II; (b) template S.01.02.01 of Annex I, specifying basic information on the undertaking and the content of reporting in general, following the instructions set out in section S.01.02 of Annex II; (c) template S.02.01.02 of Annex I, specifying balance sheet information using the valuation in accordance with Article 75 of Directive 2009/138/EC, following the instructions set out in section S.02.01 of Annex II to this Regulation; (d) template S.05.01.02 of Annex I, specifying information on premiums, claims and expenses applying the valuation and recognition principles used in the undertaking's financial statements for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.05.01 of Annex II to this Regulation; (e) template S.06.02.01 of Annex I, providing an item by-item list of assets, following the instructions set out in section S.06.02 of Annex II and using the Complementary Identification Code (CIC code) as set out in Annex V and defined in Annex VI; (f) where the ratio of collective investments held by the undertaking to total investments is higher than 30 %, template S.06.03.01 of Annex I, providing information on the look-through of all collective investments held by the undertaking, following the instructions set out in section S.06.03 of Annex II; (g) template S.08.01.01 of Annex I, providing an item-by-item list of open positions of derivatives, following the instructions set out in section S.08.01 of Annex II and using the CIC code as set out in Annex V and defined in Annex VI; (h) template S.08.02.01 of Annex I, providing an item-by-item list of derivatives closed during the reporting period, following the instructions set out in section S.08.02 of Annex II and using the CIC code as set out in Annex V and defined in Annex VI; (i) template S.12.01.02 of Annex I, specifying information on the technical provisions relating to life insurance and health insurance pursued on a similar technical basis to that of life insurance (health SLT) for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.12.01 of Annex II to this Regulation; (j) template S.17.01.02 of Annex I, specifying information on non-life technical provisions for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.17.01 of Annex II to this Regulation; (k) template S.23.01.01 of Annex I, specifying information on own funds, following the instructions set out in section S.23.01 of Annex II; (l) where insurance and reinsurance undertakings are engaged in only life or only non-life insurance or reinsurance activity, template S.28.01.01 of Annex I, specifying the Minimum Capital Requirement, following the instructions set out in section S.28.01 of Annex II; (m) where insurance undertakings are engaged in both life and non-life insurance activity, template S.28.02.01 of Annex I, specifying the Minimum Capital Requirement, following the instructions set out in section S.28.02 of Annex II. 2. For the purposes of point (f) of paragraph 1, the ratio of collective investments held by the undertaking to total investments shall be determined by the sum of items C0010/R0180, collective investment undertakings included in item C0010/R0220 and collective investment undertakings included in item C0010/R0090 of template S.02.01.02, divided by the sum of items C0010/R0070 and C0010/R0220 of template S.02.01.02. Article 7 Simplifications allowed on quarterly reporting for individual undertakings 1. With regard to the information referred to in point (c) of Article 6(1), quarterly measurements may rely on estimates and estimation methods to a greater extent than measurements of annual financial data. The measurement procedures for the quarterly reporting shall be designed to ensure that the resulting information is reliable and complies with the standards laid down in Directive 2009/138/EC and that all material information that is relevant for the understanding of the data is reported. 2. When submitting the information referred to in points (i) and (j) of Article 6(1), insurance and reinsurance undertakings may apply simplified methods in the calculation of the technical provisions. Article 8 Annual quantitative templates for individual undertakings  Basic information and content of submission Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.01.01.01 of Annex I, specifying the content of the submission, following the instructions set out in section S.01.01 of Annex II; (b) template S.01.02.01 of Annex I, specifying basic information on the undertaking and the content of the reporting in general, following the instructions set out in section S.01.02 of Annex II; (c) template S.01.03.01 of Annex I, specifying basic information on the ring-fenced funds and matching adjustment portfolios, following the instructions set out in section S.01.03 of Annex II. Article 9 Annual quantitative templates for individual undertakings  Balance sheet and other general information Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.02.01.01 of Annex I, specifying balance sheet information using the valuation in accordance with Article 75 of Directive 2009/138/EC and the valuation following the undertaking's financial statements, following the instructions set out in section S.02.01 of Annex II to this Regulation; (b) template S.02.02.01 of Annex I, specifying information on assets and liabilities by currency, following the instructions set out in section S.02.02 of Annex II; (c) template S.03.01.01 of Annex I, specifying general information on off-balance sheet items, following the instructions set out in section S.03.01 of Annex II; (d) template S.03.02.01 of Annex I, providing a list of off-balance sheet unlimited guarantees received, following the instructions set out in section S.03.02 of Annex II; (e) template S.03.03.01 of Annex I, providing a list of off-balance sheet unlimited guarantees provided, following the instructions set out in section S.03.03 of Annex II; (f) template S.04.01.01 of Annex I, specifying information on activity by country, including EEA and non-EEA, applying the valuation and recognition principles used in the undertaking's financial statements for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.04.01 of Annex II to this Regulation; (g) template S.04.02.01 of Annex I, specifying information on class 10 in Part A of Annex I of Directive 2009/138/EC, excluding carrier's liability, following the instructions set out in section S.04.02 of Annex II to this Regulation; (h) template S.05.01.01 of Annex I, specifying information on premiums, claims and expenses applying the valuation and recognition principles used in the undertaking's financial statements for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.05.01 of Annex II to this Regulation; (i) template S.05.02.01 of Annex I, specifying information on premiums, claims and expenses by country, applying the valuation and recognition principles used in the undertaking's financial statements, following the instructions set out in section S.05.02 of Annex II. Article 10 Annual quantitative templates for individual undertakings  Investments information Insurance and reinsurance undertakings shall submit annually, unless exempted under Article 35(7) of Directive 2009/138/EC in relation to a specific template, the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) where the undertaking is exempted from the annual submission of information in templates S.06.02.01 or S.08.01.01 in accordance with Article 35(7) of Directive 2009/138/EC, template S.06.01.01 of Annex I to this Regulation, providing summary information of assets, following the instructions set out in section S.06.01 of Annex II to this Regulation; (b) where the undertaking is exempted from reporting the template S.06.02.01 in relation to the last quarter in accordance with Article 35(6) of Directive 2009/138/EC, template S.06.02.01 of Annex I to this Regulation, providing an item-by-item list of assets, following the instructions set out in section S.06.02 of Annex II to this Regulation and using the CIC code as set out in Annex V and defined in Annex VI to this Regulation; (c) where the undertaking is exempted from reporting the template S.06.03.01 in relation to the last quarter in accordance with Article 35(6) of Directive 2009/138/EC or has not reported it quarterly because the ratio of collective investments held by the undertaking to total investments, as referred to in Article 6(1)(f) of this Regulation, is not higher than 30 %, template S.06.03.01 of Annex I to this Regulation, providing information on the look-through of all collective investments held by the undertakings, following the instructions set out in section S.06.03 of Annex II to this Regulation; (d) where the value of structured products, determined as the sum of assets classified in categories 5 and 6, as defined in Annex V, represents more than 5 % of the total investments as reported in items C0010/R0070 and C0010/R0220 of template S.02.01.01, template S.07.01.01 of Annex I, providing an item-by-item list of structured products, following the instructions set out in section S.07.01 of Annex II; (e) where the undertakings are exempted from reporting the template S.08.01.01 in relation to the last quarter in accordance with Article 35(6) of Directive 2009/138/EC, template S.08.01.01 of Annex I to this Regulation, providing an item-by-item list of open positions of derivatives, following the instructions set out in section S.08.01 of Annex II to this Regulation and using the CIC code as set out in Annex V and defined in Annex VI to this Regulation; (f) where the undertakings are exempted from reporting the template S.08.02.01 in relation to the last quarter in accordance with Article 35(6) of Directive 2009/138/EC, template S.08.02.01 of Annex I to this Regulation, providing an item-by-item list of derivatives closed during the reporting period, following the instructions set out in section S.08.02 of Annex II to this Regulation and using the CIC code as set out in Annex V and defined in Annex VI to this Regulation; (g) template S.09.01.01 of Annex I, specifying information on income, gains and losses in the reporting period by asset category as defined in Annex IV, following the instructions set out in section S.09.01 of Annex II; (h) where the value of the underlying securities, on and off balance sheet, involved in lending or repurchase agreements, for contracts with maturity dates falling after the reporting reference date, represents more than 5 % of the total investments as reported in items C0010/R0070 and C0010/R0220 of template S.02.01.01, template S.10.01.01 of Annex I, providing an item-by-item list of securities lending and repurchase agreements, on and off-balance sheet, following the instructions set out in section S.10.01 of Annex II; (i) template S.11.01.01 of Annex I, providing an item-by-item list of assets held as collateral, consisting of all types of off-balance sheet asset categories held as collateral, following the instructions set out in section S.11.01 of Annex II. Article 11 Annual quantitative templates for individual undertakings  Technical provisions information Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.12.01.01 of Annex I, specifying information on life and health SLT technical provisions by line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.12.01 of Annex II to this Regulation; (b) template S.12.02.01 of Annex I, specifying information on life and health SLT technical provisions by country, following the instructions set out in section S.12.02 of Annex II; (c) template S.13.01.01 of Annex I, specifying information on the projection of best estimate future cash flows of the life business, following the instructions set out in section S.13.01 of Annex II; (d) template S.14.01.01 of Annex I, specifying information on life obligations analysis, including life insurance and reinsurance contracts and annuities stemming from non-life contracts, by product and by homogeneous risk group issued by the undertaking, following the instructions set out in section S.14.01 of Annex II; (e) template S.15.01.01 of Annex I, specifying information on description of the guarantees of variable annuities by product issued by the undertaking under direct insurance business, following the instructions set out in section S.15.01 of Annex II; (f) template S.15.02.01 of Annex I, specifying information on the hedging of guarantees of variable annuities by product issued by the undertaking under direct insurance business, following the instructions set out in section S.15.02 of Annex II; (g) template S.16.01.01 of Annex I, specifying information on annuities stemming from non-life insurance obligations issued by the undertaking under direct insurance business originating annuities, regarding all lines of business as defined in Annex I to Delegated Regulation (EU) 2015/35 and additionally by currency, following the instructions set out in section S.16.01 of Annex II to this Regulation; the information by currency shall only be reported where the best estimate for the annuity claims provisions on a discounted basis from one non-life line of business represents more than 3 % of the total best estimate for all annuity claims provisions, with the following split: (i) amounts for the reporting currency; (ii) amounts for any currency that represents more than 25 % of the best estimate for the annuity claims provisions on a discounted basis in the original currency from that non-life line of business; (iii) amounts for any currency that represents less than 25 % of the best estimate for the annuity claims provisions (discounted basis) in the original currency from that non-life line of business but more than 5 % of total best estimate for all annuity claims provisions; (h) template S.17.01.01 of Annex I, specifying information on non-life technical provisions by lines of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.17.01 of Annex II to this Regulation; (i) template S.17.02.01 of Annex I, specifying information on non-life technical provisions referred to direct insurance business by country, following the instructions set out in section S.17.02 of Annex II; (j) template S.18.01.01 of Annex I, specifying information on the projection of future cash flows based on best estimate of the non-life business, following the instructions set out in section S.18.01 of Annex II; (k) template S.19.01.01 of Annex I, specifying information on non-life insurance claims in the format of development triangles, for the total of each non-life line of business as defined in Annex I to Delegated Regulation (EU) 2015/35 and additionally by currency, following the instructions set out in section S.19.01 of Annex II to this Regulation; the information by currency shall only be reported where the total gross best estimate for one non-life line of business represents more than 3 % of the total gross best estimate of the claims provision, with the following split: (i) amounts for the reporting currency; (ii) amounts for any currency that represents more than 25 % of the gross best estimate of the claims provisions in the original currency from that non-life line of business; (iii) amounts for any currency that represents less than 25 % of the gross best estimate of the claims provisions in the original currency from that non-life line of business but more than 5 % of total gross best estimate of the claims provisions in the original currency; (l) template S.20.01.01 of Annex I, specifying information on the development of the distribution of the claims incurred at the end of the financial year for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.20.01 of Annex II to this Regulation; (m) template S.21.01.01 of Annex I, specifying information on loss distribution risk profile of non-life business for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.21.01 of Annex II to this Regulation; (n) template S.21.02.01 of Annex I, specifying information on the non-life underwriting risks, following the instructions set out in section S.21.02 of Annex II; (o) template S.21.03.01 of Annex I, specifying information on non-life underwriting risks by sum insured by line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions in S.21.03 of Annex II to this Regulation. Article 12 Annual quantitative templates for individual undertakings  Long-term guarantees information Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.22.01.01 of Annex I, specifying information on the impact of the long term guarantees and transitional measures, following the instructions set out in section S.22.01 of Annex II; (b) template S.22.04.01 of Annex I, specifying information on the interest rate transitional measure, following the instructions set out in section S.22.04 of Annex II; (c) template S.22.05.01 of Annex I, specifying information on the transitional measure on technical provisions, following the instructions set out in section S.22.05 of Annex II; (d) template S.22.06.01 of Annex I, specifying information on the best estimate subject to volatility adjustment by country and currency, following the instructions set out in section S.22.06 of Annex II. Article 13 Annual quantitative templates for individual undertakings  Own funds and participations information Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.23.01.01 of Annex I, specifying information on own funds, following the instructions set out in section S.23.01 of Annex II; (b) template S.23.02.01 of Annex I, providing detailed information on own funds by tiers, following the instructions set out in section S.23.02 of Annex II; (c) template S.23.03.01 of Annex I, specifying information on annual movements on own funds, following the instructions set out in section S.23.03 of Annex II; (d) template S.23.04.01 of Annex I, providing a list of items on own funds, following the instructions set out in section S.23.04 of Annex II; (e) template S.24.01.01 of Annex I, specifying information on participations held by the undertaking and an overview of the calculation for the deduction from own funds related to participations in financial and credit institutions, following the instructions set out in section S.24.01 of Annex II. Article 14 Annual quantitative templates for individual undertakings  Solvency Capital Requirement information 1. Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) where the undertaking uses the standard formula for the calculation of the Solvency Capital Requirement, template S.25.01.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.01 of Annex II; (b) where the undertaking uses the standard formula and a partial internal model for the calculation of the Solvency Capital Requirement, template S.25.02.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.02 of Annex II; (c) where the undertaking uses a full internal model for the calculation of the Solvency Capital Requirement, template S.25.03.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.03 of Annex II; (d) template S.26.01.01 of Annex I, specifying information on market risk, following the instructions set out in section S.26.01 of Annex II; (e) template S.26.02.01 of Annex I, specifying information on counterparty default risk, following the instructions set out in section S.26.02 of Annex II; (f) template S.26.03.01 of Annex I, specifying information on life underwriting risk, following the instructions set out in section S.26.03 of Annex II; (g) template S.26.04.01 of Annex I, specifying information on health underwriting risk, following the instructions set out in section S.26.04 of Annex II; (h) template S.26.05.01 of Annex I, specifying information on non-life underwriting risk, following the instructions set out in section S.26.05 of Annex II; (i) template S.26.06.01 of Annex I, specifying information on operational risk, following the instructions set out in section S.26.06 of Annex II; (j) template S.26.07.01 of Annex I, specifying information on the simplifications used in the calculation of the Solvency Capital Requirement, following the instructions set out in section S.26.07 of Annex II; (k) template S.27.01.01 of Annex I, specifying information on non-life catastrophe risk, following the instructions set out in section S.27.01 of Annex II. 2. In case of existence of ring-fenced funds or matching adjustment portfolios, the templates referred to in points (d) to (k) of paragraph 1 shall not be reported for the entity as a whole. 3. Where a partial internal model is used, the templates referred to in points (d) to (k) of paragraph 1 shall only be reported in relation to the risks covered by the standard formula, unless otherwise decided on the basis of Article 19. 4. Where a full internal model is used, the templates referred to in points (d) to (k) of paragraph 1 shall not be reported. Article 15 Annual quantitative templates for individual undertakings  Minimum capital requirement information Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) where insurance and reinsurance undertakings are engaged in only life or only non-life insurance or reinsurance activity, template S.28.01.01 of Annex I, specifying the Minimum Capital Requirement, following the instructions set out in section S.28.01 of Annex II; (b) where insurance undertakings are engaged in both life and non-life insurance activity, template S.28.02.01 of Annex I, specifying the Minimum Capital Requirement, following the instructions set out in section S.28.02 of Annex II. Article 16 Annual quantitative templates for individual undertakings  Variation analysis information Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.29.01.01 of Annex I, specifying information on the variation of the excess of assets over liabilities during the reporting year providing a summary of main sources of this variation, following the instructions set out in section S.29.01 of Annex II; (b) template S.29.02.01 of Annex I, specifying information on the part of variation of the excess of assets over liabilities during the reporting year explained by investments and financial liabilities, following the instructions set out in section S.29.02 of Annex II; (c) templates S.29.03.01 and S.29.04.01 of Annex I, specifying information on the part of variation of the excess of assets over liabilities during the reporting year explained by technical provisions, following the instructions set out in section S.29.03 and S.29.04 of Annex II. Article 17 Annual quantitative templates for individual undertakings  Reinsurance and special purpose vehicles information Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 using the following templates: (a) template S.30.01.01 of Annex I, specifying information on facultative covers in the next reporting year covering information on the 10 most important risks in terms of reinsured exposure for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35 for which facultative reinsurance is used, following the instructions set out in section S.30.01 of Annex II to this Regulation; (b) template S.30.02.01 of Annex I, specifying information on shares of reinsurers of facultative covers in the next reporting year covering information on the 10 most important risks in terms of reinsured exposure for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, following the instructions set out in section S.30.02 of Annex II to this Regulation; (c) template S.30.03.01 of Annex I, specifying information on the outgoing reinsurance program in the next reporting year covering prospective information on reinsurance treaties the period of validity of which includes or overlaps the next reporting year, following the instructions set out in section S.30.03 of Annex II; (d) template S.30.04.01 of Annex I, specifying information on the outgoing reinsurance program in the next reporting year covering prospective information on reinsurance treaties the period of validity of which includes or overlaps the next reporting year, following the instructions set out in section S.30.04 of Annex II; (e) template S.31.01.01 of Annex I, specifying information on the share of reinsurers, following the instructions set out in section S.31.01 of Annex II; (f) template S.31.02.01 of Annex I, specifying information on special purpose vehicles from the perspective of the insurance or reinsurance undertaking transferring risk to the special purpose vehicles, following the instructions set out in section S.31.02 of Annex II. Article 18 Annual quantitative templates for individual undertakings  ring-fenced funds, material matching adjustment portfolios and remaining part information 1. Insurance and reinsurance undertakings shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35 in relation to each material ring-fenced fund, each material matching adjustment portfolio and the remaining part, using the following templates: (a) template SR.01.01.01 of Annex I, specifying the content of the submission, following the instructions set out in section S.01.01 of Annex II; (b) for each material ring-fenced fund and for the remaining part, template SR.02.01.01 of Annex I, specifying balance sheet information using both the valuation in accordance with Article 75 of Directive 2009/138/EC and the valuation following the undertaking's financial statements, following the instructions set out in section S.02.01 of Annex II to this Regulation; (c) template SR.12.01.01 of Annex I, specifying information on life and health SLT technical provisions for each line of business as defined in Annex I of Delegated Regulation (EU) 2015/35, following the instructions set out in section S.12.01 of Annex II to this Regulation; (d) template SR.17.01.01 of Annex I, specifying information on non-life technical provisions for each line of business as defined in Annex I of Delegated Regulation (EU) 2015/35, following the instructions set out in section S.17.01 of Annex II to this Regulation; (e) template SR.22.02.01 of Annex I, specifying information on the projection of future cash flows for the best estimate calculation by each material matching adjustment portfolio, following the instructions set out in section S.22.02 of Annex II; (f) template SR.22.03.01 of Annex I, specifying information on the matching adjustment portfolios by each material matching adjustment portfolio, following the instructions set out in section S.22.03 of Annex II; (g) where the undertaking uses the standard formula for the calculation of the Solvency Capital Requirement, template SR.25.01.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.01 of Annex II; (h) where the undertaking uses the standard formula and a partial internal model for the calculation of the Solvency Capital Requirement, template SR.25.02.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.02 of Annex II; (i) where the undertaking uses a full internal model for the calculation of the Solvency Capital Requirement, template SR.25.03.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.03 of Annex II; (j) template SR.26.01.01 of Annex I, specifying information on market risk, following the instructions set out in section S.26.01 of Annex II; (k) template SR.26.02.01 of Annex I, specifying information on counterparty default risk, following the instructions set out in section S.26.02 of Annex II; (l) template SR.26.03.01 of Annex I, specifying information on life underwriting risk, following the instructions set out in section S.26.03 of Annex II; (m) template SR.26.04.01 of Annex I, specifying information on health underwriting risk, following the instructions set out in section S.26.04 of Annex II; (n) template SR.26.05.01 of Annex I, specifying information on non-life underwriting risk, following the instructions set out in section S.26.05 of Annex II; (o) template SR.26.06.01 of Annex I, specifying information on operational risk, following the instructions set out in section S.26.06 of Annex II; (p) template SR.26.07.01 of Annex I, specifying information on the simplifications used in the calculation of the Solvency Capital Requirement, following the instructions set out in section S.26.07 of Annex II; (q) template SR.27.01.01 of Annex I, specifying information on non-life catastrophe risk, following the instructions set out in section S.27.01 of Annex II. 2. Where a partial internal model is used, the templates referred to in points (j) to (q) shall only be reported in relation to the risks covered by the standard formula, unless otherwise decided on the basis of Article 19. 3. Where a full internal model is used, the templates referred to in points (j) to (q) shall not be reported. Article 19 Annual quantitative templates for individual undertakings  internal model users Insurance and reinsurance undertakings that calculate the Solvency Capital Requirement using an approved partial or full internal model shall agree with its supervisory authority on the templates to be submitted annually in relation to the information on the Solvency Capital Requirement. Article 20 Annual quantitative templates for individual undertakings  intra-group-transactions information Insurance and reinsurance undertakings which are not part of a group referred to in points (a), (b) or (c) of Article 213(2) of Directive 2009/138/EC and the parent undertaking of which is a mixed-activity insurance holding company shall submit annually the information referred to in the second subparagraph of Article 245(2) of that Directive, in conjunction with Article 265 of that Directive, using the following templates: (a) template S.36.01.01 of Annex I, specifying information on significant intra-group-transactions, involving equity-type transactions, debt and asset transfer, following the instructions set out in section S.36.01 of Annex II; (b) template S.36.02.01 of Annex I, specifying information on significant intra-group-transactions on derivatives, including the guarantees supporting any derivatives instruments, following the instructions set out in section S.36.02 of Annex II; (c) template S.36.03.01 of Annex I, specifying information on significant intra-group-transactions on reinsurance, following the instructions set out in section S.36.03 of Annex II; (d) template S.36.04.01 of Annex I, specifying information on significant intra-group-transactions on internal cost sharing, contingent liabilities other than derivatives and off-balance sheet items and other types of intra-group transactions, following the instructions set out in section S.36.04 of Annex II. Article 21 Quantitative templates for individual undertakings  intra-group transactions information Insurance and reinsurance undertakings which are not part of a group referred to in points (a), (b) or (c) of Article 213(2) of Directive 2009/138/EC and the parent undertaking of which is a mixed-activity insurance holding company shall report very significant intra-group transactions referred to in the second subparagraph of Article 245(2) of that Directive, in conjunction with Article 265 of that Directive, and intra-group transactions to be reported in all circumstances referred to in Article 245(3) of that Directive, in conjunction with Article 265 of that Directive, as soon as practicable using the relevant templates among templates S.36.01.01 to S.36.04.01 of Annex I to this Regulation, following the instructions set out in section S.36.01 to S.36.04 of Annex II to this Regulation. CHAPTER III QUANTITATIVE REPORTING TEMPLATES FOR GROUPS Article 22 Quantitative templates for the opening information for groups 1. Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit the information referred to in Article 314(1)(a) and (c) of Delegated Regulation (EU) 2015/35, in conjunction with Article 375(1) of that Delegated Regulation, using the following templates: (a) template S.01.01.06 of Annex I, specifying the content of the submission, following the instructions set out in section S.01.01 of Annex III; (b) template S.01.02.04 of Annex I, specifying basic information on the group and the content of the reporting in general, following the instructions set out in section S.01.02 of Annex III; (c) template S.01.03.04 of Annex I, specifying basic information on the ring-fenced funds and the matching adjustment portfolios, following the instructions set out in section S.01.03 of Annex III; (d) template S.02.01.02 of Annex I, specifying balance sheet information, following the instructions set out in section S.02.01 of Annex III; (e) template S.23.01.04 of Annex I, specifying information on own funds, following the instructions set out in section S.23.01 of Annex III; (f) where the group uses the standard formula for the calculation of the Solvency Capital Requirement, template S.25.01.04 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.01 of Annex III; (g) where the group uses the standard formula and a partial internal model for the calculation of the Solvency Capital Requirement, template S.25.02.04 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.02 of Annex III; (h) where the group uses a full internal model for the calculation of the Solvency Capital Requirement, template S.25.03.04 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.03 of Annex III; (i) template S.32.01.04 of Annex I, specifying information on the insurance and reinsurance undertakings in the scope of the group, following the instructions set out in section S.32.01 of Annex III; (j) template S.33.01.04 of Annex I, specifying information on requirements of insurance and reinsurance undertakings in the scope of the group, following the instructions set out in section S.33.01 of Annex III; (k) template S.34.01.04 of Annex I, specifying information on other regulated financial undertakings and other non-regulated financial undertakings including insurance holding companies and mixed financial holding companies, following the instructions set out in section S.34.01 of Annex III. 2. The templates referred to in points (c), (d), (f), (g) and (h) of paragraph 1 shall only be submitted by participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies which, for the calculation of group solvency, use method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive. Article 23 Quarterly quantitative templates for groups 1. Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit quarterly, unless the scope or the frequency of the reporting is limited in accordance with the second subparagraph of Article 254(2) of Directive 2009/138/EC, the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates: (a) template S.01.01.05 of Annex I, specifying the content of the submission, following the instructions set out in section S.01.01 of Annex III; (b) template S.01.02.04 of Annex I, specifying basic information on the group and the content of the reporting in general, following the instructions set out in section S.01.02 of Annex III; (c) where, for the calculation of group solvency, the group uses method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive, template S.02.01.02 of Annex I to this Regulation, specifying balance sheet information using the valuation in accordance with Article 75 of Directive 2009/138/EC, following the instructions set out in section S.02.01 of Annex III to this Regulation; (d) template S.05.01.02 of Annex I, specifying information on premiums, claims and expenses for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35 using the valuation and recognition principles used in the consolidated financial statements, following the instructions set out in section S.05.01 of Annex III to this Regulation; (e) template S.06.02.04 of Annex I, providing an item-by-item list of assets, following the instructions set out in section S.06.02 of Annex III and using the CIC code as set out in Annex V and defined in Annex VI; (f) where the ratio of collective investments held by the group to total investments is higher than 30 %, template S.06.03.04 of Annex I, providing information on the look-through of all collective investments held by the group, following the instructions set out in section S.06.03 of Annex III; (g) template S.08.01.04 of Annex I, providing an item-by-item list of open positions of derivatives, following the instructions set out in section S.08.01 of Annex III and using the CIC code as set out in Annex V and defined in Annex VI; (h) template S.08.02.04 of Annex I, providing an item-by-item list of transactions of derivatives during the reporting year, following the instructions set out in section S.08.02 of Annex III and using the CIC code as set out in Annex V and defined in Annex VI; (i) template S.23.01.04 of Annex I, specifying information on own funds, following the instructions set out in section S.23.01 of Annex III. 2. For the purposes of point (f) of paragraph 1, where for the calculation of group solvency method 1 as defined in Article 230 of Directive 2009/138/EC is used exclusively, the ratio of collective investments held by the group to total investments shall be determined by the sum of items C0010/R0180, collective investment undertakings included in item C0010/R0220 and collective investment undertakings included in item C0010/R0090 of template S.02.01.02, divided by the sum of items C0010/R0070 and C0010/R0220 of template S.02.01.02. Where, for the calculation of group solvency, method 1 is used in combination with method 2 as defined in Article 233 of Directive 2009/138/EC, or method 2 is used exclusively, the ratio shall be calculated in accordance with the first sentence and adjusted in order to capture the required items of all entities included in the scope of template S.06.02.04. Article 24 Simplifications allowed on quarterly reporting for groups With regard to the information referred to in point (c) of Article 23(1), quarterly measurements may rely on estimates and estimation methods to a greater extent than measurements of annual financial data. The measurement procedures for the quarterly reporting shall be designed to ensure that the resulting information is reliable and complies with the standards laid down in Directive 2009/138/EC and that all material information that is relevant for the understanding of the data is reported. Article 25 Annual quantitative templates for groups  Basic information and content of submission Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates: (a) template S.01.01.04 of Annex I, specifying the content of the submission, following the instructions set out in section S.01.01 of Annex III; (b) template S.01.02.04 of Annex I, specifying basic information on the undertaking and the content of the reporting in general, following the instructions set out in section S.01.02 of Annex III; (c) where, for the calculation of group solvency, the group uses method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive, template S.01.03.04 of Annex I to this Regulation, specifying basic information on the ring-fenced funds and matching adjustment portfolios, following the instructions set out in section S.01.03 of Annex III to this Regulation. Article 26 Annual quantitative templates for groups  Balance sheet and other general information 1. Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates: (a) template S.02.01.01 of Annex I, specifying balance sheet information using both the valuation in accordance with Article 75 of Directive 2009/138/EC and the valuation following the consolidated financial statements, following the instructions set out in section S.02.01 of Annex III; (b) template S.02.02.01 of Annex I, specifying information on assets and liabilities by currency, following the instructions set out in section S.02.02 of Annex III; (c) template S.03.01.04 of Annex I, specifying general information on off-balance sheet items, following the instructions set out in section S.03.01 of Annex III; (d) template S.03.02.04 of Annex I, providing a list of off-balance sheet unlimited guarantees received, following the instructions set out in section S.03.02 of Annex III; (e) template S.03.03.04 of Annex I, providing a list of off-balance sheet unlimited guarantees provided, following the instructions set out in section S.03.03 of Annex III; (f) template S.05.01.01 of Annex I, specifying information on premiums, claims and expenses for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35 applying the valuation and recognition principles used in the consolidated financial statements, following the instructions set out in section S.05.01 of Annex III to this Regulation; (g) template S.05.02.01 of Annex I, specifying information on premiums, claims and expenses by country applying the valuation and recognition principles used in the consolidated financial statements, following the instructions set out in section S.05.02 of Annex III. 2. The templates referred to in points (a) and (b) of paragraph 1 shall only be submitted by participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies which, for the calculation of group solvency, use method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive. Article 27 Annual quantitative templates for groups  Investments information 1. Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall, unless exempted under the third subparagraph of Article 254(2) of Directive 2009/138/EC in relation to a specific template, submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates: (a) where the group is exempted from the annual submission of information in templates S.06.02.04 or S.08.01.04 in accordance with the third subparagraph of Article 254(2) of Directive 2009/138/EC, template S.06.01.01 of Annex I to this Regulation, providing summary information of assets, following the instructions set out in section S.06.01 of Annex III to this Regulation; (b) where the group is exempted from reporting the template S.06.02.04 in relation to the last quarter in accordance with the second subparagraph of Article 254(2) of Directive 2009/138/EC, template S.06.02.04 of Annex I to this Regulation, providing an item-by-item list of assets, following the instructions set out in section S.06.02 of Annex III to this Regulation; (c) where the group is exempted from reporting the template S.06.03.04 in relation to the last quarter in accordance with the second subparagraph of Article 254(2) of Directive 2009/138/EC, or has not reported it quarterly because the ratio of collective investment held by the group to total investments, as referred to in Article 23(1)(f) of this Regulation, is not higher than 30 %, template S.06.03.04 of Annex I to this Regulation, providing information on the look-through of all collective investments held by the undertakings, following the instructions set out in section S.06.03 of Annex III to this Regulation; (d) where the ratio of the value of structured products held by the group to total investments is higher than 5 %, template S.07.01.04 of Annex I, providing an item-by-item list of structured products, following the instructions set out in section S.07.01 of Annex III; (e) where the group is exempted from reporting the template S.08.01.04 in relation to the last quarter in accordance with the second subparagraph of Article 254(2) of Directive 2009/138/EC, template S.08.01.04 of Annex I to this Regulation, providing an item-by-item list of open positions of derivatives, following the instructions set out in section S.08.01 of Annex III to this Regulation; (f) where the group is exempted from reporting the template S.08.02.04 in relation to the last quarter in accordance with the second subparagraph of Article 254(2) of Directive 2009/138/EC, template S.08.02.04 of Annex I to this Regulation, providing an item-by-item list of transactions of derivatives, following the instructions set out in section S.08.02 of Annex III to this Regulation; (g) template S.09.01.04 of Annex I, specifying information on income, gains and losses in the reporting period by asset category as defined in Annex IV, following the instructions set out in section S.09.01 of Annex III; (h) where the ratio of the value of underlying securities, on and off balance sheet, involved in lending or repurchase agreements, for contracts with maturity dates falling after the reporting reference date, to the total investments is higher than 5 %, template S.10.01.04 of Annex I, providing an item-by-item list securities lending and repurchase agreements on and off-balance sheet, following the instructions set out in section S.10.01 of Annex III; (i) template S.11.01.04 of Annex I, providing an item-by-item list of assets held as collateral, consisting of all types of off-balance sheet asset categories held as collateral, following the instructions set out in section S.11.01 of Annex III. 2. For the purposes of point (d) of paragraph 1, where for the calculation of group solvency method 1 as defined in Article 230 of Directive 2009/138/EC is used exclusively, the ratio of the value of structured products held by the group to total investments shall be determined by the sum of assets classified in categories 5 and 6, as defined in Annex IV to this Regulation, divided by the sum of items C0010/R0070 and C0010/R0020 of template S.02.01.01. Where, for the calculation of group solvency, method 1 is used in combination with method 2 as defined in Article 233 of Directive 2009/138/EC, or method 2 is used exclusively, the ratio shall be calculated in accordance with the first sentence and adjusted in order to capture the required items of all entities included in the scope of template S.06.02.04. 3. For the purposes of point (h) of paragraph 1, where for the calculation of group solvency method 1 as defined in Article 230 of Directive 2009/138/EC is used exclusively, the ratio shall be determined by the sum of the underlying securities, on and off balance sheet, involved in lending or repurchase agreements, for contracts with maturity dates falling after the reporting reference date, divided by the sum of items C0010/R0070 and C0010/R0220 of template S.02.01.01. Where, for the calculation of group solvency, method 1 is used in combination with method 2 as defined in Article 233 of Directive 2009/138/EC, or method 2 is used exclusively, the ratio shall be calculated in accordance with the first sentence and adjusted in order to capture the required items of all entities included in the scope of template S.06.02.04. Article 28 Annual quantitative templates for groups  Variable annuities information Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates: (a) template S.15.01.04 of Annex I, specifying information on the description of the guarantees of variable annuities by product issued under direct business by undertakings in the scope of the group and established outside the EEA, following the instructions set out in section S.15.01 of Annex III; (b) template S.15.02.04 of Annex I, specifying information on the hedging of guarantees of variable annuities by product issued under direct business by undertakings in the scope of the group and established outside the EEA, following the instructions set out in section S.15.02 of Annex III. Article 29 Annual quantitative templates for groups  Long term guarantees information Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using template S.22.01.04 of Annex I to this Regulation, specifying information on the impact of the long term guarantees and transitional measures, following the instructions set out in section S.22.01 of Annex III to this Regulation. Article 30 Annual quantitative templates for groups  Own funds information 1. Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates: (a) template S.23.01.04 of Annex I, specifying information on own funds, following the instructions set out in section S.23.01 of Annex III; (b) template S.23.02.04 of Annex I, providing detailed information on own funds by tiers, following the instructions set out in section S.23.02 of Annex III; (c) template S.23.03.04 of Annex I, specifying information on annual movements on own funds, following the instructions set out in section S.23.03 of Annex III; (d) template S.23.04.04 of Annex I, providing a list of items on own funds, following the instructions set out in section S.23.04 of Annex III. 2. The templates referred to in points (b) and (c) of paragraph 1 shall only be submitted by participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies which, for the calculation of group solvency, use method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive. Article 31 Annual quantitative templates for groups  Solvency Capital Requirement information 1. Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies which, for the calculation of group solvency, use method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive, shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates: (a) where the group uses the standard formula for the calculation of the Solvency Capital Requirement, template S.25.01.04 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.01 of Annex III; (b) where the group uses the standard formula and a partial internal model for the calculation of the Solvency Capital Requirement, template S.25.02.04 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.02 of Annex III; (c) where the group uses a full internal model for the calculation of the Solvency Capital Requirement, template S.25.03.04 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.03 of Annex III; (d) template S.26.01.04 of Annex I, specifying information on market risk, following the instructions set out in section S.26.01 of Annex III; (e) template S.26.02.04 of Annex I, specifying information on counterparty default risk, following the instructions set out in section S.26.02 of Annex III; (f) template S.26.03.04 of Annex I, specifying information on life underwriting risk, following the instructions set out in section S.26.03 of Annex III; (g) template S.26.04.04 of Annex I, specifying information on health underwriting risk, following the instructions set out in section S.26.04 of Annex III; (h) template S.26.05.04 of Annex I, specifying information on non-life underwriting risk, following the instructions set out in section S.26.05 of Annex III; (i) template S.26.06.04 of Annex I, specifying information on operational risk, following the instructions set out in section S.26.06 of Annex III; (j) template S.26.07.04 of Annex I, specifying information on the simplifications used in the calculation of the Solvency Capital Requirement, following the instructions set out in section S.26.07 of Annex III; (k) template S.27.01.04 of Annex I, specifying information on non-life catastrophe risk, following the instructions set out in section S.27.01 of Annex III. 2. In case of existence of ring-fenced funds or matching adjustment portfolios, the templates referred to in points (d) to (k) of paragraph 1 shall not be reported for the group as a whole. 3. Where a partial internal model is used, the templates referred to in points (d) to (k) of paragraph 1 shall only be reported in relation to the risks covered by the standard formula, unless otherwise decided on the basis of Article 35. 4. Where a full internal model is used, the templates referred to in points (d) to (k) of paragraph 1 shall not be reported. Article 32 Annual quantitative templates for groups  Reinsurers and special purpose vehicles information Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates: (a) template S.31.01.04 of Annex I, specifying information on share of reinsurers, following the instructions set out in section S.31.01 of Annex III; (b) template S.31.02.04 of Annex I, specifying information on special purpose vehicles from the perspective of the insurance or reinsurance undertaking transferring risk to the special purpose vehicles, following the instructions set out in section S.31.02 of Annex III. Article 33 Annual quantitative templates for groups  Group specific information Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation using the following templates: (a) template S.32.01.04 of Annex I, specifying information on the insurance and reinsurance undertakings in the scope of the group, following the instructions set out in section S.32.01 of Annex III; (b) template S.33.01.04 of Annex I, specifying information on requirements of insurance and reinsurance undertakings in the scope of the group, following the instructions set out in section S.33.01 of Annex III; (c) template S.34.01.04 of Annex I, specifying information on financial undertakings other than insurance and reinsurance undertakings, and on non-regulated undertakings carrying out financial activities as defined in Article 1(52) of Delegated Regulation (EU) 2015/35, following the instructions set out in section S.34.01 of Annex III; (d) template S.35.01.04 of Annex I, specifying information on technical provisions of undertakings of the group, following the instructions set out in section S.35.01 of Annex III; (e) template S.36.01.01 of Annex I, specifying information on significant intra-group-transactions involving equity-type transactions, debt and asset transfer, above the threshold determined by the group supervisor in accordance with Article 245(3) of Directive 2009/138/EC, following the instructions set out in section S.36.01 of Annex III to this Regulation; (f) template S.36.02.01 of Annex I, specifying information on significant intra-group-transactions on derivatives, including the guarantees supporting any derivatives instruments, above the threshold determined by the group supervisor in accordance with Article 245(3) of Directive 2009/138/EC, following the instructions set out in section S.36.02 of Annex III to this Regulation; (g) template S.36.03.01 of Annex I, specifying information on significant intra-group-transactions on reinsurance, above the threshold determined by the group supervisor in accordance with Article 245(3) of Directive 2009/138/EC, following the instructions set out in section S.36.03 of Annex III to this Regulation; (h) template S.36.04.01 of Annex I, specifying information on significant intra-group-transactions on internal cost sharing, contingent liabilities (other than derivatives) and off-balance sheet items and other types of intra-group transactions, above the threshold determined by the group supervisor in accordance with Article 245(3) of Directive 2009/138/EC, following the instructions set out in section S.36.04 of Annex III to this Regulation; (i) template S.37.01.04 of Annex I, specifying information on significant risk concentrations, above the threshold determined by the group supervisor in accordance with Article 244(3) of Directive 2009/138/EC, following the instructions set out in section S.37.01 of Annex III to this Regulation. Article 34 Annual quantitative templates for groups  ring-fenced funds, material matching adjustment portfolios and remaining part information 1. Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies which, for the calculation of group solvency, use method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive, shall submit annually the information referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using the following templates in relation to all material ring-fenced funds and all material matching adjustment portfolios related to the part that is consolidated as referred to in points (a) and (c) of Article 335(1) of Delegated Regulation (EU) 2015/35, as well as in relation to the remaining part: (a) template SR.01.01.04 of Annex I, specifying the content of the submission, following the instructions set out in section S.01.01 of Annex III; (b) where the group uses the standard formula for the calculation of the Solvency Capital Requirement, template SR.25.01.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.01 of Annex III; (c) where the group uses the standard formula and a partial internal model for the calculation of the Solvency Capital Requirement, template SR.25.02.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.02 of Annex III; (d) where the group uses a full internal model for the calculation of the Solvency Capital Requirement, template SR.25.03.01 of Annex I, specifying the Solvency Capital Requirement, following the instructions set out in section S.25.03 of Annex III; (e) template SR.26.01.01 of Annex I, specifying information on market risk, following the instructions set out in section S.26.01 of Annex III; (f) template SR.26.02.01 of Annex I, specifying information on counterparty default risk, following the instructions set out in section S.26.02 of Annex III; (g) template SR.26.03.01 of Annex I, specifying information on life underwriting risk, following the instructions set out in section S.26.03 of Annex III; (h) template SR.26.04.01 of Annex I, specifying information on health underwriting risk, following the instructions set out in section S.26.04 of Annex III; (i) template SR.26.05.01 of Annex I, specifying information on non-life underwriting risk, following the instructions set out in section S.26.05 of Annex III; (j) template SR.26.06.01 of Annex I, specifying information on operational risk following, the instructions set out in section S.26.06 of Annex III; (k) template SR.26.07.01 of Annex I, specifying information on the simplifications used in the calculation of the Solvency Capital Requirement, following the instructions set out in section S.26.07 of Annex III; (l) template SR.27.01.01 of Annex I, specifying information on non-life catastrophe risk, following the instructions set out in section S.27.01 of Annex III. 2. Where a partial internal model is used, the templates referred to in points (e) to (l) of paragraph 1 shall only be reported in relation to the risks covered by the standard formula, unless otherwise decided on the basis of Article 35. 3. Where a full internal model is used, the templates referred to in points (e) to (l) of paragraph 1 shall not be reported. 4. Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies which, for the calculation of group solvency, use method 1 as defined in Article 230 of Directive 2009/138/EC, either exclusively or in combination with method 2 as defined in Article 233 of that Directive, shall, in addition to the information submitted using templates referred to in paragraph 1, annually submit balance sheet information in relation to all material ring-fenced funds related to the part that is consolidated as referred to in points (a) or (c) of Article 335(1) of Delegated Regulation (EU) 2015/35, as well as in relation to the remaining part, as referred to in Article 304(1)(d) of Delegated Regulation (EU) 2015/35, in conjunction with Article 372(1) of that Delegated Regulation, using template SR.02.01.01 of Annex I to this Regulation, following the instructions set out in section S.02.01 of Annex III to this Regulation. Article 35 Annual quantitative templates for groups  internal model users Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies that calculate the Solvency Capital Requirement using an approved partial or full internal model shall agree with its group supervisor the templates to be submitted annually in relation to the information on the Solvency Capital Requirement. Article 36 Quantitative templates for groups  intra-group transactions and risk concentrations Participating insurance and reinsurance undertakings, insurance holding companies and mixed financial holding companies shall report: (a) significant and very significant intra-group transactions referred to in the first and second subparagraphs of Article 245(2) of Directive 2009/138/EC and intra-group transactions to be reported in all circumstances referred to in Article 245(3) of that Directive using, as appropriate, templates S.36.01.01, S.36.02.01, S.36.03.01 and S.36.04.01 of Annex I to this Regulation, following the instructions set out in section S.36.01 to S.36.04 of Annex III to this Regulation; (b) significant risk concentrations referred to in Article 244(2) of Directive 2009/138/EC and risk concentrations to be reported in all circumstances referred to in Article 244(3) of that Directive using template S.37.01.04 of Annex I to this Regulation, following the instructions set out in section S.37.01 of Annex III to this Regulation. CHAPTER IV FINAL PROVISION Article 37 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Commission Delegated Regulation (EU) 2015/35 of 10 October 2014 supplementing Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 12, 17.1.2015, p. 1). (3) Regulation (EU) No 1094/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/79/EC (OJ L 331, 15.12.2010, p. 48). ANNEX I S.01.01.01 Content of the submission Template Code Template name C0010 S.01.02.01 Basic Information  General R0010 S.01.03.01 Basic Information  RFF and matching adjustment portfolios R0020 S.02.01.01 Balance sheet R0030 S.02.02.01 Assets and liabilities by currency R0040 S.03.01.01 Off-balance sheet items  general R0060 S.03.02.01 Off-balance sheet items  List of unlimited guarantees received by the undertaking R0070 S.03.03.01 Off-balance sheet items  List of unlimited guarantees provided by the undertaking R0080 S.04.01.01 Activity by country R0090 S.04.02.01 Information on class 10 in Part A of Annex I of Solvency II Directive, excluding carrier's liability R0100 S.05.01.01 Premiums, claims and expenses by line of business R0110 S.05.02.01 Premiums, claims and expenses by country R0120 S.06.01.01 Summary of assets R0130 S.06.02.01 List of assets R0140 S.06.03.01 Collective investment undertakings  look-through approach R0150 S.07.01.01 Structured products R0160 S.08.01.01 Open derivatives R0170 S.08.02.01 Derivatives Transactions R0180 S.09.01.01 Income/gains and losses in the period R0190 S.10.01.01 Securities lending and repos R0200 S.11.01.01 Assets held as collateral R0210 S.12.01.01 Life and Health SLT Technical Provisions R0220 S.12.02.01 Life and Health SLT Technical Provisions  by country R0230 S.13.01.01 Projection of future gross cash flows R0240 S.14.01.01 Life obligations analysis R0250 S.15.01.01 Description of the guarantees of variable annuities R0260 S.15.02.01 Hedging of guarantees of variable annuities R0270 S.16.01.01 Information on annuities stemming from Non-Life Insurance obligations R0280 S.17.01.01 Non-Life Technical Provisions R0290 S.17.02.01 Non-Life Technical Provisions  By country R0300 S.18.01.01 Projection of future cash flows (Best Estimate  Non Life) R0310 S.19.01.01 Non-life insurance claims R0320 S.20.01.01 Development of the distribution of the claims incurred R0330 S.21.01.01 Loss distribution risk profile R0340 S.21.02.01 Underwriting risks non-life R0350 S.21.03.01 Non-life distribution of underwriting risks  by sum insured R0360 S.22.01.01 Impact of long term guarantees measures and transitionals R0370 S.22.04.01 Information on the transitional on interest rates calculation R0380 S.22.05.01 Overall calculation of the transitional on technical provisions R0390 S.22.06.01 Best estimate subject to volatility adjustment by country and currency R0400 S.23.01.01 Own funds R0410 S.23.02.01 Detailed information by tiers on own funds R0420 S.23.03.01 Annual movements on own funds R0430 S.23.04.01 List of items on own funds R0440 S.24.01.01 Participations held R0450 S.25.01.01 Solvency Capital Requirement  for undertakings on Standard Formula R0460 S.25.02.01 Solvency Capital Requirement  for undertakings using the standard formula and partial internal model R0470 S.25.03.01 Solvency Capital Requirement  for undertakings on Full Internal Models R0480 S.26.01.01 Solvency Capital Requirement  Market risk R0500 S.26.02.01 Solvency Capital Requirement  Counterparty default risk R0510 S.26.03.01 Solvency Capital Requirement  Life underwriting risk R0520 S.26.04.01 Solvency Capital Requirement  Health underwriting risk R0530 S.26.05.01 Solvency Capital Requirement  Non-Life underwriting risk R0540 S.26.06.01 Solvency Capital Requirement  Operational risk R0550 S.26.07.01 Solvency Capital Requirement  Simplifications R0560 S.27.01.01 Solvency Capital Requirement  Non-Life and Health catastrophe risk R0570 S.28.01.01 Minimum Capital Requirement  Only life or only non-life insurance or reinsurance activity R0580 S.28.02.01 Minimum Capital Requirement  Both life and non-life insurance activity R0590 S.29.01.01 Excess of Assets over Liabilities R0600 S.29.02.01 Excess of Assets over Liabilities  explained by investments and financial liabilities R0610 S.29.03.01 Excess of Assets over Liabilities  explained by technical provisions R0620 S.29.04.01 Detailed analysis per period  Technical flows versus Technical provisions R0630 S.30.01.01 Facultative covers for non-life and life business basic data R0640 S.30.02.01 Facultative covers for non-life and life business shares data R0650 S.30.03.01 Outgoing Reinsurance Program basic data R0660 S.30.04.01 Outgoing Reinsurance Program shares data R0670 S.31.01.01 Share of reinsurers (including Finite Reinsurance and SPV's) R0680 S.31.02.01 Special Purpose Vehicles R0690 S.36.01.01 IGT  Equity-type transactions, debt and asset transfer R0740 S.36.02.01 IGT  Derivatives R0750 S.36.03.01 IGT  Internal reinsurance R0760 S.36.04.01 IGT  Cost Sharing, contingent liabilities, off BS and other items R0770 S.01.01.02 Content of the submission Template Code Template name C0010 S.01.02.01 Basic Information  General R0010 S.02.01.02 Balance sheet R0030 S.05.01.02 Premiums, claims and expenses by line of business R0110 S.06.02.01 List of assets R0140 S.06.03.01 Collective investment undertakings  look-through approach R0150 S.08.01.01 Open derivatives R0170 S.08.02.01 Derivatives Transactions R0180 S.12.01.02 Life and Health SLT Technical Provisions R0220 S.17.01.02 Non-Life Technical Provisions R0290 S.23.01.01 Own funds R0410 S.28.01.01 Minimum Capital Requirement  Only life or only non-life insurance or reinsurance activity R0580 S.28.02.01 Minimum Capital Requirement  Both life and non-life insurance activity R0590 S.01.01.03 Content of the submission Template Code Template name C0010 S.01.02.01 Basic Information  General R0010 S.01.03.01 Basic Information  RFF and matching adjustment portfolios R0020 S.02.01.02 Balance sheet R0030 S.23.01.01 Own funds R0410 S.25.01.01 Solvency Capital Requirement  for undertakings on Standard Formula R0460 S.25.02.01 Solvency Capital Requirement  for undertakings using the standard formula and partial internal model R0470 S.25.03.01 Solvency Capital Requirement  for undertakings on Full Internal Models R0480 S.28.01.01 Minimum Capital Requirement  Only life or only non-life insurance or reinsurance activity R0580 S.28.02.01 Minimum Capital Requirement  Both life and non-life insurance activity R0590 S.01.01.04 Content of the submission Template Code Template name C0010 S.01.02.04 Basic Information  General R0010 S.01.03.04 Basic Information  RFF and matching adjustment portfolios R0020 S.02.01.01 Balance sheet R0030 S.02.02.01 Assets and liabilities by currency R0040 S.03.01.04 Off-balance sheet items  general R0060 S.03.02.04 Off-balance sheet items  List of unlimited guarantees received by the group R0070 S.03.03.04 Off-balance sheet items  List of unlimited guarantees provided by the group R0080 S.05.01.01 Premiums, claims and expenses by line of business R0110 S.05.02.01 Premiums, claims and expenses by country R0120 S.06.01.01 Summary of assets R0130 S.06.02.04 List of assets R0140 S.06.03.04 Collective investment undertakings  look-through approach R0150 S.07.01.04 Structured products R0160 S.08.01.04 Open derivatives R0170 S.08.02.04 Derivatives Transactions R0180 S.09.01.04 Income/gains and losses in the period R0190 S.10.01.04 Securities lending and repos R0200 S.11.01.04 Assets held as colateral R0210 S.15.01.04 Description of the guarantees of variable annuities R0260 S.15.02.04 Hedging of guarantees of variable annuities R0270 S.22.01.04 Impact of long term guarantees measures and transitionals R0370 S.23.01.04 Own funds R0410 S.23.02.04 Detailed information by tiers on own funds R0420 S.23.03.04 Annual movements on own funds R0430 S.23.04.04 List of items on own funds R0440 S.25.01.04 Solvency Capital Requirement  for groups on Standard Formula R0460 S.25.02.04 Solvency Capital Requirement  for groups using the standard formula and partial internal model R0470 S.25.03.04 Solvency Capital Requirement  for groups on Full Internal Models R0480 S.26.01.04 Solvency Capital Requirement  Market risk R0500 S.26.02.04 Solvency Capital Requirement  Counterparty default risk R0510 S.26.03.04 Solvency Capital Requirement  Life underwriting risk R0520 S.26.04.04 Solvency Capital Requirement  Health underwriting risk R0530 S.26.05.04 Solvency Capital Requirement  Non-Life underwriting risk R0540 S.26.06.04 Solvency Capital Requirement  Operational risk R0550 S.26.07.04 Solvency Capital Requirement  Simplifications R0560 S.27.01.04 Solvency Capital Requirement  Non-Life and Health catastrophe risk R0570 S.31.01.04 Share of reinsurers (including Finite Reinsurance and SPV's) R0680 S.31.02.04 Special Purpose Vehicles R0690 S.32.01.04 Undertakings in the scope of the group R0700 S.33.01.04 Insurance and Reinsurance individual requirements R0710 S.34.01.04 Other regulated and non-regulated financial undertakings including insurance holding companies and mixed financial holding company individual requirements R0720 S.35.01.04 Contribution to group Technical Provisions R0730 S.36.01.01 IGT  Equity-type transactions, debt and asset transfer R0740 S.36.02.01 IGT  Derivatives R0750 S.36.03.01 IGT  Internal reinsurance R0760 S.36.04.01 IGT  Cost Sharing, contingent liabilities, off BS and other items R0770 S.37.01.04 Risk concentration R0780 S.01.01.05 Content of the submission Template Code Template name C0010 S.01.02.04 Basic Information  General R0010 S.02.01.02 Balance sheet R0030 S.05.01.02 Premiums, claims and expenses by line of business R0110 S.06.02.04 List of assets R0140 S.06.03.04 Collective investment undertakings  look-through approach R0150 S.08.01.04 Open derivatives R0170 S.08.02.04 Derivatives Transactions R0180 S.23.01.04 Own funds R0410 S.01.01.06 Content of the submission Template Code Template name C0010 S.01.02.04 Basic Information  General R0010 S.01.03.04 Basic Information  RFF and matching adjustment portfolios R0020 S.02.01.02 Balance sheet R0030 S.23.01.04 Own funds R0410 S.25.01.04 Solvency Capital Requirement  for groups on Standard Formula R0460 S.25.02.04 Solvency Capital Requirement  for groups using the standard formula and partial internal model R0470 S.25.03.04 Solvency Capital Requirement  for groups on Full Internal Models R0480 S.32.01.04 Entities in the scope of the group R0700 S.33.01.04 Insurance and Reinsurance individual requirements R0710 S.34.01.04 Other regulated and non-regulated financial undertakings including insurance holding companies and mixed financial holding company individual requirements R0720 SR.01.01.01 Content of the submission Ring-fenced fund/matching portfolio/remaining part Z0010 Fund/Portfolio number Z0020 Template Code Template name C0010 SR.02.01.01 Balance sheet R0790 SR.12.01.01 Life and Health SLT Technical Provisions R0800 SR.17.01.01 Non-Life Technical Provisions R0810 SR.22.02.01 Projection of future cash flows (Best Estimate  Matching portfolios) R0820 SR.22.03.01 Information on the matching adjustment calculation R0830 SR.25.01.01 Solvency Capital Requirement  for undertakings on Standard Formula R0840 SR.25.02.01 Solvency Capital Requirement  for undertakings using the standard formula and partial internal model R0850 SR.25.03.01 Solvency Capital Requirement  for undertakings on Full Internal Models R0860 SR.26.01.01 Solvency Capital Requirement  Market risk R0870 SR.26.02.01 Solvency Capital Requirement  Counterparty default risk R0880 SR.26.03.01 Solvency Capital Requirement  Life underwriting risk R0890 SR.26.04.01 Solvency Capital Requirement  Health underwriting risk R0900 SR.26.05.01 Solvency Capital Requirement  Non-Life underwriting risk R0910 SR.26.06.01 Solvency Capital Requirement  Operational risk R0920 SR.26.07.01 Solvency Capital Requirement  Simplifications R0930 SR.27.01.01 Solvency Capital Requirement  Non-Life and Health catastrophe risk R0940 SR.01.01.04 Content of the submission Ring-fenced fund/matching portfolio/remaining part Z0010 Fund/Portfolio number Z0020 Template Code Template name C0010 SR.02.01.04 Balance sheet R0790 SR.25.01.01 Solvency Capital Requirement  Only SF R0840 SR.25.02.01 Solvency Capital Requirement  SF and PIM R0850 SR.25.03.01 Solvency Capital Requirement  IM R0860 SR.26.01.01 Solvency Capital Requirement  Market risk R0870 SR.26.02.01 Solvency Capital Requirement  Counterparty default risk R0880 SR.26.03.01 Solvency Capital Requirement  Life underwriting risk R0890 SR.26.04.01 Solvency Capital Requirement  Health underwriting risk R0900 SR.26.05.01 Solvency Capital Requirement  Non-Life underwriting risk R0910 SR.26.06.01 Solvency Capital Requirement  Operational risk R0920 SR.26.07.01 Solvency Capital Requirement  Simplifications R0930 SR.27.01.01 Solvency Capital Requirement  Non-Life and Health catastrophe risk R0940 S.01.02.01 Basic Information  General C0010 Undertaking name R0010 Undertaking identification code R0020 Type of code of undertaking R0030 Type of undertaking R0040 Country of authorisation R0050 Language of reporting R0070 Reporting submission date R0080 Reporting reference date R0090 Regular/Ad-hoc submission R0100 Currency used for reporting R0110 Accounting standards R0120 Method of Calculation of the SCR R0130 Use of undertaking specific parameters R0140 Ring-fenced funds R0150 Matching adjustment R0170 Volatility adjustment R0180 Transitional measure on the risk-free interest rate R0190 Transitional measure on technical provisions R0200 Initial submission or re-submission R0210 S.01.02.04 Basic Information  General C0010 Participating undertaking name R0010 Group identification code R0020 Type of code of group R0030 Country of the group supervisor R0050 Sub-group information R0060 Language of reporting R0070 Reporting submission date R0080 Reporting reference date R0090 Regular/Ad-hoc submission R0100 Currency used for reporting R0110 Accounting standards R0120 Method of Calculation of the group SCR R0130 Use of group specific parameters R0140 Ring-fenced funds R0150 Method of group solvency calculation R0160 Matching adjustment R0170 Volatility adjustment R0180 Transitional measure on the risk-free interest rate R0190 Transitional measure on technical provisions R0200 Initial submission or re-submission R0210 S.01.03.01 Basic Information  RFF and matching adjustment portfolios List of all RFF/MAP (overlaps allowed) Fund /Portfolio Number Name of Ring-fenced fund/Matching adjustment portfolio RFF / MAP / Remaining part of a fund RFF / MAP with sub RFF / MAP Material Article 304 C0040 C0050 C0060 C0070 C0080 C0090 List of RFF/MAP with sub RFF/MAP Number of RFF / MAP with sub RFF / MAP Number of sub RFF / MAP Sub RFF / MAP C0100 C0110 C0120 S.01.03.04 Basic Information  RFF and matching adjustment portfolios List of all RFF/MAP (overlaps allowed) Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Fund / Portfolio Number Name of ring-fenced fund / Matching adjustment portfolio RFF / MAP / Remaining part of a fund RFF / MAP with sub RFF / MAP Material Article 304 C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 List of RFF/MAP with sub RFF/MAP Number of RFF / MAP with sub RFF / MAP Number of sub RFF/MAP Sub RFF / MAP C0100 C0110 C0120 S.02.01.01 Balance sheet Solvency II value Statutory accounts value Assets C0010 C0020 Goodwill R0010 Deferred acquisition costs R0020 Intangible assets R0030 Deferred tax assets R0040 Pension benefit surplus R0050 Property, plant & equipment held for own use R0060 Investments (other than assets held for index-linked and unit-linked contracts) R0070 Property (other than for own use) R0080 Holdings in related undertakings, including participations R0090 Equities R0100 Equities  listed R0110 Equities  unlisted R0120 Bonds R0130 Government Bonds R0140 Corporate Bonds R0150 Structured notes R0160 Collateralised securities R0170 Collective Investments Undertakings R0180 Derivatives R0190 Deposits other than cash equivalents R0200 Other investments R0210 Assets held for index-linked and unit-linked contracts R0220 Loans and mortgages R0230 Loans on policies R0240 Loans and mortgages to individuals R0250 Other loans and mortgages R0260 Reinsurance recoverables from: R0270 Non-life and health similar to non-life R0280 Non-life excluding health R0290 Health similar to non-life R0300 Life and health similar to life, excluding health and index-linked and unit-linked R0310 Health similar to life R0320 Life excluding health and index-linked and unit-linked R0330 Life index-linked and unit-linked R0340 Deposits to cedants R0350 Insurance and intermediaries receivables R0360 Reinsurance receivables R0370 Receivables (trade, not insurance) R0380 Own shares (held directly) R0390 Amounts due in respect of own fund items or initial fund called up but not yet paid in R0400 Cash and cash equivalents R0410 Any other assets, not elsewhere shown R0420 Total assets R0500 Liabilities C0010 C0020 Technical provisions  non-life R0510 Technical provisions  non-life (excluding health) R0520 Technical provisions calculated as a whole R0530 Best Estimate R0540 Risk margin R0550 Technical provisions  health (similar to non-life) R0560 Technical provisions calculated as a whole R0570 Best Estimate R0580 Risk margin R0590 Technical provisions  life (excluding index-linked and unit-linked) R0600 Technical provisions  health (similar to life) R0610 Technical provisions calculated as a whole R0620 Best Estimate R0630 Risk margin R0640 Technical provisions  life (excluding health and index-linked and unit-linked) R0650 Technical provisions calculated as a whole R0660 Best Estimate R0670 Risk margin R0680 Technical provisions  index-linked and unit-linked R0690 Technical provisions calculated as a whole R0700 Best Estimate R0710 Risk margin R0720 Other technical provisions R0730 Contingent liabilities R0740 Provisions other than technical provisions R0750 Pension benefit obligations R0760 Deposits from reinsurers R0770 Deferred tax liabilities R0780 Derivatives R0790 Debts owed to credit institutions R0800 Financial liabilities other than debts owed to credit institutions R0810 Insurance & intermediaries payables R0820 Reinsurance payables R0830 Payables (trade, not insurance) R0840 Subordinated liabilities R0850 Subordinated liabilities not in Basic Own Funds R0860 Subordinated liabilities in Basic Own Funds R0870 Any other liabilities, not elsewhere shown R0880 Total liabilities R0900 Excess of assets over liabilities R1000 S.02.01.02 Balance sheet Solvency II value Assets C0010 Goodwill R0010 Deferred acquisition costs R0020 Intangible assets R0030 Deferred tax assets R0040 Pension benefit surplus R0050 Property, plant & equipment held for own use R0060 Investments (other than assets held for index-linked and unit-linked contracts) R0070 Property (other than for own use) R0080 Holdings in related undertakings, including participations R0090 Equities R0100 Equities  listed R0110 Equities  unlisted R0120 Bonds R0130 Government Bonds R0140 Corporate Bonds R0150 Structured notes R0160 Collateralised securities R0170 Collective Investments Undertakings R0180 Derivatives R0190 Deposits other than cash equivalents R0200 Other investments R0210 Assets held for index-linked and unit-linked contracts R0220 Loans and mortgages R0230 Loans on policies R0240 Loans and mortgages to individuals R0250 Other loans and mortgages R0260 Reinsurance recoverables from: R0270 Non-life and health similar to non-life R0280 Non-life excluding health R0290 Health similar to non-life R0300 Life and health similar to life, excluding health and index-linked and unit-linked R0310 Health similar to life R0320 Life excluding health and index-linked and unit-linked R0330 Life index-linked and unit-linked R0340 Deposits to cedants R0350 Insurance and intermediaries receivables R0360 Reinsurance receivables R0370 Receivables (trade, not insurance) R0380 Own shares (held directly) R0390 Amounts due in respect of own fund items or initial fund called up but not yet paid in R0400 Cash and cash equivalents R0410 Any other assets, not elsewhere shown R0420 Total assets R0500 Liabilities C0010 Technical provisions  non-life R0510 Technical provisions  non-life (excluding health) R0520 Technical provisions calculated as a whole R0530 Best Estimate R0540 Risk margin R0550 Technical provisions  health (similar to non-life) R0560 Technical provisions calculated as a whole R0570 Best Estimate R0580 Risk margin R0590 Technical provisions  life (excluding index-linked and unit-linked) R0600 Technical provisions  health (similar to life) R0610 Technical provisions calculated as a whole R0620 Best Estimate R0630 Risk margin R0640 Technical provisions  life (excluding health and index-linked and unit-linked) R0650 Technical provisions calculated as a whole R0660 Best Estimate R0670 Risk margin R0680 Technical provisions  index-linked and unit-linked R0690 Technical provisions calculated as a whole R0700 Best Estimate R0710 Risk margin R0720 Other technical provisions R0730 Contingent liabilities R0740 Provisions other than technical provisions R0750 Pension benefit obligations R0760 Deposits from reinsurers R0770 Deferred tax liabilities R0780 Derivatives R0790 Debts owed to credit institutions R0800 Financial liabilities other than debts owed to credit institutions R0810 Insurance & intermediaries payables R0820 Reinsurance payables R0830 Payables (trade, not insurance) R0840 Subordinated liabilities R0850 Subordinated liabilities not in Basic Own Funds R0860 Subordinated liabilities in Basic Own Funds R0870 Any other liabilities, not elsewhere shown R0880 Total liabilities R0900 Excess of assets over liabilities R1000 SR.02.01.01 Balance sheet Ring-fenced fund or remaining part Z0020 Fund number Z0030 Solvency II value Statutory accounts value Assets C0010 C0020 Goodwill R0010 Deferred acquisition costs R0020 Intangible assets R0030 Deferred tax assets R0040 Pension benefit surplus R0050 Property, plant & equipment held for own use R0060 Investments (other than assets held for index-linked and unit-linked contracts) R0070 Property (other than for own use) R0080 Holdings in related undertakings, including participations R0090 Equities R0100 Equities  listed R0110 Equities  unlisted R0120 Bonds R0130 Government Bonds R0140 Corporate Bonds R0150 Structured notes R0160 Collateralised securities R0170 Collective Investments Undertakings R0180 Derivatives R0190 Deposits other than cash equivalents R0200 Other investments R0210 Assets held for index-linked and unit-linked contracts R0220 Loans and mortgages R0230 Loans on policies R0240 Loans and mortgages to individuals R0250 Other loans and mortgages R0260 Reinsurance recoverables from: R0270 Non-life and health similar to non-life R0280 Non-life excluding health R0290 Health similar to non-life R0300 Life and health similar to life, excluding health and index-linked and unit-linked R0310 Health similar to life R0320 Life excluding health and index-linked and unit-linked R0330 Life index-linked and unit-linked R0340 Deposits to cedants R0350 Insurance and intermediaries receivables R0360 Reinsurance receivables R0370 Receivables (trade, not insurance) R0380 Own shares (held directly) R0390 Amounts due in respect of own fund items or initial fund called up but not yet paid in R0400 Cash and cash equivalents R0410 Any other assets, not elsewhere shown R0420 Total assets R0500 Liabilities C0010 C0020 Technical provisions  non-life R0510 Technical provisions  non-life (excluding health) R0520 Technical provisions calculated as a whole R0530 Best Estimate R0540 Risk margin R0550 Technical provisions  health (similar to non-life) R0560 Technical provisions calculated as a whole R0570 Best Estimate R0580 Risk margin R0590 Technical provisions  life (excluding index-linked and unit-linked) R0600 Technical provisions  health (similar to life) R0610 Technical provisions calculated as a whole R0620 Best Estimate R0630 Risk margin R0640 Technical provisions  life (excluding health and index-linked and unit-linked) R0650 Technical provisions calculated as a whole R0660 Best Estimate R0670 Risk margin R0680 Technical provisions  index-linked and unit-linked R0690 Technical provisions calculated as a whole R0700 Best Estimate R0710 Risk margin R0720 Other technical provisions Contingent liabilities R0740 Provisions other than technical provisions R0750 Pension benefit obligations R0760 Deposits from reinsurers R0770 Deferred tax liabilities R0780 Derivatives R0790 Debts owed to credit institutions R0800 Financial liabilities other than debts owed to credit institutions R0810 Insurance & intermediaries payables R0820 Reinsurance payables R0830 Payables (trade, not insurance) R0840 Subordinated liabilities R0850 Subordinated liabilities not in Basic Own Funds R0860 Subordinated liabilities in Basic Own Funds R0870 Any other liabilities, not elsewhere shown R0880 Total liabilities R0900 Excess of assets over liabilities R1000 S.02.02.01 Assets and liabilities by currency Currencies C0010 ¦ Currency code R0010 ¦ Total value of all currencies Value of the solvency II reporting currency Value of remaining other currencies Value of material currencies C0020 C0030 C0040 C0050 ¦ Assets Investments (other than assets held for index-linked and unit-linked contracts) R0020 ¦ Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index-linked and unit-linked contracts) R0030 ¦ Assets held for index-linked and unit-linked contracts R0040 ¦ Reinsurance recoverables R0050 ¦ Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables R0060 ¦ Any other assets R0070 ¦ Total assets R0100 ¦ Liabilities Technical provisions (excluding index-linked and unit-linked contracts) R0110 ¦ Technical provisions  index-linked and unit-linked contracts R0120 ¦ Deposits from reinsurers and insurance, intermediaries and reinsurance payables R0130 ¦ Derivatives R0140 ¦ Financial liabilities R0150 ¦ Contingent liabilities R0160 ¦ Any other liabilities R0170 ¦ Total liabilites R0200 ¦ S.03.01.01 Off-balance sheet items  general Maximum value Value of guarantee / collateral / contingent liabilities Value of assets for which collateral is held Value of liabilities for which collateral is pledged C0010 C0020 C0030 C0040 Guarantees provided by the undertaking, including letters of credit R0010 Of which, guarantees, including letters of credit provided to other undertakings of the same group R0020 Guarantees received by the undertaking, including letters of credit R0030 Of which, guarantees, including letters of credit received from other undertakings of the same group R0040 Collateral held Collateral held for loans made or bonds purchased R0100 Collateral held for derivatives R0110 Assets pledged by reinsurers for ceded technical provisions R0120 Other collateral held R0130 Total collateral held R0200 Collateral pledged Collateral pledged for loans received or bonds issued R0210 Collateral pledged for derivatives R0220 Assets pledged to cedants for technical provisions (reinsurance accepted) R0230 Other collateral pledged R0240 Total collateral pledged R0300 Contingent liabilities Contingent liabilities not in Solvency II Balance Sheet R0310 Of which contingent liabilities toward entities of the same group R0320 Contingent liabilities in Solvency II Balance Sheet R0330 Total Contingent liabilities R0400 S.03.01.04 Off-balance sheet items  general Maximum value Value of guarantee / collateral / contingent liabilities Value of assets for which collateral is held Value of liabilities for which collateral is pledged C0010 C0020 C0030 C0040 Guarantees provided by the group including letters of credit R0010 Guarantees received by the group including letters of credit R0030 Collateral held Collateral held for loans made or bonds purchased R0100 Collateral held for derivatives R0110 Assets pledged by reinsurers for ceded technical provisions R0120 Other collateral held R0130 Total collateral held R0200 Collateral pledged Collateral pledged for loans received or bonds issued R0210 Collateral pledged for derivatives R0220 Assets pledged to cedants for technical provisions (reinsurance accepted) R0230 Other collateral pledged R0240 Total collateral pledged R0300 Contingent liabilities Contingent liabilities not in Solvency II Balance Sheet R0310 Contingent liabilities in Solvency II Balance Sheet R0330 Total Contingent liabilities R0400 S.03.02.01 Off-balance sheet items  List of unlimited guarantees received by the undertaking Code of guarantee Name of provider of guarantee Code of provider of guarantee Type of code of provider of guarantee Provider of guarantee belonging to the same group Triggering event(s) of guarantee Specific triggering event(s) of guarantee Effective date of guarantee Ancillary Own Funds C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 S.03.02.04 Off-balance sheet items  List of unlimited guarantees received by the group Code of guarantee Name of provider of guarantee Code of provider of guarantee Type of code of provider of guarantee Triggering event(s) of guarantee Specific triggering event(s) of guarantee Effective date of guarantee Ancillary Own Funds C0010 C0020 C0030 C0040 C0060 C0070 C0080 C0090 S.03.03.01 Off-balance sheet items  List of unlimited guarantees provided by the undertaking Code of guarantee Name of receiver of guarantee Code of receiver of guarantee Type of code of receiver of guarantee Receiver of guarantee belonging to the same group Triggering event(s) of guarantee Estimation of the maximum value of guarantee Specific triggering event(s) of guarantee Effective date of guarantee C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 S.03.03.04 Off-balance sheet items  List of unlimited guarantees provided by the group Code of guarantee Name of receiver of guarantee Code of receiver of guarantee Type of code of receiver of guarantee Triggering event(s) of guarantee Estimation of the maximum value of guarantee Specific triggering event(s) of guarantee Effective date of guarantee C0010 C0020 C0030 C0040 C0060 C0070 C0080 C0090 S.04.01.01 Activity by country Line of Business Z0010 Undertaking All EEA members Total business underwritten by all non-EEA branches Business underwritten in the home country, by the undertaking Business underwritten through FPS, by the undertaking in the EEA countries different from the home country Business underwritten through FPS in the home country, by any EEA branch Total business underwritten by all EEA branches in the country where they are established Total business underwritten through FPS, by all EEA branches Total of the business underwritten through FPS by the undertaking and all EEA branches C0010 C0020 C0030 C0040 C0050 C0060 C0070 Country R0010 Premiums written R0020 Claims incurred R0030 Commissions R0040 By EEA member ¦ By material non-EEA member ¦ Business underwritten in the considered country, by the EEA branch established in this country Business underwritten through FPS, by the EEA branch established in the considered country Business underwritten in the considered country through FPS, by the undertaking or any EEA branch Business underwritten in the considered country, by the EEA branch established in this country Business underwritten through FPS, by the EEA branch established in the considered country Business underwritten in the considered country through FPS, by the undertaking or any EEA branch Business underwritten by material non-EEA country branches ¦ C0080 C0090 C0100 ¦ ¦ C0110 Country R0010 Premiums written R0020 Claims incurred R0030 Commissions R0040 S.04.02.01 Information on class 10 in Part A of Annex I of Solvency II Directive, excluding carrier's liability Undertaking By EEA Member ¦ FPS Branch FPS Branch FPS C0010 C0020 C0030 ¦ Country R0010 Frequency of claims for Motor Vehicle Liability (except carrier's liability) R0020 Average cost of claims for Motor Vehicle Liability (except carrier's liability) R0030 S.05.01.01 Premiums, claims and expenses by line of business Line of Business for: non-life insurance and reinsurance obligations (direct business and accepted proportional reinsurance) Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Premiums written Gross  Direct Business R0110 Gross  Proportional reinsurance accepted R0120 Gross  Non-proportional reinsurance accepted R0130 Reinsurers' share R0140 Net R0200 Premiums earned Gross  Direct Business R0210 Gross  Proportional reinsurance accepted R0220 Gross  Non-proportional reinsurance accepted R0230 Reinsurers' share R0240 Net R0300 Claims incurred Gross  Direct Business R0310 Gross  Proportional reinsurance accepted R0320 Gross  Non-proportional reinsurance accepted R0330 Reinsurers' share R0340 Net R0400 Changes in other technical provisions Gross  Direct Business R0410 Gross  Proportional reinsurance accepted R0420 Gross  Non- proportional reinsurance accepted R0430 Reinsurers'share R0440 Net R0500 Line of Business for: non-life insurance and reinsurance obligations (direct business and accepted proportional reinsurance) Line of Business for: accepted non-proportional reinsurance Total Legal expenses insurance Assistance Miscellaneous financial loss Health Casualty Marine, aviation, transport Property C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0200 Premiums written Gross  Direct Business R0110 Gross  Proportional reinsurance accepted R0120 Gross  Non-proportional reinsurance accepted R0130 Reinsurers' share R0140 Net R0200 Premiums earned Gross  Direct Business R0210 Gross  Proportional reinsurance accepted R0220 Gross  Non-proportional reinsurance accepted R0230 Reinsurers' share R0240 Net R0300 Claims incurred Gross  Direct Business R0310 Gross  Proportional reinsurance accepted R0320 Gross  Non-proportional reinsurance accepted R0330 Reinsurers' share R0340 Net R0400 Changes in other technical provisions Gross  Direct Business R0410 Gross  Proportional reinsurance accepted R0420 Gross  Non- proportional reinsurance accepted R0430 Reinsurers' share R0440 Net R0500 Line of Business for: non-life insurance obligations Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Expenses incurred R0550 Administrative expenses Gross  Direct Business R0610 Gross  Proportional reinsurance accepted R0620 Gross  Non-proportional reinsurance accepted R0630 Reinsurers' share R0640 Net R0700 Investment management expenses Gross  Direct Business R0710 Gross  Proportional reinsurance accepted R0720 Gross  Non-proportional reinsurance accepted R0730 Reinsurers' share R0740 Net R0800 Claims management expenses Gross  Direct Business R0810 Gross  Proportional reinsurance accepted R0820 Gross  Non-proportional reinsurance accepted R0830 Reinsurers' share R0840 Net R0900 Acquisition expenses Gross  Direct Business R0910 Gross  Proportional reinsurance accepted R0920 Gross  Non-proportional reinsurance accepted R0930 Reinsurers' share R0940 Net R1000 Overhead expenses Gross  Direct Business R1010 Gross  Proportional reinsurance accepted R1020 Gross  Non-proportional reinsurance accepted R1030 Reinsurers' share R1040 Net R1100 Other expenses R1200 Total expenses R1300 Line of Business for: non-life insurance obligations Line of Business for: accepted non-proportional reinsurance Total Legal expenses insurance Assistance Miscellaneous financial loss Health Casualty Marine, aviation, transport Property C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0200 Expenses incurred R0550 Administrative expenses Gross  Direct Business R0610 Gross  Proportional reinsurance accepted R0620 Gross  Non-proportional reinsurance accepted R0630 Reinsurers' share R0640 Net R0700 Investment management expenses Gross  Direct Business R0710 Gross  Proportional reinsurance accepted R0720 Gross  Non-proportional reinsurance accepted R0730 Reinsurers' share R0740 Net R0800 Claims management expenses Gross  Direct Business R0810 Gross  Proportional reinsurance accepted R0820 Gross  Non-proportional reinsurance accepted R0830 Reinsurers' share R0840 Net R0900 Acquisition expenses Gross  Direct Business R0910 Gross  Proportional reinsurance accepted R0920 Gross  Non-proportional reinsurance accepted R0930 Reinsurers' share R0940 Net R1000 Overhead expenses Gross  Direct Business R1010 Gross  Proportional reinsurance accepted R1020 Gross  Non-proportional reinsurance accepted R1030 Reinsurers' share R1040 Net R1100 Other expenses R1200 Total expenses R1300 Line of Business for: life insurance obligations Life reinsurance obligations Total Health insurance Insurance with profit participation Index-linked and unit-linked insurance Other life insurance Annuities stemming from non-life insurance contracts and relating to health insurance obligations Annuities stemming from non-life insurance contracts and relating to insurance obligations other than health insurance obligations Health reinsurance Life reinsurance C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0300 Premiums written Gross R1410 Reinsurers' share R1420 Net R1500 Premiums earned Gross R1510 Reinsurers' share R1520 Net R1600 Claims incurred Gross R1610 Reinsurers' share R1620 Net R1700 Changes in other technical provisions Gross R1710 Reinsurers' share R1720 Net R1800 Expenses incurred R1900 Administrative expenses Gross R1910 Reinsurers' share R1920 Net R2000 Investment management expenses Gross R2010 Reinsurers' share R2020 Net R2100 Claims management expenses Gross R2110 Reinsurers' share R2120 Net R2200 Line of Business for: life insurance obligations Life reinsurance obligations Total Health insurance Insurance with profit participation Index-linked and unit-linked insurance Other life insurance Annuities stemming from non-life insurance contracts and relating to health insurance obligations Annuities stemming from non-life insurance contracts and relating to insurance obligations other than health insurance obligations Health reinsurance Life reinsurance C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0300 Acquisition expenses Gross R2210 Reinsurers' share R2220 Net R2300 Overhead expenses Gross R2310 Reinsurers' share R2320 Net R2400 Other expenses R2500 Total expenses R2600 Total amount of surrenders R2700 S.05.01.02 Premiums, claims and expenses by line of business Line of Business for: non-life insurance and reinsurance obligations (direct business and accepted proportional reinsurance) Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Premiums written Gross  Direct Business R0110 Gross  Proportional reinsurance accepted R0120 Gross  Non-proportional reinsurance accepted R0130 Reinsurers' share R0140 Net R0200 Premiums earned Gross  Direct Business R0210 Gross  Proportional reinsurance accepted R0220 Gross  Non-proportional reinsurance accepted R0230 Reinsurers' share R0240 Net R0300 Claims incurred Gross  Direct Business R0310 Gross  Proportional reinsurance accepted R0320 Gross  Non-proportional reinsurance accepted R0330 Reinsurers' share R0340 Net R0400 Changes in other technical provisions Gross  Direct Business R0410 Gross  Proportional reinsurance accepted R0420 Gross  Non- proportional reinsurance accepted R0430 Reinsurers' share R0440 Net R0500 Expenses incurred R0550 Other expenses R1200 Total expenses R1300 Line of Business for: non-life insurance and reinsurance obligations (direct business and accepted proportional reinsurance) Line of business for: accepted non-proportional reinsurance Total Legal expenses insurance Assistance Miscellaneous financial loss Health Casualty Marine, aviation, transport Property C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0200 Premiums written Gross  Direct Business R0110 Gross  Proportional reinsurance accepted R0120 Gross  Non-proportional reinsurance accepted R0130 Reinsurers' share R0140 Net R0200 Premiums earned Gross  Direct Business R0210 Gross  Proportional reinsurance accepted R0220 Gross  Non-proportional reinsurance accepted R0230 Reinsurers' share R0240 Net R0300 Claims incurred Gross  Direct Business R0310 Gross  Proportional reinsurance accepted R0320 Gross  Non-proportional reinsurance accepted R0330 Reinsurers' share R0340 Net R0400 Changes in other technical provisions Gross  Direct Business R0410 Gross  Proportional reinsurance accepted R0420 Gross  Non- proportional reinsurance accepted R0430 Reinsurers'share R0440 Net R0500 Expenses incurred R0550 Other expenses R1200 Total expenses R1300 Line of Business for: life insurance obligations Life reinsurance obligations Total Health insurance Insurance with profit participation Index-linked and unit-linked insurance Other life insurance Annuities stemming from non-life insurance contracts and relating to health insurance obligations Annuities stemming from non-life insurance contracts and relating to insurance obligations other than health insurance obligations Health reinsurance Life reinsurance C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0300 Premiums written Gross R1410 einsurers' share R1420 Net R1500 Premiums earned Gross R1510 Reinsurers' share R1520 Net R1600 Claims incurred Gross R1610 Reinsurers' share R1620 Net R1700 Changes in other technical provisions Gross R1710 Reinsurers' share R1720 Net R1800 Expenses incurred R1900 Other expenses R2500 Total expenses R2600 S.05.02.01 Premiums, claims and expenses by country Home Country Top 5 countries (by amount of gross premiums written)  non-life obligations Total Top 5 and home country C0010 C0020 C0030 C0040 C0050 C0060 C0070 R0010 C0080 C0090 C0100 C0110 C0120 C0130 C0140 Premiums written Gross  Direct Business R0110 Gross  Proportional reinsurance accepted R0120 Gross  Non-proportional reinsurance accepted R0130 Reinsurers' share R0140 Net R0200 Premiums earned Gross  Direct Business R0210 Gross  Proportional reinsurance accepted R0220 Gross  Non-proportional reinsurance accepted R0230 Reinsurers' share R0240 Net R0300 Claims incurred Gross  Direct Business R0310 Gross  Proportional reinsurance accepted R0320 Gross  Non-proportional reinsurance accepted R0330 Reinsurers' share R0340 Net R0400 Changes in other technical provisions Gross  Direct Business R0410 Gross  Proportional reinsurance accepted R0420 Gross  Non- proportional reinsurance accepted R0430 Reinsurers'share R0440 Net R0500 Expenses incurred R0550 Other expenses R1200 Total expenses R1300 Home Country Top 5 countries (by amount of gross premiums written)  life obligations Total Top 5 and home country C0150 C0160 C0170 C0180 C0190 C0200 C0210 R1400 C0220 C0230 C0240 C0250 C0260 C0270 C0280 Premiums written Gross R1410 Reinsurers' share R1420 Net R1500 Premiums earned Gross R1510 Reinsurers' share R1520 Net R1600 Claims incurred Gross R1610 Reinsurers' share R1620 Net R1700 Changes in other technical provisions Gross R1710 Reinsurers' share R1720 Net R1800 Expenses incurred R1900 Other expenses R2500 Total expenses R2600 S.06.01.01 Summary of assets Life Non-life Ring-fenced funds Other internal funds Shareholders' funds General Assets listing C0010 C0020 C0030 C0040 C0050 C0060 Assets listed R0010 Assets that are not listed in a stock exchange R0020 Assets that are not exchange tradable R0030 By category Government bonds R0040 Corporate bonds R0050 Equity R0060 Collective Investment Undertakings R0070 Structured notes R0080 Collateralised securities R0090 Cash and deposits R0100 Mortgages and loans R0110 Property R0120 Other investments R0130 Futures R0140 Call Options R0150 Put Options R0160 Swaps R0170 Forwards R0180 Credit derivatives R0190 S.06.02.01 List of assets Information on positions held Asset ID Code Asset ID Code type Portfolio Fund number Matching portfolio number Asset held in unit linked and index linked contracts Asset pledged as collateral Country of custody Custodian Quantity Par amount Valuation method Acquisition value Total Solvency II amount Accrued interest C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 Information on assets Asset ID Code Asset ID Code type Item Title Issuer Name Issuer Code Type of issuer code Issuer Sector Issuer Group Issuer Group Code Type of issuer group code Issuer Country Currency CIC Infrastructure investment (cont.) C0040 C0050 C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0290 C0300 Holdings in related undertakings, including participations External rating Nominated ECAI Credit quality step Internal rating Duration Unit Solvency II price Unit percentage of par amount Solvency II price Maturity date C0310 C0320 C0330 C0340 C0350 C0360 C0370 C0380 C0390 S.06.02.04 List of assets Information on positions held Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Asset ID Code Asset ID Code type Portfolio Fund number Matching portfolio number Asset held in unit linked and index linked contracts Asset pledged as collateral Country of custody Custodian (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 Quantity Par amount Valuation method Acquisition value Total Solvency II amount Accrued interest C0130 C0140 C0150 C0160 C0170 C0180 Information on assets Asset ID Code Asset ID Code type Item Title Issuer Name Issuer Code Type of issuer code Issuer Sector Issuer Group Issuer Group Code Type of issuer group code Issuer Country Currency (cont.) C0040 C0050 C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 CIC Infrastructure investment Participation External rating Nominated ECAI Credit quality step Internal rating Duration Unit Solvency II price Unit percentage of par amount Solvency II price Maturity date C0290 C0300 C0310 C0320 C0330 C0340 C0350 C0360 C0370 C0380 C0390 S.06.03.01 Collective investment undertakings  look-through approach Collective Investments Undertaking ID Code Collective Investments Undertaking ID Code type Underlying asset category Country of issue Currency Total amount C0010 C0020 C0030 C0040 C0050 C0060 S.06.03.04 Collective investment undertakings  look-through approach Collective Investments Undertaking ID Code Collective Investments Undertaking ID Code type Underlying asset category Country of issue Currency Total amount C0010 C0020 C0030 C0040 C0050 C0060 S.07.01.01 Structured products Asset ID Code Asset ID Code type Collateral type Type of structured product Capital protection Underlying security / index / portfolio Callable or Putable Synthetic structured product Prepayment structured product Collateral value Collateral portfolio Fixed annual return Variable annual return Loss given default Attachment point Detachment point C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 S.07.01.04 Structured products Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Asset ID Code Asset ID Code type Collateral type Type of structured product Capital protection Underlying security / index / portfolio Callable or Putable (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Synthetic structured product Prepayment structured product Collateral value Collateral portfolio Fixed annual return Variable annual return Loss given default Attachment point Detachment point C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 S.08.01.01 Open derivatives Information on positions held Derivative ID Code Derivative ID Code type Portfolio Fund number Derivatives held in index-linked and unit-linked contracts Instrument underlying the derivative Type of code of asset or liability underlying the derivative Use of derivative Delta Notional amount of the derivative Buyer / Seller (cont.) C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 Premium paid to date Premium received to date Number of contracts Contract size Maximum loss under unwinding event Swap outflow amount Swap inflow amount Initial date Duration Solvency II value Valuation method C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 Information on derivatives Derivative ID Code Derivative ID Code type Counterparty Name Counterparty Code Type of counterparty code External rating Nominated ECAI Credit quality step Internal rating Counterparty Group Counterparty group code (cont.) C0040 C0050 C0260 C0270 C0280 C0290 C0300 C0310 C0320 C0330 C0340 Type of counterparty group code Contract name Currency CIC Trigger value Unwind trigger of contract Swap delivered currency Swap received currency Maturity date C0350 C0360 C0370 C0380 C0390 C0400 C0410 C0420 C0430 S.08.01.04 Open derivatives Information on positions held Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Derivative ID Code Derivative ID Code type Portfolio Fund number Derivatives held in index-linked and unit-linked contracts Instrument underlying the derivative Type of code of asset or liability underlying the derivative Use of derivative Delta (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 Notional amount of the derivative Buyer / Seller Premium paid to date Premium received to date Number of contracts Contract size Maximum loss under unwinding event Swap outflow amount Swap inflow amount Initial date Duration Solvency II value Valuation method C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 Information on derivatives Derivative ID Code Derivative ID Code type Counterparty Name Counterparty Code Type of counterparty code External rating Nominated ECAI Credit quality step Internal rating Counterparty Group Counterparty group code (cont.) C0040 C0050 C0260 C0270 C0280 C0290 C0300 C0310 C0320 C0330 C0340 Type of counterparty group code Contract name Currency CIC Trigger value Unwind trigger of contract Swap delivered currency Swap received currency Maturity date C0350 C0360 C0370 C0380 C0390 C0400 C0410 C0420 C0430 S.08.02.01 Derivatives Transactions Information on positions held Derivative ID Code Derivative ID Code type Portfolio Fund number Derivatives held in index-linked and unit-linked contracts Instrument underlying the derivative Type of code of asset or liability underlying the derivative Use of derivative Notional amount of the derivative Buyer / Seller Premium paid to date (cont.) C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 Premium received to date Profit and loss to date Number of contracts Contract size Maximum loss under unwinding event Swap outflow amount Swap inflow amount Initial date Solvency II value C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 Information on derivatives Derivative ID Code Derivative ID Code type Counterparty Name Counterparty Code Type of counterparty code Counterparty group Counterparty group code Type of counterparty group code Contract name Currency CIC (cont.) C0040 C0050 C0240 C0250 C0260 C0270 C0280 C0290 C0300 C0310 C0320 Trigger value Unwind trigger of contract Swap delivered currency Swap received currency Maturity date C0330 C0340 C0350 C0360 C0370 S.08.02.04 Derivatives Transactions Information on positions held Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Derivative ID Code Derivative ID Code type Portfolio Fund number Derivatives held in index-linked and unit-linked contracts Instrument underlying the derivative Type of code of asset or liability underlying the derivative Use of derivative (cont.) 0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 Notional amount of the derivative Buyer / Seller Premium paid to date Premium received to date Profit and loss to date Number of contracts Contract size Maximum loss under unwinding event Swap outflow amount Swap inflow amount Initial date Solvency II value C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 Information on derivatives Derivative ID Code Derivative ID Code type Counterparty Name Counterparty Code Type of counterparty code Counterparty group Counterparty group code Type of counterparty group code Contract name Currency CIC (cont.) C0040 C0050 C0240 C0250 C0260 C0270 C0280 C0290 C0300 C0310 C0320 Trigger value Unwind trigger of contract Swap delivered currency Swap received currency Maturity date C0330 C0340 C0350 C0360 C0370 S.09.01.01 Income/gains and losses in the period Asset category Portfolio Asset held in unit-linked and index-linked contracts Dividends Interest Rent Net gains and losses Unrealised gains and losses C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 S.09.01.04 Income/gains and losses in the period Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Asset category Portfolio Asset held in unit-linked and index-linked contracts Dividends Interest Rent Net gains and losses Unrealised gains and losses C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 S.10.01.01 Securities lending and repos Portfolio Fund number Asset category Counterparty Name Counterparty code Type of counterparty code Counterparty asset category Assets held in unit-linked and index-linked contracts Position in the contract Near leg amount Far leg amount Start date Maturity date Solvency II Value C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0170 S.10.01.04 Securities lending and repos Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Portfolio Fund number Asset category Counterparty Name Counterparty code Type of counterparty code Counterparty asset category Assets held in unit-linked and index-linked contracts (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 Position in the contract Near leg amount Far leg amount Start date Maturity date Solvency II Value C0120 C0130 C0140 C0150 C0160 C0170 S.11.01.01 Assets held as collateral Information on positions held Information on the assets held Information on the asset for which collateral is held Asset ID Code Asset ID Code type Name of counterparty pledging the collateral Name of the group of the counterparty pledging the collateral Country of custody Quantity Par amount Valuation method Total amount Accrued interest Type of asset for which the collateral is held C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 Information on assets Information on the assets held Asset ID Code Asset ID Code type Item Title Issuer Name Issuer Code Type of issuer code Issuer Sector Issuer Group name Issuer Group Code Type of issuer group code Issuer Country Currency CIC Unit price Unit percentage of par amount Solvency II price Maturity date C0040 C0050 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 S.11.01.04 Assets held as collateral Information on positions held Information on the assets held Information on the asset for which collateral is held Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Asset ID Code Asset ID Code type Name of counterparty pledging the collateral Name of the group of the counterparty pledging the collateral Country of custody Quantity Par amount Valuation method Total amount Accrued interest Type of asset for which the collateral is held C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 Information on assets Information on the assets held Asset ID Code Asset ID Code type Item Title Issuer Name Issuer Code Type of issuer code Issuer Sector Issuer Group name Issuer Group Code Type of issuer group code Issuer Country Currency CIC (cont) C0040 C0050 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 Information on the assets held Unit price Unit percentage of par amount Solvency II price Maturity date C0260 C0270 C0280 S.12.01.01 Life and Health SLT Technical Provisions Insurance with profit participation Index-linked and unit-linked insurance Contracts without options and guarantees Contracts with options or guarantees C0020 C0030 C0040 C0050 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0040 Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses R0050 Recoverables from SPV before adjustment for expected losses R0060 Recoverables from Finite Re before adjustment for expected losses R0070 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions - total R0200 Technical provisions minus recoverables from reinsurance/SPV and Finite Re - total R0210 Best Estimate of products with a surrender option R0220 Gross BE for Cash flow Cash out-flows Future guaranteed and discretionary benefits R0230 Future guaranteed benefits R0240 Future discretionary benefits R0250 Future expenses and other cash out-flows R0260 Cash in-flows Future premiums R0270 Other cash in-flows R0280 Percentage of gross Best Estimate calculated using approximations R0290 Surrender value R0300 Best estimate subject to transitional of the interest rate R0310 Technical provisions without transitional on interest rate R0320 Best estimate subject to volatility adjustment R0330 Technical provisions without volatility adjustment and without others transitional measures R0340 Best estimate subject to matching adjustment R0350 Technical provisions without matching adjustment and without all the others R0360 Other life insurance Annuities stemming from non-life insurance contracts and relating to insurance obligation other than health insurance obligations Contracts without options and guarantees Contracts with options or guarantees C0060 C0070 C0080 C0090 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0040 Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses R0050 Recoverables from SPV before adjustment for expected losses R0060 Recoverables from Finite Re before adjustment for expected losses R0070 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions - total R0200 Technical provisions minus recoverables from reinsurance/SPV and Finite Re - total R0210 Best Estimate of products with a surrender option R0220 Gross BE for Cash flow Cash out-flows Future guaranteed and discretionary benefits R0230 Future guaranteed benefits R0240 Future discretionary benefits R0250 Future expenses and other cash out-flows R0260 Cash in-flows Future premiums R0270 Other cash in-flows R0280 Percentage of gross Best Estimate calculated using approximations R0290 Surrender value R0300 Best estimate subject to transitional of the interest rate R0310 Technical provisions without transitional on interest rate R0320 Best estimate subject to volatility adjustment R0330 Technical provisions without volatility adjustment and without others transitional measures R0340 Best estimate subject to matching adjustment R0350 Technical provisions without matching adjustment and without all the others R0360 Accepted reinsurance Insurance with profit participation Index-linked and unit-linked insurance Other life insurance C0100 C0110 C0120 C0130 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0040 Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses R0050 Recoverables from SPV before adjustment for expected losses R0060 Recoverables from Finite Re before adjustment for expected losses R0070 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions - total R0200 Technical provisions minus recoverables from reinsurance/SPV and Finite Re - total R0210 Best Estimate of products with a surrender option R0220 Gross BE for Cash flow Cash out-flows Future guaranteed and discretionary benefits R0230 Future guaranteed benefits R0240 Future discretionary benefits R0250 Future expenses and other cash out-flows R0260 Cash in-flows Future premiums R0270 Other cash in-flows R0280 Percentage of gross Best Estimate calculated using approximations R0290 Surrender value R0300 Best estimate subject to transitional of the interest rate R0310 Technical provisions without transitional on interest rate R0320 Best estimate subject to volatility adjustment R0330 Technical provisions without volatility adjustment and without others transitional measures R0340 Best estimate subject to matching adjustment R0350 Technical provisions without matching adjustment and without all the others R0360 Accepted reinsurance Total (Life other than health insurance, incl. Unit-Linked) Annuities stemming from non-life accepted insurance contracts and relating to insurance obligation other than health insurance obligations C0140 C0150 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0040 Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses R0050 Recoverables from SPV before adjustment for expected losses R0060 Recoverables from Finite Re before adjustment for expected losses R0070 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions - total R0200 Technical provisions minus recoverables from reinsurance/SPV and Finite Re - total R0210 Best Estimate of products with a surrender option R0220 Gross BE for Cash flow Cash out-flows Future guaranteed and discretionary benefits R0230 Future guaranteed benefits R0240 Future discretionary benefits R0250 Future expenses and other cash out-flows R0260 Cash in-flows Future premiums R0270 Other cash in-flows R0280 Percentage of gross Best Estimate calculated using approximations R0290 Surrender value R0300 Best estimate subject to transitional of the interest rate R0310 Technical provisions without transitional on interest rate R0320 Best estimate subject to volatility adjustment R0330 Technical provisions without volatility adjustment and without others transitional measures R0340 Best estimate subject to matching adjustment R0350 Technical provisions without matching adjustment and without all the others R0360 Health insurance (direct business) Annuities stemming from non-life insurance contracts and relating to health insurance obligations Contracts without options and guarantees Contracts with options or guarantees C0160 C0170 C0180 C0190 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0040 Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses R0050 Recoverables from SPV before adjustment for expected losses R0060 Recoverables from Finite Re before adjustment for expected losses R0070 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions - total R0200 Technical provisions minus recoverables from reinsurance/SPV and Finite Re - total R0210 Best Estimate of products with a surrender option R0220 Gross BE for Cash flow Cash out-flows Future guaranteed and discretionary benefits R0230 Future guaranteed benefits R0240 Future discretionary benefits R0250 Future expenses and other cash out-flows R0260 Cash in-flows Future premiums R0270 Other cash in-flows R0280 Percentage of gross Best Estimate calculated using approximations R0290 Surrender value R0300 Best estimate subject to transitional of the interest rate R0310 Technical provisions without transitional on interest rate R0320 Best estimate subject to volatility adjustment R0330 Technical provisions without volatility adjustment and without others transitional measures R0340 Best estimate subject to matching adjustment R0350 Technical provisions without matching adjustment and without all the others R0360 Health reinsurance (reinsurance accepted) Total (Health similar to life insurance) C0200 C0210 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0040 Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses R0050 Recoverables from SPV before adjustment for expected losses R0060 Recoverables from Finite Re before adjustment for expected losses R0070 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions - total R0200 Technical provisions minus recoverables from reinsurance/SPV and Finite Re - total R0210 Best Estimate of products with a surrender option R0220 Gross BE for Cash flow Cash out-flows Future guaranteed and discretionary benefits R0230 Future guaranteed benefits R0240 Future discretionary benefits R0250 Future expenses and other cash out-flows R0260 Cash in-flows Future premiums R0270 Other cash in-flows R0280 Percentage of gross Best Estimate calculated using approximations R0290 Surrender value R0300 Best estimate subject to transitional of the interest rate R0310 Technical provisions without transitional on interest rate R0320 Best estimate subject to volatility adjustment R0330 Technical provisions without volatility adjustment and without others transitional measures R0340 Best estimate subject to matching adjustment R0350 Technical provisions without matching adjustment and without all the others R0360 S.12.01.02 Life and Health SLT Technical Provisions Insurance with profit participation Index-linked and unit-linked insurance Other life insurance Annuities stemming from non-life insurance contracts and relating to insurance obligation other than health insurance obligations Contracts without options and guarantees Contracts with options or guarantees Contracts without options and guarantees Contracts with options or guarantees (cont.) C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re  total R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions  total R0200 Accepted reinsurance Total (Life other than health insurance, incl. Unit-Linked) Health insurance (direct business) Annuities stemming from non-life insurance contracts and relating to health insurance obligations Health reinsurance (reinsurance accepted) Total (Health similar to life insurance) Contracts without options and guarantees Contracts with options or guarantees C0100 C0150 C0160 C0170 C0180 C0190 C0200 C0210 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re  total R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions  total R0200 SR.12.01.01 Life and Health SLT Technical Provisions Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Insurance with profit participation Index-linked and unit-linked insurance Other life insurance Annuities stemming from non-life insurance contracts and relating to insurance obligation other than health insurance obligations Contracts without options and guarantees Contracts with options or guarantees Contracts without options and guarantees Contracts with options or guarantees (cont.) C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re  total R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Risk margin R0130 Best estimate R0120 Technical Provisions calculated as a whole R0110 Technical provisions  total R0200 Accepted reinsurance Total (Life other than health insurance, including Unit-Linked) Health insurance (direct business) Annuities stemming from non-life insurance contracts and relating to health insurance obligations Health reinsurance (reinsurance accepted) Total (Health similar to life insurance) Contracts without options and guarantees Contracts with options or guarantees C0100 C0150 C0160 C0170 C0180 C0190 C0200 C0210 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP as a whole R0020 Technical provisions calculated as a sum of BE and RM Best Estimate Gross Best Estimate R0030 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0080 Best estimate minus recoverables from reinsurance/SPV and Finite Re  total R0090 Risk Margin R0100 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0110 Best estimate R0120 Risk margin R0130 Technical provisions  total R0200 S.12.02.01 Life and Health SLT Technical Provisions  by country Gross TP calculated as a whole and Gross BE for different countries Geographical zone Insurance with profit participation Index-linked and unit-linked insurance Other life insurance Annuities stemming from non-life insurance contracts and relating to insurance obligation other than health insurance obligations Accepted reinsurance Total (Life other than health insurance, including Unit-Linked) (cont.) C0020 C0030 C0060 C0090 C0100 C0150 Home country R0010 EEA countries outside the materiality threshold  not reported by country R0020 Non-EEA countries outside the materiality threshold  not reported by country R0030 By country C0010 Country 1 R0040 ¦ ¦ Geographical zone Health insurance (direct business) Annuities stemming from non-life insurance contracts and relating to health insurance obligations Health reinsurance (reinsurance accepted) Total (Health similar to life insurance) C0160 C0190 C0200 C0210 Home country R0010 EEA countries outside the materiality threshold  not reported by country R0020 Non-EEA countries outside the materiality threshold  not reported by country R0030 By country C0010 Country 1 R0040 ¦ ¦ S.13.01.01 Projection of future gross cash flows Insurance with profit participation Index linked and unit-linked insurance Cash out-flows Cash in-flows Cash out-flows Cash in-flows Future Benefits Future expenses and other cash out-flows Future premiums Other cash in-flows Future Benefits Future expenses and other cash out-flows Future premiums Other cash in-flows C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Year (projection of undiscounted expected cash-flows) 1 R0010 2 R0020 3 R0030 4 R0040 5 R0050 6 R0060 7 R0070 8 R0080 9 R0090 10 R0100 11 R0110 12 R0120 13 R0130 14 R0140 15 R0150 16 R0160 17 R0170 18 R0180 19 R0190 20 R0200 21 R0210 22 R0220 23 R0230 24 R0240 25 R0250 26 R0260 27 R0270 28 R0280 29 R0290 30 R0300 31-40 R0310 41-50 R0320 51 & after R0330 Other life insurance Annuities stemming from non-life contracts Cash out-flows Cash in-flows Cash out-flows Cash in-flows Future Benefits Future expenses and other cash out-flows Future premiums Other cash in-flows Future Benefits Future expenses and other cash out-flows Future premiums Other cash in-flows C0090 C0100 C0110 C0120 C0130 C0140 C0150 C0160 Year (projection of undiscounted expected cash-flows) 1 R0010 2 R0020 3 R0030 4 R0040 5 R0050 6 R0060 7 R0070 8 R0080 9 R0090 10 R0100 11 R0110 12 R0120 13 R0130 14 R0140 15 R0150 16 R0160 17 R0170 18 R0180 19 R0190 20 R0200 21 R0210 22 R0220 23 R0230 24 R0240 25 R0250 26 R0260 27 R0270 28 R0280 29 R0290 30 R0300 31-40 R0310 41-50 R0320 51 & after R0330 Accepted reinsurance Health insurance Cash out-flows Cash in-flows Cash out-flows Cash in-flows Future Benefits Future expenses and other cash out-flows Future premiums Other cash in-flows Future Benefits Future expenses and other cash out-flows Future premiums Other cash in-flows C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 Year (projection of undiscounted expected cash-flows) 1 R0010 2 R0020 3 R0030 4 R0040 5 R0050 6 R0060 7 R0070 8 R0080 9 R0090 10 R0100 11 R0110 12 R0120 13 R0130 14 R0140 15 R0150 16 R0160 17 R0170 18 R0180 19 R0190 20 R0200 21 R0210 22 R0220 23 R0230 24 R0240 25 R0250 26 R0260 27 R0270 28 R0280 29 R0290 30 R0300 31-40 R0310 41-50 R0320 51 & after R0330 Health reinsurance Total recoverable from reinsurance (after the adjustment) Cash out-flows Cash in-flows Future Benefits Future expenses and other cash out-flows Future premiums Other cash in-flows C0250 C0260 C0270 C0280 C0290 Year (projection of undiscounted expected cash-flows) 1 R0010 2 R0020 3 R0030 4 R0040 5 R0050 6 R0060 7 R0070 8 R0080 9 R0090 10 R0100 11 R0110 12 R0120 13 R0130 14 R0140 15 R0150 16 R0160 17 R0170 18 R0180 19 R0190 20 R0200 21 R0210 22 R0220 23 R0230 24 R0240 25 R0250 26 R0260 27 R0270 28 R0280 29 R0290 30 R0300 31-40 R0310 41-50 R0320 51 & after R0330 S.14.01.01 Life obligations analysis Portfolio Product ID code Fund number Line of Business Number of contracts at the end of the year Number of new contracts during year Total amount of written premiums Total amount of claims paid during year Country C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Characterictics of product Product ID code Product classification Type of product Product denomination Product still commercialised? Type of premium Use of financial instrument for replication? Number of HRGs in products C0090 C0100 C0110 C0120 C0130 C0140 C0150 C0160 Information on Homogeneous risk groups HRG code Best Estimate Capital-at-risk Surrender value Annualised guaranteed rate (over average duration of guarantee) C0170 C0180 C0190 C0200 C0210 Information on products and homogeneous risk groups Product ID code HRG code C0220 C0230 S.15.01.01 Description of the guarantees of variable annuities Product ID code Product Denomination Description of the product Initial date of guarantee Final date of guarantee Type of guarantee Guareanteed level Description of the guarantee C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 S.15.01.04 Description of the guarantees of variable annuities Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Product ID code Product Denomination Description of the product Initial date of guarantee Final date of guarantee Type of guarantee Guareanteed level Description of the guarantee C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 A1 S.15.02.01 Hedging of guarantees of variable annuities Product ID code Product Denomination Type of hedging Delta hedged Rho hedged Gamma hedged Vega hedged FX hedged Other hedged risks Economic result without hedging Economic result with hedging C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 S.15.02.04 Hedging of guarantees of variable annuities Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Product ID code Product Denomination Type of hedging Delta hedged Rho hedged (cont) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Gamma hedged Vega hedged FX hedged Other hedged risks Economic result without hedging Economic result with hedging C0090 C0100 C0110 C0120 C0130 C0140 S.16.01.01 Information on annuities stemming from Non-Life Insurance obligations The related non-life line of business Z0010 Accident year / Underwriting year Z0020 Currency Z0030 Currency conversion Z0040 Information on year N: C0010 The average interest rate R0010 The average duration of the obligations R0020 The weighted average age of the beneficiaries R0030 Annuities information Year Undiscounted annuity claims provisions at the start of year N Undiscounted annuity claims provisions set up during year N Annuity payments paid during year N Undiscounted annuity claims provisions at the end of year N Number of annuities obligations at the end of year N Best Estimate for annuity claims provisions at the end of year N (discounted basis) Undiscounted development result C0020 C0030 C0040 C0050 C0060 C0070 C0080 Prior years R0040 N-14 R0050 N-13 R0060 N-12 R0070 N-11 R0080 N-10 R0090 N-9 R0100 N-8 R0110 N-7 R0120 N-6 R0130 N-5 R0140 N-4 R0150 N-3 R0160 N-2 R0170 N-1 R0180 N R0190 Total R0200 S.17.01.01 Non-life Technical Provisions Direct business and accepted proportional reinsurance Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance C0020 C0030 C0040 C0050 C0060 C0070 Technical provisions calculated as a whole R0010 Direct business R0020 Accepted proportional reinsurance business R0030 Accepted non-proportional reinsurance R0040 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross  Total R0060 Gross  direct business R0070 Gross  accepted proportional reinsurance business R0080 Gross  accepted non-proportional reinsurance business R0090 Total recoverable from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0100 Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses R0110 Recoverables from SPV before adjustment for expected losses R0120 Recoverables from Finite Reinsurance before adjustment for expected losses R0130 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross  Total R0160 Gross  direct business R0170 Gross  accepted proportional reinsurance business R0180 Gross  accepted non-proportional reinsurance business R0190 Direct business and accepted proportional reinsurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance Legal expenses insurance Assistance Miscellaneous financial loss C0080 C0090 C0100 C0110 C0120 C0130 Technical provisions calculated as a whole R0010 Direct business R0020 Accepted proportional reinsurance business R0030 Accepted non-proportional reinsurance R0040 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross  Total R0060 Gross  direct business R0070 Gross  accepted proportional reinsurance business R0080 Gross  accepted non-proportional reinsurance business R0090 Total recoverable from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0100 Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses R0110 Recoverables from SPV before adjustment for expected losses R0120 Recoverables from Finite Reinsurance before adjustment for expected losses R0130 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross  Total R0160 Gross  direct business R0170 Gross  accepted proportional reinsurance business R0180 Gross  accepted non-proportional reinsurance business R0190 Accepted non-proportional reinsurance Total Non-Life obligation Non-proportional health reinsurance Non-proportional casualty reinsurance Non-proportional marine, aviation and transport reinsurance Non-proportional property reinsurance C0140 C0150 C0160 C0170 C0180 Technical provisions calculated as a whole R0010 Direct business R0020 Accepted proportional reinsurance business R0030 Accepted non-proportional reinsurance R0040 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross  Total R0060 Gross  direct business R0070 Gross  accepted proportional reinsurance business R0080 Gross  accepted non-proportional reinsurance business R0090 Total recoverable from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0100 Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses R0110 Recoverables from SPV before adjustment for expected losses R0120 Recoverables from Finite Reinsurance before adjustment for expected losses R0130 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross  Total R0160 Gross  direct business R0170 Gross  accepted proportional reinsurance business R0180 Gross  accepted non-proportional reinsurance business R0190 Direct business and accepted proportional reinsurance Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance C0020 C0030 C0040 C0050 C0060 C0070 Total recoverable from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0200 Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses R0210 Recoverables from SPV before adjustment for expected losses R0220 Recoverables from Finite Reinsurance before adjustment for expected losses R0230 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions TP as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re- total R0340 Line of Business: further segmentation (Homogeneous Risk Groups) Premium provisions  Total number of homogeneous risk groups R0350 Claims provisions  Total number of homogeneous risk groups R0360 Cash-flows of the Best estimate of Premium Provisions (Gross) Cash out-flows Future benefits and claims R0370 Future expenses and other cash-out flows R0380 Cash in-flows Future premiums R0390 Other cash-in flows (incl. Recoverable from salvages and subrogations) R0400 Direct business and accepted proportional reinsurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance Legal expenses insurance Assistance Miscellaneous financial loss C0080 C0090 C0100 C0110 C0120 C0130 Total recoverable from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0200 Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses R0210 Recoverables from SPV before adjustment for expected losses R0220 Recoverables from Finite Reinsurance before adjustment for expected losses R0230 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions TP as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re- total R0340 Line of Business: further segmentation (Homogeneous Risk Groups) Premium provisions  Total number of homogeneous risk groups R0350 Claims provisions  Total number of homogeneous risk groups R0360 Cash-flows of the Best estimate of Premium Provisions (Gross) Cash out-flows Future benefits and claims R0370 Future expenses and other cash-out flows R0380 Cash in-flows Future premiums R0390 Other cash-in flows (incl. Recoverable from salvages and subrogations) R0400 Accepted non-proportional reinsurance Total Non-Life obligation Non-proportional health reinsurance Non-proportional casualty reinsurance Non-proportional marine, aviation and transport reinsurance Non-proportional property reinsurance C0140 C0150 C0160 C0170 C0180 Total recoverable from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default R0200 Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses R0210 Recoverables from SPV before adjustment for expected losses R0220 Recoverables from Finite Reinsurance before adjustment for expected losses R0230 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions TP as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re- total R0340 Line of Business: further segmentation (Homogeneous Risk Groups) Premium provisions  Total number of homogeneous risk groups R0350 Claims provisions  Total number of homogeneous risk groups R0360 Cash-flows of the Best estimate of Premium Provisions (Gross) Cash out-flows Future benefits and claims R0370 Future expenses and other cash-out flows R0380 Cash in-flows Future premiums R0390 Other cash-in flows (incl. Recoverable from salvages and subrogations) R0400 Direct business and accepted proportional reinsurance Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance C0020 C0030 C0040 C0050 C0060 C0070 Cash-flows of the Best estimate of Claims Provisions (Gross) Cash out-flows Future benefits and claims R0410 Future expenses and other cash-out flows R0420 Cash in-flows Future premiums R0430 Other cash-in flows (incl. Recoverable from salvages and subrogations) R0440 Percentage of gross Best Estimate calculated using approximations R0450 Best estimate subject to transitional of the interest rate R0460 Technical provisions without transitional on interest rate R0470 Best estimate subject to volatility adjustment R0480 Technical provisions without volatility adjustment and without others transitional measures R0490 Direct business and accepted proportional reinsurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance Legal expenses insurance Assistance Miscellaneous financial loss C0080 C0090 C0100 C0110 C0120 C0130 Cash-flows of the Best estimate of Claims Provisions (Gross) Cash out-flows Future benefits and claims R0410 Future expenses and other cash-out flows R0420 Cash in-flows Future premiums R0430 Other cash-in flows (incl. Recoverable from salvages and subrogations) R0440 Percentage of gross Best Estimate calculated using approximations R0450 Best estimate subject to transitional of the interest rate R0460 Technical provisions without transitional on interest rate R0470 Best estimate subject to volatility adjustment R0480 Technical provisions without volatility adjustment and without others transitional measures R0490 Accepted non-proportional reinsurance Total Non-Life obligation Non-proportional health reinsurance Non-proportional casualty reinsurance Non-proportional marine, aviation and transport reinsurance Non-proportional property reinsurance C0140 C0150 C0160 C0170 C0180 Cash-flows of the Best estimate of Claims Provisions (Gross) Cash out-flows Future benefits and claims R0410 Future expenses and other cash-out flows R0420 Cash in-flows Future premiums R0430 Other cash-in flows (incl. Recoverable from salvages and subrogations) R0440 Percentage of gross Best Estimate calculated using approximations R0450 Best estimate subject to transitional of the interest rate R0460 Technical provisions without transitional on interest rate R0470 Best estimate subject to volatility adjustment R0480 Technical provisions without volatility adjustment and without others transitional measures R0490 S.17.01.02 Non-life Technical Provisions Direct business and accepted proportional reinsurance Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance C0020 C0030 C0040 C0050 C0060 C0070 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross R0060 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross R0160 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re  total R0340 Direct business and accepted proportional reinsurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance Legal expenses insurance Assistance Miscellaneous financial loss C0080 C0090 C0100 C0110 C0120 C0130 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross R0060 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross R0160 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re  total R0340 Accepted non-proportional reinsurance Total Non-Life obligation Non-proportional health reinsurance Non-proportional casualty reinsurance Non-proportional marine, aviation and transport reinsurance Non-proportional property reinsurance C0140 C0150 C0160 C0170 C0180 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross R0060 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross R0160 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re  total R0340 S.17.01.01 Non-life Technical Provisions Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Direct business and accepted proportional reinsurance Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance C0020 C0030 C0040 C0050 C0060 C0070 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross R0060 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross R0160 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re  total R0340 Direct business and accepted proportional reinsurance Fire and other damage to property insurance General liability insurance Credit and suretyship insurance Legal expenses insurance Assistance Miscellaneous financial loss C0080 C0090 C0100 C0110 C0120 C0130 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross R0060 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross R0160 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re  total R0340 Accepted non-proportional reinsurance Total Non-Life obligation Non-proportional health reinsurance Non-proportional casualty reinsurance Non-proportional marine, aviation and transport reinsurance Non-proportional property reinsurance C0140 C0150 C0160 C0170 C0180 Technical provisions calculated as a whole R0010 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole R0050 Technical provisions calculated as a sum of BE and RM Best estimate Premium provisions Gross R0060 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0140 Net Best Estimate of Premium Provisions R0150 Claims provisions Gross R0160 Total recoverable from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default R0240 Net Best Estimate of Claims Provisions R0250 Total Best estimate  gross R0260 Total Best estimate  net R0270 Risk margin R0280 Amount of the transitional on Technical Provisions Technical Provisions calculated as a whole R0290 Best estimate R0300 Risk margin R0310 Technical provisions  total Technical provisions  total R0320 Recoverable from reinsurance contract/SPV and Finite Re after the adjustment for expected losses due to counterparty default  total R0330 Technical provisions minus recoverables from reinsurance/SPV and Finite Re  total R0340 S.17.02.01 Non-Life Technical Provisions  By country Gross TP calculated as a whole and Gross BE for different countries Direct business Geographical zone Medical expense insurance Income protection insurance Workers' compensation insurance Motor vehicle liability insurance Other motor insurance Marine, aviation and transport insurance Fire and other damage to property insurance C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Home country R0010 EEA countries outside the materiality threshold  not reported by country R0020 Non-EEA countries outside the materiality threshold  not reported by country R0030 By country C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Country 1 R0040 ¦ Direct business Geographical zone General liability insurance Credit and suretyship insurance Legal expenses insurance Assistance Miscellaneous financial loss C0010 C0090 C0100 C0110 C0120 C0130 Home country R0010 EEA countries outside the materiality threshold  not reported by country R0020 Non-EEA countries outside the materiality threshold  not reported by country R0030 By country C0010 C0090 C0100 C0110 C0120 C0130 Country 1 R0040 ¦ S.18.01.01 Projection of future cash flows (Best Estimate  Non Life) Best Estimate Premium Provision (Gross) Best Estimate Claim Provision (Gross) Total recoverable from reinsurance (after the adjustment) Cash out-flows Cash in-flows Cash out-flows Cash in-flows Future benefits Future expenses and other cash-out flows Future premiums Other cash-in flows Future benefits Future expenses and other cash-out flows Future premiums Other cash-in flows C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Year (projection of undiscounted expected cash-flows) 1 R0010 2 R0020 3 R0030 4 R0040 5 R0050 6 R0060 7 R0070 8 R0080 9 R0090 10 R0100 11 R0110 12 R0120 13 R0130 14 R0140 15 R0150 16 R0160 17 R0170 18 R0180 19 R0190 20 R0200 21 R0210 22 R0220 23 R0230 24 R0240 25 R0250 26 R0260 27 R0270 28 R0280 29 R0290 30 R0300 31 & after R0310 S.19.01.01 Non-life insurance claims Line of business Z0010 Accident year / Underwriting year Z0020 Currency Z0030 Currency conversion Z0040 Gross Claims Paid (non-cumulative) (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + In Current year Sum of years (cumulative) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 Prior R0100 R0100 N-14 R0110 R0110 N-13 R0120 R0120 N-12 R0130 R0130 N-11 R0140 R0140 N-10 R0150 R0150 N-9 R0160 R0160 N-8 R0170 R0170 N-7 R0180 R0180 N-6 R0190 R0190 N-5 R0200 R0200 N-4 R0210 R0210 N-3 R0220 R0220 N-2 R0230 R0230 N-1 R0240 R0240 N R0250 R0250 Total R0260 Reinsurance Recoveries received (non-cumulative) (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + In Current year Sum of years (cumulative) C0600 C0610 C0620 C0630 C0640 C0650 C0660 C0670 C0680 C0690 C0700 C0710 C0720 C0730 C0740 C0750 C0760 C0770 Prior R0300 R0300 N-14 R0310 R0310 N-13 R0320 R0320 N-12 R0330 R0330 N-11 R0340 R0340 N-10 R0350 R0350 N-9 R0360 R0360 N-8 R0370 R0370 N-7 R0380 R0380 N-6 R0390 R0390 N-5 R0400 R0400 N-4 R0410 R0410 N-3 R0420 R0420 N-2 R0430 R0430 N-1 R0440 R0440 N R0450 R0450 Total R0460 Net Claims Paid (non-cumulative) (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + In Current year Sum of years (cumulative) C1200 C1210 C1220 C1230 C1240 C1250 C1260 C1270 C1280 C1290 C1300 C1310 C1320 C1330 C1340 C1350 C1360 C1370 Prior R0500 R0500 N-14 R0510 R0510 N-13 R0520 R0520 N-12 R0530 R0530 N-11 R0540 R0540 N-10 R0550 R0550 N-9 R0560 R0560 N-8 R0570 R0570 N-7 R0580 R0580 N-6 R0590 R0590 N-5 R0600 R0600 N-4 R0610 R0610 N-3 R0620 R0620 N-2 R0630 R0630 N-1 R0640 R0640 N R0650 R0650 Total R0660 Gross undiscounted Best Estimate Claims Provisions (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + Year end (discounted data) C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0290 C0300 C0310 C0320 C0330 C0340 C0350 C0360 Prior R0100 R0100 N-14 R0110 R0110 N-13 R0120 R0120 N-12 R0130 R0130 N-11 R0140 R0140 N-10 R0150 R0150 N-9 R0160 R0160 N-8 R0170 R0170 N-7 R0180 R0180 N-6 R0190 R0190 N-5 R0200 R0200 N-4 R0210 R0210 N-3 R0220 R0220 N-2 R0230 R0230 N-1 R0240 R0240 N R0250 R0250 Total R0260 Undiscounted Best Estimate Claims Provisions  Reinsurance recoverable (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + Year end (discounted data) C0800 C0810 C0820 C0830 C0840 C0850 C0860 C0870 C0880 C0890 C0900 C0910 C0920 C0930 C0940 C0950 C0960 Prior R0300 R0300 N-14 R0310 R0310 N-13 R0320 R0320 N-12 R0330 R0330 N-11 R0340 R0340 N-10 R0350 R0350 N-9 R0360 R0360 N-8 R0370 R0370 N-7 R0380 R0380 N-6 R0390 R0390 N-5 R0400 R0400 N-4 R0410 R0410 N-3 R0420 R0420 N-2 R0430 R0430 N-1 R0440 R0440 N R0450 R0450 Total R0460 Net Undiscounted Best Estimate Claims Provisions (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + Year end (discounted data) C1400 C1410 C1420 C1430 C1440 C1450 C1460 C1470 C1480 C1490 C1500 C1510 C1520 C1530 C1540 C1550 C1560 Prior R0500 R0500 N-14 R0510 R0510 N-13 R0520 R0520 N-12 R0530 R0530 N-11 R0540 R0540 N-10 R0550 R0550 N-9 R0560 R0560 N-8 R0570 R0570 N-7 R0580 R0580 N-6 R0590 R0590 N-5 R0600 R0600 N-4 R0610 R0610 N-3 R0620 R0620 N-2 R0630 R0630 N-1 R0640 R0640 N R0650 R0650 Total R0660 Gross Reported but not Settled Claims (RBNS) (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + Year end C0400 C0410 C0420 C0430 C0440 C0450 C0460 C0470 C0480 C0490 C0500 C0510 C0520 C0530 C0540 C0550 C0560 Prior R0100 R0100 N-14 R0110 R0110 N-13 R0120 R0120 N-12 R0130 R0130 N-11 R0140 R0140 N-10 R0150 R0150 N-9 R0160 R0160 N-8 R0170 R0170 N-7 R0180 R0180 N-6 R0190 R0190 N-5 R0200 R0200 N-4 R0210 R0210 N-3 R0220 R0220 N-2 R0230 R0230 N-1 R0240 R0240 N R0250 R0250 Total R0260 Reinsurance RBNS Claims (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + Year end C1000 C1010 C1020 C1030 C1040 C1050 C1060 C1070 C1080 C1090 C1100 C1110 C1120 C1130 C1140 C1150 C1160 Prior R0300 R0300 N-14 R0310 R0310 N-13 R0320 R0320 N-12 R0330 R0330 N-11 R0340 R0340 N-10 R0350 R0350 N-9 R0360 R0360 N-8 R0370 R0370 N-7 R0380 R0380 N-6 R0390 R0390 N-5 R0400 R0400 N-4 R0410 R0410 N-3 R0420 R0420 N-2 R0430 R0430 N-1 R0440 R0440 N R0450 R0450 Total R0460 Net RBNS Claims (absolute amount) Development year Year 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 & + Year end C1600 C1610 C1620 C1630 C1640 C1650 C1660 C1670 C1680 C1690 C1700 C1710 C1720 C1730 C1740 C1750 C1760 Prior R0500 R0500 N-14 R0510 R0510 N-13 R0520 R0520 N-12 R0530 R0530 N-11 R0540 R0540 N-10 R0550 R0550 N-9 R0560 R0560 N-8 R0570 R0570 N-7 R0580 R0580 N-6 R0590 R0590 N-5 R0600 R0600 N-4 R0610 R0610 N-3 R0620 R0620 N-2 R0630 R0630 N-1 R0640 R0640 N R0650 R0650 Total R0660 Inflation rates (only in the case of using methods that take into account inflation to adjust data) N-14 N-13 N-12 N-11 N-10 N-9 N-8 N-7 N-6 N-5 N-4 N-3 N-2 N-1 N C1800 C1810 C1820 C1830 C1840 C1850 C1860 C1870 C1880 C1890 C1900 C1910 C1920 C1930 C1940 Historic inflation rate  total R0700 Historic inflation rate: external inflation R0710 Historic inflation rate: endogenous inflation R0720 C2000 C2010 C2020 C2030 C2040 C2050 C2060 C2070 C2080 C2090 C2100 C2110 C2120 C2130 C2140 N+1 N+2 N+3 N+4 N+5 N+6 N+7 N+8 N+9 N+10 N+11 N+12 N+13 N+14 N+15 Expected inflation rate  total R0730 Expected inflation rate: external inflation R0740 Expected inflation rate: endogenous inflation R0750 C2200 Description of inflation rate used: R0760 S.20.01.01 Development of the distribution of the claims incurred Line of business: Z0010 Accident year/ underwriting year Z0020 Gross RBNS Claims RBNS claims. Open Claims at the beginning of the year Open Claims at the end of the year Closed Claims at the end of the year: settled with payment settled without any payment Number of claims Gross RBNS at the beginning of the year Gross payments made during the current year Gross RBNS at the end of the period Number of claims ended with payments Gross RBNS at the beginning of the year Gross payments made during the current year Number of claims ended without any payments Gross RBNS at the beginning of the year referred to claim settled without any payment Year C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Prior R0010 N-14 R0020 N-13 R0030 N-12 R0040 N-11 R0050 N-10 R0060 N-9 R0070 N-8 R0080 N-7 R0090 N-6 R0100 N-5 R0110 N-4 R0120 N-3 R0130 N-2 R0140 N-1 R0150 Total previous years R0160 N R0170 Total R0180 Gross RBNS Claims Claims reported during the year Reopen Claims during the year Open Claims at the end of the year Closed Claims at the end of the year: Open Claims at the end of the year Closed Claims at the end of the year: settled with payment settled without any payment Number of claims Gross payments made during the current year Gross RBNS at the end of the period Number of claims ended with payments Gross payments made during the current year Number of claims ended without any payments Number of claims Gross payments made during the current year Gross RBNS at the end of the period Number of claims ended with payments Gross payments made during the current year Year C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 Prior R0010 N-14 R0020 N-13 R0030 N-12 R0040 N-11 R0050 N-10 R0060 N-9 R0070 N-8 R0080 N-7 R0090 N-6 R0100 N-5 R0110 N-4 R0120 N-3 R0130 N-2 R0140 N-1 R0150 Total previous years R0160 N R0170 Total R0180 S.21.01.01 Loss distribution risk profile Line of business Z0010 Accident year/ underwriting year Z0020 Start claims incurred End claims incurred Number of claims AY/UWY year N Total claims incurred AY/UWY year N Number of claims AY/UWY year N-1 Total claims incurred AY/UWY year N-1 Number of claims AY/UWY year N-2 Total claims incurred AY/UWY year N-2 Number of claims AY/UWY year N-3 Total claims incurred AY/UWY year N-3 Number of claims AY/UWY year N-4 Total claims incurred AY/UWY year N-4 Number of claims AY/UWY year N-5 Total claims incurred AY/UWY year N-5 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 C0150 C0160 Bracket 1 R0010 Bracket 2 R0020 Bracket 3 R0030 Bracket 4 R0040 Bracket 5 R0050 Bracket 6 R0060 Bracket 7 R0070 Bracket 8 R0080 Bracket 9 R0090 Bracket 10 R0100 Bracket 11 R0110 Bracket 12 R0120 Bracket 13 R0130 Bracket 14 R0140 Bracket 15 R0150 Bracket 16 R0160 Bracket 17 R0170 Bracket 18 R0180 Bracket 19 R0190 Bracket 20 R0200 Bracket 21 R0210 Total R0300 Start claims incurred End claims incurred Number of claims AY/UWY year N-6 Total claims incurred AY/UWY year N-6 Number of claims AY/UWY year N-7 Total claims incurred AY/UWY year N-7 Number of claims AY/UWY year N-8 Total claims incurred AY/UWY year N-8 Number of claims AY/UWY year N-9 Total claims incurred AY/UWY year N-9 Number of claims AY/UWY year N-10 Total claims incurred AY/UWY year N-10 Number of claims AY/UWY year N-11 Total claims incurred AY/UWY year N-11 C0030 C0040 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 Bracket 1 R0010 Bracket 2 R0020 Bracket 3 R0030 Bracket 4 R0040 Bracket 5 R0050 Bracket 6 R0060 Bracket 7 R0070 Bracket 8 R0080 Bracket 9 R0090 Bracket 10 R0100 Bracket 11 R0110 Bracket 12 R0120 Bracket 13 R0130 Bracket 14 R0140 Bracket 15 R0150 Bracket 16 R0160 Bracket 17 R0170 Bracket 18 R0180 Bracket 19 R0190 Bracket 20 R0200 Bracket 21 R0210 Total R0300 Start claims incurred End claims incurred Number of claims AY/UWY year N-12 Total claims incurred AY/UWY year N-12 Number of claims AY/UWY year N-13 Total claims incurred AY/UWY year N-13 Number of claims AY/UWY year N-14 Total claims incurred AY/UWY year N-14 C0030 C0040 C0290 C0300 C0310 C0320 C0330 C0340 Bracket 1 R0010 Bracket 2 R0020 Bracket 3 R0030 Bracket 4 R0040 Bracket 5 R0050 Bracket 6 R0060 Bracket 7 R0070 Bracket 8 R0080 Bracket 9 R0090 Bracket 10 R0100 Bracket 11 R0110 Bracket 12 R0120 Bracket 13 R0130 Bracket 14 R0140 Bracket 15 R0150 Bracket 16 R0160 Bracket 17 R0170 Bracket 18 R0180 Bracket 19 R0190 Bracket 20 R0200 Bracket 21 R0210 Total R0300 S.21.02.01 Underwriting risks non-life Risk identification code Identification of the company / person to which the risk relates Description risk Line of business Description risk category covered Validity period (start date) Validity period (expiry date) Currency Sum insured Original deductible policyholder Type of underwriting model (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 Amount underwriting model Sum reinsured on a facultative basis, with all reinsurers Sum reinsured, other than on facultative basis, with all reinsurers Net retention of the insurer C0120 C0130 C0140 C0150 S.21.03.01 Non-life distribution of underwriting risks  by sum insured Line of business Z0010 Start sum insured End sum insured Number of underwriting risks Total sum insured Total annual written premium C0020 C0030 C0040 C0050 C0060 Bracket 1 R0010 Bracket 2 R0020 Bracket 3 R0030 Bracket 4 R0040 Bracket 5 R0050 Bracket 6 R0060 Bracket 7 R0070 Bracket 8 R0080 Bracket 9 R0090 Bracket 10 R0100 Bracket 11 R0110 Bracket 12 R0120 Bracket 13 R0130 Bracket 14 R0140 Bracket 15 R0150 Bracket 16 R0160 Bracket 17 R0170 Bracket 18 R0180 Bracket 19 R0190 Bracket 20 R0200 Bracket 21 R0210 Total R0220 S.22.01.01 Impact of long term guarantees measures and transitionals Amount with Long Term Guarantee measures and transitionals Impact of the LTG measures and transitionals (Step-by-step approach) Without transitional on technical provisions Impact of transitional on technical provisions Without transitional on interest rate Impact of transitional on interest rate Without volatility adjustment and without other transitional measures Impact of volatility adjustment set to zero Without matching adjustment and without all the others Impact of matching adjustment set to zero Impact of all LTG measures and transitionals C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Technical provisions R0010 Basic own funds R0020 Excess of assets over liabilities R0030 Restricted own funds due to ring-fencing and matching portfolio R0040 Eligible own funds to meet Solvency Capital Requirement R0050 Tier 1 R0060 Tier 2 R0070 Tier 3 R0080 Solvency Capital Requirement R0090 Eligible own funds to meet Minimum Capital Requirement R0100 Minimum Capital Requirement R0110 S.22.01.04 Impact of long term guarantees measures and transitionals Amount with Long Term Guarantee measures and transitionals Impact of the LTG measures and transitionals (Step-by-step approach) Without transitional on technical provisions Impact of transitional on technical provisions Without transitional on interest rate Impact of transitional on interest rate Without volatility adjustment and without other transitional measures Impact of volatility adjustment set to zero Without matching adjustment and without all the others Impact of matching adjustment set to zero Impact of all LTG measures and transitionals C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Technical provisions R0010 Basic own funds R0020 Excess of assets over liabilities R0030 Restricted own funds due to ring-fencing and matching portfolio R0040 Eligible own funds to meet Solvency Capital Requirement R0050 Tier 1 R0060 Tier 2 R0070 Tier 3 R0080 Solvency Capital Requirement R0090 SR.22.02.01 Projection of future cash flows (Best Estimate  Matching portfolios) Matching portfolio Z0010 Projection of future cash-flows at the end of the reporting period Mismatch during reporting period Longevity, mortality and revision obligations cash outflows Expenses cash outflows De-risked Assets cash-flows Positive undiscounted mismatch (inflows > outflows) Negative undiscounted mismatch (inflows < outflows) C0020 C0030 C0040 C0050 C0060 Year (projection of undiscounted expected cash-flows) 1 R0010 2 R0020 3 R0030 4 R0040 5 R0050 6 R0060 7 R0070 8 R0080 9 R0090 10 R0100 11 R0110 12 R0120 13 R0130 14 R0140 15 R0150 16 R0160 17 R0170 18 R0180 19 R0190 20 R0200 21 R0210 22 R0220 23 R0230 24 R0240 25 R0250 26 R0260 27 R0270 28 R0280 29 R0290 30 R0300 31 R0310 32 R0320 33 R0330 34 R0340 35 R0350 36 R0360 37 R0370 38 R0380 39 R0390 40 R0400 41-45 R0410 46-50 R0420 51-60 R0430 61-70 R0440 71 & after R0450 SR.22.03.01 Information on the matching adjustment calculation Matching portfolio Z0010 C0010 Overall calculation of the matching adjustment Annual effective rate applied to the CF of the obligations R0010 Annual effective rate of the best estimate R0020 Probability of default used to de-risk assets cash flows R0030 Portion of the fundamental spread not reflected when de-risking assets cash flows R0040 Increase of fundamental spread for sub investment grade assets R0050 Matching adjustment to the risk free rate R0060 SCR Mortality risk stress for the purpose of matching adjustment R0070 Portfolio Market value of assets of the portfolio R0080 Market value of assets linked to inflation R0090 Best estimate linked to inflation R0100 Market value assets where third party can change the cash flows R0110 Return on assets  portfolio assets R0120 Market value of surrended contracts R0130 Number of surrender options exercised R0140 Market value of assets applied R0150 Surrender rights satisfied to policyholders R0160 Liabilities Duration R0170 S.22.04.01 Information on the transitional on interest rates calculation Overall calculation of the transitional adjustment Currency Z0010 C0010 Solvency I Interest rate R0010 Annual effective rate R0020 Portion of the difference applied at the reporting date R0030 Adjustment to risk free rate R0040 Solvency I Interest rate Currency Z0010 Best estimate Average duration of insurance and reinsurance obligations C0020 C0030 Up to 0,5 per cent R0100 Above 0,5 % and up to 1,0 % R0110 Above 1,0 % and up to 1,5 % R0120 Above 1,5 % and up to 2,0 % R0130 Above 2,0 % and up to 2,5 % R0140 Above 2,5 % and up to 3,0 % R0150 Above 3,0 % and up to 4,0 % R0160 Above 4,0 % and up to 5,0 % R0170 Above 5,0 % and up to 6,0 % R0180 Above 6,0 % and up to 7,0 % R0190 Above 7,0 % and up to 8,0 % R0200 Above 8,0 % R0210 S.22.05.01 Overall calculation of the transitional on technical provisions C0010 Day 1 Solvency II technical provisions R0010 Technical provisions subject to transitional measure on technical provisions TP calculated as a whole R0020 Best estimate R0030 Risk magin R0040 Solvency I technical provisions R0050 Portion of the difference adjusted R0060 Limitation applied in accordance to Article 308d(4) R0070 Technical provision after transitional on technical provisions R0080 S.22.06.01 Best estimate subject to volatility adjustment by country and currency Line of Business Z0010 By currency C0010 ¦ R0010 Best estimate subject to country and currency volatility adjustment  Total and home country by currency Total value of Best Estimate subject to volatility adjustment (for all currencies) Part of the Best Estimate subject to volatility adjustment written in the reporting currency Part of the Best Estimate subject to volatility adjustment written in currencies C0030 C0040 C0050 ¦ Total value of Best Estimate subject to volatility adjustment in all countries R0020 Total value of Best Estimate subject to volatility adjustment in the Home country R0030 Best estimate subject to country and currency volatility adjustment  By country and currency Countries Total value of Best Estimate subject to volatility adjustment (for all currencies) Part of the Best Estimate subject to volatility adjustment written in the reporting currency Part of the Best Estimate subject to volatility adjustment written in currencies C0020 C0030 C0040 C0050 ¦ Country 1 R0040 ¦ S.23.01.01 Own funds Total Tier 1  unrestricted Tier 1  restricted Tier 2 Tier 3 C0010 C0020 C0030 C0040 C0050 Basic own funds before deduction for participations in other financial sector as foreseen in article 68 of Delegated Regulation 2015/35 Ordinary share capital (gross of own shares) R0010 Share premium account related to ordinary share capital R0030 Initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual-type undertakings R0040 Subordinated mutual member accounts R0050 Surplus funds R0070 Preference shares R0090 Share premium account related to preference shares R0110 Reconciliation reserve R0130 Subordinated liabilities R0140 An amount equal to the value of net deferred tax assets R0160 Other own fund items approved by the supervisory authority as basic own funds not specified above R0180 Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220 Deductions Deductions for participations in financial and credit institutions R0230 Total basic own funds after deductions R0290 Ancillary own funds Unpaid and uncalled ordinary share capital callable on demand R0300 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual  type undertakings, callable on demand R0310 Unpaid and uncalled preference shares callable on demand R0320 A legally binding commitment to subscribe and pay for subordinated liabilities on demand R0330 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC R0340 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC R0350 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC R0360 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC R0370 Other ancillary own funds R0390 Total ancillary own funds R0400 Available and eligible own funds Total available own funds to meet the SCR R0500 Total available own funds to meet the MCR R0510 Total eligible own funds to meet the SCR R0540 Total eligible own funds to meet the MCR R0550 SCR R0580 MCR R0600 Ratio of Eligible own funds to SCR R0620 Ratio of Eligible own funds to MCR R0640 C0060 Reconciliation reserve Excess of assets over liabilities R0700 Own shares (held directly and indirectly) R0710 Foreseeable dividends, distributions and charges R0720 Other basic own fund items R0730 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds R0740 Reconciliation reserve R0760 Expected profits Expected profits included in future premiums (EPIFP)  Life business R0770 Expected profits included in future premiums (EPIFP)  Non- life business R0780 Total Expected profits included in future premiums (EPIFP) R0790 S.23.01.04 Own funds Total Tier 1  unrestricted Tier 1  restricted Tier 2 Tier 3 C0010 C0020 C0030 C0040 C0050 Basic own funds before deduction for participations in other financial sector Ordinary share capital (gross of own shares) R0010 Non-available called but not paid in ordinary share capital at group level R0020 Share premium account related to ordinary share capital R0030 Initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual-type undertakings R0040 Subordinated mutual member accounts R0050 Non-available subordinated mutual member accounts at group level R0060 Surplus funds R0070 Non-available surplus funds at group level R0080 Preference shares R0090 Non-available preference shares at group level R0100 Share premium account related to preference shares R0110 Non-available share premium account related to preference shares at group level R0120 Reconciliation reserve R0130 Subordinated liabilities R0140 Non-available subordinated liabilities at group level R0150 An amount equal to the value of net deferred tax assets R0160 The amount equal to the value of net deferred tax assets not available at the group level R0170 Other items approved by supervisory authority as basic own funds not specified above R0180 Non available own funds related to other own funds items approved by supervisory authority R0190 Minority interests (if not reported as part of a specific own fund item) R0200 Non-available minority interests at group level R0210 Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220 Deductions Deductions for participations in other financial undertakings, including non-regulated undertakings carrying out financial activities R0230 whereof deducted according to art 228 of the Directive 2009/138/EC R0240 Deductions for participations where there is non-availability of information (Article 229) R0250 Deduction for participations included by using D&A when a combination of methods is used R0260 Total of non-available own fund items R0270 Total deductions R0280 Total basic own funds after deductions R0290 Ancillary own funds Unpaid and uncalled ordinary share capital callable on demand R0300 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual  type undertakings, callable on demand R0310 Unpaid and uncalled preference shares callable on demand R0320 A legally binding commitment to subscribe and pay for subordinated liabilities on demand R0330 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC R0340 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC R0350 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC R0360 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC R0370 Non available ancillary own funds at group level R0380 Other ancillary own funds R0390 Total ancillary own funds R0400 Own funds of other financial sectors Credit Institutions, investment firms, financial insitutions, alternative investment fund manager, financial institutions R0410 Institutions for occupational retirement provision R0420 Non regulated entities carrying out financial activities R0430 Total own funds of other financial sectors R0440 Own funds when using the D&A, exclusively or in combination of method 1 Own funds aggregated when using the D&A and combination of method R0450 Own funds aggregated when using the D&A and combination of method net of IGT R0460 Total available own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A) R0520 Total available own funds to meet the minimum consolidated group SCR R0530 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A) R0560 Total eligible own funds to meet the minimum consolidated group SCR R0570 Consolidated Group SCR R0590 Minimum consolidated Group SCR R0610 Ratio of Eligible own funds to the consolidated Group SCR (excluding other financial sectors and the undertakings included via D&A) R0630 Ratio of Eligible own funds to Minimum Consolidated Group SCR R0650 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from the undertakings included via D&A) R0660 SCR for entities included with D&A method R0670 Group SCR R0680 Ratio of Eligible own funds to group SCR including other financial sectors and the undertakings included via D&A R0690 C0060 Reconciliation reserve Excess of assets over liabilities R0700 Own shares (held directly and indirectly) R0710 Foreseeable dividends, distributions and charges R0720 Other basic own fund items R0730 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds R0740 Other non available own funds R0750 Reconciliation reserve R0760 Expected profits Expected profits included in future premiums (EPIFP)  Life business R0770 Expected profits included in future premiums (EPIFP)  Non- life business R0780 Total Expected profits included in future premiums (EPIFP) R0790 S.23.02.01 Detailed information by tiers on own funds Total Tier 1 Tier 2 Tier 3 Total Tier 1 Of which counted under transitionals Tier 2 Of which counted under transitionals C0010 C0020 C0030 C0040 C0050 C0060 Ordinary share capital Paid in R0010 Called up but not yet paid in R0020 Own shares held R0030 Total ordinary share capital R0100 Initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings Paid in R0110 Called up but not yet paid in R0120 Total initial fund members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings R0200 Subordinated mutual members accounts Dated subordinated R0210 Undated subordinated with a call option R0220 Undated subordinated with no contractual opportunity to redeem R0230 Total subordinated mutual members accounts R0300 Preference shares Dated preference shares R0310 Undated preference shares with a call option R0320 Undated preference shares with no contractual opportunity to redeem R0330 Total preference shares R0400 Subordinated liabilities Dated subordinated liabilities R0410 Undated subordinated liabilities with a contractual opportunity to redeem R0420 Undated subordinated liabilities with no contractual opportunity to redeem R0430 Total subordinated liabilities R0500 Tier 2 Tier 3 Initial amounts approved Current amounts Initial amounts approved Current amounts Ancillary own funds C0070 C0080 C0090 C0100 Items for which an amount was approved R0510 Items for which a method was approved R0520 Total Explanation C0110 C0120 Excess of assets over liabilities  attribution of valuation differences Difference in the valuation of assets R0600 Difference in the valuation of technical provisions R0610 Difference in the valuation of other liabilities R0620 Total of reserves and retained earnings from financial statements R0630 Other, please explain why you need to use this line. R0640 Reserves from financial statements adjusted for Solvency II valuation differences R0650 Excess of assets over liabilities attributable to basic own fund items (excluding the reconciliation reserve) R0660 Excess of assets over liabilities R0700 S.23.02.04 Detailed information by tiers on own funds Total Tier 1 Tier 2 Tier 3 Total Tier 1 Of which counted under transitionals Tier 2 Of which counted under transitionals C0010 C0020 C0030 C0040 C0050 C0060 Ordinary share capital Paid in R0010 Called up but not yet paid in R0020 Own shares held R0030 Total ordinary share capital R0100 Initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings Paid in R0110 Called up but not yet paid in R0120 Total initial fund members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings R0200 Subordinated mutual members accounts Dated subordinated R0210 Undated subordinated with a call option R0220 Undated subordinated with no contractual opportunity to redeem R0230 Total subordinated mutual members accounts R0300 Preference shares Dated preference shares R0310 Undated preference shares with a call option R0320 Undated preference shares with no contractual opportunity to redeem R0330 Total preference shares R0400 Subordinated liabilities Dated subordinated liabilities R0410 Undated subordinated liabilities with a contractual opportunity to redeem R0420 Undated subordinated liabilities with no contractual opportunity to redeem R0430 Total subordinated liabilities R0500 Tier 2 Tier 3 Initial amounts approved Current amounts Initial amounts approved Current amounts Ancillary own funds C0070 C0080 C0090 C0100 Items for which an amount was approved R0510 Items for which a method was approved R0520 Total Explanation C0110 C0120 Excess of assets over liabilities  attribution of valuation differences Difference in the valuation of assets R0600 Difference in the valuation of technical provisions R0610 Difference in the valuation of other liabilities R0620 Total of reserves and retained earnings from financial statements R0630 Other, please explain why you need to use this line. R0640 Reserves from financial statements adjusted for Solvency II valuation differences R0650 Excess of assets over liabilities attributable to basic own fund items (excluding the reconciliation reserve) R0660 Excess of assets over liabilities R0700 S.23.03.01 Annual movements on own funds Balance b/fwd Increase Reduction Balance c/fwd C0010 C0020 C0030 C0060 Ordinary share capital  movements in the reporting period Paid in R0010 Called up but not yet paid in R0020 Own shares held R0030 Total ordinary share capital R0100 Share premium account related to ordinary share capital  movements in the reporting period Tier 1 R0110 Tier 2 R0120 Total R0200 Initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings  movements in the reporting period Paid in R0210 Called up but not yet paid in R0220 Total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings R0300 Balance b/fwd Issued Redeemed Movements in valuation Regulatory action Balance c/fwd C0010 C0070 C0080 C0090 C0100 C0060 Subordinated mutual members accounts  movements in the reporting period Tier 1 R0310 Tier 2 R0320 Tier 3 R0330 Total subordinated mutual members accounts R0400 Balance b/fwd Balance c/fwd C0010 C0060 Surplus funds R0500 Balance b/fwd Increase Reduction Balance c/fwd C0010 C0020 C0030 Preference shares  movements in the reporting period Tier 1 R0510 Tier 2 R0520 Tier 3 R0530 Total preference shares R0600 Share premium relating to preference shares Tier 1 R0610 Tier 2 R0620 Tier 3 R0630 Total R0700 Balance b/fwd Issued Redeemed Movements in valuation Regulatory action Balance c/fwd C0010 C0070 C0080 C0090 C0100 C0060 Subordinated liabilities  movements in the reporting period Tier 1 R0710 Tier 2 R0720 Tier 3 R0730 Total subordinated liabilities R0800 Balance b/fwd Balance c/fwd C0010 C0060 An amount equal to the value of net deferred tax assets R0900 Balance b/fwd Issued Redeemed Movements in valuation Balance c/fwd C0010 C0070 C0080 C0090 C0060 Other items approved by supervisory authority as basic own funds not specified above  movements in the reporting period Tier 1 to be treated as unrestricted R1000 Tier 1 to be treated as restricted R1010 Tier 2 R1020 Tier 3 R1030 Total of other items approved by supervisory authority as basic own funds items not specified above R1100 Balance b/fwd New amount made available Reduction to amount available Called up to basic own fund Balance c/fwd C0010 C0110 C0120 C0130 C0060 Ancillary own funds  movements in the reporting period Tier 2 R1110 Tier 3 R1120 Total ancillary own funds R1200 S.23.03.04 Annual movements on own funds Balance b/fwd Increase Reduction Balance c/fwd C0010 C0020 C0030 C0060 Ordinary share capital  movements in the reporting period Paid in R0010 Called up but not yet paid in R0020 Own shares held R0030 Total ordinary share capital R0100 Share premium account related to ordinary share capital  movements in the reporting period Tier 1 R0110 Tier 2 R0120 Total R0200 Initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings  movements in the reporting period Paid in R0210 Called up but not yet paid in R0220 Total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings R0300 Balance b/fwd Issued Redeemed Movements in valuation Regulatory action Balance c/fwd C0010 C0070 C0080 C0090 C0100 C0060 Subordinated mutual members accounts  movements in the reporting period Tier 1 R0310 Tier 2 R0320 Tier 3 R0330 Total subordinated mutual members accounts R0400 Balance b/fwd Balance c/fwd C0010 C0060 Surplus funds R0500 Balance b/fwd Increase Reduction Balance c/fwd C0010 C0020 C0030 Preference shares  movements in the reporting period Tier 1 R0510 Tier 2 R0520 Tier 3 R0530 Total preference shares R0600 Share premium relating to preference shares Tier 1 R0610 Tier 2 R0620 Tier 3 R0630 Total R0700 Balance b/fwd Issued Redeemed Movements in valuation Regulatory action Balance c/fwd C0010 C0070 C0080 C0090 C0100 C0060 Subordinated liabilities  movements in the reporting period Tier 1 R0710 Tier 2 R0720 Tier 3 R0730 Total subordinated liabilities R0800 Balance b/fwd Balance c/fwd C0010 C0060 An amount equal to the value of net deferred tax assets R0900 Balance b/fwd Issued Redeemed Movements in valuation Balance c/fwd C0010 C0070 C0080 C0090 C0060 Other items approved by supervisory authority as basic own funds not specified above  movements in the reporting period Tier 1 to be treated as unrestricted R1000 Tier 1 to be treated as restricted R1010 Tier 2 R1020 Tier 3 R1030 Total of other items approved by supervisory authority as basic own funds items not specified above R1100 Balance b/fwd New amount made available Reduction to amount available Called up to basic own fund Balance c/fwd C0010 C0110 C0120 C0130 C0060 Ancillary own funds  movements in the reporting period Tier 2 R1110 Tier 3 R1120 Total ancillary own funds R1200 S.23.04.01 List of items on own funds Description of subordinated mutual members' accounts Amount Tier Currency Code Counted under transitionals? Counterparty (if specific) Issue date (cont.) C0010 C0020 C0030 C0040 C0070 C0080 C0090 Maturity date First call date Details of further call dates Details of incentives to redeem Notice period Buy back during the year C0100 C0110 C0120 C0130 C0140 C0160 Description of preference shares Amount Counted under transitionals? Counterparty (if specific) Issue date First call date Details of further call dates Details of incentives to redeem C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 Description of subordinated liabilities Amount Tier Currency Code Lender (if specific) Counted under transitionals? Issue date (cont.) C0270 C0280 C0290 C0300 C0320 C0330 C0350 Maturity date First call date Further call dates Details of incentives to redeem Notice period C0360 C0370 C0380 C0390 C0400 Other items approved by supervisory authority as basic own funds not specified above Amount Currency Code Tier 1 Tier 2 Tier 3 Date of authorisation C0450 C0460 C0470 C0480 C0490 C0500 C0510 Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds Description of item Total C0570 C0580 Description of ancillary own funds Amount Counterpart Issue date Date of authorisation C0590 C0600 C0610 C0620 C0630 Adjustment for ring fenced funds and matching adjustment portfolios Number of ring-fenced fund/Matching adjustment portfolios Notional SCR Notional SCR (negative results set to zero) Excess of assets over liablities Future transfers attributable to shareholders Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds C0660 C0670 C0680 C0690 C0700 C0710 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds R0010 R0020 S.23.04.04 List of items on own funds Description of subordinated mutual members' accounts Amount Tier Currency Code Issuing entity Lender (if specific) Counted under transitionals? (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 Counterparty (if specific) Issue date Maturity date First call date Details of further call dates Details of incentives to redeem Notice period (cont.) C0080 C0090 C0100 C0110 C0120 C0130 C0140 Name of supervisory authority having given authorisation Buy back during the year % of the issue held by entities in the group Contribution to group subordinated MMA C0150 C0160 C0170 C0180 Description of preference shares Amount Counted under transitionals? Counterparty (if specific) Issue date First call date Details of further call dates Details of incentives to redeem C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 Description of subordinated liabilities Amount Tier Currency Code Issuing entity Lender (if specific) Counted under transitionals? (cont.) C0270 C0280 C0290 C0300 C0310 C0320 C0330 Counterparty (if specific) Issue date Maturity date First call date Further call dates Details of incentives to redeem Notice period (cont.) C0340 C0350 C0360 C0370 C0380 C0390 C0400 Name of supervisory authority having given authorisation Buy back during the year % of the issue held by entities in the group Contribution to group subordinated liabilities C0410 C0420 C0430 C0440 Other items approved by supervisory authority as basic own funds not specified above Amount Currency Code Tier 1 Tier 2 Tier 3 Date of authorisation (cont.) C0450 C0460 C0470 C0480 C0490 C0500 C0510 Name of supervisory authority having given authorisation Name of entity concerned Buy back during the year % of the issue held by entities in the group Contribution to group other basic own funds C0520 C0530 C0540 C0550 C0560 Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds Description of item Total C0570 C0580 Description of ancillary own funds Amount Counterpart issue date Date of authorisation Name of supervisory authority having given authorisation Name of entity concerned (cont.) C0590 C0600 C0610 C0620 C0630 C0640 C0650 Adjustment for ring fenced funds and matching adjustment portfolios Number of ring-fenced fund/Matching adjustment portfolios Notional SCR Notional SCR (negative results set to zero) Excess of assets over liablities Future transfers attributable to shareholders Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds C0660 C0670 C0680 C0690 C0700 C0710 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds R0010 R0020 Calculation of non available own funds at group level (such a calculation has to be done entity by entity) Non available own funds at group level  exceeding the contribution of solo SCR to Group SCR Related (Re)insurance undertakings, Insurance Holding Company, Mixed financial Holding Company, ancillary entities and SPV included in the scope of the group calculation Country Contribution of solo SCR to Group SCR Non available minority interests Non available own funds related to other own funds items approved by supervisory authority Non available surplus funds Non available called but not paid in capital (cont.) C0720 C0730 C0740 C0750 C0760 C0770 C0780 Non available ancillary own funds Non available subordinated mutual member accounts Non available preference shares Non available Subordinated Liabilites The amount equal to the value of net deferred tax assets not available at the group level Non available share premium account related to preference shares at group level Total non available excess own funds C0790 C0800 C0810 C0820 C0830 C0840 C0850 Related (Re)insurance undertakings, Insurance Holding Company, Mixed financial Holding Company, ancillary entities and SPV included in the scope of the group calculation Country Contribution of solo SCR to Group SCR Non available minority interests Non available own funds related to other own funds items approved by supervisory authority Non available surplus funds Non available called but not paid in capital Non available ancillary own funds C0860 C0870 C0880 C0890 C0900 Total Related (Re)insurance undertakings, Insurance Holding Company, Mixed financial Holding Company, ancillary entities and SPV included in the scope of the group calculation Non available subordinated mutual member accounts Non available preference shares Non available Subordinated Liabilites The amount equal to the value of net deferred tax assets not available at the group level Non available share premium account related to preference shares at group level Total non available excess own funds C0910 C0920 C0930 C0940 C0950 C0960 Total S.24.01.01 Participations held Participations in related undertakings that are financial and credit institutions (fully or partially) deducted according to article 68 of the Commission Delegated Regulation (EU) 2015/35 Table 1  Participations in related undertakings that are financial and credit institutions which individually exceed 10 % of items included in (a) (i), (ii), (iv) and (vi) of Article 69, not including consolidated strategic participations for the purpose of deductions under Article 68 (1) of the Delegated Regulation (EU) 2015/35 Name of related undertaking Asset ID Code Asset ID Code type Total Common Equity Tier 1 Additional Tier 1 Tier 2 C0010 C0020 C0030 C0040 C0050 C0060 C0070 Table 2 consolidated strategic participations for the purpose of deductions under Article 68 (2) of the Delegated Regulation (EU) 2015/35  Participations in related undertakings that are financial and credit institutions which when aggregated exceed 10 % of items included in (a) (i), (ii), (iv) and (vi) of Article 69, not including Name of related undertaking Asset ID Code Asset ID Code type Total Common Equity Tier 1 Additional Tier 1 Tier 2 C0080 C0090 C0100 C0110 C0120 C0130 C0140 Total Common Equity Tier 1 Additional Tier 1 Tier 2 C0150 C0160 C0170 C0180 Total participations in related undertakings that are financial and credit institutions (for which there is an OF deduction) Own funds deductions Total Tier 1  unrestricted Tier 1  restricted Tier 2 C0190 C0200 C0210 C0220 R0010 Article 68 (1) deduction R0020 Article 68 (2) deduction R0030 Total SCR treatment Participations in related undertakings that are financial and credit institutions not (fully) deducted according to article 68 of the Commission Delegated Regulation (EU) 2015/35 Table 3  Participations in related undertakings that are financial and credit institutions which are considered strategic as defined in Article 171 of the Delegated Regulation (EU) 2015/35 and which are included in the calculation of the group solvency on the basis of method 1 (no OF deduction according to art 68(3)). Name of related undertaking Asset ID Code Asset ID Code type Total Type 1 Equity Type 2 Equity Subordinated liabilities C0230 C0240 C0250 C0260 C0270 C0280 C0290 Table 4  Participations in related undertakings that are financial and credit institutions which are strategic (as defined in Article 171 of the Delegated Regulation (EU) 2015/35), not included in the calculation of the group solvency on the basis of method 1 and which are not deducted according to art 68(1) and 68 (2) (It should include the remaining part following the partial deduction according to Article 68 (2) of the Delegated Regulation (EU) 2015/35) Name of related undertaking Asset ID Code Asset ID Code type Total Type 1 Equity Type 2 Equity Subordinated liabilities C0300 C0310 C0320 C0330 C0340 C0350 C0360 Table 5  Participations in related undertakings that are financial and credit institutions which are not strategic and which are not deducted according to art 68(1) and 68(2) of Delegated Regulation 2015/35 (It should include the remaining part following the partial deduction according to Article 68 (2) of the Delegated Regulation (EU) 2015/35) Name of related undertaking Asset ID Code Asset ID Code type Total Type 1 Equity Type 2 Equity Subordinated liabilities C0370 C0380 C0390 C0400 C0410 C0420 C0430 Participations in related undertakings that are not financial and credit institutions Table 6  Other strategic participations not in financial and credit institution Name of related undertaking Asset ID Code Asset ID Code type Total Type 1 Equity Type 2 Equity Subordinated liabilities C0440 C0450 C0460 C0470 C0480 C0490 C0500 Table 7  Other non-strategic participations not in financial and credit institution Name of related undertaking Asset ID Code Asset ID Code type Total Type 1 Equity Type 2 Equity Subordinated liabilities C0510 C0520 C0530 C0540 C0550 C0560 C0570 Total for SCR calculation Total Type 1 Equity Type 2 Equity Subordinated liabilities C0580 C0590 C0600 C0610 R0040 Total participations in related undertakings that are financial and credit institutions R0050 of which strategic (method 1 or less than 10 % not method 1) R0060 of which non-strategic (less than 10 %) R0070 Total participations in related undertakings that are not financial and credit institutions R0080 of which strategic R0090 of which non-strategic Total all participations Total C0620 Total of all participations S.25.01.01 Solvency Capital Requirement  for undertakings on Standard Formula Article 112 Z0010 A001 Net solvency capital requirement Gross solvency capital requirement Allocation from adjustments due to RFF and Matching adjustments portfolios C0030 C0040 C0050 Market risk R0010 Counterparty default risk R0020 Life underwriting risk R0030 Health underwriting risk R0040 Non-life underwriting risk R0050 Diversification R0060 Intangible asset risk R0070 Basic Solvency Capital Requirement R0100 Calculation of Solvency Capital Requirement C0100 Adjustment due to RFF/MAP nSCR aggregation R0120 Operational risk R0130 Loss-absorbing capacity of technical provisions R0140 Loss-absorbing capacity of deferred taxes R0150 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency Capital Requirement excluding capital add-on R0200 Capital add-on already set R0210 Solvency capital requirement R0220 Other information on SCR Capital requirement for duration-based equity risk sub-module R0400 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirements for ring fenced funds R0420 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Method used to calculate the adjustment due to RFF/MAP nSCR aggregation R0450 Net future discretionary benefits R0460 S.25.01.04 Solvency Capital Requirement  for groups on Standard Formula Article 112 Z0010 Net solvency capital requirement Gross solvency capital requirement Allocation from adjustments due to RFF and Matching adjustments portfolios C0030 C0040 C0050 Market risk R0010 Counterparty default risk R0020 Life underwriting risk R0030 Health underwriting risk R0040 Non-life underwriting risk R0050 Diversification R0060 Intangible asset risk R0070 Basic Solvency Capital Requirement R0100 Calculation of Solvency Capital Requirement C0100 Adjustment due to RFF/MAP nSCR aggregation R0120 Operational risk R0130 Loss-absorbing capacity of technical provisions R0140 Loss-absorbing capacity of deferred taxes R0150 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency Capital Requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement for undertakings under consolidated method R0220 Other information on SCR Capital requirement for duration-based equity risk sub-module R0400 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirements for ring fenced funds R0420 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Method used to calculate the adjustment due to RFF/MAP nSCR aggregation R0450 Net future discretionary benefits R0460 Minimum consolidated group solvency capital requirement R0470 Information on other entities Capital requirement for other financial sectors (Non-insurance capital requirements) R0500 Capital requirement for other financial sectors (Non-insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies R0510 Capital requirement for other financial sectors (Non-insurance capital requirements)  Institutions for occupational retirement provisions R0520 Capital requirement for other financial sectors (Non-insurance capital requirements)  Capital requirement for non-regulated entities carrying out financial activities R0530 Capital requirement for non-controlled participation requirements R0540 Capital requirement for residual undertakings R0550 Overall SCR SCR for undertakings included via D and A R0560 Solvency capital requirement R0570 SR.25.01.01 Solvency Capital Requirement  for undertakings on Standard Formula Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Net solvency capital requirement Gross solvency capital requirement C0030 C0040 Market risk R0010 Counterparty default risk R0020 Life underwriting risk R0030 Health underwriting risk R0040 Non-life underwriting risk R0050 Diversification R0060 Intangible asset risk R0070 Basic Solvency Capital Requirement R0100 Calculation of Solvency Capital Requirement C0100 Operational risk R0130 Loss-absorbing capacity of technical provisions R0140 Loss-absorbing capacity of deferred taxes R0150 Solvency Capital Requirement R0200 Net future discretionary benefits R0460 S.25.02.01 Solvency Capital Requirement  for undertakings using the standard formula and partial internal model Unique number of component Components description Calculation of the Solvency Capital Requirement Allocation from adjustments due to RFF and Matching adjustments portfolios Consideration of the future management actions regarding technical provisions and/or deferred taxes Amount modelled C0010 C0020 C0030 C0050 C0060 C0070 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Adjustment due to RFF/MAP nSCR aggregation R0120 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Capital requirement for duration-based equity risk sub-module R0400 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirement for ring fenced funds R0420 Total amount of Notional Solvency Capital Requirement for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Method used to calculate the adjustment due to RFF/MAP nSCR aggregation R0450 Net future discretionary benefits R0460 S.25.02.04 Solvency Capital Requirement  for groups using the standard formula and partial internal model Unique number of component Components description Calculation of the Solvency Capital Requirement Allocation from adjustments due to RFF and Matching adjustments portfolios Consideration of the future management actions regarding technical provisions and/or deferred taxes Amount modelled C0010 C0020 C0030 C0050 C0060 C0070 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Adjustment due to RFF/MAP nSCR aggregation R0120 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement for undertakings under consolidated method R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Capital requirement for duration-based equity risk sub-module R0400 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirement for ring fenced funds R0420 Total amount of Notional Solvency Capital Requirement for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Method used to calculate the adjustment due to RFF/MAP nSCR aggregation R0450 Net future discretionary benefits R0460 Minimum consolidated group solvency capital requirement R0470 Information on other entities Capital requirement for other financial sectors (Non-insurance capital requirements) R0500 Capital requirement for other financial sectors (Non-insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies R0510 Capital requirement for other financial sectors (Non-insurance capital requirements)  Institutions for occupational retirement provisions R0520 Capital requirement for other financial sectors (Non-insurance capital requirements)  Capital requirement for non-regulated entities carrying out financial activities R0530 Capital requirement for non-controlled participation requirements R0540 Capital requirement for residual undertakings R0550 Overall SCR SCR for undertakings included via D and A R0560 Solvency capital requirement R0570 SR.25.02.01 Solvency Capital Requirement  for undertakings using the standard formula and partial internal model Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Unique number of component Components description Calculation of the Solvency Capital Requirement Consideration of the future management actions regarding technical provisions and/or deferred taxes Amount modelled C0010 C0020 C0030 C0060 C0070 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Net future discretionary benefits R0460 S.25.03.01 Solvency Capital Requirement  for undertakings on Full Internal Models Unique number of component Components description Calculation of the Solvency Capital Requirement Consideration of the future management actions regarding technical provisions and/or deferred taxes C0010 C0020 C0030 C0060 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC (transitional) R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirement for ring fenced funds R0420 Total amount of Notional Solvency Capital Requirement for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Net future discretionary benefits R0460 S.25.03.04 Solvency Capital Requirement  for groups on Full Internal Models Unique number of component Components description Calculation of the Solvency Capital Requirement Consideration of the future management actions regarding technical provisions and/or deferred taxes C0010 C0020 C0030 C0060 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC R0160 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Total amount of Notional Solvency Capital Requirements for remaining part R0410 Total amount of Notional Solvency Capital Requirement for ring fenced funds R0420 Total amount of Notional Solvency Capital Requirement for matching adjustment portfolios R0430 Diversification effects due to RFF nSCR aggregation for article 304 R0440 Net future discretionary benefits R0460 Minimum consolidated group solvency capital requirement R0470 Information on other entities Capital requirement for other financial sectors (Non-insurance capital requirements) R0500 Capital requirement for other financial sectors (Non-insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies R0510 Capital requirement for other financial sectors (Non-insurance capital requirements)  Institutions for occupational retirement provisions R0520 Capital requirement for other financial sectors (Non-insurance capital requirements)  Capital requirement for non-regulated entities carrying out financial activities R0530 Capital requirement for non-controlled participation requirements R0540 Capital requirement for residual undertakings R0550 SR.25.03.01 Solvency Capital Requirement  for undertakings on Full Internal Models Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Unique number of component Components description Calculation of the Solvency Capital Requirement Consideration of the future management actions regarding technical provisions and/or deferred taxes C0010 C0020 C0030 C0060 Calculation of Solvency Capital Requirement C0100 Total undiversified components R0110 Diversification R0060 Solvency capital requirement excluding capital add-on R0200 Capital add-ons already set R0210 Solvency capital requirement R0220 Other information on SCR Amount/estimate of the overall loss-absorbing capacity of technical provisions R0300 Amount/estimate of the overall loss-absorbing capacity ot deferred taxes R0310 Net future discretionary benefits R0460 S.26.01.01 Solvency Capital Requirement  Market risk Article 112 Z0010 Simplifications used C0010 Simplifications  spread risk  bonds and loans R0010 Captives simplifications  interest rate risk R0020 Captives simplifications -spread risk on bonds and loans R0030 Captives simplifications  market concentration risk R0040 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss-absorbing capacity of technical provisions) Gross solvency capital requirement Market risk  Basic information C0020 C0030 C0040 C0050 C0060 C0070 C0080 Interest rate risk R0100 interest rate down shock R0110 interest rate up shock R0120 Equity risk R0200 type 1 equities R0210 type 1 equity R0220 strategic participations (type 1 equities) R0230 duration-based (type 1 equities) R0240 type 2 equities R0250 type 2 equity R0260 strategic participations (type 2 equities) R0270 duration-based (type 2 equities) R0280 Property risk R0300 Spread risk R0400 bonds and loans R0410 credit derivatives R0420 downward shock on credit derivatives R0430 upward shock on credit derivatives R0440 Securitisation positions R0450 type 1 securitisations R0460 type 2 securitisations R0470 resecuritisations R0480 Market risk concentrations R0500 Currency risk R0600 increase in the value of the foreign currency R0610 decrease in the value of the foreign currency R0620 Diversification within market risk module R0700 Total market risk R0800 S.26.01.04 Solvency Capital Requirement  Market risk Article 112 Z0010 Simplifications used C0010 Simplifications  spread risk  bonds and loans R0010 Captives simplifications  interest rate risk R0020 Captives simplifications -spread risk on bonds and loans R0030 Captives simplifications  market concentration risk R0040 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss-absorbing capacity of technical provisions) Gross solvency capital requirement Market risk  Basic information C0020 C0030 C0040 C0050 C0060 C0070 C0080 Interest rate risk R0100 interest rate down shock R0110 interest rate up shock R0120 Equity risk R0200 type 1 equities R0210 type 1 equity R0220 strategic participations (type 1 equities) R0230 duration-based (type 1 equities) R0240 type 2 equities R0250 type 2 equity R0260 strategic participations (type 2 equities) R0270 duration-based (type 2 equities) R0280 Property risk R0300 Spread risk R0400 bonds and loans R0410 credit derivatives R0420 downward shock on credit derivatives R0430 upward shock on credit derivatives R0440 Securitisation positions R0450 type 1 securitisations R0460 type 2 securitisations R0470 resecuritisations R0480 Market risk concentrations R0500 Currency risk R0600 increase in the value of the foreign currency R0610 decrease in the value of the foreign currency R0620 Diversification within market risk module R0700 Total market risk R0800 SR.26.01.01 Solvency Capital Requirement  Market risk Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Simplifications used C0010 Simplifications  spread risk  bonds and loans R0010 Captives simplifications  interest rate risk R0020 Captives simplifications -spread risk on bonds and loans R0030 Captives simplifications  market concentration risk R0040 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss-absorbing capacity of technical provisions) Gross solvency capital requirement Market risk  Basic information C0020 C0030 C0040 C0050 C0060 C0070 C0080 Interest rate risk R0100 interest rate down shock R0110 interest rate up shock R0120 Equity risk R0200 type 1 equities R0210 type 1 equity R0220 strategic participations (type 1 equities) R0230 duration-based (type 1 equities) R0240 type 2 equities R0250 type 2 equity R0260 strategic participations (type 2 equities) R0270 duration-based (type 2 equities) R0280 Property risk R0300 Spread risk R0400 bonds and loans R0410 credit derivatives R0420 downward shock on credit derivatives R0430 upward shock on credit derivatives R0440 Securitisation positions R0450 type 1 securitisations R0460 type 2 securitisations R0470 resecuritisations R0480 Market risk concentrations R0500 Currency risk R0600 increase in the value of the foreign currency R0610 decrease in the value of the foreign currency R0620 Diversification within market risk module R0700 Total market risk R0800 S.26.02.01 Solvency Capital Requirement  Counterparty default risk Article 112 Z0010 Simplifications used C0010 Simplifications R0010 Name of single name exposure Code of single name exposure Type of code of the single name exposure Loss Given Default Probability of Default Net solvency capital requirement Gross solvency capital requirement Counterparty default risk  Basic information C0020 C0030 C0040 C0050 C0060 C0070 C0080 Type 1 exposures R0100 Single name exposure 1 R0110 Single name exposure 2 R0120 Single name exposure 3 R0130 Single name exposure 4 R0140 Single name exposure 5 R0150 Single name exposure 6 R0160 Single name exposure 7 R0170 Single name exposure 8 R0180 Single name exposure 9 R0190 Single name exposure 10 R0200 Type 2 exposures R0300 Receivables from Intermediaries due for more than 3 months R0310 All type 2 exposures other than receivables from Intermediaries due for more than 3 months R0320 Diversification within counterparty default risk module R0330 Total counterparty default risk R0400 Further details on mortgages C0090 Losses steaming from type 2 mortgage loans R0500 Overall losses steaming from mortgage loans R0510 S.26.02.04 Solvency Capital Requirement  Counterparty default risk Article 112 Z0010 Simplifications used C0010 Simplifications R0010 Name of single name exposure Code of single name exposure Type of code of the single name exposure Loss Given Default Probability of Default Net solvency capital requirement Gross solvency capital requirement Counterparty default risk  Basic information C0020 C0030 C0040 C0050 C0060 C0070 C0080 Type 1 exposures R0100 Single name exposure 1 R0110 Single name exposure 2 R0120 Single name exposure 3 R0130 Single name exposure 4 R0140 Single name exposure 5 R0150 Single name exposure 6 R0160 Single name exposure 7 R0170 Single name exposure 8 R0180 Single name exposure 9 R0190 Single name exposure 10 R0200 Type 2 exposures R0300 Receivables from Intermediaries due for more than 3 months R0310 All type 2 exposures other than receivables from Intermediaries due for more than 3 months R0320 Diversification within counterparty default risk module R0330 Total counterparty default risk R0400 Further details on mortgages C0090 Losses steaming from type 2 mortgage loans R0500 Overall losses steaming from mortgage loans R0510 SR.26.02.01 Solvency Capital Requirement  Counterparty default risk Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Simplifications used C0010 Simplifications R0010 Name of single name exposure Code of single name exposure Type of code of the single name exposure Loss Given Default Probability of Default Net solvency capital requirement Gross solvency capital requirement Counterparty default risk  Basic information C0020 C0030 C0040 C0050 C0060 C0070 C0080 Type 1 exposures R0100 Single name exposure 1 R0110 Single name exposure 2 R0120 Single name exposure 3 R0130 Single name exposure 4 R0140 Single name exposure 5 R0150 Single name exposure 6 R0160 Single name exposure 7 R0170 Single name exposure 8 R0180 Single name exposure 9 R0190 Single name exposure 10 R0200 Type 2 exposures R0300 Receivables from Intermediaries due for more than 3 months R0310 All type 2 exposures other than receivables from Intermediaries due for more than 3 months R0320 Diversification within counterparty default risk module R0330 Total counterparty default risk R0400 S.26.03.01 Solvency Capital Requirement  Life underwriting risk Article 112 Z0010 Simplifications used C0010 Simplifications  mortality risk R0010 Simplifications- longevity risk R0020 Simplifications  disability-morbidity risk R0030 Simplifications  lapse risk R0040 Simplifications  life expense risk R0050 Simplifications  life catastrophe risk R0060 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss-absorbing capacity of technical provisions) Gross solvency capital requirement Life underwriting risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 Mortality risk R0100 Longevity risk R0200 Disability-morbidity risk R0300 Lapse risk R0400 risk of increase in lapse rates R0410 risk of decrease in lapse rates R0420 mass lapse risk R0430 Life expense risk R0500 Revision risk R0600 Life catastrophe risk R0700 Diversification within life underwriting risk module R0800 Total life underwriting risk R0900 USP Further details on revision risk C0090 Factor applied for the revision shock R1000 S.26.03.04 Solvency Capital Requirement  Life underwriting risk Article 112 Z0010 Simplifications used C0010 Simplifications  mortality risk R0010 Simplifications  longevity risk R0020 Simplifications  disability-morbidity risk R0030 Simplifications  lapse risk R0040 Simplifications  life expense risk R0050 Simplifications  life catastrophe risk R0060 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss-absorbing capacity of technical provisions) Gross solvency capital requirement Life underwriting risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 Mortality risk R0100 Longevity risk R0200 Disability-morbidity risk R0300 Lapse risk R0400 risk of increase in lapse rates R0410 risk of decrease in lapse rates R0420 mass lapse risk R0430 Life expense risk R0500 Revision risk R0600 Life catastrophe risk R0700 Diversification within life underwriting risk module R0800 Total life underwriting risk R0900 USP Further details on revision risk C0090 Factor applied for the revision shock R1000 SR.26.03.01 Solvency Capital Requirement  Life underwriting risk Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Simplifications used C0010 Simplifications  mortality risk R0010 Simplifications  longevity risk R0020 Simplifications  disability-morbidity risk R0030 Simplifications  lapse risk R0040 Simplifications  life expense risk R0050 Simplifications  life catastrophe risk R0060 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss-absorbing capacity of technical provisions) Gross solvency capital requirement Life underwriting risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 Mortality risk R0100 Longevity risk R0200 Disability-morbidity risk R0300 Lapse risk R0400 risk of increase in lapse rates R0410 risk of decrease in lapse rates R0420 mass lapse risk R0430 Life expense risk R0500 Revision risk R0600 Life catastrophe risk R0700 Diversification within life underwriting risk module R0800 Total life underwriting risk R0900 USP Further details on revision risk C0090 Factor applied for the revision shock R1000 S.26.04.01 Solvency Capital Requirement  Health underwriting risk Article 112 Z0010 Simplifications used C0010 Simplifications  health mortality risk R0010 Simplifications  health longevity risk R0020 Simplifications  health disability-morbidity risk-medical expenses R0030 Simplifications  health disability-morbidity risk-income protection R0040 Simplifications  SLT lapse risk R0050 Simplifications  health expense risk R0060 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss absorbing capacity of technical provisions) Gross solvency capital requirement SLT health underwriting risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 Health mortality risk R0100 Health longevity risk R0200 Health disability-morbidity risk R0300 Medical expense R0310 increase of medical payments R0320 decrease of medical payments R0330 Income protection R0340 SLT health lapse risk R0400 risk of increase in lapse rates R0410 risk of decrease in lapse rates R0420 mass lapse risk R0430 Health expense risk R0500 Health revision risk R0600 Diversification within SLT health underwriting risk R0700 Total SLT health underwriting risk R0800 USP Further details on revision risk C0090 Factor applied for the revision shock R0900 Standard deviation for premium risk Standard deviation for reserve risk Volume measure for premium and reserve risk USP Standard Deviation USP Standard Deviation gross/net USP Adjustment factor for non-proportional reinsurance USP Vprem Vres Geographical Diversification V NSLT Health premium and reserve risk C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0170 Medical expenses insurance and proportional reinsurance R1000 Income protection insurance and proportional reinsurance R1010 Worker's compensation insurance and proportional reinsurance R1020 Non-proportional health reinsurance R1030 Total Volume measure R1040 Combined standard deviation R1050 Solvency capital requirement C0180 NSLT health premium and reserve risk R1100 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities Solvency capital requirement NSLT Health lapse risk C0190 C0200 C0210 C0220 C0230 NSLT health lapse risk R1200 Solvency capital requirement C0240 Diversification within NSLT health underwriting risk R1300 Total NSLT health underwriting risk R1400 Net solvency capital requirement Gross solvency capital requirement Health catastrophe risk C0250 C0260 Mass accident risk R1500 Accident concentration risk R1510 Pandemic risk R1520 Diversification within health catastrophe risk R1530 Total health catastrophe risk R1540 Net solvency capital requirement Gross solvency capital requirement Total health underwriting risk C0270 C0280 Diversification within health underwriting risk module R1600 Total health underwriting risk R1700 S.26.04.04 Solvency Capital Requirement  Health underwriting risk Article 112 Z0010 Simplifications used C0010 Simplifications  health mortality risk R0010 Simplifications  health longevity risk R0020 Simplifications  health disability-morbidity risk-medical expenses R0030 Simplifications  health disability-morbidity risk-income protection R0040 Simplifications  SLT lapse risk R0050 Simplifications  health expense risk R0060 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss-absorbing capacity of technical provisions) Gross solvency capital requirement SLT health underwriting risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 Health mortality risk R0100 Health longevity risk R0200 Health disability-morbidity risk R0300 Medical expense R0310 increase of medical payments R0320 decrease of medical payments R0330 Income protection R0340 SLT health lapse risk R0400 risk of increase in lapse rates R0410 risk of decrease in lapse rates R0420 mass lapse risk R0430 Health expense risk R0500 Health revision risk R0600 Diversification within SLT health underwriting risk R0700 Total SLT health underwriting risk R0800 USP Further details on revision risk C0090 Factor applied for the revision shock R0900 Standard deviation for premium risk Standard deviation for reserve risk Volume measure for premium and reserve risk USP Standard Deviation USP Standard Deviation gross/net USP Adjustment factor for non-proportional reinsurance USP Vprem Vres Geographical Diversification V NSLT Health premium and reserve risk C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0170 Medical expenses insurance and proportional reinsurance R1000 Income protection insurance and proportional reinsurance R1010 Worker's compensation insurance and proportional reinsurance R1020 Non-proportional health reinsurance R1030 Total Volume measure R1040 Combined standard deviation R1050 Solvency capital requirement C0180 NSLT health premium and reserve risk R1100 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities Solvency capital requirement NSLT Health lapse risk C0190 C0200 C0210 C0220 C0230 NSLT health lapse risk R1200 Solvency capital requirement C0240 Diversification within NSLT health underwriting risk R1300 Total NSLT health underwriting risk R1400 Net solvency capital requirement Gross solvency capital requirement Health catastrophe risk C0250 C0260 Mass accident risk R1500 Accident concentration risk R1510 Pandemic risk R1520 Diversification within health catastrophe risk R1530 Total health catastrophe risk R1540 Net solvency capital requirement Gross solvency capital requirement Total health underwriting risk C0270 C0280 Diversification within health underwriting risk module R1600 Total health underwriting risk R1700 SR.26.04.01 Solvency Capital Requirement  Health underwriting risk Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Simplifications used C0010 Simplifications  health mortality risk R0010 Simplifications  health longevity risk R0020 Simplifications  health disability-morbidity risk-medical expenses R0030 Simplifications  health disability-morbidity risk-income protection R0040 Simplifications  SLT lapse risk R0050 Simplifications  health expense risk R0060 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities (after the loss absorbing capacity of technical provisions) Net solvency capital requirement Liabilities (before the loss-absorbing capacity of technical provisions) Gross solvency capital requirement SLT health underwriting risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 Health mortality risk R0100 Health longevity risk R0200 Health disability-morbidity risk R0300 Medical expense R0310 increase of medical payments R0320 decrease of medical payments R0330 Income protection R0340 SLT health lapse risk R0400 risk of increase in lapse rates R0410 risk of decrease in lapse rates R0420 mass lapse risk R0430 Health expense risk R0500 Health revision risk R0600 Diversification within SLT health underwriting risk R0700 Total SLT health underwriting risk R0800 USP Further details on revision risk C0090 Factor applied for the revision shock R0900 Standard deviation for premium risk Standard deviation for reserve risk Volume measure for premium and reserve risk USP Standard Deviation USP Standard Deviation gross/net USP Adjustment factor for non-proportional reinsurance USP Vprem Vres Geographical Diversification V NSLT Health premium and reserve risk C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0170 Medical expenses insurance and proportional reinsurance R1000 Income protection insurance and proportional reinsurance R1010 Worker's compensation insurance and proportional reinsurance R1020 Non-proportional health reinsurance R1030 Total Volume measure R1040 Combined standard deviation R1050 Solvency capital requirement C0180 NSLT health premium and reserve risk R1100 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities Solvency capital requirement NSLT Health lapse risk C0190 C0200 C0210 C0220 C0230 NSLT health lapse risk R1200 Solvency capital requirement C0240 Diversification within NSLT health underwriting risk R1300 Total NSLT health underwriting risk R1400 Net solvency capital requirement Gross solvency capital requirement Health catastrophe risk C0250 C0260 Mass accident risk R1500 Accident concentration risk R1510 Pandemic risk R1520 Diversification within health catastrophe risk R1530 Total health catastrophe risk R1540 Net solvency capital requirement Gross solvency capital requirement Total health underwriting risk C0270 C0280 Diversification within health underwriting risk module R1600 Total health underwriting risk R1700 S.26.05.01 Solvency Capital Requirement  Non-Life underwriting risk Article 112 Z0010 Simplifications used C0010 Captives simplifications  premium and reserve risk R0010 Standard deviation for premium risk Standard deviation for reserve risk Volume measure for premium and reserve risk USP Standard Deviation USP Standard Deviation gross/net USP Adjustment factor for non-proportional reinsurance USP Vprem Vres Geographical Diversification V Non-life premium and reserve Risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Motor vehicle liability R0100 Motor, other classes R0110 Marine, aviation, transport (MAT) R0120 Fire and other property damage R0130 Third-party liability R0140 Credit and suretyship R0150 Legal expenses R0160 Assistance R0170 Miscellaneous R0180 Non-proportional reinsurance  property R0190 Non-proportional reinsurance  casualty R0200 Non-proportional reinsurance  MAT R0210 Total Volume measure R0220 Combined standard deviation R0230 Solvency capital requirement C0100 Non-life premium and reserve risk R0300 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities Solvency capital requirement Non-Life lapse risk C0110 C0120 C0130 C0140 C0150 Non-life lapse risk R0400 Solvency capital requirement Non-life catastrophe risk C0160 Non-life catastrophe risk R0500 Total non-life underwriting risk Diversification within non  life underwriting risk module R0600 Total non-life underwriting risk R0700 S.26.05.04 Solvency Capital Requirement  Non-Life underwriting risk Article 112 Z0010 Simplifications used C0010 Captives simplifications  premium and reserve risk R0010 Standard deviation for premium risk Standard deviation for reserve risk Volume measure for premium and reserve risk USP Standard Deviation USP Standard Deviation gross/net USP Adjustment factor for non-proportional reinsurance USP Vprem Vres Geographical Diversification V Non-life premium and reserve Risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Motor vehicle liability R0100 Motor, other classes R0110 Marine, aviation, transport (MAT) R0120 Fire and other property damage R0130 Third-party liability R0140 Credit and suretyship R0150 Legal expenses R0160 Assistance R0170 Miscellaneous R0180 Non-proportional reinsurance  property R0190 Non-proportional reinsurance  casualty R0200 Non-proportional reinsurance  MAT R0210 Total Volume measure R0220 Combined standard deviation R0230 Solvency capital requirement C0100 Non-life premium and reserve risk R0300 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities Solvency capital requirement Non-Life lapse risk C0110 C0120 C0130 C0140 C0150 Non-life lapse risk R0400 Solvency capital requirement Non-life catastrophe risk C0160 Non-life catastrophe risk R0500 Total non-life underwriting risk Diversification within non  life underwriting risk module R0600 Total non-life underwriting risk R0700 SR.26.05.01 Solvency Capital Requirement  Non-Life underwriting risk Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Simplifications used C0010 Captives simplifications  premium and reserve risk R0010 Standard deviation for premium risk Standard deviation for reserve risk Volume measure for premium and reserve risk USP Standard Deviation USP Standard Deviation gross/net USP Adjustment factor for non-proportional reinsurance USP Vprem Vres Geographical Diversification V Non-life premium and reserve Risk C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Motor vehicle liability R0100 Motor, other classes R0110 Marine, aviation, transport (MAT) R0120 Fire and other property damage R0130 Third-party liability R0140 Credit and suretyship R0150 Legal expenses R0160 Assistance R0170 Miscellaneous R0180 Non-proportional reinsurance  property R0190 Non-proportional reinsurance  casualty R0200 Non-proportional reinsurance  MAT R0210 Total Volume measure R0220 Combined standard deviation R0230 Solvency capital requirement C0100 Non-life premium and reserve risk R0300 Initial absolute values before shock Absolute values after shock Assets Liabilities Assets Liabilities Solvency capital requirement Non-Life lapse risk C0110 C0120 C0130 C0140 C0150 Non-life lapse risk R0400 Solvency capital requirement Non-life catastrophe risk C0160 Non-life catastrophe risk R0500 Total non-life underwriting risk Diversification within non  life underwriting risk module R0600 Total non-life underwriting risk R0700 S.26.06.01 Solvency Capital Requirement  Operational risk Article 112 Z0010 Capital requirement Operational risk  Information on technical provisions C0020 Life gross technical provisions (excluding risk margin) R0100 Life gross technical provisions unit-linked (excluding risk margin) R0110 Non-life gross technical provisions (excluding risk margin) R0120 Capital requirement for operational risk based on technical provisions R0130 Operational risk  Information on earned premiums Earned life gross premiums (previous 12 months) R0200 Earned life gross premiums unit-linked (previous 12 months) R0210 Earned non-life gross premiums (previous 12 months) R0220 Earned life gross premiums (12 months prior to the previous 12 months) R0230 Earned life gross premiums unit-linked (12 months prior to the previous 12 months) R0240 Earned non-life gross premiums (12 months prior to the previous 12 months) R0250 Capital requirement for operational risk based on earned premiums R0260 Operational risk  calculation of the SCR Capital requirement for operational risk charge before capping R0300 Percentage of Basic Solvency Capital Requirement R0310 Capital requirement for operational risk charge after capping R0320 Expenses incurred in respect of unit linked business (previous 12 months) R0330 Total capital requirement for operational risk R0340 S.26.06.04 Solvency Capital Requirement  Operational risk Article 112 Z0010 Capital requirement Operational risk  Information on technical provisions C0020 Life gross technical provisions (excluding risk margin) R0100 Life gross technical provisions unit-linked (excluding risk margin) R0110 Non-life gross technical provisions (excluding risk margin) R0120 Capital requirement for operational risk based on technical provisions R0130 Operational risk  Information on earned premiums Earned life gross premiums (previous 12 months) R0200 Earned life gross premiums unit-linked (previous 12 months) R0210 Earned non-life gross premiums (previous 12 months) R0220 Earned life gross premiums (12 months prior to the previous 12 months) R0230 Earned life gross premiums unit-linked (12 months prior to the previous 12 months) R0240 Earned non-life gross premiums (12 months prior to the previous 12 months) R0250 Capital requirement for operational risk based on earned premiums R0260 Operational risk  calculation of the SCR Capital requirement for operational risk charge before capping R0300 Percentage of Basic Solvency Capital Requirement R0310 Capital requirement for operational risk charge after capping R0320 Expenses incurred in respect of unit linked business (previous 12 months) R0330 Total capital requirement for operational risk R0340 SR.26.06.01 Solvency Capital Requirement  Operational risk Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Capital requirement Operational risk  Information on technical provisions C0020 Life gross technical provisions (excluding risk margin) R0100 Life gross technical provisions unit-linked (excluding risk margin) R0110 Non-life gross technical provisions (excluding risk margin) R0120 Capital requirement for operational risk based on technical provisions R0130 Operational risk  Information on earned premiums Earned life gross premiums (previous 12 months) R0200 Earned life gross premiums unit-linked (previous 12 months) R0210 Earned non-life gross premiums (previous 12 months) R0220 Earned life gross premiums (12 months prior to the previous 12 months) R0230 Earned life gross premiums unit-linked (12 months prior to the previous 12 months) R0240 Earned non-life gross premiums (12 months prior to the previous 12 months) R0250 Capital requirement for operational risk based on earned premiums R0260 Operational risk  calculation of the SCR Capital requirement for operational risk charge before capping R0300 Percentage of Basic Solvency Capital Requirement R0310 Capital requirement for operational risk charge after capping R0320 Expenses incurred in respect of unit linked business (previous 12 months) R0330 Total capital requirement for operational risk R0340 S.26.07.01 Solvency Capital Requirement  Simplifications Article 112 Z0010 Currency for interest rate risk (captives) Z0040 Market risk Credit quality step Spread risk (bonds and loans) (including captives) 0 1 2 3 4 5 6 No rating available C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Market value R0010 Modified duration R0020 C0090 Increase in unit-linked and index-linked technical provisions R0030 Capital requirment Interest rate risk (captives) Interest rate up Interest rate down C0100 C0110 Currency R0040 Capital at risk Capital at risk t+1 Surrender strain Best Estimate Average rate t+1 Average rate t+2 Modified duration Average run off period Termination rate Payments Average inflation rate Life underwriting risk C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 Mortality risk R0100 Longevity risk R0110 Disability-morbidity risk R0120 Lapse risk Lapse risk (up) R0130 Lapse risk (down) R0140 Life expense risk R0150 Life catastrophe risk R0160 Health underwriting risk Health mortality risk R0200 Health longevity risk R0210 Health disability-morbidity risk (medical expense) R0220 Health disability-morbidity risk (income protection) R0230 Health SLT lapse risk Lapse risk (up) R0240 Lapse risk (down) R0250 Health expense risk R0260 S.26.07.04 Solvency Capital Requirement  Simplifications Article 112 Z0010 Currency for interest rate risk (captives) Z0040 Market risk Credit quality step Spread risk (bonds and loans) (including captives) 0 1 2 3 4 5 6 No rating available C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Market value R0010 Modified duration R0020 C0090 Increase in unit-linked and index-linked technical provisions R0030 Capital requirment Interest rate risk (captives) Interest rate up Interest rate down C0100 C0110 Currency 1 R0040 Capital at risk Capital at risk t+1 Surrender strain Best Estimate Average rate t+1 Average rate t+2 Modified duration Average run off period Termination rate Payments Average inflation rate Life underwriting risk C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 Mortality risk R0100 Longevity risk R0110 Disability-morbidity risk R0120 Lapse risk Lapse risk (up) R0130 Lapse risk (down) R0140 Life expense risk R0150 Life catastrophe risk R0160 Health underwriting risk Health mortality risk R0200 Health longevity risk R0210 Health disability-morbidity risk (medical expense) R0220 Health disability-morbidity risk (income protection) R0230 Health SLT lapse risk Lapse risk (up) R0240 Lapse risk (down) R0250 Health expense risk R0260 SR.26.07.01 Solvency Capital Requirement  Simplifications Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Currency for interest rate risk (captives) Z0040 Market risk Credit quality step Spread risk (bonds and loans) (including captives) 0 1 2 3 4 5 6 No rating available C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Market value R0010 Modified duration R0020 C0090 Increase in unit-linked and index-linked technical provisions R0030 Capital requirment Interest rate risk (captives) Interest rate up Interest rate down C0100 C0110 Currency R0040 Capital at risk Capital at risk t+1 Surrender strain Best Estimate Average rate t+1 Average rate t+2 Modified duration Average run off period Termination rate Payments Average inflation rate Life underwriting risk C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 Mortality risk R0100 Longevity risk R0110 Disability-morbidity risk R0120 Lapse risk Lapse risk (up) R0130 Lapse risk (down) R0140 Life expense risk R0150 Life catastrophe risk R0160 Health underwriting risk Health mortality risk R0200 Health longevity risk R0210 Health disability-morbidity risk (medical expense) R0220 Health disability-morbidity risk (income protection) R0230 Health SLT lapse risk Lapse risk (up) R0240 Lapse risk (down) R0250 Health expense risk R0260 S.27.01.01 Solvency Capital Requirement  Non-life and Health catastrophe risk Non-life and Health catastrophe risk  Summary SCR before risk mitigation Total risk mitigation SCR after risk mitigation C0010 C0020 C0030 Non-life catastrophe risk  Summary Natural catastrophe risk R0010 Windstorm R0020 Earthquake R0030 Flood R0040 Hail R0050 Subsidence R0060 Diversification between perils R0070 Catastrophe risk non-proportional property reinsurance R0080 Man-made catastrophe risk R0090 Motor vehicle liability R0100 Marine R0110 Aviation R0120 Fire R0130 Liability R0140 Credit & Suretyship R0150 Diversification between perils R0160 Other non-life catastrophe risk R0170 Diversification between perils R0180 Total Non-life catastrophe risk before diversification R0190 Diversification between sub-modules R0200 Total Non-life catastrophe risk after diversification R0210 Health catastrophe risk  Summary Health catastrophe risk R0300 Mass accident R0310 Accident concentration R0320 Pandemic R0330 Diversification between sub-modules R0340 Natural Catastrophe risk  Windstorm Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0040 C0050 C0060 C0070 C0080 C0090 Republic of Austria R0400 Kingdom of Belgium R0410 Czech Republic R0420 Swiss Confederation; Principality of Lichtenstein R0430 Kingdom of Denmark R0440 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0450 Federal Republic of Germany R0460 Republic of Iceland R0470 Ireland R0480 Grand Duchy of Luxemburg R0490 Kingdom of the Netherlands R0500 Kingdom of Norway R0510 Republic of Poland R0520 Kingdom of Spain R0530 Kingdom of Sweden R0540 United Kingdom of Great Britain and Northern Ireland R0550 Guadeloupe R0560 Martinique R0570 Collectivity of Saint Martin R0580 RÃ ©union R0590 Total Windstorm EEA Regions before diversification R0600 Northern Europe R0610 Western Europe R0620 Eastern Europe R0630 Southern Europe R0640 Central and Western Asia R0650 Eastern Asia R0660 South and South-Eastern Asia R0670 Oceania R0680 Northern Africa R0690 Southern Africa R0700 Northern America excluding the United States of America R0710 Natural Catastrophe risk  Windstorm Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0100 C0110 C0120 Republic of Austria R0400 Kingdom of Belgium R0410 Czech Republic R0420 Swiss Confederation; Principality of Lichtenstein R0430 Kingdom of Denmark R0440 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0450 Federal Republic of Germany R0460 Republic of Iceland R0470 Ireland R0480 Grand Duchy of Luxemburg R0490 Kingdom of the Netherlands R0500 Kingdom of Norway R0510 Republic of Poland R0520 Kingdom of Spain R0530 Kingdom of Sweden R0540 United Kingdom of Great Britain and Northern Ireland R0550 Guadeloupe R0560 Martinique R0570 Collectivity of Saint Martin R0580 RÃ ©union R0590 Total Windstorm EEA Regions before diversification R0600 Northern Europe R0610 Western Europe R0620 Eastern Europe R0630 Southern Europe R0640 Central and Western Asia R0650 Eastern Asia R0660 South and South-Eastern Asia R0670 Oceania R0680 Northern Africa R0690 Southern Africa R0700 Northern America excluding the United States of America R0710 Natural Catastrophe risk  Windstorm Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0040 C0050 C0060 C0070 C0080 C0090 Caribbean and Central America R0720 Eastern South America R0730 Northern, southern and western South America R0740 North-east United States of America R0750 South-east United States of America R0760 Mid-west United States of America R0770 Western United States of America R0780 Total Windstorm Other Regions before diversifications R0790 Total Windstorm all Regions before diversification R0800 Diversification effect between regions R0810 Total Windstorm after diversification R0820 Natural Catastrophe risk  Windstorm Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0100 C0110 C0120 Caribbean and Central America R0720 Eastern South America R0730 Northern, southern and western South America R0740 North-east United States of America R0750 South-east United States of America R0760 Mid-west United States of America R0770 Western United States of America R0780 Total Windstorm Other Regions before diversifications R0790 Total Windstorm all Regions before diversification R0800 Diversification effect between regions R0810 Total Windstorm after diversification R0820 Natural Catastrophe risk  Earthquake Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation (cont.) C0130 C0140 C0150 C0160 C0170 C0180 Republic of Austria R0830 Kingdom of Belgium R0840 Republic of Bulgaria R0850 Republic of Croatia R0860 Republic of Cyprus R0870 Czech Republic R0880 Swiss Confederation; Principality of Lichtenstein R0890 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0900 Federal Republic of Germany R0910 Hellenic Republic R0920 Republic of Hungary R0930 Italian Republic; Republic of San Marino; Vatican City State R0940 Republic of Malta R0950 Portuguese Republic R0960 Romania R0970 Slovak Republic R0980 Republic of Slovenia R0990 Guadeloupe R1000 Martinique R1010 Collectivity of Saint Martin R1020 Total Earthquake EEA Regions before diversification R1030 Northern Europe R1040 Western Europe R1050 Eastern Europe R1060 Southern Europe R1070 Central and Western Asia R1080 Eastern Asia R1090 South and South-Eastern Asia R1100 Oceania R1110 Northern Africa R1120 Southern Africa R1130 Northern America excluding the United States of America R1140 Natural Catastrophe risk  Earthquake Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0190 C0200 Republic of Austria R0830 Kingdom of Belgium R0840 Republic of Bulgaria R0850 Republic of Croatia R0860 Republic of Cyprus R0870 Czech Republic R0880 Swiss Confederation; Principality of Lichtenstein R0890 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0900 Federal Republic of Germany R0910 Hellenic Republic R0920 Republic of Hungary R0930 Italian Republic; Republic of San Marino; Vatican City State R0940 Republic of Malta R0950 Portuguese Republic R0960 Romania R0970 Slovak Republic R0980 Republic of Slovenia R0990 Guadeloupe R1000 Martinique R1010 Collectivity of Saint Martin R1020 Total Earthquake EEA Regions before diversification R1030 Northern Europe R1040 Western Europe R1050 Eastern Europe R1060 Southern Europe R1070 Central and Western Asia R1080 Eastern Asia R1090 South and South-Eastern Asia R1100 Oceania R1110 Northern Africa R1120 Southern Africa R1130 Northern America excluding the United States of America R1140 Natural Catastrophe risk  Earthquake Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation (cont.) C0130 C0140 C0150 C0160 C0170 C0180 Caribbean and Central America R1150 Eastern South America R1160 Northern, southern and western South America R1170 North-east United States of America R1180 South-east United States of America R1190 Mid-west United States of America R1200 Western United States of America R1210 Total Earthquake Other Regions before diversifications R1220 Total Earthquake all Regions before diversification R1230 Diversification effect between regions R1240 Total Earthquake after diversification R1250 Natural Catastrophe risk  Earthquake Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0190 C0200 Caribbean and Central America R1150 Eastern South America R1160 Northern, southern and western South America R1170 North-east United States of America R1180 South-east United States of America R1190 Mid-west United States of America R1200 Western United States of America R1210 Total Earthquake Other Regions before diversifications R1220 Total Earthquake all Regions before diversification R1230 Diversification effect between regions R1240 Total Earthquake after diversification R1250 Natural Catastrophe risk  Flood Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0210 C0220 C0230 C0240 C0250 C0260 Republic of Austria R1260 Kingdom of Belgium R1270 Republic of Bulgaria R1280 Czech Republic R1290 Swiss Confederation; Principality of Lichtenstein R1300 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1310 Federal Republic of Germany R1320 Republic of Hungary R1330 Italian Republic; Republic of San Marino; Vatican City State R1340 Republic of Poland R1350 Romania R1360 Slovak Republic R1370 Republic of Slovenia R1380 United Kingdom of Great Britain and Northern Ireland R1390 Total Flood EEA Regions before diversification R1400 Northern Europe R1410 Western Europe R1420 Eastern Europe R1430 Southern Europe R1440 Central and Western Asia R1450 Eastern Asia R1460 South and South-Eastern Asia R1470 Oceania R1480 Northern Africa R1490 Southern Africa R1500 Northern America excluding the United States of America R1510 Caribbean and Central America R1520 Eastern South America R1530 Northern, southern and western South America R1540 North-east United States of America R1550 South-east United States of America R1560 Mid-west United States of America R1570 Natural Catastrophe risk  Flood Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0270 C0280 C0290 Republic of Austria R1260 Kingdom of Belgium R1270 Republic of Bulgaria R1280 Czech Republic R1290 Swiss Confederation; Principality of Lichtenstein R1300 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1310 Federal Republic of Germany R1320 Republic of Hungary R1330 Italian Republic; Republic of San Marino; Vatican City State R1340 Republic of Poland R1350 Romania R1360 Slovak Republic R1370 Republic of Slovenia R1380 United Kingdom of Great Britain and Northern Ireland R1390 Total Flood EEA Regions before diversification R1400 Northern Europe R1410 Western Europe R1420 Eastern Europe R1430 Southern Europe R1440 Central and Western Asia R1450 Eastern Asia R1460 South and South-Eastern Asia R1470 Oceania R1480 Northern Africa R1490 Southern Africa R1500 Northern America excluding the United States of America R1510 Caribbean and Central America R1520 Eastern South America R1530 Northern, southern and western South America R1540 North-east United States of America R1550 South-east United States of America R1560 Mid-west United States of America R1570 Natural Catastrophe risk  Flood Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0210 C0220 C0230 C0240 C0250 C0260 Western United States of America R1580 Total Flood Other Regions before diversifications R1590 Total Flood all Regions before diversification R1600 Diversification effect between regions R1610 Total Flood after diversification R1620 Natural Catastrophe risk  Flood Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0270 C0280 C0290 Western United States of America R1580 Total Flood Other Regions before diversifications R1590 Total Flood all Regions before diversification R1600 Diversification effect between regions R1610 Total Flood after diversification R1620 Natural Catastrophe risk  Hail Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0300 C0310 C0320 C0330 C0340 C0350 Republic of Austria R1630 Kingdom of Belgium R1640 Swiss Confederation; Principality of Lichtenstein R1650 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1660 Federal Republic of Germany R1670 Italian Republic; Republic of San Marino; Vatican City State R1680 Grand Duchy of Luxemburg R1690 Kingdom of the Netherlands R1700 Kingdom of Spain R1710 Total Hail EEA Regions before diversification R1720 Northern Europe R1730 Western Europe R1740 Eastern Europe R1750 Southern Europe R1760 Central and Western Asia R1770 Eastern Asia R1780 South and South-Eastern Asia R1790 Oceania R1800 Northern Africa R1810 Southern Africa R1820 Northern America excluding the United States of America R1830 Caribbean and Central America R1840 Eastern South America R1850 Northern, southern and western South America R1860 North-east United States of America R1870 South-east United States of America R1880 Mid-west United States of America R1890 Western United States of America R1900 Total Hail Other Regions before diversifications R1910 Total Hail all Regions before diversification R1920 Diversification effect between regions R1930 Total Hail after diversification R1940 Natural Catastrophe risk  Hail Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0360 C0370 C0380 Republic of Austria R1630 Kingdom of Belgium R1640 Swiss Confederation; Principality of Lichtenstein R1650 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1660 Federal Republic of Germany R1670 Italian Republic; Republic of San Marino; Vatican City State R1680 Grand Duchy of Luxemburg R1690 Kingdom of the Netherlands R1700 Kingdom of Spain R1710 Total Hail EEA Regions before diversification R1720 Northern Europe R1730 Western Europe R1740 Eastern Europe R1750 Southern Europe R1760 Central and Western Asia R1770 Eastern Asia R1780 South and South-Eastern Asia R1790 Oceania R1800 Northern Africa R1810 Southern Africa R1820 Northern America excluding the United States of America R1830 Caribbean and Central America R1840 Eastern South America R1850 Northern, southern and western South America R1860 North-east United States of America R1870 South-east United States of America R1880 Mid-west United States of America R1890 Western United States of America R1900 Total Hail Other Regions before diversifications R1910 Total Hail all Regions before diversification R1920 Diversification effect between regions R1930 Total Hail after diversification R1940 Natural Catastrophe risk -Subsidence Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation C0390 C0400 C0410 C0420 C0430 C0440 Total Subsidence before diversification R1950 Diversification effect between zones R1960 Total Subsidence after diversification R1970 Natural Catastrophe risk -Subsidence Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0450 C0460 Total Subsidence before diversification R1950 Diversification effect between zones R1960 Total Subsidence after diversification R1970 Catastrophe risk  Non-proportional property reinsurance Estimation of the premiums to be earned Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0470 C0480 C0490 C0500 C0510 Non-proportional property reinsurance R2000 Man made catastrophe risk  Motor Vehicle Liability Number of vehicles policy limit above 24M  ¬ Number of vehicles policy limit below or equal to 24M  ¬ Catastrophe Risk Charge Motor Vehicle Liability before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Motor Vehicle Liability after risk mitigation C0520 C0530 C0540 C0550 C0560 C0570 Motor Vehicle Liability R2100 Man made catastrophe risk  Marine Tanker Collision Catastrophe Risk Charge Share marine hull in tanker t before risk mitigation Catastrophe Risk Charge Share marine liability in tanker t before risk mitigation Catastrophe Risk Charge Share marine oil pollution liability in tanker t before risk mitigation Catastrophe Risk Charge Marine Tanker Collision before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums (cont.) C0580 C0590 C0600 C0610 C0620 C0630 Marine Tanker Collision R2200 Man made catastrophe risk  Marine Tanker Collision Catastrophe Risk Charge Marine Tanker Collision after risk mitigation Name vessel C0640 C0650 Marine Tanker Collision R2200 Man made catastrophe risk  Marine Platform Explosion Catastrophe Risk Charge Property damage before risk mitigation Catastrophe Risk Charge Removal of wreckage before risk mitigation Catastrophe Risk Charge Loss of production income before risk mitigation Catastrophe Risk Charge Capping of the well or making the well secure before risk mitigation Catastrophe Risk Charge Liability insurance and reinsurance obligations before risk mitigation Catastrophe Risk Charge Marine Platform Explosion before risk mitigation (cont.) C0660 C0670 C0680 C0690 C0700 C0710 Marine Platform Explosion R2300 Man made catastrophe risk  Marine Platform Explosion Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Marine Platform Explosion after risk mitigation Name platform C0720 C0730 C0740 C0750 Marine Platform Explosion R2300 Man made catastrophe risk  Marine Catastrophe Risk Charge Marine before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Marine after risk mitigation C0760 C0770 C0780 Total before diversification R2400 Diversification between type of event R2410 Total after diversification R2420 Man made catastrophe risk  Aviation Catastrophe risk Charge Aviation hull before risk mitigation Catastrophe risk Charge Aviation liability before risk mitigation Catastrophe Risk Charge Aviation before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Aviation after risk mitigation C0790 C0800 C0810 C0820 C0830 C0840 Gross Catastrophe Risk Charge Aviation R2500 Man made catastrophe risk  Fire Catastrophe Risk Charge Fire before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Fire after risk mitigation C0850 C0860 C0870 C0880 Fire R2600 Man made catastrophe risk  Liability Earned premium following 12 months Largest liability limit provided Number of claims Catastrophe Risk Charge Liability before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Liability after risk mitigation C0890 C0900 C0910 C0920 C0930 C0940 C0950 Professional malpractice liability R2700 Employers liability R2710 Directors and officers liability R2720 Other liability R2730 Non-proportional reinsurance R2740 Total R2750 Man made catastrophe risk  Liability Catastrophe Risk Charge Liability before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Liability after risk mitigation C0960 C0970 C0980 Total before diversification R2800 Diversification between type of cover R2810 Total after diversification R2820 Man made catastrophe risk  Credit & Suretyship  Large Credit Default Exposure (individual or group) Proportion of damage caused by scenario Catastrophe Risk Charge Credit & Surety before risk mitigation  Large Credit Default Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Credit & Surety after risk mitigation  Large Credit Default C0990 C1000 C1010 C1020 C1030 C1040 Largest exposure 1 R2900 Largest exposure 2 R2910 Total R2920 Man made catastrophe risk  Credit & Suretyship  Recession Risk Earned premium following 12 months Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Recession Risk Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Recession Risk C1050 C1060 C1070 C1080 C1090 Total R3000 Man made catastrophe risk  Credit & Suretyship Catastrophe Risk Charge Credit & Suretyship before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Credit & Suretyship after risk mitigation C1100 C1110 C1120 Total before diversification R3100 Diversification between type of event R3110 Total after diversification R3120 Other non-life catastrophe risk Estimation of the gross premiums to be earned Catastrophe Risk Charge Other non-life catastrophe risk before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Other non-life catastrophe risk after risk mitigation C1130 C1140 C1150 C1160 MAT other than Marine and Aviation R3200 Non-proportional MAT reinsurance other than Marine and Aviation R3210 Miscellaneous financial loss R3220 Non-proportional Casualty reinsurance other than General liability R3230 Non-proportional Credit & Surety reinsurance R3240 Total before diversification R3250 Diversification between groups of obligations R3260 Total after diversification R3270 Accidental death Permanent disability Disability 10 years Health Catastrophe risk  Mass accident # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable (cont.) C1170 C1180 C1190 C1200 C1210 C1220 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Disability 12 months Medical treatment Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Health Catastrophe risk  Mass accident # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable (cont.) C1230 C1240 C1250 C1260 C1270 C1280 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Health Catastrophe risk  Mass accident Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1290 C1300 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Republic of Austria R3700 Kingdom of Belgium R3710 Republic of Bulgaria R3720 Republic of Croatia R3730 Republic of Cyprus R3740 Czech Republic R3750 Kingdom of Denmark R3760 Republic of Estonia R3770 Republic of Finland R3780 French Republic R3790 Hellenic Republic R3800 Federal Republic of Germany R3810 Republic of Hungary R3820 Republic of Iceland R3830 Ireland R3840 Italian Republic R3850 Republic of Latvia R3860 Republic of Lithuania R3870 Grand Duchy of Luxemburg R3880 Republic of Malta R3890 Kingdom of the Netherlands R3900 Kingdom of Norway R3910 Republic of Poland R3920 Portuguese Republic R3930 Romania R3940 Slovak Republic R3950 Republic of Slovenia R3960 Kingdom of Spain R3970 Kingdom of Sweden R3980 Swiss Confederation R3990 United Kingdom of Great Britain and Northern Ireland R4000 Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Republic of Austria R3700 Kingdom of Belgium R3710 Republic of Bulgaria R3720 Republic of Croatia R3730 Republic of Cyprus R3740 Czech Republic R3750 Kingdom of Denmark R3760 Republic of Estonia R3770 Republic of Finland R3780 French Republic R3790 Hellenic Republic R3800 Federal Republic of Germany R3810 Republic of Hungary R3820 Republic of Iceland R3830 Ireland R3840 Italian Republic R3850 Republic of Latvia R3860 Republic of Lithuania R3870 Grand Duchy of Luxemburg R3880 Republic of Malta R3890 Kingdom of the Netherlands R3900 Kingdom of Norway R3910 Republic of Poland R3920 Portuguese Republic R3930 Romania R3940 Slovak Republic R3950 Republic of Slovenia R3960 Kingdom of Spain R3970 Kingdom of Sweden R3980 Swiss Confederation R3990 United Kingdom of Great Britain and Northern Ireland R4000 Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Other countries to be considered in the Concentration accident C1410 Country 1 R4010 ¦ Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Other countries to be considered in the Concentration accident C1410 Country 1 R4010 ¦ Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Total Concentration accident all countries before diversification R4020 Diversification effect between countries R4030 Total Concentration accident all countries after diversification R4040 Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Total Concentration accident all countries before diversification R4020 Diversification effect between countries R4030 Total Concentration accident all countries after diversification R4040 Health Catastrophe risk  Pandemic Income protection Medical expense Number of insured people Total pandemic exposure Number of insured persons Unit claim cost hospitalisation Ratio of insured persons using hospitalisation Unit claim cost medical practitioner (cont.) C1420 C1430 C1440 C1450 C1460 C1470 Republic of Austria R4100 Kingdom of Belgium R4110 Republic of Bulgaria R4120 Republic of Croatia R4130 Republic of Cyprus R4140 Czech Republic R4150 Kingdom of Denmark R4160 Republic of Estonia R4170 Republic of Finland R4180 French Republic R4190 Hellenic Republic R4200 Federal Republic of Germany R4210 Republic of Hungary R4220 Republic of Iceland R4230 Ireland R4240 Italian Republic R4250 Republic of Latvia R4260 Republic of Lithuania R4270 Grand Duchy of Luxemburg R4280 Republic of Malta R4290 Kingdom of the Netherlands R4300 Kingdom of Norway R4310 Republic of Poland R4320 Portuguese Republic R4330 Romania R4340 Slovak Republic R4350 Republic of Slovenia R4360 Kingdom of Spain R4370 Kingdom of Sweden R4380 Swiss Confederation R4390 United Kingdom of Great Britain and Northern Ireland R4400 Health Catastrophe risk  Pandemic Medical expense Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation Ratio of insured persons using medical practitioner Unit claim cost no formal medical care Ratio of insured persons using no formal medical care C1480 C1490 C1500 C1510 C1520 C1530 C1540 Republic of Austria R4100 Kingdom of Belgium R4110 Republic of Bulgaria R4120 Republic of Croatia R4130 Republic of Cyprus R4140 Czech Republic R4150 Kingdom of Denmark R4160 Republic of Estonia R4170 Republic of Finland R4180 French Republic R4190 Hellenic Republic R4200 Federal Republic of Germany R4210 Republic of Hungary R4220 Republic of Iceland R4230 Ireland R4240 Italian Republic R4250 Republic of Latvia R4260 Republic of Lithuania R4270 Grand Duchy of Luxemburg R4280 Republic of Malta R4290 Kingdom of the Netherlands R4300 Kingdom of Norway R4310 Republic of Poland R4320 Portuguese Republic R4330 Romania R4340 Slovak Republic R4350 Republic of Slovenia R4360 Kingdom of Spain R4370 Kingdom of Sweden R4380 Swiss Confederation R4390 United Kingdom of Great Britain and Northern Ireland R4400 Income protection Medical expense Health Catastrophe risk  Pandemic Number of insured people Total pandemic exposure Number of insured persons Unit claim cost hospitalisation Ratio of insured persons using hospitalisation Unit claim cost medical practitioner (cont.) C1420 C1430 C1440 C1450 C1460 C1470 Other countries to be considered in the Pandemic C1550 Country 1 R4410 ¦ Total Pandemic all countries R4420 Medical expense Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation Health Catastrophe risk  Pandemic Ratio of insured persons using medical practitioner Unit claim cost no formal medical care Ratio of insured persons using no formal medical care C1480 C1490 C1500 C1510 C1520 C1530 C1540 Other countries to be considered in the Pandemic C1550 Country 1 R4410 ¦ Total Pandemic all countries R4420 S.27.01.04 Solvency Capital Requirement  Non-life and Health catastrophe risk Non-life and Health catastrophe risk  Summary SCR before risk mitigation Total risk mitigation SCR after risk mitigation C0010 C0020 C0030 Non-life catastrophe risk  Summary Natural catastrophe risk R0010 Windstorm R0020 Earthquake R0030 Flood R0040 Hail R0050 Subsidence R0060 Diversification between perils R0070 Catastrophe risk non-proportional property reinsurance R0080 Man-made catastrophe risk R0090 Motor vehicle liability R0100 Marine R0110 Aviation R0120 Fire R0130 Liability R0140 Credit & Suretyship R0150 Diversification between perils R0160 Other non-life catastrophe risk R0170 Diversification between perils R0180 Total Non-life catastrophe risk before diversification R0190 Diversification between sub-modules R0200 Total Non-life catastrophe risk after diversification R0210 Health catastrophe risk  Summary Health catastrophe risk R0300 Mass accident R0310 Accident concentration R0320 Pandemic R0330 Diversification between sub-modules R0340 Natural Catastrophe risk  Windstorm Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0040 C0050 C0060 C0070 C0080 C0090 Republic of Austria R0400 Kingdom of Belgium R0410 Czech Republic R0420 Swiss Confederation; Principality of Lichtenstein R0430 Kingdom of Denmark R0440 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0450 Federal Republic of Germany R0460 Republic of Iceland R0470 Ireland R0480 Grand Duchy of Luxemburg R0490 Kingdom of the Netherlands R0500 Kingdom of Norway R0510 Republic of Poland R0520 Kingdom of Spain R0530 Kingdom of Sweden R0540 United Kingdom of Great Britain and Northern Ireland R0550 Guadeloupe R0560 Martinique R0570 Collectivity of Saint Martin R0580 RÃ ©union R0590 Total Windstorm EEA Regions before diversification R0600 Northern Europe R0610 Western Europe R0620 Eastern Europe R0630 Southern Europe R0640 Central and Western Asia R0650 Eastern Asia R0660 South and South-Eastern Asia R0670 Oceania R0680 Northern Africa R0690 Southern Africa R0700 Northern America excluding the United States of America R0710 Natural Catastrophe risk  Windstorm Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0100 C0110 C0120 Republic of Austria R0400 Kingdom of Belgium R0410 Czech Republic R0420 Swiss Confederation; Principality of Lichtenstein R0430 Kingdom of Denmark R0440 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0450 Federal Republic of Germany R0460 Republic of Iceland R0470 Ireland R0480 Grand Duchy of Luxemburg R0490 Kingdom of the Netherlands R0500 Kingdom of Norway R0510 Republic of Poland R0520 Kingdom of Spain R0530 Kingdom of Sweden R0540 United Kingdom of Great Britain and Northern Ireland R0550 Guadeloupe R0560 Martinique R0570 Collectivity of Saint Martin R0580 RÃ ©union R0590 Total Windstorm EEA Regions before diversification R0600 Northern Europe R0610 Western Europe R0620 Eastern Europe R0630 Southern Europe R0640 Central and Western Asia R0650 Eastern Asia R0660 South and South-Eastern Asia R0670 Oceania R0680 Northern Africa R0690 Southern Africa R0700 Northern America excluding the United States of America R0710 Natural Catastrophe risk  Windstorm Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0040 C0050 C0060 C0070 C0080 C0090 Caribbean and Central America R0720 Eastern South America R0730 Northern, southern and western South America R0740 North-east United States of America R0750 South-east United States of America R0760 Mid-west United States of America R0770 Western United States of America R0780 Total Windstorm Other Regions before diversifications R0790 Total Windstorm all Regions before diversification R0800 Diversification effect between regions R0810 Total Windstorm after diversification R0820 Natural Catastrophe risk  Windstorm Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0100 C0110 C0120 Caribbean and Central America R0720 Eastern South America R0730 Northern, southern and western South America R0740 North-east United States of America R0750 South-east United States of America R0760 Mid-west United States of America R0770 Western United States of America R0780 Total Windstorm Other Regions before diversifications R0790 Total Windstorm all Regions before diversification R0800 Diversification effect between regions R0810 Total Windstorm after diversification R0820 Natural Catastrophe risk  Earthquake Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation (cont.) C0130 C0140 C0150 C0160 C0170 C0180 Republic of Austria R0830 Kingdom of Belgium R0840 Republic of Bulgaria R0850 Republic of Croatia R0860 Republic of Cyprus R0870 Czech Republic R0880 Swiss Confederation; Principality of Lichtenstein R0890 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0900 Federal Republic of Germany R0910 Hellenic Republic R0920 Republic of Hungary R0930 Italian Republic; Republic of San Marino; Vatican City State R0940 Republic of Malta R0950 Portuguese Republic R0960 Romania R0970 Slovak Republic R0980 Republic of Slovenia R0990 Guadeloupe R1000 Martinique R1010 Collectivity of Saint Martin R1020 Total Earthquake EEA Regions before diversification R1030 Northern Europe R1040 Western Europe R1050 Eastern Europe R1060 Southern Europe R1070 Central and Western Asia R1080 Eastern Asia R1090 South and South-Eastern Asia R1100 Oceania R1110 Northern Africa R1120 Southern Africa R1130 Northern America excluding the United States of America R1140 Natural Catastrophe risk  Earthquake Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0190 C0200 Republic of Austria R0830 Kingdom of Belgium R0840 Republic of Bulgaria R0850 Republic of Croatia R0860 Republic of Cyprus R0870 Czech Republic R0880 Swiss Confederation; Principality of Lichtenstein R0890 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0900 Federal Republic of Germany R0910 Hellenic Republic R0920 Republic of Hungary R0930 Italian Republic; Republic of San Marino; Vatican City State R0940 Republic of Malta R0950 Portuguese Republic R0960 Romania R0970 Slovak Republic R0980 Republic of Slovenia R0990 Guadeloupe R1000 Martinique R1010 Collectivity of Saint Martin R1020 Total Earthquake EEA Regions before diversification R1030 Northern Europe R1040 Western Europe R1050 Eastern Europe R1060 Southern Europe R1070 Central and Western Asia R1080 Eastern Asia R1090 South and South-Eastern Asia R1100 Oceania R1110 Northern Africa R1120 Southern Africa R1130 Northern America excluding the United States of America R1140 Natural Catastrophe risk  Earthquake Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation (cont.) C0130 C0140 C0150 C0160 C0170 C0180 Caribbean and Central America R1150 Eastern South America R1160 Northern, southern and western South America R1170 North-east United States of America R1180 South-east United States of America R1190 Mid-west United States of America R1200 Western United States of America R1210 Total Earthquake Other Regions before diversifications R1220 Total Earthquake all Regions before diversification R1230 Diversification effect between regions R1240 Total Earthquake after diversification R1250 Natural Catastrophe risk  Earthquake Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0190 C0200 Caribbean and Central America R1150 Eastern South America R1160 Northern, southern and western South America R1170 North-east United States of America R1180 South-east United States of America R1190 Mid-west United States of America R1200 Western United States of America R1210 Total Earthquake Other Regions before diversifications R1220 Total Earthquake all Regions before diversification R1230 Diversification effect between regions R1240 Total Earthquake after diversification R1250 Natural Catastrophe risk  Flood Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0210 C0220 C0230 C0240 C0250 C0260 Republic of Austria R1260 Kingdom of Belgium R1270 Republic of Bulgaria R1280 Czech Republic R1290 Swiss Confederation; Principality of Lichtenstein R1300 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1310 Federal Republic of Germany R1320 Republic of Hungary R1330 Italian Republic; Republic of San Marino; Vatican City State R1340 Republic of Poland R1350 Romania R1360 Slovak Republic R1370 Republic of Slovenia R1380 United Kingdom of Great Britain and Northern Ireland R1390 Total Flood EEA Regions before diversification R1400 Northern Europe R1410 Western Europe R1420 Eastern Europe R1430 Southern Europe R1440 Central and Western Asia R1450 Eastern Asia R1460 South and South-Eastern Asia R1470 Oceania R1480 Northern Africa R1490 Southern Africa R1500 Northern America excluding the United States of America R1510 Caribbean and Central America R1520 Eastern South America R1530 Northern, southern and western South America R1540 North-east United States of America R1550 South-east United States of America R1560 Mid-west United States of America R1570 Natural Catastrophe risk  Flood Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0270 C0280 C0290 Republic of Austria R1260 Kingdom of Belgium R1270 Republic of Bulgaria R1280 Czech Republic R1290 Swiss Confederation; Principality of Lichtenstein R1300 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1310 Federal Republic of Germany R1320 Republic of Hungary R1330 Italian Republic; Republic of San Marino; Vatican City State R1340 Republic of Poland R1350 Romania R1360 Slovak Republic R1370 Republic of Slovenia R1380 United Kingdom of Great Britain and Northern Ireland R1390 Total Flood EEA Regions before diversification R1400 Northern Europe R1410 Western Europe R1420 Eastern Europe R1430 Southern Europe R1440 Central and Western Asia R1450 Eastern Asia R1460 South and South-Eastern Asia R1470 Oceania R1480 Northern Africa R1490 Southern Africa R1500 Northern America excluding the United States of America R1510 Caribbean and Central America R1520 Eastern South America R1530 Northern, southern and western South America R1540 North-east United States of America R1550 South-east United States of America R1560 Mid-west United States of America R1570 Natural Catastrophe risk  Flood Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0210 C0220 C0230 C0240 C0250 C0260 Western United States of America R1580 Total Flood Other Regions before diversifications R1590 Total Flood all Regions before diversification R1600 Diversification effect between regions R1610 Total Flood after diversification R1620 Natural Catastrophe risk  Flood Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0270 C0280 C0290 Western United States of America R1580 Total Flood Other Regions before diversifications R1590 Total Flood all Regions before diversification R1600 Diversification effect between regions R1610 Total Flood after diversification R1620 Natural Catastrophe risk  Hail Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0300 C0310 C0320 C0330 C0340 C0350 Republic of Austria R1630 Kingdom of Belgium R1640 Swiss Confederation; Principality of Lichtenstein R1650 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1660 Federal Republic of Germany R1670 Italian Republic; Republic of San Marino; Vatican City State R1680 Grand Duchy of Luxemburg R1690 Kingdom of the Netherlands R1700 Kingdom of Spain R1710 Total Hail EEA Regions before diversification R1720 Northern Europe R1730 Western Europe R1740 Eastern Europe R1750 Southern Europe R1760 Central and Western Asia R1770 Eastern Asia R1780 South and South-Eastern Asia R1790 Oceania R1800 Northern Africa R1810 Southern Africa R1820 Northern America excluding the United States of America R1830 Caribbean and Central America R1840 Eastern South America R1850 Northern, southern and western South America R1860 North-east United States of America R1870 South-east United States of America R1880 Mid-west United States of America R1890 Western United States of America R1900 Total Hail Other Regions before diversifications R1910 Total Hail all Regions before diversification R1920 Diversification effect between regions R1930 Total Hail after diversification R1940 Natural Catastrophe risk  Hail Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0360 C0370 C0380 Republic of Austria R1630 Kingdom of Belgium R1640 Swiss Confederation; Principality of Lichtenstein R1650 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1660 Federal Republic of Germany R1670 Italian Republic; Republic of San Marino; Vatican City State R1680 Grand Duchy of Luxemburg R1690 Kingdom of the Netherlands R1700 Kingdom of Spain R1710 Total Hail EEA Regions before diversification R1720 Northern Europe R1730 Western Europe R1740 Eastern Europe R1750 Southern Europe R1760 Central and Western Asia R1770 Eastern Asia R1780 South and South-Eastern Asia R1790 Oceania R1800 Northern Africa R1810 Southern Africa R1820 Northern America excluding the United States of America R1830 Caribbean and Central America R1840 Eastern South America R1850 Northern, southern and western South America R1860 North-east United States of America R1870 South-east United States of America R1880 Mid-west United States of America R1890 Western United States of America R1900 Total Hail Other Regions before diversifications R1910 Total Hail all Regions before diversification R1920 Diversification effect between regions R1930 Total Hail after diversification R1940 Natural Catastrophe risk -Subsidence Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation C0390 C0400 C0410 C0420 C0430 C0440 Total Subsidence before diversification R1950 Diversification effect between zones R1960 Total Subsidence after diversification R1970 Natural Catastrophe risk -Subsidence Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0450 C0460 Total Subsidence before diversification R1950 Diversification effect between zones R1960 Total Subsidence after diversification R1970 Catastrophe risk  Non-proportional property reinsurance Estimation of the premiums to be earned Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0470 C0480 C0490 C0500 C0510 Non-proportional property reinsurance R2000 Man made catastrophe risk  Motor Vehicle Liability Number of vehicles policy limit above 24M  ¬ Number of vehicles policy limit below or equal to 24M  ¬ Catastrophe Risk Charge Motor Vehicle Liability before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Motor Vehicle Liability after risk mitigation C0520 C0530 C0540 C0550 C0560 C0570 Motor Vehicle Liability R2100 Man made catastrophe risk  Marine Tanker Collision Catastrophe Risk Charge Share marine hull in tanker t before risk mitigation Catastrophe Risk Charge Share marine liability in tanker t before risk mitigation Catastrophe Risk Charge Share marine oil pollution liability in tanker t before risk mitigation Catastrophe Risk Charge Marine Tanker Collision before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums (cont.) C0580 C0590 C0600 C0610 C0620 C0630 Marine Tanker Collision R2200 Man made catastrophe risk  Marine Tanker Collision Catastrophe Risk Charge Marine Tanker Collision after risk mitigation Name vessel C0640 C0650 Marine Tanker Collision R2200 Man made catastrophe risk  Marine Platform Explosion Catastrophe Risk Charge Property damage before risk mitigation Catastrophe Risk Charge Removal of wreckage before risk mitigation Catastrophe Risk Charge Loss of production income before risk mitigation Catastrophe Risk Charge Capping of the well or making the well secure before risk mitigation Catastrophe Risk Charge Liability insurance and reinsurance obligations before risk mitigation Catastrophe Risk Charge Marine Platform Explosion before risk mitigation (cont.) C0660 C0670 C0680 C0690 C0700 C0710 Marine Platform Explosion R2300 Man made catastrophe risk  Marine Platform Explosion Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Marine Platform Explosion after risk mitigation Name platform C0720 C0730 C0740 C0750 Marine Platform Explosion R2300 Man made catastrophe risk  Marine Catastrophe Risk Charge Marine before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Marine after risk mitigation C0760 C0770 C0780 Total before diversification R2400 Diversification between type of event R2410 Total after diversification R2420 Man made catastrophe risk  Aviation Catastrophe risk Charge Aviation hull before risk mitigation Catastrophe risk Charge Aviation liability before risk mitigation Catastrophe Risk Charge Aviation before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Aviation after risk mitigation C0790 C0800 C0810 C0820 C0830 C0840 Gross Catastrophe Risk Charge Aviation R2500 Man made catastrophe risk  Fire Catastrophe Risk Charge Fire before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Fire after risk mitigation C0850 C0860 C0870 C0880 Fire R2600 Man made catastrophe risk  Liability Earned premium following 12 months Largest liability limit provided Number of claims Catastrophe Risk Charge Liability before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Liability after risk mitigation C0890 C0900 C0910 C0920 C0930 C0940 C0950 Professional malpractice liability R2700 Employers liability R2710 Directors and officers liability R2720 Other liability R2730 Non-proportional reinsurance R2740 Total R2750 Man made catastrophe risk  Liability Catastrophe Risk Charge Liability before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Liability after risk mitigation C0960 C0970 C0980 Total before diversification R2800 Diversification between type of cover R2810 Total after diversification R2820 Man made catastrophe risk  Credit & Suretyship  Large Credit Default Exposure (individual or group) Proportion of damage caused by scenario Catastrophe Risk Charge Credit & Surety before risk mitigation  Large Credit Default Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Credit & Surety after risk mitigation  Large Credit Default C0990 C1000 C1010 C1020 C1030 C1040 Largest exposure 1 R2900 Largest exposure 2 R2910 Total R2920 Man made catastrophe risk  Credit & Suretyship  Recession Risk Earned premium following 12 months Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Recession Risk Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Recession Risk C1050 C1060 C1070 C1080 C1090 Total R3000 Man made catastrophe risk  Credit & Suretyship Catastrophe Risk Charge Credit & Suretyship before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Credit & Suretyship after risk mitigation C1100 C1110 C1120 Total before diversification R3100 Diversification between type of event R3110 Total after diversification R3120 Other non-life catastrophe risk Estimation of the gross premiums to be earned Catastrophe Risk Charge Other non-life catastrophe risk before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Other non-life catastrophe risk after risk mitigation C1130 C1140 C1150 C1160 MAT other than Marine and Aviation R3200 Non-proportional MAT reinsurance other than Marine and Aviation R3210 Miscellaneous financial loss R3220 Non-proportional Casualty reinsurance other than General liability R3230 Non-proportional Credit & Surety reinsurance R3240 Total before diversification R3250 Diversification between groups of obligations R3260 Total after diversification R3270 Accidental death Permanent disability Disability 10 years Health Catastrophe risk  Mass accident # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable (cont.) C1170 C1180 C1190 C1200 C1210 C1220 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Disability 12 months Medical treatment Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Health Catastrophe risk  Mass accident # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable (cont.) C1230 C1240 C1250 C1260 C1270 C1280 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Health Catastrophe risk  Mass accident Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1290 C1300 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Republic of Austria R3700 Kingdom of Belgium R3710 Republic of Bulgaria R3720 Republic of Croatia R3730 Republic of Cyprus R3740 Czech Republic R3750 Kingdom of Denmark R3760 Republic of Estonia R3770 Republic of Finland R3780 French Republic R3790 Hellenic Republic R3800 Federal Republic of Germany R3810 Republic of Hungary R3820 Republic of Iceland R3830 Ireland R3840 Italian Republic R3850 Republic of Latvia R3860 Republic of Lithuania R3870 Grand Duchy of Luxemburg R3880 Republic of Malta R3890 Kingdom of the Netherlands R3900 Kingdom of Norway R3910 Republic of Poland R3920 Portuguese Republic R3930 Romania R3940 Slovak Republic R3950 Republic of Slovenia R3960 Kingdom of Spain R3970 Kingdom of Sweden R3980 Swiss Confederation R3990 United Kingdom of Great Britain and Northern Ireland R4000 Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Republic of Austria R3700 Kingdom of Belgium R3710 Republic of Bulgaria R3720 Republic of Croatia R3730 Republic of Cyprus R3740 Czech Republic R3750 Kingdom of Denmark R3760 Republic of Estonia R3770 Republic of Finland R3780 French Republic R3790 Hellenic Republic R3800 Federal Republic of Germany R3810 Republic of Hungary R3820 Republic of Iceland R3830 Ireland R3840 Italian Republic R3850 Republic of Latvia R3860 Republic of Lithuania R3870 Grand Duchy of Luxemburg R3880 Republic of Malta R3890 Kingdom of the Netherlands R3900 Kingdom of Norway R3910 Republic of Poland R3920 Portuguese Republic R3930 Romania R3940 Slovak Republic R3950 Republic of Slovenia R3960 Kingdom of Spain R3970 Kingdom of Sweden R3980 Swiss Confederation R3990 United Kingdom of Great Britain and Northern Ireland R4000 Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Other countries to be considered in the Concentration accident C1410 Country 1 R4010 ¦ Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Other countries to be considered in the Concentration accident C1410 Country 1 R4010 ¦ Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Total Concentration accident all countries before diversification R4020 Diversification effect between countries R4030 Total Concentration accident all countries after diversification R4040 Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Total Concentration accident all countries before diversification R4020 Diversification effect between countries R4030 Total Concentration accident all countries after diversification R4040 Health Catastrophe risk  Pandemic Income protection Medical expense Number of insured people Total pandemic exposure Number of insured persons Unit claim cost hospitalisation Ratio of insured persons using hospitalisation Unit claim cost medical practitioner (cont.) C1420 C1430 C1440 C1450 C1460 C1470 Republic of Austria R4100 Kingdom of Belgium R4110 Republic of Bulgaria R4120 Republic of Croatia R4130 Republic of Cyprus R4140 Czech Republic R4150 Kingdom of Denmark R4160 Republic of Estonia R4170 Republic of Finland R4180 French Republic R4190 Hellenic Republic R4200 Federal Republic of Germany R4210 Republic of Hungary R4220 Republic of Iceland R4230 Ireland R4240 Italian Republic R4250 Republic of Latvia R4260 Republic of Lithuania R4270 Grand Duchy of Luxemburg R4280 Republic of Malta R4290 Kingdom of the Netherlands R4300 Kingdom of Norway R4310 Republic of Poland R4320 Portuguese Republic R4330 Romania R4340 Slovak Republic R4350 Republic of Slovenia R4360 Kingdom of Spain R4370 Kingdom of Sweden R4380 Swiss Confederation R4390 United Kingdom of Great Britain and Northern Ireland R4400 Health Catastrophe risk  Pandemic Medical expense Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation Ratio of insured persons using medical practitioner Unit claim cost no formal medical care Ratio of insured persons using no formal medical care C1480 C1490 C1500 C1510 C1520 C1530 C1540 Republic of Austria R4100 Kingdom of Belgium R4110 Republic of Bulgaria R4120 Republic of Croatia R4130 Republic of Cyprus R4140 Czech Republic R4150 Kingdom of Denmark R4160 Republic of Estonia R4170 Republic of Finland R4180 French Republic R4190 Hellenic Republic R4200 Federal Republic of Germany R4210 Republic of Hungary R4220 Republic of Iceland R4230 Ireland R4240 Italian Republic R4250 Republic of Latvia R4260 Republic of Lithuania R4270 Grand Duchy of Luxemburg R4280 Republic of Malta R4290 Kingdom of the Netherlands R4300 Kingdom of Norway R4310 Republic of Poland R4320 Portuguese Republic R4330 Romania R4340 Slovak Republic R4350 Republic of Slovenia R4360 Kingdom of Spain R4370 Kingdom of Sweden R4380 Swiss Confederation R4390 United Kingdom of Great Britain and Northern Ireland R4400 Income protection Medical expense Health Catastrophe risk  Pandemic Number of insured people Total pandemic exposure Number of insured persons Unit claim cost hospitalisation Ratio of insured persons using hospitalisation Unit claim cost medical practitioner (cont.) C1420 C1430 C1440 C1450 C1460 C1470 Other countries to be considered in the Pandemic C1550 Country 1 R4410 ¦ Total Pandemic all countries R4420 Medical expense Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation Health Catastrophe risk  Pandemic Ratio of insured persons using medical practitioner Unit claim cost no formal medical care Ratio of insured persons using no formal medical care C1480 C1490 C1500 C1510 C1520 C1530 C1540 Other countries to be considered in the Pandemic C1550 Country 1 R4410 ¦ Total Pandemic all countries R4420 SR.27.01.01 Solvency Capital Requirement  Non-life and Health catastrophe risk Article 112 Z0010 Ring Fenced Fund/Matching adjustment portfolio or remaining part Z0020 Fund/Portfolio number Z0030 Non-life and Health catastrophe risk  Summary SCR before risk mitigation Total risk mitigation SCR after risk mitigation C0010 C0020 C0030 Non-life catastrophe risk  Summary Natural catastrophe risk R0010 Windstorm R0020 Earthquake R0030 Flood R0040 Hail R0050 Subsidence R0060 Diversification between perils R0070 Catastrophe risk non-proportional property reinsurance R0080 Man-made catastrophe risk R0090 Motor vehicle liability R0100 Marine R0110 Aviation R0120 Fire R0130 Liability R0140 Credit & Suretyship R0150 Diversification between perils R0160 Other non-life catastrophe risk R0170 Diversification between perils R0180 Total Non-life catastrophe risk before diversification R0190 Diversification between sub-modules R0200 Total Non-life catastrophe risk after diversification R0210 Health catastrophe risk  Summary Health catastrophe risk R0300 Mass accident R0310 Accident concentration R0320 Pandemic R0330 Diversification between sub-modules R0340 Natural Catastrophe risk  Windstorm Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0040 C0050 C0060 C0070 C0080 C0090 Republic of Austria R0400 Kingdom of Belgium R0410 Czech Republic R0420 Swiss Confederation; Principality of Lichtenstein R0430 Kingdom of Denmark R0440 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0450 Federal Republic of Germany R0460 Republic of Iceland R0470 Ireland R0480 Grand Duchy of Luxemburg R0490 Kingdom of the Netherlands R0500 Kingdom of Norway R0510 Republic of Poland R0520 Kingdom of Spain R0530 Kingdom of Sweden R0540 United Kingdom of Great Britain and Northern Ireland R0550 Guadeloupe R0560 Martinique R0570 Collectivity of Saint Martin R0580 RÃ ©union R0590 Total Windstorm EEA Regions before diversification R0600 Northern Europe R0610 Western Europe R0620 Eastern Europe R0630 Southern Europe R0640 Central and Western Asia R0650 Eastern Asia R0660 South and South-Eastern Asia R0670 Oceania R0680 Northern Africa R0690 Southern Africa R0700 Northern America excluding the United States of America R0710 Natural Catastrophe risk  Windstorm Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0100 C0110 C0120 Republic of Austria R0400 Kingdom of Belgium R0410 Czech Republic R0420 Swiss Confederation; Principality of Lichtenstein R0430 Kingdom of Denmark R0440 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0450 Federal Republic of Germany R0460 Republic of Iceland R0470 Ireland R0480 Grand Duchy of Luxemburg R0490 Kingdom of the Netherlands R0500 Kingdom of Norway R0510 Republic of Poland R0520 Kingdom of Spain R0530 Kingdom of Sweden R0540 United Kingdom of Great Britain and Northern Ireland R0550 Guadeloupe R0560 Martinique R0570 Collectivity of Saint Martin R0580 RÃ ©union R0590 Total Windstorm EEA Regions before diversification R0600 Northern Europe R0610 Western Europe R0620 Eastern Europe R0630 Southern Europe R0640 Central and Western Asia R0650 Eastern Asia R0660 South and South-Eastern Asia R0670 Oceania R0680 Northern Africa R0690 Southern Africa R0700 Northern America excluding the United States of America R0710 Natural Catastrophe risk  Windstorm Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0040 C0050 C0060 C0070 C0080 C0090 Caribbean and Central America R0720 Eastern South America R0730 Northern, southern and western South America R0740 North-east United States of America R0750 South-east United States of America R0760 Mid-west United States of America R0770 Western United States of America R0780 Total Windstorm Other Regions before diversifications R0790 Total Windstorm all Regions before diversification R0800 Diversification effect between regions R0810 Total Windstorm after diversification R0820 Natural Catastrophe risk  Windstorm Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0100 C0110 C0120 Caribbean and Central America R0720 Eastern South America R0730 Northern, southern and western South America R0740 North-east United States of America R0750 South-east United States of America R0760 Mid-west United States of America R0770 Western United States of America R0780 Total Windstorm Other Regions before diversifications R0790 Total Windstorm all Regions before diversification R0800 Diversification effect between regions R0810 Total Windstorm after diversification R0820 Natural Catastrophe risk  Earthquake Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation (cont.) C0130 C0140 C0150 C0160 C0170 C0180 Republic of Austria R0830 Kingdom of Belgium R0840 Republic of Bulgaria R0850 Republic of Croatia R0860 Republic of Cyprus R0870 Czech Republic R0880 Swiss Confederation; Principality of Lichtenstein R0890 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0900 Federal Republic of Germany R0910 Hellenic Republic R0920 Republic of Hungary R0930 Italian Republic; Republic of San Marino; Vatican City State R0940 Republic of Malta R0950 Portuguese Republic R0960 Romania R0970 Slovak Republic R0980 Republic of Slovenia R0990 Guadeloupe R1000 Martinique R1010 Collectivity of Saint Martin R1020 Total Earthquake EEA Regions before diversification R1030 Northern Europe R1040 Western Europe R1050 Eastern Europe R1060 Southern Europe R1070 Central and Western Asia R1080 Eastern Asia R1090 South and South-Eastern Asia R1100 Oceania R1110 Northern Africa R1120 Southern Africa R1130 Northern America excluding the United States of America R1140 Natural Catastrophe risk  Earthquake Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0190 C0200 Republic of Austria R0830 Kingdom of Belgium R0840 Republic of Bulgaria R0850 Republic of Croatia R0860 Republic of Cyprus R0870 Czech Republic R0880 Swiss Confederation; Principality of Lichtenstein R0890 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R0900 Federal Republic of Germany R0910 Hellenic Republic R0920 Republic of Hungary R0930 Italian Republic; Republic of San Marino; Vatican City State R0940 Republic of Malta R0950 Portuguese Republic R0960 Romania R0970 Slovak Republic R0980 Republic of Slovenia R0990 Guadeloupe R1000 Martinique R1010 Collectivity of Saint Martin R1020 Total Earthquake EEA Regions before diversification R1030 Northern Europe R1040 Western Europe R1050 Eastern Europe R1060 Southern Europe R1070 Central and Western Asia R1080 Eastern Asia R1090 South and South-Eastern Asia R1100 Oceania R1110 Northern Africa R1120 Southern Africa R1130 Northern America excluding the United States of America R1140 Natural Catastrophe risk  Earthquake Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation (cont.) C0130 C0140 C0150 C0160 C0170 C0180 Caribbean and Central America R1150 Eastern South America R1160 Northern, southern and western South America R1170 North-east United States of America R1180 South-east United States of America R1190 Mid-west United States of America R1200 Western United States of America R1210 Total Earthquake Other Regions before diversifications R1220 Total Earthquake all Regions before diversification R1230 Diversification effect between regions R1240 Total Earthquake after diversification R1250 Natural Catastrophe risk  Earthquake Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0190 C0200 Caribbean and Central America R1150 Eastern South America R1160 Northern, southern and western South America R1170 North-east United States of America R1180 South-east United States of America R1190 Mid-west United States of America R1200 Western United States of America R1210 Total Earthquake Other Regions before diversifications R1220 Total Earthquake all Regions before diversification R1230 Diversification effect between regions R1240 Total Earthquake after diversification R1250 Natural Catastrophe risk  Flood Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0210 C0220 C0230 C0240 C0250 C0260 Republic of Austria R1260 Kingdom of Belgium R1270 Republic of Bulgaria R1280 Czech Republic R1290 Swiss Confederation; Principality of Lichtenstein R1300 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1310 Federal Republic of Germany R1320 Republic of Hungary R1330 Italian Republic; Republic of San Marino; Vatican City State R1340 Republic of Poland R1350 Romania R1360 Slovak Republic R1370 Republic of Slovenia R1380 United Kingdom of Great Britain and Northern Ireland R1390 Total Flood EEA Regions before diversification R1400 Northern Europe R1410 Western Europe R1420 Eastern Europe R1430 Southern Europe R1440 Central and Western Asia R1450 Eastern Asia R1460 South and South-Eastern Asia R1470 Oceania R1480 Northern Africa R1490 Southern Africa R1500 Northern America excluding the United States of America R1510 Caribbean and Central America R1520 Eastern South America R1530 Northern, southern and western South America R1540 North-east United States of America R1550 South-east United States of America R1560 Mid-west United States of America R1570 Natural Catastrophe risk  Flood Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0270 C0280 C0290 Republic of Austria R1260 Kingdom of Belgium R1270 Republic of Bulgaria R1280 Czech Republic R1290 Swiss Confederation; Principality of Lichtenstein R1300 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1310 Federal Republic of Germany R1320 Republic of Hungary R1330 Italian Republic; Republic of San Marino; Vatican City State R1340 Republic of Poland R1350 Romania R1360 Slovak Republic R1370 Republic of Slovenia R1380 United Kingdom of Great Britain and Northern Ireland R1390 Total Flood EEA Regions before diversification R1400 Northern Europe R1410 Western Europe R1420 Eastern Europe R1430 Southern Europe R1440 Central and Western Asia R1450 Eastern Asia R1460 South and South-Eastern Asia R1470 Oceania R1480 Northern Africa R1490 Southern Africa R1500 Northern America excluding the United States of America R1510 Caribbean and Central America R1520 Eastern South America R1530 Northern, southern and western South America R1540 North-east United States of America R1550 South-east United States of America R1560 Mid-west United States of America R1570 Natural Catastrophe risk  Flood Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0210 C0220 C0230 C0240 C0250 C0260 Western United States of America R1580 Total Flood Other Regions before diversifications R1590 Total Flood all Regions before diversification R1600 Diversification effect between regions R1610 Total Flood after diversification R1620 Natural Catastrophe risk  Flood Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0270 C0280 C0290 Western United States of America R1580 Total Flood Other Regions before diversifications R1590 Total Flood all Regions before diversification R1600 Diversification effect between regions R1610 Total Flood after diversification R1620 Natural Catastrophe risk  Hail Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Scenario A or B Catastrophe Risk Charge before risk mitigation (cont.) C0300 C0310 C0320 C0330 C0340 C0350 Republic of Austria R1630 Kingdom of Belgium R1640 Swiss Confederation; Principality of Lichtenstein R1650 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1660 Federal Republic of Germany R1670 Italian Republic; Republic of San Marino; Vatican City State R1680 Grand Duchy of Luxemburg R1690 Kingdom of the Netherlands R1700 Kingdom of Spain R1710 Total Hail EEA Regions before diversification R1720 Northern Europe R1730 Western Europe R1740 Eastern Europe R1750 Southern Europe R1760 Central and Western Asia R1770 Eastern Asia R1780 South and South-Eastern Asia R1790 Oceania R1800 Northern Africa R1810 Southern Africa R1820 Northern America excluding the United States of America R1830 Caribbean and Central America R1840 Eastern South America R1850 Northern, southern and western South America R1860 North-east United States of America R1870 South-east United States of America R1880 Mid-west United States of America R1890 Western United States of America R1900 Total Hail Other Regions before diversifications R1910 Total Hail all Regions before diversification R1920 Diversification effect between regions R1930 Total Hail after diversification R1940 Natural Catastrophe risk  Hail Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0360 C0370 C0380 Republic of Austria R1630 Kingdom of Belgium R1640 Swiss Confederation; Principality of Lichtenstein R1650 French Republic [except Guadeloupe, Martinique, the Collectivity of Saint Martin and RÃ ©union]; Principality of Monaco; Principality of Andorra R1660 Federal Republic of Germany R1670 Italian Republic; Republic of San Marino; Vatican City State R1680 Grand Duchy of Luxemburg R1690 Kingdom of the Netherlands R1700 Kingdom of Spain R1710 Total Hail EEA Regions before diversification R1720 Northern Europe R1730 Western Europe R1740 Eastern Europe R1750 Southern Europe R1760 Central and Western Asia R1770 Eastern Asia R1780 South and South-Eastern Asia R1790 Oceania R1800 Northern Africa R1810 Southern Africa R1820 Northern America excluding the United States of America R1830 Caribbean and Central America R1840 Eastern South America R1850 Northern, southern and western South America R1860 North-east United States of America R1870 South-east United States of America R1880 Mid-west United States of America R1890 Western United States of America R1900 Total Hail Other Regions before diversifications R1910 Total Hail all Regions before diversification R1920 Diversification effect between regions R1930 Total Hail after diversification R1940 Natural Catastrophe risk -Subsidence Estimation of the gross premiums to be earned Exposure Specified Gross Loss Catastrophe Risk Charge Factor before risk mitigation Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation C0390 C0400 C0410 C0420 C0430 C0440 Total Subsidence before diversification R1950 Diversification effect between zones R1960 Total Subsidence after diversification R1970 Natural Catastrophe risk -Subsidence Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0450 C0460 Total Subsidence before diversification R1950 Diversification effect between zones R1960 Total Subsidence after diversification R1970 Catastrophe risk  Non-proportional property reinsurance Estimation of the premiums to be earned Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C0470 C0480 C0490 C0500 C0510 Non-proportional property reinsurance R2000 Man made catastrophe risk  Motor Vehicle Liability Number of vehicles policy limit above 24M  ¬ Number of vehicles policy limit below or equal to 24M  ¬ Catastrophe Risk Charge Motor Vehicle Liability before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Motor Vehicle Liability after risk mitigation C0520 C0530 C0540 C0550 C0560 C0570 Motor Vehicle Liability R2100 Man made catastrophe risk  Marine Tanker Collision Catastrophe Risk Charge Share marine hull in tanker t before risk mitigation Catastrophe Risk Charge Share marine liability in tanker t before risk mitigation Catastrophe Risk Charge Share marine oil pollution liability in tanker t before risk mitigation Catastrophe Risk Charge Marine Tanker Collision before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums (cont.) C0580 C0590 C0600 C0610 C0620 C0630 Marine Tanker Collision R2200 Man made catastrophe risk  Marine Tanker Collision Catastrophe Risk Charge Marine Tanker Collision after risk mitigation Name vessel C0640 C0650 Marine Tanker Collision R2200 Man made catastrophe risk  Marine Platform Explosion Catastrophe Risk Charge Property damage before risk mitigation Catastrophe Risk Charge Removal of wreckage before risk mitigation Catastrophe Risk Charge Loss of production income before risk mitigation Catastrophe Risk Charge Capping of the well or making the well secure before risk mitigation Catastrophe Risk Charge Liability insurance and reinsurance obligations before risk mitigation Catastrophe Risk Charge Marine Platform Explosion before risk mitigation (cont.) C0660 C0670 C0680 C0690 C0700 C0710 Marine Platform Explosion R2300 Man made catastrophe risk  Marine Platform Explosion Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Marine Platform Explosion after risk mitigation Name platform C0720 C0730 C0740 C0750 Marine Platform Explosion R2300 Man made catastrophe risk  Marine Catastrophe Risk Charge Marine before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Marine after risk mitigation C0760 C0770 C0780 Total before diversification R2400 Diversification between type of event R2410 Total after diversification R2420 Man made catastrophe risk  Aviation Catastrophe risk Charge Aviation hull before risk mitigation Catastrophe risk Charge Aviation liability before risk mitigation Catastrophe Risk Charge Aviation before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Aviation after risk mitigation C0790 C0800 C0810 C0820 C0830 C0840 Gross Catastrophe Risk Charge Aviation R2500 Man made catastrophe risk  Fire Catastrophe Risk Charge Fire before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Fire after risk mitigation C0850 C0860 C0870 C0880 Fire R2600 Man made catastrophe risk  Liability Earned premium following 12 months Largest liability limit provided Number of claims Catastrophe Risk Charge Liability before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Liability after risk mitigation C0890 C0900 C0910 C0920 C0930 C0940 C0950 Professional malpractice liability R2700 Employers liability R2710 Directors and officers liability R2720 Other liability R2730 Non-proportional reinsurance R2740 Total R2750 Man made catastrophe risk  Liability Catastrophe Risk Charge Liability before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Liability after risk mitigation C0960 C0970 C0980 Total before diversification R2800 Diversification between type of cover R2810 Total after diversification R2820 Man made catastrophe risk  Credit & Suretyship  Large Credit Default Exposure (individual or group) Proportion of damage caused by scenario Catastrophe Risk Charge Credit & Surety before risk mitigation  Large Credit Default Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Credit & Surety after risk mitigation  Large Credit Default C0990 C1000 C1010 C1020 C1030 C1040 Largest exposure 1 R2900 Largest exposure 2 R2910 Total R2920 Man made catastrophe risk  Credit & Suretyship  Recession Risk Earned premium following 12 months Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Recession Risk Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Recession Risk C1050 C1060 C1070 C1080 C1090 Total R3000 Man made catastrophe risk  Credit & Suretyship Catastrophe Risk Charge Credit & Suretyship before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Credit & Suretyship after risk mitigation C1100 C1110 C1120 Total before diversification R3100 Diversification between type of event R3110 Total after diversification R3120 Other non-life catastrophe risk Estimation of the gross premiums to be earned Catastrophe Risk Charge Other non-life catastrophe risk before risk mitigation Estimated Total Risk Mitigation Catastrophe Risk Charge Other non-life catastrophe risk after risk mitigation C1130 C1140 C1150 C1160 MAT other than Marine and Aviation R3200 Non-proportional MAT reinsurance other than Marine and Aviation R3210 Miscellaneous financial loss R3220 Non-proportional Casualty reinsurance other than General liability R3230 Non-proportional Credit & Surety reinsurance R3240 Total before diversification R3250 Diversification between groups of obligations R3260 Total after diversification R3270 Accidental death Permanent disability Disability 10 years Health Catastrophe risk  Mass accident # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable (cont.) C1170 C1180 C1190 C1200 C1210 C1220 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Disability 12 months Medical treatment Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Health Catastrophe risk  Mass accident # Policyholders Total value of benefits payable # Policyholders Total value of benefits payable (cont.) C1230 C1240 C1250 C1260 C1270 C1280 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Health Catastrophe risk  Mass accident Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1290 C1300 Republic of Austria R3300 Kingdom of Belgium R3310 Republic of Bulgaria R3320 Republic of Croatia R3330 Republic of Cyprus R3340 Czech Republic R3350 Kingdom of Denmark R3360 Republic of Estonia R3370 Republic of Finland R3380 French Republic; Principality of Monaco; Principality of Andorra R3390 Hellenic Republic R3400 Federal Republic of Germany R3410 Republic of Hungary R3420 Republic of Iceland R3430 Ireland R3440 Italian Republic; Republic of San Marino; Vatican City State R3450 Republic of Latvia R3460 Republic of Lithuania R3470 Grand Duchy of Luxemburg R3480 Republic of Malta R3490 Kingdom of the Netherlands R3500 Kingdom of Norway R3510 Republic of Poland R3520 Portuguese Republic R3530 Romania R3540 Slovak Republic R3550 Republic of Slovenia R3560 Kingdom of Spain R3570 Kingdom of Sweden R3580 Swiss Confederation R3590 United Kingdom of Great Britain and Northern Ireland R3600 Total Mass accident all countries before diversification R3610 Diversification effect between countries R3620 Total Mass accident all countries after diversification R3630 Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Republic of Austria R3700 Kingdom of Belgium R3710 Republic of Bulgaria R3720 Republic of Croatia R3730 Republic of Cyprus R3740 Czech Republic R3750 Kingdom of Denmark R3760 Republic of Estonia R3770 Republic of Finland R3780 French Republic R3790 Hellenic Republic R3800 Federal Republic of Germany R3810 Republic of Hungary R3820 Republic of Iceland R3830 Ireland R3840 Italian Republic R3850 Republic of Latvia R3860 Republic of Lithuania R3870 Grand Duchy of Luxemburg R3880 Republic of Malta R3890 Kingdom of the Netherlands R3900 Kingdom of Norway R3910 Republic of Poland R3920 Portuguese Republic R3930 Romania R3940 Slovak Republic R3950 Republic of Slovenia R3960 Kingdom of Spain R3970 Kingdom of Sweden R3980 Swiss Confederation R3990 United Kingdom of Great Britain and Northern Ireland R4000 Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Republic of Austria R3700 Kingdom of Belgium R3710 Republic of Bulgaria R3720 Republic of Croatia R3730 Republic of Cyprus R3740 Czech Republic R3750 Kingdom of Denmark R3760 Republic of Estonia R3770 Republic of Finland R3780 French Republic R3790 Hellenic Republic R3800 Federal Republic of Germany R3810 Republic of Hungary R3820 Republic of Iceland R3830 Ireland R3840 Italian Republic R3850 Republic of Latvia R3860 Republic of Lithuania R3870 Grand Duchy of Luxemburg R3880 Republic of Malta R3890 Kingdom of the Netherlands R3900 Kingdom of Norway R3910 Republic of Poland R3920 Portuguese Republic R3930 Romania R3940 Slovak Republic R3950 Republic of Slovenia R3960 Kingdom of Spain R3970 Kingdom of Sweden R3980 Swiss Confederation R3990 United Kingdom of Great Britain and Northern Ireland R4000 Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Other countries to be considered in the Concentration accident C1410 Country 1 R4010 ¦ Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Other countries to be considered in the Concentration accident C1410 Country 1 R4010 ¦ Health Catastrophe risk  Concentration accident Largest known accident risk concentration Accidental death Permanent disability Disability 10 years Disability 12 months Medical treatment Average sum insured Average sum insured Average sum insured Average sum insured Average sum insured (cont.) C1310 C1320 C1330 C1340 C1350 C1360 Total Concentration accident all countries before diversification R4020 Diversification effect between countries R4030 Total Concentration accident all countries after diversification R4040 Health Catastrophe risk  Concentration accident Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation C1370 C1380 C1390 C1400 Total Concentration accident all countries before diversification R4020 Diversification effect between countries R4030 Total Concentration accident all countries after diversification R4040 Health Catastrophe risk  Pandemic Income protection Medical expense Number of insured people Total pandemic exposure Number of insured persons Unit claim cost hospitalisation Ratio of insured persons using hospitalisation Unit claim cost medical practitioner (cont.) C1420 C1430 C1440 C1450 C1460 C1470 Republic of Austria R4100 Kingdom of Belgium R4110 Republic of Bulgaria R4120 Republic of Croatia R4130 Republic of Cyprus R4140 Czech Republic R4150 Kingdom of Denmark R4160 Republic of Estonia R4170 Republic of Finland R4180 French Republic R4190 Hellenic Republic R4200 Federal Republic of Germany R4210 Republic of Hungary R4220 Republic of Iceland R4230 Ireland R4240 Italian Republic R4250 Republic of Latvia R4260 Republic of Lithuania R4270 Grand Duchy of Luxemburg R4280 Republic of Malta R4290 Kingdom of the Netherlands R4300 Kingdom of Norway R4310 Republic of Poland R4320 Portuguese Republic R4330 Romania R4340 Slovak Republic R4350 Republic of Slovenia R4360 Kingdom of Spain R4370 Kingdom of Sweden R4380 Swiss Confederation R4390 United Kingdom of Great Britain and Northern Ireland R4400 Health Catastrophe risk  Pandemic Medical expense Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation Ratio of insured persons using medical practitioner Unit claim cost no formal medical care Ratio of insured persons using no formal medical care C1480 C1490 C1500 C1510 C1520 C1530 C1540 Republic of Austria R4100 Kingdom of Belgium R4110 Republic of Bulgaria R4120 Republic of Croatia R4130 Republic of Cyprus R4140 Czech Republic R4150 Kingdom of Denmark R4160 Republic of Estonia R4170 Republic of Finland R4180 French Republic R4190 Hellenic Republic R4200 Federal Republic of Germany R4210 Republic of Hungary R4220 Republic of Iceland R4230 Ireland R4240 Italian Republic R4250 Republic of Latvia R4260 Republic of Lithuania R4270 Grand Duchy of Luxemburg R4280 Republic of Malta R4290 Kingdom of the Netherlands R4300 Kingdom of Norway R4310 Republic of Poland R4320 Portuguese Republic R4330 Romania R4340 Slovak Republic R4350 Republic of Slovenia R4360 Kingdom of Spain R4370 Kingdom of Sweden R4380 Swiss Confederation R4390 United Kingdom of Great Britain and Northern Ireland R4400 Income protection Medical expense Health Catastrophe risk  Pandemic Number of insured people Total pandemic exposure Number of insured persons Unit claim cost hospitalisation Ratio of insured persons using hospitalisation Unit claim cost medical practitioner (cont.) C1420 C1430 C1440 C1450 C1460 C1470 Other countries to be considered in the Pandemic C1550 Country 1 R4410 ¦ Total Pandemic all countries R4420 Medical expense Catastrophe Risk Charge before risk mitigation Estimated Risk Mitigation Estimated Reinstatement Premiums Catastrophe Risk Charge after risk mitigation Health Catastrophe risk  Pandemic Ratio of insured persons using medical practitioner Unit claim cost no formal medical care Ratio of insured persons using no formal medical care C1480 C1490 C1500 C1510 C1520 C1530 C1540 Other countries to be considered in the Pandemic C1550 Country 1 R4410 ¦ Total Pandemic all countries R4420 S.28.01.01 Minimum Capital Requirement  Only life or only non-life insurance or reinsurance activity Linear formula component for non-life insurance and reinsurance obligations C0010 MCRNL Result R0010 Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance) written premiums in the last 12 months C0020 C0030 Medical expense insurance and proportional reinsurance R0020 Income protection insurance and proportional reinsurance R0030 Workers' compensation insurance and proportional reinsurance R0040 Motor vehicle liability insurance and proportional reinsurance R0050 Other motor insurance and proportional reinsurance R0060 Marine, aviation and transport insurance and proportional reinsurance R0070 Fire and other damage to property insurance and proportional reinsurance R0080 General liability insurance and proportional reinsurance R0090 Credit and suretyship insurance and proportional reinsurance R0100 Legal expenses insurance and proportional reinsurance R0110 Assistance and proportional reinsurance R0120 Miscellaneous financial loss insurance and proportional reinsurance R0130 Non-proportional health reinsurance R0140 Non-proportional casualty reinsurance R0150 Non-proportional marine, aviation and transport reinsurance R0160 Non-proportional property reinsurance R0170 Linear formula component for life insurance and reinsurance obligations C0040 MCRL Result R0200 Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance/SPV) total capital at risk C0050 C0060 Obligations with profit participation  guaranteed benefits R0210 Obligations with profit participation  future discretionary benefits R0220 Index-linked and unit-linked insurance obligations R0230 Other life (re)insurance and health (re)insurance obligations R0240 Total capital at risk for all life (re)insurance obligations R0250 Overall MCR calculation C0070 Linear MCR R0300 SCR R0310 MCR cap R0320 MCR floor R0330 Combined MCR R0340 Absolute floor of the MCR R0350 C0070 Minimum Capital Requirement R0400 S.28.02.01 Minimum Capital Requirement  Both life and non-life insurance activity Non-life activities Life activities Non-life activities Life activities MCR(NL,NL) Result MCR(NL,L)Result C0010 C0020 Linear formula component for non-life insurance and reinsurance obligations R0010 Net (of reinsurance/ SPV) best estimate and TP calculated as a whole Net (of reinsurance) written premiums in the last 12 months Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance) written premiums in the last 12 months C0030 C0040 C0050 C0060 Medical expense insurance and proportional reinsurance R0020 Income protection insurance and proportional reinsurance R0030 Workers' compensation insurance and proportional reinsurance R0040 Motor vehicle liability insurance and proportional reinsurance R0050 Other motor insurance and proportional reinsurance R0060 Marine, aviation and transport insurance and proportional reinsurance R0070 Fire and other damage to property insurance and proportional reinsurance R0080 General liability insurance and proportional reinsurance R0090 Credit and suretyship insurance and proportional reinsurance R0100 Legal expenses insurance and proportional reinsurance R0110 Assistance and proportional reinsurance R0120 Miscellaneous financial loss insurance and proportional reinsurance R0130 Non-proportional health reinsurance R0140 Non-proportional casualty reinsurance R0150 Non-proportional marine, aviation and transport reinsurance R0160 Non-proportional property reinsurance R0170 Non-life activities Life activities Non-life activities Life activities MCR(L,NL) Result MCR(L,L) Result C0070 C0080 Linear formula component for life insurance and reinsurance obligations R0200 Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance/SPV) total capital at risk Net (of reinsurance/SPV) best estimate and TP calculated as a whole Net (of reinsurance/SPV) total capital at risk C0090 C0100 C0110 C0120 Obligations with profit participation  guaranteed benefits R0210 Obligations with profit participation  future discretionary benefits R0220 Index-linked and unit-linked insurance obligations R0230 Other life (re)insurance and health (re)insurance obligations R0240 Total capital at risk for all life (re)insurance obligations R0250 Overall MCR calculation C0130 Linear MCR R0300 SCR R0310 MCR cap R0320 MCR floor R0330 Combined MCR R0340 Absolute floor of the MCR R0350 C0130 Minimum Capital Requirement R0400 Notional non-life and life MCR calculation Non-life activities Life activities C0140 C0150 Notional linear MCR R0500 Notional SCR excluding add-on (annual or latest calculation) R0510 Notional MCR cap R0520 Notional MCR floor R0530 Notional Combined MCR R0540 Absolute floor of the notional MCR R0550 Notional MCR R0560 S.29.01.01 Excess of Assets over Liabilities Year N Year N-1 Variation Basic own funds before deduction for participations in other financial sector as foreseen in article 68 of Delegated Regulation 2015/35 C0010 C0020 C0030 Ordinary share capital (gross of own shares) R0010 Share premium account related to ordinary share capital R0020 Initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual-type undertakings R0030 Subordinated mutual member accounts R0040 Surplus funds R0050 Preference shares R0060 Share premium account related to preference shares R0070 Reconciliation reserve before deduction for participations R0080 Subordinated liabilities R0090 An amount equal to the value of net deferred tax assets R0100 Other own fund items approved by the supervisory authority as basic own funds not specified above R0110 Variation of total BOF items before adjustments R0120 Variation of components of reconciliation reserve  Items reported in Own funds Excess of assets over liabilities (Variations of BOF explained by Variation Analysis Templates) R0130 Own shares R0140 Forseeable dividends, distributions and charges R0150 Other basic own fund items R0160 Restricted own fund items due to ring fencing and matching R0170 Total variation of Reconciliation Reserve R0180 Summary Analysis of Variation of Excess of Assets over Liabilities Variations due to investments and financial liabilities R0190 Variations due to technical provisions R0200 Variations in capital basic own fund items and other items approved R0210 Variation in Deffered Tax position R0220 Income Tax of the reporting period R0230 Dividend distribution R0240 Other variations in Excess of Assets over Liabilities R0250 S.29.02.01 Excess of Assets over Liabilities  explained by investments and financial liabilities Analysis of movements affecting Excess of Assets over Liabilities Of which movements in valuation with an impact on Excess of Assets over Liabilities C0010 Valuation movements on investments R0010 Valuation movements on own shares R0020 Valuation movements on financial liabilities and subordinated liabilities R0030 Of which Investments revenues and expenses with an impact on Excess of Assets over Liabilities Investment revenues R0040 Investments expenses incl. Interest charges on subordinated and financial liabilities R0050 Variation in Excess of Assets over Liabilities explained by Investments and financial liabilities management R0060 Detail of Investment revenues Dividends R0070 Interests R0080 Rents R0090 Other R0100 S.29.03.01 Excess of Assets over Liabilities  explained by technical provisions Of which the following breakdown of Variation in Best Estimate  analysis per UWY if applicable LIFE NON LIFE Gross of reinsurance Gross of reinsurance C0010 C0020 Opening Best Estimate R0010 Exceptional elements triggering restating of opening Best Estimate R0020 Changes in perimeter R0030 Foreign exchange variation R0040 Best Estimate on risk accepted during the period R0050 Variation of Best Estimate due to unwinding of discount rate  risks accepted prior to period R0060 Variation of Best Estimate due to year N projected in and out flows  risks accepted prior to period R0070 Variation of Best Estimate due to experience  risks accepted prior to period R0080 Variation of Best Estimate due to changes in non economic assumptions  risks accepted prior to period R0090 Variation of Best Estimate due to changes in economic environment  risks accepted prior to period R0100 Other changes not elsewhere explained R0110 Closing Best Estimate R0120 LIFE NON LIFE Reinsurance recoverables Reinsurance recoverables C0030 C0040 Openning Best Estimate R0130 Closing Best Estimate R0140 Of which the following breakdown of Variation in Best Estimate  analysis per AY if applicable LIFE NON LIFE Gross of reinsurance Gross of reinsurance C0050 C0060 Opening Best Estimate R0150 Exceptional elements triggering restating of opening Best Estimate R0160 Changes in perimeter R0170 Foreign exchange variation R0180 Variation of Best Estimate on risk covered after the period R0190 Variation of Best Estimate on risks covered during the period R0200 Variation of Best Estimate due to unwinding of discount rate  risks covered prior to period R0210 Variation of Best Estimate due to year N projected in and out flows  risks covered prior to period R0220 Variation of Best Estimate due to experience and other sources  risks covered prior to period R0230 Variation of Best Estimate due to changes in non economic assumptions  risks covered prior to period R0240 Variation of Best Estimate due to changes in economic environment  risks covered prior to period R0250 Other changes not elsewhere explained R0260 Closing Best Estimate R0270 LIFE NON LIFE Reinsurance recoverables Reinsurance recoverables C0070 C0080 Openning Best Estimate R0280 Closing Best Estimate R0290 Of which adjustments in Technical Provisions related to valuation of Unit linked contracts, with theoretically a neutralizing impact on Assets over Liabilities LIFE C0090 Variation in Investments in unit-linked R0300 Technical flows affecting Technical provisions LIFE NON LIFE C0100 C0110 Premiums written during the period R0310 Claims and Benefits during the period, net of salvages and subrogations R0320 Expenses (excluding Investment expenses) R0330 Total technical flows on gross technical provisions R0340 Technical flows related to reinsurance during the period (recoverables received net of premiums paid) R0350 Variation in Excess of Assets over Liabilities explained by Technical provisions LIFE NON LIFE C0120 C0130 Gross Technical Provisions R0360 Reinsurance recoverables R0370 S.29.04.01 Detailed analysis per period  Technical flows versus Technical provisions Detailed analysis per period  Technical flows versus Technical provisions  UWY Line of Business Z0010 Risks accepted during period Risks accepted prior to period C0010 C0020 Written premiums underwritten during period R0010 Claims and benefits  net of salvages and subrogations recovered R0020 Expenses (related to insurance and reinsurance obligations) R0030 Variation of Best Estimate R0040 Variation of TP as a whole R0050 Adjustment of valuation of Assets held for unit-linked funds R0060 Total R0070 Detailed analysis per period  Technical flows versus Technical provisions  AY Risks covered after the period Risks covered during the period Risks covered prior to period C0030 C0040 C0050 Premiums earned/to be earned R0080 Claims and benefits  net of salvages and subrogations recovered R0090 Expenses (related to insurance and reinsurance obligations) R0100 Variation of BE R0110 Variation of TP as a whole R0120 Adjustment of valuation of Assets held for unit-linked funds R0130 Total R0140 S.30.01.01 Facultative covers for non-life and life business basic data Facultative covers non-life (10 most important risks in terms of reinsured exposure) Line of business Z0010 Reinsurance program code Risk identification code Facultative reinsurance placement identification code Finite reinsurance or similar arrangements Proportional Identification of the company/ person to which the risk relates Description risk Description risk category covered Validity period (start date) Validity period (expiry date) (cont.) C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 Currency Sum insured Type of underwriting model Amount underwriting model Sum reinsured on a facultative basis, with all reinsurers Facultative reinsurance premium ceded to all reinsurers for 100 % of the reinsurance placement Facultative reinsurance commission C0120 C0130 C0140 C0150 C0160 C0170 C0180 Facultative covers life (10 most important risks in terms of reinsured exposure) Line of business Z0010 Reinsurance program code Risk identification code Facultative reinsurance placement identification code Finite reinsurance or similar arrangements Proportional Identification of the company/ person to which the risk relates Description risk category covered Validity period (start date) Validity period (expiry date) Currency (cont.) C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 Sum Insured Capital at risk Sum reinsured on a facultative basis, with all reinsurers Facultative reinsurance premium ceded to all reinsurers for 100 % of the reinsurance placement Facultative reinsurance commission C0290 C0300 C0310 C0320 C0330 S.30.02.01 Facultative covers for non-life and life business shares data Facultative covers non-life (10 most important risks in terms of reinsured exposure) Line of business Z0010 Reinsurance program code Risk identification code Facultative reinsurance placement identification code Code reinsurer Type of code reinsurer Code broker Type of code broker Activity code broker Share reinsurer (%) Currency Sum reinsured to facultative reinsurer Facultative ceded reinsurance premium Annotations C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 Facultative covers life (10 most important risks in terms of reinsured exposure) Line of business Z0010 Reinsurance program code Risk identification code Facultative reinsurance placement identification code Code reinsurer Type of code reinsurer Code broker Type of code broker Activity code broker Share reinsurer (%) Currency Sum reinsured to facultative reinsurer Facultative ceded reinsurance premium Annotations C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 Information on reinsurers and brokers Code reinsurer Type of code reinsurer Legal name reinsurer Type of reinsurer Country of residency External rating assessment by nominated ECAI Nominated ECAI Credit quality step Internal rating C0280 C0290 C0300 C0310 C0320 C0330 C0340 C0350 C0360 Code broker Type of code broker Legal name broker C0370 C0380 C0390 S.30.03.01 Outgoing Reinsurance Program basic data Reinsurance program code Treaty identification code Progressive section number in treaty Progressive number of surplus/ layer in program Quantity of surplus/ layers in program Finite reinsurance or similar arrangements Line of business Description risk category covered Type of reinsurance treaty Inclusion of catastrophic reinsurance cover Validity period (start date) (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 Validity period (expiry date) Currency Type of underwriting model Estimated Subject Premium income (XL-ESPI) Gross Estimated Treaty Premium Income (proportional and non proportional) Aggregate deductibles (amount) Aggregate deductibles (%) Retention or priority (amount) Retention or priority (%) Limit (amount) Limit (%) (cont.) C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 Maximum cover per risk or event Maximum cover per treaty Number of reinstatements Descriptions of reinstatements Maximum reinsurance commission Minimum reinsurance commission Expected reinsurance commission Maximum overriding commission Minimum overriding commission Expected overriding commission Maximum profit commission (cont.) C0230 C0240 C0250 C0260 C0270 C0280 C0290 C0300 C0310 C0320 C0330 Minimum profit commission Expected profit commission XL rate 1 XL rate 2 XL premium flat C0340 C0350 C0360 C0370 C0380 S.30.04.01 Outgoing Reinsurance Program shares data Reinsurance program code Treaty identification code Progressive section number in treaty Progressive number of surplus/ layer in program Code reinsurer Type of code reinsurer Code broker Type of code broker Activity code broker Share reinsurer (%) (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Exposure ceded for reinsurer's share (amount) Type of collateral (if applicable) Description of the reinsurers limit collateralised Code collateral provider (if applicable) Type of code of collateral provider Estimated outgoing reinsurance premium for reinsurer's share Annotations C0110 C0120 C0130 C0140 C0150 C0160 C0170 Information on reinsurers and brokers Code reinsurer Type of code reinsurer Legal name reinsurer Type of reinsurer Country of residency External rating assessment by nominated ECAI Nominated ECAI Credit quality step Internal rating C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 Code broker Type of code broker Legal name broker C0270 C0280 C0290 Code collateral provider (if applicable) Type of code collateral provider (if applicable) Collateral provider name (if applicable) C0300 C0310 C0320 S.31.01.01 Share of reinsurers (including Finite Reinsurance and SPV's) Code reinsurer Type of code reinsurer Reinsurance recoverables: Premium provision Non-life including Non-SLT Health Reinsurance recoverables: Claims provisions Non-life including Non-SLT Health Reinsurance recoverables: Technical provisions Life including SLT Health Adjustment for expected losses due to counterparty default Reinsurance recoverables: Total reinsurance recoverables Net receivables Assets pledged by reinsurer Financial guarantees Cash deposits Total guarantees received C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 C0130 C0140 C0150 Information on reinsurers Code reinsurer Type of code reinsurer Legal name reinsurer Type of reinsurer Country of residency External rating assessment by nominated ECAI Nominated ECAI Credit quality step Internal rating C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 S.31.01.04 Share of reinsurers (including Finite Reinsurance and SPV's) Legal name of reinsured undertaking Identification code of the undertaking Type of code of the ID of the undertaking Code reinsurer Type of code reinsurer Reinsurance recoverables: Premium provision Non-life including Non-SLT Health Reinsurance recoverables: Claims provisions Non-life including Non-SLT Health Reinsurance recoverables: Technical provisions Life including SLT Health Adjustment for expected losses due to counterparty default (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Reinsurance recoverables: Total reinsurance recoverables Net receivables Assets pledged by reinsurer Financial guarantees Cash deposits Total guarantees received C0100 C0110 C0120 C0130 C0140 C0150 Information on reinsurers Code reinsurer Type of code reinsurer Legal name reinsurer Type of reinsurer Country of residency External rating assessment by nominated ECAI Nominated ECAI Credit quality step Internal rating C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 S.31.02.01 Special Purpose Vehicles Internal code of SPV ID Code of SPV notes or other financing mechanism issued ID Code Type of SPV notes or other financing mechanism issued Lines of Business SPV securitisation relates Type of Trigger(s) in the SPV Contractual trigger event Same trigger as in underlying cedant's portfolio? Basis risk arising from risk-transfer structure Basis risk arising from contractual terms (cont.) C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 SPV assets ring-fenced to settle cedant-specific obligations Other non cedant-specific SPV Assets for which recourse may exist Other recourse arising from securitisation Total maximum possible obligations from SPV under reinsurance policy SPV fully funded in relation to cedant obligations throughout the reporting period Current recoverables from SPV Identification of material investments held by cedant in SPV Securitisation assets related to cedant held in trust with other third party than cedant / sponsor? C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 Information on SPV Internal code of SPV Type of code SPV Legal nature of SPV Name of SPV Incorporation no. of SPV SPV country of authorisation SPV authorisation conditions External rating assessment by nominated ECAI Nominated ECAI Credit quality step Internal rating C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0290 C0300 S.31.02.04 Special Purpose Vehicles Legal name of reinsured undertaking Identification code of the undertaking Internal code of SPV ID Code of SPV notes or other financing mechanism issued ID Code Type of SPV notes or other financing mechanism issued Lines of Business SPV securitisation relates Type of Trigger(s) in the SPV Contractual trigger event Same trigger as in underlying cedant's portfolio? Basis risk arising from risk-transfer structure (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Basis risk arising from contractual terms SPV assets ring-fenced to settle cedant-specific obligations Other non cedant-specific SPV Assets for which recourse may exist Other recourse arising from securitisation Total maximum possible obligations from SPV under reinsurance policy SPV fully funded in relation to cedant obligations throughout the reporting period Current recoverables from SPV Identification of material investments held by cedant in SPV Securitisation assets related to cedant held in trust with other third party than cedant / sponsor? C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 Information on SPV Internal code of SPV Type of code SPV Legal nature of SPV Name of SPV Incorporation no. of SPV SPV country of authorisation SPV authorisation conditions External rating assessment by nominated ECAI Nominated ECAI Credit quality step Internal rating C0200 C0210 C0220 C0230 C0240 C0250 C0260 C0270 C0280 C0290 C0300 S.32.01.04 Undertakings in the scope of the group Country Identification code of the undertaking Type of code of the ID of the undertaking Legal Name of the undertaking Type of undertaking Legal form Category (mutual/ non mutual) Supervisory Authority (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 Ranking criteria (in the group currency) Total Balance Sheet (for (re)insurance undertakings) Total Balance Sheet (for other regulated undertakings) Total Balance Sheet (non-regulated undertakings) Written premiums net of reinsurance ceded under IFRS or local GAAP for (re)insurance undertakings Turn over defined as the gross revenue under IFRS or local GAAP for other types of undertakings or insurance holding companies Underwriting performance Investment performance Total performance Accounting standard (cont.) C0090 C0100 C0110 C0120 C0130 C0140 C0150 C0160 C0170 Criteria of influence Inclusion in the scope of Group supervision Group solvency calculation % capital share % used for the establishment of consolidated accounts % voting rights Other criteria Level of influence Proportional share used for group solvency calculation Yes/No Date of decision if art. 214 is applied Method used and under method 1, treatment of the undertaking C0180 C0190 C0200 C0210 C0220 C0230 C0240 C0250 C0260 S.33.01.04 Insurance and Reinsurance individual requirements EEA and non EEA insurance and reinsurance undertakings (using SII rules) included only via D&A SCR Market Risk SCR Counterparty Default Risk SCR Life Underwriting Risk SCR Health Underwriting Risk SCR Non-life Underwriting Risk SCR Operational Risk Individual SCR Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Entity Level/RFF or MAP/ Remaining Part Fund Number (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 EEA and non EEA insurance and reinsurance undertakings (using SII rules) included only via D&A Individual MCR Eligible Individual Own Funds to cover the SCR Standard Formula used Group or individual Internal Model Used Individual Capital Add-On Use of undertaking specific parameters Use of simplifications Use of Partial Internal Model Group or individual internal model Date of initial approval of IM Date of approval of latest major change of IM Date of decision of capital add-on Amount of capital add-on Reason of capital add-on (cont.) C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 Non EEA insurance and reinsurance undertakings (both using SII rules and not using SII rules) regardless of the method used Local capital requirement Local minimum capital requirement Eligible own funds in accordance with local rules C0240 C0250 C0260 S.34.01.04 Other regulated and non-regulated financial undertakings including insurance holding companies and mixed financial holding company individual requirements Legal name of the undertaking Identification code of the undertaking Type of code of the ID of the undertaking Aggregated or not Type of capital requirement Notional SCR or Sectoral capital requirement Notional MCR or Sectoral minimum capital requirement Notional or Sectoral Eligible Own Funds C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 S.35.01.04 Contribution to group Technical Provisions Total amount of TP Technical Provisions  Non-Life (excluding Health) Technical Provisions  Health (similar to non-life) Legal name of each undertaking Identification code of the undertaking Type of code of the ID of the undertaking Method of group solvency calculation used Amount of TP gross of IGT Amount of TP net of IGT Amount of TP gross of IGT Amount of TP net of IGT Net contribution to Group TP (%) Amount of TP gross of IGT Amount of TP net of IGT Net contribution to Group TP (%) (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 Technical Provisions  Health (similar to life) Technical Provisions  Life (excluding health and index-linked and unit-linked) Technical Provisions  Index-linked and unit-Linked insurance Transitional on Technical Provisions Amount of TP gross of IGT Amount of TP net of IGT Net contribution to Group TP (%) Amount of TP gross of IGT Amount of TP net of IGT Net contribution to Group TP (%) Amount of TP gross of IGT Amount of TP net of IGT Net contribution to Group TP (%) Amount of TP gross of IGT Amount of TP net of IGT (cont.) C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 LTG measures and transitionals  Technical Provisions subject to Transitional on Risk Free Rate LTG measures and transitionals  Technical Provisions subject to Volatility Adjustment LTG measures and transitionals  Technical Provisions subject to Matching Adjustment Amount of TP gross of IGT Amount of TP gross of IGT Amount of TP gross of IGT C0240 C0250 C0260 S.36.01.01 IGT  Equity-type transactions, debt and asset transfer ID of intragroup transaction Investor/ lender name Identification code for investor/ lender ID code type of the investor/lender Issuer/ borrower name Identification code for issuer / borrower ID code type of the issuer / borrower ID code of the instrument ID code type of the instrument Transaction type (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Transaction Issue date Maturity date of transaction Currency of transaction Contractual amount of transaction/ Transaction price Value of collateral/ asset Amount of redemptions/ prepayments/ paybacks during reporting period Amount of dividends/ interest/ coupon and other payments made during reporting period Balance of contractual amount of transaction at reporting date Coupon/ Interest rate C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 C0190 S.36.02.01 IGT  Derivatives ID of intragroup transaction Investor/ Buyer Identification code of investor / buyer ID code type of the investor/ buyer Issuer/ Seller name Identification code of the issuer / seller ID code type of the issuer / seller ID code of the instrument ID code type of the instrument Transaction type Transaction Trade date Maturity date (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 C0110 C0120 Options, futures, forwards and other derivatives Credit protection -CDS and Guarantees Swaps Currency Notional amount at transaction date Notional amount at reporting date Value of collateral Use of derivatives (by buyer) Identification code Asset / Liability underlying the derivative ID code type of the Asset / Liability underlying the derivative Counterparty name for which credit protection is purchased Swap delivered interest rate (for buyer) Swap received interest rate (for buyer) Swap delivered currency (for buyer) Swap received currency (for buyer) C0130 C0140 C0150 C0160 C0170 C0180 C0190 C0200 C0210 C0220 C0230 C0240 S.36.03.01 IGT  Internal reinsurance ID of intragroup transaction Name of cedent Identification code of cedent ID code type of the cedent Name of reinsurer Identification code of reinsurer ID code type of the reinsurer Validity period (start date) Validity period (expiry date) (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Currency of contract/treaty Type of reinsurance contract/treaty Maximum cover by reinsurer under contract/treaty Net Receivables Total reinsurance recoverables Reinsurance result (for reinsured entity) Line of business C0100 C0110 C0120 C0130 C0140 C0150 C0160 S.36.04.01 IGT  Cost Sharing, contingent liabilities, off BS and other items ID of intragroup transaction Investor/ Buyer/ Beneficiary name Identification code of the Investor/ Buyer/ Beneficiary ID code type of the Investor/ Buyer/ Beneficiary Issuer/ Seller/ Provider name Identification code of the Issuer/ Seller/ Provider ID code type of the Issuer/ Seller/ Provider (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 Transaction type Transaction Issue date Effective date of agreement/ contract underlying transaction Expiry date of agreement/ contract underlying transaction Currency of transaction Trigger event Value of transaction/ collateral / Guarantee (cont.) C0080 C0090 C0100 C0110 C0120 C0130 C0140 Maximum possible value of contingent liabilities Maximum possible value of contingent liabilities not included in Solvency II Balance Sheet Maximum value of letters of credit/ guarantees Value of guaranteed assets C0150 C0160 C0170 C0180 S.37.01.04 Risk concentration Name of the external counterparty Identification code of the counterparty of the Group ID code type of the counterparty of the Group Country of the exposure Nature of the exposure Identification code of the exposure Identification code type of the exposure External rating Nominated ECAI Sector (cont.) C0010 C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 C0100 Group entity subject to the exposure Identification code of the group entity ID code type of the group entity Maturity (asset side) / Validity (liability side) Value of the exposure Currency Maximum amount to be paid by the reinsurer C0110 C0120 C0130 C0140 C0150 C0160 C0170 ANNEX II Instructions regarding reporting templates for individual undertakings This Annex contains additional instructions in relation to the templates included in Annex I of this Regulation. The first column of the tables identifies the items to be reported by identifying the columns and rows as showed in the template in Annex I. Templates which shall be filled in in accordance with the instructions of the different sections of this Annex are referred to as this template throughout the text of the Annex. S.01.01  Content of the submission General comments: This section relates to opening, quarterly and annual submission of information for individual entities, ring fenced funds, matching portfolios and remaining part. When a special justification is needed, the explanation is not to be submitted within the reporting template but shall be part of the dialogue between undertakings and national competent authorities. ITEM INSTRUCTIONS Z0010 Ring fenced fund/matching portfolio/remaining part Identifies whether the reported figures are with regard to a ring fenced fund (RFF), matching adjustment portfolio (MAP) or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0020 Fund/Portfolio number When item Z0010 = 1, identification number for a ring fenced fund or matching portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0010 = 2, then report 0 C0010/R0010 S.01.02  Basic Information  General This template shall always be reported. The only option possible is: 1  Reported C0010/R0020 S.01.03  Basic Information  RFF and matching adjustment portfolios One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no RFF or MAP 0  Not reported other reason (in this case special justification is needed) C0010/R0030 S.02.01  Balance sheet One of the options in the following closed list shall be used: 1  Reported 6  Exempted under Article 35 (6) to (8) 0  Not reported other reason (in this case special justification is needed) C0010/R0040 S.02.02  Assets and liabilities by currency One of the options in the following closed list shall be used: 1  Reported 3  Not due in accordance with instructions of the template 0  Not reported other reason (in this case special justification is needed) C0010/R0060 S.03.01  Off balance sheet items  general One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no off balance sheet items 0  Not reported other reason (in this case special justification is needed) C0010/R0070 S.03.02  Off balance sheet items  List of unlimited guarantees received by the undertaking One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no unlimited guarantees received 0  Not reported other reason (in this case special justification is needed) C0010/R0080 S.03.03  Off balance sheet items  List of unlimited guarantees provided by the undertaking One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no unlimited guarantees provided 0  Not reported other reason (in this case special justification is needed) C0010/R0090 S.04.01  Activity by country One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no activity outside the home country 0  Not reported (in this case special justification is needed) C0010/R0100 S.04.02  Information on class 10 in Part A of Annex I of Solvency II Directive, excluding carrier's liability One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no activity outside the home country in relation to specific class 0  Not reported (in this case special justification is needed) C0010/R0110 S.05.01  Premiums, claims and expenses by line of business One of the options in the following closed list shall be used: 1  Reported 6  Exempted under Article 35 (6) to (8) 0  Not reported (in this case special justification is needed) C0010/R0120 S.05.02  Premiums, claims and expenses by country One of the options in the following closed list shall be used: 1  Reported 3  Not due in accordance with instructions of the template 0  Not reported (in this case special justification is needed) C0010/R0130 S.06.01  Summary of Assets One of the options in the following closed list shall be used: 1  Reported 4  Not due as S.06.02 reported quarterly 5  Not due as S.06.02 reported annually 0  Not reported (in this case special justification is needed) C0010/R0140 S.06.02  List of assets One of the options in the following closed list shall be used: 1  Reported 6  Exempted under Article 35 (6) to (8) 7  Not due as no material changes since quarterly submission (this option is only applicable on annual submissions) 0  Not reported (in this case special justification is needed) C0010/R0150 S.06.03  Collective investment undertakings  look through approach One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Collective investment undertakings 6  Exempted under Article 35 (6) to (8) 7  Not due as no material changes since quarterly submission (this option is only applicable on annual submissions) 0  Not reported (in this case special justification is needed) C0010/R0160 S.07.01  Structured products One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no structured products 6  Exempted under 35 (6) to (8) 0  Not reported other reason (in this case special justification is needed) C0010/R0170 S.08.01  Open derivatives One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no derivative transactions 6  Exempted under Article 35 (6) to (8) 7  Not due as no material changes since quarterly submission (this option is only applicable on annual submissions) 0  Not reported other reason (in this case special justification is needed) C0010/R0180 S.08.02  Derivatives Transactions One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no derivative transactions 6  Exempted under Article 35 (6) to (8) 7  Not due as no material changes since quarterly submission (this option is only applicable on annual submissions) 0  Not reported other reason (in this case special justification is needed) C0010/R0190 S.09.01  Income/gains and losses in the period One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0200 S.10.01  Securities lending and repos One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Securities lending and repos 6  Exempted under Article 35 (6) to (8) 0  Not reported other reason (in this case special justification is needed) C0010/R0210 S.11.01  Assets held as collateral One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Assets held as collateral 6  Exempted under Article 35 (6) to (8) 0  Not reported other reason (in this case special justification is needed) C0010/R0220 S.12.01  Life and Health SLT Technical Provisions One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no life and health SLT business 6  Exempted under Article 35 (6) to (8) 0  Not reported other reason (in this case special justification is needed) C0010/R0230 S.12.02  Life and Health SLT Technical Provisions  by country One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no life and health SLT business 3  Not due in accordance with instructions of the template 0  Not reported other reason (in this case special justification is needed) C0010/R0240 S.13.01  Projection of future gross cash flows One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no life and health SLT business 0  Not reported other reason (in this case special justification is needed) C0010/R0250 S.14.01  Life obligations analysis One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no life and health SLT business 0  Not reported other reason (in this case special justification is needed) C0010/R0260 S.15.01  Description of the guarantees of variable annuities One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no variable annuities 0  Not reported other reason (in this case special justification is needed) C0010/R0270 S.15.02  Hedging of guarantees of variable annuities One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no variable annuities 0  Not reported other reason (in this case special justification is needed) C0010/R0280 S.16.01  Information on annuities stemming from Non Life Insurance obligations One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no annuities stemming from Non Life Insurance obligations 0  Not reported other reason (in this case special justification is needed) C0010/R0290 S.17.01  Non Life Technical Provisions One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non life business 6  Exempted under Article 35 (6) to (8) 0  Not reported other reason (in this case special justification is needed) C0010/R0300 S.17.02  Non Life Technical Provisions  By country One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non life business 3  Not due in accordance with instructions of the template 0  Not reported other reason (in this case special justification is needed) C0010/R0310 S.18.01  Projection of future cash flows (Best Estimate  Non Life) One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non life business 0  Not reported other reason (in this case special justification is needed) C0010/R0320 S.19.01  Non life insurance claims One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non life business 0  Not reported other reason (in this case special justification is needed) C0010/R0330 S.20.01  Development of the distribution of the claims incurred One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non life business 0  Not reported other reason (in this case special justification is needed) C0010/R0340 S.21.01  Loss distribution risk profile One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non life business 0  Not reported other reason (in this case special justification is needed) C0010/R0350 S.21.02  Underwriting risks non life One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non life business 0  Not reported other reason (in this case special justification is needed) C0010/R0360 S.21.03  Non life distribution of underwriting risks  by sum insured One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non life business 0  Not reported other reason (in this case special justification is needed) C0010/R0370 S.22.01  Impact of long term guarantees measures and transitionals One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no long term guarantees measures (LTG) measures or transitionals are applied 0  Not reported other reason (in this case special justification is needed) C0010/R0380 S.22.04  Information on the transitional on interest rates calculation One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no such transitional measure is applied 0  Not reported other reason (in this case special justification is needed) C0010/R0390 S.22.05  Overall calculation of the transitional on technical provisions One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no such transitional measure is applied 0  Not reported other reason (in this case special justification is needed) C0010/R0400 S.22.06  Best estimate subject to volatility adjustment by country and currency One of the options in the following closed list shall be used: 1  Reported 2  Not reported as volatility adjustment not applied 0  Not reported (in this case special justification is needed) C0010/R0410 S.23.01  Own funds One of the options in the following closed list shall be used: 1  Reported 6  Exempted under Article 35 (6) to (8) 0  Not reported (in this case special justification is needed) C0010/R0420 S.23.02  Detailed information by tiers on own funds One of the options in the following closed list shall be used: 1  Reported 0  Not reported (in this case special justification is needed) C0010/R0430 S.23.03  Annual movements on own funds One of the options in the following closed list shall be used: 1  Reported 0  Not reported (in this case special justification is needed) C0010/R0440 S.23.04  List of items on own funds One of the options in the following closed list shall be used: 1  Reported 0  Not reported (in this case special justification is needed) C0010/R0450 S.24.01  Participations held One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no participations held 0  Not reported (in this case special justification is needed) C0010/R0460 S.25.01  Solvency Capital Requirement  for undertakings on Standard Formula One of the options in the following closed list shall be used: 1  Reported as standard formula (SF) is used 2  Reported due to Article 112 request 8  Not reported as use of partial internal model (PIM) 9  Not reported as use of full internal model (IM) 0  Not reported other reason (in this case special justification is needed) C0010/R0470) S.25.02  Solvency Capital Requirement  for undertakings using the standard formula and partial internal model One of the options in the following closed list shall be used: 1  Reported 9  Not reported as use of full internal model 10  Not reported as use of standard formula 0  Not reported other reason (in this case special justification is needed) C0010/R0480 S.25.03  Solvency Capital Requirement  for undertakings on Full Internal Models One of the options in the following closed list shall be used: 1  Reported 8  Not reported as use of partial internal model 10  Not reported as use of standard formula 0  Not reported other reason (in this case special justification is needed) C0010/R0500 S.26.01  Solvency Capital Requirement  Market risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0510 S.26.02  Solvency Capital Requirement  Counterparty default risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0520 S.26.03  Solvency Capital Requirement  Life underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0530 S.26.04  Solvency Capital Requirement  Health underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0540 S.26.05  Solvency Capital Requirement  Non Life underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0550 S.26.06  Solvency Capital Requirement  Operational risk One of the options in the following closed list shall be used: 1  Reported 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0560 S.26.07  Solvency Capital Requirement  Simplifications One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no simplified calculations used 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0570 S.27.01  Solvency Capital Requirement  Non Life and Health catastrophe risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0580 S.28.01  Minimum Capital Requirement  Only life or only non life insurance or reinsurance activity One of the options in the following closed list shall be used: 1  Reported 2  Not reported as both life and non life insurance or reinsurance activity 0  Not reported other reason (in this case special justification is needed) C0010/R0590 S.28.02  Minimum Capital Requirement  Both life and non life insurance activity One of the options in the following closed list shall be used: 1  Reported 2  Not reported as only life or only non life insurance or reinsurance activity or only reinsurance activity 0  Not reported other reason (in this case special justification is needed) C0010/R0600 S.29.01  Excess of Assets over Liabilities One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0610 S.29.02  Excess of Assets over Liabilities  explained by investments and financial liabilities One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0620 S.29.03  Excess of Assets over Liabilities  explained by technical provisions One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0630 S.29.04  Detailed analysis per period  Technical flows versus Technical provisions One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0640 S.30.01  Facultative covers for non life and life business basic data One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no facultative covers 0  Not reported other reason (in this case special justification is needed) C0010/R0650 S.30.02  Facultative covers for non life and life business shares data One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no facultative covers 0  Not reported other reason (in this case special justification is needed) C0010/R0660 S.30.03  Outgoing Reinsurance Program basic data One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no reinsurance 0  Not reported other reason (in this case special justification is needed) C0010/R0670 S.30.04  Outgoing Reinsurance Program shares data One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no reinsurance 0  Not reported other reason (in this case special justification is needed) C0010/R0680 S.31.01  Share of reinsurers (including Finite Reinsurance and SPV's) One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no reinsurance 0  Not reported other reason (in this case special justification is needed) C0010/R0690 S.31.02  Special Purpose Vehicles One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Special Purpose Insurance Vehicles 0  Not reported other reason (in this case special justification is needed) C0010/R0740 S.36.01  IGT  Equity type transactions, debt and asset transfer One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no intragroup transaction (IGT) on Equity type transactions, debt and asset transfer 12  Not reported as no parent undertaking is a mixed activity insurance holding company where they are not part of a group as defined under Article 213 (2) (a), (b) and (c) of Solvency II Directive 0  Not reported other reason (in this case special justification is needed) C0010/R0750 S.36.02  IGT  Derivatives One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no IGT on Derivatives 12  Not reported as no parent undertaking is a mixed activity insurance holding company where they are not part of a group as defined under Article 213 (2) (a), (b) and (c) of Solvency II Directive 0  Not reported other reason (in this case special justification is needed) C0010/R0760 S.36.03  IGT  Internal reinsurance One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no IGT on Internal reinsurance 12  Not reported as no parent undertaking is a mixed activity insurance holding company where they are not part of a group as defined under Article 213 (2) (a), (b) and (c) of Solvency II Directive 0  Not reported other reason (in this case special justification is needed) C0010/R0770 S.36.04  IGT  Cost Sharing, contingent liabilities, off BS and other items One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no IGT on Cost Sharing, contingent liabilities, off Balance Sheet (BS) and other items 12  Not reported as no parent undertaking is a mixed activity insurance holding company where they are not part of a group as defined under Article 213 (2) (a), (b) and (c) of Solvency II Directive 0  Not reported other reason (in this case special justification is needed) C0010/R0790 SR.02.01  Balance Sheet One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no RFF/MAP 14  Not reported as refers to MAP fund 0  Not reported other reason (in this case special justification is needed) C0010/R0800 SR.12.01  Life and Health SLT Technical Provisions One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no RFF/MAP or no life and health SLT business 0  Not reported other reason (in this case special justification is needed) C0010/R0810 SR.17.01  Non Life Technical Provisions One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no RFF/MAP or no non life business 0  Not reported other reason (in this case special justification is needed) C0010/R0820 SR.22.02  Projection of future cash flows (Best Estimate  Matching portfolios) One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Matching Adjustment (MA) is applied 15 Not reported as refers to RFF or remaining part 0  Not reported other reason (in this case special justification is needed) C0010/R0830 SR.22.03  Information on the matching adjustment calculation One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no MA is applied 15 Not reported as refers to RFF or remaining part 0  Not reported other reason (in this case special justification is needed) C0010/R0840 SR.25.01  Solvency Capital Requirement  Only SF One of the options in the following closed list shall be used: 1  Reported as standard formula is used 2  Reported due to Article 112 request 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 0  Not reported other reason (in this case special justification is needed) C0010/R0850 SR.25.02  Solvency Capital Requirement  SF and PIM One of the options in the following closed list shall be used: 1  Reported 9  Not reported as use of full internal model 10  Not reported as use of standard formula 0  Not reported other reason (in this case special justification is needed) C0010/R0860 SR.25.03  Solvency Capital Requirement  IM One of the options in the following closed list shall be used: 1  Reported 8  Not reported as use of partial internal model 10  Not reported as use of standard formula 0  Not reported other reason (in this case special justification is needed) C0010/R0870 SR.26.01  Solvency Capital Requirement  Market risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0880 SR.26.02  Solvency Capital Requirement  Counterparty default risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0890 SR.26.03  Solvency Capital Requirement  Life underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0900 SR.26.04  Solvency Capital Requirement  Health underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0910 SR.26.05  Solvency Capital Requirement  Non Life underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0920 SR.26.06  Solvency Capital Requirement  Operational risk One of the options in the following closed list shall be used: 1  Reported 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0930 SR.26.07  Solvency Capital Requirement  Simplifications One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no simplified calculations used 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) C0010/R0940 SR.27.01  Solvency Capital Requirement  Non Life Catastrophe risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 0  Not reported other reason (in this case special justification is needed) S.01.02  Basic information General comments: This section relates to opening, quarterly and annual submission of information for individual entities. ITEM INSTRUCTIONS C0010/R0010 Undertaking name Legal name of the undertaking. Needs to be consistent over different submissions C0010/R0020 Undertaking identification code Identification code of the undertaking, using the following priority:  Legal Entity Identifier (LEI)  Identification code used in the local market, attributed by supervisory authority C0010/R0030 Type of code of undertaking Type of ID Code used for the Undertaking Identification code item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0010/R0040 Type of undertaking Identify the type of the reporting undertaking. The following closed list of options shall be used to identify the activity of the undertaking: 1  Undertakings pursuing both life and non life insurance activity 2  Life undertakings 3  Non Life undertakings C0010/R0050 Country of authorisation Identify the ISO 3166 1 alpha 2 code of the country where the undertaking was authorised (Home country) C0010/R0070 Language of reporting Identify the 2 letter code of ISO 639 1 code of the language used in the submission of information C0010/R0080 Reporting submission date Identify the ISO 8601 (yyyy mm dd) code of the date when the reporting to the supervisory authority is made C0010/R0090 Reporting reference date Identify the ISO 8601 (yyyy mm dd) code of the date identifying the last day of the reporting period C0010/R0100 Regular/Ad hoc submission Identify if the submission of information relates to regular submission of information or ad hoc. The following closed list of options shall be used: 1  Regular reporting 2  Ad hoc reporting C0010/R0110 Currency used for reporting Identify the ISO 4217 alphabetic code of the currency of the monetary amounts used in each report C0010/R0120 Accounting standards Identification of the accounting standards used for reporting items in S.02.01, financial statements valuation. The following closed list of options shall be used: 1  The undertaking is using International Financial Reporting Standards (IFRS) 2  The undertaking is using local generally accepted accounting principles (GAAP) (other than IFRS) C0010/R0130 Method of Calculation of the SCR Identify the method used to calculate the SCR. The following closed list of options shall be used: 1  Standard formula 2  Partial internal model 3  Full internal model C0010/R0140 Use of undertaking specific parameters Identify if the undertaking is reporting figures using undertaking specific parameters. The following closed list of options shall be used: 1  Use of undertaking specific parameters 2  Don't use undertaking specific parameters C0010/R0150 Ring Fenced Funds Identify if the undertaking is reporting activity by Ring Fenced Funds (RFF). The following closed list of options shall be used: 1  Reporting activity by RFF 2  Not reporting activity by RFF C0010/R0170 Matching adjustment Identify if the undertaking is reporting figures using the matching adjustment. The following closed list of options shall be used: 1  Use of matching adjustment 2  No use of matching adjustment C0010/R0180 Volatility adjustment Identify if the undertaking is reporting figures using the volatility adjustment. The following closed list of options shall be used: 1  Use of volatility adjustment 2  No use of volatility adjustment C0010/R0190 Transitional measure on the risk free interest rate Identify if the undertaking is reporting figures using the transitional adjustment to the relevant risk-free interest rate term structure. The following closed list of options shall be used: 1  Use of transitional measure on the risk free interest rate 2  No use of transitional measure on the risk free interest rate C0010/R0200 Transitional measure on technical provisions Identify if the undertaking is reporting figures using the transitional deduction to technical provisions. The following closed list of options shall be used: 1  Use of transitional measure on technical provisions 2  No use of transitional measure on technical provisions C0010/R0210 Initial submission or re submission Identify if it is an initial submission of information or a re submission of information in relation to a reporting reference date already reported. The following closed list of options shall be used: 1  Initial submission 2  Re submission S.01.03  Basic Information  RFF and matching adjustment portfolios General comments: This section relates to opening and annual submission of information for individual entities. All ring fenced funds and matching portfolios should be identified regardless if they are material for the purposes of submission of information. In the first table all ring fenced funds and matching adjustments portfolios shall be reported. In case a ring fenced fund has a matching portfolio not covering the full RFF three funds have to be identified, one for the RFF, other for the MAP inside the RFF and other for the remaining part of the fund (vice versa for the situations where a MAP has a RFF). In the second table the relations between the funds as explained in previous paragraph are explained. Only the funds with such relations shall be reported in the second table. ITEM INSTRUCTIONS List of all RFF/MAP (overlaps allowed) C0040 Fund /Portfolio Number Number which is attributed by the undertaking, corresponding to the unique number assigned to each ring fenced fund and matching adjustment portfolio. This number has to be consistent over time and shall be used to identify the ring fenced funds and the matching portfolio number in other templates. C0050 Name of ring fenced fund/Matching adjustment portfolio Indicate the name of the ring fenced fund and matching adjustment portfolio. When possible (if linked to a commercial product) the commercial name shall be used. If not possible, e.g. if the fund is linked to several commercial products, a different name shall be used. The name shall be unique and be kept consistent over time. C0060 RFF/MAP/Remaining part of a fund Indicate if it is a ring fenced fund or a matching portfolio. In the cases where other funds are included within one fund this cell shall identify the type of each fund or sub fund. One of the options in the following closed list shall be used: 1  Ring fenced fund 2  Matching portfolio 3  Remaining part of a fund C0070 RFF/MAP with sub RFF/MAP Identify if the fund identified has other funds embedded. One of the options in the following closed list shall be used: 1  Fund with other funds embedded 2  Not a fund with other funds embedded Only the mother fund shall be identified with option 1. C0080 Material Indicate if the ring fenced fund or a matching portfolio is material for the purposes of detailed submission of information. One of the options in the following closed list shall be used: 1  Material 2  Not material In case of fund with other funds embedded, this item is to be reported only for the mother fund. C0090 Article 304 Indicate whether the RFF is under Article 304 of Solvency II Directive. One of the following option shall be used: 1  RFF under Article 304  with the option for the equity risk sub module 2  RFF under Article 304  without the option for the equity risk sub module 3  RFF not under Article 304 List of RFF/MAP with sub RFF/MAP C0100 Number of RFF/MAP with sub RFF/MAP For the funds with other funds embedded (option 1 reported in item C0070) identify the number as defined for item C0040. The fund shall be repeated for as many rows as needed to report the funds embedded. C0110 Number of sub RFF/MAP Identify the number of the funds embedded in other funds as defined for item C0040. C0120 Sub RFF/MAP Identify if the nature of the fund embedded in other funds. One of the options in the following closed list shall be used: 1  Ring fenced fund 2  Matching portfolio S.02.01  Balance sheet General comments: This section relates to opening, quarterly and annual submission of information for individual entities, ring fenced funds and remaining part. The Solvency II value column (C0010) shall be completed using the valuation principles set out in the Directive2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency 2 Technical Standards and Guidelines. With regards to the Statutory accounts value column (C0020), recognition and valuation methods are the ones used by undertakings in their statutory accounts in accordance with the local GAAP or IFRS if accepted as local GAAP. In template SR.02.01 this column is only applicable if the development of financial statements by RFF is required by national law. The default instruction is that each item shall be reported in the Statutory accounts value column, separately. However, in the Statutory accounts value column the dotted rows were introduced in order to enable the reporting of aggregated figures if the split figures are not available. ITEM INSTRUCTIONS Assets Z0020 Ring fenced fund or remaining part Identifies whether the reported figures are with regard to a RFF or to the remaining part. One of the options in the following closed list shall be used: 1  RFF 2  Remaining part Z0030 Fund number When item Z0020 = 1, this is a unique number of fund, as attributed by the undertaking. It shall remain unvarying over time. It shall not be re used for any other fund. The number shall be used consistently across all templates, where relevant, to identify that fund. When item Z0020 = 2, then report 0 C0020/R0010 Goodwill Intangible asset that arises as the result of a business combination and that represents the economic value of assets that cannot be individually identified or separately recognised in a business combination. C0020/R0020 Deferred acquisition costs Acquisition costs relating to contracts in force at the balance sheet date which are carried forward from one reporting period to subsequent reporting periods, relating to the unexpired periods of risks. In relation to life business, acquisition costs are deferred when it is probable that they will be recovered. C0010 C0020/R0030 Intangible assets Intangible assets other than goodwill. An identifiable non monetary asset without physical substance. C0010 C0020/R0040 Deferred tax assets Deferred tax assets are the amounts of income taxes recoverable in future periods in respect of: (a) deductible temporary differences; (b) the carryforward of unused tax losses; and/or (c) the carryforward of unused tax credits. C0010 C0020/R0050 Pension benefit surplus This is the total of net surplus related to employees' pension scheme. C0010 C0020/R0060 Property, plant & equipment held for own use Tangible assets which are intended for permanent use and property held by the undertaking for own use. It includes also property for own use under construction. C0010 C0020/R0070 Investments (other than assets held for index linked and unit linked contracts) This is the total amount of investments, excluding assets held for index linked and unit linked contracts. C0010 C0020/R0080 Property (other than for own use) Amount of the property, other than for own use. It includes also property under construction other than for own use. C0010 C0020/R0090 Holdings in related undertakings, including participations Participations as defined in Article 13(20) and 212 (2) and holdings in related undertakings in Article 212(1)(b) of Directive 2009/138/EC. When part of the assets regarding participation and related undertakings refer to unit and index linked contracts, these parts shall be reported in Assets held for index linked and unit linked contracts in C0010 C0020/R0220. C0010 C0020/R0100 Equities This is the total amount of equities, listed and unlisted. With regard to statutory accounts values column (C0020), where  the split between listed and unlisted is not available, this item shall reflect the sum. C0010 C0020/R0110 Equities  listed Shares representing corporations' capital, e.g. representing ownership in a corporation, negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. It shall exclude holdings in related undertakings, including participations. With regard to statutory accounts values column (C0020), where the split between listed and unlisted is not available, this item shall not be reported. C0010 C0020/R0120 Equities  unlisted Shares representing corporations' capital, e.g. representing ownership in a corporation, not negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. It shall exclude holdings in related undertakings, including participations. With regard to statutory accounts values column (C0020), where the split between listed and unlisted is not available, this item shall not be reported. C0010 C0020/R0130 Bonds This is the total amount of government bonds, corporate bonds, structured notes and collateralised securities. With regard to statutory accounts values column (C0020)  where the split of bonds is not available, this item shall reflect the sum. C0010 C0020/R0140 Government Bonds Bonds issued by public authorities, whether by central governments, supra national government institutions, regional governments or local authorities and bonds that are fully, unconditionally and irrevocably guaranteed by the European Central Bank, Member States' central government and central banks denominated and funded in the domestic currency of that central government and the central bank, multilateral development banks referred to in paragraph 2 of Article 117 of Regulation (EU) No 575/2013 or international organisations referred to in Article 118 of Regulation (EU) No 575/2013, where the guarantee meets the requirements set out in Article 215 of Delegated Regulation (EU) 2015/35. With regard to statutory accounts values column (C0020), where the split between bonds, structured products and collateralised securities is not available, this item shall not be reported. C0010 C0020/R0150 Corporate Bonds Bonds issued by corporations With regard to statutory accounts values column (C0020), where  the split between bonds, structured products and collateralised securities is not available, this item shall not be reported. C0010 C0020/R0160 Structured notes Hybrid securities, combining a fixed income (return in a form of fixed payments) instrument with a series of derivative components. Excluded from this category are fixed income securities that are issued by sovereign governments. Concerns securities that have embedded any categories of derivatives, including Credit Default Swaps (CDS), Constant Maturity Swaps (CMS), Credit Default Options (CDOp). Assets under this category are not subject to unbundling. With regard to statutory accounts values column (C0020), where  the split between bonds, structured products and collateralised securities is not available, this item shall not be reported. C0010 C0020/R0170 Collateralised securities Securities whose value and payments are derived from a portfolio of underlying assets. Includes Asset Backed Securities (ABS), Mortgage Backed securities (MBS), Commercial Mortgage Backed securities (CMBS), Collateralised Debt Obligations (CDO), Collateralised Loan Obligations (CLO), Collateralised Mortgage Obligations (CMO) With regard to statutory accounts values column (C0020), where the split between bonds, structured products and collateralised securities is not available, this item shall not be reported. C0010 C0020/R0180 Collective Investments Undertakings Collective investment undertaking means an undertaking for collective investment in transferable securities (UCITS) as defined in Article 1(2) of Directive 2009/65/EC of the European Parliament and of the Council or an alternative investment fund (AIF) as defined in Article 4(1)(a) of Directive 2011/61/EU of the European Parliament and of the Council. C0010 C0020/R0190 Derivatives A financial instrument or other contract with all three of the following characteristics: (a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange (FX) rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). (b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. (c) It is settled at a future date. Solvency II value, only if positive, of the derivative as of the reporting date is reported here (in case of negative value, see R0790). C0010 C0020/R0200 Deposits other than cash equivalents Deposits other than cash equivalents that cannot be used to make payments until before a specific maturity date and that are not exchangeable for currency or transferable deposits without any kind of significant restriction or penalty. C0010 C0020/R0210 Other investments Other investments not covered already within investments reported above. C0010 C0020/R0220 Assets held for index linked and unit linked contracts Assets held for index linked and unit linked contracts (classified in line of business 31 as defined in Annex I of Delegated Regulation (EU) 2015/35). C0010 C0020/R0230 Loans and mortgages This is the total amount of loans and mortgages, i.e. financial assets created when undertakings lend funds, either with or without collateral, including cash pools. With regard to statutory accounts values column (C0020)  where the split of the split of loans & mortgages is not available, this item shall reflect the sum C0010 C0020/R0240 Loans on policies Loans made to policyholders, collateralised on policies (underlying technical provisions). With regard to statutory accounts values column (C0020), where  the split between loans on policies, loans on mortgages to individuals and other loans and mortgages is not available, this item shall not be reported. C0010 C0020/R0250 Loans and mortgages to individuals Financial assets created when creditors lend funds to debtors  individuals, with collateral or not, including cash pools. With regard to statutory accounts values column (C0020), where  the split between loans on policies, loans on mortgages to individuals and other loans and mortgages is not available, this item shall not be reported. C0010 C0020/R0260 Other loans and mortgages Financial assets created when creditors lend funds to debtors  others, not classifiable in item R0240 or R0250, with collateral or not, including cash pools. With regard to statutory accounts values column (C0020), where  the split between loans on policies, loans on mortgages to individuals and other loans and mortgages is not available, this item shall not be reported. C0010 C0020/R0270 Reinsurance recoverables from: This is the total amount of reinsurance recoverables. It corresponds to the amount of reinsurer share of technical provisions (including Finite reinsurance and SPV). C0010 C0020/R0280 Non life and health similar to non life Reinsurance recoverables in respect of technical provisions for non life and health similar to non life. With regard to statutory accounts values column (C0020), where the split between non life excluding health and health similar to non life is not available this item shall reflect the sum. C0010 C0020/R0290 Non life excluding health Reinsurance recoverables in respect of technical provisions for non life business, excluding technical provisions for health  similar to non life C0010 C0020/R0300 Health similar to non life Reinsurance recoverables in respect of technical provisions for health similar to non  life. C0010 C0020/R0310 Life and health similar to life, excluding health and index linked and unit linked Reinsurance recoverable in respect of technical provisions for life and health similar to life, excluding health and index linked and unit linked With regard to statutory accounts values column (C0020), where the split between life excluding health and index linked and unit linked and health similar to life is not available, this item shall reflect the sum. C0010 C0020/R0320 Health similar to life Reinsurance recoverables in respect of technical provisions for health similar to life. C0010 C0020/R0330 Life excluding health and index linked and unit linked Reinsurance recoverables in respect of technical provisions for life business, excluding technical provisions health similar to life techniques and technical provisions for index linked and unit linked. C0010 C0020/R0340 Life index linked and unit linked Reinsurance recoverables in respect of technical provisions for life index linked and unit linked business. C0010 C0020/R0350 Deposits to cedants Deposits relating to reinsurance accepted. C0010 C0020/R0360 Insurance and intermediaries receivables Amounts past due for payment by policyholders, insurers, and other linked to insurance business, that are not included in cash in flows of technical provisions. It shall include receivables from reinsurance accepted. C0010 C0020/R0370 Reinsurance receivables Amounts past due by reinsurers and linked to reinsurance business that are not included in reinsurance recoverables. It might include: the amounts past due from receivables from reinsurers that relate to settled claims of policyholders or beneficiaries; receivables from reinsurers in relation to other than insurance events or settled insurance claims, for example commissions. C0010 C0020/R0380 Receivables (trade, not insurance) Includes amounts receivables from employees or various business partners (not insurance related), including public entities. C0010 C0020/R0390 Own shares (held directly) This is the total amount of own shares held directly by the undertaking. C0010 C0020/R0400 Amounts due in respect of own fund items or initial fund called up but not yet paid in Value of the amount due in respect of own fund items or initial fund called up but not yet paid in. C0010 C0020/R0410 Cash and cash equivalents Notes and coins in circulation that are commonly used to make payments, and deposits exchangeable for currency on demand at par and which are directly usable for making payments by cheque, draft, giro order, direct debit/credit, or other direct payment facility, without penalty or restriction. Bank accounts shall not be netted off, thus only positive accounts shall be recognised in this item and bank overdrafts shown within liabilities unless where both legal right of offset and demonstrable intention to settle net exist. C0010 C0020/R0420 Any other assets, not elsewhere shown This is the amount of any other assets not elsewhere already included within balance Sheet items. C0010 C0020/R0500 Total assets This is the overall total amount of all assets. Liabilities C0010 C0020/R0510 Technical provisions  non life Sum of the technical provisions non life. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of Minimum capital requirement (MCR) calculation. With regard to statutory accounts values column (C0020), where the split of technical provisions for non life between non  life (excluding health) and health (similar to non  life) is not possible, this item shall reflect the sum. C0010 C0020/R0520 Technical provisions  non life (excluding health) This is the total amount of technical provisions for non  life business (excluding health). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0530 Technical provisions  non life (excluding health)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as whole (replicable/hedgeable portfolio) for non  life business (excluding health). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0540 Technical provisions  non life (excluding health)  Best estimate This is the total amount of best estimate of technical provisions for non  life business (excluding health). Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0550 Technical provisions  non life (excluding health)  Risk margin This is the total amount of risk margin of technical provisions for non  life business (excluding health). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010 C0020/R0560 Technical provisions  health (similar to non life) This is the total amount of technical provisions for health (similar to non  life). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0570 Technical provisions  health (similar to non life)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable/hedgeable portfolio) for health (similar to non life). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0580 Technical provisions  health(similar to non life)  Best estimate This is the total amount of best estimate of technical provisions for health business (similar to non life). Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0590 Technical provisions  health (similar to non  life)  Risk margin This is the total amount of risk margin of technical provisions for health business (similar to non life). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010 C0020/R0600 Technical provisions  life (excluding index linked and unit linked) Sum of the technical provisions life (excluding index linked and unit linked). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. With regard to statutory accounts values column (C0020), where the split of technical provisions life (excluding index  linked and unit  linked) between health (similar to life) and life (excluding health, index  linked and unit  linked) is not possible, this item shall reflect the sum. C0010 C0020/R0610 Technical provisions  health (similar to life) This is the total amount of technical provisions for health (similar to life) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0620 Technical provisions  health (similar to life)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable/hedgeable portfolio) for health (similar to life) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0630 Technical provisions  health (similar to life)  Best estimate This is the total amount of best estimate of technical provisions for health (similar to life) business. Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0640 Technical provisions  health (similar to life)  Risk margin This is the total amount of risk margin of technical provisions for health (similar to life) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010 C0020/R0650 Technical provisions  life (excl. health and index linked and unit linked) This is the total amount of technical provisions for life (excluding health and index  linked and unit  linked) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0660 Technical provisions  life (excl. health and index linked and unit linked)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable/hedgeable portfolio) for life (excluding health and index  linked and unit  linked) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0670 Technical provisions  life (excl. health and index linked and unit linked)  Best estimate This is the total amount of best estimate of technical provisions for life (excluding health and index  linked and unit  linked) business. Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0680 Technical provisions  life (excl. health and index linked and unit linked)  Risk margin This is the total amount of risk margin of technical provisions for life (excluding health and index  linked and unit  linked) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010 C0020/R0690 Technical provisions  index linked and unit linked This is the total amount of technical provisions for index  linked and unit  linked business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0700 Technical provisions  index linked and unit linked  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable/hedgeable portfolio) for index  linked and unit  linked business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0710 Technical provisions  index linked and unit linked  Best estimate This is the total amount of best estimate of technical provisions for index  linked and unit  linked business. Best estimate shall be reported gross of reinsurance This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0720 Technical provisions  index linked and unit linked  Risk margin This is the total amount of risk margin of technical provisions for index  linked and unit  linked business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0020/R0730 Other technical provisions Other technical provisions, as recognised by undertakings in their statutory accounts, in accordance with the local GAAP or IFRS. C0010 C0020/R0740 Contingent liabilities A contingent liability is defined as: a) a possible obligation that arises from past events and whose existence will be confirmed only by the occurrence or non occurrence of one or more uncertain future events not wholly within the control of the entity; or b) a present obligation that arises from past events even if: (i) it is not probable that an outflow of resources embodying economic benefits will be required to settle the obligation; or (ii) the amount of the obligation cannot be measured with sufficient reliability. The amount of contingent liabilities recognised in the balance sheet shall follow the criteria set in Article 11 of the Delegated Regulation (EU) 2015/35. C0010 C0020/R0750 Provisions other than technical provisions Liabilities of uncertain timing or amount, excluding the ones reported under Pension benefit obligations. The provisions are recognised as liabilities (assuming that a reliable estimate can be made) when they represent obligations and it is probable that an outflow of resources embodying economic benefits will be required to settle the obligations. C0010 C0020/R0760 Pension benefit obligations This is the total net obligations related to employees' pension scheme. C0010 C0020/R0770 Deposits from reinsurers Amounts (e.g. cash) received from reinsurer or deducted by the reinsurer according to the reinsurance contract. C0010 C0020/R0780 Deferred tax liabilities Deferred tax liabilities are the amounts of income taxes payable in future periods in respect of taxable temporary differences. C0010 C0020/R0790 Derivatives A financial instrument or other contract with all three of the following characteristics: (a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). (b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. (c) It is settled at a future date. Only derivative liabilities shall be reported on this row (i.e. derivatives with negative values as of the reporting date.) Derivatives assets shall be reported under C0010 C0020/R0190. Undertakings which do not value derivatives in their Local GAAP do not need to provide a financial statements value. C0010 C0020/R0800 Debts owed to credit institutions Debts, such as mortgage and loans, owed to credit institutions, excluding bonds held by credit institutions (it is not possible for the undertaking to identify all the holders of the bonds that it issues) and subordinated liabilities. It This shall also include bank overdrafts. C0010 C0020/R0810 (L20) Financial liabilities other than debts owed to credit institutions Financial liabilities including bonds issued by undertaking (held by credit institutions or not), structured notes issued by the undertaking itself and mortgage and loans due to other entities than credit institutions. Subordinated liabilities shall not be included here. C0010 C0020/R0820 Insurance and intermediaries payables Amounts past due to policyholders, insurers and other business linked to insurance, but that are not technical provisions. Includes amounts past due to (re)insurance intermediaries (e.g. commissions due to intermediaries but not yet paid by the undertaking). Excludes loans & mortgages due to other insurance companies, if they only relate to financing and are not linked to insurance business (such loans and mortgages shall be reported as financial liabilities). It shall include payables from reinsurance accepted. C0010 C0020/R0830 Reinsurance payables Amounts payable, past due to reinsurers (in particular current accounts) other than deposits linked to reinsurance business, that are not included in reinsurance recoverables. Includes payables to reinsurers that relate to ceded premiums. C0010 C0020/R0840 Payables (trade, not insurance) This is the total amount trade payables, including amounts due to employees, suppliers, etc. and not insurance related, parallel to receivables (trade, not insurance) on asset side; includes public entities. C0010 C0020/R0850 Subordinated liabilities Subordinated liabilities are debts which rank after other specified debts when undertaking is liquidated. This is the total of subordinated liabilities classified as Basic Own Funds and those that are not included in Basic Own Funds. With regard to statutory accounts values column (C0020), where the split between subordinated liabilities not in basic own funds and subordinated liabilities in basic own funds is not available, this item shall reflect the sum. C0010 C0020/R0860 Subordinated liabilities not in Basic Own Funds Subordinated liabilities are debts which rank after other specified debts when undertaking is liquidated. Other debts may be even more deeply subordinated. Only subordinated liabilities that are not classified in Basic Own Funds shall be presented here. With regard to statutory accounts values column (C0020), where the split between subordinated liabilities not in basic own funds and subordinated liabilities in basic own funds is not available, this item shall not be reported. C0010 C0020/R0870 Subordinated liabilities in Basic Own Funds Subordinated liabilities classified in Basic Own Funds. With regard to statutory accounts values column (C0020), where  the split between subordinated liabilities not in basic own funds and subordinated liabilities in basic own funds is not available, this item shall not be reported. C0010 C0020/R0880 Any other liabilities, not elsewhere shown This is the total of any other liabilities, not elsewhere already included in other Balance Sheet items. C0010 C0020/R0900 Total liabilities This is the overall total amount of all liabilities C0010/R1000 Excess of assets over liabilities This is the total of undertaking's excess of assets over liabilities, valued in accordance with Solvency II valuation basis. Value of the assets minus liabilities. C0020/R1000 Excess of assets over liabilities (statutory accounts value) This is the total of excess of assets over liabilities of statutory accounts value column. S.02.02  Assets and liabilities by currency General comment: This section relates to annual submission of information for individual entities. This template is to be filled in accordance to the Balance sheet (S.02.01). Valuation principles are laid down in Directive 2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency II Technical Standards and Guidelines. This template is not required to be submitted if one single currency represents more than 90 % of assets and also of liabilities. If submitted, information on the reporting currency shall always be reported regardless of the amount of assets and liabilities. Information reported by currency shall at least represent 90 % of the total assets and of the total liabilities. The remaining 10 % shall be aggregated. If a specific currency has to be reported for either assets or liabilities to comply with the 90 % rule then that currency shall be reported for both assets and liabilities. ITEM INSTRUCTIONS C0010/R0010 Currencies Identify the ISO 4217 alphabetic code of each currency to be reported. C0020/R0020 Total value of all currencies  Investments (other than assets held for index linked and unit linked contracts) Report the total value of the investments (other than assets held for index linked and unit linked contracts) for all currencies. C0030/R0020 Value of the reporting currency  Investments (other than assets held for index linked and unit linked contracts) Report the value of the investments (other than assets held for index linked and unit linked contracts) for the reporting currency. C0040/R0020 Value of the remaining other currencies  Investments (other than assets held for index linked and unit linked contracts) Report the total value of the investments (other than assets held for index linked and unit linked contracts) for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0020) and in the material currencies reported by currency (C0050/R0020). C0050/R0020 Value of material currencies  Investments (other than assets held for index linked and unit linked contracts) Report the value of the investments (other than assets held for index linked and unit linked contracts) for each of the currencies required to be reported separately. C0020/R0030 Total value of all currencies  Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) Report the total value of other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) for all currencies. C0030/R0030 Value of the reporting currency  Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) Report the value of the other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) for the reporting currency. C0040/R0030 Value of remaining other currencies  Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) Report the total value the other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0030) and in the currencies reported by currency (C0050/R0030). C0050/R0030 Value of material currencies  Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) Report the value of the other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) for each of the currencies required to be reported separately. C0020/R0040 Total value of all currencies  Assets held for index linked and unit linked contracts Report the total value of the assets held for index linked and unit linked contracts for all currencies. C0030/R0040 Value of the reporting currency  Assets held for index linked and unit linked contracts Report the value of the assets held for index linked and unit linked contracts for the reporting currency. C0040/R0040 Value of remaining other currencies  Assets held for index linked and unit linked contracts Report the total value of the assets held for index linked and unit linked contracts for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0040) and in the currencies reported by currency (C0050/R0040). C0050/R0040 Value of material currencies  Assets held for index linked and unit linked contracts Report the value of the assets held for index linked and unit linked contracts for all currencies required to be reported separately. C0020/R0050 Total value of all currencies  Reinsurance recoverables Report the total value of the reinsurance recoverables for all currencies. C0030/R0050 Value of the reporting currency  Reinsurance recoverables Report the value of the reinsurance recoverables for the reporting currency. C0040/R0050 Value of remaining other currencies  Reinsurance recoverables Report the total value of the reinsurance recoverables for remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0050) and in the currencies reported by currency (C0050/R0050). C0050/R0050 Value of material currencies  Reinsurance recoverables Report the value of the Reinsurance recoverables for each of the currencies required to be reported separately. C0020/R0060 Total value of all currencies  Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables Report the total value of the deposits to cedants, insurance and intermediaries receivables and reinsurance receivables for all currencies. C0030/R0060 Value of the reporting currency  Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables Report the value of the deposits to cedants, insurance and intermediaries receivables and reinsurance receivables for the reporting currency. C0040/R0060 Value of remaining other currencies  Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables Report the value of the deposits to cedants, insurance and intermediaries receivables and reinsurance receivables for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0060) and in the currencies reported by currency (C0050/R0060). C0050/R0060 Value of material currencies  Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables Report the value of the deposits to cedants, insurance and intermediaries receivables and reinsurance receivables for each of the currencies required to be reported separately. C0020/R0070 Total value of all currencies  Any other assets Report the total value of any other assets for all currencies. C0030/R0070 Value of the reporting currency  Any other assets Report the value of any other assets for the reporting currency. C0040/R0070 Value of remaining other currencies  Any other assets Report the total value of any other assets for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0070) and in the currencies reported by currency (C0050/R0070). C0050/R0070 Value of material currencies  Any other assets Report the value of any other assets for each of the currencies required to be reported separately. C0020/R0100 Total value of all currencies  Total assets Report the total value of the total assets for all currencies. C0030/R0100 Value of the reporting currency  Total assets Report the value of total assets for the reporting currency. C0040/R0100 Value of remaining other currencies  Total assets Report the value of total assets for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0100) and in the currencies reported by currency (C0050/R0100). C0050/R0100 Value of material currencies  Total assets Report the value of total assets for each of the currencies required to be reported separately. C0020/R0110 Total value of all currencies  Technical provisions (excluding index linked and unit linked contracts) Report the total value of the technical provisions (excl. index linked and unit linked contracts) for all currencies. C0030/R0110 Value of the reporting currency  Technical provisions (excluding index linked and unit linked contracts) Report the value of the technical provisions (excl. index linked and unit linked contracts) for the reporting currency C0040/R0110 Value of remaining other currencies  Technical provisions (excluding index linked and unit linked contracts) Report the total value of the technical provisions (excl. index linked and unit linked contracts) for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0110) and in the currencies reported by currency (C0050/R0110). C0050/R0110 Value of material currencies  Technical provisions (excluding index linked and unit linked contracts) Report the value of the Technical provisions (excl. index linked and unit linked contracts) for each of the currencies required to be reported separately C0020/R0120 Total value of all currencies  Technical provisions  index linked and unit linked contracts Report the total value of the technical provisions  index linked and unit linked contracts for all currencies. C0030/R0120 Value of the reporting currency  Technical provisions  index linked and unit linked contracts Report the value of the technical provisions  index linked and unit linked contracts for the reporting currency. C0040/R0120 Value of remaining other currencies  Technical provisions  index linked and unit linked contracts Report the value of the technical provisions  index linked and unit linked contracts for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0120) and in the currencies reported by currency (C0050/R0120). C0050/R0120 Value of material currencies  Technical provisions  index linked and unit linked contracts Report the value of the technical provisions  index linked and unit linked contracts for each of the currencies required to be reported separately. C0020/R0130 Total value of all currencies  Deposits from reinsurers and insurance, intermediaries and reinsurance payables Report the total value of the deposits from reinsurers and insurance, intermediaries and reinsurance payables for all currencies. C0030/R0130 Value of the reporting currency  Deposits from reinsurers and insurance, intermediaries and reinsurance payables Report the value of the deposits from reinsurers and insurance, intermediaries and reinsurance payables for the reporting currency. C0040/R0130 Value of remaining other currencies  Deposits from reinsurers and insurance, intermediaries and reinsurance payables Report the value of the deposits from reinsurers and insurance, intermediaries and reinsurance payables for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0130) and in the currencies reported by currency (C0050/R0130). C0050/R0130 Value of material currencies  Deposits from reinsurers and insurance, intermediaries and reinsurance payables Report the value of the deposits from reinsurers and insurance, intermediaries and reinsurance payables for each of the currencies required to be reported separately. C0020/R0140 Total value of all currencies  Derivatives Report the total value of the derivatives for all currencies. C0030/R0140 Value of the reporting currency  Derivatives Report the value of the derivatives for the reporting currency. C0040/R0140 Value of remaining other currencies  Derivatives Report the total value of the derivatives for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0140) and in the currencies reported by currency (C0050/R0140). C0050/R0140 Value of material currencies  Derivatives Report the value of the derivatives for each of the currency required to be reported separately. C0020/R0150 Total value of all currencies  Financial liabilities Report the total value of the financial liabilities for all currencies. C0030/R0150 Value of the reporting currency  Financial liabilities Report the value of the financial liabilities for the reporting currency. C0040/R0150 Value of remaining other currencies  Financial liabilities Report the total value of the financial liabilities for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0150) and in the currencies reported by currency (C0050/R0150). C0050/R0150 Value of material currencies  Financial liabilities Report the value of the financial liabilities for each of the currencies required to be reported separately. C0020/R0160 Total value of all currencies  Contingent liabilities Report the total value of the Contingent liabilities for all currencies. C0030/R0160 Value of the reporting currency  Contingent liabilities Report the value of the contingent liabilities for the reporting currency. C0040/R0160 Value of remaining other currencies  Contingent liabilities Report the total value of the contingent liabilities for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0160) and in the currencies reported by currency (C0050/R0160). C0050/R0160 Value of material currencies  Contingent liabilities Report the value of the contingent liabilities for each of the currencies required to be reported separately C0020/R0170 Total value of all currencies  Any other liabilities Report the total value of any other liabilities for all currencies. C0030/R0170 Value of the reporting currency  Any other liabilities Report the value of any other liabilities for the reporting currency. C0040/R0170 Value of remaining other currencies  Any other liabilities Report the total value of any other liabilities for remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0170) and in the currencies reported by currency (C0050/R0170). C0050/R0170 Value of material currencies  Any other liabilities Report the value of any other liabilities for each of the currencies required to be reported separately. C0020/R0200 Total value of all currencies  Total liabilities Report the total value of the total liabilities for all currencies. C0030/R0200 Value of the reporting currency  Total liabilities Report the value of total liabilities for the reporting currency. C0040/R0200 Value of remaining other currencies  Total liabilities Report the total value of total liabilities for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0200) and in the currencies reported by currency (C0050/R0200). C0050/R0200 Value of material currencies  Total liabilities Report the value of total liabilities for each of the currency required to be reported separately. S.03.01  Off balance sheet items  General General comments: This section relates to annual submission of information for individual entities. This section includes the information referring to off balance sheet items and the maximum and solvency II value of contingent liabilities in Solvency II balance sheet. As regards the Solvency II value, the instructions define the items from a recognition perspective. Valuation principles are laid down in Directive 2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency II Technical Standards and Guidelines. Guarantees require the issuer to make specified payments to reimburse the holder for a loss it incurs if a specified debtor fails to make payment when due under the original or modified terms of a debt instrument. These guarantees can have various legal forms, such as financial guarantees, letters of credit, credit default contracts. These items shall not include guarantees stemming from insurance contracts, which are recognised in technical provisions. A contingent liability is defined as: a) a possible obligation that arises from past events and whose existence will be confirmed only by the occurrence or non occurrence of one or more uncertain future events not wholly within the control of the entity; or b) a present obligation that arises from past events even if: i. it is not probable that an outflow of resources embodying economic benefits will be required to settle the obligation; or ii. the amount of the obligation cannot be measured with sufficient reliability. Collateral is an asset with a monetary value or a commitment that secure the lender against the defaults of the borrower. The guarantees listed in this template are not reported in S.03.02 and S.03.03. This means that only limited guarantees are to be reported in this template. ITEM INSTRUCTIONS C0010/R0010 Maximum value  Guarantees provided by the undertaking, including letters of credit Sum of all possible cash out flows related to guarantees if events triggering guarantees were all to happen in relation to guarantees provided by the undertaking to another party. It includes cash flows related to letter of credit. In case any guarantee is also identified as contingent liability under R0310, the maximum amount shall also be included in this row. C0010/R0020 Maximum value  Guarantees provided by the undertaking, including letters of credit, of which, guarantees, including letters of credit provided to other undertakings of the same group Part of C0010/R0010 related to guarantees, including letters of credit, provided to other undertakings of the same group. C0020/R0010 Value of guarantee/collateral/contingent liabilities  Guarantees provided by the undertaking, including letters of credit Solvency II value of the guarantees provided by the undertaking, including letters of credit C0020/R0020 Value of guarantee/collateral/contingent liabilities  Guarantees provided by the undertaking, including letters of credit, of which, guarantees, including letters of credit provided to other undertakings of the same group Part of C0020/R0010 related guarantees, including letters of credit provided to other undertakings of the same group. C0010/R0030 Maximum value  Guarantees received by the undertaking, including letters of credit Sum of all possible cash in flows related to guarantees if events triggering guarantees were all to happen in relation to guarantees received by the undertaking from another party to guarantee the payment of the liabilities due by the undertaking (includes letter of credit, undrawn committed borrowing facilities). C0010/R0040 Maximum value  Guarantees received by the undertaking, including letters of credit, of which, guarantees, including letters of credit received from other undertakings of the same group Part of C0010/R0030 related to guarantees, including letters of credit received from other undertakings of the same group. C0020/R0030 Value of guarantee/collateral/contingent liabilities  Guarantees received by the undertaking, including letters of credit Solvency II value of the guarantees received by the undertaking, including letters of credit. C0020/R0040 Value of guarantee/collateral/contingent liabilities  Guarantees received by the undertaking, including letters of credit, of which, guarantees, including letters of credit received from other undertakings of the same group Part of C0020/R0030 related to guarantees, including letters of credit received from other undertakings of the same group. C0020/R0100 Value of guarantee/collateral/contingent liabilities Collateral held for loans made or bonds purchased Solvency II value of the collaterals held for loans made or bonds purchased. C0020/R0110 Value of guarantee/collateral/contingent liabilities Collateral held for derivatives Solvency II value of the collaterals held for derivatives. C0020/R0120 Value of guarantee/collateral/contingent liabilities  Assets pledged by reinsurers for ceded technical provisions Solvency II value of the assets pledged by reinsurers for ceded technical provisions. C0020/R0130 Value of guarantee/collateral/contingent liabilities  Other collateral held Solvency II value of other collaterals held. C0020/R0200 Value of guarantee/collateral/contingent liabilities Total collateral held Total Solvency II value of the collaterals held. C0030/R0100 Value of assets for which collateral is held  Collateral held for loans made or bonds purchased Solvency II value of the assets for which the collateral for loans made or bonds purchased is held. C0030/R0110 Value of assets for which collateral is held  Collateral held for derivatives Solvency II value of the assets for which the collateral for derivatives is held. C0030/R0120 Value of assets for which collateral is held  Assets pledged by reinsurers for ceded technical provisions Solvency II value of the assets for which the collateral on assets pledged by reinsurers for ceded technical provisions is held. C0030/R0130 Value of assets for which collateral is held  Other collateral held Solvency II value of the assets for which the other collateral is held. C0030/R0200 Value of assets for which collateral is held  Total collateral held Total Solvency II value of the assets for which the total collateral is held. C0020/R0210 Value of guarantee/collateral/contingent liabilities  Collateral pledged for loans received or bonds issued Solvency II value of the collaterals pledged for loans received or bonds issued. C0020/R0220 Value of guarantee/collateral/contingent liabilities  Collateral pledged for derivatives Solvency II value of the collaterals pledged for derivatives. C0020/R0230 Value of guarantee/collateral/contingent liabilities  Assets pledged to cedants for technical provisions (reinsurance accepted) Solvency II value of the assets pledged to cedants for technical provisions (reinsurance accepted). C0020/R0240 Value of guarantee/collateral/contingent liabilities  Other collateral pledged Solvency II value of the collateral pledged for other collateral. C0020/R0300 Value of guarantee/collateral/contingent liabilities  Total collateral pledged Total Solvency II value of the collateral pledged. C0040/R0210 Value of liabilities for which collateral is pledged  Collateral pledged for loans received or bonds issued Solvency II value of the liabilities for which the collateral for loans received or bonds issued is pledged. C0040/R0220 Value of liabilities for which collateral is pledged  Collateral pledged for derivatives Solvency II value of the liabilities for which the collateral for derivatives is pledged. C0040/R0230 Value of liabilities for which collateral is pledged  Assets pledged to cedants for technical provisions (reinsurance accepted) Solvency II value of the liabilities for which the assets are pledged to cedants for technical provisions (reinsurance accepted). C0040/R0240 Value of liabilities for which collateral is pledged  Other collateral pledged Solvency II value of the liabilities for which other collateral is pledged. C0040/R0300 Value of liabilities for which collateral is pledged  Total collateral pledged Total Solvency II value of the liabilities for which the collateral is pledged. C0010/R0310 Maximum value  Contingent liabilities not in Solvency II Balance Sheet Maximum possible value, regardless of their probability (i.e. future cash out flows required to settle the contingent liability over the lifetime of that contingent liability, discounted at the relevant risk free interest rate term structure) of contingent liabilities that are not included in those valued in Solvency II Balance Sheet (item C0010/R0740 of S.02.01). This shall relate to contingent liabilities that are not material. This amount shall include guarantees reported in R0010 if considered as contingent liabilities. C0010/R0320 Maximum value  Contingent liabilities not in Solvency II Balance Sheet, of which contingent liabilities toward entities of the same group Part of C0010/R0310 related to contingent liabilities toward entities of the same group. C0010/R0330 Maximum value  Contingent liabilities in Solvency II Balance Sheet Maximum possible value, regardless of their probability (i.e. future cash out  flows required to settle the contingent liability over the lifetime of that contingent liability, discounted at the relevant risk free interest rate term structure) of contingent liabilities that are valued in Solvency II Balance Sheet as defined in Article 11 of the Delegated Regulation (EU) 2015/35. C0010/R0400 Maximum value  Total Contingent liabilities Total maximum possible value regardless of their probability (i.e. future cash flows required to settle the contingent liability over the lifetime of that contingent liability, discounted at the relevant risk free interest rate term structure) of contingent liabilities.. C0020/R0310 Value of guarantee/collateral/contingent liabilities  Contingent liabilities not in Solvency II Balance Sheet Solvency II value of the contingent liabilities not in Solvency II Balance Sheet. C0020/R0330 Value of guarantee/collateral/contingent liabilities  Contingent liabilities in Solvency II Balance Sheet Solvency II value of the contingent liabilities in Solvency II Balance Sheet. This value shall only be reported in relation to contingent liabilities for which a value in item C0010/R0330 in S.03.01 was reported. If this value is lower than C0010/R0740 in S.02.01 an explanation shall be provided in the narrative reporting. S.03.02  Off Balance sheet items  list of unlimited guarantees received General comments: This section relates to annual submission of information for individual entities. As regards the Solvency II value, the instructions define the items from a recognition perspective. Valuation principles are laid down in Directive 2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency II Technical Standards and Guidelines. Unlimited guarantees refer to guarantees with unlimited amount, regardless of the date being limited or unlimited. The guarantees listed in this template are not reported in S.03.01. ITEM INSTRUCTIONS C0010 Code of guarantee Code of guarantee received. This number, attributed by the undertaking, must be unique and consistent over time. It shall not be reused for other guarantees. C0020 Name of provider of guarantee Identification of the name of the provider of the guarantee C0030 Code of provider of guarantee Identification code of provider using the Legal Entity Identifier (LEI) if available. If not available this item shall not be reported. C0040 Type of code of provider of guarantee Identification of the code used for the Code of provider of guarantee item. One of the options in the following closed list shall be used: 1  LEI 9  None C0050 Provider of guarantee belonging to the same group Indication if provider of the guarantee belongs to the same group as the undertaking. One of the options in the following closed list shall be used: 1  Belonging to the same group 2  Not belonging to the same group C0060 Triggering event(s) of guarantee Identify the triggering event. One of the options in the following closed list shall be used: 1  Bankruptcy filing International Swaps and Derivatives Association (ISDA) credit event 2  Downgrading by a rating agency 3  Fall of SCR below a threshold but higher than 100 % 4  Fall of MCR below a threshold but higher than 100 % 5  Breach of SCR 6  Breach of MCR 7  Non payment of a contractual obligation 8  Fraud 9  Breach of contractual obligation linked with the disposal of assets 10  Breach of contractual obligation linked with the acquisition of assets 0  Other C0070 Specific triggering event (s) of guarantee Description of the triggering event in case undertakings selected 0  Other for item C0060 Triggering event(s) of guarantee. C0080 Effective date of guarantee Identify the ISO 8601 (yyyy mm dd) code of the starting date of the coverage of the contract. C0090 Ancillary Own Funds Indication if the guarantee is classified as Ancillary Own Fund and is presented in the following items of S.23.01:  Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC (C0010/R0340)  Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC (C0010/R0350) One of the options in the following closed list shall be used: 1  Ancillary own fund 2  Not an ancillary own fund S.03.03  Off Balance sheet items  List of unlimited guarantees provided by the undertaking General comments: This section relates to annual submission of information for individual entities. As regards the Solvency II value, the instructions define the items from a recognition perspective. Valuation principles are laid down in Directive 2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency II Technical Standards and Guidelines. Unlimited guarantees refer to guarantees with unlimited amount, regardless of the date being limited or unlimited. The guarantees listed in this template are not reported in S.03.01. ITEM INSTRUCTIONS C0010 Code of guarantee Code of guarantee provided. This number, attributed by the undertaking, must be unique and consistent over time. It shall not be reused for other guarantees. C0020 Name of receiver of guarantee Identification of the name of the receiver of the guarantee. C0030 Code of receiver of guarantee Identification code of receiver of guarantee using the using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0040 Type of code of receiver of guarantee Identification of the code used for the code of receiver of guarantee item. One of the options in the following closed list shall be used: 1  LEI 9  None C0050 Receiver of guarantee belonging to the same group Indication if the receiver of the guarantee belongs to the same group as undertaking. One of the options in the following closed list shall be used: 1  Belonging to the same group 2  Not belonging to the same group C0060 Triggering event(s) of guarantee List of triggering events. One of the options in the following closed list shall be used: 1  Bankruptcy filing ISDA credit event 2  Downgrading by a rating agency 3  Fall of SCR below a threshold but higher than 100 % 4  Fall of MCR below a threshold but higher than 100 % 5  Breach of SCR 6  Breach of MCR 7  Non payment of a contractual obligation 8  Fraud 9  Breach of contractual obligation linked with the disposal of assets 10  Breach of contractual obligation linked with the acquisition of assets 0  Other C0070 Estimation of the maximum value of guarantee Sum of all possible cash flows if events triggering guarantees were all to happen in relation to guarantees provided by the undertaking to another party C0080 Specific triggering event(s) of guarantee Description of the triggering event in case undertakings selected 0  Other for item C0060 Triggering event(s) of guarantee C0090 Effective date of guarantee Identify the ISO 8601 (yyyy mm dd) code of the date indicating the start of the guarantee being valid. S.04.01  Activity by country General comments: This section relates to annual submission of information for individual entities. This template is to be reported from an accounting perspective, i.e.: Local GAAP or IFRS if accepted as local GAAP. It shall however be fulfilled using the lines of business as defined in Annex I to Delegated Regulation (EU) 2015/35. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. When the insurance and reinsurance undertaking has business outside the home country information shall be reported distinguishing between the home country, each of the other countries belonging to the European Economic Area and material non EEA countries; a) The information in relation to EEA countries shall cover the following: i. Business underwritten by the undertaking in the country where it is established; ii. Business underwritten by the undertaking under freedom to provide services (FPS) in other EEA members; iii. Business underwritten by each EEA branch in the country where they are established; iv. Business underwritten by each EEA branch under freedom to provide services in other EEA members; v. Premiums written in the country under freedom to provide services by the undertaking or any of the undertaking's EEA branches; b) Material non EEA shall be reported when needed to report at least 90 % of the gross written premiums or if gross written premiums of a non EEA country are higher than 5 % of the total gross written premiums; c) The information not reported by non EEA country shall be reported as a sum. The localisation of business by country shall depend on where the business is underwritten, meaning that the business performed by a branch under FPS shall be reported under the country where the branch is established. Information shall include direct business and accepted reinsurance business and be presented gross, without deduction of reinsurance ceded. ITEM INSTRUCTIONS Z0010 Line of Business Identification of the line of business as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss 13  Proportional medical expense reinsurance 14  Proportional income protection reinsurance 15  Proportional workers' compensation reinsurance 16  Proportional motor vehicle liability reinsurance 17  Proportional other motor reinsurance 18  Proportional marine, aviation and transport reinsurance 19  Proportional fire and other damage to property reinsurance 20  Proportional general liability reinsurance 21  Proportional credit and suretyship reinsurance 22  Proportional legal expenses reinsurance 23  Proportional assistance reinsurance 24  Proportional miscellaneous financial loss reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance 29  Health insurance 30  Insurance with profit participation 31  Index linked and unit linked insurance 32  Other life insurance 33  Annuities stemming from non life insurance contracts and relating to health insurance obligations 34  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 35  Health reinsurance 36  Life reinsurance C0010 Undertaking  Business underwritten in the home country, by the undertaking Amount of business underwritten in the home country, by the undertaking. This excludes the business underwritten by branches and it excludes the business underwritten through FPS, by the undertaking in the EEA countries different from the home country. C0020 Undertaking  Business underwritten through FPS, by the undertaking in the EEA countries different from the home country Business underwritten through FPS, by the undertaking in the EEA countries different from the home country. This excludes the business underwritten by branches. C0030 Undertaking  Business underwritten through FPS in the home country, by any EEA branch Business underwritten through FPS in the home country, by any EEA branch C0040 All EEA members  Total business underwritten by all EEA branches in the country where they are established Total of business underwritten by EEA branches in the country where they are established. This shall be the sum of C0080 for all branches. C0050 All EEA members  Total business underwritten through FPS, by all EEA branches Total of business underwritten through FPS by EEA branches in countries of EEA where they are not established. This shall be the sum of C0090 for all branches. C0060 All EEA members  Total of the business underwritten through FPS by the undertaking and all EEA branches Total of business underwritten through FPS by the undertaking and all EEA branches in EEA countries where they are not established. This shall be the sum of C0100 for all branches. C0070 Total business underwritten by all non EEA branches Amount of the business underwritten by all non EEA branches. C0080 By EEA member  Business underwritten in the considered country, by the EEA branch established in this country Amount of business underwritten in the country, by the EEA branch that is established in this country. C0090 By EEA member  Business underwritten through FPS, by the EEA branch established in the considered country Amount of business underwritten through FPS, by the EEA branch in the EEA countries where it is not established. C0100 By EEA member  Business underwritten in the considered country through FPS, by the undertaking or any EEA branch Amount of business underwritten through FPS, by the undertaking or any EEA branch in the considered country. This column shall be reported in relation to all EEA countries were the undertaking or any branch does business through FPS, except for the home country. In this latter case the relevant amount shall be reported in C0030. C0110 By material non EEA member  Business underwritten by material non EEA country branches Amount of business underwritten by material non EEA country branches in the country where it is established. R0010/C0080 Country ISO 3166 1 alpha 2 code of the EEA member where branch is established. R0010/C0090 By EEA member  Country ISO 3166 1 alpha 2 code of the EEA member where the branch is established R0010/C0100 By EEA member  Country ISO 3166 1 alpha 2 code of the EEA member where FPS is done R0010/C0110 By material non EEA member  Country ISO 3166 1 alpha 2 code of the non EEA member where branch is established R0020 Premiums written Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, regardless of the fact that such amounts may relate in whole or in part to a later financial year. R0030 Claims incurred Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts. This shall exclude claims management expenses. R0040 Commissions Acquisition expenses incurred, including renewal expenses, which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertakings, definition shall be applied mutatis mutandis. S.04.02  Information on class 10 in Part A of Annex I of Solvency II Directive, excluding carrier's liability General comments: This section relates to annual submission of information for individual entities. This template is to be reported according to Article 159 of directive 2009/138/EC and addresses only direct business. Information shall be reported in relation to freedom to provide services performed by the undertaking and by EEA country, identifying separately the business performed by branch and through freedom to provide services. ITEM INSTRUCTIONS C0010/R0010 ¦ Country ISO 3166 1 alpha 2 code of the EEA member where the branch is located C0010/R0020 Undertaking  FPS  Frequency of claims for Motor Vehicle Liability (except carrier's liability) Number of claims, in relation to the business performed by the undertaking through freedom to provide services, incurred with regard to class 10 in Part A of Annex I of Solvency II Directive (except carrier's liability), over the average insured vehicles in the reporting period. The average insured vehicles correspond to the mean between the number of insured vehicles at the end of the reporting year and the number of insured vehicles at the end of the year before the reporting year. Claims without any incurred amounts shall not be taken into account. C0010/R0030 Undertaking  FPS  Average cost of claims for Motor Vehicle Liability (except carrier's liability) Average of claims incurred, in relation to the business performed by the undertaking through freedom to provide services, with regard to class 10 in Part A of Annex I of Solvency II Directive (except carrier's liability), measured as amount of claims incurred divided by the number of claims incurred. Claims without any incurred amounts shall not be taken into account. C0020/R0020 ¦ Branch  Frequency of claims for Motor Vehicle Liability (except carrier's liability) Number of claims, for each branch in relation to the business performed in the country where the branch is established, incurred with regard to class 10 in Part A of Annex I of Solvency II Directive (except carrier's liability), over the average insured vehicles in the reporting period. The average insured vehicles correspond to the mean between the number of insured vehicles at the end of the reporting year and the number of insured vehicles at the end of the year before the reporting year. Claims without any incurred amounts shall not be taken into account. C0030/R0020 ¦ FPS  Frequency of claims for Motor Vehicle Liability (except carrier's liability) Number of claims, for each branch in relation to the business performed through freedom to provide services, incurred with regard to class 10 in Part A of Annex I of Solvency II Directive (except carrier's liability), over the average insured vehicles in the reporting period. The average insured vehicles correspond to the mean between the number of insured vehicles at the end of the reporting year and the number of insured vehicles at the end of the year before the reporting year. Claims without any incurred amounts shall not be taken into account. C0020/R0030 ¦ Branch  Average cost of claims for Motor Vehicle Liability (except carrier's liability) Average of claims incurred, for each branch in relation to the business performed in the country where the branch is established, with regard to class 10 in Part A of Annex I of Solvency II Directive (except carrier's liability), measured as amount of claims incurred divided by the number of claims incurred. Claims without any incurred amounts shall not be taken into account. C0030/R0030 ¦ FPS  Average cost of claims for Motor Vehicle Liability (except carrier's liability) Average of claims incurred, for each branch in relation to the business performed through freedom to provide services, with regard to class 10 in Part A of Annex I of Solvency II Directive (except carrier's liability), measured as amount of claims incurred divided by the number of claims incurred. Claims without any incurred amounts shall not be taken into account. S.05.01  Premiums, claims and expenses by line of business General comments This section relates to quarterly and annual submission of information for individual entities. This template shall be reported from an accounting perspective, i.e.: Local GAAP or IFRS if accepted as local GAAP but using Solvency II lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. The template is based on a year to date basis. For quarterly reporting administrative expenses, investment management expenses, acquisition expenses, overhead expenses shall be presented aggregated. ITEM INSTRUCTIONS Non life insurance and reinsurance obligations C0010 to C0120/R0110 Premiums written  Gross  Direct Business Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from direct business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0120/R0120 Premiums written  Gross  Proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0130 to C0160/R0130 Premiums written  Gross  Non proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from non proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0160/R0140 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0160/R0200 Premiums written  Net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0210 Premiums earned  Gross  Direct business Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct insurance business. C0010 to C0120/R0220 Premiums earned  Gross  Proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to proportional reinsurance accepted business. C0130 to C0160/R0230 Premiums earned  Gross  Non proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to non proportional reinsurance accepted business. C0010 to C0160/R0240 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0010 to C0160/R0300 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0310 Claims incurred Gross  Direct business Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from direct business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0120/R0320 Claims incurred Gross  Proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0130 to C0160/R0330 Claims incurred  Gross  Non proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross non proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0160/R0340 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurer's share in the sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0160/R0400 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0120/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. C0010 to C0120/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. C0130 to C0160/R0430 Changes in other technical provisions  Gross  Non  proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non  proportional reinsurance accepted. C0010 to C0160/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. C0010 to C0160/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0160/R0550 Expenses incurred All technical expenses incurred by the undertaking during the reporting period, on accrual basis. C0010 to C0120/R0610 Administrative expenses  Gross  direct business Administrative expenses incurred by the undertaking during the financial year, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the gross direct business. C0010 to C0120/R0620 Administrative expenses  Gross  Proportional reinsurance accepted Administrative expenses incurred by the undertaking during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the gross proportional reinsurance accepted. C0130 to C0160/R0630 Administrative expenses  Gross  non proportional reinsurance accepted Administrative expenses incurred by the undertaking during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the gross non proportional reinsurance accepted. C0010 to C0160/R0640 Administrative expenses  reinsurers' share Administrative expenses incurred by the undertaking during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the reinsurer's share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R0700 Administrative expenses  Net Administrative expenses incurred by the undertaking during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The net administrative expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0710 Investment management expenses  Gross  direct business Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of record keeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the gross direct business. C0010 to C0120/R0720 Investment management expenses  Gross  proportional reinsurance accepted Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the gross proportional reinsurance accepted. C0130 to C0160/R0730 Investment management expenses  Gross  non proportional reinsurance accepted Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the gross non proportional reinsurance accepted. C0010 to C0160/R0740 Investment management expenses  reinsurers' share Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R0800 Investment management expenses  Net Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the net investment management expenses. The net investment management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0810 Claims management expenses  Gross  direct business Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the gross direct business. This shall include the movement in provisions in claims management expenses. C0010 to C0120/R0820 Claims management expenses  Gross  Proportional reinsurance accepted Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the gross proportional reinsurance accepted. This shall include the movement in provisions in claims management expenses. C0130 to C0160/R0830 Claims management expenses  Gross  Non proportional reinsurance accepted Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the gross non proportional reinsurance accepted. This shall include the movement in provisions in claims management expenses. C0010 to C0160/R0840 Claims management expenses  Reinsurers' share Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the reinsurers' share. This shall include the movement in provisions in claims management expenses. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R0900 Claims management expenses  Net Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The net claims management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall include the movement in provisions in claims management expenses. C0010 to C0120/R0910 Acquisition expenses  Gross  direct business Acquisition expenses include expenses, including renewal expenses, which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the gross direct business. C0010 to C0120/R0920 Acquisition expenses  Gross  Proportional reinsurance accepted Acquisition expenses include expenses, including renewal expenses, which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the gross proportional reinsurance accepted. C0130 to C0160/R0930 Acquisition expenses  Gross  Non proportional reinsurance accepted Acquisition expenses include expenses, including renewal expenses, which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the non proportional reinsurance accepted. C0010 to C0160/R0940 Acquisition expenses  Reinsurers' share Acquisition expenses include expenses, including renewal expenses, which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R1000 Acquisition expenses  Net Acquisition expenses include expenses, including renewal expenses, which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The net claims management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R1010 Overhead expenses  Gross  direct business Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the gross direct business. C0010 to C0120/R1020 Overhead expenses  Gross  Proportional reinsurance accepted Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the gross proportional reinsurance accepted. C0130 to C0160/R1030 Overhead expenses  Gross  Non proportional reinsurance accepted Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the gross  non proportional reinsurance accepted. C0010 to C0160/R1040 Overhead expenses  Reinsurers' share Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R1100 Overhead expenses  Net Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The net overhead expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0200/R0110 R1100 Total Total for different items for all Lines of Business. C0200/R1200 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Shall not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0200/R1300 Total expenses Amount of all technical expenses Life insurance and reinsurance obligations C0210 to C0280/R1410 Premiums written  Gross Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from gross business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. It includes both direct and reinsurance business. C0210 to C0280/R1420 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers due during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0210 to C0280/R1500 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1510 Premiums earned  Gross Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct insurance and reinsurance accepted business. C0210 to C0280/R1520 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0210 to C0280/R1600 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1610 Claims incurred  Gross Claims incurred in the reporting period as defined in directive 91/674/EEC: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year, related to insurance contracts arising from the direct and reinsurance business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1620 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC: it is the reinsurer's share in the sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1700 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year, related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1710 Changes in other technical provisions  Gross Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. C0210 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. C0210 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: the net changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1900 Expenses incurred All technical expenses incurred by the undertaking during the reporting period, on accrual basis. C0210 to C0280/R1910 Administrative expenses  Gross Administrative expenses incurred by the undertaking during the financial year, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the gross direct and reinsurance business. C0210 to C0280/R1920 Administrative expenses  reinsurers' share Administrative expenses incurred by the undertaking during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the reinsurer's share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2000 Administrative expenses  Net Administrative expenses incurred by the undertaking during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the net administrative expenses. The net administrative expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R2010 Investment management expenses  Gross Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the gross direct and reinsurance business. C0210 to C0280/R2020 Investment management expenses  reinsurers' share Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2100 Investment management expenses  Net Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the net investment management expenses. The net investment management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R2110 Claims management expenses  Gross Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the gross direct and reinsurance business. This shall include the movement in provisions in claims management expenses. C0210 to C0280/R2120 Claims management expenses  Reinsurers' share Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the reinsurers' share. This shall include the movement in provisions in claims management expenses. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2200 Claims management expenses  Net Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The net claims management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall include the movement in provisions in claims management expenses. C0210 to C0280/R2210 Acquisition expenses  Gross Acquisition expenses include expenses which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the gross direct and reinsurance business. C0210 to C0280/R2220 Acquisition expenses  Reinsurers' share Acquisition expenses include expenses which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2300 Acquisition expenses  Net Acquisition expenses include expenses which can be identified at the level of individual insurance contract and have been incurred because the undertaking has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The net acquisition expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R2310 Overhead expenses  Gross Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the gross direct and reinsurance business. C0210 to C0280/R2320 Overhead expenses  Reinsurers' share Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2400 Overhead expenses  Net Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The net overhead expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0300/R1410 R2400 Total Total for different items for all life lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0300/R2500 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Shall not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0300/R2600 Total expenses Amount of all technical expenses. C0210 to C0280/R2700 Total amount of surrenders This amount represents the total amount of surrenders occurred during the year. This amount is also reported under claims incurred (item R1610). S.05.02  Premiums, claims and expenses by country General comments: This section relates to annual submission of information for individual entities. This template shall be reported from an accounting perspective, i.e.: Local GAAP or IFRS if accepted as local GAAP The template is based on a year to date basis Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. The following criteria for the classification by country shall be used:  The information, provided by country, shall be completed for the five countries with the biggest amount of gross written premiums in addition to the home country or until reaching 90 % of the total gross written premiums;  For the direct insurance business for the lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Medical expense, Income protection, Workers' compensation, Fire and other damage to property and Credit and suretyship information shall be reported by country where the risk is situated as defined in Article 13 (13) of Directive 2009/138/EC;  For direct insurance business for all other line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, information shall be reported by country where the contract was entered into;  For proportional and non proportional reinsurance information shall be reported by country of localisation of the ceding undertaking. For the purposes of this template country where the contract was entered into means: a) The country where the insurance undertaking is established (home country) when the contract was not sold through a branch or freedom to provide services; b) The country where the branch is located (host country) when the contract was sold through a branch; c) The country where the freedom to provide services was notified (host country) when the contract was sold through freedom to provide services. d) If an intermediary is used or in any other situation, it is a), b) or c) depending on who sold the contract. ITEM INSTRUCTIONS Non life insurance and reinsurance obligations C0020 to C0060/R0010 Top 5 countries (by amount of gross premiums written)  non life obligations Identify the ISO 3166 1 alpha 2 code of the countries being reported for the non life obligations. C0080 to C0140/R0110 Premiums written  Gross  Direct Business Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from direct business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0120 Premiums written  Gross  Proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0130 Premiums written  Gross  Non proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from non proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0140 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0200 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0210 Premiums earned  Gross  Direct business Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to insurance direct business. C0080 to C0140/R0220 Premiums earned  Gross  Proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to proportional reinsurance accepted business. C0080 to C0140/R0230 Premiums earned  Gross  Non proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to non proportional reinsurance accepted business. C0080 to C0140/R0240 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0080 to C0140/R0300 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0310 Claims incurred Gross  Direct business Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from direct business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0320 Claims incurred Gross  Proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses.. C0080 to C0140/R0330 Claims incurred  Gross  Non proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from non proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0340 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurer's share in sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses.. C0080 to C0140/R0400 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. C0080 to C0140/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. C0080 to C0140/R0430 Changes in other technical provisions  Gross  Non  proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non  proportional reinsurance accepted. C0080 to C0140/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. C0080 to C0140/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0550 Expenses incurred All technical expenses incurred by the undertaking during the reporting period, on accrual basis. C0140/R1200 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Shall not include non technical expenses such as tax, interest expenses, losses on disposals, etc C0140/R1300 Total expenses Amount of all technical expenses corresponding to countries covered by this template. Life insurance and reinsurance obligations C0160 to C0200/R1400 Top 5 countries (by amount of gross premiums written)  life obligations Identify the ISO 3166 1 alpha 2 code of the countries being reported for the life obligations. C0220 to C0280/R1410 Premiums written  Gross Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from gross business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0220 to C0280/R1420 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers due during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0220 to C0280/R1500 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1510 Premiums earned  Gross Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct and reinsurance accepted gross business. C0220 to C0280/R1520 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0220 to C0280/R1600 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1610 Claims incurred  Gross Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross direct and reinsurance business. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1620 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurers' share in the sum of the claims paid and the change in the provision for claims during the financial year. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1700 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1710 Changes in other technical provisions  Gross Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. C0220 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. C0220 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1900 Expenses incurred All technical expenses incurred by the undertaking during the reporting period, on accrual basis. C0280/R2500 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Shall not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0280/R2600 Total expenses Amount of all technical expenses corresponding to countries covered by this template. S.06.01  Summary of assets General comments: This section relates to annual submission of information for individual entities. This template is relevant only for the insurance and reinsurance undertakings exempted from the annual submission of information in templates S.06.02 or S.08.01 in accordance with Article 35 (7) of Directive 2009/138/EC. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation. This template contains a summary of information on assets and derivatives regarding the undertaking as a whole, including assets and derivatives held in unit linked and index linked contracts. Items shall be reported with positive values unless its Solvency II value is negative (e.g. the case of derivatives that are a liability of the undertaking). ITEM INSTRUCTIONS C0010 to C0060/R0010 Assets listed Value of listed assets by portfolio. For the purpose of this template an asset is considered as being listed if it is negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0020 Assets that are not listed in a stock exchange Value of assets not listed in a stock exchange, by portfolio. For the purpose of this template, not listed assets are the ones that are not negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0030 Assets that are not exchange tradable Value of assets that are not exchange tradable, by portfolio. For the purpose of this template, not exchange tradable assets are the ones that by their nature are not subject to negotiation on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0040 Government bonds Value of assets classifiable under asset category 1 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0050 Corporate bonds Value of assets classifiable under asset category 2 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0060 Equity Value of assets classifiable under asset category 3 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0070 Collective Investment Undertakings Value of assets classifiable under asset category 4 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0080 Structured notes Value of assets classifiable under asset category 5 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0090 Collateralised securities Value of assets classifiable under asset category 6 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0100 Cash and deposits Value of assets classifiable under asset category 7 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0110 Mortgages and loans Value of assets classifiable under asset category 8 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0120 Properties Value of assets classifiable under asset category 9 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0130 Other investments Value of assets classifiable under asset category 0 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0140 Futures Value of assets classifiable under asset category A of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0150 Call options Value of assets classifiable under asset category B of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0160 Put options Value of assets classifiable under asset category C of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0170 Swaps Value of assets classifiable under asset category D of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0180 Forwards Value of assets classifiable under asset category E of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0190 Credit derivatives Value of assets classifiable under asset category F of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. S.06.02  List of assets General comments: This section relates to quarterly and annual submission of information for individual entities. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to Complementary Identification Code (CIC) refer to Annex VI  CIC table of this Regulation. This template shall reflect the list of all assets included in the Balance sheet classifiable as asset categories 0 to 9 of Annex IV  Assets Categories of this Regulation. In particular in case of securities lending and repurchase agreements the underlying securities that are kept in the Balance sheet shall be reported in this template. This template contains an item by item list of assets held directly by the undertaking (i.e. not on a look through basis), classifiable as asset categories 0 to 9 (in case of unit linked and index linked product managed by the (re)insurance undertaking, the assets to be reported are also only the ones covered by asset categories 0 to 9, e.g. recoverables and liabilities related to this products shall not be reported), with the following exceptions: a) Cash shall be reported in one row per currency, for each combination of items C0060, C0070, C0080 and C0090; b) Transferable deposits (cash equivalents) and other deposits with maturity of less than one year shall be reported in one row per pair of bank and currency, for each combination of items C0060, C0070, C0080, C0090 and C0290; c) Mortgages and loans to individuals, including loans on policies, shall be reported in two rows, one row regarding loans to administrative, management and supervisory body, for each combination of items C0060, C0070, C0080, C0090 and C0290 and another regarding loans to other natural persons, for each combination of items C0060, C0070, C0080, C0090 and C0290; d) Deposits to cedants shall be reported in one single line, for each combination of items C0060, C0070, C0080 and C0090; e) Plant and equipment for the own use of the undertaking shall be reported in one single line, for each combination of items C0060, C0070, C0080 and C0090. This template comprises two tables: Information on positions held and Information on assets. On the table Information on positions held, each asset shall be reported separately in as many rows as needed in order to properly fill in all variables requested in that table. If for the same asset two values can be attributed to one variable, then this asset needs to be reported in more than one line. On the table Information on assets, each asset shall be reported separately, with one row for each asset, filling in all applicable variables requested in that table. The information regarding the external rating (C0320) and nominated External Credit Assessment Institutions (ECAI) (C0330) may be limited (not reported) in the following circumstances: a) through a decision of the national supervisory authority (NSA) under Article 35 (6) and (7) of the Directive 2009/138/EC; or b) through a decision of the national supervisory authority in the cases where the insurance and reinsurance undertakings have in place outsourcing arrangements in the area of investments that lead to this specific information not being available directly to the undertaking. ITEM INSTRUCTIONS Information on positions held C0040 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code Type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0060 Portfolio Distinction between life, non life, shareholder's funds, other internal funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life 3  Ring fenced funds 4  Other internal funds 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general shall be used. C0070 Fund number Applicable to assets held in ring fenced funds or other internal funds (defined according to national markets). Number which is attributed by the undertaking, corresponding to the unique number assigned to each fund. This number has to be consistent over time and shall be used to identify the funds in other templates. It shall not be re used for a different fund. C0080 Matching portfolio number Number which is attributed by the undertaking, corresponding to the unique number assigned to each matching adjustment portfolio as prescribed in Article 77b(1)(a) of Directive 2009/138/EC. This number has to be consistent over time and shall be used to identify the matching adjustment portfolio in other templates. It shall not be re used for a different matching adjustment portfolio. C0090 Asset held in unit linked and index linked contracts Identify the assets that are held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0100 Asset pledged as collateral Identify assets kept in the undertaking's balance sheet that are pledged as collateral. For partially pledged assets two rows for each asset shall be reported, one for the pledged amount and another for the remaining part. One of the options in the following closed list shall be used for the pledged part of the asset: 1  Assets in the balance sheet that are collateral pledged 2  Collateral for reinsurance accepted 3  Collateral for securities borrowed 4  Repos 9  Not collateral C0110 Country of custody ISO 3166 1 alpha 2 code of the country where undertaking assets are held in custody. For identifying international custodians, such as Euroclear, the country of custody will be the one corresponding to the legal establishment where the custody service was contractually defined. In case of the same asset being held in custody in more than one country, each asset shall be reported separately in as many rows as needed in order to properly identify all countries of custody. This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 71, CIC 75 and for CIC 95  Plant and equipment (for own use) for the same reason. Regarding CIC Category 9, excluding CIC 95  Plant and equipment (for own use), the issuer country is assessed by the address of the property. C0120 Custodian Name of the financial institution that is the custodian. In case of the same asset being held in custody in more than one custodian, each asset shall be reported separately in as many rows as needed in order to properly identify all custodians. When available, this item corresponds to the entity name in the LEI database. When this is not available it corresponds to the legal name. This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 71, CIC 75 and for CIC category 9  Property. C0130 Quantity Number of assets, for relevant assets. This item shall not be reported if item Par amount (C0140) is reported. C0140 Par amount Amount outstanding measured at par amount, for all assets where this item is relevant, and at nominal amount for CIC = 72, 73, 74, 75 and 79 if applicable. This item shall not be reported if item Quantity (C0130) is reported. C0150 Valuation method Identify the valuation method used when valuing assets. One of the options in the following closed list shall be used: 1  quoted market price in active markets for the same assets 2  quoted market price in active markets for similar assets 3  alternative valuation methods 4  adjusted equity methods (applicable for the valuation of participations) 5  IFRS equity methods (applicable for the valuation of participations) 6  Market valuation according to Article 9(4) of Delegated Regulation (EU) 2015/35 C0160 Acquisition value Total acquisition value for assets held, clean value without accrued interest. Not applicable to CIC categories 7 and 8. C0170 Total Solvency II amount Value calculated as defined by Article 75 of the Directive 2009/138/EC. The following shall be considered:  Corresponds to the multiplication of Par amount by Unit percentage of par amount Solvency II price plus Accrued interest, for assets where the first two items are relevant;  Corresponds to the multiplication of Quantity by Unit Solvency II price, for assets where these two items are relevant;  For assets classifiable under asset categories 7, 8 and 9, this shall indicate the Solvency II value of the asset. C0180 Accrued interest Quantify the amount of accrued interest after the last coupon date for interest bearing securities. Note that this value is also part of item Total Solvency II amount. ITEM INSTRUCTION Information on assets C0040 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code Type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code)+ 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1.. C0190 Item Title Identify the reported item by filling the name of the asset (or the address in case of property), with the detail settled by the undertaking. The following shall be considered:  Regarding CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons, this item shall contain Loans to AMSB members i.e. loans to the Administrative, Management and Supervisory Body (AMSB) or Loans to other natural persons, according to its nature, as those assets are not required to be individualised. Loans to other than natural persons shall be reported line by line.  This item is not applicable for CIC 95  Plant and equipment (for own use) as those assets are not required to be individualised, CIC 71 and CIC 75. C0200 Issuer Name Name of the issuer, defined as the entity that issues assets to investors. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer name is the name of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer name is the name of the depositary entity;  Regarding CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons, this item shall contain Loans to AMSB members or Loans to other natural persons, according to its nature, as those assets are not required to be individualised;  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0210 Issuer Code Identification of the issuer code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer code is the code of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer code is the code of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75and CIC category 9  Property;  This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. C0220 Type of issuer code Identification of the type of code used for the Issuer Code item. One of the options in the following closed list shall be used: 1  LEI 9  None This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0230 Issuer Sector Identify the economic sector of issuer based on the latest version of the Statistical classification of economic activities in the European Community (NACE) code (as published in an EC Regulation). The letter reference of the NACE code identifying the Section shall be used as a minimum for identifying sectors (e.g. A or A0111 would be acceptable) except for the NACE relating to Financial and Insurance activities, for which the letter identifying the Section followed by the 4 digits code for the class shall be used (e.g. K6411). The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer sector is the sector of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer sector is the sector of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75and CIC category 9  Property;  This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. C0240 Issuer Group Name of issuer's ultimate parent entity. For collective investment undertakings the group relation relates to the fund manager. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the group relation relates to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the group relation relates to the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the group relation relates to the borrower;  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons)  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0250 Issuer Group Code Issuer group's identification using the Legal Entity Identifier (LEI) if available. If none is available, this item shall not be reported. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the group relation relates to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the group relation relates to the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the group relation relates to the borrower;  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons)  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0260 Type of issuer group code Identification of the code used for the Issuer Group Code item. One of the options in the following closed list shall be used: 1  LEI 9  None This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0270 Issuer Country ISO 3166 1 alpha 2 code of the country of localisation of the issuer. The localisation of the issuer is assessed by the address of the entity issuing the asset. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer country is the country is relative to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer country is the country of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property;  This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. One of the options shall be used:  ISO 3166 1 alpha 2 code  XA: Supranational issuers  EU: European Union Institutions C0280 Currency Identify the ISO 4217 alphabetic code of the currency of the issue. The following shall be considered:  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 75 and for CIC 95 Plant and equipment (for own use) for the same reason;  Regarding CIC Category 9, excluding CIC 95 Plant and equipment (for own use), the currency corresponds to the currency in which the investment was made. C0290 CIC Complementary Identification Code used to classify assets, as set out in Annex VI  CIC Table of this Regulation. When classifying an asset using the CIC table, undertakings shall take into consideration the most representative risk to which the asset is exposed to. C0300 Infrastructure investment Identify if the asset is an infrastructure investment. Infrastructure investment is defined as investments in or loans to utilities such as toll roads, bridges, tunnels, ports and airports, oil and gas distribution, electricity distribution and social infrastructure such as healthcare and educational facilities. One of the options in the following closed list shall be used: 1  Not an infrastructure investment 2  Government Guarantee: where there is an explicit government guarantee 3  Government Supported including Public Finance initiative: where there is a government policy or public finance initiatives to promote or support the sector 4  Supranational Guarantee/Supported: where there is an explicit supranational guarantee or support 9  Other: Other infrastructure loans or investments, not classified under the above categories C0310 Holdings in related undertakings, including participations Only applicable to asset categories 3 and 4. Identify if an equity and other share is a participation. One of the options in the following closed list shall be used: 1  Not a participation 2  Is a participation C0320 External rating Only applicable to CIC categories 1, 2, 5 and 6. Rating of the asset at the reporting reference date issued by the nominated credit assessment institution (ECAI). This item is not applicable to assets for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. C0330 Nominated ECAI Only applicable to CIC categories 1, 2, 5 and 6. Identify the credit assessment institution (ECAI) giving the external rating, by using the name of the ECAI as published at ESMA website. This item shall be reported when External rating (C0320) is reported. C0340 Credit quality step Only applicable to CIC categories 1, 2, 5 and 6. Identify the credit quality step attributed to the asset, as defined by Article 109a(1) of Directive 2009/138/EC. The credit quality step shall in particular reflect any readjustments to the credit quality made internally by the undertakings that use the standard formula. This item is not applicable to assets for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. One of the options in the following closed list shall be used: 0  Credit quality step 0 1  Credit quality step 1 2  Credit quality step 2 3  Credit quality step 3 4  Credit quality step 4 5  Credit quality step 5 6  Credit quality step 6 9  No rating available C0350 Internal rating Only applicable to CIC categories 1, 2, 5 and 6. Internal rating of assets for undertakings using an internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. C0360 Duration Only applies to CIC categories 1, 2, 4 (when applicable, e.g. for collective investment undertaking mainly invested in bonds), 5 and 6. Asset duration, defined as the residual modified duration (modified duration calculated based on the remaining time for maturity of the security, counted from the reporting reference date). For assets without fixed maturity the first call date shall be used. The duration shall be calculated based on economic value. C0370 Unit Solvency II price Amount in reporting currency for the asset, if relevant. This item shall be reported if a quantity (C0130) has been provided in the first part of the template (Information on positions held). This item shall not be reported if item Unit percentage of par amount Solvency II price (C0380) is reported. C0380 Unit percentage of par amount Solvency II price Amount in percentage of par value, clean price without accrued interest, for the asset, if relevant. This item shall be reported if a par amount information (C0140) has been provided in the first part of the template (Information on positions held). This item shall not be reported if item Unit Solvency II price (C0370) is reported. C0390 Maturity date Only applicable for CIC categories 1, 2, 5, 6, and 8, CIC 74 and CIC 79. Identify the ISO 8601 (yyyy mm dd) code of the maturity date. It corresponds always to the maturity date, even for callable securities. The following shall be considered:  For perpetual securities use 9999 12 31  For CIC category 8, regarding loans and mortgages to individuals, the weighted (based on the loan amount) remaining maturity is to be reported. S.06.03  Collective investment undertakings  look through approach General comments: This section relates to quarterly and annual submission of information for individual entities. This template contains information on the look through of collective investment undertakings or investments packaged as funds, including when they are participations, by underlying asset category, country of issue and currency. The look through shall be performed until the asset categories, countries and currencies are identified. In case of funds of funds the look through shall follow the same approach. For the identification of countries the look through should be implemented in order to identify all countries that represent more than 5 % of the fund being looked through and until 90 % of the value of the fund is identified by country. Quarterly information shall only be reported when the ratio of collective investments undertakings held by the undertaking to total investments, measured as the ratio between item C0010/R0180 of template S.02.01 plus collective investments undertakings included in item C0010/R0220 of template S.02.01 plus collective investments undertakings included in item C0010/R0090 and the sum of item C0010/R0070 and C0010/RC0220 of template S.02.01, is higher than 30 %. Items shall be reported with positive values unless otherwise stated in the respective instructions. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. ITEM INSTRUCTIONS C0010 Collective Investments Undertaking ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0020 Collective Investments Undertaking ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0030 Underlying asset category Identify the assets categories, receivables and derivatives within the collective investment undertaking. One of the options in the following closed list shall be used: 1  Government bonds 2  Corporate bonds 3L  Listed equity 3X  Unlisted equity 4  Collective Investment Undertakings 5  Structured notes 6  Collateralised securities 7  Cash and deposits 8  Mortgages and loans 9  Properties 0  Other investments (including receivables) A  Futures B-Call Options C  Put Options D  Swaps E  Forwards F  Credit derivatives L  Liabilities When the look through regards a fund of funds, category 4  Collective Investment Units shall be used only for non material residual values. C0040 Country of issue Breakdown of each asset category identified in C0030 by issuer country. Identify the country of localisation of the issuer. The localisation of the issuer is assessed by the address of the entity issuing the asset. One of the options shall be used:  ISO 3166 1 alpha 2 code  XA: Supranational issuers  EU: European Union Institutions  AA: aggregated countries due to application of threshold This item is not applicable to Categories 8 and 9 as reported in C0030. C0050 Currency Identify whether the currency of the asset category is the reporting currency or a foreign currency. All other currencies than the reporting currency are referred to as foreign currencies. One of the options in the following closed list shall be used: 1  Reporting currency 2  Foreign currency C0060 Total amount Total amount invested by asset category, country and currency through collective investment undertakings. For liabilities a positive amount shall be reported. For derivatives the Total amount can be positive (if an asset) or negative (if a liability). S.07.01  Structured products General comments: This section relates to annual submission of information for individual entities. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. This template contains an item by item list of structured products held directly by the undertaking in its portfolio (i.e. not on a look through basis). Structured products are defined as assets falling into the asset categories 5 (Structured notes) and 6 (Collateralised securities). This template shall only be reported when the amount of structured products, measured as the ratio between assets classified as asset categories 5 (Structured notes) and 6 (Collateralised securities) as defined in Annex IV  Asset Categories of this Regulation and the sum of item C0010/R0070 and C0010/R0220 of template S.02.01, is higher than 5 %. In some cases the types of structured products (C0070) identify the derivative embedded in the structured product. In this case this classification shall be used when the structured product has the referred derivative embedded. ITEM INSTRUCTIONS C0040 Asset ID Code The Identification code of the structured product, as reported in S.06.02. using the following priority:  ISO 6166 ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. The code used shall be kept consistent over time and shall not be reused for other product. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0060 Collateral type Identify the type of collateral, using the assets categories defined in Annex IV  Assets Categories. One of the options in the following closed list shall be used: 1  Government bonds 2  Corporate bonds 3  Equity 4  Collective Investment Undertakings 5  Structured notes 6  Collateralised securities 7  Cash and deposits 8  Mortgages and loans 9  Properties 0  Other investments 10  No collateral When more than one category of collateral exists for one single structured product, the most representative one shall be reported. C0070 Type of structured product Identify the type of structure of the product. One of the options in the following closed list shall be used: 1  Credit linked notes Security or deposit with an embedded credit derivative (e.g. credit default swaps or credit default options) 2  Constant maturity swaps (security with an embedded interest rate swap (IRS), where the floating interest portion is reset periodically according to a fixed maturity market rate.) 3  Asset backed securities (security that has an asset as collateral.) 4  Mortgage backed securities (security that has real estate as collateral.) 5  Commercial mortgage backed securities (security that has real estate as collateral such as retail properties, office properties, industrial properties, multifamily housing and hotels.) 6  Collateralised debt obligations (structured debt security backed by a portfolio consisting of secured or unsecured bonds issued by corporate or sovereign obligators, or secured or unsecured loans made to corporate commercial and industrial loan costumers of lending banks.) 7  Collateralised loan obligations (security that has as underlying a trust of a portfolio of loans where the cash flows from the security are derived from the portfolio.) 8  Collateralised mortgage obligations (investment grade security backed by a pool of bonds, loans and other assets.) 9  Interest rate linked notes and deposits 10  Equity linked and Equity Index Linked notes and deposits 11  FX and commodity linked notes and deposits 12  Hybrid linked notes and deposits (it includes real estate and equity securities) 13  Market linked notes and deposits 14  Insurance linked notes and deposits, including notes covering Catastrophe and Weather Risk as well as Mortality Risk 99  Others not covered by the previous options C0080 Capital protection Identify whether the product has capital protection. One of the options in the following closed list shall be used: 1  Full capital protection 2  Partial capital protection 3  No capital protection C0090 Underlying security/index/portfolio Describe the type of underlying. One of the options in the following closed list shall be used: 1  Equity and Funds (a selected group or basket of equities) 2  Currency (a selected group or basket of currencies) 3  Interest rate and yields (bond indices, yield curves, differences in prevailing interest rates on shorter and longer term maturities, credit spreads, inflation rates and other interest rate or yield benchmarks) 4  Commodities (a selected, basic good or group of goods) 5  Index (performance of a selected index) 6  Multi (allowing for a combination of the possible types listed above) 9  Others not covered by the previous options (e.g. other economic indicators) C0100 Callable or Putable Identify whether the product has call and/or put features, or both, if applicable. One of the options in the following closed list shall be used: 1  Call by the buyer 2  Call by the seller 3  Put by the buyer 4  Put by the seller 5  Any combination of the previous options C0110 Synthetic structured product Identify if it is a structured products without any transfer of assets (e.g. products that will not give rise to any delivery of assets, except cash, if an adverse/favourable event occurs). One of the options in the following closed list shall be used: 1  Structured product without any transfer of asset 2  Structured product with transfer of asset C0120 Prepayment structured product Identify if it is a structured products which have the possibility of prepayment, considered as an early unscheduled return of principal. One of the options in the following closed list shall be used: 1  Prepayment structured product 2  Not a prepayment structured product C0130 Collateral value Total amount of collateral attached to the structured product despite the nature of the collateral. In case of collateralisation on a portfolio basis, only the value referred to the single contract must be reported and not the total. C0140 Collateral portfolio This item informs if the collateral to the structured product covers only one structured product or more than one structured product that is held by the undertaking. Net positions refer to the positions held on structured products. One of the options in the following closed list shall be used: 1  Collateral calculated on the basis of net positions resulting from a set of contracts 2  Collateral calculated on the basis of a single contract 10  No collateral C0150 Fixed annual return Identify the coupon (reported as a decimal), if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). C0160 Variable annual return Identify variable rate of return, if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). It is most commonly identified as a benchmark market rate plus a spread, or as dependent on the performance of a portfolio or index (underlying dependent) or more complex returns set by the path of the underlying asset's price (path dependent), among others. C0170 Loss given default The percentage (reported as a decimal, e.g. 5 % shall be reported as 0,05) of the invested amount that will not be recovered following default, if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). If information is not defined in the contract this item shall not be reported. This item is not applicable for non credit structured product. C0180 Attachment point The contractually defined loss percentage (reported as a decimal) above which the losses affect the structured product, if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). This item is not applicable for non credit structured product. C0190 Detachment point The contractually defined loss percentage (reported as a decimal) above which the losses seize to affect the structured product, if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). This item is not applicable for non credit structured product. S.08.01  Open derivatives General comments: This section relates to quarterly and annual submission of information for individual entities. The derivatives categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. This template contains an item by item list of derivatives held directly by the undertaking (i.e. not on a look through basis), classifiable as asset categories A to F. Derivatives are considered assets if their Solvency II value is positive or zero. They are considered liabilities if their Solvency II value is negative or if they are issued by the undertaking. Both derivatives considered as assets or considered as liabilities shall be included. Information shall include all derivatives contracts that existed during the reporting period and were not closed prior to the reporting reference date. If there are frequent trades on the same derivative, resulting in multiple open positions, the derivative can be reported on an aggregated or net basis, as long as all the relevant characteristics are common and following the specific instruction for each relevant item. Items shall be reported with positive values unless otherwise stated in the respective instructions. A derivative is a financial instrument or other contract with all three of the following characteristics: a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. c) It is settled at a future date. This template comprises two tables: Information on positions held and Information on derivatives. On the table Information on positions held, each derivative shall be reported separately in as many rows as needed in order to properly fill in all items requested in that table. If for the same derivative two values can be attributed to one variable, then this derivative needs to be reported in more than one line. In particular, for derivatives that have more than a pair of currencies, it shall be split into the pair components and reported in different rows. On the table Information on derivative, each derivative shall be reported separately, with one row for each derivative, filling in all variables requested in that table. The information regarding the External rating (C0290) and Nominated ECAI (C0300) may be limited (not reported) in the following circumstances: c) through a decision of the national supervisory authority under Article 35 (6) and (7) of the Directive 2009/138/EC; or d) through a decision of the national supervisory authority in the cases where the insurance and reinsurance undertakings have in place outsourcing arrangements in the area of investments that lead to this specific information not being available directly to the undertaking. ITEM INSTRUCTIONS Information on positions held C0040 Derivative ID Code Derivative ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0050 Derivative ID Code type Type of ID Code used for the Derivative ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0060 Portfolio Distinction between life, non life, shareholder's funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life 3  Ring fenced funds 4  Other internal fund 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general shall be used. C0070 Fund number Applicable to derivatives held in ring fenced funds or other internal funds (defined according to national markets). Number which is attributed by the undertaking, corresponding to the unique number assigned to each fund. This number has to be consistent over time and shall be used to identify the funds in other templates. It shall not be re used for a different fund. C0080 Derivatives held in unit linked and index linked contracts Identify the derivatives that are held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0090 Instrument underlying the derivative ID Code of the instrument (asset or liability) underlying the derivative contract. This item is to be provided only for derivatives that have a single or multiple underlying instruments in the undertakings' portfolio. An index is considered a single instrument and shall be reported. Identification code of the instrument underlying the derivative using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time  Multiple assets/liabilities, if the underlying assets or liabilities are more than one If the underlying is an index then the code of the index shall be reported. C0100 Type of code of asset or liability underlying the derivative Type of ID Code used for the Instrument underlying the derivative item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking This item is not reported for derivatives which have as underlying more than one asset or liability. C0110 Use of derivative Describe the use of the derivative (micro/macro hedge, efficient portfolio management). Micro hedge refers to derivatives covering a single financial instrument (asset or liability), forecasted transaction or other liability. Macro hedge refers to derivatives covering a set of financial instruments (assets or liabilities), forecasted transactions or other liabilities. Efficient portfolio management refers usually to operations where the manager wishes to improve a portfolio' income by exchanging a (lower) cash flow pattern by another with a higher value, using a derivative or set of derivatives, without changing the asset' portfolio composition, having a lower investment amount and less transaction costs. One of the options in the following closed list shall be used: 1  Micro hedge 2  Macro hedge 3  Matching assets and liabilities cash flows used in the context of matching adjustment portfolios 4  Efficient portfolio management, other than Matching assets and liabilities cash flows used in the context of matching adjustment portfolios C0120 Delta Only applicable to CIC categories B and C (Call and put options), with reference to the reporting date. Measures the rate of change of option value with respect to changes in the underlying asset's price. This shall be reported as a decimal. C0130 Notional amount of the derivative The amount covered or exposed to the derivative. For futures and options corresponds to contract size multiplied by the trigger value and by the number of contracts reported in that line. For swaps and forwards it corresponds to the contract amount of the contracts reported in that line. When the trigger value corresponds to a range, the average value of the range shall be used. The notional amount refers to the amount that is being hedged/invested (when not covering risks). If several trades occur, it shall be the net amount at the reporting date. C0140 Buyer/Seller Only for futures and options, swaps and credit derivatives contracts (currency, credit and securities swaps). Identify whether the derivative contract was bought or sold. The buyer and seller position for swaps is defined relatively to the security or notional amount and the swap flows. A seller of a swap owns the security or notional amount at the contract inception and agrees to deliver during the contract term that security or notional amount, including any other outflows related to the contract, when applicable. A buyer of a swap will own the security or the notional amount at the end of the derivatives contact and will receive during the contract term that security or notional amount, including any other inflows related to the contract, when applicable. One of the options in the following closed list shall be used, with the exception of Interest Rate Swaps: 1  Buyer 2  Seller For interest rate swaps one of the options in the following closed list shall be use: 3  FX FL: Deliver fixed for floating 4  FX FX: Deliver fixed for fixed 5  FL FX: Deliver floating for fixed 6  FL FL: Deliver floating for floating C0150 Premium paid to date The payment made (if bought), for options and also up front and periodical premium amounts paid for swaps, since inception. C0160 Premium received to date The payment received (if sold), for options and also up front and periodical premium amounts received for swaps, since inception. C0170 Number of contracts Number of similar derivative contracts reported in the line. It shall be the number of contracts entered into. For Over The Counter derivatives, e.g., one swap contract, 1 shall be reported, if ten swaps with the same characteristics, 10 shall be reported. The number of contracts shall be the ones outstanding at the reporting date. C0180 Contract size Number of underlying assets in the contract (e.g. for equity futures it is the number of equities to be delivered per derivative contract at maturity, for bond futures it is the reference amount underlying each contract). The way the contract size is defined varies according with the type of instrument. For futures on equities it is common to find the contract size defined as a function of the number of shares underlying the contract. For futures on bonds, it is the bond nominal amount underlying the contract. Only applicable for futures and options. C0190 Maximum loss under unwinding event Maximum amount of loss if an unwinding event occurs. Applicable to CIC category F. Where a credit derivative is 100 % collateralised, the maximum loss under an unwinding event is zero. C0200 Swap outflow amount Amount delivered under the swap contract (other than premiums), during the reporting period. Corresponds to interest paid for IRS and amounts delivered for currency swaps, credit swaps, total return swaps and other swaps. In the cases where the settlement is made on a net basis then only one of the items C0200 and C0210 shall be reported. C0210 Swap inflow amount Amount received under the swap contract (other than premiums), during the reporting period. Corresponds to interest received for IRS and amounts received for currency swaps, credit swaps, total return swaps and other swaps. In the cases where the settlement is made on a net basis then only one of the items C0200 and C0210 shall be reported. C0220 Initial date Identify the ISO 8601 (yyyy mm dd) code of the date when obligations under the contract come into effect. When various dates occur for the same derivative, report only the one regarding the first trade date of the derivative and only one row for each derivative (no different rows for each trade) reflecting the total amount invested in that derivative considering the different dates of trade. In case of novation, the novation date becomes the trade date for that derivative. C0230 Duration Derivative duration, defined as the residual modified duration, for derivatives for which a duration measure is applicable. Calculated as the net duration between in and out flows from the derivative, when applicable. C0240 Solvency II value Value of the derivative as of the reporting date calculated as defined by Article 75 of the Directive 2009/138/EC. It can be positive, negative or zero. C0250 Valuation method Identify the valuation method used when valuing derivatives. One of the options in the following closed list shall be used: 1  quoted market price in active markets for the same assets or liabilities 2  quoted market price in active markets for similar assets or liabilities 3  alternative valuation methods 6  Market valuation according to Article 9(4) of Delegated Regulation (EU) 2015/35 ITEM INSTRUCTIONS Information on derivatives C0040 Derivative ID Code Derivative ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0050 Derivative ID Code type Type of ID Code used for the Derivative ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0260 Counterparty Name Name of the counterparty of the derivative. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. The following shall be considered:  Name of the exchange market for exchanged traded derivatives; or  Name of Central Counterparty (CCP) for Over The Counter derivatives where they are cleared through a CCP; or  Name of the contractual counterparty for the other Over The Counter derivatives. C0270 Counterparty Code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification code of the counterparty using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported C0280 Type of counterparty code Only applicable to Over The Counter derivatives. Identification of the code used for the Counterparty Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0290 External rating Only applicable to Over The Counter derivatives. The rating of the counterparty of the derivative at the reporting reference date issued by the nominated credit assessment institution (ECAI). This item is not applicable to derivatives for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. C0300 Nominated ECAI Identify the credit assessment institution (ECAI) giving the external rating, by using the name of the ECAI as published at ESMA website. This item shall be reported when External rating (C0290) is reported. C0310 Credit quality step Identify the credit quality step attributed to the counterparty of the derivative, as defined by Article 109a(1) of Directive 2009/138/EC. The credit quality step shall reflect any readjustments to the credit quality made internally by the undertakings that use the standard formula. This item is not applicable to derivatives for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. One of the options in the following closed list shall be used: 0  Credit quality step 0 1  Credit quality step 1 2  Credit quality step 2 3  Credit quality step 3 4  Credit quality step 4 5  Credit quality step 5 6  Credit quality step 6 9  No rating available C0320 Internal rating Internal rating of assets for undertakings using internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. C0330 Counterparty group Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Name of the ultimate parent entity of counterparty. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. C0340 Counterparty group code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0350 Type of counterparty group code Identification of the code used for the Counterparty group Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0360 Contract name Name of the derivative contract. C0370 Currency Identify the ISO 4217 alphabetic code of the currency of the derivative, i.e., currency of the notional amount of the derivative (e.g.: option having as underlying an amount in USD, currency for which the notional amount is expressed contractually for FX swap, etc.). C0380 CIC Complementary Identification Code used to classify assets, as set out in Annex  VI CIC Table of this Regulation. When classifying derivatives using the CIC table, undertakings shall take into consideration the most representative risk to which the derivative is exposed to. C0390 Trigger value Reference price for futures, strike price for options (for bonds, price shall be a percentage of the par amount), currency exchange rate or interest rate for forwards, etc. Not applicable to CIC D3  Interest rate and currency swaps. For CIC F1  Credit default swaps it shall not be completed if not possible. In the case of more than one trigger over time, report the next trigger occurring. When the derivative has a range of trigger values, report the set separated by comma , if the range is not continuous and report the range separated by  if it is continuous. C0400 Unwind trigger of contract Identify the event that causes the unwinding of the contract, out of the regular expiration or term conditions. One of the options in the following closed list shall be used: 1  Bankruptcy of the underlying or reference entity 2  Adverse fall in value of the underlying reference asset 3  Adverse change in credit rating of the underlying assets or entity 4  Novation, i.e. the act of replacing an obligation under the derivative with a new obligation, or replacing a party of the derivative with a new party 5  Multiple events or a combination of events 6  Other events not covered by the previous options 9  No unwind trigger C0410 Swap delivered currency Identify the ISO 4217 alphabetic code of the currency of the swap price (only for currency swaps and currency and interest rate swaps). C0420 Swap received currency Identify the ISO 4217 alphabetic code of the currency of the swap notional amount (only for currency swaps and currency and interest rate swaps). C0430 Maturity date Identify the contractually defined ISO 8601 (yyyy mm dd) code of the date of close of the derivative contract, whether at maturity date, expiring date for options (European or American), etc. S.08.02  Derivatives Transactions General comments: This section relates to quarterly and annual submission of information for individual entities. The derivatives categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex V  CIC table of this Regulation. This template contains an item by item list of closed derivatives held directly by the undertaking (i.e. not on a look through basis), classifiable as asset categories A to F. When a contract is still open but has been reduced in size the closed portion shall be reported. Derivatives are considered assets if their Solvency II value is positive or zero. They are considered liabilities if their Solvency II value is negative or if they are issued by the undertaking. Both derivatives considered as assets or considered as liabilities shall be included. Closed derivatives are the ones that were open at some point of the reference period (i.e. last quarter if template is submitted quarterly or last year if template is only submitted annually) but were closed before the end of the reporting period. If there are frequent trades on the same derivative, the derivative can be reported on an aggregated or net basis (indicating only the first and the last trade dates), as long as all the relevant characteristics are common and following the specific instruction for each relevant item. Items shall be reported with positive values unless otherwise stated in the respective instructions. A derivative is a financial instrument or other contract with all three of the following characteristics: d) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). e) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. f) It is settled at a future date. This template comprises two tables: Information on positions held and Information on derivatives. On the table Information on positions held, each derivative shall be reported separately in as many rows as needed in order to properly fill in all items requested in that table. If for the same derivative two values can be attributed to one variable, then this derivative needs to be reported in more than one line. In particular, for derivatives that have more than a pair of currencies, it shall be split into the pair components and reported in different rows. On the table Information on derivative, each derivative shall be reported separately, with one row for each derivative, filling in all variables requested in that table. ITEM INSTRUCTIONS Information on positions held C0040 Derivative ID Code Derivative ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0050 Derivative ID Code type Type of ID Code used for the Derivative ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0060 Portfolio Distinction between life, non life, shareholder's funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life: 3  Ring fenced funds 4  Other internal fund 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general shall be used. C0070 Fund number Applicable to derivatives held in ring fenced funds or other internal funds (defined according to national markets). Number which is attributed by the undertaking, corresponding to the unique number assigned to each fund. This number has to be consistent over time and shall be used to identify the funds in other templates. It shall not be re used for a different fund. C0080 Derivatives held in unit linked and index linked contracts Identify the derivatives that are held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0090 Instrument underlying the derivative ID Code of the instrument (asset or liability) underlying the derivative contract. This item is to be provided only for derivatives that have a single or multiple underlying instruments in the undertakings' portfolio. An index is considered a single instrument and shall be reported. Identification code of the instrument underlying the derivative using the following priority:  ISO 6166 code of ISIN when available  Other recognized codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time  Multiple assets/liabilities, if the underlying assets or liabilities are more than one If the underlying is an index then the code of the index shall be reported. C0100 Type of code of asset or liability underlying the derivative Type of ID Code used for the Instrument underlying the derivative item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking This item is not reported for derivatives which have as underlying more than one asset or liability. C0110 Use of derivative Describe the use of the derivative (micro/macro hedge, efficient portfolio management). Micro hedge refers to derivatives covering a single financial instrument (asset or liability), forecasted transaction or other liability. Macro hedge refers to derivatives covering a set of financial instruments (assets or liabilities), forecasted transactions or other liabilities. Efficient portfolio management refers usually to operations where the manager wishes to improve a portfolio' income by exchanging a (lower) cash flow pattern by another with a higher value, using a derivative or set of derivatives, without changing the asset' portfolio composition, having a lower investment amount and less transaction costs. One of the options in the following closed list shall be used: 1  Micro hedge 2  Macro hedge 3  Matching assets and liabilities cash flows used in the context of matching adjustment portfolios 4  Efficient portfolio management, other than Matching assets and liabilities cash flows used in the context of matching adjustment portfolios C0120 Notional amount of the derivative The amount covered or exposed to the derivative. For futures and options corresponds to contract size multiplied by the trigger value and by the number of contracts reported in that line. For swaps and forwards it corresponds to the contract amount of the contracts reported in that line. The notional amount refers to the amount that is being hedged/invested (when not covering risks). If several trades occur, it shall be the net amount at the reporting date. C0130 Buyer/Seller Only for futures and options, swaps and credit derivatives contracts (currency, credit and securities swaps). Identify whether the derivative contract was bought or sold. The buyer and seller position for swaps is defined relatively to the security or notional amount and the swap flows. A seller of a swap owns the security or notional amount at the contract inception and agrees to deliver during the contract term that security or notional amount, including any other outflows related to the contract, when applicable. A buyer of a swap will own the security or the notional amount at the end of the derivatives contact and will receive during the contract term that security or notional amount, including any other inflows related to the contract, when applicable. One of the options in the following closed list shall be used, with the exception of Interest Rate Swaps: 1  Buyer 2  Seller For interest rate swaps one of the options in the following closed list shall be use: 3  FX FL: Deliver fixed for floating 4  FX FX: Deliver fixed for fixed 5  FL FX: Deliver floating for fixed 6  FL FL: Deliver floating for floating C0140 Premium paid to date The payment made (if bought), for options and also up front and periodical premium amounts paid for swaps, since inception. C0150 Premium received to date The payment received (if sold), for options and also up front and periodical premium amounts received for swaps, since inception. C0160 Profit and loss to date Amount of profit and loss arising from the derivative since inception, realised at the closing/maturing date. Corresponds to the difference between the value (price) at sale date and the value (price) at acquisition date. This amount could be positive (profit) or negative (loss). C0170 Number of contracts Number of similar derivative contracts reported in the line. For Over The Counter derivatives, e.g., one swap contract, 1 shall be reported, if ten swaps with the same characteristics, 10 shall be reported. The number of contracts shall be the ones entered into and that were closed at the reporting date. C0180 Contract size Number of underlying assets in the contract (e.g. for equity futures it is the number of equities to be delivered per derivative contract at maturity, for bond futures it is the reference amount underlying each contract). The way the contract size is defined varies according with the type of instrument. For futures on equities it is common to find the contract size defined as a function of the number of shares underlying the contract. For futures on bonds, it is the bond nominal amount underlying the contract. Only applicable for futures and options. C0190 Maximum loss under unwinding event Maximum amount of loss if an unwinding event occurs. Applicable to CIC category F. C0200 Swap outflow amount Amount delivered under the swap contract (other than premiums), during the reporting period. Corresponds to interest paid for IRS and amounts delivered for currency swaps, credit swaps, total return swaps and other swaps. In the cases where the settlement is made on a net basis then only one of the items C0200 and C0210 shall be reported. C0210 Swap inflow amount Amount received under the swap contract (other than premiums), during the reporting period. Corresponds to interest received for IRS and amounts received for currency swaps, credit swaps, total return swaps and other swaps. In the cases where the settlement is made on a net basis then only one of the items C0200 and C0210 shall be reported. C0220 Initial date Identify the ISO 8601 (yyyy mm dd) code of the date when obligations under the contract come into effect. When various trades occur for the same derivative, report only the one regarding the first trade date of the derivative and only one row for each derivative (no different rows for each trade) reflecting the total amount invested in that derivative considering the different dates of trade. In case of novation, the novation date becomes the trade date for that derivative. C0230 Solvency II value Value of the derivative calculated as defined by Article 75 of the Directive 2009/138/EC as of the trade (closing or sale) or maturity date. It can be positive, negative or zero. ITEM INSTRUCTIONS Information on derivatives C0040 Derivative ID Code Derivative ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0050 Derivative ID Code type Type of ID Code used for the Derivative ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0240 Counterparty Name Name of the counterparty of the derivative. When available, corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. The following shall be considered:  Name of the exchange market for exchanged traded derivatives; or  Name of Central Counterparty (CCP) for Over The Counter derivatives where they are cleared through a CCP; or Name of the contractual counterparty for the other Over The Counter derivatives. C0250 Counterparty Code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0260 Type of counterparty code Only applicable to Over The Counter derivatives. Identification of the code used for the Counterparty Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0270 Counterparty group Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Name of the ultimate parent entity of counterparty. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. C0280 Counterparty group code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0290 Type of counterparty group code Identification of the code used for the Counterparty group Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0300 Contract name Name of the derivative contract. C0310 Currency Identify the ISO 4217 alphabetic code of the currency of the derivative, i.e., currency of the notional amount of the derivative (e.g.: option having as underlying an amount in USD, currency for which the notional amount is expressed contractually for FX swap, etc.). C0320 CIC Complementary Identification Code used to classify assets, as set out in Annex  VI CIC table of this Regulation. When classifying derivatives using the CIC table, undertakings shall take into consideration the most representative risk to which the derivative is exposed to. C0330 Trigger value Reference price for futures, strike price for options (for bonds price shall be a percentage of the par amount), currency exchange rate or interest rate for forwards, etc. Not applicable to CIC D3  Interest rate and currency swaps. For CIC F1  Credit default swaps it shall not be completed if not possible. In the case of more than one trigger over time, report the next trigger occurring. When the derivative has a range of trigger values, report the set separated by comma , if the range is not continuous and report the range separated by  if it is continuous. C0340 Unwind trigger of contract Identify the event that causes the unwinding of the contract, out of the regular expiration or term conditions. One of the options in the following closed list shall be used: 1  Bankruptcy of the underlying or reference entity 2  Adverse fall in value of the underlying reference asset 3  Adverse change in credit rating of the underlying assets or entity 4  Novation, i.e. the act of replacing an obligation under the derivative with a new obligation, or replacing a party of the derivative with a new party 5  Multiple events or a combination of events 6  Other events not covered by the previous options 9  No unwind trigger C0350 Swap delivered currency Identify the ISO 4217 alphabetic code of the currency of the swap price (only for currency swaps and currency and interest rate swaps). C0360 Swap received currency Identify the ISO 4217 alphabetic code of the currency of the swap notional amount (only for currency swaps and currency and interest rate swaps). C0370 Maturity date Identify the contractually defined ISO 8601 (yyyy mm dd) code of the date of close of the derivative contract, whether at maturity date, expiring date for options (European or American), etc. S.09.01  Information on gains/income and losses in the period General comments: This section relates to annual submission of information for individual entities. This template contains information on gains/income and losses by asset category (including derivatives). i.e., no item by item reporting is required. The asset categories considered in this template are the ones defined in Annex IV  Assets Categories. Items shall be reported with positive values unless otherwise stated in the respective instructions. ITEM INSTRUCTIONS C0040 Asset category Identify the asset categories present in the portfolio. Use the categories defined in Annex IV  Assets Categories. C0050 Portfolio Distinction between life, non life, shareholder's funds, other internal funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life 3  Ring fenced funds 4  Other internal funds 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general must be used. C0060 Asset held in unit linked and index linked contracts Identify the assets that are held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0070 Dividends Amount of dividends earned over the reporting period, i.e. dividends received less the right to receive a dividend already recognised at the beginning of the reporting period, plus the right to receive a dividend recognised at the end of the reporting period. Applicable to dividend paying assets such as equity, preferred securities and collective investment undertakings. Includes also dividends received from assets that have been sold or matured. C0080 Interest Amount of interest earned, i.e. interest received less accrued interest at the start of the period plus accrued interest at the end of the reporting period. Includes interest received when the asset is sold/matured or when the coupon is received. Applicable to coupon and interest paying assets such as bonds, loans and deposits. C0090 Rent Amount of rent earned i.e. rent received less accrued rent at the start of the period plus accrued rent at the end of the reporting period. Includes also rents received when the asset is sold or matured. Only applicable to properties, regardless of the function. C0100 Net gains and losses Net gains and losses resulting from assets sold or matured during the reporting period. The gains and losses are calculated as the difference between selling or maturity value and the value according to Article 75 of Directive 2009/138/EC at the end of the prior reporting year (or, in case of assets acquired during the reporting period, the acquisition value). The net value can be positive, negative or zero. C0110 Unrealised gains and losses Unrealised gains and losses resulting from assets not sold nor matured during the reporting period. The unrealised gains and losses are calculated as the difference between the value according to Article 75 of Directive 2009/138/EC at the end of the reporting year end and the value according to Article 75 of Directive 2009/138/EC at the end of the prior reporting year (or, in case of assets acquired during the reporting period, the acquisition value). The net value can be positive, negative or zero. S.10.01  Securities lending and repos General comments: This section relates to annual submission of information for individual entities. This template contains an item by item list of securities lending transactions and repurchase agreements (buyer and seller) contracts, held directly by the undertaking (i.e. not on a look through basis), which include also the liquidity swaps referred to in Article 309 (2)(f) of the Delegated Regulation (EU) 2015/35. It shall be reported only when the value of the underlying securities on and off balance sheet involved in lending or repurchase agreements, with maturity date falling after the reporting reference date represent more than 5 % of the total investments as reported in C0010/R0070 and C0010/R0220 of template S.02.01. All contracts that are on the balance sheet or off balance sheet shall be reported. The information shall include all contracts in the reporting period regardless of whether they were open or closed at the reporting date. For contracts which are part of a roll over strategy, where they substantially are the same transaction, only open positions shall be reported. A repurchase agreement (repo) is defined as the sale of securities together with an agreement for the seller to buy back the securities at a later date. Securities lending is defined as the lending of securities by one party to another, which requires that the borrower provides the lender with collateral. Items shall be reported with positive values unless otherwise stated in the respective instructions. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. Each repo and securities lending contract shall be reported in as many rows as needed to provide the information requested. If for one item one option fits one part of the instrument being reported and a different option fits the other part then the contract needs to be unbundled unless is stated otherwise in the instructions. ITEM INSTRUCTIONS C0040 Portfolio Distinction between life, non life, shareholder's funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life: 3  Ring fenced funds 4  Other internal fund 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general must be used. For assets held off balance sheet this item shall not be reported. C0050 Fund number Applicable to assets held in ring fenced funds or other internal funds (defined according to national markets). Number which is attributed by the undertaking, corresponding to the unique number assigned to each fund. This number has to be consistent over time and shall be used to identify the funds in other templates. It shall not be re used for a different fund. C0060 Asset category Identify the asset category of the underlying asset lent/provided as part of a securities lending transactions or repurchase agreements. Use the categories defined in Annex IV  Assets Categories of this Regulation. C0070 Counterparty Name Name of the counterparty of the contract. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. C0080 Counterparty code Identification code of the counterparty using the Legal Entity Identifier (LEI) if available. If none is available, this item shall not be reported. C0090 Type of counterparty code Identification of the code used for the Counterparty Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0100 Counterparty asset category Identify the most significant asset category borrowed/received as part of a securities lending transactions or repurchase agreements. Use the asset categories defined in Annex IV  Assets Categories of this Regulation. C0110 Asset held in unit linked and index linked contracts Identify if the underlying asset identified in C0060 is held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0120 Position in the contract Identify whether the undertaking is a buyer or seller in the repo or a lender or borrower in the securities lending. One of the options in the following closed list shall be used: 1  Buyer in a repo 2  Seller in a repo 3  Lender in a securities lending 4  Borrower in a securities lending C0130 Near leg amount Represents the following amounts:  Buyer in a repo: amount received at the contract inception  Seller in a repo: amount ceded at the contract inception  Lender in a securities lending: amount received as guarantee at the contract inception  Borrower in a securities lending: amount or market value of the securities received at the contract inception C0140 Far leg amount This item is only applicable for repos and represents the following amounts:  Buyer in a repo: amount ceded at the contract maturity  Seller in a repo: amount received at the contract maturity C0150 Start date Identify the ISO 8601 (yyyy mm dd) code of the contract start date. The contract start date refers to the date when obligations under the contract come into effect. C0160 Maturity date Identify the ISO 8601 (yyyy mm dd) code of the contract closing date. Even if the contract is on an open call basis, there is usually a date when the contract expires. In these cases this date must be reported, if no call occurs before. An agreement is considered closed when it has matured, a call occurs or the agreement is cancelled. For contracts with no defined maturity date report 9999 12 31. C0170 Solvency II Value This item is only applicable for contracts that are still open at the reporting date. Value of the repo or securities lending contract, following Article 75 of Directive 2009/138/EC rules for valuation of contracts. This value can be positive, negative or zero. S.11.01  Assets held as collateral General comments: This section relates to annual submission of information for individual entities. This template contains an item by item list of off balance sheet assets held as collateral for covering balance sheet assets held directly by the undertaking (i.e. not on a look through basis). It consists of detailed information from the perspective of the assets held as collateral and not from the perspective of the collateral arrangement. If there is a pool of collaterals or a collateral arrangement comprising multiple assets, as many rows as the assets in the pool or arrangement shall be reported. This template comprises two tables: Information on positions held and Information on assets. On the table Information on positions held, each asset held as collateral shall be reported separately in as many rows as needed in order to properly fill in all variables requested in that table. If for the same asset two values can be attributed to one variable, then this asset needs to be reported in more than one line. On the table Information on assets, each asset held as collateral shall be reported separately, with one row for each asset, filling in all variables requested in that table. All items except items Type of asset for which the collateral is held (C0140), Name of the counterparty pledging the collateral (C0060) and Name of the group of the counterparty pledging the collateral (C0070) relate to information on the assets held as collateral. Item C0140 relates to the asset on the balance sheet for which the collateral is held while items C0060 and C0070 relate to the counterparty pledging the collateral. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. ITEM INSTRUCTIONS Information on positions held C0040 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code Type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0060 Name of the counterparty pledging the collateral The name of the counterpart that is pledging the collateral. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. When the assets on the balance sheet for which the collateral is held are loans on policies, Policyholder shall be reported. C0070 Name of the group of the counterparty pledging the collateral Identify the economic group of the counterpart pledging the collateral. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. This item is not applicable when the assets on the balance sheet for which the collateral is held are loans on policies. C0080 Country of custody ISO 3166 1 alpha 2 code of the country where undertaking assets are held in custody. For identifying international custodians, such as Euroclear, the country of custody will be the one corresponding to the legal establishment where the custody service was contractually defined. In case of the same asset being held in custody in more than one country, each asset shall be reported separately in as many rows as needed in order to properly identify all countries of custody. This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 71, CIC 75 and for CIC 95  Plant and equipment (for own use) for the same reason. Regarding CIC Category 9, excluding CIC 95  Plant and equipment (for own use), the issuer country is assessed by the address of the property. C0090 Quantity Number of assets, for all assets if relevant. This item shall not be reported if item Par amount (C0100) is reported. C0100 Par amount Amount outstanding measured at par amount, for all assets where this item is relevant, and at nominal amount for CIC = 72, 73, 74, 75 and 79 if applicable. This item shall not be reported if item Quantity (C0090) is reported.. C0110 Valuation method Identify the valuation method used when valuing assets. One of the options in the following closed list shall be used: 1  quoted market price in active markets for the same assets 2  quoted market price in active markets for similar assets 3  alternative valuation methods: 4  adjusted equity methods (applicable for the valuation of participations) 5  IFRS equity methods (applicable for the valuation of participations 6  Market valuation according to Article 9(4) of Delegated Regulation (EU) 2015/35 C0120 Total amount Value calculated as defined by Article 75 of the Directive 2009/138/EC. The following shall be considered:  Corresponds to the multiplication of Par amount by Unit percentage of par amount Solvency II price plus Accrued interest, for assets where the first two items are relevant;  Corresponds to the multiplication of Quantity by Unit Solvency II price, for assets where these two items are relevant;  For assets classifiable under asset categories 7, 8 and 9, this shall indicate the Solvency II value of the asset. C0130 Accrued interest Quantify the amount of accrued interest after the last coupon date for interest bearing securities. Note that this value is also part of item Total amount. C0140 Type of asset for which the collateral is held Identify the type of asset for which the collateral is held. One of the options in the following closed list shall be used: 1  Government bonds 2  Corporate bonds 3  Equities 4  Collective Investment Undertakings 5  Structured notes 6  Collateralised securities 7  Cash and deposits 8  Mortgages and loans 9  Properties 0  Other investments (including receivables) X  Derivatives ITEM INSTRUCTIONS Information on assets C0040 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code Type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0150 Item Title Identify the reported item by filling the name of the asset (or the address in case of property), with the detail settled by the undertaking. The following shall be considered:  Regarding CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons, this item shall contain Loans to AMSB members or Loans to other natural persons, according to its nature, as those assets are not required to be individualised. Loans to other than natural persons shall be reported line by line.  This item is not applicable for CIC 95  Plant and equipment (for own use) as those assets are not required to be individualised, CIC 71 and CIC 75  When the collateral comprises insurance policies (regarding loans collateralised by insurance policies) those policies don't need to be individualised and this item is not applicable. C0160 Issuer Name Name of the issuer, defined as the entity that issues assets to investors, representing part of its capital, part of its debt, derivatives, etc. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer name is the name of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer name is the name of the depositary entity  Regarding CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons, this item shall contain Loans to AMSB members or Loans to other natural persons, according to its nature, as those assets are not required to be individualised;  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower; This item is not applicable for CIC 71, CIC 75 and  CIC category 9  Property. C0170 Issuer Code Identification code of the issuer code using the Legal Entity Identifier (LEI) if available. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer code is the code of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer code is the code of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property; This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. C0180 Type of issuer code Identification of the code used for the Issuer Code item. One of the options in the following closed list shall be used: 1  LEI 9  None This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0190 Issuer Sector Identify the economic sector of issuer based on the latest version of NACE code (as published in an EC Regulation). The letter reference of the NACE code identifying the Section shall be used as a minimum for identifying sectors (e.g. A or A111 would be acceptable) except for the NACE relating to Financial and Insurance activities, for which the letter identifying the Section followed by the 4 digits code for the class shall be used (e.g. K6411). The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer sector is the sector of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer sector is the sector of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property;  This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. C0200 Issuer Group Name Name of issuer's ultimate parent entity. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the group relation relates to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the group relation relates to the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the group relation relates to the borrower;  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons)  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0210 Issuer Group Code Issuer group identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the group relation relates to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the group relation relates to the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the group relation relates to the borrower;  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons) This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0220 Type of issuer group code Identification of the code used for the Issuer Group Code item. One of the options in the following closed list shall be used: 1  LEI 9  None This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0230 Issuer Country ISO 3166 1 alpha 2 code of the country of localisation of the issuer. The localisation of the issuer is assessed by the address of the entity issuing the asset. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer country is the country is relative to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer country is the country of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property; This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. One of the options shall be used:  ISO 3166 1 alpha 2 code  XA: Supranational issuers  EU: European Union Institutions C0240 Currency Identify the ISO 4217 alphabetic code of the currency of the issue. The following shall be considered:  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 75 and for CIC 95  Plant and equipment (for own use) for the same reason.  Regarding CIC Category 9, excluding CIC 95  Plant and equipment (for own use), the currency corresponds to the currency in which the investment was made. C0250 CIC Complementary Identification Code used to classify assets, as set out in Annex VI  CIC table of this Regulation. When classifying an asset using the CIC table, undertakings shall take into consideration the most representative risk to which the asset is exposed to. C0260 Unit price Unit price of the asset, if relevant. This item shall not be reported if item Unit percentage of par amount Solvency II price (C0270) is reported. C0270 Unit percentage of par amount Solvency II price Amount in percentage of par value, clean price without accrued interest, for the asset, if relevant. This item shall not be reported if item Unit price (C0260) is reported. C0280 Maturity date Only applicable for CIC categories 1, 2, 5, 6 and 8, and CIC 74 and CIC 79. Identify the ISO 8601 (yyyy mm dd) code of the maturity date. Corresponds always to the maturity date, even for callable securities. The following shall be considered:  For perpetual securities use 9999 12 31  For CIC category 8, regarding loans and mortgages to individuals, the weighted (based on the loan amount) remaining maturity is to be reported. S.12.01  Life and Health SLT Technical Provisions General comments: This section relates to quarterly and annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Undertakings may apply appropriate approximations in the calculation of the technical provisions as referred to in Article 21 of Delegated Regulation (EU) 2015/35. In addition, Article 59 of the Delegated Regulation (EU) 2015/35 may be applied to calculate the risk margin during the financial year. Line of business for life obligations: The lines of business, referred to in Article 80 of the Directive 2009/138/EC, as defined in Annex I to Delegated Regulation (EU) 2015/35. The segmentation shall reflect the nature of the risks underlying the contract (substance), rather than the legal form of the contract (form). By default, where an insurance or reinsurance contract covers risks across the lines of business undertakings shall, where possible, unbundled the obligations into the appropriate lines of business (Article 55 of Delegated Regulation (EU) 2015/35). Lines of business Index linked and unit linked insurance, Other life insurance and Health insurance are split between Contracts without options and guarantees and Contracts with options or guarantees. For this split the following shall be considered:  Contracts without options and guarantees shall include the amounts related to contracts without any financial guarantees or contractual options, meaning that the technical provision calculation does not reflect the amount of any financial guarantees or contractual options. Contracts with non material contractual options or financial guarantees that are not reflected in the technical provisions calculation shall also be reported in this column;  Contracts with options or guarantees shall include contracts that have either financial guarantees, contractual options, or both as far as the technical provision calculation reflect the existence of those financial guarantees or contractual options. The information reported shall be gross of reinsurance as information on Recoverables from reinsurance/SPV and Finite reinsurance is requested in specific rows. The information to be reported between R0010 and R0100 shall be after the volatility adjustment, the matching adjustment and the transitional adjustment to the relevant risk-free interest rate term structure if applied but shall not include the transitional deduction to technical provisions. The amount of transitional deduction to technical provisions is requested separately between rows R0110 and R0130. ITEM INSTRUCTIONS Z0020 Ring Fenced Fund/Matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number Identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. This item is to be completed only when item Z0020 = 1 Technical provisions calculated as a whole C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0010 Technical provisions calculated as a whole Amount of Technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0010 Technical provisions calculated as a whole  Total (Life other than health insurance, incl. Unit Linked) Total amount of technical provisions calculated as a whole for Life other than health insurance, including Unit Linked. C0210/R0010 Technical provisions calculated as a whole  Total (Health similar to life insurance) Total amount of technical provisions calculated as a whole for Health similar to life insurance. C0020, C0030, C0060, C0090, C0100 to C0140, C0160, C0190, C0200/R0020 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole Amount of recoverables from reinsurance/SPV and finite reinsurance (Finite Re) after the adjustment for expected losses due to counterparty default of technical provisions (TP) calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0020 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole  Total (Life other than health insurance, incl. Unit Linked) Total amount of recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole for Life other than health insurance, including Unit Linked. C0210/R0020 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole  Total (Health similar to life insurance) Total amount of recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole for Health similar to life insurance. Technical provisions calculated as a sum of best estimate and risk margin C0020, C0040, C0050, C0070, C0080, C0090, C0100 to C0140, C0170, C0180, C0190, C0200/R0030 Technical provisions calculated as a sum of Best Estimate (BE) and Risk Margin (RM), Gross Best Estimate Amount of Gross Best estimate (no deduction of reinsurance, SPVs and Finite Re according to Article 77(2) of Directive 2009/138/EC) per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0030 Technical provisions calculated as a sum of BE and RM, Gross Best Estimate  Total (Life other than health insurance, incl. Unit Linked) Total amount of Gross Best estimate (no deduction of reinsurance, SPVs and Finite Re according to Article 77(2) of Directive 2009/138/EC), for Life other than health insurance, including Unit Linked. C0210/R0030 Technical provisions calculated as a sum of BE and RM, Gross Best Estimate  Total (Health similar to life insurance) Total amount of Gross Best estimate (no deduction of reinsurance, SPVs and Finite Re according to Article 77(2) of Directive 2009/138/EC), for Health similar to life insurance. C0020, C0040, C0050, C0070, C0080, C0090, C0100, C0170, C0180, C0190, C0200/R0040 Total Recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default Amount of recoverables before adjustment for expected losses due to possibility of default of the reinsurer, as defined in Article 81 of Directive 2009/138/EC, including ceded intra group reinsurance, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0040 Total Recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default  Total (Life other than health insurance, incl. Unit Linked) Total amount of recoverables before adjustment for expected losses due to possibility of default of the reinsurer, as defined in art. 81 of Directive 2009/138/EC, including ceded intra group reinsurance, for Life other than health insurance, including Unit Linked. C0210/R0040 Total Recoverables from reinsurance/SPV and Finite Re before the adjustment for expected losses due to counterparty default  Total (Health similar to life insurance) Total amount of the recoverables from reinsurance and SPVs before the adjustment for expected losses due to counterparty default for Health similar to life insurance. C0020, C0040, C0050, C0070, C0080, C0090, C0100, C0170, C0180, C0190, C0200/R0050 Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses Amount of recoverables (before adjustment for expected losses) from traditional reinsurance, i.e. without SPVs and Finite Reinsurance, calculated consistently with the boundaries of the contracts to which they relate, including ceded intra group reinsurance, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0050 Total Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses  Total (Life other than health insurance, incl. Unit Linked) Total Amount of recoverables (before adjustment for expected losses) from traditional reinsurance, i.e. without SPVs and Finite Reinsurance, calculated consistently with the boundaries of the contracts to which they relate, including ceded intra group reinsurance, for Life other than health insurance, including Unit Linked. C0210/R0050 Total Recoverables from reinsurance (except SPV and Finite Re) before adjustment for expected losses  Total (Health similar to life insurance) Total amount of recoverables from reinsurance (except SPVs and Finite Reinsurance) before adjustment for expected losses, calculated consistently with the boundaries of the contracts to which they relate, for Health similar to life insurance. C0020, C0040, C0050, C0070, C0080, C0090, C0100, C0170, C0180, C0190, C0200/R0060 Recoverables from SPV before adjustment for expected losses Amount of recoverables from SPVs before adjustment for expected losses, calculated consistently with the boundaries of the contracts to which they relate, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, including ceded intra group reinsurance, per each line of business. C0150/R0060 Total Recoverables from SPV before adjustment for expected losses  Total (Life other than health insurance, incl. Unit Linked) Total amount of recoverables from SPVs before adjustment for expected losses, calculated consistently with the boundaries of the contracts to which they relate, for Life other than health insurance, including Unit Linked. C0210/R0060 Total Recoverables from SPV before adjustment for expected losses  Total (Health similar to life insurance) Total amount of recoverables from SPVs before adjustment for expected losses for Health similar to life insurance C0020, C0040, C0050, C0070, C0080, C0090, C0100, C0170, C0180, C0190, C0200/R0070 Recoverables from Finite Re before adjustment for expected losses Amount of recoverables from Finite Re before adjustment for expected losses, calculated consistently with the boundaries of the contracts to which they relate, including ceded intra group reinsurance, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0070 Total Recoverables from Finite Re before adjustment for expected losses  Total (Life other than health insurance, incl. Unit Linked) Total amount of recoverables from Finite Re before adjustment for expected losses, calculated consistently with the boundaries of the contracts to which they relate, including ceded intra group reinsurance, for Life other than health insurance, including Unit Linked. C0210/R0070 Total Recoverables from Finite Re before adjustment for expected losses  Total (Health similar to life insurance) Total amount of recoverables from Finite Reinsurance before adjustment for expected losses for Health similar to life insurance. C0020, C0040, C0050, C0070, C0080, C0090, C0100 to C0140, C0170, C0180, C0190, C0200/R0080 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default Amount of recoverables after adjustment for expected losses due to possibility of default of the reinsurer, as defined in art. 81 of Directive 2009/138/EC, including ceded intra group reinsurance, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0080 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default  Total (Life other than health insurance, incl. Unit Linked) Total amount of recoverables after adjustment for expected losses due to possibility of default of the reinsurer, as defined in art. 81 of Directive 2009/138/EC, including ceded intra group reinsurance, for Life other than health insurance, including Unit Linked. C0210/R0080 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default  Total (Health similar to life insurance) Total amount of recoverables after adjustment for expected losses due to possibility of default of the reinsurer, as defined in art. 81 of Directive 2009/138/EC, including ceded intra group reinsurance, for Health similar to life insurance. C0020, C0040, C0050, C0070, C0080, C0090, C0100, C0170, C0180, C0190, C0200/R0090 Best Estimate minus recoverables from reinsurance/SPV and Finite Re Amount of Best Estimate minus recoverables from reinsurance/SPV and Finite Re after adjustment for expected losses due to possibility of default of the reinsurer, as defined in art. 81 of Directive 2009/138/EC, per each Line of Business. C0150/R0090 Best Estimate minus recoverables from reinsurance/SPV and Finite Re  Total (Life other than health insurance, incl. Unit Linked) Total amount of Best Estimate minus recoverables from reinsurance/SPV and Finite Re, after adjustment for expected losses due to possibility of default of the reinsurer, as defined in art. 81 of Directive 2009/138/EC, for Life other than health insurance, including Unit Linked. C0210/R0090 Best estimate minus recoverables from reinsurance/SPV and Finite Re  Total (Health similar to life insurance) Total amount of Best estimate minus recoverables from reinsurance/SPV and Finite Re after adjustment for expected losses due to possibility of default of the reinsurer, as defined in art. 81 of Directive 2009/138/EC, for Health similar to life insurance. C0020, C0030, C0060, C0090, C0100 to C0140, C0160, C0190, C0200/R0100 Risk Margin Amount of Risk margin, as defined in Article 77(3) of Directive 2009/138/EC, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0100 Risk Margin  Total (Life other than health insurance, incl. Unit Linked) Total amount of Risk Margin for Life other than health insurance, including Unit Linked. C0210/R0100 Risk Margin  Total (Health similar to life insurance) Total amount of Risk Margin for Health similar to life insurance. Amount of the transitional on Technical Provisions C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0110 Technical Provisions calculated as a whole Amount of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole, per each Line of Business. This value shall be reported as a negative value. C0150/R0110 Technical Provisions calculated as a whole  Total (Life other than health insurance, including Unit Linked) Amount of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole for Life other than health insurance, including Unit Linked. This value shall be reported as a negative value. C0210/R0110 Technical Provisions calculated as a whole  Total (Health similar to life insurance) Amount of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole for Health similar to life insurance. This value shall be reported as a negative value. C0020, C0040, C0050, C0070, C0080, C0090, C0100, C0170, C0180, C0190, C0200/R0120 Best Estimate Amount of the transitional deduction to technical provisions allocated to the best estimate, per each Line of Business. This value shall be reported as a negative value. C0150/R0120 Best Estimate  Total (Life other than health insurance, including Unit Linked) Total amount of the transitional deduction to technical provisions allocated to the best estimate for Life other than health insurance, including Unit Linked. This value shall be reported as a negative value. C0210/R0120 Best Estimate  Total (Health similar to life insurance) Total amount of the transitional deduction to technical provisions allocated to the best estimate for Health similar to life insurance. This value shall be reported as a negative value. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0130 Risk Margin Amount of the transitional deduction to technical provisions allocated to the risk margin, per each Line of Business. This value shall be reported as a negative value. C0150/R0130 Risk Margin  Total (Life other than health insurance, including Unit Linked) Total amount of the transitional deduction to technical provisions allocated to the risk margin for Life other than health insurance, including Unit Linked. This value shall be reported as a negative value. C0210/R0130 Risk Margin  Total (Health similar to life insurance) Total amount of the transitional deduction to technical provisions allocated to the risk margin for Health similar to life insurance. This value shall be reported as a negative value. Technical provisions  Total C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0200 Technical Provisions  Total Total amount of Technical Provisions for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0150/R0200 Technical Provisions  Total  Total (Life other than health insurance, including Unit Linked) Total amount of Technical Provisions for Life other than health insurance, including Unit Linked, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0210/R0200 Technical Provisions  Total  Total (Health similar to life insurance) Total amount of Technical Provisions for Health similar to life insurance, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0020, C0030, C0060, C0090, C0100, C0110, C0120, C0130, C0140, C0160, C0190, C0200/R0210 Technical Provisions minus Recoverables from reinsurance/SPV and Finite Re  Total Total amount of Technical Provisions minus Recoverables from reinsurance/SPV and Finite Re per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0150/R0210 Technical Provisions minus Recoverables from reinsurance/SPV and Finite Re  Total  Total (Life other than health insurance, including Unit Linked) Total amount of Technical Provisions minus Recoverables from reinsurance/SPV and Finite Re for Life other than health insurance, including Unit Linked, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0210/R0210 Technical Provisions minus Recoverables from reinsurance/SPV and Finite Re  Total  Total (Health similar to life insurance) Total amount of Technical Provisions minus Recoverables from reinsurance/SPV and Finite Re for Health similar to life insurance, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. Best Estimate of products with a surrender option C0020, C0030, C0060, C0090, C0160, C0190,/R0220 Best Estimate of products with a surrender option Amount of gross Best Estimate of products with a surrender option per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, except for accepted reinsurance. This amount shall also be included in R0030 to R0090. C0150/R0220 Best Estimate of products with a surrender option  Total (Life other than health insurance, including Unit Linked) Total amount of gross Best Estimate of products with a surrender option for Life other than health insurance, including Unit Linked. This amount shall also be included in R0030 to R0090. C0210/R0220 Best Estimate of products with a surrender option  Total (Health similar to life insurance) Total amount of gross Best Estimate of products with a surrender option for Health similar to life insurance. This amount shall also be included in R0030 to R0090. Gross BE for Cash flow C0030, C0060, C0090, C0160, C0190, C0200/R0230 Gross Best Estimate for Cash flow, Cash out flow, Future guaranteed and discretionary benefits Amount of discounted Cash out flows (payments to policyholders and beneficiaries) for future guaranteed benefits and for future discretionary benefits, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. Future Discretionary Benefits means future benefits other than index linked or unit linked benefits of insurance or reinsurance contracts which have one of the following characteristics: a) The benefits are legally or contractually based on one or several of the following results: i. the performance of a specified group of contracts or a specified type of contract or a single contract; ii. the realised or unrealised investment return on a specified pool of assets held by the insurance or reinsurance undertaking; iii. the profit or loss of the insurance or reinsurance undertaking or fund corresponding to the contract; b) the benefits are based on a declaration of the insurance or reinsurance undertaking and the timing or the amount of the benefits is at its full or partial discretion. C0020, C0100/R0240 Gross Best Estimate for Cash flow, Cash out flow, Future guaranteed benefits  Insurance with profit participation Amount of discounted Cash out flows (payments to policyholders and beneficiaries) for future guaranteed benefits, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Insurance with profit participation. C0020, C0100/R0250 Gross Best Estimate for Cash flow, Cash out flows, Future discretionary benefits  Insurance with profit participation Amount of discounted Cash out flows (payments to policyholders and beneficiaries) for future discretionary benefits, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Insurance with profit participation. Future Discretionary Benefits means future benefits other than index linked or unit linked benefits of insurance or reinsurance contracts which have one of the following characteristics: a) The benefits are legally or contractually based on one or several of the following results: i. the performance of a specified group of contracts or a specified type of contract or a single contract; ii. the realised or unrealised investment return on a specified pool of assets held by the insurance or reinsurance undertaking; iii. the profit or loss of the insurance or reinsurance undertaking or fund corresponding to the contract; b) the benefits are based on a declaration of the insurance or reinsurance undertaking and the timing or the amount of the benefits is at its full or partial discretion. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0260 Gross Best Estimate for Cash flow, Cash out flow, Future expenses and other cash out flows Amount of discounted Cash out flows for Future expenses and other cash out flows, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. Shall reflect expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or are expected to be, charged to policyholders, or are required to settle the insurance or reinsurance obligations. C0150/R0260 Gross Best Estimate for Cash flow, Cash out flow, Future expenses and other cash out flows  Total (Life other than health insurance, including Unit Linked) Total amount of discounted Cash out flows for Future expenses and other cash out flows, for Life other than health insurance, including Unit Linked Shall reflect expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or are expected to be, charged to policyholders, or are required to settle the insurance or reinsurance obligations. C0210/R0260 Gross Best Estimate for Cash flow, Cash out flow, Future expenses and other cash out flows  Total (Health similar to life insurance) Total amount of discounted Cash out flows for Future expenses and other cash out flows, for Health similar to life insurance. Shall reflect expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or are expected to be, charged to policyholders, or are required to settle the insurance or reinsurance obligations. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0270 Gross Best Estimate for Cash flow, Cash in flows, Future premiums Amount of discounted Cash in flows from future premiums and any additional cash flows that results from those premiums, including accepted reinsurance premiums, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0270 Gross Best Estimate for Cash flow, Cash in flows, Future premiums  Total (Life other than health insurance, including Unit Linked) Amount of discounted Cash in flows from future premiums and any additional cash flows that results from those premiums, including accepted reinsurance premiums, for Life other than health insurance, including Unit Linked. C0210/R0270 Gross Best Estimate for Cash flow, Cash in flows, Future premiums  Total (Health similar to life insurance) Amount of discounted Cash in flows from future premiums and any additional cash flows that results from those premiums, including accepted reinsurance premiums, for Health similar to life insurance. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0280 Gross Best Estimate for Cash flow, Cash in flows, Other cash in flows Amount of any other discounted cash in flows not included in Future premiums and not including investment returns, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0280 Gross Best Estimate for Cash flow, Cash in flows, Other cash in flows  Total (Life other than health insurance, including Unit Linked) Amount of any other discounted cash in flows not included in Future premiums and not including investment returns, for Life other than health insurance, including Unit Linked. C0210/R0280 Gross Best Estimate for Cash flow, Cash in flows, Other cash in flows  Total (Health similar to life insurance) Amount of any other discounted cash in flows not included in Future premiums and not including investment returns, for Health similar to life insurance. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0290 Percentage of gross Best Estimate calculated using approximations Indicate the percentage of gross best estimate included in Gross Best Estimate (R0030) calculated using approximations as established in Article 21 of Delegated Regulation (EU) 2015/35, per each Line of Business. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0300 Surrender value Indicate the amount of surrender value, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, as mentioned in Article 185 (3) (f) of Directive 2009/138/EC, net of taxes. Shall reflect the amount, defined contractually, to be paid to the policyholder in case of early termination of the contract (i.e. before it becomes payable by maturity or occurrence of the insured event, such as death), net of charges and policy loans. It includes surrender values guaranteed and not guaranteed. C0150/R0300 Surrender value, Total (Life other than health insurance, including Unit Linked) Total surrender value for Life other than health insurance, including Unit Linked. C0210/R0300 Surrender value, Total (Health similar to life insurance) Total surrender value for Health similar to life insurance. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0310 Best estimate subject to transitional of the interest rate Indicate the amount of gross best estimate (R0030) subject to the transitional adjustment to the relevant risk-free interest rate term structure, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0310 Best estimate subject to transitional of the interest rate  Total (Life other than health insurance, including Unit Linked) Total amount of gross best estimate (R0030) subject to the transitional adjustment to the relevant risk-free interest rate term structure, for Life other than health insurance, including Unit Linked. C0210/R0310 Best estimate subject to transitional of the interest rate  Total (Health similar to life insurance) Total amount of gross best estimate (R0030) subject to transitional adjustment to the relevant risk-free interest rate term structure, for Health similar to life insurance. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0320 Technical provisions without transitional on interest rate Amount of technical provisions where the transitional adjustment to the relevant risk-free interest rate term structure has been applied calculated without the transitional adjustment to the relevant risk-free interest rate term structure, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. In the cases where the same best estimates were also subject to the volatility adjustment, the amount reported in this item shall reflect the value without the transitional adjustment to the relevant risk-free interest rate term structure but with the volatility adjustment. C0150/R0320 Technical provisions without transitional on interest rate Total amount of technical provisions where the transitional adjustment to the relevant risk-free interest rate term structure has been applied calculated without the transitional adjustment to the relevant risk-free interest rate term structure, for Life other than health insurance, including Unit Linked. In the cases where the same best estimates were also subject to the volatility adjustment, the amount reported in this item shall reflect the value without the transitional adjustment to the relevant risk-free interest rate term structure but with the volatility adjustment. C0210/R0320 Technical provisions without transitional on interest rate Total amount of technical provisions where the transitional adjustment to the relevant risk-free interest rate term structure has been applied calculated without the transitional adjustment to the relevant risk-free interest rate term structure, for Health similar to life insurance. In the cases where the same best estimates were also subject to the volatility adjustment, the amount reported in this item shall reflect the value without the transitional adjustment to the relevant risk-free interest rate term structure but with the volatility adjustment. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0330 Best estimate subject to volatility adjustment Indicate the amount of gross best estimate (R0030) subject to volatility adjustment, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0330 Best estimate subject to volatility adjustment  Total (Life other than health insurance, including Unit Linked) Total amount of gross best estimate (R0030) subject to volatility adjustment, for Life other than health insurance, including Unit Linked C0210/R0330 Best estimate subject to volatility adjustment  Total (Health similar to life insurance) Total amount of gross best estimate (R0030) subject to volatility adjustment, for Health similar to life insurance. C0020, C0020, C0060, C0090, C0100, C0160, C0190, C0200/R0340 Technical provisions without volatility adjustment and without others transitional measures Amount of technical provisions where the volatility adjustment has been applied calculated without volatility adjustment, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. In the cases where the same technical provisions were also subject to the transitional deduction to technical provisions/transitional adjustment to the relevant risk-free interest rate term structure, the amount reported in this item shall reflect the value with neither the volatility adjustment nor the transitional deduction to technical provisions/transitional adjustment to the relevant risk-free interest rate term structure. C0150/R0340 Technical provisions without volatility adjustment and without others transitional measures  Total (Life other than health insurance, including Unit Linked) Total amount of technical provisions where the volatility adjustment has been applied calculated without volatility adjustment, for Life other than health insurance, including Unit Linked. In the cases where the same technical provisions were also subject to the transitional deduction to technical provisions/transitional adjustment to the relevant risk-free interest rate term structure, the amount reported in this item shall reflect the value with neither the volatility adjustment nor the transitional deduction to technical provisions/transitioanl adjustment to the relevant risk-free interest rate term structure. C0210/R0340 Technical provisions without volatility adjustment and without others transitional measures  Total (Health similar to life insurance) Total amount of technical provisions where the volatility adjustment has been applied calculated without volatility adjustment, for Health similar to life insurance. In the cases where the same technical provisions were also subject to the transitional deduction to technical provisions/transitional adjustment to the relevant risk-free interest rate term structure, the amount reported in this item shall reflect the value with neither the volatility adjustment nor the transitional deduction to technical provisions/transitional adjustment to the relevant risk-free interest rate term structure. C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0350 Best estimate subject to matching adjustment Indicate the amount of gross best estimate (R0030) subject to matching adjustment, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0150/R0350 Best estimate subject to matching adjustment  Total (Life other than health insurance, including Unit Linked) Total amount of gross best estimate (R0030) subject to matching adjustment, for Life other than health insurance, including Unit Linked C0210/R0350 Best estimate subject to matching adjustment  Total (Health similar to life insurance) Total amount of gross best estimate (R0030) subject to matching adjustment, for Health similar to life insurance C0020, C0030, C0060, C0090, C0100, C0160, C0190, C0200/R0360 Technical provisions without matching adjustment and without all the others Amount of technical provisions where the matching adjustment has been applied calculated without matching adjustment, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. In the cases where the same technical provisions were also subject to the transitional deduction to technical provisions, the amount reported in this item shall reflect the value with neither the matching adjustment nor the transitional deduction to technical provisions. C0150/R0360 Technical provisions without matching adjustment and without all the others  Total (Life other than health insurance, including Unit Linked) Total amount of technical provisions where the matching adjustment has been applied calculated without matching adjustment, for Life other than health insurance, including Unit Linked. In the cases where the same technical provisions were also subject to the transitional deduction to technical provisions, the amount reported in this item shall reflect the value with neither the matching adjustment nor the transitional deduction to technical provisions. C0210/R0360 Technical provisions without matching adjustment and without all the others  Total (Health similar to life insurance) Total amount of technical provisions where the matching adjustment has been applied calculated without matching adjustment, for Health similar to life insurance. In the cases where the same technical provisions were also subject to the transitional deduction to technical provisions, the amount reported in this item shall reflect the value with neither the matching adjustment nor the transitional deduction to technical provisions. S.12.02  Life and Health SLT Technical Provisions  by Country General comments: This section relates to annual submission of information for individual entities. Undertakings shall take into account all the obligations in different currencies and convert them into the reporting currency. The information by country shall be reported according to the following specifications: e) Information on the home country shall be always reported regardless of the amount of technical provisions calculated as a whole and gross best estimate; f) Information reported by country shall at least represent 90 % of the sum of the technical provisions calculated as a whole and gross best estimate of any line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35; g) If a specific country has to be reported for a particular line of business to comply with sub paragraph b) then that country shall be reported for all lines of business; h) The other countries shall be reported aggregated in other EEA or other non EEA i) For direct business information shall be reported by country where the contract was entered into; j) For proportional and non proportional reinsurance information shall be reported by country of localisation of the ceding undertaking. For the purposes of this template country where the contract was entered into means: k) The country where the insurance undertaking is established (home country) when the contract was not sold through a branch or freedom to provide services; l) The country where the branch is located (host country) when the contract was sold through a branch; m) The country where the freedom to provide services was notified (host country) when the contract was sold through freedom to provide services. n) If an intermediary is used or in any other situation, it is a), b) or c) depending on who sold the contract. The information to be reported shall include the volatility adjustment, the matching adjustment, the transitional adjustment to the relevant risk-free interest rate term structure and the transitional deduction to technical provisions. Gross TP calculated as a whole and Gross BE for different countries ITEM INSTRUCTIONS C0010/R0040, ¦ Geographical zone/Country Report the country ISO 3166 1 alpha 2 code for identifying the countries within the materiality threshold C0020, C0030, C0060, C0090, C0100, C0150, C0160, C0190, C0200, C0210/R0010 Gross TP calculated as a whole and Gross BE for different countries  Home country Amount of Gross TP calculated as a whole and gross Best Estimate by country where the contract was entered into or country of localisation of the ceding undertaking, when the country is the home country, for each Line of Business and totals for Life other than health insurance, including Unit Linked and Health similar to life insurance. C0020, C0030, C0060, C0090, C0100, C0150, C0160, C0190, C0200, C0210/R0020 Gross TP calculated as a whole and Gross BE for different countries  EEA countries outside the materiality threshold  not reported by country Amount of Gross TP calculated as a whole and gross Best Estimate, for EEA countries outside the materiality threshold (i.e. those not reported separately by country), except the home country, for each Line of Business and totals for Life other than health insurance, including Unit Linked and Health similar to life insurance. C0020, C0030, C0060, C0090, C0100, C0150, C0160, C0190, C0200, C0210/R0030 Gross TP calculated as a whole and Gross BE for different countries  Non EEA countries outside the materiality threshold  not reported by country Amount of Gross TP calculated as a whole and gross Best Estimate, for non EEA countries outside the materiality threshold (i.e. those not reported separately by country), except the home country, for each Line of Business and totals for Life other than health insurance, including Unit Linked and Health similar to life insurance. C0020, C0030, C0060, C0090, C0100, C0150, C0160, C0190, C0200, C0210/R0040, ¦ Gross TP calculated as a whole and Gross BE for different countries  Country 1 [one row for each country in the materiality threshold] Amount of Gross TP calculated as a whole and gross Best Estimate by country where the contract was entered into or country of localisation of the ceding undertaking, for each of the countries in the materiality threshold, except the home country, for each Line of Business and totals for Life other than health insurance, including Unit Linked and Health similar to life insurance. S.13.01  Projection of future gross cash flows (Best Estimate life) General comments: This part of Annex II relates to annual submission of information for individual entities. This template shall include information only in relation to the best estimates. The cash flows to be reported are gross of reinsurance and undiscounted. Cash flow projections such as central scenarios can be used as no perfect reconciliation with Best Estimate calculation is required. If difficult to project some future cash flows like collective Future Discretionary Benefits the undertaking shall report the cash flow it effectively uses for calculating the Best Estimate. All cash flows expressed in different currencies shall be considered and converted in the reporting currency using the exchange rate at the reporting date In case the undertaking uses simplifications for the calculation of technical provisions, for which an estimate of the expected future cash flows arising from the contracts are not calculated, the information shall be reported only in those cases where more than 10 % of total technical provisions have a settlement period longer than 24 months. ITEM INSTRUCTIONS C0010/R0010 R0330 Future cash flows used in the Best estimate, Insurance with profit participation (gross), Cash out flows  Future benefits Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones stemming from future benefits regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Insurance with profit participation. C0020/R0010 R0330 Future cash flows used in the Best estimate, Insurance with profit participation (gross), Cash out flows  Future expenses and other cash out flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones related to expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or expected to be, charged to policyholders or are required to settle the insurance obligations, for line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Insurance with profit participation. Cash out flows from non life insurance contracts that will change to Annuities but not yet formally settled as Annuities, and dealt with within the same company shall also be included. C0030/R0010 R0330 Future cash flows used in the Best estimate, Insurance with profit participation (gross), Cash in flows  Future premiums Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones stemming from future premiums and any additional cash flows that result from those premiums, for line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Insurance with profit participation. C0040/R0010 R0330 Future cash flows used in the Best estimate, Insurance with profit participation (gross), Cash in flows  Other cash in flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones not included in Future premiums and not including investment returns, for line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Insurance with profit participation. C0050/R0010 R0330 Future cash flows used in the Best estimate, Index linked and unit linked insurance (gross), Cash out flows  Future benefits Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones stemming from Future benefits regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Index linked and unit linked insurance. C0060/R0010 R0330 Future cash flows used in the Best estimate, Index linked and unit linked insurance (gross), Cash out flows  Future expenses and other cash out flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones related to expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or expected to be, charged to policyholders or are required to settle the insurance obligations, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Index linked and unit linked insurance. Cash out flows from non life insurance contracts that will change to Annuities but not yet formally settled as Annuities, and dealt with within the same company shall also be included. C0070/R0010 R0330 Future cash flows used in the Best estimate, Index linked and unit linked insurance (gross), Cash in flows  Future premiums Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones stemming from future premiums and any additional cash flows that result from those premiums,, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Index linked and unit linked insurance. C0080/R0010 R0330 Future cash flows used in the Best estimate, Index linked and unit linked insurance (gross), Cash in flows  Other cash in flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones not included in Future premiums and not including investment returns, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Index linked and unit linked insurance. C0090/R0010 R0330 Future cash flows used in the Best estimate, Other life insurance (gross), Cash out flows  Future benefits Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones stemming from Future benefits regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Other life insurance. C0100/R0010 R0330 Future cash flows used in the Best estimate, Other life insurance (gross), Cash out flows  Future expenses and other cash out flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones related to expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or expected to be, charged to policyholders or are required to settle the insurance obligations, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Other life insurance. Cash out flows from non life insurance contracts that will change to Annuities but not yet formally settled as Annuities, and dealt with within the same company shall also be included. C0110/R0010 R0330 Future cash flows used in the Best estimate, Other life insurance (gross), Cash in flows  Future premiums Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones stemming from future premiums and any additional cash flows that result from those premiums, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Other life insurance. C0120/R0010 R0330 Future cash flows used in the Best estimate, Other life insurance (gross), Cash in flows  Other cash in flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones not included in Future premiums and not including investment returns, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Other life insurance. C0130/R0010 R0330 Future cash flows used in the Best estimate, Annuities stemming from non life contracts (gross), Cash out flows  Future benefits Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones stemming from Future benefits regarding lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Annuities stemming from non life contracts relating to insurance obligations, including health insurance obligations. Cash out flows from non life insurance contracts that will change to Annuities but are not yet formally settled as Annuities and shall not be included. C0140/R0010 R0330 Future cash flows used in the Best estimate, Annuities stemming from non life contracts (gross), Cash out flows  Future expenses and other cash out flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones related to expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or expected to be, charged to policyholders or are required to settle the insurance obligations, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Annuities stemming from non life contracts relating to insurance obligations, including health insurance obligations. Cash out flows from non life insurance contracts that are not yet settled as Annuities and will change to Annuities and dealt with within the same company shall not be included. C0150/R0010 R0330 Future cash flows used in the Best estimate, Annuities stemming from non life contracts (gross), Cash in flows  Future premiums Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones stemming from future premiums and any additional cash flows that result from those premiums, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Annuities stemming from non life contracts relating to insurance obligations, including health insurance obligations. Cash out flows from non life insurance contracts that are not yet settled as Annuities and will change to Annuities shall not be included. C0160/R0010 R0330 Future cash flows used in the Best estimate, Annuities stemming from non life contracts (gross), Cash in flows  Other cash in flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones not included in Future premiums and not including investment returns, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Annuities stemming from non life contracts relating to insurance obligations, including health insurance obligations. Cash out flows from non life insurance contracts that are not yet settled as Annuities and will change to Annuities shall not be included. C0170/R0010 R0330 Future cash flows used in the Best estimate, Accepted reinsurance (gross), Cash out flows  Future benefits Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones stemming from Future benefits regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Life reinsurance. C0180/R0010 R0330 Future cash flows used in the Best estimate, Accepted reinsurance (gross), Cash out flows  Future expenses and other cash out flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones related to expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or expected to be, charged to policyholders or are required to settle the insurance obligations, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Life reinsurance. Cash out flows from non life insurance contracts that will change to Annuities but not yet formally settled as Annuities, and dealt with within the same company shall also be included. C0190/R0010 R0330 Future cash flows used in the Best estimate, Accepted reinsurance (gross), Cash in flows  Future premiums Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones stemming from future premiums and any additional cash flows that result from those premiums, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Life reinsurance. C0200/R0010 R0330 Future cash flows used in the Best estimate, Accepted reinsurance (gross), Cash in flows  Other cash in flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones not included in Future premiums and not including investment returns, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Life reinsurance. C0210/R0010 R0330 Future cash flows used in the Best estimate, Health insurance (gross), Cash out flows  Future benefits Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones stemming from Future benefits regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Health insurance. C0220/R0010 R0330 Future cash flows used in the Best estimate, Health insurance (gross), Cash out flows  Future expenses and other cash out flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones related to expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or expected to be, charged to policyholders or are required to settle the insurance obligations, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Health insurance. C0230/R0010 R0330 Future cash flows used in the Best estimate, Health insurance (gross), Cash in flows  Future premiums Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones stemming from future premiums and any additional cash flows that result from those premiums, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35,line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Health insurance. C0240/R0010 R0330 Future cash flows used in the Best estimate, Health insurance (gross), Cash in flows  Other cash in flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones not included in Future premiums and not including investment returns, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Health insurance. C0250/R0010 R0330 Future cash flows used in the Best estimate, Health reinsurance (gross), Cash out flows  Future benefits Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones stemming from Future benefits regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Health reinsurance. C0260/R0010 R0330 Future cash flows used in the Best estimate, Health reinsurance (gross), Cash out flows  Future expenses and other cash out flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash flows are the ones related to expenses that will be incurred in servicing insurance and reinsurance obligations, and other cash flow items such as taxation payments which are, or expected to be, charged to policyholders or are required to settle the insurance obligations, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Health reinsurance. Cash out flows from non life insurance contracts that will change to Annuities but not yet formally settled as Annuities, and dealt within the same company shall also be included. C0270/R0010 R0330 Future cash flows used in the Best estimate, Health reinsurance (gross), Cash in flows  Future premiums Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones stemming from future premiums and any additional cash flows that result from those premiums, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Health reinsurance. C0280/R0010 R0330 Future cash flows used in the Best estimate, Health reinsurance (gross), Cash in flows  Other cash in flows Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The cash  flows are the ones not included in Future premiums and not including investment returns, regarding line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Health reinsurance. C0290/R0010 R0330 Future cash flows used in the Best estimate, Total recoverable from reinsurance (after the adjustment) Amount of undiscounted cash flows expected for each year from year 1 to year 30, aggregated for the interval of years 31 to 40, aggregated for the interval of years 41 to 50 and aggregated for all the years after year 50. The future cash flows undiscounted from amounts recoverables from reinsurance and SPVs/Finite Re, including ceded intra group reinsurance, including future reinsurance premiums. Amount shall be reported net of adjustment for counterparty default risk. S.14.01  Life obligations analysis General comments: This section relates to annual submission of information for individual entities. This template includes information about life insurance contracts (direct business and accepted reinsurance) and also includes annuities stemming from non life contracts (which are also analysed in S.16.01). All insurance contracts shall be reported even if classified as investments contract on accounting basis. In case of products unbundled, the different parts of the product shall be reported in different rows, using different ID codes. Columns C0010 to C0080 shall be reported by product. Columns C0090 to C0160 characterise the product. Columns C0170 to C0210 shall be reported by Homogeneous Risk Group. ITEM INSTRUCTIONS Portfolio C0010 Product ID code Internal product ID code used by the undertaking for the product. If a code is already in use or is attributed by the competent authority for supervisory purposes that code shall be used. Different products are characterised according to cells C0090 to C0160. The ID code shall be consistent over time. C0020 Fund number Applicable to products that are part of ring fenced funds or other internal funds (defined according to national markets). This number is attributed by the undertaking and shall be consistent over time and shall not be reused for other funds. The number shall be used consistently across all templates, where relevant, to identify the fund. C0030 Line of Business Line of business as defined in Annex 1 of Delegated Regulation (EU) 2015/35.The following closed list shall be used: 29  Health insurance 30  Insurance with profit participation 31  Index linked and unit linked insurance 32  Other life insurance 33  Annuities stemming from non life insurance contracts and relating to health insurance obligations 34  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 35  Health reinsurance 36  Life reinsurance C0040 Number of contracts at the end of the year Number of contracts attached to each reported product. Contracts with more than one policyholder count as only one contract. In case of inactive policyholder (no premium paid) the contract shall be reported anyway unless the contract is cancelled. For annuities stemming from non life use the number of annuities obligations. C0050 Number of new contracts during year Number of new contracts during reporting year (this is for all new contracts). Otherwise use the same instructions as for cell C0040. For annuities stemming from non life use the number of annuities obligations. C0060 Total amount of Written premiums Total amount of gross written premiums as defined in Article 1(11) of Delegated Regulation (EU) 2015/35. For annuities stemming from non life this cell is not applicable. C0070 Total amount of claims paid during year Total amount of gross claims paid during the year, including claims management expenses. C0080 Country Country ISO 3166 1 alpha 2 code or list of codes according to the following instructions:  ISO 3166 1 alpha 2 code of the country where the contract was entered into, for countries representing more than 10 % of technical provisions or written premiums for a given product.  If reinsurance it shall refer to the country of the cedent undertaking.  For countries representing less than 10 % of Technical Provisions or written premiums for a given product, report a list of ISO 3166 1 alpha 2 Codes of the countries concerned. In case of a list please report the codes split by a ,. Characteristics of product C0090 Product ID code Same code as in C0010. Internal product ID code used by the undertaking for the product. If a code is already in use or is attributed by the competent authority for supervisory purposes that code shall be used. The ID code shall be consistent over time. C0100 Product classification The following close list shall be used: 1  single life 2  joint life 3  collective 4  pension entitlements 5  other If more than one characteristic is applicable use 5  other. For annuities stemming from non life use 5  other. C0110 Type of product General qualitative description of the product type. If a product code is attributed by the competent authority for supervisory purposes, the description of product type for that code shall be used. C0120 Product denomination Commercial name of product (undertaking specific). C0130 Product still commercialised? Specify if product is still for sale or if it is just in run off. The following closed list shall be used: 1  Still comercialised 2  In run off C0140 Type of premium The following close list shall be used: 1  Regular premium, premiums that policyholder has to pay at pre determined dates and predetermined or variable amounts in order to have the full effect of its guarantee, including those cases when contracts provide the right of policyholders of changing dates and amount of premiums. 2  Single premium with possibility of additional premiums with additional guarantee according to amount paid 3  Single premium without possibility to pay an additional premium in the future 4  Other, any other case not mentioned in options above or a combination For annuities stemming from non life use 4  other. C0150 Use of financial instrument for replication? State whether the product is considered replicable by a financial instrument (i.e. hedgeable, with technical provisions calculated as a whole). The following closed list shall be used: 1  Replicable by financial instrument; 2  Not replicable by financial instrument; 3  Partially replicable by financial instrument. C0160 Number of HRGs in products If Homogeneous Risk Groups (HRG) within the product are common to other products, specify the number of Homogeneous Risk Groups in the product that are common to other products. Information on Homogeneous risk groups C0170 HRG code Homogeneous Risk Group Internal ID code used by undertaking for each Homogeneous Risk Group, as referred to in Article 80 of Directive 2009/138/EC. The ID code shall be consistent over time. C0180 Best Estimate Amount of gross best estimate calculated by Homogenous Risk Group. C0190 Capital at risk The capital at risk, as defined in the Delegated Regulation (EU) 2015/35. For annuities stemming from non life contracts this cell shall be filled in with zero unless the annuities have positive risk. C0200 Surrender value Surrender value (where available), as mentioned in Article 185 (3) (f) of Directive 2009/138/EC, net of taxes: amount to be paid to the policyholder in case of early termination of the contract (i.e. before it becomes payable by maturity or occurrence of the insured event, such as death), net of charges and policy loans; does not concern contracts without options, given that surrender value is an option. C0210 Annualised guaranteed rate (over average duration of guarantee) Average guaranteed rate to the policy holder over the remaining life time of the contract. Only applicable where a guaranteed rate is provided in the contract. Not applicable for unit linked contracts. Information on products and homogeneous risk groups C0220 Product ID code Same code as in C0010. Internal product ID code used by the undertaking for the product. If a code is already in use or is attributed by the competent authority for supervisory purposes that code shall be used. The ID code shall be consistent over time. If one product corresponds to more than one Homogeneous Risk Group identify which ones by rows, repeating the Product ID code. If different products correspond to one single Homogeneous Risk Group report each product once identifying the HRG ID code. C0230 HRG ID code Same code as in in C0170. Internal HRG ID code used by the undertaking for each Homogeneous Risk Group, as referred to in Article 80 of Directive 2009/138/EC. The ID code shall be consistent over time. Identify the HRG for each product that is considered for the purposes of calculating the technical provisions. S.15.01  Description of the guarantees of variable annuities General comments: This section relates to annual submission of information for individual entities. This template shall only be reported in relation to the direct business by insurance companies that have variable annuities portfolios. Variable annuities are unit linked life insurance contracts with investment guarantees which, in exchange for single or regular premiums, allow the policyholder to benefit from the upside of the unit but be partially or totally protected when the unit loses value. If Variable Annuities policies are split between two insurance undertakings, for instance a life company and a non life company for the variable annuities guarantee, the company with the guarantee shall report this template. Only one row per product shall be reported. ITEM INSTRUCTIONS C0040 Product ID code Internal product ID code used by the undertaking for the product. If a code is already in use or is attributed by the competent authority for supervisory purposes that code shall be used. C0050 Product denomination Commercial name of product (undertaking specific) C0060 Description of the product General qualitative description of the product. If a product code is attributed by the competent authority for supervisory purposes, the description of product type for that code shall be used. C0070 Initial date of guarantee The ISO 8601 (yyyy mm dd) code of the initial date of the cover. C0080 Final date of guarantee The ISO 8601 (yyyy mm dd) code of the final date of the cover. C0090 Type of guarantee The following closed list shall be used: 1  Guaranteed minimum death benefit 2  Guaranteed minimum accumulation benefit 3  Guaranteed minimum income benefit 4  Guaranteed minimum withdrawal benefits 9  Other C0100 Guaranteed level Indicate the level of the guaranteed benefit in percentage (as a decimal). C0110 Description of the guarantee General description of the guarantees. This shall include at least the capital accumulation mechanisms (e.g. roll up, ratchet, step up, reset), its frequency (infra annual, annual, x yearly), the base for computation of guaranteed levels (e.g. premium paid, premium paid net of expenses and/or withdrawals and/or paid ups, premium increased by the capital accumulation mechanism), the guaranteed conversion factor, other general information about how the guarantee works. S.15.02  Hedging of guarantees of variable annuities General comments: This section relates to annual submission of information for individual entities. This template shall only be reported in relation to the direct business by insurance companies that have Variable Annuities portfolios. Variable annuities are unit linked life insurance contracts with investment guarantees which, in exchange for single or regular premiums, allow the policyholder to benefit from the upside of the unit but be partially or totally protected when the unit loses value. If Variable Annuities policies are split between two insurance undertakings, for instance a life company and a non life company for the Variable Annuities guarantee, the company with the guarantee shall report this template. Only one row per product shall be reported. ITEM INSTRUCTIONS C0040 Product ID code Internal product ID code used by the undertaking for the product. If a code is already in use or is attributed by the competent authority for supervisory purposes that code shall be used. The ID code shall be consistent over time and for the individual reporting correspond with the ID code reported in S.14.01 (C0010) and S.15.01 (C0020). C0050 Product denomination Commercial name of product (undertaking specific) C0060 Type of hedging The following closed list shall be used: 1  No hedging 2  Dynamic hedging 3  Static hedging 4  Ad hoc hedging Dynamic hedging is frequently rebalanced; static hedging is made of standard derivatives but not frequently rebalanced; ad hoc hedging is made of financial products structured for the specific purpose of hedging those liabilities. C0070 Delta hedged The following closed list shall be used: 1  Delta hedged 2  Delta not hedged 3  Delta partially hedged 4  Guarantee not sensitive to delta. Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0080 Rho hedged The following closed list shall be used: 1  Rho hedged 2  Rho not hedged 3  Rho partially hedged 4  Guarantee not sensitive to rho. Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0090 Gamma hedged The following closed list shall be used: 1  Gamma hedged 2  Gamma not hedged 3  Gamma partially hedged 4  Guarantee not sensitive to gamma Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0100 Vega hedged The following closed list shall be used: 1  Vega hedged 2  Vega not hedged 3  Vega partially hedged 4  Guarantee not sensitive to vega Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0110 FX hedged The following closed list shall be used: 1  FX hedged 2  FX not hedged 3  FX partially hedged 4  Guarantee not sensitive to FX Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0120 Other hedged risks If other risks are hedged specify their names C0130 Economic result without hedging The economic result that the guarantee of the policies has generated during the reporting year if there is no hedging strategy in place, or would have generated without it if there is one in place. It shall be equal to: written premium/fees for the guarantee, minus expenses incurred to the guarantee, minus claims due to the guarantee, minus variation of guarantee technical provisions. C0140 Economic result with hedging The economic result that the guarantee of the policies has generated during the reporting year considering the result of the hedging strategy. Where hedging is performed for a portfolio of products, for instance in cases where hedge instruments may not be allocated to specific products, the undertaking shall allocate the effect of hedging to the different products using the weight of each product in the Economic result without hedging (C0110). S.16.01.  Information on annuities stemming from Non Life Insurance obligations General comments: This section relates to annual submission of information for individual undertakings. This template shall be reported only for annuities formally settled stemming from non life contracts and relating to health insurance obligations and relating to insurance obligations other than health insurance obligations. Undertakings are required to report data on an accident year or underwriting year basis, in accordance with any requirements of the National Supervisory Authority. If the National Supervisory Authority has not stipulated which to use then the undertaking may use accident or underwriting year according to how they manage each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, provided that they use the same year consistently, year on year. This template shall be reported by non life line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, originating the annuity and by currency, considering the following specifications: i. If the best estimate for the annuity claims provisions on a discounted basis from one non life line of business represents more than 3 % of the total best estimate for all annuity claims provisions the information shall be reported with the following split by currencies in addition to the total for the line of business: a) Amounts for the reporting currency; b) Amounts for any currency that represents more than 25 % of the best estimate for the annuity claims provisions on a discounted basis in the original currency from that non life line of business; or c) Amounts for any currency that represents less than 25 % of the best estimate for the annuity claims provisions (discounted basis) in the original currency from that non life line of business but more than 5 % of total best estimate for all annuity claims provisions. ii. If the best estimate for the annuity claims provisions on a discounted basis from one non life line of business represents less than 3 % of the total best estimate for all annuity claims provisions no currency split is required, only the total for the line of business shall be reported; iii. The information shall be reported in the original currency of the contracts unless otherwise specified. This template is interlinked with the non Life template S.19.01. The sum of technical provisions in templates S.16.01 and S.19.01 for one non life line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, represents the total claims best estimate originating from this line of business (also refer log to template S.19.01). All or part of an obligation moves from S.19.01 into S.16.01, when both of the conditions below are met: i. All or part of the obligation has been formally settled as an annuity; and ii. a best estimate of an obligation formally settled as an annuity can be established using life techniques. Formally settled as an annuity typically means that a legal process has ordered that the beneficiary is to receive payments as an annuity. In the event that after an obligation has been formally settled as an annuity some of that obligation subsequently ends up being settled via a lump sum payment that was not in the original annuity payment order, that lump sum would be recorded as a payment in template S.16.01; i.e. there is no movement of claims data out of template S.16.01 and into S.19.01. Amounts shall be reported by year of occurrence of the accidents that have originated the claims associated to annuities. Year N is the reporting year. ITEM INSTRUCTIONS Z0010 The related non life line of business Name of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. The origin of the liability (medical expense, income protection, workers' comp, motor liability etc.). All the figures in the template are stemming from the related line of business. The following close list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss Z0020 Accident year/Underwriting year Report the standard used by the undertakings for reporting of claims development. The following close list shall be used: 1  Accident year 2  Underwriting year Z0030 Currency Identify the ISO 4217 alphabetic code of the settlement currency of the obligation. All amounts are reported in the undertaking's reporting currency. This item shall be filled in with Total when reporting the total for the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. Z0040 Currency conversion Identify if the information reported by currency is being reported in the original currency (default) or in the reporting currency (otherwise specified). The following close list shall be used: 1  Original currency 2  Reporting currency Only applicable when reporting by currency. Information on year N: C0010/R0010 The average interest rate The average interest rate used in percentage (as a decimal) for the end of year N C0010/R0020 The average duration of the obligations Average duration in years on total obligations basis for the end of the year N C0010/R0030 The weighted average age of the beneficiaries The weight shall be the Best Estimate for annuity claims provisions at the end of year N. Age of beneficiaries calculated on a weighted average for total obligations. The beneficiary is the person to whom the payments are reverting to, following the occurrence of a claim (that affects the insured person) which originates this type of payment. Annuities information: C0020/R0040 R0190 Undiscounted annuity claims provisions at the start of year N Amount of annuity claims best estimate stemming from Non Life Insurance obligations at beginning of year N. This is a part of technical provisions set up during year N (Net movements between new reserves during year N/release of reserves during year N) C0030/R0040 R0190 Undiscounted annuity claims provisions set up during year N Total amount of annuity claims provisions stemming from Non Life Insurance obligations set up during year N as at the moment they were first set up (i.e., where assumptions used were for the first time based on life techniques) C0040/R0040 R0190 Annuity payments paid during year N Total amount of annuity payments stemming from Non Life Insurance obligations made during the calendar year N. C0050/R0040 R0190 Undiscounted annuity claims provisions at the end of year N Total amount of annuity claims provisions stemming from Non Life Insurance obligations at end of year N. C0060/R0040 R0190 Number of annuities obligations at the end of year N Number of non life insurance annuity obligations. C0070/R0040 R0190 Best Estimate for annuity claims provisions at the end of year N (discounted basis) Best estimate covering annuities stemming from Non Life Insurance obligations at the end of calendar year N. C0080/R0040 R0190 Undiscounted development result Undiscounted development result calculated as the undiscounted annuity claims provisions at the start of year N, plus the undiscounted annuity claims provisions set up during year N, minus annuity payments paid during year N and minus undiscounted annuity claims provisions at the end of year N. C0020 C0080/R0200 Total Total amount of the undiscounted development result for all accident/underwriting years. S.17.01  Non life Technical Provisions General comments: This section relates to quarterly and annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Undertakings may apply appropriate approximations in the calculation of the technical provisions as referred to in Article 21 of Delegated Regulation (EU) 2015/35. In addition, Article 59 of the Delegated Regulation (EU) 2015/35 may be applied to calculate the risk margin during the financial year. Line of Business for non life obligations: The lines of business, referred to in Article 80 of the Directive 2009/138/EC, as defined in Annex I to Delegated Regulation (EU) 2015/35, referred to direct business/accepted proportional reinsurance and accepted non proportional reinsurance. The segmentation shall reflect the nature of the risks underlying the contract (substance), rather than the legal form of the contract (form). Health direct insurance business pursued on a non similar technical basis to life insurance shall be segmented into Non Life line of business 1 to 3. Accepted proportional reinsurance shall be considered together with the direct business in the C0020 to C0130. The information to be reported between R0010 and R0280 shall be after the volatility adjustment, the matching adjustment and the transitional adjustment to the relevant risk-free interest rate term structure if applied but shall not include the transitional deduction to technical provisions. The amount of transitional deduction to technical provisions is requested separately between rows R0290 and R0310. ITEM INSTRUCTIONS Z0020 Ring Fenced Fund/Matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number Identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. This item is to be completed only when item Z0020 = 1. Technical provisions calculated as a whole C0020 to C0170/R0010 Technical provisions calculated as a whole The amount of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0180/R0010 Technical provisions calculated as a whole  Total Non Life obligation The total amount of technical provisions calculated as a whole regarding direct and accepted business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0020 to C0130/R0020 Technical provisions calculated as a whole  direct business The amount of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for the direct business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0180/R0020 Total Non Life obligations, Technical provisions calculated as a whole, total direct business The total amount of technical provisions calculated as a whole, for the direct business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0020 to C0130/R0030 Technical provisions calculated as a whole  accepted proportional reinsurance business The amount of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for the accepted proportional reinsurance business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0180/R0030 Total Non Life obligations, Technical provisions calculated as a whole, total accepted proportional reinsurance business The total amount of technical provisions calculated as a whole, for the accepted proportional reinsurance business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0140 to C0170/R0040 Technical provisions calculated as a whole  accepted non proportional reinsurance business The amount of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for the accepted non proportional reinsurance business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0180/R0040 Total Non Life obligations, Technical provisions calculated as a whole, total accepted non proportional reinsurance business The total amount of technical provisions calculated as a whole, for the accepted non proportional reinsurance business. This amount shall be gross of any recoverable from reinsurance contract/SPV and Finite Re related to this business. C0020 to C0170/R0050 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole The amount of recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35 C0180/R0050 Total Recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default associated to TP calculated as a whole The total amount, for all lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of recoverables from reinsurance/SPV and Finite Re after the adjustment for expected losses due to counterparty default of technical provisions calculated as a whole per each line of business. Technical provisions calculated as a sum of a best estimate and a risk margin  Best estimate C0020 to C0170/R0060 Best Estimate of Premium provisions, Gross, total The amount of best estimate for premium provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted business. C0180/R0060 Total Non Life obligations, Best Estimate of Premium provisions, Gross, total The total amount of best estimate for premium provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance regarding direct and accepted business. C0020 to C0130/R0070 Best Estimate of Premium provisions, Gross  direct business The amount of best estimate for premium provisions, for the direct business, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0180/R0070 Total Non Life obligations, Best Estimate of Premium provisions, Gross, total direct business The total amount of best estimate for premium provisions, for the direct business, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance. C0020 to C0130/R0080 Best Estimate of Premium provisions, Gross  accepted proportional reinsurance business The amount of best estimate for premium provisions, for accepted proportional reinsurance business, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0180/R0080 Total Non Life obligations, Best Estimate of Premium provisions, Gross, total accepted proportional reinsurance business The total amount of best estimate for premium provisions, for the accepted proportional reinsurance business, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance. C0140 to C0170/R0090 Best Estimate of Premium provisions, Gross  accepted non proportional reinsurance business The amount of best estimate for premium provisions, for accepted non proportional reinsurance business, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0180/R0090 Total Non Life obligations, Best Estimate of Premium provisions, Gross, total accepted non proportional reinsurance business The total amount of best estimate for premium provisions, for accepted non proportional reinsurance business, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance. C0020 to C0170/R0100 Best estimate of Premium provisions, Total recoverable from reinsurance/SPV and Finite re before the adjustment for expected losses due to counterparty default Direct and accepted reinsurance business Total recoverable from reinsurance/SPV and Finite reinsurance before the adjustment for expected losses due to counterparty default, referred to the best estimate for premium provisions for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0180/R0100 Total Non Life obligations, Best estimate of Premium provisions, Total recoverable from reinsurance/SPV and Finite re before the adjustment for expected losses due to counterparty default The Total recoverable from reinsurance/SPV and Finite reinsurance before the adjustment for expected losses due to counterparty default, referred to the best estimate for premium provisions. C0020 to C0170/R0110 Best Estimate of Premium provisions, Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses  Direct and accepted reinsurance business The amount of Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses, referred to the best estimate for premium provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35 regarding direct and accepted reinsurance business. C0180/R0110 Total Non Life obligations, Best Estimate of Premium provisions, Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses The total amount of Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses, referred to the best estimate for premium provisions. C0020 to C0170/R0120 Best Estimate of Premium provisions, Recoverables from SPV before adjustment for expected losses  Direct and accepted reinsurance business. The amount of Recoverables from SPV before adjustment for expected losses, referred to the best estimate for premium provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0120 Total Non Life obligations, Best Estimate of Premium provisions, Recoverables from SPV before adjustment for expected losses The total amount of Recoverables from SPV before adjustment for expected losses, referred to the best estimate for premium provisions. C0020 to C0170/R0130 Best Estimate of Premium provisions, Recoverables from Finite Reinsurance before adjustment for expected losses  Direct and accepted reinsurance business The amount of Recoverables from Finite Reinsurance before adjustment for expected losses, referred to the best estimate for premium provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0130 Total Non Life obligations, Best Estimate of Premium provisions, Recoverables from Finite Reinsurance before adjustment for expected losses. The total amount of Recoverables from Finite Reinsurance before adjustment for expected losses, referred to the best estimate for premium provisions. C0020 to C0170/R0140 Best Estimate of Premium provisions, Total recoverable from reinsurance/SPV and Finite reinsurance after the adjustment for expected losses due to counterparty default  Direct and accepted reinsurance business The amount of recoverable from reinsurance/SPV and Finite reinsurance after the adjustment for expected losses due to counterparty default, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted reinsurance business. C0180/R0140 Total Non Life obligations, Best Estimate of Premium provisions, Recoverable from reinsurance/SPV and Finite reinsurance after the adjustment for expected losses due to counterparty default. The total amount of Recoverable from reinsurance/SPV and Finite reinsurance after the adjustment for expected losses due to counterparty default, referred to the best estimate for premium provisions. C0020 to C0170/R0150 Net best estimate of Premium provisions  Direct and accepted reinsurance business The amount of net best estimate for premium provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0180/R0150 Total Non Life obligations, Net best estimate of Premium provisions The total amount of net best estimate for premium provisions. C0020 to C0170/R0160 Best Estimate of Claims Provisions, Gross, Total The amount of best estimate for Claims Provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted business. C0180/R0160 Total Non Life obligations, Best Estimate of Claims Provisions, Gross, total The total amount of best estimate for Claims Provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance. C0020 to C0130/R0170 Best Estimate of Claims Provisions, Gross  direct business The amount of best estimate for claims provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business. C0180/R0170 Total Non Life obligations, Best Estimate of Claims Provisions, Gross, total direct business The total amount of best estimate for Claims provisions, direct business, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance. C0020 to C0130/R0180 Best Estimate of Claims Provisions, Gross  accepted proportional reinsurance business The amount of best estimate for claims provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding accepted proportional reinsurance. C0180/R0180 Total Non Life obligations, Best Estimate of Claims Provisions, Gross, total accepted proportional reinsurance business The total amount of best estimate for Claims provisions, accepted proportional reinsurance business, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance. C0140 to C0170/R0190 Best Estimate of Claims Provisions, Gross  accepted non proportional reinsurance business The amount of best estimate for Claims Provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding accepted non proportional reinsurance. C0180/R0190 Total Non Life obligations, Best Estimate of Claims Provisions, Gross  accepted non proportional reinsurance business The total amount of best estimate for Claims Provisions, gross of the amounts recoverable from reinsurance contracts, special purpose vehicles and finite reinsurance. C0020 to C0170/R0200 Best Estimate of Claims provisions, Total recoverable from reinsurance/SPV and Finite before the adjustment for expected losses due to counterparty default Total recoverable from reinsurance/SPV and Finite Re, before the adjustment for expected losses due to counterparty default, referred to the Best Estimate for Claims Provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0200 Total Non Life obligations, Best estimate of Claims Provisions, Total recoverable from reinsurance/SPV and Finite re before the adjustment for expected losses due to counterparty default The Total recoverable from reinsurance/SPV, and Finite before the adjustment for expected losses due to counterparty default, referred to the Best Estimate for Claims Provisions. C0020 to C0170/R0210 Best Estimate of Claims provisions, Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses  Direct and accepted reinsurance business The amount of Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses, referred to the Best Estimate for Claims Provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0210 Total Non Life obligations, Best estimate of Claims provisions, Total Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses  Direct and accepted reinsurance business The total amount of Recoverables from reinsurance (except SPV and Finite Reinsurance) before adjustment for expected losses, referred to the Best Estimate for Claims Provisions. C0020 to C0170/R0220 Best Estimate of Claims provisions, Recoverables from SPV before adjustment for expected losses  Direct and accepted reinsurance business. The amount of Recoverables from SPV before adjustment for expected losses, referred to the Best Estimate for Claims Provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0220 Total Non Life obligations, Best Estimate of Claims Provisions, Recoverables from SPV before adjustment for expected losses The total amount of Recoverables from SPV before adjustment for expected losses, referred to the Best Estimate for Claims Provisions. C0020 to C0170/R0230 Best Estimate of Claims provisions, Recoverables from Finite Reinsurance before adjustment for expected losses  Direct and accepted reinsurance business. The amount of Recoverables from Finite Reinsurance before adjustment for expected losses, referred to the best estimate for claims provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted reinsurance business. C0180/R0230 Total Non Life obligations, Best Estimate of Claims Provisions, Recoverables from Finite Reinsurance before adjustment for expected losses. The total amount of Recoverables from Finite Reinsurance before adjustment for expected losses, referred to the Best Estimate for Claims Provisions. C0020 to C0170/R0240 Best Estimate of Claims provisions, Total recoverable from reinsurance/SPV and Finite re after the adjustment for expected losses due to counterparty default  Direct and accepted reinsurance business The amount recoverable from reinsurance/SPV and Finite re after the adjustment for expected losses due to counterparty default, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0240 Total Non Life obligations, Best Estimate of Claims Provisions, Recoverable from reinsurance/SPV and Finite re after the adjustment for expected losses due to counterparty default. The total amount of Recoverable from reinsurance/SPV and Finite re after the adjustment for expected losses due to counterparty default, referred to the Best Estimate for Claims Provisions. C0020 to C0170/R0250 Net best estimate of Claims provisions  Direct and accepted reinsurance business The amount of net best estimate for claims provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0250 Total Non Life obligations, Net best estimate of Claims Provisions The total amount of net Best Estimate for Claims Provisions. C0020 to C0170/R0260 Total best estimate, Gross  Direct and accepted reinsurance business The amount of Total gross best estimate, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0260 Total Non Life obligations, Total Best Estimate, Gross The total amount of Gross Best Estimate (sum of the Premium Provision and Claims Provisions). C0020 to C0170/R0270 Total best estimate, Net  Direct and accepted reinsurance business The amount of Total net best estimate, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0270 Total Non Life obligations, Total Best Estimate, Net The total amount of Net Best Estimate (sum of the Premium Provision and Claims Provisions). C0020 to C0170/R0280 Technical provisions calculated as a sum of a best estimate and a risk margin  Risk margin The amount of risk margin, as required by Directive 2009/138/EC (Article 77 (3)). The risk margin is calculated to whole portfolio of (re)insurance obligations and then allocated to each single line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted reinsurance business. C0180/R0280 Total Non Life obligations, Total risk margin The total amount of risk margin, as required by Directive 2009/138/EC (Article 77 (3)). Amount of the transitional on Technical Provisions C0020 to C0170/R0290 Amount of the transitional on Technical Provisions  Technical Provisions calculated as a whole Amount of the transitional deduction to Technical Provisions allocated to the technical provisions calculated as a whole, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be reported as a negative value. C0180/R0290 Amount of the transitional on Technical Provisions  Technical Provisions calculated as a whole Total amount, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of the transitional deduction to technical provisions allocated to the technical provisions calculated as a whole. This value shall be reported as a negative value. C0020 to C0170/R0300 Amount of the transitional on Technical Provisions  Best Estimate Amount of the transitional deduction to technical provisions allocated to the best estimate, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be reported as a negative value. C0180/R0300 Amount of the transitional on Technical Provisions  Best Estimate Total amount, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of the transitional deduction to technical provisions allocated to the best estimate. This value shall be reported as a negative value. C0020 to C0170/R0310 Amount of the transitional on Technical Provisions  Risk Margin Amount of the transitional deduction to technical provisions allocated to the risk margin, per each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. This value shall be reported as a negative value. C0180/R0310 Amount of the transitional on Technical Provisions  Risk Margin Total amount, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of the transitional deduction to technical provisions allocated to the risk margin. This value shall be reported as a negative value. Technical provisions  Total C0020 to C0170/R0320 Technical provisions, Total  Direct and accepted reinsurance business The total amount of gross technical provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0180/R0320 Total Non Life obligations, Technical Provision  total The total amount of gross technical provisions regarding direct and accepted reinsurance business, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0020 to C0170/R0330 Technical provisions, Total  Recoverable from reinsurance contract/SPV and Finite reinsurance, after the adjustment for expected losses due to counterparty default  Direct and accepted reinsurance business The total amount of recoverable from reinsurance contract/SPV and Finite reinsurance, after the adjustment for expected losses due to counterparty default, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business. C0180/R0330 Total Non Life obligations, Recoverable from reinsurance contract/SPV and Finite re, after the adjustment for expected losses due to counterparty default  Direct and accepted reinsurance business The total amount of recoverable from reinsurance contract/SPV and Finite reinsurance, after the adjustment for expected losses due to counterparty default regarding direct and accepted reinsurance business. C0020 to C0170/R0340 Technical provisions, Total  Technical provisions minus recoverables from reinsurance/SPV and Finite reinsurance  Direct and accepted reinsurance business The total amount of net technical provisions, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct and accepted reinsurance business, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. C0180/R0340 Total Non Life obligations, Technical provisions minus recoverables from reinsurance and SPV  Direct and accepted reinsurance business The total amount of net technical provisions regarding direct and accepted reinsurance business, including technical provisions calculated as a whole and after the transitional deduction to technical provisions. Line of Business: further segmentation (Homogeneous Risk Groups) C0020 to C0170/R0350 Line of Business, further segmentation by (Homogeneous Risk Groups)  Premium provisions  Total number of homogeneous risk groups Information regarding the number of HRG in the segmentation, if the (re)insurance undertaking further segmented line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, into homogenous risk groups according to nature of the risks underlying the contract, for each line of business where that segmentation was performed, regarding direct business and accepted proportional reinsurance and accepted non proportional reinsurance, in respect of premium provisions. C0020 to C0170/R0360 Line of Business, further segmentation by (Homogeneous Risk Groups)  Claims provisions  Total number of homogeneous risk groups Information regarding the number of HRG in the segmentation, if the (re)insurance undertaking further segmented line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, into homogenous risk groups according to nature of the risks underlying the contract, for each line of business where that segmentation was performed, regarding direct business and accepted proportional reinsurance and accepted non proportional reinsurance, in respect of claims provisions. C0020 to C0170/R0370 Best estimate Premium Provisions, Cash out flows, future benefits and claims The amount of split, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted proportional reinsurance and Accepted non proportional reinsurance, of cash flows for future benefits and claims used to determine the gross best estimate of premium provisions, i.e. the probability weighted average of future cash out flows, discounted to take into account the time value of money (expected present value of future cash flows). In case of use of a stochastic methodology for the cash flow projection, it is required to report the average scenario. C0180/R0370 Best estimate Premium Provisions, Cash out flows, future benefits and claims  Total The total amount of cash flows for future benefits and claims used to determine the gross best estimate of premium provisions. C0020 to C0170/R0380 Best estimate Premium Provisions, Cash out flows, future expenses and other cash out flows The amount of split, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted proportional reinsurance and Accepted non proportional reinsurance, of cash flows for future expenses and other cash out flows used to determine the gross best estimate of premium provisions, i.e. the probability weighted average of future cash out flows, discounted to take into account the time value of money (expected present value of future cash flows). In case of use of a stochastic methodology for the cash flow projection, it is required to report the average scenario. C0180/R0380 Best estimate Premium Provisions, Cash out flows, future expenses and other cash out flows  Total The total amount of future expenses and other cash out flows used to determine the gross best estimate of premium provisions. C0020 to C0170/R0390 Best estimate Premium Provisions, Cash in flows, future premiums The amount of split, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted proportional reinsurance and accepted non proportional reinsurance, of cash flows for future premiums used to determine the gross best estimate of premium provisions, i.e. the probability weighted average of future cash in flows, discounted to take into account the time value of money (expected present value of future cash flows). In case of use of a stochastic methodology for the cash flow projection, it is required to report the average scenario. C0180/R0390 Best estimate Premium Provisions, Cash in flows, future premiums  Total The total amount of future premiums used to determine the gross best estimate of premium provisions. C0020 to C0170/R0400 Best estimate Premium Provisions, Cash in flows, Other cash in flows (incl. Recoverables from salvages and subrogations) The amount of split, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted proportional reinsurance and Accepted non proportional reinsurance, of cash flows for other cash in flows, including recoverables from salvages and subrogations, used to determine the gross best estimate of premium provisions, i.e. the probability weighted average of future cash in flows, discounted to take into account the time value of money (expected present value of future cash flows). In case of use of a stochastic methodology for the cash flow projection, it is required to report the average scenario. C0180/R0400 Best estimate Premium Provisions, Cash in flows, Other cash in flows (incl. recoverables from salvages and subrogations)  Total The total amount of Other cash in flows (including recoverables from salvages and subrogations) used to determine the gross best estimate of premium provisions. C0020 to C0170/R0410 Best estimate Claims Provisions, Cash out flows, future benefits and claims The amount of split, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted proportional reinsurance and Accepted non proportional reinsurance, of cash flows for future benefits and claims used to determine the gross best estimate of Claims provisions, i.e. the probability weighted average of future cash out flows, discounted to take into account the time value of money (expected present value of future cash flows). In case of use of a stochastic methodology for the cash flow projection, it is required to report the average scenario. C0180/R0410 Best estimate Claims Provisions, Cash out flows, future benefits and claims  Total The total amount of Claims Provisions, Cash out flows, future benefits and claims used to determine the gross best estimate of claims provisions. C0020 to C0170/R0420 Best estimate Claims Provisions, Cash out flows, future expenses and other cash out flows The amount of split, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted proportional reinsurance and Accepted non proportional reinsurance, of cash flows for future expenses and other cash out flows used to determine the gross best estimate of Claims provisions, i.e. the probability weighted average of future cash out flows, discounted to take into account the time value of money (expected present value of future cash flows). In case of use of a stochastic methodology for the cash flow projection, it is required to report the average scenario. C0180/R0420 Best estimate Claims Provisions, Cash out flows, future expenses and other cash out flows  Total The total amount of Claims Provisions, Cash out flows, future expenses and other cash out flows used to determine the gross best estimate of claims provisions. C0020 to C0170/R0430 Best estimate Claims Provisions, Cash in flows, future premiums The amount of split, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted proportional reinsurance and accepted non proportional reinsurance, of cash flows for future premiums used to determine the gross best estimate of claims provisions, i.e. the probability weighted average of future cash in flows, discounted to take into account the time value of money (expected present value of future cash flows). In case of use of a stochastic methodology for the cash flow projection, it is required to report the average scenario. C0180/R0430 Best estimate Claims Provisions, Cash in flows, future premiums  Total The total amount of Claims Provisions, cash in flows, future premiums used to determine the gross best estimate of claims provisions. C0020 to C0170/R0440 Best estimate Claims Provisions, Cash in flows, Other cash in flows (incl. Recoverable from salvages and subrogations) The amount of split, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, regarding direct business and accepted proportional reinsurance and accepted non proportional reinsurance, of other cash in flows (including Recoverable from salvages and subrogations) used to determine the gross best estimate of Claims provisions, i.e. the probability weighted average of future cash in flows, discounted to take into account the time value of money (expected present value of future cash flows). In case of use of a stochastic methodology for the cash flow projection, it is required to report the average scenario. C0180/R0440 Best estimate Claims Provisions, Cash in flows, Other cash in flows (incl. Recoverable from salvages and subrogations)  Total The total amount of Claims Provisions, cash in flows, Other cash in flows (including Recoverable from salvages and subrogations) used to determine the gross best estimate of claims provisions. C0020 to C0170/R0450 Use of simplified methods and techniques to calculate technical provisions  Percentage of gross Best Estimate calculated using approximations Indicate the percentage of gross best estimate included in Total Best Estimate Gross (R0260) calculated using approximations as established in Article 21 of Delegated Regulation (EU) 2015/35, per each Line of Business. C0180/R0450 Use of simplified methods and techniques to calculate technical provisions  Percentage of gross Best Estimate calculated using approximations  Total Indicate the percentage of total gross best estimate included in Total Best Estimate Gross (R0260) calculated using approximations as established in Article 21 of Delegated Regulation (EU) 2015/35, per each Line of Business regarding direct business and accepted proportional reinsurance and accepted non proportional reinsurance. C0020 to C0170/R0460 Best estimate subject to transitional of the interest rate Indicate the amount of best estimate reported in R0260 subject to transitional adjustment to the relevant risk-free interest rate term structure, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0180/R0460 Best estimate subject to transitional of the interest rate  Total Non Life obligation Indicate the total amount, for all lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of Best estimate reported in R0260 subject to transitional adjustment to the relevant risk-free interest rate term structure. C0020 to C0170/R0470 Technical provisions without transitional of the interest rate Indicate the amount of the technical provisions where the transitional adjustment to the relevant risk-free interest rate term structure has been applied calculated without the transitional adjustment to the relevant risk-free interest rate term structure, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. In the cases where the same best estimates were also subject to the volatility adjustment, the amount reported in this item shall reflect the value without the transitional adjustment to the relevant risk-free interest rate term structure but with the volatility adjustment. C0180/R0470 Technical provisions without transitional of the interest rate  Total Non Life obligation Indicate the total amount, for all lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of the technical provisions where the transitional adjustment to the relevant risk-free interest rate term structure has been applied calculated without the transitional adjustment to the relevant risk-free interest rate term structure. In the cases where the same best estimates were also subject to the volatility adjustment, the amount reported in this item shall reflect the value without the transitional adjustment to the relevant risk-free interest rate term structure but with the volatility adjustment. C0020 to C0170/R0480 Best estimate subject to volatility adjustment Indicate the amount of best estimate reported in R0260 subject to volatility adjustment, for each Line of Business. C0180/R0480 Best estimate subject to volatility adjustment  Total Non Life obligation Indicate the total amount, for all lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of the best estimate reported in R0260 subject to volatility adjustment. C0020 to C0170/R0490 Technical provisions without volatility adjustment and without others transitional measures Indicate the amount of Technical provisions without volatility adjustment, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. In the cases where the same best estimates were also subject to the transitional deduction to technical provisions/transitional adjustment to the relevant risk-free interest rate term structure, the amount reported in this item shall reflect the value without both the transitional adjustment to the relevant risk-free interest rate term structure and without the volatility adjustment. C0180/R0490 Technical provisions without volatility adjustment and without others transitional measures  Total Non Life obligation Indicate the total amount, for all lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of technical provisions without volatility adjustment. In the cases where the same best estimates were also subject to the transitional deduction to technical provisions/transitional adjustment to the relevant risk-free interest rate term structure, the amount reported in this item shall reflect the value without both the transitional adjustment to the relevant risk-free interest rate term structure and without the volatility adjustment. S.17.02  Non-Life Technical Provisions  By country General comments: Line of Business for non life obligations: the lines of business, referred to in Article 80 of Directive 2009/138/EC, as defined in Annex I to Delegated Regulation (EU) 2015/35, referred to direct business. Health direct insurance business pursued on a non similar technical basis to life insurance shall be segmented into Non Life line of business 1 to 3. Undertakings shall take into account all the obligations in different currencies and convert them into the reporting currency. The information by country shall be reported according to the following: a) Information on the home country shall be always reported regardless of the amount of Technical Provisions as a whole and Gross Best Estimate (referred to direct business); b) Information reported by country shall at least represent 90 % of the total Technical Provisions as a whole and Gross Best Estimate (referred to direct business) of any line of business; c) If a specific country has to be reported for a particular line of business to comply with sub paragraph b) then that country shall be reported for all lines of business; d) The other countries shall be reported aggregated in other EEA or other non EEA; e) For the direct insurance business for the lines of business Medical expense, Income protection, Workers' compensation, Fire and other damage to property and Credit and suretyship information shall be reported by country where the risk is situated as defined in Article 13 (13) of Directive 2009/138/EC; f) For direct insurance business for all other lines of business not referred in sub paragraph e) information shall be reported by country where the contract was entered into; For the purposes of this template country where the contract was entered into means: o) The country where the insurance undertaking is established (home country) when the contract was not sold through a branch or freedom to provide services; p) The country where the branch is located (host country) when the contract was sold through a branch; q) The country where the freedom to provide services was notified (host country) when the contract was sold through freedom to provide services. r) If an intermediary is used or in any other situation, it is a), b) or c) depending on who sold the contract. The information to be reported shall include the volatility adjustment, the matching adjustment, the transitional adjustment to the relevant risk-free interest rate term structure and the transitional deduction to technical provisions. ITEM INSTRUCTIONS C0010/R0040 Country 1 ¦ Report the country ISO 3166 1 alpha 2 code of each required country, row by row. C0020 to C0130/R0010 Gross TP calculated as a whole and Gross BE for different countries  Home country Amount of gross technical provision calculated as a whole and gross best estimate, by country where the risk is situated or country where the contract was entered into when the country is the Home country, for each Line of Business, regarding direct business only (excluding accepted reinsurance). In some cases undertaking may need to use their judgment/approximations to provide correct data, in line with assumptions used for the calculation of Technical Provisions. C0020 to C0130/R0020 Gross TP calculated as a whole and Gross BE for different countries  EEA countries outside the materiality threshold  not reported by country Amount of gross technical provision calculated as a whole and gross best estimate, for EEA countries outside the materiality threshold (i.e. those not reported separately by country), except the home country for each Line of Business, regarding direct business only (excluding accepted reinsurance) In some cases undertaking may need to use their judgment/approximations to provide correct data, in line with assumptions used for the calculation of TP. C0020 to C0130/R0030 Gross TP calculated as a whole and Gross BE for different countries  Non EEA countries outside the materiality threshold  not reported by country Amount of gross technical provision calculated as a whole and gross best estimate, for non EEA countries outside the materiality threshold (i.e. those not reported separately by country), for each Line of Business, regarding direct business only (excluding accepted reinsurance). In some cases undertaking may need to use their judgment/approximations to provide correct data, in line with assumptions used for the calculation of TP. C0020 to C0130/R0040 Gross TP calculated as a whole and Gross BE for different countries  Country 1 [one row for each country in the materiality threshold] Amount of gross technical provision calculated as a whole and gross best estimate, by country where the risk is situated or country where the contract was entered into, for each Line of Business, regarding direct business only (excluding accepted reinsurance). In some cases undertaking may need to use their judgment/approximations to provide correct data, in line with assumptions used for the calculation of TP. S.18.01  Projection of future cash flows (Best Estimate  Non Life) General Comments: This section relates to annual submission of information for individual undertakings. This template applies only to Best Estimate and the following shall be considered:  All cash flows expressed in different currencies shall be considered and converted in the reporting currency using the exchange rate at the reporting date;  The cash flows shall be reported gross of reinsurance and undiscounted;  In case the undertaking uses simplifications for the calculation of technical provisions, for which an estimate of the expected future cash flows arising from the contracts are not calculated, the information shall be reported only in those cases where more than 10 % of technical provisions have a settlement period longer than 24 months. ITEM INSTRUCTIONS C0010/R0010 to R0310 Best Estimate Premium Provision (Gross)  Cash out flows  Future Benefits Amounts of all the expected payments to policyholders and beneficiaries as defined in Article 78 (3) of Directive 2009/138/EC, referred to the whole portfolio of non life obligations falling within the contract boundary, used in the calculation of premium provisions, from year 1 to year 30 and from year 31 and after. C0020/R0010 to R0310 Best Estimate Premium Provision (Gross)  Cash out flows  Future expenses and other cash out flows Amount of expenses that will be incurred in servicing insurance and reinsurance obligations as defined in Article 78 (1) of Directive 2009/138/EC and in Article 31 of Delegated Regulation (EU) 2015/35 and other cash out flow items such as taxation payments which are charged to policyholders used in the calculation of premium provisions, referred to the whole portfolio of non life obligations from year 1 to year 30 and from year 31 and after. C0030/R0010 to R0310 Best Estimate Premium Provision (Gross)  Cash in flows  Future Premiums Amounts of all the future premiums stemming from existing policies, excluding the past due premiums, referred to the whole portfolio of non life obligations, used in the calculation of premium provisions, from year 1 to year 30 and from year 31 and after. C0040/R0010 to R0310 Best Estimate Premium Provision (Gross)  Cash in flows  Other cash in flows Amount of recoverables from salvages and subrogations and other cash in flows (not including investment returns), used in the calculation of premium provisions, referred to the whole portfolio of non life obligations from year 1 to year 30 and from year 31 and after. C0050/R0010 to R0310 Best Estimate Claims Provision (Gross)  Cash out flows  Future Benefits Amounts of all the expected payments to policyholders and beneficiaries as defined in Article 78 (3) of Directive 2009/138/EC, referred to the whole portfolio of non life obligations and relating existing contracts, used in the calculation of claims provisions, from year 1 to year 30 and from year 31 and after. C0060/R0010 to R0310 Best Estimate Claims Provision (Gross)  Cash out flows  Future Expenses and other cash out flows Amount of expenses that will be incurred in servicing insurance and reinsurance obligations as defined in Article 78 (1) of Directive 2009/138/EC and other cash flow items such as taxation payments which are charged to policyholders used in the calculation of claims provisions, referred to the whole portfolio of non life obligations from year 1 to year 30 and from year 31 and after. C0070/R0010 to R0310 Best Estimate Claims Provision (Gross)  Cash in flows  Future premiums Amounts of all the future premiums stemming from existing policies, excluding the past due premiums, referred to the whole portfolio of non life obligations used in the calculation of claims provisions, from year 1 to year 30 and from year 31 and after. C0080/R0010 to R0310 Best Estimate Claims Provision (Gross)  Cash in flows  Other cash in flows Amount of recoverables from salvages and subrogations and other cash in flows (not including investment returns), used in the calculation of claims provisions, referred to the whole portfolio of non life obligations and relating existing contracts, from year 1 to year 30 and from year 31 and after. C0090/R0010 to R0310 Total recoverable from reinsurance (after the adjustment) Amount of undiscounted cash flows expected for each year from year 1 to year 30 and from year 31 and after. The future cash flows undiscounted from amounts recoverables from reinsurance and SPVs/Finite Re, including ceded intra group reinsurance, including future reinsurance premiums. Amount shall be reported net of adjustment for counterparty default risk. S.19.01  Non life insurance claims General comments: This section relates to annual submission of information for individual entities. Claims development triangles show the insurer's estimate of the cost of claims (claims paid and claims provisions under Solvency II valuation principle) and how this estimate develops over time. Three set of triangles are required regarding claims paid, best estimate of claims provisions and RBNS claims. This template shall be reported for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and material considering the following specifications: i. reporting by line of business: it is required to report lines of business 1 12 (as reported in S.17.01) for both direct and accepted proportional reinsurance (to be reported together) and lines of business 25 28 for accepted non proportional reinsurance; ii. If the total gross best estimate for one non life line of business represents more than 3 % of the total gross best estimate of the claims provision the information shall be reported with the following split by currencies in addition to the total for the line of business: a) Amounts in the reporting currency; b) Amounts for any currency that represents more than 25 % of the gross best estimate of the claims provisions in the original currency from that non life line of business; or c) Amounts for any currency that represents less than 25 % of the gross best estimate of the claims provisions in the original currency from that non life line of business but more than 5 % of total gross best estimate of the claims provisions in the original currency. iii. If the total gross best estimate for one non life line of business represents less than 3 % of the total gross best estimate of the claims provision no currency split is required, only the total for the line of business shall be reported. iv. The information by currency shall be reported in the original currency of the contracts unless otherwise specified. Undertakings are required to report data on an accident year or underwriting year basis, in accordance with any requirements of the National Supervisory Authority. If the National Supervisory Authority has not stipulated which to use then the undertaking may use accident or underwriting year according to how they manage each line of business, provided that they use the same year consistently, year on year. The default length of run off triangle is 15 + 1 years for all lines of business but the reporting requirement is based on the undertakings' claims development (if length of the claims settlement cycle is shorter than 15 years, undertakings are required to report according to the internal shorter development). Historical data, starting from the first time application of Solvency II, are required for claims paid and RBNS claims but not for Best Estimate of Claims Provision. For the compilation of the historical data for claims paid and RBNS claims the same approach concerning the length of triangle for the on going reporting will be applied (i.e. the shorter between 15 + 1 years and the undertakings' claims settlement cycle). All or part of an obligation moves from S.19.01 into S.16.01, when both of the conditions below are met: iii. All or part of the obligation has been formally settled as an annuity; and iv. a best estimate of an obligation formally settled as an annuity can be established using life techniques. Formally settled as an annuity typically means that a legal process has ordered that the beneficiary is to receive payments as an annuity. The sum of provisions in templates S.16.01 and S.19.01 for one non life line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, represents the total claims reserves originating from this line of business. ITEM INSTRUCTIONS Z0010 Line of Business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 1  1 and 13 Medical expense insurance 2  2 and 14 Income protection insurance 3  3 and 15 Workers' compensation insurance 4  4 and 16 Motor vehicle liability insurance 5  5 and 17 Other motor insurance 6  6 and 18 Marine, aviation and transport insurance 7  7 and 19 Fire and other damage to property insurance 8  8 and 20 General liability insurance 9  9 and 21 Credit and suretyship insurance 10  10 and 22 Legal expenses insurance 11  11 and 23 Assistance 12  12 and 24 Miscellaneous financial loss 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance Z0020 Accident year or Underwriting year Report the standard used by the undertakings for reporting of claims development. One of the options from the following closed list shall be used: 1  Accident year 2  Underwriting year Z0030 Currency Identify the ISO 4217 alphabetic code of the currency in which the obligation is denominated. This item shall be filled in with Total when reporting the total for the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. Z0040 Currency conversion Identify if the information reported by currency is being reported in the original currency (default) or in the reporting currency (otherwise specified). The following close list shall be used: 1  Original currency 2  Reporting currency Only applicable when reporting by currency. C0010 to C0160/ R0100 to R0250 Gross Claims Paid (non cumulative) Triangle The Gross Claims Paid, net of salvage and subrogation, excluding expenses, in a triangle showing the developments of the gross claims payment already made: for each of the accident/underwriting years from N 14 (and prior) and all previous reporting periods to  including  N (last reporting year) report the payments already made corresponding at each development year (which is the delay between the accident/underwriting date and the payment date). The data are in absolute amount, non cumulative and undiscounted. The amount includes all the elements that compose the claim itself but excludes any expenses. C0170/ R0100 to R0260 Gross Claims Paid (non cumulative)  In current year Total Current year reflects the last diagonal (all data referred to last reporting year) from R0110 to R0250. R0260 is the total of R0110 to R0250. C0180/ R0100 to R0260 Gross Claims Paid  Sum of years (cumulative) Total Sum of years contains the sum of all data in rows (sum of all payments referred to the accident/underwriting year), including total. C0200 to C0350/ R0100 to R0250 Gross undiscounted Best Estimate Claims Provisions  Triangle Triangles of undiscounted best estimate of claims provisions, gross of reinsurance for each of the accident/underwriting years from N 14 (and prior) and all previous reporting periods to  including  N (last reporting year). The best estimate for claims provision relates to claims events occurred before or at the valuation date, whether the claims arising from these events have been reported or not. The data are in absolute amount, non cumulative and undiscounted. C0360/ R0100 to R0260 Gross Best Estimate Claims Provisions  Year end (discounted data) Total Year end reflects the last diagonal but on a discounted basis (all data referred to last reporting year) from R0110 to R0250. R0260 is the total of R0110 to R0250 C0400 to C0550/ R0100 to R0250 Gross Reported but not Settled Claims (RBNS)  Triangle Triangles for each of the accident/underwriting years from N 14 (and prior) and all previous reporting periods to  including  N (last reporting year) of provisions in respect of claim events that have happened and been reported to the insurer, but have not yet been settled, excluding incurred but not reported claims (IBNR). These may be case by case reserves estimated by claim handlers and do not need to be on a best estimate Solvency II basis. The reported but not settled claims (RBNS) shall be measured using consistent reserve strength over time. The data are in absolute amount, non cumulative and undiscounted. The amount includes all the elements that compose the claim itself but excludes any expenses. C0560/ R0100 to R0260 Gross Reported but not Settled Claims (RBNS)  Year end (discounted data) Total Year end reflects the last diagonal (all data referred to last reporting year) from R0110 to R0250. R0260 is the total of R0110 to R0250. C0600 to C0750/ R0300 to R0450 Reinsurance Recoveries received (non cumulative)  Triangle Triangles for each of the accident/underwriting years from N 14 (and prior) and all previous reporting periods to  including  N (last reporting year) of payments, reported in the Gross Claims Paid (non cumulative), covered by a reinsurance contract. The amounts shall be considered after the adjustment for the counterparty default. The amount includes all the elements that compose the claim itself but excludes any expenses. C0760/ R0300 to R0460 Reinsurance Recoveries received (non cumulative)  In current year Total Current year reflects the last diagonal (all data referred to last reporting year) from R0310 to R0450. R0460 is the total of R0310 to R0450. The amount includes all the elements that compose the claim itself but excludes any expenses. C0770/ R0300 to R0450 Reinsurance Recoveries received  Sum of years (cumulative) Total Sum of years contains the sum of all data in rows (sum of all payments referred to the i accident/underwriting year), including total. C0800 to C0950/ R0300 to R0450 Undiscounted Best Estimate Claims Provisions  Reinsurance recoverable  Triangle Provisions referred to the amounts recoverable from reinsurance contracts and special purpose vehicles. In the triangle is required to reported undiscounted data, while the column Year end will contain data on discounted basis. The amounts shall be considered after the adjustment for the counterparty default. C0960/ R0300 to R0460 Best Estimate Claims Provisions  Reinsurance recoverable  Year end (discounted data) Total Year end reflects the last diagonal but a on discounted basis (all data referred to last reporting year) from R0310 to R0450. R0460 is the total of R0310 to R0450. C1000 to C1150/ R0300 to R0450 Reinsurance RBNS Claims  Triangle Triangles for each of the accident/underwriting years from N 14 (and prior) and all previous reporting periods to  including  N (last reporting year) of reinsurance share of provisions, reported in the Gross Reported but not Settled Claims (RBNS), covered by a reinsurance contract. The amount includes all the elements that compose the claim itself but excludes any expenses. C1160/ R0300 to R0460 Reinsurance RBNS Claims  Year end Total Year end reflects the last diagonal (all data referred to last reporting year) from R0310 to R0450. R0460 is the total of R0310 to R0450. C1200 to C1350/ R0500 to R0650 Net Claims Paid (non cumulative)  Triangle Triangles for each of the accident/underwriting years from N 14 (and prior) and all previous reporting periods to  including  N (last reporting year) of claims paid net of salvage/subrogation and reinsurance. The amount includes all the elements that compose the claim itself but excludes any expenses. C1360/ R0500 to R0660 Net Claims Paid (non cumulative)  In current year Total Current year reflects the last diagonal (all data referred to last reporting year), from R0510 to R0650. R0660 is the total of R0510 to R0650 C1370/ R0500 to R0660 Net Claims Paid  Sum of year (cumulative) Total Sum of years contains the sum of all data in rows (sum of all payments referred to the accident/underwriting year), including total. C1400 to C1550/ R0500 to R0650 Net Undiscounted Best Estimate Claims Provisions  Triangle Triangles for each of the accident/underwriting years from N 14 (and prior) and all previous reporting periods to  including  N (last reporting year) of Best Estimate of Claims Provisions, net of reinsurance. C1560/ R0500 to R0660 Net Undiscounted Best Estimate Claims Provisions  Year end (discounted data) Total Year end reflects the last diagonal but on a on discounted basis (all data referred to last reporting year) from R0510 to R0650. R0660 is the total of R0510 to R0650 C1600 to C1750/ R0500 to R0650 Net RBNS Claims  Triangle Triangles for each of the accident/underwriting years from N 14 (and prior) and all previous reporting periods to  including  N (last reporting year) of Claims Outstanding net of salvage/subrogation and reinsurance. The amount includes all the elements that compose the claim itself but excludes any expenses. C1760/ R0500 to R0660 Net RBNS Claims  Year end Total Year end reflects the last diagonal (all data referred to last reporting year) from R0510 to R0650. R0660 is the total of R0510 to R0650. Inflation rates (only in the case of using methods that take into account inflation to adjust data) C1800 to C1940/ R0700 Historic inflation rate  total In the case of use of run off techniques that explicitly take into account inflation in order to adjust data report by year, and for the 15 years, historic inflation rate used to adjusted historical paid losses triangles. C1800 to C1940/ R0710 Historic inflation rate  external inflation In the case of use of run off techniques that explicitly take into account inflation in order to adjust data report, by year, and for the 15 years, historic external inflation: which is the economic or general inflation, i.e. the increase of the price of goods and services in an specific economy (e.g. Consumer Price Index, Producer Price Index, etc. C1800 to C1940/ R0720 Historic inflation rate  endogenous inflation In the case of use of run off techniques that explicitly take into account inflation in order to adjust data report, by year, and for the 15 years, historic endogenous inflation: which is an increase of claim costs specific of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, under consideration. C2000 to C2140/ R0730 Expected inflation rate  total In the case of use of run off techniques that explicitly take into account inflation in order to adjust data report by year, and for the 15 years, expected inflation rate used to adjusted historical paid losses triangles. C2000 to C2140/ R0740 Expected inflation rate  external inflation In the case of use of run off techniques that explicitly take into account inflation in order to adjust data report, by year, and for the 15 years, expected external inflation: which is the economic or general inflation, i.e. the increase of the price of goods and services in an specific economy (e.g. Consumer Price Index, Producer Price Index, etc. C2000 to C2140/ R0750 Expected inflation rate  endogenous inflation In the case of use of run off techniques that explicitly take into account inflation in order to adjust data report, by year, and for the 15 years, expected endogenous inflation: which is an increase of claim costs specific of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, under consideration. C2200/ R0760 Description of inflation rate used In the case of use of run off techniques that explicitly take into account inflation in order to adjust data report narrative description of inflation rate used. S.20.01  Development of the distribution of the claims incurred General comments: This section provides an overview about the run off/movement of non life claims portfolios, in terms of both claims paid (split by different type of claims) and RBNS claims (as defined in S.19.01). This template must be filled for each Line of Business (12 line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, in total) with regards to gross direct business (i.e. undertakings are exempted to report the accepted  proportional and non proportional  business); in case of RBNS denominated in different currencies, it is required to report only the total in the reporting currency. With regard to the number of claims to be reported, undertakings will use their specific definition or, if available, specification existing at national level (for instance requirement laid down by the National Supervisory Authority). However, each claim shall be reported once. If any claim is closed and reopened during the year, it shall not be reported in the column Reopen Claims during the year but it shall be reported in relevant column regarding Open Claims at the beginning of the year or Claims reported during the year. Undertakings are required to report data on accident year or underwriting year basis, in accordance with any requirements of the National Supervisory Authority. If the National Supervisory Authority has not stipulated which to use then the undertaking may use accident or underwriting year according to how they manage each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, provided that they use the same year consistently, year on year. As per the number of years to be reported, the same reporting requirement introduced in S.19.01 applies. ITEM INSTRUCTIONS Z0010 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss Z0020 Accident year/Underwriting year Report the standard used by the undertakings for reporting of claims development. One of the options from the following closed list shall be used: 1  Accident year 2  Underwriting year C0020/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Open Claims at the end of the year  Number of claims The number of open claims at the beginning of the year and still open at the end of the reporting year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. C0030/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Open Claims at the end of the year  Gross RBNS at the beginning of the year The amount of gross RBNS Claims, net of salvage and subrogation, at the beginning of the year and still open at the end of the reporting year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0040/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Open Claims at the end of the year  Gross payments made during the current year The amount of gross payments, net of salvage and subrogation, made during the current year regarding claims still open at the end of the reporting year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0050/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Open Claims at the end of the year  Gross RBNS at the end of the period The amount of gross RBNS Claims, net of salvage and subrogation, at the end of the period regarding claims still open at the end of the reporting year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0060/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Closed Claims at the end of the year, settled with payment  Number of claims ended with payments The number of Claims open at the beginning of the year and closed at the end of the year and settled with payments, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. C0070/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Closed Claims at the end of the year, settled with payment  Gross RBNS at the beginning of the year The amount of gross RBNS Claims, net of salvage and subrogation, open at the beginning of the year and closed at the end of the year and settled with payments, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0080/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Closed Claims at the end of the year, settled with payment  Gross payments made during the current year The amount of gross payments, net of salvage and subrogation, made during the current year regarding claims closed at the end of the reporting year and settled with payments, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims C0090/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Closed Claims at the end of the year, settled without any payment  Number of claims ended without any payment The number of Claims open at the beginning of the year and closed at the end of the year and settled without any payment, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. C0100/R0010 to R0160 RBNS claims. Open Claims at the beginning of the year, Closed Claims at the end of the year, settled without any payment  Gross RBNS at the beginning of the year referred to claims settled without any payment The amount of gross RBNS Claims, net of salvage and subrogation, open at the beginning of the year and closed at the end of the year and settled without any payment, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0110/R0010 to R0160 Claims reported during the year, Open Claims at the end of the year  Number of claims The number of claims reported during the year and still open at the end of the year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. C0120/R0010 to R0160 Claims reported during the year, Open Claims at the end of the year  Gross payments made during the current year The amount of gross payments, net of salvage and subrogation, made during the current year regarding claims reported during the year and still open at the end of the reporting year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0130/R0010 to R0160 Claims reported during the year, Open Claims at the end of the year  Gross RBNS at the end of the period The amount of gross RBNS Claims, net of salvage and subrogation, at the end of the period regarding claims reported during the year and still open at the end of the reporting year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0140/R0010 to R0160 Claims reported during the year, Closed Claims at the end of the year, settled with payment  Number of claims ended with payments The number of Claims reported during the year and closed at the end of the year and settled with payments, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. C0150/R0010 to R0160 Claims reported during the year, Closed Claims at the end of the year, settled with payment  Gross payments made during the current year The amount of gross payments, net of salvage and subrogation, made during the current year regarding claims reported during the year and closed at the end of the year and settled with payments, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0160/R0010 to R0160 Claims reported during the year, Closed Claims at the end of the year, settled without any payment  Number of claims ended without any payment The number of Claims reported during the year and closed at the end of the year and settled without any payment, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. C0170/R0010 to R0160 Reopen claims during the year, Open Claims at the end of the year  Number of claims The number of Claims reopened during the year and still open at the end of the year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. C0180/R0010 to R0160 Reopen claims during the year, Open Claims at the end of the year  Gross payments made during the current year The amount of gross payments, net of salvage and subrogation, made during the current year regarding claims reopened during the year and still open at the end of the year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0190/R0010 to R0160 Reopen claims during the year, Open Claims at the end of the year  Gross RBNS at the end of the period The amount of gross RBNS Claims, net of salvage and subrogation,at the end of the period regarding claims reopened during the year and still open at the end of the year, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0200/R0010 to R0160 Reopen claims during the year, Closed Claims at the end of the period  Number of claims ended with payments The number of Claims reopened during the year and closed at the end of the year and ended with payments, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. C0210/R0010 to R0160 Reopen claims during the year, Closed Claims at the end of the period  Gross payments made during the current year The amount of gross payments, net of salvage and subrogation, made during the current year regarding claims reopened during the year and closed at the end of the year with payments, by accident/underwriting years from the year N 1 (the year before the reporting year) to N 14, amount of all previous reporting periods prior to N 14 and the total of all the years from N 1 to prior to year N 14. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0110/R0170 Claims reported during the year, Open Claims at the end of the year  Number of claims The number of claims reported during the year and still open at the end of the year, for the accident/underwriting year, regarding the reporting year N. C0120/R0170 Claims reported during the year, Open Claims at the end of the year  Gross payments made during the current year The amount of gross payments, net of salvage and subrogation, made during the current year regarding claims reported during the year and still open at the end of the reporting year, for the accident/underwriting year, regarding the reporting year N. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0130/R0170 Claims reported during the year, Open Claims at the end of the year  Gross RBNS at the end of the period The amount of gross RBNS Claims, net of salvage and subrogation, at the end of the period regarding claims reported during the year and still open at the end of the reporting year, for the accident/underwriting year, regarding the reporting year N. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0140/R0170 Claims reported during the year, Closed Claims at the end of the year, settled with payment  Number of claims ended with payments The number of Claims reported during the year and closed at the end of the year and settled with payments, for the accident/underwriting year, regarding the reporting year N. C0150/R0170 Claims reported during the year, Closed Claims at the end of the year, settled with payment  Gross payments made during the current year The amount of gross payments, net of salvage and subrogation, made during the current year regarding claims reported during the year and closed at the end of the year and settled with payments, for the accident/underwriting year, regarding the reporting year N. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0160/R0170 Claims reported during the year, Closed Claims at the end of the year, settled without any payment  Number of claims ended without any payment The number of Claims reported during the year and closed at the end of the year and settled without any payment, for the accident/underwriting year, regarding the reporting year N. C0110/R0180 Total Claims reported during the year, Open Claims at the end of the year  Number of claims Total number of claims reported during the year still open at the end of the year. C0120/R0180 Total Claims reported during the year, Open Claims at the end of the year  Gross payments made during the current year Total of gross payments, net of salvage and subrogation,made during the current year in relation to total number of claims reported during the year still open at the end of the year. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0130/R0180 Total Claims reported during the year, Open Claims at the end of the year  Gross RBNS at the end of the period Total of Gross RBNS, net of salvage and subrogation,at the end of the period in relation to total number of claims reported during the year still open at the end of the year. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0140/R0180 Total Claims reported during the year, Closed Claims at the end of the year, settled with payment  Number of claims ended with payments Total number of claims reported during the year and settled with payments. C0150/R0180 Total Claims reported during the year, Closed Claims at the end of the year, settled with payment  Gross payments made during the current year Gross payments, net of salvage and subrogation, made during the current year in relation to claims reported during the year and settled with payments. The amount includes all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. C0160/R0180 Total Claims reported during the year, Closed Claims at the end of the year, settled without any payment  Number of claims ended without any payment Total number of claims reported during the year and settled without any payment. S.21.01  Loss distribution risk profile General comments: This section relates to annual submission of information for individual undertakings. The information shall be filled in relation to non life business (including health insurance business other than that pursued on a similar basis to that of life insurance (Non SLT Health)) only for the direct business. There shall be a separate template for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. The loss distribution profile non life shows the distribution, in (predefined) brackets, of the claims incurred during the reporting year. Claims incurred means the sum of gross claims paid and gross reported but not settled claims (RBNS) on a case by case basis for each and every single claim, open or closed, which belongs to a specific accident year (AY)/underwriting year (UWY) (AY/UWY). Claims incurred amounts include all the elements that compose the claim itself but excludes any expenses except those attributable to specific claims. Data regarding claims shall be reported net of salvage and subrogation. Undertakings are required to report data on an accident year or underwriting year basis, in accordance with any requirements of the National Supervisory Authority. If the National Supervisory Authority has not stipulated which to use then the undertaking may use accident or underwriting year according to how they manage each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, provided that they use the same year consistently, year on year. The default brackets to be used are defined in euros. For different reporting currencies each relevant supervisory authority shall define the equivalent options for the amounts to be used in the 20 brackets. An undertaking may use undertaking specific brackets, in particular when incurred losses are lower than EUR 100 000. The brackets chosen shall be used consistently over the reporting periods, unless the distribution of claims changes significantly. In this case the undertaking shall notify the supervisory authority in advance, unless already specified by the supervisory authority. ITEM INSTRUCTONS Z0010 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss Z0020 Accident year/underwriting year Report the standard used by the undertakings for reporting of template S.19.01. The following closed list shall be used: 1  Accident year 2  Underwriting year C0030/R0010 to R0210 Start claims incurred Start amount of the interval of the corresponding bracket. In case the reporting currency is in Euros, one of the following 5 base options based on the normal loss distribution can be used: 1  20 brackets of 5 000 plus 1 extra open bracket for incurred losses > 100 000. 2  20 brackets of 50 000 plus 1 extra open bracket for incurred losses > 1 million. 3  20 brackets of 250 000 plus 1 extra open bracket for incurred losses > 5 million. 4  20 brackets of 1 million plus 1 extra open bracket for incurred losses > 20 million. 5  20 brackets of 5 million plus 1 extra open bracket for incurred losses > 100 million. However, an undertaking shall use undertaking specific brackets, in particular when incurred losses < 100 000 to guarantee that the level of detail is sufficient to provide adequate insight in the distribution of the claims incurred, unless already specified by the supervisory authority. The option chosen needs to be used consistently over the reporting periods, unless the distribution of claims changes significantly. For different reporting currencies National Supervisory Authorities need to define the equivalent options for the amounts to be used in the 20 brackets. C0040/R0010 to R0200 End claims incurred End amount of the interval of the corresponding bracket. C0050, C0070, C0090, C0110, C0130, C0150, C0170, C0190, C0210, C0230, C0250, C0270, C0290, C0310, C0330/R0010 to R0210 Number of claims AY/UWY year N:N 14 The number of claims attributed to each of the accident/underwriting years N to N 14, whose claims incurred during the reporting year falls within the start amount and end amount of the applicable bracket. The number of claims is the sum of the accumulated number of open claims at the end of the period plus the accumulated number of closed claims ended with payments. C0060, C0080, C0100, C0120, C0140, C0160, C0180, C0200, C0220, C0240, C0260, C0280, C0300, C0320, C0340/R0010 to R0210 Total claims incurred AY/UWY year N:N 14 The accumulated and aggregated amount of claims incurred of all individual claims, attributed to each of the accident/underwriting years N to N 14, whose claims incurred during the reporting year falls within the start amount and end amount of the applicable bracket. For smaller claims, estimations (e.g. default amount) are allowed as long as it is in line with the amounts considered in run off triangles reported in Non life Insurance Claims Information (template S.19.01). Claims incurred means the sum of gross claims paid and gross reported but not settled claims (RBNS) on a case by case basis for each and every single claim, open and closed, which belongs to a specific accident year/underwriting year (AY/UWY). C0050, C0070, C0090, C0110, C0130, C0150, C0170, C0190, C0210, C0230, C0250, C0270, C0290, C0310, C0330/R0300 Number of claims AY/UWY year N:N 14  Total Total of the accumulated and aggregated number of claims for all brackets for each of the years N to N 14. C0060, C0080, C0100, C0120, C0140, C0160, C0180, C0200, C0220, C0240, C0260, C0280, C0300, C0320, C0340/R0300 Total claims incurred AY/UWY year N:N 14  Total Total of the accumulated and aggregated claims incurred for all brackets for each of the years N to N 14. S.21.02  Underwriting risks non life General comments: This section relates to annual submission of information for individual undertakings. Template shall be filled in relation to non life business (including Non SLT Health) only for direct business. In this template the 20 biggest single underwriting risks, based on net retention, across all lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, shall be reported. If the 2 biggest single underwriting risks for any of the lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35 are not covered through the above methodology, then they shall be reported in addition. In case a single underwriting risk of a specific line of business forms part of the top 20, the same risk of the affected line of business must only be filled in once. Net retention of the single underwriting risk means the maximum possible liability of the undertaking after the recoverables from reinsurers (including SPV and Finite Reinsurance) and the original deductible of the policyholder has been taken into account. In case the net retention is equal for too many risks the policy with the highest Sum insured shall be used as a second criteria. In case the Sum insured is also the same and the most appropriate risk considering the risk profile of the undertaking must be used as the ultimate criteria. ITEM INSTRUCTIONS C0010 Risk identification code The code is a unique identifying number assigned by the undertaking that identifies the risk and shall remain unchanged for subsequent annual reports. C0020 Identification of the company/person to which the risk relates If the risk relates to a company identify the name of the company to whom the risk relates. If the risk relates to a natural person, pseudonymise the original policy number and report pseudonymised information. Pseudonymous data refer to data that cannot be attributed to a specific individual without the use of additional information, as long as such additional information is kept separately. Consistency over time shall be insured. It implies that if a single underwriting risk appears from one year to another, it shall receive the same pseudonymised format. C0030 Description risk The description of the risk. Depending on the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, report the type of company, building or occupation of the specific risk insured. C0040 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss C0050 Description risk category covered The description of the risk category covered is entity specific and is not mandatory. Also the term risk category isn't based on Level 1 and 2 terminologies but can be considered as an extra possibility the give additional information about the underwriting risk(s). C0060 Validity period (start date) Identify the ISO 8601 (yyyy mm dd) code of the date of commencement of the specific cover, i.e., date when the cover took effect. C0070 Validity period (expiry date) Identify the ISO 8601 (yyyy mm dd) code of the final expiry date of the specific cover. C0080 Currency Identify the ISO 4217 alphabetic code of the reporting currency. C0090 Sum insured The highest amount that the insurer can be obliged to pay out under the policy. The insured sum relates to the underwriting risk. Where the policy covers a number of exposures/risks across the country the individual underwriting risk with the highest net retention shall be specified. If the risk has been accepted on a co insurance basis, the insured sum indicates the maximum liability of the reporting non life insurer. In case of a joint several liability, the part belonging to a defaulting co insurer must be included as well. C0100 Original deductible policyholder Part of the sum insured which is retained by the policyholder. C0110 Type of underwriting model Type of underwriting model which is used to estimate the exposure of the underwriting risk and the need for reinsurance protection. One of the options in the following closed list shall be used: 1  Sum Insured: the highest amount that the insurer can be obliged to pay out according to the original policy. Sum insured must also be filled when type of underwriting model is not applicable 2  Maximum Possible Loss: loss which may occur when the most unfavourable circumstances being more or less exceptionally combined, the fire is only stopped by impassable obstacles or lack of substance. 3  Probable Maximum Loss: defined as the estimate of the largest loss from a single fire or peril to be expected, assuming the worst single impairment of primary private fire protection systems but with secondary protection systems or organizations (such as emergency organizations and private and/or public fire department response) functioning as intended. Catastrophic conditions like explosions resulting from massive release of flammable gases, which might involve large areas of the plant, detonation of massive explosives, seismic disturbances, tidal waves or flood, falling aircraft, and arson committed in more than one area are excluded in this estimate. This definition is a hybrid form between Maximum Possible Loss and Estimated Maximum Loss that is generally accepted and frequently used by insurers, reinsurers and reinsurance brokers 4  Estimated Maximum Loss: loss that could reasonably be sustained from the contingencies under consideration, as a result of a single incident considered to be within the realms of probability taking into account all factors likely to increase or lessen the extent of the loss, but excluding such coincidences and catastrophes which may be possible but remain unlikely. 5  Other: defined as other possible underwriting models used. The type of other underwriting model applied must be explained in the Regular Supervisory Report Although abovementioned definitions are used for the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Fire and other damage to property insurance, similar definitions might be in place for other lines of business. C0120 Amount underwriting model Maximum loss amount of the single underwriting risk which is the result of the underwriting model applied. In case no specific type of underwriting model is used the amount must be equal to the sum insured reported in C0090 minus the original deductible reported in C0100. C0130 Sum reinsured on a facultative basis, with all reinsurers Part of the sum insured that the insurer has reinsured on a facultative basis (by treaty and/or by individual cover) with the reinsurers. When the facultative cover is not placed for 100 % but only for 80 % the 20 % not placed shall be considered as retention. C0140 Sum reinsured, other than on facultative basis, with all reinsurers Part of the sum insured that the insurer has reinsured through traditional reinsurance treaties or another basis (including SPV and Finite Reinsurance) other than facultative reinsurance. C0150 Net retention of the insurer The net amount for which the insurer acts as risk carrier, i.e.: part of the sum insured that exceeds the original deductible of the policyholder and is not reinsured. S.21.03  Non life distribution of underwriting underwriting risks  by sum insured General comments: This section relates to annual submission of information for individual undertakings. The template is retrospective and shall be filled in relation to non life business (including Non SLT Health) only for the direct business and only for the Non life Lines of Business (lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35). The underwriting risk portfolio is the distribution, in (predefined) brackets, of the sum insured of each and every single underwriting risk which have been accepted by the undertaking. The underwriting risk portfolio is per line of business. However, whereas some lines of business are reportable on a compulsory basis for all member states, the individual member states may also require compulsory basis reporting for further lines of business where deemed to be relevant. For certain lines of business, the template would not be applicable. (See also item Line of business). The default brackets to be used are defined in euros. For different reporting currencies each relevant supervisory authority shall define the equivalent options for the amounts to be used in the 20 brackets. An undertaking may use undertaking specific brackets, in particular when sum insured is lower than EUR 100 000. The brackets chosen shall be used consistently over the reporting periods, unless the distribution of claims changes significantly. In this case the undertaking shall notify the supervisory authority in advance, unless already specified by the supervisory authority. By default the reference date shall be the end of the reporting year, however if duly justified, the undertaking may choose the reference date of collecting the information from the policy administration. This means that the underwriting risk portfolio can be based for example on the same reference date that is used to collect similar information for the renewal of reinsurance treaties and facultative cover. The sum insured relates to each and every individual underwriting risk, only looking at the main coverage of the policy per line of business, and means the highest amount that the insurer can be obliged to pay out. This means:  If the sum insured of the additional cover for Theft is lower than the sum insured of the main cover for Fire and other damage (both belonging to the same line of business), the highest sum insured must be taken.  A policy cover comprising a number of buildings across the country/car fleet etc must be broken down.  If the risk has been accepted on a co insurance basis, the insured sum indicates the maximum liability of the reporting non life insurer.  In case of joint liability through co insurance, the part belonging to a defaulting co insurer must be included in the sum insured as well. ITEMS INSTRUCTIONS Z0010 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. First category: lines of business that are compulsory for all member states:  Other motor insurance;  Marine, aviation and transport insurance;  Fire & other damage to property insurance;  Credit & Suretyship insurance. Second category: lines of business that are compulsory at the discretion of each individual NSAs:  Motor vehicle liability insurance;  General liability insurance;  Medical expense insurance;  Income protection insurance;  Worker's compensation insurance;  Miscellaneous financial loss;  Legal expenses insurance;  Assistance. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss C0020/R0010 R0210 Start sum insured Start amount of the interval within which the sum insured of the individual underwriting risk belongs and needs to be aggregated. In case the reporting currency is in Euros, one of the following 5 base options for the distribution of the underwriting risks can be used: 1  20 brackets of 25 000 plus 1 extra bracket for Sum Insured > 500 000. 2  20 brackets of 50 000 plus 1 extra bracket for Sum Insured > 1 million. 3  20 brackets of 250 000 plus 1 extra bracket for Sum Insured > 5 million. 4  20 brackets of 1 million plus 1 extra bracket for Sum Insured > 20 million. 5  20 brackets of 5 million plus 1 extra bracket for Sum Insured > 100 million. However, an undertaking shall use undertaking specific brackets, in particular when Sum Insured < 100 000 to guarantee that the level of detail is sufficient to provide adequate insight in the distribution of the claims incurred, unless already specified by the supervisory authority. For policies where there is no Sum Insured defined in the policy the undertaking shall do their own estimations or use default values. The option chosen needs to be used consistently over the reporting periods, unless the distribution of claims changes significantly. For different reporting currencies National Supervisory Authorities need to define the equivalent options for the amounts to be used in the 20 brackets. C0030/R0010 R0200 End sum insured End amount of the interval within which the sum insured of the individual underwriting risk belongs and needs to be aggregated. C0040/R0010 R0210 Number of underwriting risks The number of underwriting risks whose sum insured falls within the start amount and end amount of the applicable bracket. C0040/R0220 Number of underwriting risks  Total Total number of underwriting risks reported in all brackets. C0050/R0010 R0210 Total sum insured The aggregated amount of the sum insured, on a gross basis and using the reporting currency, of all the individual underwriting risks, whose sum insured falls within the start amount and end amount of the applicable bracket. C0050/R0220 Total sum insured  Total Total of the aggregated amounts of the sum insured, on a gross basis and using the reporting currency, of all the individual underwriting risks reported in all brackets. C0060/R0010 R0210 Total annual written premium The aggregated amount of the written premium as defined in Article 1(11) of Delegated Regulation (EU) 2015/35of the underlying underwriting risks. C0060/R0220 Total annual written premium  Total Total of the aggregated amounts of the annual written premium reported in all brackets. S.22.01  Impact of long term guarantees measures and transitionals General comments: This section relates to annual submission of information for individual entities. This template is relevant when at least one long term guarantee measure or transitional is used by the undertaking. This template shall reflect the impact on the financial positions when no transitional is used and each LTG measures or transitional is set to zero. For that purpose, a step by step approach should be followed taking out each transitional and LTG measure one by one and without recalculating the impact of the remaining measures after each step. The impacts need to be reported positive if they increase the amount of the item being reported and negative if they decrease the amount of the item (e.g. if amount of SCR increases or if amount of Own Funds increases then positive values shall be reported). ITEM INSTRUCTIONS C0010/R0010 Amount with LTG measures and transitionals  Technical Provisions Total amount of technical provisions including long term guarantee measures and transitional measures C0020/R0010 Without transitional on technical provisions  Technical Provisions Total amount of technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping adjustments due to the volatility adjustment and the matching adjustment. C0030/R0010 Impact of transitional on technical provisions  Technical provisions Amount of the adjustment to the technical provisions due to the application of the transitional deduction to technical provisions. It shall be the difference between the technical provisions without transitional deduction to technical provisions and the technical provisions with LTG and transitional measures. C0040/R0010 Without transitional on interest rate  Technical Provisions Total amount of technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping adjustments due to the volatility adjustment and the matching adjustment (MA). C0050/R0010 Impact of transitional on interest rate  Technical provisions Amount of the adjustment to the technical provisions due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the technical provisions with LTG and transitional measures. C0060/R0010 Without volatility adjustment and without other transitional measures  Technical Provisions Total amount of technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping adjustments due to the matching adjustment, if any. C0070/R0010 Impact of volatility adjustment set to zero  Technical provisions Amount of the adjustment to the technical provisions due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the technical provisions without volatility adjustment and without other transitional measures and the maximum between the technical provisions reported under C0010, C0020 and C0040. C0080/R0010 Without matching adjustment and without all the others  Technical Provisions Total amount of technical provisions without any LTG measure. C0090/R0010 Impact of matching adjustment set to zero  Technical Provisions Amount of the adjustment to the technical provisions due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the technical provisions without matching adjustment and without all the other transitional measures and the maximum between the technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0010 Impact of all LTG measures and transitionals  Technical Provisions Amount of the adjustment to the technical provisions due to the application of the LTG measures and transitionals. C0010/R0020 Amount with LTG measures and transitionals  Basic own funds Total amount of basic own funds calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0020 Without transitional on technical provisions  Basic own funds Total amount of basic own funds calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0020 Impact of transitional on technical provisions  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the transitional deduction to technical provisions. It shall be the difference between the basic own funds calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0020 Without transitional on interest rate  Basic own funds Total amount of basic own funds calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0020 Impact of transitional on interest rate  Basic own funds Amount of the adjustment to the basic own funds due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the basic own funds calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0020 Without volatility adjustment and without other transitional measures  Basic own funds Total amount of basic own funds calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0020 Impact of volatility adjustment set to zero  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the basic own funds considering technical provisions reported under C0010, C0020 and C0040. C0080/R0020 Without matching adjustment and without all the others  Basic own funds Total amount of basic own funds calculated considering technical provisions without any LTG measure. C0090/R0020 Impact of matching adjustment set to zero  Basic own funds Amount of the adjustment to the basic own funds due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the basic own funds considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0020 Impact of all LTG measures and transitionals  Basic own funds Amount of the adjustment to the basic own funds due to the application of the LTG measures and transitionals. C0010/R0030 Amount with LTG measures and transitionals  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0030 Without transitional on technical provisions  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0030 Impact of transitional on technical provisions  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the transitional deduction to technical provisions. It shall be the difference between the excess of assets over liabilities calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0030 Without transitional on interest rate  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0030 Impact of transitional on interest rate  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the excess of assets over liabilities calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0030 Without volatility adjustment and without other transitional measures  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0030 Impact of volatility adjustment set to zero  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the excess of assets over liabilities considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the excess of assets over liabilities considering technical provisions reported under C0010, C0020 and C0040. C0080/R0030 Without matching adjustment and without all the others  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering Technical provisions without any LTG measure. C0090/R0030 Impact of matching adjustment set to zero  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the excess of assets over liabilities considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the excess of assets over liabilities considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0030 Impact of all LTG measures and transitionals  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the LTG measures and transitionals. C0010/R0040 Amount with LTG measures and transitionals  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0040 Without transitional on technical provisions  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0040 Impact of transitional on technical provisions  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the transitional deduction to technical provisions. It shall be the difference between the restricted own funds due to ring fencing calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0040 Without transitional on interest rate  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0040 Impact of transitional on interest rate  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the restricted own funds due to ring fencing calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0040 Without volatility adjustment and without other transitional measures  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0040 Impact of volatility adjustment set to zero  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the restricted own funds due to ring fencing considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the restricted own funds due to ring fencing considering technical provisions reported under C0010, C0020 and C0040. C0080/R0040 Without matching adjustment and without all the others  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions without any LTG measure. C0090/R0040 Impact of matching adjustment set to zero  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the restricted own funds due to ring fencing considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the restricted own funds due to ring fencing considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0040 Impact of all LTG measures and transitionals  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the LTG measures and transitionals. C0010/R0050 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0050 Without transitional on technical provisions  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0050 Impact of transitional on technical provisions  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0050 Without transitional on interest rate  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0050 Impact of transitional on interest rate  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0050 Without volatility adjustment and without other transitional measures  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0050 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR considering technical provisions reported under C0010, C0020 and C0040. C0080/R0050 Without matching adjustment and without all the others  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions without any LTG measure. C0090/R0050 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0050 Impact of all LTG measures and transitionals  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the LTG measures and transitionals. C0010/R0060 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0060 Without transitional on technical provisions  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0060 Impact of transitional on technical provisions  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR Tier 1 calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0060 Without transitional on interest rate  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0060 Impact of transitional on interest rate  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR Tier 1 calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0060 Without volatility adjustment and without other transitional measures  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0060 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 1 considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR Tier 1 considering technical provisions reported under C0010, C0020 and C0040. C0080/R0060 Without matching adjustment and without all the others  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions without any LTG measure. C0090/R0060 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 1 calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR Tier 1 considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0060 Impact of all LTG measures and transitionals  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the LTG measures and transitionals. C0010/R0070 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0070 Without transitional on technical provisions  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0070 Impact of transitional on technical provisions  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR Tier 2 calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0070 Without transitional on interest rate  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0070 Impact of transitional on interest rate  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR Tier 2 calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0070 Without volatility adjustment and without other transitional measures  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0070 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 2 considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR Tier 2 considering technical provisions reported under C0010, C0020 and C0040. C0080/R0070 Without matching adjustment and without all the others  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions without any LTG measure. C0090/R0070 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 2 calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR Tier 2 considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0070 Impact of all LTG measures and transitionals  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the LTG measures and transitionals. C0010/R0080 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0080 Without transitional on technical provisions  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0080 Impact of transitional on technical provisions  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR Tier 3 calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0080 Without transitional on interest rate  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0080 Impact of transitional on interest rate  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR Tier 3 calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0080 Without volatility adjustment and without other transitional measures  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0080 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 3 considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR Tier 3 considering technical provisions reported under C0010, C0020 and C0040. C0080/R0080 Without matching adjustment and without all the others  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions without any LTG measure. C0090/R0080 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 3 calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR Tier 3 considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0080 Impact of all LTG measures and transitionals  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the LTG measures and transitionals. C0010/R0090 Amount with LTG measures and transitionals  SCR Total amount of SCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures C0020/R0090 Without transitional on technical provisions SCR Total amount of SCR calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0090 Impact of transitional on technical provisions  SCR Amount of the adjustment to the SCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the SCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0090 Without transitional on interest rate  SCR Total amount of SCR calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0090 Impact of transitional on interest rate  SCR Amount of the adjustment to the SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the SCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0090 Without volatility adjustment and without other transitional measures  SCR Total amount of SCR calculated considering Technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0090 Impact of volatility adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the SCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the SCR considering technical provisions reported under C0010, C0020 and C0040. C0080/R0090 Without matching adjustment and without all the others  SCR Total amount of SCR calculated considering Technical provisions without any LTG measure. C0090/R0090 Impact of matching adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the SCR considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0090 Impact of all LTG measures and transitionals SCR Amount of the adjustment to the SCR due to the application of the LTG measures and transitionals. C0010/R0100 Amount with LTG measures and transitionals  Eligible own funds to meet MCR Total amount of eligible own funds to meet MCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0100 Without transitional on technical provisions  Eligible own funds to meet MCR Total amount of eligible own funds to meet MCR calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0100 Impact of transitional on technical provisions  Eligible own funds to meet MCR Amount of the adjustment to the eligible own funds to meet MCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet MCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0100 Without transitional on interest rate  Eligible own funds to meet MCR Total amount of eligible own funds to meet MCR calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0100 Impact of transitional on interest rate  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet MCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0100 Without volatility adjustment and without other transitional measures  Eligible own funds to meet MCR Total amount of Eligible own funds to meet MCR calculated considering Technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0100 Impact of volatility adjustment set to zero  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet MCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet MCR considering technical provisions reported under C0010, C0020 and C0040. C0080/R0100 Without matching adjustment and without all the others  Eligible own funds to meet MCR Total amount of Eligible own funds to meet MCR calculated considering Technical provisions without any LTG measure. C0090/R0100 Impact of matching adjustment set to zero  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet MCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet MCR considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0100 Impact of all LTG measures and transitionals  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the LTG measures and transitionals. C0010/R0110 Amount with LTG measures and transitionals  Minimum Capital Requirement Total amount of MCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0110 Without transitional on technical provisions  Minimum Capital Requirement Total amount of MCR calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0110 Impact of transitional on technical provisions  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the MCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0110 Without transitional on interest rate  Minimum Capital Requirement Total amount of MCR calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0110 Impact of transitional on interest rate  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the MCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0110 Without volatility adjustment and without other transitional measures  Minimum Capital Requirement Total amount of MCR calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0110 Impact of volatility adjustment set to zero  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the MCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the MCR considering technical provisions reported under C0010, C0020 and C0040. C0080/R0110 Without matching adjustment and without all the others  MCR Total amount of MCR calculated considering technical provisions without any LTG measure. C0090/R0110 Impact of matching adjustment set to zero  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the MCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the MCR considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0110 Impact of all LTG measures and transitionals  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the LTG measures and transitionals. S.22.02  Projection of future cash flows (Best Estimate  Matching portfolios) General comments: This section relates to annual submission of information for individual entities. This template shall be reported by each matching portfolio approved by the supervisory authority. ITEM INSTRUCTIONS Z0010 Matching portfolio Indicate the number which is attributed by the undertaking, corresponding to the unique number assigned to each matching portfolio. This number shall be consistent over time and shall be used to identify the matching portfolio number in other templates. C0020/R0010 to R0450 Projection of future cash flows at the end of the reporting period  Longevity, mortality and revision obligations cash outflows Future cash out flows related to the longevity, mortality and revision benefits of insurance and reinsurance obligations for each matching portfolio and split by year of due payment of the cash flow, counting the periods of 12 months from the date of reference of the reporting. C0030/R0010 to R0450 Projection of future cash flows at the end of the reporting period  Expenses cash outflows Future cash out flows related to the expenses of insurance and reinsurance obligations for each matching portfolio and split by year of due payment of the cash flow, counting the periods of 12 months from the date of reference of the reporting. C0040/R0010 to R0450 Projection of future cash flows at the end of the reporting period  De risked Assets cash flows Cash flows (out flows and in flows) of assets linked to each matching portfolio and split by year of due payment or receipt of the cash flow. These flows shall be appropriately corrected to take into account the probability of default or the portion of the long term average of the spread over the risk free interest rate as set out in Article 53 of Delegated Regulation (EU) 2015/35. C0050/R0010 to R0450 Mismatch during reporting period  Positive undiscounted mismatch (inflows > outflows) If the frequency is lower than yearly then report the sum of the positive undiscounted mismatches (inflows > outflows) through the year of each row. Positive mismatches for some periods shall not be netted off of negative mismatches. C0060/R0010 to R0450 Mismatch during reporting period  Negative undiscounted mismatch (inflows < outflows) If the frequency is lower than yearly then report the sum of the deficit undiscounted mismatches (inflows < outflows) through the year of each row. Negative mismatches for some periods shall not be netted off of positive mismatches. S.22.03 Information on the matching adjustment calculation General comments: This section relates to annual submission of information for individual entities. This template shall be reported by each matching portfolio approved by the supervisory authority. ITEM INSTRUCTIONS Z0010 Matching portfolio Indicate the number which is attributed by the undertaking, corresponding to the unique number assigned to each matching portfolio. This number has to be consistent over time and shall be used to identify the matching portfolio number in other templates. Overall calculation of the matching adjustment C0010/R0010 Annual effective rate applied to the CF of the obligations The annual effective rate, calculated as the single discount rate that, where applied to the cash flows (CF) of the portfolio of insurance or reinsurance obligations, results in a value that is equal to the value in accordance with Article 75 of Directive 2009/138/EC of the portfolio of assigned assets. C0010/R0020 Annual effective rate of the best estimate The annual effective rate, calculated as the single discount rate that, where applied to the cash flows of the portfolio of insurance or reinsurance obligations, results in a value that is equal to the value of the best estimate of the portfolio of insurance or reinsurance obligations where the time value of money is taken into account using the basic risk free interest rate term structure. C0010/R0030 Probability of default used to de risk assets cash flows The probability of default corresponds to the amount expressed as a financial percentage (same format as for rows R0010 and R0020) used to adjust the assets cash flows of the assigned portfolio of assets pursuant to Article 53 of Delegated Regulation (EU) 2015/35. De risked assets cash flows means expected assets cash flows as referred to in Article 53 of Delegated Regulation (EU) 2015/35. This amount shall not include the increase reported in row R0050. C0010/R0040 Portion of the fundamental spread not reflected when de risking assets cash flows Portion of the fundamental spread that has not been reflected in the adjustment to the cash flows of the assigned portfolio of assets as set out in Article 53 of Delegated Regulation (EU) 2015/35. This amount shall be expressed as a financial percentage (same format as rows R0010 and R0020). This amount shall not include the increase reported in row R0050. C0010/R0050 Increase of fundamental spread for sub investment grade assets Increase of the fundamental spread for sub investment grade assets expressed as a financial percentage (same format as rows R0010, R0020 and R0120). The increase of the probability of default for sub investment grade assets shall be considered in the de risking of cash flows. C0010/R0060 Matching adjustment to the risk free rate Matching adjustment to the risk free rate for the reported portfolio, reported as a decimal. Eligibility criteria using SCR mortality stress C0010/R0070 Mortality risk stress for the purpose of the matching adjustment Increase of the gross best estimate calculated with the basic risk free rate following a mortality risk stress compared to the gross best estimate calculated with the basic risk rate, as set out in Article 77b (1 f) of Directive 2009/138/EC and Article 52 of Delegated Regulation (EU) 2015/35. Portfolio C0010/R0080 Market value of the assets of the portfolio Solvency II value of the assets of the portfolio. C0010/R0090 Market value of assets linked to inflation Solvency II value of the assets with return linked to inflation (Article 77b (1) of Directive 2009/138/EC). C0010/R0100 Best estimate linked to inflation Amount of best estimate of cash flows of the insurance or reinsurance obligations that depend on inflation. C0010/R0110 Market value assets where third party can change the cash flows Value of the assets where third party can change the cash flows (Article 77b (1) of Directive 2009/138/EC). C0010/R0120 Return on assets  portfolio assets Identify the de risked Internal Rate of Return (IRR) of the assets linked to any matching adjustment portfolio measured as the discount rate at which the present value of the cash outflows of an asset equals the present value of its de risked cash inflows. C0010/R0130 Market value of surrendered contracts Value of the best estimate of the insurance and reinsurance obligations stemming from contracts underlying each matching adjustment portfolio which have been surrendered during the reporting period. C0010/R0140 Number of surrender options exercised Number of surrender options exercised during the reporting period related to insurance and reinsurance obligations of each matching portfolio. C0010/R0150 Market value of assets covering surrendered contracts Value of the assets, valued in accordance with Article 75 of the Directive 2009/138/EC, covering the insurance and reinsurance obligations surrendered at the time the surrender options were exercised. C0010/R0160 Amount paid to policyholders Value of the amount paid to policyholders according to their surrender rights. This amount differs from row R0130 and R0150 where the surrender clause of the contract does not give the policyholder the right to receive the full amount in those rows. Liabilities C0010/R0170 Duration Measure equivalent to Macaulay duration for liabilities considering all cash flows of insurance or reinsurance obligations arising from portfolios where the matching adjustment has been used. S.22.04  Information on the transitional on interest rates calculation General comments: This section relates to annual submission of information for individual entities. This template shall be reported by currency for which the transitional adjustment to the relevant risk-free interest rate term structure is applied. When filling C0020 only the guaranteed Best Estimate of obligations stemming from products providing a guaranteed rate shall be considered. The Future Discretionary Benefits shall not be considered. The assessment to distinguish between the Solvency I interest rate intervals might be done by Homogeneous Risk Groups (HRG). ITEM INSTRUCTIONS Overall calculation of the transitional adjustment Z0010 Currency Identify the ISO 4217 alphabetic code of each of the currency for which the transitional adjustment to the relevant risk-free interest rate term structure is applied. C0010/R0010 Solvency I interest rate The interest rate (as a decimal) as determined by the insurance or reinsurance undertaking in accordance with the laws, regulations and administrative provisions which are adopted pursuant to Article 20 of Directive 2002/83/EC at the last date of the application of that Directive. C0010/R0020 Annual effective rate The annual effective rate, calculated as the single discount rate that, where applied to the cash flows of the portfolio of admissible insurance and reinsurance obligations, results in a value that is equal to the value of the best estimate of the portfolio of admissible insurance and reinsurance obligations where the time value of money is taken into account using the relevant risk free interest rate term structure referred to in Article 77(2) of Directive 2009/138/EC. C0010/R0030 Portion of the difference applied at the reporting date Percentage (as a decimal) of the difference between the Solvency I interest rate (R0010) and the Annual effective rate (R0020) (e.g. 1,00 at the beginning of the transitional period and 0,00 at the end). C0010/R0040 Adjustment to risk free rate Transitional adjustment to the risk free rate expressed as a percentage (as a decimal). Solvency I interest rate C0020/R0100 Best estimate  Up to 0.5 per cent Value of the best estimate of the insurance and reinsurance obligations for which the interest rate as determined by the insurance or reinsurance undertaking in accordance with the laws, regulations and administrative provisions which are adopted pursuant to Article 20 of Directive 2002/83/EC at the last date of the application of that Directive was up to 0,5 % (inclusive). Only the guaranteed Best Estimate of obligations stemming from products providing a guaranteed rate shall be considered. The Future Discretionary Benefits shall not be considered. C0020/R0110 to R0200 Best estimate  Best estimate Value of the best estimate of the insurance and reinsurance obligations for which the interest rate as determined by the insurance or reinsurance undertaking in accordance with the laws, regulations and administrative provisions which are adopted pursuant to Article 20 of Directive 2002/83/EC at the last date of the application of that Directive was in the correspondent interval. The lower reference is exclusive and the higher reference is inclusive. Only the guaranteed Best Estimate of obligations stemming from products providing a guaranteed rate shall be considered. The Future Discretionary Benefits shall not be considered. C0020/R0210 Best estimate  Above 8.0 per cent Value of the best estimate of the insurance and reinsurance obligations for which the interest rate as determined by the insurance or reinsurance undertaking in accordance with the laws, regulations and administrative provisions which are adopted pursuant to Article 20 of Directive 2002/83/EC at the last date of the application of that Directive was above 8,0 % (exclusive). Only the guaranteed Best Estimate of obligations stemming from products providing a guaranteed rate shall be considered. The Future Discretionary Benefits shall not be considered. C0030/R0100 Average duration of insurance and reinsurance obligations  Up to 0.5 per cent Residual Macaulay duration of the insurance and reinsurance obligations for which the interest rate as determined by the insurance or reinsurance undertaking in accordance with the laws, regulations and administrative provisions which are adopted pursuant to Article 20 of Directive 2002/83/EC at the last date of the application of that Directive was up to 0,5 % (inclusive). C0030/R0110 to R0200 Average duration of insurance and reinsurance obligations  Average duration of insurance and reinsurance obligations Residual Macaulay duration of the insurance and reinsurance obligations for which the interest rate as determined by the insurance or reinsurance undertaking in accordance with the laws, regulations and administrative provisions which are adopted pursuant to Article 20 of Directive 2002/83/EC at the last date of the application of that Directive was in the correspondent interval. The lower reference is exclusive and the higher reference is inclusive. C0030/R0210 Average duration of insurance and reinsurance obligations  Above 8.0 per cent Residual Macaulay duration of the insurance and reinsurance obligations for which the interest rate as determined by the insurance or reinsurance undertaking in accordance with the laws, regulations and administrative provisions which are adopted pursuant to Article 20 of Directive 2002/83/EC at the last date of the application of that Directive was above 8,0 % (exclusive). S.22.05  Overall calculation of the transitional on technical provisions General comments: This section relates to annual submission of information for individual entities. ITEM INSTRUCTIONS C0010/R0010 Day 1 Solvency II technical provisions Amount of technical provisions, subject to transitional deduction to technical provisions, after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles, calculated in accordance with Article 76 of Directive 2009/138/EC at the first date of the application of the Directive 2009/138/EC. This calculation shall consider all insurance and reinsurance obligations existing at the first date of application of the Directive 2009/138/EC. If a re calculation was requested on the basis of Article 308d(3) of the Directive 2009/138/EC this calculation shall consider only those insurance and reinsurance obligations subject to the transitional and that still exist at the reporting date valued at the reporting date (Solvency II value reducing the contracts not existing anymore). C0010/R0020 Technical provisions subject to transitional measure on technical provisions  TP calculated as a whole Amount of the technical provisions calculated as a whole, subject to transitional deduction to technical provisions, after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles, calculated in accordance with Article 76 of Directive 2009/138/EC at the reporting date, before the application of the transitional. If a re calculation was requested on the basis of Article 308d(3) of the Directive 2009/138/EC this calculation shall consider only those insurance and reinsurance obligations subject to the transitional and that still exist at the reporting date valued at the reporting date (Solvency II value reducing the contracts not existing anymore). C0010/R0030 Technical provisions subject to technical provisions transitional  Best estimate Amount of the best estimate, subject to transitional deduction to technical provisions, after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles, calculated in accordance with Article 76 of Directive 2009/138/EC at the reporting date, before the application of the transitional. If a re calculation was requested on the basis of Article 308d(3) of the Directive 2009/138/EC this calculation shall consider only those insurance and reinsurance obligations subject to the transitional and that still exist at the reporting date valued at the reporting date (Solvency II value minus contracts not existing anymore). C0010/R0040 Technical provisions subject to technical provisions transitional  Risk margin Amount of the Risk margin, subject to transitional deduction to technical provisions, after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles, calculated in accordance with Article 76 of Directive 2009/138/EC at the reporting date, before the application of the transitional. If a re calculation was requested on the basis of Article 308d(3) of the Directive 2009/138/EC this calculation shall consider only those insurance and reinsurance obligations subject to the transitional and that still exist at the reporting date valued at the reporting date (Solvency II value minus contracts not existing anymore). C0010/R0050 Solvency I technical provisions Amount of technical provisions at the reporting date, subject to transitional deduction to technical provisions, after deduction of the amounts recoverable from reinsurance contracts calculated in accordance with the laws, regulations and administrative provisions which are adopted pursuant to Article 15 of Directive 73/239/EEC, Article 20 of Directive 2002/83/EC and Article 32 of Directive 2005/68/EC on the day before those Directives are repealed pursuant to Article 310 of Directive 2009/138/EC. If a re calculation was requested on the basis of Article 308d(3) of the Directive 2009/138/EC this calculation shall consider only those insurance and reinsurance obligations existing at the reporting date valued at the reporting date. C0010/R0060 Portion of the difference adjusted Percentage (in decimals) of the portion of the difference adjusted. The maximum portion deductible shall decrease linearly at the end of each year from 1 during the year starting from 1 January 2016 to 0 on 1 January 2032. C0010/R0070 Limitation applied in accordance to Article 308d(4) Amount of the limitation applied in accordance to Article 308d (4) of the Directive 2009/138/EC, if applicable. If not applicable it shall be reported as 0. C0010/R0080 Technical provision after transitional on technical provisions Amount of technical provisions, subject to transitional deduction to technical provisions, after transitional deduction to technical provisions. S.22.06  Best estimate subject to volatility adjustment by country and currency General comments: This section relates to annual submission of information for individual entities. This template shall only be reported by insurance and reinsurance undertakings that apply volatility adjustment in accordance with Article 77d of the Directive 2009/138/EC. This template shall reflect the gross best estimate of insurance and reinsurance life obligations subject to volatility adjustment split by currency of the obligations and by country in which the contract was entered into. The best estimate reported shall take into account the volatility adjustment. The best estimate subject to any matching adjustment shall not be reported in this template. Information shall be reported in relation to material obligations in countries and currencies for which a currency volatility adjustment, and a country increase if applicable, is applied until 90 % of the total best estimate subject to volatility adjustment is reported. ITEM INSTRUCTIONS Z0010 Line of Business Identify if the information is being reported in relation to life or non-life activity. The following close list shall be used: 1  Life and health SLT 2  Non life and health other than that pursued on a similar basis to that of life insurance C0010/R0010 By currency Report the ISO 4217 alphabetic code of each currency reported. Best estimate subject to country and currency volatility adjustment  Total and home country by currency C0030/R0020 Total value of Best Estimate subject to volatility adjustment (for all currencies)/Total value of all countries Total value, for all currencies and all countries, of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment. C0040/R0020 Part of the Best Estimate subject to volatility adjustment written in the reporting currency/Total value of all countries Total value for all countries, of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment for the reporting currency. C0050/R0020 Part of the Best Estimate subject to volatility adjustment written in currencies/Total value of all countries Total value for all countries of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment split by currency. C0030/R0030 Total value of Best Estimate subject to volatility adjustment (for all currencies)/Home country Total value, for all currencies for the home country, of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment. C0040/R0030 Part of the Best Estimate subject to volatility adjustment written in the reporting currency/Home country Total value for the home country, of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment for the reporting currency. C0050/R0030 Part of the Best Estimate subject to volatility adjustment written in currencies/Home country Value of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment split by currency for the home country. Best estimate subject to country and currency volatility adjustment  By country and currency C0020/R0040 Countries Report the ISO 3166 1 alpha 2 code of each country reported. C0030/R0040 Total value of Best Estimate subject to volatility adjustment (for all currencies)  by country Total value, for all currencies by country, of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment. C0040/R0040 Part of the Best Estimate subject to volatility adjustment written in the reporting currency  by country Value of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment for the reporting currency split by country. C0050/R0040 Part of the Best Estimate subject to volatility adjustment written in currencies  by country Value of the best estimate of the insurance and reinsurance obligations subject to volatility adjustment split by currency and by country. S.23.01  Own Funds General comments: This section relates to opening, quarterly and annual submission for individual entities. ITEM INSTRUCTIONS Basic own funds before deduction for participations in other financial sector as foreseen in Article 68 of Delegated Regulation (EU) 2015/35 R0010/C0010 Ordinary share capital (gross of own shares)  total This is the total ordinary share capital, both held directly and indirectly (before deduction of own shares). This is the total ordinary share capital of the undertaking that fully satisfies the criteria for Tier 1 or Tier 2 items. Any ordinary share capital that does not fully satisfy the criteria shall be treated as preference shares capital and classified accordingly notwithstanding their description or designation. R0010/C0020 Ordinary share capital (gross of own shares)  tier 1 unrestricted This is the amount of paid up ordinary share capital that meets unrestricted Tier 1 criteria. R0010/C0040 Ordinary share capital (gross of own shares)  tier 2 This is the amount of called up ordinary share capital that meets the criteria for Tier 2. R0030/C0010 Share premium account related to ordinary share capital  total The total share premium account related to ordinary share capital of the undertaking that fully satisfies the criteria for Tier 1 or Tier 2 items. R0030/C0020 Share premium account related to ordinary share capital  tier 1 unrestricted This is the amount of the share premium account related to ordinary shares that meets the criteria for Tier 1 unrestricted because it relates to ordinary share capital treated as unrestricted Tier 1. R0030/C0040 Share premium account related to ordinary share capital  tier 2 This is the amount of the share premium account related to ordinary shares that meets the criteria for Tier 2 because it relates to ordinary share capital treated as Tier 2. R0040/C0010 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  total The initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that fully meets the criteria for Tier 1 or Tier 2 items. R0040/C0020 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  tier 1 unrestricted This is the amount of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that meets the criteria for Tier 1 unrestricted. R0040/C0040 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  tier 2 This is the amount of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that meets Tier 2 criteria. R0050/C0010 Subordinated mutual member accounts  total This is the total amount of subordinated mutual member accounts that fully satisfy the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0050/C0030 Subordinated mutual member accounts  tier 1 restricted This is the amount of subordinated mutual member accounts that meet the criteria for Tier 1 restricted. R0050/C0040 Subordinated mutual member accounts  tier 2 This is the amount of subordinated mutual member accounts that meet the criteria for Tier 2. R0050/C0050 Subordinated mutual member accounts  tier 3 This is the amount of subordinated mutual member accounts that meet the criteria for Tier 3. R0070/C0010 Surplus funds  total This is the total amount of surplus funds that fall under Article 91 (2) of the Directive 2009/138/EC. R0070/C0020 Surplus funds  tier 1 unrestricted These are the surplus funds that fall under Article 91 (2) of the Directive 2009/138/EC and that meet the criteria for Tier 1, unrestricted items. R0090/C0010 Preference shares  total This is the total amount of preference shares issued by the undertaking that fully satisfy the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0090/C0030 Preference shares  tier 1 restricted This is the amount of the preference shares issued by the undertaking that meet the criteria for Tier 1 restricted. R0090/C0040 Preference shares  tier 2 This is the amount of the preference shares issued by the undertaking that meet the criteria for Tier 2. R0090/C0050 Preference shares  tier 3 This is the amount of the preference shares issued by the undertaking that meet the criteria for Tier 3. R0110/C0010 Share premium account related to preference shares  total The total share premium account related to preference shares capital of the undertaking that fully satisfies the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0110/C0030 Share premium account related to preference shares  tier 1 restricted This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 1 restricted items because it relates to preference shares treated as Tier 1 restricted items. R0110/C0040 Share premium account related to preference shares  tier 2 This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 2 because it relates to preference shares treated as Tier 2. R0110/C0050 Share premium account related to preference shares  tier 3 This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 3 because it relates to preference shares treated as Tier 3. R0130/C0010 Reconciliation reserve  total The total reconciliation reserve represents reserves (e.g. retained earnings), net of adjustments (e.g. ring fenced funds). It results mainly from differences between accounting valuation and valuation according to Article 75 of Directive 2009/138/EC. R0130/C0020 Reconciliation reserve  tier 1 unrestricted The reconciliation reserve represents reserves (e.g. retained earnings), net of adjustments (e.g. ring fenced funds). It results mainly from differences between accounting valuation and valuation according to Directive 2009/138/EC. R0140/C0010 Subordinated liabilities  total This is the total amount of subordinated liabilities issued by the undertaking. R0140/C0030 Subordinated liabilities  tier 1 restricted This is the amount of subordinated liabilities issued by the undertaking that meet the criteria for Tier 1 restricted items. R0140/C0040 Subordinated liabilities  tier 2 This is the amount of subordinated liabilities issued by the undertaking that meet the criteria for Tier 2. R0140/C0050 Subordinated liabilities  tier 3 This is the amount of subordinated liabilities issued by the undertaking that meet the criteria for Tier 3. R0160/C0010 An amount equal to the value of net deferred tax assets  total This is the total amount of net deferred tax assets of the undertaking. R0160/C0050 An amount equal to the value of net deferred tax assets  tier 3 This is the amount of net deferred tax assets of the undertaking that meet the tier 3 classification criteria. R0180/C0010 Other own fund items approved by the supervisory authority as basic own funds not specified above This is the total of basic own fund items not identified above and that received supervisory approval. R0180/C0020 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 1 unrestricted This is the amount of basic own fund items not identified above that meet Tier 1 unrestricted criteria and that received supervisory approval. R0180/C0030 Other own fund items approved by the supervisory authority as basic own funds not specified above  Tier 1 restricted This is the amount of basic own fund items not identified above which meet the criteria for Tier 1, restricted items and that received supervisory approval. R0180/C0040 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 2 This is the amount of basic own fund items not identified above that meet the criteria for Tier 2 and that received supervisory approval. R0180/C0050 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 3 This is the amount of basic own fund items not identified above that meet the criteria for Tier 3 and that received supervisory approval. Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220/C0010 Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds  total This is the total amount of own fund items from financial statements that are not represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds. These own fund items are either: i) items that appear in the lists of own fund items, but fail to meet the classification criteria or the transitional provisions; or ii) items intended to perform the role of own funds that are not on the list of own fund items and have not been approved by the supervisory authority, and do not appear on the balance sheet as liabilities. Subordinated liabilities which do not count as basic own funds shall not be reported here, but on the balance sheet (template S.02.01) as subordinated liabilities that do not count as basic own funds. Deductions R0230/C0010 Deduction for participations in financial and credit institutions  total This is the total deduction for participations in financial and credit institutions in accordance with Article 68 of Delegated Regulation (EU) 2015/35. R0230/C0020 Deduction for participations in financial and credit institutions  tier 1 unrestricted This is the amount of the deduction for participations in financial and credit institutions that are deducted from tier 1 unrestricted in accordance with Article 68 of Delegated Regulation (EU) 2015/35. R0230/C0030 Deduction for participations in financial and credit institutions  tier 1 restricted This is the amount of the deduction for participations in financial and credit institutions that are deducted from tier 1 restricted in accordance with Article 68 of Delegated Regulation (EU) 2015/35. R0230/C0040 Deduction for participations in financial and credit institutions  tier 2 This is the amount of the deduction for participations in financial and credit institutions that are deducted from tier 2 in accordance with Article 68 of Delegated Regulation (EU) 2015/35. Total basic own funds after deductions R0290/C0010 Total basic own funds after deductions This is the total amount of basic own fund items after deductions. R0290/C0020 Total basic own funds after deductions  tier 1 unrestricted This is the amount of basic own fund items after deductions that meet the criteria for Tier 1 unrestricted items. R0290/C0030 Total basic own funds after deductions  tier 1 restricted This is the amount of basic own fund items after adjustments that meet the criteria for Tier 1 restricted items. R0290/C0040 Total basic own funds after deductions  tier 2 This is the amount of basic own fund items after adjustments that meet the criteria for Tier 2. R0290/C0050 Total basic own funds after deductions  tier 3 This is the amount of basic own fund items after adjustments that meet the criteria for Tier 3. Ancillary own funds R0300/C0010 Unpaid and uncalled ordinary share capital callable on demand  total This is the total amount of issued ordinary share capital that has not been called up or paid up but that is callable on demand. R0300/C0040 Unpaid and uncalled ordinary share capital callable on demand  tier 2 This is the amount of issued ordinary share capital that has not been called up or paid up but that is callable on demand that meet the criteria for Tier 2. R0310/C0010 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual  type undertakings, callable on demand total This is the total amount of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that has not been called up or paid up but that is callable on demand. R0310/C0040 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings, callable on demand  tier 2 This is the amount of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that has not been called up or paid up but that is callable on demand that meet the criteria for Tier 2. R0320/C0010 Unpaid and uncalled preference shares callable on demand  total This is the total amount of preference shares that have not been called up or paid up but that are callable on demand. R0320/C0040 Unpaid and uncalled preference shares callable on demand  tier 2 This is the amount of preference shares that have not been called up or paid up but that are callable on demand that meet the criteria for Tier 2. R0320/C0050 Unpaid and uncalled preference shares callable on demand  tier 3 This is the amount of preference shares that have not been called up or paid up but that are callable on demand that meet the criteria for Tier 3 R0330/C0010 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  total This is the total amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand. R0330/C0040 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  tier 2 This is the amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand that meet the criteria for Tier 2. R0330/C0050 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  tier 3 This is the amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand that meet the criteria for Tier 3. R0340/C0010 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC  total This is the total amount of letters of credit and guarantees that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0340/C0040 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC  tier 2 This is the amount of letters of credit and guarantees that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC that meet the criteria for Tier 2. R0350/C0010 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  total This is the total amount of letters of credit and guarantees that satisfy criteria for Tier 2 or Tier 3, other than those that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0350/C0040 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  tier 2 This is the amount of letters of credit and guarantees that meet the criteria for Tier 2, other than those which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0350/C0050 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  tier 3 This is the amount of letters of credit and guarantees that meet the criteria for Tier 3, other than those which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0360/C0010 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC  total This is the total amount of any future claims which mutual or mutual type associations of ship owners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months. R0360/C0040 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 2 This is the amount of any future claims which mutual or mutual type associations of ship owners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months. R0370/C0010 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC This is the total amount of any future claims which mutual or mutual type associations with variable contributions may have against their members by way of a call for supplementary contributions, within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Directive 2009/138/EC. R0370/C0040 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 2 This is the amount of any future claims which mutual or mutual type associations of with variable contributions may have against their members by way of a call for supplementary contributions within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0370/C0050 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 3 This is the amount of any future claims which mutual or mutual type associations with variable contributions may have against their members by way of a call for supplementary contributions within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Framework Directive 2009/138/EC that meet the criteria for Tier 3. R0390/C0010 Other ancillary own funds  total This is the total amount of other ancillary own funds. R0390/C0040 Other ancillary own funds  tier 2 This is the amount of other ancillary own funds that meet criteria for Tier 2. R0390/C0050 Other ancillary own funds  tier 3 This is the amount of other ancillary own funds that meet criteria for Tier 3. R0400/C0010 Total ancillary own funds This is the total amount of ancillary own fund items. R0400/C0040 Total ancillary own funds tier 2 This is the amount of ancillary own fund items that meet the criteria for Tier 2. R0400/C0050 Total ancillary own funds  tier 3 This is the amount of ancillary own fund items that meet the criteria for Tier 3. Available and eligible own funds R0500/C0010 Total available own funds to meet the SCR This is the sum of all basic own fund items and ancillary own fund items that meet the tier 1, tier 2 and tier 3 criteria and that are therefore available to meet the SCR. R0500/C0020 Total available own funds to meet the SCR  tier 1 unrestricted This the sum of all basic own fund items that meet the criteria to be included in Tier 1 unrestricted items and that are therefore available to meet the SCR. R0500/C0030 Total available own funds to meet the SCR  tier 1 restricted This the sum of all basic own fund items that meet the criteria to be included in Tier 1 restricted items and that are therefore available to meet the SCR. R0500/C0040 Total available own funds to meet the SCR  tier 2 This is the sum of all basic own fund items, after adjustments, and ancillary own fund items that meet the criteria to be included in Tier 2 and that are therefore available to meet the SCR. R0500/C0050 Total available own funds to meet the SCR  tier 3 This is the sum of all basic own fund items, after adjustments, and ancillary own fund items that meet the criteria to be included in Tier 3 and that are therefore available to meet the SCR. R0510/C0010 Total available own funds to meet the MCR This is the sum of all basic own fund items, after adjustments, that meet the tier 1 and tier 2 criteria and that are therefore available to meet the MCR. R0510/C0020 Total available own funds to meet the MCR  tier 1 unrestricted This is the sum of all basic own fund items, after adjustments, that meet the criteria to be included in Tier 1 unrestricted items and that are therefore available to meet the MCR. R0510/C0030 Total available own funds to meet the MCR  tier 1 restricted This is the sum of all basic own fund items, after adjustments, that meet the criteria to be included in Tier 1 restricted items and that are therefore available to meet the MCR. R0510/C0040 Total available own funds to meet the MCR  tier 2 This is the sum of all basic own fund items, after adjustments, that meet the criteria to be included in Tier 2 and that are therefore available to meet the MCR. R0540/C0010 Total eligible own funds to meet the SCR This is the total amount of available own funds that are eligible to cover the SCR. R0540/C0020 Total eligible own funds to meet the SCR  tier 1 unrestricted This is the amount of unrestricted Tier 1 own fund items that are eligible to meet the SCR. R0540/C0030 Total eligible own funds to meet the SCR  tier 1 restricted This is the amount of restricted Tier 1 own fund items that are eligible to meet the SCR. R0540/C0040 Total eligible own funds to meet the SCR  tier 2 This is the amount of Tier 2 own fund items that are eligible to meet the SCR. R0540/C0050 Total eligible own funds to meet the SCR  tier 3 This is the amount of Tier 3 own fund items that are eligible to meet the SCR. R0550/C0010 Total eligible own funds to meet the MCR This is the total amount of own fund items that are eligible to meet the MCR. R0550/C0020 Total eligible own funds to meet the MCR  tier 1 unrestricted This is the amount of unrestricted Tier 1 own fund items that are eligible to meet the MCR. R0550/C0030 Total eligible own funds to meet the MCR  tier 1 restricted This is the amount of restricted Tier 1 own fund items that are eligible to meet the MCR. R0550/C0040 Total eligible own funds to meet the MCR  tier 2 This is the amount of Tier 2 basic own fund items that are eligible to meet the MCR. R0580/C0010 SCR This is the total SCR of the undertaking as a whole and shall correspond to the SCR reported on the relevant SCR template. For quarterly reporting this is the latest SCR to be calculated and reported in accordance with Articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the SCR has been recalculated (e.g. due to a change in risk profile), including capital add on. R0600/C0010 MCR This is the MCR of the undertaking and shall correspond to the total MCR reported in the relevant MCR template. R0620/C0010 Ratio of eligible own funds to SCR This is the solvency ratio calculated as the total eligible own funds to meet the SCR divided by the SCR amount. R0640/C0010 Ratio of eligible own funds to MCR This is the MCR ratio calculated as the total of eligible own funds to meet the MCR divided by the MCR amount. Reconciliation Reserve R0700/C0060 Excess of assets over liabilities This is the excess of assets over liabilities as reported in the Solvency 2 balance sheet. R0710/C0060 Own shares (held directly and indirectly) This is the amount of own shares held by the undertaking, both directly and indirectly. R0720/C0060 Foreseeable dividends, distributions and charges These are the dividends, distributions and charges foreseeable by the undertaking. R0730/C0060 Other basic own fund items These are the basic own fund items included in points (a)(i) to (v) of Article 69, Article 72(a) and Article 76(a), as well as those basic own fund items approved by the supervisory authority in accordance with Article 79 of the Delegated Regulation (EU) 2015/35. R0740/C0060 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds This is the total amount of the adjustment to the reconciliation reserve due to the existence of restricted own fund items in respect of ring fenced funds and matching portfolios. R0760/C0060 Reconciliation reserve  total This the reconciliation reserve of the undertaking, before deduction for participations in other financial sector as foreseen in Article 68 of Delegated Regulation (EU) 2015/35. R0770/C0060 Expected profits included in future premiums (EPIFP)  Life business The reconciliation reserve includes an amount of the excess of assets over liabilities that corresponds to the expected profit in future premiums (EPIFP). This cell represents that amount for the life business of the undertaking. R0780/C0060 Expected profits included in future premiums (EPIFP)  Non  life business The reconciliation reserve includes an amount of the excess of assets over liabilities that corresponds to the expected profit in future premiums (EPIFP). This cell represents that amount for the non life business of the undertaking. R0790/C0060 Total Expected profits included in future premiums (EPIFP) This is the total amount calculated as expected profits included in future premiums. S.23.02  Detailed information by tiers on own funds General comments: This section relates to annual submission for individual entities. ITEM INSTRUCTIONS R0010/C0010 Ordinary share capital Paid in  total This is the total of paid in ordinary share capital, including own shares. R0010/C0020 Ordinary share capital  Paid in  tier 1 This is the total of paid in ordinary share capital that meets the criteria for Tier 1, including own shares. R0020/C0010 Ordinary share capital Called up but not yet paid in  total This is the total amount of ordinary shares that have been called up but not yet paid in, including own shares. R0020/C0040 Ordinary share capital Called up but not yet paid in  tier 2 This is the amount of ordinary shares that have been called up but not yet paid in that meet the criteria for Tier 2, including own shares. R0030/C0010 Own shares held  total This is the total amount of own shares held by the undertaking. R0030/C0020 Own shares held  tier 1 This is the total amount of own shares held by the undertaking, that meet the criteria for Tier 1. R0100/C0010 Total ordinary share capital This is the total of ordinary share capital. Note that own shares held will be included in either paid in or called up but not yet paid in. R0100/C0020 Total ordinary share capital  tier 1 This is the total of ordinary share capital that meets the criteria for Tier 1. Note that own shares held will be included in either paid in or called up but not yet paid in. R0100/C0040 Total ordinary share capital  tier 2 This is the total of ordinary share capital that meets the criteria for Tier 2. R0110/C0010 Initial funds, members' contributions or the equivalent basic own fund items for mutual and mutual type undertaking Paid in  total This is the total of paid in initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking. R0110/C0020 Initial funds, members' contributions or the equivalent basic own fund items for mutual and mutual type undertaking Pain in  tier 1 This is the total of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking that meet the criteria for Tier 1. R0120/C0010 Initial funds, members' contributions or the equivalent basic own fund items for mutual and mutual type undertaking Called up but not yet paid in  total This is the total of called up but not yet paid in initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking R0120/C0040 Initial funds, members' contributions or the equivalent basic own fund items for mutual and mutual type undertaking Called up but not yet paid in  tier 2 This is the total of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking that meet the criteria for Tier 2. R0200/C0010 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking This is the total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking R0200/C0020 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking  tier 1 This is the total of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking that meet the criteria for Tier 1. R0200/C0040 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking  tier 2 This is the total of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking that meet the criteria for Tier 2. R0210/C0010 Subordinated mutual member accounts  Dated subordinated  total This is the total amount of dated subordinated mutual member accounts R0210/C0020 Subordinated mutual member accounts  Dated subordinated  tier 1 This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 1. R0210/C0030 Subordinated mutual member accounts  Dated subordinated  tier 1 of which counted under transitionals This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 1 that are counted under the transitional provisions. R0210/C0040 Subordinated mutual member accounts  Dated subordinated  tier 2 This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 2. R0210/C0050 Subordinated mutual member accounts  Dated subordinated  tier 2 of which counted under transitionals This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 2 that are counted under the transitional provisions. R0210/C0060 Subordinated mutual member accounts  Dated subordinated  tier 3 This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 3. R0220/C0010 Subordinated mutual member accounts  Undated subordinated with a call option  total This is the total of undated subordinated mutual member accounts with a call option. R0220/C0020 Subordinated mutual member accounts  Undated subordinated with a call option  tier 1 This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 1. R0220/C0030 Subordinated mutual member accounts  Undated subordinated with a call option  tier 1 of which counted under transitionals This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 1 that are counted under the transitional provisions. R0220/C0040 Subordinated mutual member accounts  Undated subordinated with a call option  tier 2 This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 2. R0220/C0050 Subordinated mutual member accounts  Undated subordinated with a call option  tier 2 of which counted under transitionals This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 2 that are counted under the transitional provisions. R0220/C0060 Subordinated mutual member accounts  Undated subordinated with a call option  tier 3 This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 3. R0230/C0010 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  total This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem. R0230/C0020 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 1 This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 1. R0230/C0030 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 1 of which counted under transitionals This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 1 that are counted under the transitional provisions. R0230/C0040 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 2 This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 2. R0230/C0050 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 2 of which counted under transitionals This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 2 that are counted under the transitional provisions. R0230/C0060 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 3 This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 3. R0300/C0010 Total Subordinated mutual member accounts This is the total subordinated mutual member accounts. R0300/C0020 Total Subordinated mutual member accounts  tier 1 This is the total of the subordinated mutual member accounts that meet the criteria for Tier 1. R0300/C0030 Total Subordinated mutual member accounts  tier 1 of which counted under transitionals This is the total of the subordinated mutual member accounts that meet the criteria for Tier 1 that are counted under the transitional provisions. R0300/C0040 Total Subordinated mutual member accounts  tier 2 This is the total of the subordinated mutual member accounts that meet the criteria for Tier 2. R0300/C0050 Total Subordinated mutual member accounts  tier 2 of which counted under transitionals This is the total of the subordinated mutual member accounts that meet the criteria for Tier 2 that are counted under the transitional provisions. R0300/C0060 Total Subordinated mutual member accounts  tier 3 This is the total of the subordinated mutual member accounts that meet the criteria for Tier 3. R0310/C0010 Dated preference shares  total This is the total dated preference shares. R0310/C0020 Dated preference shares  tier 1 This is the total of dated preference shares that meet the criteria for Tier 1. R0310/C0030 Dated preference shares  tier 1 of which counted under transitionals This is the total of dated preference shares that meet the criteria for Tier 1 that are counted under the transitional provisions. R0310/C0040 Dated preference shares  tier 2 This is the total of dated preference shares that meet the criteria for Tier 2. R0310/C0050 Dated preference shares  tier 2 of which counted under transitionals This is the total of dated preference shares that meet the criteria for Tier 2 that are counted under the transitional provisions. R0310/C0060 Dated preference shares  tier 3 This is the total of dated preference shares that meet the criteria for Tier 3. R0320/C0010 Undated preference shares with a call option  total This is the total undated preference shares with a call option. R0320/C0020 Undated preference shares with a call option  tier 1 This is the total of undated preference shares with a call option that meet the criteria for Tier 1. R0320/C0030 Undated preference shares with a call option  tier 1 of which counted under transitionals This is the total of undated preference shares with a call option that meet the criteria for Tier 1 that are counted under the transitional provisions. R0320/C0040 Undated preference shares with a call option  tier 2 This is the total of undated preference shares with a call option that meet the criteria for Tier 2. R0320/C0050 Undated preference shares with a call option  tier 2 of which counted under transitionals This is the total of undated preference shares with a call option that meet the criteria for Tier 2 that are counted under the transitional provisions. R0320/C0060 Undated preference shares with a call option  tier 3 This is the total of undated preference shares with a call option that meet the criteria for Tier 3. R0330/C0010 Undated preference shares with no contractual opportunity to redeem  total This is the total undated preference shares with no contractual opportunity to redeem. R0330/C0020 Undated preference shares with no contractual opportunity to redeem  tier 1 This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 1. R0330/C0030 Undated preference shares with no contractual opportunity to redeem  tier 1 of which counted under transitionals This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 1 that are counted under the transitional provisions. R0330/C0040 Undated preference shares with no contractual opportunity to redeem  tier 2 This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 2. R0330/C0050 Undated preference shares with no contractual opportunity to redeem  tier 2 of which counted under transitionals This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 2 that are counted under the transitional provisions. R0330/C0060 Undated preference shares with no contractual opportunity to redeem  tier 3 This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 3. R0400/C0010 Total preference shares This is the total preference shares. R0400/C0020 Total preference shares  tier 1 This is the total of preference shares that meet the criteria for Tier 1. R0400/C0030 Total preference shares  tier 1 of which counted under transitionals This is the total of preference shares that meet the criteria for Tier 1 that are counted under the transitional provisions. R0400/C0040 Total preference shares  tier 2 This is the total of preference shares that meet the criteria for Tier 2. R0400/C0050 Total preference shares  tier 2 of which counted under transitionals This is the total of preference shares that meet the criteria for Tier 2 that are counted under the transitional provisions. R0400/C0060 Total preference shares  tier 3 This is the total of preference shares that meet the criteria for Tier 3. R0410/C0010 Dated subordinated liabilities  total This is the total of dated subordinated liabilities. R0410/C0020 Dated subordinated liabilities  tier 1 This is the amount of dated subordinated liabilities that meet the criteria for Tier 1. R0410/C0030 Dated subordinated liabilities  tier 1 of which counted under transitionals This is the amount of dated subordinated liabilities that meet the criteria for Tier 1 that are counted under the transitional provisions. R0410/C0040 Dated subordinated liabilities  tier 2 This is the amount of dated subordinated liabilities that meet the criteria for Tier 2. R0410/C0050 Dated subordinated liabilities  tier 2 of which counted under transitionals This is the amount of dated subordinated liabilities that meet the criteria for Tier 2 that are counted under the transitional provisions. R0410/C0060 Dated subordinated liabilities  tier 3 This is the amount of dated subordinated liabilities that meet the criteria for Tier 3. R0420/C0010 Undated subordinated liabilities with a contractual opportunity to redeem  total This is the total of undated subordinated liabilities that have a contractual opportunity to redeem. R0420/C0020 Undated subordinated liabilities with a contractual opportunity to redeem  tier 1 This is the amount of undated subordinated liabilities with contractual opportunity to redeem that meet the criteria for Tier 1. R0420/C0030 Undated subordinated liabilities with a contractual opportunity to redeem  tier 1 of which counted under transitionals This is the amount of undated subordinated liabilities with a contractual opportunity to redeem that meet the criteria for Tier 1 that are counted under the transitional provisions. R0420/C0040 Undated subordinated liabilities with a contractual opportunity to redeem  tier 2 This is the amount of undated subordinated liabilities with a contractual opportunity to redeem that meet the criteria for Tier 2. R0420/C0050 Undated subordinated liabilities with a contractual opportunity to redeem  tier 2 of which counted under transitionals This is the amount of undated subordinated liabilities with contractual opportunity to redeem that meet the criteria for Tier 2 that are counted under the transitional provisions. R0420/C0060 Undated subordinated liabilities with a contractual opportunity to redeem  tier 3 This is the amount of undated subordinated liabilities with contractual opportunity to redeem that meet the criteria for Tier 3. R0430/C0010 Undated subordinated liabilities with no contractual opportunity to redeem  total This is the total of undated subordinated liabilities with no contractual opportunity to redeem. R0430/C0020 Undated subordinated liabilities with no contractual opportunity to redeem  tier 1 This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 1. R0430/C0030 Undated subordinated liabilities with no contractual opportunity to redeem  tier 1 of which counted under transitionals This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 1 that are counted under the transitional provisions. R0430/C0040 Undated subordinated liabilities with no contractual opportunity to redeem  tier 2 This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 2. R0430/C0050 Undated subordinated liabilities with no contractual opportunity to redeem  tier 2 of which counted under transitionals This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 2 that are counted under the transitional provisions. R0430/C0060 Undated subordinated liabilities with no contractual opportunity to redeem  tier 3 This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 3. R0500/C0010 Total subordinated liabilities  total This is the total of subordinated liabilities. R0500/C0020 Total subordinated liabilities  tier 1 This is the total of subordinated liabilities that meet the criteria for Tier 1. R0500/C0030 Total subordinated liabilities  tier 1 of which counted under transitionals This is the total of subordinated liabilities that meet the criteria for Tier 1 that are counted under the transitional provisions. R0500/C0040 Total subordinated liabilities  tier 2 This is the amount of subordinated liabilities that meet the criteria for Tier 2. R0500/C0050 Total subordinated liabilities  tier 2 of which counted under transitionals This is the amount of subordinated liabilities that meet the criteria for Tier 2 that are counted under the transitional provisions. R0500/C0060 Total subordinated liabilities  tier 3 This is the amount of subordinated liabilities that meet the criteria for Tier 3. R0510/C0070 Ancillary own fund items for which an amount was approved  tier 2 initial amounts approved This the initial amount approved for ancillary own funds for which an amount was approved under Tier 2. R0510/C0080 Ancillary own fund items for which an amount was approved  tier 2 current amounts This is the current amount for ancillary own funds for which an amount was approved under Tier 2. R0510/C0090 Ancillary own fund items for which an amount was approved  tier 3 initial amounts approved This the initial amount approved for ancillary own funds for which an amount was approved under Tier 3. R0510/C0100 Ancillary own fund items for which an amount was approved  tier 3 current amounts This is the current amount for ancillary own funds for which an amount was approved under Tier 3. R0520/C0080 Ancillary own fund items for which a method was approved  tier 2 current amounts This is the current amount for ancillary own funds for which a method was approved under Tier 2. R0520/C0100 Ancillary own fund items for which a method was approved  tier 3 current amounts This is the current amount for ancillary own funds for which a method was approved under Tier 3. R0600/C0110 Excess of assets over liabilities  attribution of valuation differences Difference in the valuation of assets This is the difference in the valuation of assets. R0610/C0110 Excess of assets over liabilities  attribution of valuation differences  Difference in the valuation of technical provisions This is the difference in the valuation of technical provisions. R0620/C0110 Excess of assets over liabilities  attribution of valuation differences Difference in the valuation of other liabilities This is the difference in the valuation of other liabilities. R0630/C0110 Total of reserves and retained earnings from financial statements This is total reserves and retained earnings taken from the financial statements. R0640/C0110 Other, please explain why you need to use this line. This is the amount of any other items not already identified. When reporting a value in R0640/C0110, the value in R0640/C0120 shall provide an explanation and details of such items. R0640/C0120 Other, please explain why you need to use this line This is the explanation of other items reported in R0640/C0110. R0650/C0110 Reserves from financial statements adjusted for Solvency II valuation differences This is the total of reserves from the financial statements after adjustment for valuation differences. This item shall include values from financial statement such as retained earnings, reserve capital, net profit, profits from previous years, revaluation capital (fund), other reserve capital. R0660/C0110 Excess of assets over liabilities attributable to basic own fund items (excluding the reconciliation reserve) This is the excess of assets over liabilities attributable to basic own funds, excluding reconciliation reserve. R0700/C0110 Excess of assets over liabilities This is the amount of excess of assets over liabilities. S.23.03  Annual movements on own funds General comments: This section relates to annual submission for individual entities. ITEM INSTRUCTIONS Ordinary share capital  movements in the reporting period R0010/C0010 Ordinary share capital Paid in  balance brought forward This is the balance of paid in ordinary share capital brought forward from the previous reporting period. R0010/C0020 Ordinary share capital Paid in  increase This is the increase in paid in ordinary share capital over the reporting period. R0010/C0030 Ordinary share capital Paid in  reduction This is the reduction in paid in ordinary share capital over the reporting period R0010/C0060 Ordinary share capital Paid in  balance carried forward This is the balance of paid in ordinary share capital carried forward to the next reporting period. R0020/C0010 Ordinary share capital Called up but not yet paid in  balance brought forward This is the balance of called up but not yet paid in ordinary share capital brought forward from the previous reporting period. R0020/C0020 Ordinary share capital Called up but not yet paid in  increase This is the increase in called up but not yet paid in ordinary share capital over the reporting period. R0020/C0030 Ordinary share capital Called up but not yet paid in  reduction This is the reduction in called up but not yet paid in ordinary share capital over the reporting period. R0020/C0060 Ordinary share capital Called up but not yet paid in  balance carried forward This is the balance of called up but not yet paid in ordinary share capital carried forward to the next reporting period. R0030/C0010 Own shares held  balance brought forward This is the balance of own shares held, brought forward from the previous reporting period. R0030/C0020 Own shares held  increase This is the increase in own shares held, brought over the reporting period. R0030/C0030 Own shares held  reduction This is the reduction in own shares held, brought over the reporting period. R0030/C0060 Own shares held  balance carried forward This is the balance of own shares held carried forward to the next reporting period. R0100/C0010 Total ordinary share capital  balance brought forward This is the balance of total ordinary share capital brought forward from the previous reporting period. R0100/C0010 includes own shares held. R0100/C0020 Total ordinary share capital  increase This is the increase in total ordinary share capital over the reporting period. R0100/C0030 Total ordinary share capital  reduction This is the reduction in total ordinary share capital over the reporting period. R0100/C0060 Total ordinary share capital  balance carried forward This is the balance of total ordinary share capital carried forward to the next reporting period. Share premium account related to ordinary share capital  movements in the reporting period R0110/C0010 Share premium account related to ordinary share capital Tier 1  balance brought forward This is the balance of the share premium account related to ordinary share capital that is tier 1 brought forward from the previous reporting period. R0110/C0020 Share premium account related to ordinary share capital Tier 1  increase This is the increase in the share premium account related to ordinary share capital that is tier 1 over the reporting period. R0110/C0030 Share premium account related to ordinary share capital Tier 1  reduction This is the reduction in the share premium account related to ordinary share capital that is tier 1 over the reporting period. R0110/C0060 Share premium account related to ordinary share capital Tier 1  balance carried forward This is the balance of the share premium account related to ordinary share capital that is tier 1 carried forward to the next reporting period. R0120/C0010 Share premium account related to ordinary share capital Tier 2  balance brought forward This is the balance of the share premium account related to ordinary share capital that is tier 2 brought forward from the previous reporting period. R0120/C0020 Share premium account related to ordinary share capital Tier 2  increase This is the increase in the share premium account related to ordinary share capital that is tier 2 over the reporting period. R0120/C0030 Share premium account related to ordinary share capital Tier 2  reduction This is the reduction in the share premium account related to ordinary share capital that is tier 2 over the reporting period. R0120/C0060 Share premium account related to ordinary share capital Tier 2  balance carried forward This is the balance of the share premium account related to ordinary share capital that is tier 2 carried forward to the next reporting period. R0200/C0010 Share premium account related to ordinary share capital Total  balance brought forward This is the total balance of the share premium account related to ordinary share capital brought forward from the previous reporting period. R0200/C0020 Share premium account related to ordinary share capital Total  increase This is the increase in the total share premium account related to ordinary share capital over the reporting period. R0200/C0030 Share premium account related to ordinary share capital Total  reduction This is the reduction in the total share premium account related to ordinary share capital over the reporting period. R0200/C0060 Share premium account related to ordinary share capital Total  balance carried forward This is the balance of the share premium account related to ordinary share capital carried forward to the next reporting period. Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  movements in the reporting period R0210/C0010 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  Paid in  balance brought forward This is the balance of the paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings brought forward from the previous reporting period. R0210/C0020 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Paid in  increase This is the increase in the paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0210/C0030 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Paid in  reduction This is the reduction in the paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0210/C0060 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Paid in  balance carried forward This is the balance of the paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings carried forward to the next reporting period. R0220/C0010 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Called up but not yet paid in  balance brought forward This is the balance of the called up but not yet paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings brought forward from the previous reporting period. R0220/C0020 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Called up but not yet paid in  increase This is the increase in the called up but not yet paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0220/C0030 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Called up but not yet paid in  reduction This is the reduction in the called up but not yet paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0220/C0060 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Called up but not yet paid in  balance carried forward This is the balance of the called up but not yet paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings carried forward to the next reporting period. R0300/C0010 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  balance brought forward This is the balance of the total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings brought forward from the previous reporting period. R0300/C0020 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  increase This is the increase in the total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0300/C0030 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  reduction This is the decrease in the total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0300/C0060 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  balance carried forward This is the balance of the total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings carried forward to the next reporting period. Subordinated mutual member accounts  movements in the reporting period R0310/C0010 Subordinated mutual member accounts  Tier 1  balance brought forward This is the balance of tier 1 subordinated mutual member accounts brought forward from the previous reporting period. R0310/C0070 Subordinated mutual member accounts Tier 1  issued This is the amount of tier 1 subordinated mutual member accounts issued over the reporting period. R0310/C0080 Subordinated mutual member accounts Tier 1  redeemed This is the amount of tier 1 subordinated mutual member accounts redeemed over the reporting period. R0310/C0090 Subordinated mutual member accounts Tier 1  movements in valuation This is the amount reflecting movement in valuation tier 1 subordinated mutual member accounts over the reporting period. R0310/C0100 Subordinated mutual member accounts Tier 1  regulatory action This is the amount reflecting an increase/decrease in tier 1 subordinated mutual member accounts due to regulatory action over the reporting period. R0310/C0060 Subordinated mutual member accounts Tier 1  balance carried forward This is the balance of tier 1 subordinated mutual member accounts carried forward to the next reporting period. R0320/C0010 Subordinated mutual member accounts Tier 2  balance brought forward This is the balance of tier 2 subordinated mutual member accounts brought forward from the previous reporting period. R0320/C0070 Subordinated mutual member accounts Tier 2  issued This is the amount of tier 2 subordinated mutual member accounts issued over the reporting period. R0320/C0080 Subordinated mutual member accounts Tier 2  redeemed This is the amount of tier 2 subordinated mutual member accounts redeemed over the reporting period. R0320/C0090 Subordinated mutual member accounts Tier 2  movements in valuation This is the amount reflecting movement in valuation tier 2 subordinated mutual member accounts over the reporting period. R0320/C0100 Subordinated mutual member accounts Tier 2  regulatory action This is the amount reflecting an increase/decrease in tier 2 subordinated mutual member accounts due to regulatory action over the reporting period. R0320/C0060 Subordinated mutual member accounts Tier 2  balance carried forward This is the balance of tier 2 subordinated mutual member accounts carried forward to the next reporting period. R0330/C0010 Subordinated mutual member accounts Tier 3  balance brought forward This is the balance of tier 3 subordinated mutual member accounts brought forward from the previous reporting period. R0330/C0070 Subordinated mutual member accounts Tier 3  issued This is the amount of tier 3 subordinated mutual member accounts issued over the reporting period. R0330/C0080 Subordinated mutual member accounts Tier 3  redeemed This is the amount of tier 3 subordinated mutual member accounts redeemed over the reporting period. R0330/C0090 Subordinated mutual member accounts Tier 3  movements in valuation This is the amount reflecting movement in valuation tier 3 subordinated mutual member accounts over the reporting period. R0330/C0100 Subordinated mutual member accounts Tier 3  regulatory action This is the amount reflecting an increase/decrease in tier 3 subordinated mutual member accounts due to regulatory action over the reporting period. R0330/C0060 Subordinated mutual member accounts Tier 3  balance carried forward This is the balance of tier 3 subordinated mutual member accounts carried forward to the next reporting period. R0400/C0010 Total subordinated mutual member accounts   balance brought forward This is the total balance of subordinated mutual member accounts brought forward from the previous reporting period. R0400/C0070 Total subordinated mutual member accounts  issued This is the total amount of subordinated mutual member accounts issued over the reporting period. R0400/C0080 Total subordinated mutual member accounts  redeemed This is the total amount of subordinated mutual member accounts redeemed over the reporting period. R0400/C0090 Total subordinated mutual member accounts  movements in valuation This is the amount reflecting the total movement in valuation subordinated mutual member accounts over the reporting period. R0400/C0100 Total subordinated mutual member accounts  regulatory action This is the amount reflecting the total increase/decrease in subordinated mutual member accounts due to regulatory action over the reporting period. R0400/C0060 Total subordinated mutual member accounts  balance carried forward This is the total balance of subordinated mutual member accounts carried forward to the next reporting period. Surplus funds R0500/C0010 Surplus funds Balance brought forward This is the balance of surplus funds brought forward from the previous reporting period. R0500/C0060 Surplus funds Balance carried forward This is the balance of surplus funds carried forward to the next reporting period. Preference shares  movements in the reporting period R0510/C0010 Preference shares Tier 1  balance brought forward This is the balance of Tier 1 preference shares brought forward from the previous reporting period. R0510/C0020 Preference shares Tier 1  increase This is the increase in Tier 1 preference shares over the reporting period. R0510/C0030 Preference shares Tier 1  reduction This is the reduction in Tier 1 preference shares over the reporting period. R0510/C0060 Preference shares Tier 1  balance carried forward This is the balance of Tier 1 preference shares carried forward to the next reporting period. R0520/C0010 Preference shares Tier 2  balance brought forward This is the balance of Tier 2 preference shares brought forward from the previous reporting period. R0520/C0020 Preference shares Tier 2  increase This is the increase in Tier 2 preference shares over the reporting period. R0520/C0030 Preference shares Tier 2  reduction This is the reduction in Tier 2 preference shares over the reporting period. R0520/C0060 Preference shares Tier 2  balance carried forward This is the balance of Tier 2 preference shares carried forward to the next reporting period. R0530/C0010 Preference shares Tier 3  balance brought forward This is the balance of Tier 3 preference shares brought forward from the previous reporting period. R0530/C0020 Preference shares Tier 3  increase This is the increase in Tier 3 preference shares over the reporting period. R0530/C0030 Preference shares Tier 3  reduction This is the reduction in Tier 3 preference shares over the reporting period. R0530/C0060 Preference shares Tier 3  balance carried forward This is the balance of Tier 3 preference shares carried forward to the next reporting period. R0600/C0010 Total preference shares  balance brought forward This is the balance of total preference shares brought forward from the previous reporting period. R0600/C0020 Total preference shares  increase This is the increase in total preference shares over the reporting period. R0600/C0030 Total preference shares  reduction This is the reduction in total preference shares over the reporting period. R0600/C0060 Total preference shares  balance carried forward This is the balance of total preference shares carried forward to the next reporting period. Share premium relating to preference shares R0610/C0010 Share premium relating to preference shares Tier 1  balance brought forward This is the balance of the share premium account relating to preference shares that is tier 1 brought forward from the previous reporting period. R0610/C0020 Share premium relating to preference shares Tier 1  increase This is the increase in the share premium account relating to preference shares that is tier 1 over the reporting period. R0610/C0030 Share premium relating to preference shares Tier 1  reduction This is the reduction in the share premium account relating to preference shares that is tier 1 over the reporting period. R0610/C0060 Share premium relating to preference shares Tier 1  balance carried forward This is the balance of the share premium account relating to preference shares that is tier 1 carried forward to the next reporting period. R0620/C0010 Share premium relating to preference shares Tier 2  balance brought forward This is the balance of the share premium account relating to preference shares that is tier 2 brought forward from the previous reporting period. R0620/C0020 Share premium relating to preference shares Tier 2  increase This is the increase in the share premium account relating to preference shares that is tier 2 over the reporting period. R0620/C0030 Share premium relating to preference shares Tier 2  reduction This is the reduction in the share premium account relating to preference shares that is tier 2 over the reporting period. R0620/C0060 Share premium relating to preference shares Tier 2  balance carried forward This is the balance of the share premium account relating to preference shares that is tier 2 carried forward to the next reporting period. R0630/C0010 Share premium relating to preference shares Tier 3  balance brought forward This is the balance of the share premium account relating to preference shares that is tier 3 brought forward from the previous reporting period. R0630/C0020 Share premium relating to preference shares Tier 3  increase This is the increase in the share premium account relating to preference shares that is tier 3 over the reporting period. R0630/C0030 Share premium relating to preference shares Tier 3  reduction This is the reduction in the share premium account relating to preference shares that is tier 3 over the reporting period. R0630/C0060 Share premium relating to preference shares Tier 3  balance carried forward This is the balance of the share premium account relating to preference shares that is tier 3 carried forward to the next reporting period. R0700/C0010 Share premium relating to preference shares Total  balance brought forward This is the balance of the total share premium account relating to preference shares that is brought forward from the previous reporting period. R0700/C0020 Share premium relating to preference shares Total  increase This is the increase in the total share premium account relating to preference shares over the reporting period. R0700/C0030 Share premium relating to preference shares Total  reduction This is the reduction in the total share premium account relating to preference shares over the reporting period. R0700/C0060 Share premium relating to preference shares Total  balance carried forward This is the balance of the total share premium account relating to preference shares that is carried forward to the next reporting period. Subordinated liabilities  movements in the reporting period R0710/C0010 Subordinated liabilities Tier 1  balance brought forward This is the balance of Tier 1 subordinated liabilities brought forward from the previous reporting period. R0710/C0070 Subordinated liabilities Tier 1  issued This is the amount of Tier 1 subordinated liabilities issued over the reporting period. R0710/C0080 Subordinated liabilities Tier 1  redeemed This is the amount of Tier 1 subordinated liabilities redeemed over the reporting period. R0710/C0090 Subordinated liabilities Tier 1  movements in valuation This is an amount reflecting the movements in valuation of Tier 1 subordinated liabilities over the reporting period. R0710/C0100 Subordinated liabilities Tier 1  regulatory action This is an amount reflecting change to Tier 1 subordinated liabilities due to regulatory action. R0710/C0060 Subordinated liabilities Tier 1  balance carried forward This is the balance of Tier 1 subordinated liabilities carried forward to the next reporting period. R0720/C0010 Subordinated liabilities Tier 2  balance brought forward This is the balance of Tier 2 subordinated liabilities brought forward from the previous reporting period. R0720/C0070 Subordinated liabilities Tier 2  issued This is the amount of Tier 2 subordinated liabilities issued over the reporting period. R0720/C0080 Subordinated liabilities Tier 2  redeemed This is the amount of Tier 2 subordinated liabilities redeemed over the reporting period. R0720/C0090 Subordinated liabilities Tier 2  movements in valuation This is an amount reflecting the movements in valuation of Tier 2 subordinated liabilities over the reporting period. R0720/C0100 Subordinated liabilities Tier 2  regulatory action This is an amount reflecting change to Tier 2 subordinated liabilities due to regulatory action. R0720/C0060 Subordinated liabilities Tier 2  balance carried forward This is the balance of Tier 2 subordinated liabilities carried forward to the next reporting period. R0730/C0010 Subordinated liabilities Tier 3  balance brought forward This is the balance of Tier 3 subordinated liabilities brought forward from the previous reporting period. R0730/C0070 Subordinated liabilities Tier 3  issued This is the amount of Tier 3 subordinated liabilities issued over the reporting period. R0730/C0080 Subordinated liabilities Tier 3  redeemed This is the amount of Tier 3 subordinated liabilities redeemed over the reporting period. R0730/C0090 Subordinated liabilities Tier 3  movements in valuation This is an amount reflecting the movements in valuation of Tier 3 subordinated liabilities over the reporting period. R0730/C0100 Subordinated liabilities Tier 3  regulatory action This is an amount reflecting change to Tier 3 subordinated liabilities due to regulatory action. R0730/C0060 Subordinated liabilities Tier 3  balance carried forward This is the balance of Tier 3 subordinated liabilities carried forward to the next reporting period. R0800/C0010 Total subordinated liabilities  balance brought forward This is the balance of total subordinated liabilities brought forward from the previous reporting period. R0800/C0070 Total subordinated liabilities  issued This is the amount of total subordinated liabilities issued over the reporting period. R0800/C0080 Total subordinated liabilities  redeemed This is the amount of total subordinated liabilities redeemed over the reporting period. R0800/C0090 Total subordinated liabilities  movements in valuation This is an amount reflecting the movements in valuation of total subordinated liabilities over the reporting period. R0800/C0100 Total subordinated liabilities  regulatory action This is an amount reflecting change to total subordinated liabilities due to regulatory action. R0800/C0060 Total subordinated liabilities  balance carried forward This is the balance of total subordinated liabilities carried forward to the next reporting period. An amount equal to the value of deferred tax assets R0900/C0010 An amount equal to the value of net deferred tax assets Balance brought forward This is the balance of an amount equal to the value of deferred tax assets brought forward from the previous reporting period. R0900/C0060 An amount equal to the value of net deferred tax assets Balance carried forward This is the balance of an amount equal to the value of deferred tax assets carried forward to the next reporting period. Other items approved by supervisory authority as basic own funds not specified above  movements in the reporting period R1000/C0010 Other items approved by supervisory authority as basic own funds not specified above Tier 1 unrestricted items  balance brought forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items brought forward from the previous reporting period. R1000/C0070 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as unrestricted items  issued This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items issued over the reporting period. R1000/C0080 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as unrestricted items  redeemed This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items redeemed over the reporting period R1000/C0090 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as unrestricted items  movements in valuation This is an amount reflecting movements in valuation of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items. R1000/C0060 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as unrestricted items  balance carried forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items carried forward to the next reporting period. R1010/C0010 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   balance brought forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items brought forward from the previous reporting period. R1010/C0070 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   issued This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items issued over the reporting period. R1010/C0080 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   redeemed This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items redeemed over the reporting period R1010/C0090 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   movements in valuation This is an amount reflecting movements in valuation of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items. R1010/C0060 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   balance carried forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items carried forward to the next reporting period. R1020/C0010 Other items approved by supervisory authority as basic own funds not specified above Tier 2  balance brought forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 2 brought forward from the previous reporting period. R1020/C0070 Other items approved by supervisory authority as basic own funds not specified above Tier 2  issued This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 2 issued over the reporting period. R1020/C0080 Other items approved by supervisory authority as basic own funds not specified above Tier 2  redeemed This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 2 redeemed over the reporting period R1020/C0090 Other items approved by supervisory authority as basic own funds not specified above Tier 2  movements in valuation This is an amount reflecting movements in valuation of other items approved by supervisory authority as basic own funds not specified above that are Tier 2. R1020/C0060 Other items approved by supervisory authority as basic own funds not specified above Tier 2  balance carried forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 2 carried forward to the next reporting period. R1030/C0010 Other items approved by supervisory authority as basic own funds not specified above Tier 3  balance brought forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 3 brought forward from the previous reporting period. R1030/C0070 Other items approved by supervisory authority as basic own funds not specified above Tier 3  issued This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 3 issued over the reporting period. R1030/C0080 Other items approved by supervisory authority as basic own funds not specified above Tier 3  redeemed This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 3 redeemed over the reporting period. R1030/C0090 Other items approved by supervisory authority as basic own funds not specified above Tier 3  movements in valuation This is an amount reflecting movements in valuation of other items approved by supervisory authority as basic own funds not specified above that are Tier 3. R1030/C0060 Other items approved by supervisory authority as basic own funds not specified above Tier 3  balance carried forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 3 carried forward to the next reporting period. R1100/C0010 Total of other items approved by supervisory authority as basic own fund items not specified above  balance brought forward This is the balance of total other items approved by supervisory authority as basic own funds not specified above brought forward from the previous reporting period. R1100/C0070 Total of other items approved by supervisory authority as basic own fund items not specified above  issued This is the amount of total other items approved by supervisory authority as basic own funds not specified above issued over the reporting period. R1100/C0080 Total of other items approved by supervisory authority as basic own fund items not specified above redeemed This is the amount of total other items approved by supervisory authority as basic own funds not specified above that are redeemed over the reporting period. R1100/C0090 Total of other items approved by supervisory authority as basic own fund items not specified above  movements in valuation This is an amount reflecting movements in valuation of total other items approved by supervisory authority as basic own funds not specified above. R1100/C0060 Total of other items approved by supervisory authority as basic own fund items not specified above  balance carried forward This is the balance of total other items approved by supervisory authority as basic own funds not specified above carried forward to the next reporting period. Ancillary own funds  movements in the reporting period R1110/C0010 Ancillary own funds Tier 2  balance brought forward This is the balance of Tier 2 ancillary own funds brought forward from the previous reporting period. R1110/C0110 Ancillary own funds Tier 2  new amount made available This is the new amount of Tier 2 ancillary own funds to be made available over the reporting period. R1110/C0120 Ancillary own funds Tier 2  reduction to amount available This is the reduction to the amount available Tier 2 ancillary own funds over the reporting period. R1110/C0130 Ancillary own funds Tier 2  called up to basic own fund This is the amount of Tier 2 ancillary own funds that are called up to a basic own fund item over the reporting period. R1110/C0060 Ancillary own funds Tier 2  balance carried forward This is the balance of Tier 2 ancillary own funds carried forward to the next reporting period. R1120/C0010 Ancillary own funds Tier 3  balance brought forward This is the balance of Tier 3 ancillary own funds brought forward from the previous reporting period. R1120/C0110 Ancillary own funds Tier 3  new amount made available This is the new amount of Tier 3 ancillary own funds to be made available over the reporting period. R1120/C0120 Ancillary own funds Tier 3  reduction to amount available This is the reduction to the amount available Tier 3 ancillary own funds over the reporting period. R1120/C0130 Ancillary own funds Tier 3  called up to basic own fund This is the amount of Tier 3 ancillary own funds that are called up to a basic own fund item over the reporting period. R1120/C0060 Ancillary own funds Tier 3  balance carried forward This is the balance of Tier 3 ancillary own funds carried forward to the next reporting period. R1200/C0010 Total ancillary own funds  balance brought forward This is the balance of total ancillary own funds brought forward from the previous reporting period. R1200/C0110 Total ancillary own funds  new amount made available This is the new amount of Tier 2 ancillary own funds to be made available over the reporting period. R1200/C0120 Total ancillary own funds  reduction to amount available This is the reduction to the amount available total ancillary own funds over the reporting period. R1200/C0130 Total ancillary own funds  called up to basic own fund This is the amount of total ancillary own funds that are called up to a basic own fund item over the reporting period. R1200/C0060 Total ancillary own funds  balance carried forward This is the balance of total ancillary own funds carried forward to the next reporting period. S.23.04  List of items on own funds General comments: This section relates to annual submission for individual entities. ITEM INSTRUCTIONS C0010 Description of subordinated mutual member accounts This shall list subordinated mutual member accounts for an individual undertaking. C0020 Subordinated mutual member accounts  Amount (in reporting currency) This is the amount of individual subordinated mutual member accounts. C0030 Subordinated mutual member accounts  Tier This shall indicate the tier of the subordinated mutual member accounts. One of the options in the following closed list shall be used: 1  Tier 1 2  Tier 1  unrestricted 3  Tier 1  restricted 4  Tier 2 5  Tier 3 C0040 Subordinated mutual member accounts Currency Code Identify the ISO 4217 alphabetic code of the currency. This is the original currency. C0070 Subordinated mutual member accounts  Counted under transitionals? This shall indicate whether the subordinated mutual member accounts are counted under the transitional provisions. One of the options in the following closed list shall be used: 1  Counted under transitionals 2  Not counted under transitionals C0080 Subordinated mutual member accounts  Counterparty (if specific) This shall list the counterparty of the subordinated mutual member accounts C0090 Subordinated mutual member accounts  Issue date This is the issue date of the subordinated mutual member accounts. This shall be in ISO 8601 format (yyyy mm dd). C0100 Subordinated mutual member accounts  Maturity date This is the maturity date of the subordinated mutual member accounts. This shall be in ISO 8601 format (yyyy mm dd). C0110 Subordinated mutual member accounts  First call date This is the first call date of the subordinated mutual member accounts. This shall be in ISO 8601 format (yyyy mm dd). C0120 Subordinated mutual member accounts  Details of further call dates These are the further call dates of the subordinated mutual member accounts. C0130 Subordinated mutual member accounts  Details of incentives to redeem These are the incentives to redeem the subordinated mutual member accounts. C0140 Subordinated mutual member accounts  Notice period This is the notice of the subordinated mutual member accounts. The date shall be entered here, using ISO 8601 format (yyyy mm dd). C0160 Subordinated mutual member account  Buy back during the year Explanation if the item has been bought back during the year. C0190 Description of preference shares This shall list individual preference shares C0200 Preference shares  Amount This is the amount of the preference shares. C0210 Preference shares  Counted under transitionals? This shall indicate whether the preference shares are counted under the transitional provisions. One of the options in the following closed list shall be used: 1  Counted under transitionals 2  Not counted under transitionals C0220 Preference shares  Counterparty (if specific) This shall list the holder of the preference shares if limited to a single party. If the shares are broadly issued, no data is required. C0230 Preference shares  Issue date This is the issue date of the preference share. This shall be in ISO 8601 format (yyyy mm dd). C0240 Preference shares  First call date This is the first call date of the preference share. This shall be in ISO 8601 format (yyyy mm dd). C0250 Preference shares  Details of further call dates These are the further call dates of the preference shares. C0260 Preference shares  Details of incentives to redeem These are the incentives to redeem the preference share. C0270 Description of subordinated liabilities This shall list the individual subordinated liabilities for an individual undertaking. C0280 Subordinated liabilities Amount This is the amount of individual subordinated liabilities. C0290 Subordinated liabilities Tier This shall indicate the tier of the subordinated liabilities. C0300 Subordinated liabilities Currency Code Identify the ISO 4217 alphabetic code of the currency. C0320 Subordinated liabilities  Lender (if specific) This shall list the lender of the subordinated liabilities if specific. If not specific this item shall not be reported. C0330 Subordinated liabilities  Counted under transitionals? This shall indicate whether the subordinated liability is counted under the transitional provisions. One of the options in the following closed list shall be used: 1  Counted under transitionals 2  Not counted under transitionals C0350 Subordinated liabilities  Issue date This is the issue date of the subordinated liabilities. This shall be in ISO 8601 format (yyyy mm dd). C0360 Subordinated liabilities  Maturity date This is the maturity date of the subordinated liabilities. This shall be in ISO 8601 format (yyyy mm dd). C0370 Subordinated liabilities  First call date This is the first call date of the subordinated liabilities. This shall be in ISO 8601 format (yyyy mm dd). C0380 Subordinated liabilities  Further call dates These are the further call dates of the subordinated liabilities. C0390 Subordinated liabilities  Details of incentives to redeem These are the details about the incentives to redeem the subordinated liabilities. C0400 Subordinated liabilities  Notice period This is the notice of the subordinated liabilities. The date shall be entered here, using ISO 8601 format (yyyy mm dd). C0450 Other items approved by supervisory authority as basic own funds not specified above This shall list the other individual items approved by the supervisory authority for an individual undertaking. C0460 Other items approved by supervisory authority as basic own funds not specified above Amount This is the amount of other individual items approved by the supervisory authority. C0470 Other items approved by supervisory authority as basic own funds not specified above Currency code Identify the ISO 4217 alphabetic code of the currency. C0480 Other items approved by supervisory authority as basic own funds not specified above Tier 1 This is the amount of other individual items approved by the supervisory authority that meet the criteria for Tier 1. C0490 Other items approved by supervisory authority as basic own funds not specified above Tier 2 This is the amount of other individual items approved by the supervisory authority that meet the criteria for Tier 2. C0500 Other items approved by supervisory authority as basic own funds not specified above Tier 3 This is the amount of other individual items approved by the supervisory authority that meet the criteria for Tier 3. C0510 Other items approved by supervisory authority as basic own funds not specified above Date of authorisation This is the date of authorisation of other individual items approved by the supervisory authority. It shall be in ISO 8601 format (yyyy mm dd). C0570 Own funds  from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds  Description This cell shall contain a description of the own fund item from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds. C0580 Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds  Total amount This is the total amount of the own fun item from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds. C0590 Ancillary own funds Description This is details of each ancillary own fund for an individual undertaking. C0600 Ancillary own funds  Amount This is the amount for each ancillary own fund. C0610 Ancillary own funds  Counterpart This is the counterpart of each ancillary own fund. C0620 Ancillary own funds  Issue date This is the issue date of each ancillary own fund. This shall be in ISO 8601 format (yyyy mm dd). C0630 Ancillary own fund  Date of authorisation This is the date of authorisation of each ancillary own fund. This shall be in 1SO 8601 format (yyyy mm dd). Adjustment for ring fenced funds and matching adjustment portfolios C0660/R0020 Ring fenced fund/matching adjustment portfolio  Number Identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. C0670/R0020 Ring fenced fund/matching adjustment portfolio  Notional SCR This is the notional SCR of each ring fenced fund/each matching adjustment portfolio. C0680/R0020 Ring fenced fund/matching adjustment portfolio  Notional SCR (negative results set to zero) This is the notional SCR. When the value is negative zero shall be reported. C0690/R0020 Ring fenced fund/matching adjustment portfolio  Excess of assets over liabilities This is the amount of excess of assets over liabilities of each ring fenced fund/matching adjustment portfolio. This value shall reflect any deduction of future transfers attributable to shareholders. C0700/R0020 Ring fenced fund/matching adjustment portfolio  Future transfers attributable to shareholders Value of future transfers attributable to shareholders' of each ring fenced fund/matching adjustment portfolio according to art 80 (2) of Delegated Regulation (EU) 2015/35. C0710/R0010 Ring fenced funds/matching adjustment portfolio  Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds This is the total deduction for ring fenced funds and matching adjustment portfolios. C0710/R0020 Ring fenced funds/matching adjustment portfolio  Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds This is the deduction for each ring fenced fund/matching adjustment portfolio. S.24.01  Participations held General Comments: This section relates to annual submission of information for individual entities. ITEM INSTRUCTIONS Table 1  Participations in related undertakings that are financial and credit institutions which individually exceed 10 % of items included in (a) (i), (ii), (iv) and (vi) of Article 69, not including consolidated strategic participations for the purpose of deductions under Article 68 (1) of the Delegated Regulation (EU) 2015/35 C0010 Name of related undertaking This is the name of the related undertaking in which the participation is held. These are participations in financial and credit institutions which individually exceed 10 % of items included in (a) (i), (ii), iv) and (vi), of Article 69 of Delegated Regulation (EU) 2015/35. This does not include consolidated strategic participations. C0020 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0030 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0020 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0040 Total This is the full total value for all tiers held in each participation in financial and credit institutions which individually exceed 10 % of items included in (a) (i), (ii), iv) and (vi) of Article 69. This does not include consolidated strategic participations. C0050 Common Equity Tier 1 This is the full value of Common Equity Tier 1 held in each participation in financial and credit institutions which individually exceed 10 % of items included in (a) (i), (ii), iv) and (vi), of Article 69). This does not include consolidated strategic participations. Common Equity Tier 1 has the meaning as defined in the relevant sector rules. C0060 Additional Tier 1 This is the full value of Additional Tier 1 held in each participation in financial and credit institutions which individually exceed 10 % of items included in (a) (i), (ii), iv) and (vi), of Article 69). This does not include consolidated strategic participations. Additional Tier 1 has the meaning as defined in the relevant sector rules. C0070 Tier 2 This is the full value of Tier 2 held in each participation in financial and credit institutions which individually exceed 10 % of items included in (a) (i), (ii), iv) and (vi), of Article 69). This does not include consolidated strategic participations. Tier 2 has the meaning as defined in the relevant sector rules. Table 2  Participations in related undertakings that are financial and credit institutions which when aggregated exceed 10 % of items included in (a) (i), (ii), (v) and (vi) of Article 69, not including consolidated strategic participations for the purpose of deductions under Article 68 (2) of the Delegated Regulation (EU) 2015/35 C0080 Name of related undertaking This is the name of the related undertaking in which the participation is held. These are participations in financial and credit institutions which when aggregated exceed 10 % of items included in (a) (i), (ii), (iv) and (vi) of Article 69 of Delegated Regulation (EU) 2015/35, not including consolidated strategic participations. C0090 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0100 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0090 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0110 Total This is the total value held in the participation (not yet the amount to be deducted). These are participations in financial and credit institutions which when aggregated exceed 10 % of items included in (a) (i),(ii),(iv) and (vi) of Article 69 of Delegated Regulation (EU) 2015/35, not including consolidated strategic participations. C0120 Common Equity Tier 1 This is the value of Common Equity Tier 1 held in the participation (not only the part to be deducted). Common Equity Tier 1 has the meaning as defined in the relevant sector rules. These are participations in financial and credit institutions which when aggregated exceed 10 % of items included in (a) (i), (ii), (iv) and (vi) of Article 69 of Delegated Regulation (EU) 2015/35, not including consolidated strategic participations. C0130 Additional Tier 1 This is the value of Additional Tier 1 held in the participation (not only the part to be deducted).. Additional Tier 1 has the meaning as defined in the relevant sector rules. These are participations in financial and credit institutions which when aggregated exceed 10 % of items included in (a) (i), (ii), (iv) and (vi) of Article 69 of Delegated Regulation (EU) 2015/35, not including consolidated strategic participations. C0140 Tier 2 This is the value of Tier 2 held in the participation. Tier 2 has the meaning as defined in relevant sector rules (not only the part to be deducted). These are participations in financial and credit institutions which when aggregated exceed 10 % of items included in (a) (i), (ii), (iv) and (vi) of Article 69 of Delegated Regulation (EU) 2015/35, not including consolidated strategic participations Total participations in related undertakings that are financial and credit institutions (for which there is an OF deduction) C0150 Total participations in financial and credit institutions  Total This is the total value of participations in financial and credit institutions. (for which there is an OF deduction) C0160 Total participations in financial and credit institutions  Common Equity Tier 1 This is the total value of Common Equity Tier 1 held in financial and credit institutions. (for which there is an OF deduction) C0170 Total participations in financial and credit institutions  Additional Tier 1 This is the total value of Additional Tier 1 held in financial and credit institutions. (for which there is an OF deduction) C0180 Total participations in financial and credit institutions  Tier 2 This is the total value of Tier 2 held in financial and credit institutions. (for which there is an OF deduction) Own funds deductions R0010/C0190 Article 68 (1) deduction  total This is the total value of the Article 68 (1) deduction, specified in Delegated Regulation (EU) 2015/35. R0010/C0200 Article 68 (1) deduction  tier 1 unrestricted This is the value of the Article 68(1) deduction which is deducted from tier 1 unrestricted items in accordance with Article 68 (5) of Delegated Regulation (EU) 2015/35. R0010/C0210 Article 68 (1) deduction  tier 1 restricted This is the value of the Article 68(1) deduction which is deducted from tier 1 restricted items in accordance with Article 68 (5) of Delegated Regulation (EU) 2015/35. R0010/C0220 Article 68 (1) deduction  Tier 2 This is the value of the Article 68(1) deduction which is deducted from tier 2 items in accordance with Article 68 (5) of Delegated Regulation (EU) 2015/35. R0020/C0190 Article 68(2) deduction  total This is the total value of the Article 68 (2) deduction of Delegated Regulation (EU) 2015/35. R0020/C0200 Article 68 (2) deduction  tier 1 unrestricted This is the value of the Article 68(2) deduction which is deducted from tier 1 unrestricted items in accordance with Article 68 (5) of Delegated Regulation (EU) 2015/35. R0020/C0210 Article 68 (2) deduction  tier 1 restricted This is the value of the Article 68 (2) deduction which is deducted from tier 1 restricted items in accordance with Article 68 (5) of Delegated Regulation (EU) 2015/35. R0020/C0220 Article 68 (2) deduction  tier 2 This is the value of the Article 68(2) deduction which is deducted from tier 2 items in accordance with Article 68 (5) of Delegated Regulation (EU) 2015/35. R0030/C0190 Total deductions The overall total of all deductions for participations under Article 68 (1) and Article 68 (2) of Delegated Regulation (EU) 2015/35. R0030/C0200 Total deductions  tier 1 unrestricted The overall total of all deductions for participations for tier 1 unrestricted under Article 68 (1) and Article 68 (2) of Delegated Regulation (EU) 2015/35. R0030/C0210 Total deductions  tier 1 restricted The overall total of all deductions for participations for tier 1 restricted under Article 68 (1) and Article 68 (2) of Delegated Regulation (EU) 2015/35. R0030/C0220 Total deductions  tier 2 The overall total of all deductions for participations for tier 2 under Article 68 (1) and Article 68 (2) of Delegated Regulation (EU) 2015/35. Table 3  Participations in related undertakings that are financial and credit institutions which are considered strategic as defined in Article 171 of the Delegated Regulation (EU) 2015/35 and which are included in the calculation of the group solvency on the basis of method 1 (no OF deduction according to art 68(3)). C0230 Name of related undertaking This is the name of the related undertaking in which the participation is held. These are participations in financial and credit institutions which are considered strategic as defined in Article 171 of the Delegated Regulation (EU) 2015/35) and which are included in the calculation of the group solvency on the basis of method 1. C0240 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0250 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0240 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0260 Total This is the total value for all tiers held in each participation in financial and credit institutions which are considered strategic as defined in Article 171 of the Delegated Regulation (EU) 2015/35) and which are included in the calculation of the group solvency on the basis of method 1. C0270 Type 1 Equity This is the value of type 1 equity held in each participation in financial and credit institutions which are considered strategic as defined in Article 171 of the Delegated Regulation (EU) 2015/35) and which are included in the calculation of the group solvency on the basis of method 1. Type 1 equity has the meaning as defined in Article 168 (2) of the Delegated Regulation (EU) 2015/35). C0280 Type 2 Equity This is the value of type 2 equity held in each participation. in financial and credit institutions which are considered strategic as defined in Article 171 of the Delegated Regulation (EU) 2015/35) and which are included in the calculation of the group solvency on the basis of method 1. Type 2 equity has the meaning as defined in Article 168(3) of the Delegated Regulation (EU) 2015/35). C0290 Subordinated liabilities This is the value of subordinated liabilities held in each participations in financial and credit institutions which are considered strategic as defined in Article 171 of the Delegated Regulation (EU) 2015/35) and which are included in the calculation of the group solvency on the basis of method 1. Table 4  Participations in related undertakings that are financial and credit institutions which are strategic (as defined in Article 171 of the Delegated Regulation (EU) 2015/35), not included in the calculation of the group solvency on the basis of method 1 and which are not deducted according to art 68(1) and 68 (2) (It shall include the remaining part (the part of participation which was not deducted) following the partial deduction according to Article 68 (2) of the Delegated Regulation (EU) 2015/35) C0300 Name of related undertaking This is the name of the related undertaking that is financial or credit institution in which the participation is held. The participations in this related undertakings is strategic (as defined in Article 171 of the Delegated Regulation (EU) 2015/35)), not included in the calculation of the group solvency on the basis of method 1 and not deducted according to art 68(1) and art 68(2). C0310 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0320 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0310 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0330 Total This is the total value for all tiers of each participation in related undertakings that are financial and credit institutions which are strategic, not included in the calculation of the group solvency on the basis of method 1 and which are not deducted according to Article 68(1) and Article 68(2) of Delegated Regulation (EU) 2015/35, meaning the sum of:. 1) the value of strategic participations in financial and credit institutions which are not deducted according to both Article 68(1) and 68(2) of Delegated Regulation (EU) 2015/35, because the sum of participations in financial and credit institutions is less than 10 %, 2) the remainder of the strategic participations which are deducted following the Article 68(2) of Delegated Regulation (EU) 2015/35. C0340 Type 1 Equity This is the value of each participation in related undertakings that are financial and credit institutions which are strategic, not included in the calculation of the group solvency on the basis of method 1, not deducted according to Article 68(1) and Article 68(2) of Delegated Regulation (EU) 2015/35and held in Type 1 equities, meaning the sum of:. 1) the value of strategic participations in financial and credit institutions which are not deducted according to both Article 68(1) and 68(2) of Delegated Regulation (EU) 2015/35, because the sum of participations in financial and credit institutions is less than 10 %, 2) the remainder of the strategic participations which are deducted following the Article 68(2) of Delegated Regulation (EU) 2015/35. Type 1 equity has the meaning as defined in Article 168 (2) of the Delegated Regulation (EU) 2015/35. C0350 Type 2 Equity This is the value of each participation in related undertakings that are financial and credit institutions which are strategic, not included in the calculation of the group solvency on the basis of method 1, not deducted according to Article 68(1) and Article 68(2) of Delegated Regulation (EU) 2015/35 and held in Type 2 equities, meaning the sum of:. 1) the value of strategic participations in financial and credit institutions which are not deducted according to both Article 68(1) and 68(2) of Delegated Regulation (EU) 2015/35, because the sum of participations in financial and credit institutions is less than 10 %, 2) the remainder of the strategic participations which are deducted following the Article 68(2) of Delegated Regulation (EU) 2015/35. Type 2 equity has the meaning as defined in Article 168 (3) of the Delegated Regulation (EU) 2015/35. C0360 Subordinated liabilities This is the value of each participation in related undertakings that are financial and credit institutions which are strategic, not included in the calculation of the group solvency on the basis of method 1, not deducted according to Article 68(1) and Article 68(2) of Delegated Regulation (EU) 2015/35 and held in subordinated liabilities, meaning the sum of:. 1) the value of strategic participations in financial and credit institutions which are not deducted according to both Article 68(1) and 68(2) of Delegated Regulation (EU) 2015/35, because the sum of participations in financial and credit institutions is less than 10 %, 2) the remainder of the strategic participations which are deducted following the Article 68(2) of Delegated Regulation (EU) 2015/35. Table 5  Participations in related undertakings that are financial and credit institutions which are not strategic and which are not deducted according to art 68(1) and 68(2) of Delegated Regulation (EU) 2015/35 (It shall include the remaining part following the partial deduction according to Article 68 (2) of the Delegated Regulation (EU) 2015/35) C0370 Name of related undertaking This is the name of the related undertaking that are financial and credit institutions in which the participation is held. These are participations in related undertakings which are not strategic and not deducted according to art 68(1) and 68 (2) of Delegated Regulation (EU) 2015/35. C0380 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0390 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0380 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0400 Total This is the total value for all tiers of each participation in related undertakings that are financial and credit institutions, which are not strategic and which are not deducted according to art 68(1) and 68 (2) of Delegated Regulation (EU) 2015/35 meaning the sum of:. 1) the value of non strategic participations in financial and credit institutions which are not deducted according to both Articles 68(1) and 68(2) of Delegated Regulation (EU) 2015/35, because the sum of participations in financial and credit institutions is less than 10 %, 2) the remainder of the non strategic participations which are deducted following the Article 68(2) of Delegated Regulation (EU) 2015/35. C0410 Type 1 Equity This is the value of each participation in related undertakings that are financial and credit institutions which are not strategic, not deducted according to art 68(1) and art 68(2) of Delegated Regulation (EU) 2015/35 and held in Type 1 equities, meaning the sum of:. 1) the value of non strategic participations in financial and credit institutions which are not deducted according to both Articles 68(1) and 68(2) of Delegated Regulation (EU) 2015/35, because the sum of participations in financial and credit institutions is less than 10 %, 2) the remainder of the non strategic participations which are deducted following the Article 68(2) of Delegated Regulation (EU) 2015/35. Type 1 equity has the meaning as defined in Article 168 (2) of the Delegated Regulation (EU) 2015/35. C0420 Type 2 Equity This is the value of each participation in related undertakings that are financial and credit institutions, which are not strategic, not deducted according to art 68(1) and art 68(2) of Delegated Regulation (EU) 2015/35 and held in Type 2 equities, meaning the sum of:. 1) the value of non strategic participations in financial and credit institutions which are not deducted according to both Article 68(1) and 68(2) of Delegated Regulation (EU) 2015/35, because the sum of participations in financial and credit institutions is less than 10 %, 2) the remainder of the non strategic participations which are deducted following the Article 68(2) of Delegated Regulation (EU) 2015/35. Type 2 equity has the meaning as defined in Article 168 (3) of the Delegated Regulation (EU) 2015/35. C0430 Subordinated liabilities This is the value of each participation in related undertakings that are financial and credit institutions, which are not strategic, not deducted according to art 68(1) and art 68(2) of Delegated Regulation (EU) 2015/35 and held in subordinated liabilities, meaning the sum of:. 1) the value of non strategic participations in financial and credit institutions which are not deducted according to both Article 68(1) and 68(2) of Delegated Regulation (EU) 2015/35, because the sum of participations in financial and credit institutions is less than 10 %, 2) the remainder of the non strategic participations which are deducted following the Article 68(2) of Delegated Regulation (EU) 2015/35. Table 6  Other strategic participations not in financial and credit institution C0440 Name of related undertaking This is the name of the related undertaking in which the participation is held. These are participations which are not in financial and credit institutions and which are considered strategic. C0450 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0460 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0450 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0470 Total This is the total value held for all tiers in each participation that are not financial and credit institutions and that are considered strategic. C0480 Type 1 Equity This is the value of type 1 equity held in each participation that are not financial and credit institutions and that are considered strategic. Type 1 equity has the meaning as defined in Article 168 (2) of the Delegated Regulation (EU) 2015/35). C0490 Type 2 Equity This is the value of type 2 equity held in each participation that are not financial and credit institutions and that are considered strategic. Type 2 equity has the meaning as defined in Article 168 (3) of Delegated Regulation (EU) 2015/35. C0500 Subordinated liabilities This is the value of subordinated liabilities held in each participation that are not financial and credit institutions and that are considered strategic. Table 7  Other non strategic participations not in financial and credit institution C0510 Name of related undertaking This is the name of the related undertaking in which the participation is held. These are participations which are not in financial and credit institutions and which are not considered strategic. C0520 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0530 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0520 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0540 Total This is the total value held for all tiers in each participation that are not financial and credit institutions and that are not considered strategic. C0550 Type 1 Equity This is the value of type 1 equity held in each participation that are not financial and credit institutions and that are not considered strategic. Type 1 equity has the meaning as defined in Article 168 (2) of the Delegated Regulation (EU) 2015/35. C0560 Type 2 Equity This is the value of type 2 equity held in each participation that are not financial and credit institutions and that are not considered strategic. Type 2 equity has the meaning as defined in Article 168 (3) of Delegated Regulation (EU) 2015/35. C0570 Subordinated liabilities This is the value of subordinated liabilities held in each participations that are not financial and credit institutions and that are not considered strategic. Total for SCR calculation R0040/C0580 Total participations in related undertakings that are financial and credit institutions Total This is the total value of participations in undertakings which are financial and credit institutions. R0040/C0590 Total participations in related undertakings that are financial and credit institutions  Type 1 Equity This is the total value of Type 1 Equity of participations in undertakings which are financial and credit institutions. Type 1 equity has the meaning as defined in Article 168 (2) of the Delegated Regulation (EU) 2015/35. R0040/C0600 Total participations in related undertakings that are financial and credit institutions  Type 2 Equity This is the total value of Type 2 Equity of participations in undertakings which are financial and credit institutions. Type 2 equity has the meaning as defined in Article 168 (3) of Delegated Regulation (EU) 2015/35. R0040/C0610 Total participations in related undertakings that are financial and credit institutions  Subordinated liabilities This is the total value of Subordinated liabilities of participations in undertakings which are financial and credit institutions. R0050/C0580 Total participations in related undertakings that are financial and credit institutions, of which strategic (method 1 or less than 10 % not method Total This is the total value of strategic participations in undertakings (method 1 or less than 10 % not method 1) which are financial and credit institutions. R0050/C0590 Total participations in related undertakings that are financial and credit institutions, of which strategic (method 1 or less than 10 % not method 1)  Type 1 Equity This is the total value of Type 1 Equity of strategic participations in undertakings (method 1 or less than 10 % not method 1) which are financial and credit institutions. Type 1 equity has the meaning as defined in Article 168 (2) of the Delegated Regulation (EU) 2015/35. R0050/C0600 Total participations in related undertakings that are financial and credit institutions, of which strategic (method 1 or less than 10 % not method 1)  Type 2 Equity This is the total value of Type 2 Equity of strategic participations in undertakings (method 1 or less than 10 % not method 1) which are financial and credit institutions. Type 2 equity has the meaning as defined in Article 168 (3) of Delegated Regulation (EU) 2015/35. R0050/C0610 Total participations in related undertakings that are financial and credit institutions, of which strategic (method 1 or less than 10 % not method 1)  Subordinated liabilities This is the total value of Subordinated liabilities of strategic participations in undertakings (method 1 or less than 10 % not method 1) which are financial and credit institutions. R0060/C0580 Total participations in related undertakings that are financial and credit institutions of which non strategic (less than 10 %) Total This is the total value of not strategic participations in undertakings (less than 10 %) which are financial and credit institutions. R0060/C0590 Total participations in related undertakings that are financial and credit institutions of which non strategic (less than 10 %)  Type 1 Equity This is the total value of Type 1 Equity of not strategic participations in undertakings (less than 10 %  C0500) which are financial and credit institutions. Type 1 equity has the meaning as defined in Article 168 (2) of the Delegated Regulation (EU) 2015/35. R0060/C0600 Total participations in related undertakings that are financial and credit institutions of which non strategic (less than 10 %)  Type 2 Equity This is the total value of Type 2 Equity of not strategic participations in undertakings (less than 10 %) which are financial and credit institutions. Type 2 equity has the meaning as defined in Article 168 (3) of Delegated Regulation (EU) 2015/35. R0060/C0610 Total participations in related undertakings that are financial and credit institutions of which non strategic (less than 10 %)  Subordinated liabilities This is the total value of Subordinated liabilities of not strategic participations in undertakings (less than 10 %) which are financial and credit institutions. R0070/C0580 Total participations in related undertakings that are not financial and credit institutions Total This is the total value of participations in undertakings which are not financial and credit institutions. This is the sum of C0470 and C0540. R0070/C0590 Total participations in related undertakings that are not financial and credit institutions  Type 1 Equity This is the total value of Type 1 Equities held in participations in undertakings which are not financial and credit institutions. Type 1 equity has the meaning as defined in Article 168 (2) of Delegated Regulation (EU) 2015/35. This is the sum of C0480 and C550. R0070/C0600 Total participations in related undertakings that are not financial and credit institutions  Type 2 Equity This is the total value of Type 2 Equities held in participations in undertakings which are not financial and credit institutions. Type 2 equity has the meaning as defined in Article 168 (3) of Delegated Regulation (EU) 2015/35. This is the sum of C0490 and C0560) R0070/C0610 Total participations in related undertakings that are not financial and credit institutions  Subordinated liabilities This is the total value of subordinated liabilities held in participations in undertakings which are not financial and credit institutions. This is the sum of C0500 and C0570. R0080/C0580 Total participations in related undertakings that are not financial and credit institutions  Total  of which strategic This is the total value of strategic participations in undertakings which are not financial and credit institutions. This is the sum of C0470. R0080/C0590 Total participations in related undertakings that are not financial and credit institutions  Type 1 Equity  of which strategic This is the total value of Type 1 Equities held in strategic participations in undertakings which are not financial and credit institutions. Type 1 equity has the meaning as defined in Article 168 (2) of Delegated Regulation (EU) 2015/35. This is the sum of C0480. R0080/C0600 Total participations in related undertakings that are not financial and credit institutions  Type 2 Equity  of which strategic This is the total value of Type 2 Equities held in strategic participations in undertakings which are not financial and credit institutions. This is the sum of C0490). R0080/C0610 Total participations in related undertakings that are not financial and credit institutions  Subordinated liabilities  of which strategic This is the total value of subordinated liabilities held in strategic participations in undertakings which are not financial and credit institutions. This is the sum of C0500. R0090/C0580 Total participations in related undertakings that are not financial and credit institutions  total  of which non strategic This is the total value of non strategic participations in undertakings which are not financial and credit institutions. This is the sum of C0540. R0090/C0590 Total participations in related undertakings that are not financial and credit institutions  Type 1 Equity  of which non strategic This is the total value of Type 1 Equities held in non strategic participations in undertakings which are not financial and credit institutions. Type 1 equity has the meaning as defined in Article 168 (2) of Delegated Regulation (EU) 2015/35. This is the sum of C0550. R0090/C0600 Total participations in related undertakings that are not financial and credit institutions  Type 2 Equity  of which non strategic This is the total value of Type 2 Equities held in non strategic participations in undertakings which are not financial and credit institutions. This is the sum of C0560. R0090/C0610 Total participations in related undertakings that are not financial and credit institutions  Subordinated liabilities  of which non strategic This is the total value of subordinated liabilities held in non strategic participations in undertakings which are not financial and credit institutions. This is the sum of C0570. Total C0620 Total of all participations This is the total value of all participations. S.25.01  Solvency Capital Requirement  for undertakings on Standard Formula General comments: This section relates to opening and annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.25.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of template S.01.03. Where the entity has MAP or RFF (except those under the scope of Article 304 of Directive 2009/138/EC) when reporting at the level of the whole undertaking, the notional Solvency Capital Requirement (nSCR) at risk module level and the loss absorbing capacity (LAC) of technical provisions and deferred taxes to be reported shall be calculated as follows:  Where the undertaking applies the full adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level the nSCR is calculated as if no loss of diversification exists and the LAC shall be calculated as the sum of the LAC across all RFF/MAP and remaining part;  Where the undertaking applies the Simplification at risk sub module level to aggregate the nSCR of the RFF/MAP at entity level the nSCR is calculated considering a direct summation at sub module level method and the LAC shall be calculated as the sum of the LAC across all RFF/MAP and remaining part,  Where the undertaking applies the simplification at risk module level to aggregate the nSCR of the RFF/MAP at entity level the nSCR is calculated considering a direct summation at module level method and the LAC shall be calculated as the sum of the LAC across all RFF/MAP and remaining part. The adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level shall be allocated (C0050) to the relevant risk modules (i.e. market risk, counterparty default risk, life underwriting risk, health underwriting risk and non life underwriting risk). The amount to be allocated to each relevant risk module shall be calculated as follows:  , where  adjustment = Adjustment calculated according to one of the three methods referred above  BSCR ² = Basic solvency capital requirement calculated according to the information reported in this template (C0030/R0100)  nSCRint = nSCR for intangible assets risk according to the information reported in this template (C0030/R0070)  Multiplication of this q factor by the nSCR of each relevant risk module (i.e. market risk, counterparty default risk, life underwriting risk, health underwriting risk and non life underwriting risk) ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7) of Directive 2009/138/EC, to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010 R0050/C0030 Net solvency capital requirement Amount of the net capital charge for each risk module, as calculated using the standard formula. The difference between the net and the gross SCR is the consideration of the future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. These cells do not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. These figures represent the SCR as if there was no loss of diversification. R0010 R0050/C0040 Gross solvency capital requirement Amount of the gross capital charge for each risk module, as calculated using the standard formula. The difference between the net and the gross SCR is the consideration of the future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. These cells do not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. These figures represent the SCR as if there was no loss of diversification. R0010 R0050/C0050 Allocation of RFF adjustment due to RFF and Matching adjustments portfolios Part of the adjustment allocated to each risk module according to the procedure described in the general comments. This amount shall be positive. R0060/C0030 Net solvency capital requirement Diversification Amount of the diversification effects between Basic SCR of net risk modules due to the application of the correlation matrix defined in Annex IV of Directive 2009/138/EC. This amount shall be reported as a negative value. R0060/C0040 Gross solvency capital requirement Diversification Amount of the diversification effects between Basic SCR of gross risk modules due to the application of the correlation matrix defined in Annex IV of Directive 2009/138/EC. This amount shall be reported as a negative value. R0070/C0030 Net solvency capital requirement Intangible asset risk Amount of the capital charge, after the adjustment for the loss absorbing capacity of technical provisions, for intangible assets risk, as calculated using the standard formula. R0070/C0040 Gross solvency capital requirement Intangible assets risk The future discretionary benefits according to Article 205 of the Delegated Regulation (EU) 2015/35 for intangible assets risk is zero under standard formula, hence R0070/C0040 equals R0070/C0030. R0100/C0030 Net solvency capital requirement  Basic Solvency Capital Requirement Amount of the basic capital requirements, after the consideration of future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35, as calculated using the standard formula. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. This cell does not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. These figures represent the SCR as if there was no loss of diversification. This amount shall be calculated as a sum of the net capital charges for each risk module within the standard formula, including adjustment for diversification effect within standard formula. R0100/C0040 Gross solvency capital requirement  Basic Solvency Capital Requirement Amount of the basic capital requirements, before the consideration of future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35, as calculated using the standard formula. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. This cell does not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. These figures represent the SCR as if there was no loss of diversification. This amount shall be calculated as a sum of the gross capital charges for each risk module within the standard formula, including adjustment for diversification effect within standard formula Calculation of Solvency Capital Requirement R0120/C0100 Adjustment due to RFF/MAP nSCR aggregation Adjustment to correct the bias on SCR calculation due to aggregation of RFF/MAP nSCR at risk module level. This amount shall be positive. R0130/C0100 Operational risk Amount of the capital requirements for operational risk module as calculated using the standard formula. R0140/C0100 Loss absorbing capacity of technical provisions Amount of the adjustment for loss absorbing capacity of technical provisions calculated according to the standard formula. This amount shall be reported as a negative value. At RFF/MAP level and at entity level where there are no RFF (other than those under Article 304 of Directive 2009/138/EC) nor MAP it is the maximum between zero and the amount corresponding to the minimum between the amount of technical provisions without risk margin in relation to future discretionary benefits net of reinsurance and the difference between gross and net basic solvency capital requirement. Where there are RFF (other than those under Article 304 of Directive 2009/138/EC) or MAP, this amount shall be calculated as the sum of the loss absorbing capacity of technical provisions of each RFF/MAP and remaining part, taking into account the net future discretionary benefits as a top limit. R0150/C0100 Loss absorbing capacity of deferred taxes Amount of the adjustment for loss absorbing capacity of deferred taxes calculated according to the standard formula. This amount shall be negative. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be reported only during the transitional period. R0200/C0100 Solvency capital requirement excluding capital add on Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons already set Amount of capital add on that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. R0220/C0100 Solvency capital requirement Amount of the Solvency Capital Requirement. Other information on SCR R0400/C0100 Capital requirement for duration based equity risk sub module Amount of the capital requirement for duration based equity risk sub module. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when undertaking has RFF. R0420/C0100 Total amount of notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when undertaking has RFF (other than those related to business operated in accordance with article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Directive 2009/138/EC and the remaining part where applicable. R0450/C0100 Method used to calculate the adjustment due to RFF/MAP nSCR aggregation Method used to calculate the adjustment due to RFF nSCR aggregation. One of the options in the following closed list shall be used: 1  Full recalculation 2  Simplification at risk sub module level 3  Simplification at risk module level 4  No adjustment When the undertaking has no RFF (or have only RFF under Article 304 of Directive 2009/138/EC) it shall select option 4. R0460/C0100 Net future discretionary benefits Amount of technical provisions without risk margin in relation to future discretionary benefits net of reinsurance. S.25.02  Solvency Capital Requirement  for undertakings using the standard formula and partial internal model General comments: This section relates to opening and annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. The components to be reported shall be agreed between national supervisory authorities and insurance and reinsurance undertakings. Template SR.25.02 shall be reported by ring fenced fund, matching adjustment portfolio and the remaining part for every undertaking under a partial internal model. This includes undertakings where a partial internal model is applied to a full ring fenced fund and/or matching adjustment portfolio while the other ring fenced funds and/or matching adjustment portfolios are under the standard formula. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. For those undertakings under a partial internal model to which the adjustment due to the aggregation of the nSCR of RFF/MAP is applicable, where the entity has MAP or RFF (except those under the scope of Article 304 of Directive 2009/138/EC) when reporting at the level of the whole undertaking, the nSCR at risk module level and the loss absorbing capacity (LAC) of technical provisions and deferred taxes to be reported shall be calculated as follows:  Where the undertaking applies the full adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level: the nSCR is calculated as if no RFF and the LAC shall be calculated as the sum of the LAC across all RFF/MAP and remaining part;  Where the undertaking applies the Simplification at risk sub module level to aggregate the nSCR of the RFF/MAP at entity level the the nSCR and LAC are calculated considering a direct summation at sub module level method,  Where the undertaking applies the Simplification at risk module level to aggregate the nSCR of the RFF/MAP at entity level the nSCR and LAC are calculated considering a direct summation at module level method. The adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level shall be allocated (C0060) to the relevant risk modules (i.e. market risk, counterparty default risk, life underwriting risk, health underwriting risk and non life underwriting risk) when calculated according to the standard formula. The amount to be allocated to each relevant risk module shall be calculated as follows:  , where  adjustment = Adjustment calculated according to one of the three methods referred above  BSCR ² = Basic solvency capital requirement calculated according the information reported in this template  nSCRint = nSCR for intangible assets risk according to the information reported in this template  Multiplication of this q factor by the nSCR of each relevant risk module (i.e. market risk, counterparty default risk, life underwriting risk, health underwriting risk and non life underwriting risk) ITEM INSTRUCTIONS Z0020 Ring fenced fund, matching adjustment portfolio or Remaining Part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 C0010 Unique number of component Unique number of each component agreed with their national supervisory authority to identify uniquely components from their model. This number shall always be used with the appropriate component description reported in each item. Where the partial internal model allow the same split by risk module as the one in the standard formula, the following numbers of components shall be used:  1  Market risk  2  Counterparty default risk  3  Life underwriting risk  4  Health underwriting risk  5  Non life underwriting risk  6  Intangible asset risk  7  Operational risk  8  LAC Technical Provisions (negative amount)  9  LAC Deferred Taxes (negative amount) Where standard formula risk modules cannot be reported, undertaking shall attribute a number to each component different from 1 to 7. This number shall always be used with the appropriate component description reported in each item C0030. The numbers of the components shall be kept consistent over time. C0020 Components description Identification, using free text, of each of the components that can be identified by the undertaking. These components shall be aligned with standard formula risk modules if possible according to the partial internal model. Each component shall be identified using a separate entry. Undertakings shall identify and report components consistently across different reporting periods, unless there has been some change to the internal model affecting the categories. Loss absorbing capacity of technical provisions and/or deferred taxes not embedded within components shall be reported as separated components. C0030 Calculation of the Solvency Capital Requirement Amount of the capital charge for each component regardless of the method of calculation (either standard formula or partial internal model), after the adjustments for loss absorbing capacity of technical provision and/or deferred taxes when they are embedded in the component calculation. For the components Loss absorbing capacity (LAC) of technical provisions and/or deferred taxes when reported as a separate component it shall be the amount of the loss absorbing capacity (these amounts shall be reported as negative values) For components calculated using the standard formula this cell represents the gross nSCR. For components calculated using the partial internal model, this represents the value considering the future management actions which are embedded in the calculation, but not those which are modelled as a separate component. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable where applicable. When applicable, this cell does not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. C0050 Allocation from adjustments due to RFF and Matching adjustment portfolios Where applicable, part of the adjustment allocated to each risk module according to the procedure described in the general comments. This amount shall be positive. C0060 Consideration of the future management actions regarding technical provisions and/or deferred taxes To identify if the future management actions relating to the loss absorbing capacity of technical provisions and/or deferred taxes are embedded in the calculation, the following closed list of options shall be used: 1  Future management actions regarding the loss absorbing capacity of technical provisions embedded within the component 2  Future management actions regarding the loss absorbing capacity of deferred taxes embedded within the component 3  Future management actions regarding the loss absorbing capacity of technical provisions and deferred taxes embedded within the component 4  No embedded consideration of future management actions. C0070 Amount modelled For each component this cell represents the amount calculated according to the partial internal model. R0110/C0100 Total of undiversified components Sum of all components. R0060/C0100 Diversification The total amount of the diversification among components reported in C0030. This amount does not include diversification effects inside each component, which shall be embedded in the values reported in C0030. This amount shall be reported as negative value. R0120/C0100 Adjustment due to RFF/MAP nSCR aggregation When applicable, adjustment to correct the bias on SCR calculation due to aggregation of RFF/MAP nSCR at risk module level. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be reported only during the transitional period. R0200/C0100 Solvency capital requirement, excluding capital add ons Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons already set Amount of capital add ons that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. R0220/C0100 Solvency Capital Requirement Overall capital requirement including capital add ons Other information on SCR R0300/C0100 Amount/Estimate of the overall loss absorbing capacity of technical provisions Amount/Estimate of the overall adjustment for loss absorbing capacity of technical provisions, including the part embedded in the components and the part reported as a single component. This amount shall be reported as a negative amount. R0310/C0100 Amount/Estimate of the loss absorbing capacity for deferred taxes Amount/Estimate of the overall adjustment for loss absorbing capacity for deferred taxes, including the part embedded in the components and the part reported as a single component. This amount shall be reported as a negative amount. R0400/C0100 Capital requirement for duration based equity risk sub module Amount of the capital requirement for duration based equity risk sub module. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when undertaking has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when undertaking has RFF (other than those related to business operated in accordance with Article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios This item does not have to be reported when reporting SCR calculation at RFF or matching adjustment portfolio level. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Directive 2009/138/EC and the remaining part where applicable. It shall be equal to the difference between the sum of the nSCR for each RFF/MAP/RP and the SCR reported in R0200/C0100. R0450/C0100 Method used to calculate the adjustment due to RFF nSCR aggregation Method used to calculate the adjustment due to RFF nSCR aggregation. One of the following option shall be used: 1  Full recalculation 2  Simplification at risk sub module level 3  Simplification at risk module level 4  No adjustment When the undertaking has no RFF (or have only RFF under Article 304 of Directive 2009/138/EC) it shall select option 4. R0460/C0100 Net future discretionary benefits Amount of technical provisions without risk margin in relation to future discretionary benefits net of reinsurance. S.25.03  Solvency Capital Requirement  for undertakings using full internal model General comments: This section relates to opening and annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. The components to be reported shall be agreed between national supervisory authorities and insurance and reinsurance undertakings. Template SR.25.03 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part for every undertaking under a full internal model. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. ITEM INSTRUCTIONS Z0020 Ring fenced fund, matching adjustment portfolio or Remaining Part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 C0010 Unique number of component Unique number of each component of the full internal model, agreed with their national supervisory authority to identify uniquely components from their model. This number shall always be used with the appropriate component description reported in each item C0020. The numbers of the components shall be kept consistent over time. C0020 Components description Identification, using free text, of each of the components that can be identified by the undertaking within the full internal model. These components may not exactly align with the risks defined for the standard formula. Each component shall be identified using a separate entry. Undertakings shall identify and report components consistently across different reporting periods, unless there has been some change to internal model affecting the categories. Loss absorbing capacity of technical provisions and/or deferred taxes modelled but not within components shall be reported as separated components. C0030 Calculation of the Solvency Capital Requirement Amount of the net capital charge for each component, after the adjustments for the future management actions relating to technical provision and/or deferred taxes when applicable, calculated by the full internal model on an undiversified basis, to the extent that these adjustments are modelled within components. Loss absorbing capacity of technical provisions and/or deferred taxes modelled but not within components shall be reported as negative values. C0060 Consideration of the future management actions regarding technical provisions and/or deferred taxes To identify if the future management actions relating to the loss absorbing capacity of technical provisions and/or deferred taxes are embedded in the calculation, the following closed list of options shall be used: 1  Future management actions regarding the loss absorbing capacity of technical provisions embedded within the component 2  Future management actions regarding the loss absorbing capacity of deferred taxes embedded within the component 3  Future management actions regarding the loss absorbing capacity of technical provisions and deferred taxes embedded within the component 4  No embedded consideration of future management actions. R0110/C0100 Total of undiversified components Sum of all components. R0060/C0100 Diversification The total amount of the diversification among components reported in C0030 calculated using the full internal model. This amount does not include diversification effects inside each component, which shall be embedded in the values reported in C0030. This amount shall be negative. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is reported only during the transitional period. R0200/C0100 Solvency capital requirement, excluding capital add on Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons already set Amount of capital add on that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. R0220/C0100 Solvency capital requirement Amount of total SCR calculated using full internal model. Other information on SCR R0300/C0100 Amount/estimate of the overall loss absorbing capacity of technical provisions Amount/Estimate of the overall adjustment for loss absorbing capacity of technical provisions, including the part embedded in each component and the part reported as a single component. R0310/C0100 Amount/estimate of the overall loss absorbing capacity of deferred taxes Amount/Estimate of the overall adjustment for loss absorbing capacity of deferred taxes, including the part embedded in each component and the part reported as a single component. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when undertaking has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when undertaking has RFF (other than those related to business operated in accordance with article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Directive 2009/138/EC and remaining part where applicable. R0460/C0100 Net future discretionary benefits Amount of technical provisions without risk margin in relation to future discretionary benefits net of reinsurance. S.26.01  Solvency Capital Requirement  Market risk General comments: This section relates to annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. The template SR.26.01.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Amounts before and after shock shall be filled in with the amount of assets and liabilities sensitive to that shock. For the liabilities the assessment shall be done at the most granular level available between contract and homogeneous risk group. This means that if a contract/HRG is sensitive to a shock the amount of liabilities associated to that contract/HRG shall be reported as amount sensitive to that shock. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0. R0010/C0010 Simplifications spread risk  bonds and loans Identify whether an undertaking used simplifications for the calculation of spread risk with regard to bonds and loans. One of the options in the following closed list shall be used: 1  Simplifications used 2  Simplifications not used If R0010/C0010 = 1, only C0060 and C0080 shall be filled in for R0410. R0020/C0010 Captives simplifications  interest rate risk Identify whether a captive undertaking used simplifications for the calculation of interest rate risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0020/C0010 = 1, only C0060 and C0080 shall be filled in for R0100 R0120 R0030/C0010 Captives simplifications  spread risk on bonds and loans Identify whether a captive undertaking used simplifications for the calculation of spread risk with regard to bonds and loans. The following options shall be used: 1  Simplifications used 2  Simplifications not used R0040/C0010 Captives simplifications  market risk concentration Identify whether a captive undertaking used simplifications for the calculation of market risk concentration. The following options shall be used: 1  Simplifications used 2  Simplifications not used Interest rate risk R0100/C0060 Absolute value after shock  Net solvency capital requirement  interest rate risk This is the net capital charge for interest rate risk, i.e. after adjustment for the loss absorbing capacity of technical provisions. If R0020/C0010=1, this item represents the net capital charge for interest rate risk calculated using simplified calculations for captive undertakings. R0100/C0080 Absolute value after shock  Gross solvency capital requirement  interest rate risk This is the gross capital charge for interest rate risk, i.e. before the loss absorbing capacity of technical provisions. If R0020/C0010=1, this item represents the gross capital charge for interest rate risk calculated using simplified calculations for captive undertakings. R0110 R0120/C0020 Initial absolute values before shock  Assets  Interest rate risk  interest rate down/up shock This is the total value of the assets sensitive to interest rate down/up risk, before shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0110 R0120/C0030 Initial absolute values before shock  Liabilities  Interest rate risk  interest rate down/up shock This is the total value of the liabilities sensitive to interest rate down/up risk, before shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0110 R0120/C0040 Absolute values after shock  Assets  Interest rate risk  interest rate down/up shock This is the absolute value of assets sensitive to interest rate down/up risks after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0110 R0120/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Interest rate risk  interest rate down/up shock This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to interest rate down/up risks after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0110 R0120/C0060 Absolute value after shock  Net solvency capital requirement  interest rate risk  interest rate down/up shock This is the net capital charge for interest rate down/up risk, after adjustment for the loss absorbing capacity of technical provisions. If R0020/C0010=1, this item represents the net capital charge for interest rate down/up risk calculated using simplifications. R0110 R0120/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Interest rate risk  Interest rate down/up shock This is the absolute value of liabilities (before the loss absorbing capacity of technical provisions) sensitive to interest rate down/up risks after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0110 R0120/C0080 Absolute value after shock  Gross solvency capital requirement  interest rate risk  interest rate down/up shock This is the gross capital charge for the interest rate down/up risk, i.e. before the loss absorbing capacity of Technical provisions If R0020/C0010=1, this item represents the gross capital charge for interest rate down/up risk calculated using simplifications. Equity risk R0200/C0060 Absolute value after shock  Net solvency capital requirement  equity risk This is the net capital charge for equity risk, i.e. after adjustment for the loss absorbing capacity of technical provisions. R0200/C0080 Absolute value after shock  Gross solvency capital requirement  equity risk This is the gross capital charge for equity risk, i.e. before the loss absorbing capacity of technical provisions. R0210/C0020 Initial absolute values before shock  Assets  equity risk  type 1 equities This is the initial absolute value of the assets sensitive to the equity risk charge related to type 1 equities Recoverables from reinsurance and SPVs shall not be included in this cell. R0210/C0030 Initial absolute values before shock  Liabilities  equity risk  type 1 equities This is the initial absolute value of the liabilities sensitive to equity risk related to type 1 equities. The amount of TP shall be net of reinsurance and SPV recoverables. R0210/C0040 Absolute values after shock  Assets  Equity risk  type 1 equities This is the absolute value of the assets sensitive to the equity risk charge related to type 1 equities category, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0210/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Equity risk type 1 equities This is the absolute value of the liabilities sensitive to equity risk charge related to type 1 equities, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0210/C0060 Absolute value after shock  Net solvency capital requirement  equity risk type 1 equities This is the net capital charge for equity risk (for type 1 equities), after adjustment for the loss absorbing capacity of technical provisions. R0210/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  equity risk type 1 equities This is the absolute value of the liabilities sensitive to equity risk charge related to type 1 equities, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0210/C0080 Absolute value after shock  Gross solvency capital requirement  Equity risk type 1 equities This is the gross capital charge for equity risk for type 1 equities, i.e. before the loss absorbing capacity of technical provisions. R0220 R0240/C0020 Initial absolute values before shock  Assets  equity risk type 1 equities This is the initial absolute value of the assets sensitive to the equity risk (for each kind of type 1 equity). Recoverables from reinsurance and SPVs shall not be included in this cell. R0220 R0240/C0040 Absolute values after shock  Assets  equity risk type 1 equities This is the absolute value of the assets sensitive the equity risk charge, (for each kind of type 1 equity), after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0250/C0020 Initial absolute values before shock  Assets  equity risk type 2 equities This is the initial absolute value of the assets sensitive to the equity risk for type 2 equities Recoverables from reinsurance and SPVs shall not be included in this cell. R0250/C0030 Initial absolute values before shock  Liabilities  equity risk type 2 equities This is the initial absolute value of liabilities sensitive to the equity risk for type 2 equities. The amount of TP shall be net of reinsurance and SPV recoverables. R0250/C0040 Absolute values after shock  Assets  Equity risk  type 2 equities This is the absolute value of the assets sensitive to equity risk charge for type 2 equities, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0250/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Equity risk type 2 equities This is the absolute value of liabilities sensitive to equity risk (for type 2 equities), after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0250/C0060 Absolute value after shock  Net solvency capital requirement  equity risk type 2 equities This is the net capital charge for equity risk (for type 2 equities) after adjustment for the loss absorbing capacity of technical provisions. R0250/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions) equity risk type 2 equities This is the absolute value of the liabilities sensitive to equity risk (for type 2 equities), after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0250/C0080 Absolute value after shock  Gross solvency capital requirement  Equity risk  type 2 equities This is the gross capital charge for equity risk for type 2 equities, i.e. before the loss absorbing capacity of technical provisions. R0260 R0280/C0020 Initial absolute values before shock  Assets  equity risk type 2 equities This is the value of the assets sensitive to the equity risk (for each kind of type 2 equities) Recoverables from reinsurance and SPVs shall not be included in this cell. R0260 R0280/C0040 Absolute values after shock  Assets  equity risk type 2 equities This is the absolute value of the assets sensitive to equity risk (for each kind of type 2 equities), after the equity shock. Recoverables from reinsurance and SPVs shall not be included in this cell. Property risk R0300/C0020 Initial absolute values before shock  Assets  Property risk This is the absolute value of the assets sensitive to the property risk. Recoverables from reinsurance and SPVs shall not be included in this cell. R0300/C0030 Initial absolute values before shock  Liabilities  Property risk This is the value of the liabilities sensitive to the property risk. The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0040 Absolute values after shock  Assets  Property risk This is the absolute value of the assets sensitive to property risk charge, after the property shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0300/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Property risk This is the absolute value of the liabilities underlying property risk charge, after the property shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0060 Absolute value after shock  Net solvency capital requirement  property risk This is the net capital charge for property risk, after adjustment for the loss absorbing capacity of technical provisions. R0300/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  property risk This is the absolute value of the liabilities underlying property risk charge, after the property shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0080 Absolute value after shock  Gross solvency capital requirement  Property risk This is the gross capital charge for property risk, i.e. before the loss absorbing capacity of technical provisions. Spread risk R0400/C0060 Absolute value after shock  Net solvency capital requirement  spread risk This is the net capital charge for spread risk, after adjustment for the loss absorbing capacity of technical provisions. R0400/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk This is the gross capital charge for spread risk, before the loss absorbing capacity of technical provisions. R0410/C0020 Initial absolute values before shock  Assets  spread risk  bonds and loans This is the absolute value of the assets sensitive to the spread risk on bonds and loans. Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0030 Initial absolute values before shock  Liabilities  spread risk  bonds and loans This is the absolute value of the liabilities sensitive to the spread risk on bonds and loans. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0040 Absolute values after shock  Assets  spread risk  bonds and loans This is the absolute value of the assets sensitive to the spread risk on bonds and loans, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  bonds and loans This is the absolute value of the liabilities underlying the spread risk charge for bonds and loans, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  bonds and loans This is the net capital charge for spread risk on bonds and loans, after adjustment for the loss absorbing capacity of technical provisions. If R0010/C0010 = 1, this item represents the net solvency capital requirement for spread risk  bonds and loans, calculated using simplifications R0410/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  bonds and loans This is the absolute value of the liabilities sensitive to the spread risk on bonds and loans, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  bonds and loans This is the gross capital charge for spread risk on bonds and loans, i.e. before the loss absorbing capacity of technical provisions. If R0010/C0010 = 1, this item represents gross solvency capital requirement for spread risk  bonds and loans calculated using simplifications. R0420/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  credit derivatives This is the net capital charge for spread risk on credit derivatives, after adjustment for the loss absorbing capacity of technical provisions. R0420/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  credit derivatives This is the gross capital charge for spread risk on credit derivatives, i.e. before the loss absorbing capacity of technical provisions. R0430 R0440/C0020 Initial absolute values before shock  Assets  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the absolute value of assets sensitive to the downward/upward shock in respect to the spread risk on credit derivatives. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430 R0440/C0030 Initial absolute values before shock  Liabilities  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the absolute value of the liabilities sensitive to the downward/upward shock in respect to spread risk on credit derivatives. The amount of TP shall be net of reinsurance and SPV recoverables. R0430 R0440/C0040 Absolute values after shock  Assets  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the absolute value of the assets sensitive the downward/upward shock for spread risk on credit derivatives, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430 R0440/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk credit derivatives  downward/upward shock on credit derivatives This is the absolute value of the liabilities sensitive to the downward/upward shock for spread risk on credit derivatives, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0430 R0440/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the net capital charge for the downward/upward shock for spread risk on credit derivatives, after adjustment for the loss absorbing capacity of technical provisions. R0430 R0440/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk credit derivatives  downward/upward shock on credit derivatives This is the absolute value of the liabilities sensitive to the downward/upward shock for spread risk on credit derivatives, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0430 R0440/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the gross capital charge for the downward/upward shock for spread risk on credit derivatives, i.e. before the loss absorbing capacity of technical provisions. R0450/C0020 Initial absolute values before shock  Assets  spread risk  securitisation positions This is the absolute value of the assets sensitive to the spread risk on securitisation positions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0450/C0030 Initial absolute values before shock  Liabilities  spread risk  securitisation positions This is the absolute value of the liabilities sensitive to the spread risk on securitisation positions. The amount of TP shall be net of reinsurance and SPV recoverables. R0450/C0040 Absolute values after shock  Assets  spread risk  securitisation positions This is the absolute value of the assets sensitive to the spread risk on securitisation positions, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0450/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  securitisation positions ) This is the absolute value of the liabilities sensitive to the spread risk on securitisation positions, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0450/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  securitisation positions This is the net capital charge for spread risk on securitisation positions, after adjustment for the loss absorbing capacity of technical provisions. R0450/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  securitisation positions This is the absolute value of the liabilities sensitive to the spread risk on securitisation positions, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0450/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  securitisation positions This is the gross capital charge for spread risk on securitisation positions, i.e. before the loss absorbing capacity of technical provisions. R0460/C0020 Initial absolute values before shock  Assets  spread risk  securitisation positions  type 1 This is the absolute value of the assets sensitive to the spread risk on type 1 securitisation positions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0460/C0030 Initial absolute values before shock  Liabilities  spread risk  securitisation positions  type 1 This is the absolute value of the liabilities sensitive to the spread risk on type 1 securitisation positions. The amount of TP shall be net of reinsurance and SPV recoverables. R0460/C0040 Absolute values after shock  Assets  spread risk  securitisation positions  type 1 This is the absolute value of the assets sensitive to the spread risk on type 1 securitisation positions, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0460/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  type 1) This is the absolute value of the liabilities sensitive to the spread risk on type 1 securitisation positions, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0460/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  securitisation positions  type 1 This is the net capital charge for spread risk on type 1 securitisation positions, after adjustment for the loss absorbing capacity of technical provisions. R0460/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  type 1 This is the absolute value of the liabilities sensitive to the spread risk on type 1 securitisation positions, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0460/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  securitisation positions  type 1 This is the gross capital charge for spread risk on type 1 securitisation positions, i.e. before the loss absorbing capacity of technical provisions. R0470/C0020 Initial absolute values before shock  Assets  spread risk  securitisation positions  type 2 This is the absolute value of the assets sensitive to the spread risk on type 2 securitisation positions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0470/C0030 Initial absolute values before shock  Liabilities  spread risk  securitisation positions  type 2 This is the absolute value of the liabilities sensitive to the spread risk on type 2 securitisation positions. The amount of TP shall be net of reinsurance and SPV recoverables. R0470/C0040 Absolute values after shock  Assets  spread risk  securitisation positions  type 2 This is the absolute value of the assets sensitive to the spread risk on type 2 securitisation positions, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0470/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  type 2) This is the absolute value of the liabilities sensitive to the spread risk on type 2 securitisation positions, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0470/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  securitisation positions  type 2 This is the net capital charge for spread risk on type 2 securitisation positions, after adjustment for the loss absorbing capacity of technical provisions. R0470/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  type 2 This is the absolute value of the liabilities sensitive to the spread risk on type 2 securitisation positions, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0470/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  securitisation positions  type 2 This is the gross capital charge for spread risk on type 2 securitisation positions, i.e. before the loss absorbing capacity of technical provisions. R0480/C0020 Initial absolute values before shock  Assets  spread risk  securitisation positions  resecuritisation This is the absolute value of the assets sensitive to the spread risk on resecuritisation positions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0480/C0030 Initial absolute values before shock  Liabilities  spread risk  securitisation positions  resecuritisation This is the absolute value of the liabilities sensitive to the spread risk on resecuritisation positions. The amount of TP shall be net of reinsurance and SPV recoverables. R0480/C0040 Absolute values after shock  Assets  spread risk  securitisation positions  resecuritisation This is the absolute value of the assets sensitive to the spread risk on resecuritisation positions, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0480/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  resecuritisation This is the absolute value of the liabilities sensitive to the spread risk on resecuritisation positions, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0480/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  securitisation positions  resecuritisation This is the net capital charge for spread risk on resecuritisation positions, after adjustment for the loss absorbing capacity of technical provisions. R0480/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  resecuritisation This is the absolute value of the liabilities sensitive to the spread risk on resecuritisation positions, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0480/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  securitisation positions  resecuritisation This is the gross capital charge for spread risk on resecuritisation positions, i.e. before the loss absorbing capacity of technical provisions. Concentration risk R0500/C0020 Initial absolute values before shock  Assets  market risk concentrations This is the absolute value of the asset sensitive to the market risk concentrations For captive undertakings, if R0040/C0010=1, this item represents the absolute value of the assets sensitive to the market risk concentration, after taking into account simplifications allowed for captives. Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0060 Absolute value after shock  Net solvency capital requirement  market risk concentrations This is the net capital charge for market risk concentrations, after adjustment for the loss absorbing capacity of technical provisions, aggregated for each single name exposure. For captive undertakings, if cell R0040/C0010=1, this item represents net capital charge for market risk concentration, calculated using simplified calculation. R0500/C0080 Absolute value after shock  Gross solvency capital requirement  market risk concentrations This is the gross capital charge for market risk concentrations, aggregated for each single name exposure, i.e. before the loss absorbing capacity of technical provisions. Currency risk R0600/C0060 Absolute value after shock  Net solvency capital requirement (after the loss absorbing capacity of technical provisions)  currency risk This is the sum for the different currencies of:  the capital requirement (including after the loss absorbing capacity of technical provisions) for an increase in value of the foreign currency against the local currency;  the capital requirement (including after the loss absorbing capacity of technical provisions) for a decrease in value of the foreign currency against the local currency. R0600/C0080 Absolute value after shock  Gross solvency capital requirement  currency risk This is the sum for the different currencies of:  the capital requirement (before the loss absorbing capacity of technical provisions) for an increase in value of the foreign currency against the local currency;  the capital requirement (before the loss absorbing capacity of technical provisions) for a decrease in value of the foreign currency against the local currency. R0610 R0620/C0020 Initial absolute values before shock  Assets  Currency risk  increase/ decrease in the value of the foreign currency This is the total value of the assets sensitive to currency increase/decrease risk, before shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0610 R0620/C0030 Initial absolute values before shock  Liabilities  Currency risk  increase/ decrease in the value of the foreign currency This is the total value of the liabilities sensitive to currency increase/decrease risk, before shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0610 R0620/C0040 Absolute values after shock  Assets  Currency risk  increase/ decrease in the value of the foreign currency This is the absolute value of assets sensitive to currency increase/decrease risk after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0610 R0620/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Currency risk  increase/ decrease in the value of the foreign currency This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to currency increase/decrease risk after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0610 R0620/C0060 Absolute value after shock  Net solvency capital requirement (after the loss absorbing capacity of technical provisions)  Currency risk  increase/ decrease in the value of the foreign currency This is the net capital charge for currency increase/decrease risk, after adjustment for the loss absorbing capacity of technical provisions. In R0610 only the currencies where the increase shock is the largest shall be reported and in R0620 only the currencies where the decrease shock is the largest shall be reported. R0610 R0620/C0070 Absolute values after shock (before the loss absorbing capacity of technical provisions)  Currency risk  increase/ decrease in the value of the foreign currency This is the absolute value of liabilities (before the loss absorbing capacity of technical provisions) sensitive to currency increase/decrease risk after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0610 R0620/C0080 Absolute value after shock  Gross solvency capital requirement (excluding the loss absorbing capacity of technical provisions)  Currency risk  increase/ decrease in the value of the foreign currency This is the gross capital charge for the currency increase/decrease risk, i.e. excluding before the loss absorbing capacity of Technical provisions. In R0610 only the currencies where the increase shock is the largest shall be reported and in R0620 only the currencies where the decrease shock is the largest shall be reported. Diversification within market risk module R0700/C0060 Diversification within market risk module net This is the diversification effect within the market risk module as a result of the aggregation of the net capital requirements (after loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value when it reduces the capital requirement. R0700/C0080 Diversification within market risk module  gross This is the diversification effect within the market risk module as a result of the aggregation of the gross capital requirements (before loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value when it reduces the capital requirement. Total solvency capital requirement for market risk R0800/C0060 Total market risk  Net solvency capital requirement This is the total net capital charge for all market risks, after loss absorbing capacity of technical provisions, calculated using the standard formula. R0800/C0080 Total market risk  Gross solvency capital requirement This is the total gross capital charge for all market risks, excluding loss absorbing capacity of technical provisions, calculated using the standard formula S.26.02  Solvency Capital Requirement  Counterparty default risk General comments This section relates to annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.02.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring Fenced Fund/Matching adjustment portfolios/Remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Simplifications Identify whether an undertakings used simplifications for the calculation of counter party default risk. One of the options in the following closed list shall be used: 1  Simplifications used 2  Simplifications not used R0100/C0080 Type 1 exposures  Gross solvency capital requirement This is the gross capital charge (before the loss absorbency capacity of technical provisions) for counterparty default risk arising from all Type 1 exposures as defined for Solvency II purposes. R0110 R0200/C0020 Name of single name exposure Describe the name of the 10 largest single exposures. R0110 R0200/C0030 Code of single name exposure Identification code using the Legal Entity Identifier (LEI) if available. If not available this item shall not be reported R0110 R0200/C0040 Type of code of the single name exposure Identification of the code used in item Code of single name exposure. One of the options in the following closed list shall be used: 1  LEI 9  None R0110 R0200/C0050 Type 1 exposures  Single name exposure X  Loss Given Default The value of the Loss Given Default for each of the 10 largest single name exposure. R0110 R0200/C0060 Type 1 exposures  Single name exposure X  Probability of Default The Probability of Default for each of the 10 largest single name exposure. R0300/C0080 Type 2 exposures  Gross solvency capital requirement This is the gross capital charge (before the loss absorbency capacity of technical provisions) for counterparty default risk arising from all Type 2 exposures, as defined for Solvency II purposes R0310/C0050 Type 2 exposures  Receivables from Intermediaries due for more than 3 months  Loss Given Default This is the value of Loss Given Default for Type 2 counterparty risk arising from intermediaries due for more than 3 months. R0320/C0050 Type 2 exposures  All type 2 exposures other than receivables from Intermediaries due for more than 3 months  Loss Given Default This is the value of Loss Given Default for Type 2 counterparty risk arising from all type 2 exposures other than receivables from Intermediaries due for more than 3 months. R0330/C0080 Diversification within counterparty default risk module  gross solvency capital requirement This is the amount of gross diversification effects allowed in aggregation of capital requirements for counterparty default risk for Type 1 and Type 2 exposures. R0400/C0070 Total net solvency capital requirement for counterparty default risk This is the total amount of the net capital charge (after the loss absorbency capacity of technical provisions) for counterparty default risk. R0400/C0080 Total gross solvency capital requirement for counterparty default risk This is the total amount of the gross capital charge (before the loss absorbency capacity of technical provisions) for counterparty default risk. Further details on mortgages R0500/C0090 Losses stemming from type 2 mortgage loans Amount of the overall losses stemming from mortgage loans that has been classified as type 2 exposures according to Article 191 (13) of Delegated Regulation (EU) 2015/35. R0510/C0090 Overall losses stemming from mortgage loans Amount of the overall losses stemming from mortgage loans according to Article 191 (13) of Delegated Regulation (EU) 2015/35. S.26.03  Solvency Capital Requirements  Life underwriting risk General comments: This section relates to annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.03.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. All values shall be reported net of reinsurance and other risk mitigating techniques. Amounts before and after shock shall be filled in with the amount of assets and liabilities sensitive to that shock. For the liabilities the assessment shall be done at the most granular level available between contract and homogeneous risk group. This means that if a contract/HRG is sensitive to a shock the amount of liabilities associated to that contract/HRG shall be reported as amount sensitive to that shock. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Simplifications used: mortality risk Identify whether an undertaking used simplifications for a calculation of mortality risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0010/C0010 = 1, only C0060 and C0080 shall be filled in for R0100. R0020/C0010 Simplifications used  longevity Identify whether an undertaking used simplifications for the calculation of longevity risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0020/C0010 = 1, only C0060 and C0080 shall be filled in for R0200. R0030/C0010 Simplifications used: disability  morbidity risk  Identify whether an undertaking used simplifications for the calculation of disability  morbidity risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0030/C0010 = 1, only C0060 and C0080 shall be filled in for R0300. R0040/C0010 Simplifications used: lapse risk Identify whether an undertaking used simplifications for the calculation of lapse risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0040/C0010 = 1, only C0060 and C0080 shall be filled in for R0400 to R0420. R0430 shall be fully completed in any case. R0050/C0010 Simplifications used: life expense risk  Identify whether an undertaking used simplifications for the calculation of life expense risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0050/C0010 = 1, only C0060 and C0080 shall be filled in for R0500. R0060/C0010 Simplifications used: life catastrophe risk Identify whether an undertaking used simplifications for the calculation of life catastrophe risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0060/C0010 = 1, only C0060 and C0080 shall be filled in for R0700. Life underwriting risk R0100/C0020 Initial absolute values before shock  Assets  Mortality risk This is the absolute value of the assets sensitive to mortality risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0100/C0030 Initial absolute values before shock  Liabilities  Mortality risk This is the absolute value of liabilities sensitive to mortality risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0040 Absolute values after shock  Assets  Mortality risk This is the absolute value of the assets sensitive to mortality risk after the shock (i.e. permanent increase in mortality rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0100/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Mortality risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to risk, after the shock (i.e. permanent increase in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0060 Absolute value after shock  Net solvency capital requirement  Mortality risk This is the net capital charge for mortality risk after the shock (after adjustment for the loss absorbing capacity of technical provisions). If R0010/C0010=1, this item represents net capital charge for mortality risk calculated using simplifications. R0100/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Mortality risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to mortality risk, after the shock (permanent increase in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0080 Absolute value after shock  Gross solvency capital requirement  Mortality risk This is the gross capital charge for mortality risk. (before the loss absorbing capacity of technical provisions) If R0010/C0010=1, this item represents gross capital charge for mortality risk calculated using simplifications. R0200/C0020 Initial absolute values before shock  Assets  Longevity risk This is the absolute value of the assets sensitive to longevity risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0200/C0030 Initial absolute values before shock  Liabilities  Longevity risk This is the absolute value of liabilities sensitive to longevity risk charge, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0040 Absolute values after shock  Assets  Longevity risk This is the absolute value of the assets sensitive to longevity risk, after the shock (i.e. permanent decrease in mortality rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0200/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Longevity risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions sensitive to longevity risk, after the shock (i.e. permanent decrease in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0060 Absolute value after shock  Net solvency capital requirement  Longevity risk This is the net capital charge for longevity risk after the shock (after adjustment for the loss absorbing capacity of technical provisions). If R0020/C0010=1, this item represents net capital charge for longevity risk calculated using simplifications R0200/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Longevity risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to longevity risk charge, after the shock (permanent decrease in mortality rates. The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0080 Absolute value after shock  Gross solvency capital requirement  Longevity risk This is the gross capital charge for longevity risk (before the loss absorbing capacity of technical provisions). If R0020/C0010=1, this item represents gross capital charge for longevity risk calculated using simplifications. R0300/C0020 Initial absolute values before shock  Assets  Disability  morbidity risk This is the absolute value of the assets sensitive to disability  morbidity risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0300/C0030 Initial absolute values before shock  Liabilities  Disability  morbidity risk This is the absolute value of liabilities sensitive to disability  morbidity risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0040 Absolute values after shock  Assets  Disability  morbidity risk This is the absolute value of the assets sensitive to disability  morbidity risk, after the shock (i.e. as prescribed by standard formula: an increase in disability and morbidity rates which are used in calculation of technical provisions to reflect the disability and morbidity experience in the next following 12 months, and for all months after the following 12 months and a decrease in the disability and morbidity rates recovery rates used in the calculation of technical provisions in respect of next 12 months and for all year thereafter. Recoverables from reinsurance and SPVs shall not be included in this cell. R0300/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Disability  morbidity risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to disability  morbidity risk, after the shock (i.e. as prescribed by standard formula, see description provided in definition to cell R0300/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0060 Absolute value after shock  Net solvency capital requirement  Disability  morbidity risk This is the net capital charge for disability  morbidity risk, after adjustment for the loss absorbing capacity of technical provisions. If R0030/C0010=1, this item represents net capital charge for disability and morbidity risk calculated using simplifications. R0300/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Disability  morbidity risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to disability  morbidity risk, after the shock (i.e. as prescribed by standard formula, see description provided in definition to cell R0300/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0080 Absolute value after shock  Gross solvency capital requirement  Disability  morbidity risk This is the gross capital charge for disability  morbidity risk (before the loss absorbing capacity of technical provisions). If R0030/C0010=1, this item represents gross capital charge for disability and morbidity risk calculated using simplifications. R0400/C0060 Absolute value after shock  Net solvency capital requirement  Lapse risk This is the overall net capital charge for lapse risk, after adjustment for the loss absorbing capacity of technical provisions. If R0040/C0010=1, this item represents net capital charge for lapse risk calculated using simplifications. R0400/C0080 Absolute value after shock  Gross solvency capital requirement  Lapse risk This is the overall gross capital charge (before the loss absorbing capacity of technical provisions) for lapse risk. If R0040/C0010=1, this item represents gross capital charge for lapse risk calculated using simplifications. R0410/C0020 Initial absolute values before shock  Assets  Lapse risk  risk of increase in lapse rates This is the absolute value of the assets sensitive to the risk of an increase in lapse rates, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0030 Initial absolute values before shock  Liabilities  Lapse risk  risk of increase in lapse rates This is the absolute value of liabilities sensitive to the risk of an increase in lapse rates, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0040 Absolute values after shock  Assets  Lapse risk risk of increase in lapse rates This is the absolute value of the assets sensitive to the risk of an increase in lapse rates, after the shock (i.e. permanent increase in the lapse rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Lapse risk  risk of increase in lapse rates This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to the risk of an increase in lapse rates, after the shock (i.e. permanent increase in the lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0060 Absolute value after shock  Net solvency capital requirement  Lapse risk  risk of increase in lapse rates This is the net capital charge for the risk of a permanent increase in lapse rates, after adjustment for the loss absorbing capacity of technical provisions. If R0040/C0010=1, this item represents net capital charge for a permanent increase in lapse rates, calculated using simplified calculation for lapse rate. R0410/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions  Lapse risk  risk of increase in lapse rates) This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent increase in lapse rates, after the shock (permanent increase in lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0080 Absolute value after shock  Gross solvency capital requirement  Lapse risk  risk of increase lapse rates This is the gross capital charge (before the loss absorbing capacity of technical provisions) for the risk of a permanent increase in lapse rates. If R0040/C0010=1, this item represents gross capital charge for a permanent increase in lapse rates, calculated using simplified calculation for lapse rate. R0420/C0020 Initial absolute values before shock  Assets  Lapse risk  risk of decrease in lapse rates This is the absolute value of the assets sensitive to the risk of a permanent decrease in lapse rates, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0420/C0030 Initial absolute values before shock  Liabilities  Lapse risk  risk of decrease in lapse rates This is the absolute value of liabilities sensitive to the risk of a permanent decrease in lapse rates, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0040 Absolute values after shock  Assets  Lapse risk  risk of decrease in lapse rates This is the absolute value of the assets sensitive to the risk of a permanent decrease in lapse rates, after the shock (i.e. permanent decrease in the rates of lapse rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0420/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Lapse risk  risk of decrease in lapse rates This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent decrease in lapse rates, after the shock (i.e. permanent decrease of the rates of lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0060 Absolute value after shock  Net solvency capital requirement  Lapse risk  risk of decrease in lapse rates This is the net capital charge for the risk of a permanent decrease in lapse rates, after adjustment for the loss absorbing capacity of technical provisions. If R0040/C0010=1, this item represents net capital charge for a permanent decrease in lapse rates, calculated using simplified calculation for lapse rate. R0420/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Lapse risk  risk of decrease in lapse rates This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent decrease in lapse rates, after the shock (permanent decrease in lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0080 Absolute value after shock  Gross solvency capital requirement  Lapse risk  risk of decrease in lapse rates This is the gross capital charge for the risk of a decrease in lapse rates as used to compute the risk (before the loss absorbing capacity of technical provisions). If R0040/C0010=1, this item represents gross capital charge for a permanent decrease in lapse rates, calculated using simplified calculation for lapse rate R0430/C0020 Initial absolute values before shock  Assets  Lapse risk  mass lapse risk This is the absolute value of the assets sensitive to mass lapse risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430/C0030 Initial absolute values before shock  Liabilities  Lapse risk mass lapse risk This is the absolute value of liabilities sensitive to mass lapse risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0040 Absolute values after shock  Assets  Lapse risk  mass lapse risk This is the absolute value of the assets sensitive to mass lapse risk charge, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Lapse risk  mass lapse risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to mass lapse risk charge, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0060 Absolute value after shock  Net solvency capital requirement  Lapse risk  mass lapse risk This is the net capital charge for mass lapse risk, after adjustment for the loss absorbing capacity of technical provisions. R0430/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Lapse risk  mass lapse risk This is the absolute value of the liabilities sensitive to mass lapse risk charge, after the shock (before the loss absorbing capacity of technical provisions). The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0080 Absolute value after shock  Gross solvency capital requirement  Lapse risk  mass lapse risk This is the gross capital charge for mass lapse risk, after the shock (before the loss absorbing capacity of technical provisions). R0500/C0020 Initial absolute values before shock  Assets  Life  expense risk This is the absolute value of the assets sensitive to life  expense risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0030 Initial absolute values before shock  Liabilities  Life  expense risk This is the absolute value of liabilities sensitive to life expense risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0040 Absolute values after shock  Assets  Life  expense risk This is the absolute value of the assets sensitive to life expense risk, after the shock (i.e. shock as prescribed by standard formula: a 10 % increase the amount of expenses taken into account in the calculation of technical provisions and increase in 1 percentage point to the expense inflation rate (expressed as a percentage) used for the calculation of technical provision). Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Life  expense risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to expense risk, after the shock (i.e. a shock. as prescribed by standard formula, refer to description provided within definition to cell R0500/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0060 Absolute value after shock  Net solvency capital requirement  Life expense risk This is the net capital charge for expense risk, including adjustment for the loss absorbing capacity of technical provisions. If R0050=1, this cell represents net capital charge for life expense risk calculated using simplified calculation. R0500/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Life  expense risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to expense risk, after the shock (i.e. shock as prescribed by standard formula, refer to description provided within definition to cell R0500/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0080 Absolute value after shock  Gross solvency capital requirement  Life expense risk This is the gross capital charge for expense risk (before the loss absorbing capacity of technical provisions). If R0050/C0010=1, this cell represents gross capital charge for life expense risk calculated using simplified calculations. R0600/C0020 Initial absolute values before shock  Assets  Revision risk This is the absolute value of the assets sensitive to revision risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0600/C0030 Initial absolute values before shock  Liabilities  Revision risk This is the absolute value of liabilities sensitive to revision risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0040 Absolute values after shock  Assets  Revision risk This is the absolute value of the assets sensitive to revision risk, after the shock (i.e. shock as prescribed by standard formula: a % increase in the amount of annuity benefits taken into account in the calculation of technical provisions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0600/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Revision risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to revision risk charge, after the shock (i.e. as prescribed by standard formula, refer to a definition in item R0600/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0060 Absolute value after shock  Net solvency capital requirement  Revision risk This is the net capital charge for revision risk after adjustment for the loss absorbing capacity of technical provisions. R0600/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Revision risk This is the absolute value of the liabilities (excluding the loss absorbing capacity of technical provisions) underlying revision risk charge, after the shock ((i.e. shock as prescribed by standard formula, refer to a definition provided in item R0600/C0040), as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0080 Absolute value after shock  Gross solvency capital requirement  Revision risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for revision risk. R0700/C0020 Initial absolute values before shock  Assets  Life Catastrophe risk This is the absolute value of the assets sensitive to life catastrophe risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0700/C0030 Initial absolute values before shock  Liabilities  Life Catastrophe risk This is the absolute value of liabilities sensitive to life catastrophe risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0700/C0040 Absolute values after shock  Assets  Life Catastrophe risk This is the absolute value of the assets sensitive to life catastrophe risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0700/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Life catastrophe risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to life catastrophe risk charge, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0700/C0060 Absolute value after shock  Net solvency capital requirement  life catastrophe risk This is the net capital charge for life catastrophe risk after adjustment for the loss absorbing capacity of technical provisions. If R0060/C0010=1, this item represents net capital charge for life catastrophe risk calculated using simplified calculations. R0700/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  life catastrophe risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to life catastrophe risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0700/C0080 Absolute value after shock  Gross solvency capital requirement  life catastrophe risk This is the gross capital charge for life catastrophe risk (before the loss absorbing capacity of technical provisions). If R0060/C0010=1, this item represents gross capital charge for life catastrophe risk calculated using simplified calculations. R0800/C0060 Diversification within life underwriting risk module  Net This is the diversification effect within the life underwriting risk module as a result of the aggregation of the net capital requirements (after adjustment for the loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value if they reduce the capital requirement. R0800/C0080 Diversification within life underwriting risk module  Gross This is the diversification effect within the life underwriting risk module as a result of the aggregation of the gross capital requirements (before the loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value if they reduce the capital requirement. R0900/C0060 Total net solvency capital requirement for life underwriting risk This is the total net capital charge for life underwriting risk, after adjustment for the loss absorbing capacity of technical provisions. R0900/C0080 Total gross solvency capital requirement for life underwriting risk This is the total gross capital charge for life underwriting risk, before the loss absorbing capacity of technical provisions. Further details on revision risk R1000/C0090 USP  Factors applied for the revision risk shock Revision shock  undertaking specific parameter (USP) as calculated by the undertaking and approved by the supervisory authority. This item is not reported where no undertaking specific parameter is used. S.26.04  Solvency Capital Requirement  Health underwriting risk General Comments: This section relates to annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.04.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. All values shall be reported net of reinsurance and other risk mitigating techniques. Amounts before and after shock shall be filled in with the amount of assets and liabilities sensitive to that shock. For the liabilities the assessment shall be done at the most granular level available between contract and homogeneous risk group. This means that if a contract/HRG is sensitive to a shock the amount of liabilities associated to that contract/HRG shall be reported as amount sensitive to that shock. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Simplifications used  health mortality risk Identify whether an undertakings used simplifications for the calculation of health mortality risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0010/C0010 = 1, only C0060 and C0080 shall be filled in for R0100. R0020/C0010 Simplifications used  health longevity risk Identify whether an undertaking used simplifications for the calculation of health longevity risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0020/C0010 = 1, only C0060 and C0080 shall be filled in for R0200. R0030/C0010 Simplifications used: health disability  morbidity risk  Medical expense Identify whether an undertaking used simplifications for the calculation of health disability morbidity risk  Medical expense. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0030/C0010 = 1, only C0060/R0310 and C0080/R0310 shall be filled in. R0320 and R0330 shall not be filled in. R0040/C0010 Simplifications used: health disability  morbidity risk  Income protection Identify whether an undertaking used simplifications for the calculation of health disability morbidity risk  Income protection. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0040/C0010 = 1, only C0060 and C0080 shall be filled in for R0340. R0050/C0010 Simplifications used: SLT lapse risk Identify whether an undertaking used simplifications for the calculation of SLT lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0050/C0010 = 1, only C0060 and C0080 shall be filled in for R0400 to R0420. R0430 shall be fully completed in any case R0060/C0010 Simplifications used: health expense risk Identify whether an undertaking used simplifications for the calculation of health expense risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0060/C0010 = 1, only C0060 and C0080 shall be filled in for R0500. SLT health underwriting risk R0100/C0020 Initial absolute values before shock  Assets  Health mortality risk This is the absolute value of the assets sensitive to health mortality risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0100/C0030 Initial absolute values before shock  Liabilities  Health mortality risk This is the absolute value of liabilities sensitive to health mortality risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0040 Absolute values after shock  Assets  Health mortality risk This is the absolute value of the assets sensitive to health mortality risk charge, after the shock (i.e. permanent increase in mortality rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0100/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health mortality risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to health mortality risk charge, after the shock (i.e. permanent increase in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0060 Absolute value after shock  Net solvency capital requirement  Health mortality risk This is the net capital charge for health mortality risk, after adjustment for the loss absorbing capacity of technical provisions. If R0010/C0010=1, this item represents net capital charge for health mortality risk calculated using simplifications. R0100/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health mortality risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to health mortality risk charge, after the shock (permanent increase in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0080 Absolute value after shock  Gross solvency capital requirement  Health mortality risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health mortality risk. If R0010/C0010=1, this item represents gross capital charge for health mortality risk calculated using simplifications. R0200/C0020 Initial absolute values before shock  Assets  Health longevity risk This is the absolute value of the assets sensitive to health longevity risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0200/C0030 Initial absolute values before shock  Liabilities  Health longevity risk This is the absolute value of liabilities sensitive to health longevity risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0040 Absolute values after shock  Assets  Health longevity risk This is the absolute value of the assets sensitive to health longevity risk after the shock (i.e. permanent decrease in mortality rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0200/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health longevity risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to health longevity risk, after the shock (i.e. permanent decrease in mortality rates. The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0060 Absolute value after shock  Net solvency capital requirement  Health longevity risk This is the net capital charge for health longevity risk, after adjustment for the loss absorbing capacity of technical provisions. If R0020/C0010=1, this item represents net capital charge for health longevity risk calculated using simplifications. R0200/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health longevity risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to health longevity risk, after the shock (permanent decrease in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0080 Absolute value after shock  Gross solvency capital requirement  Health longevity risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health longevity risk. If R0020/C0010=1, this item represents gross capital charge for health longevity risk calculated using simplifications. R0300/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk This is the net capital charge for health disability  morbidity risk, after adjustment for the loss absorbing capacity of technical provisions. R0300/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk. R0310/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk  Medical expense This is the net capital charge for health disability  morbidity risk  Medical expense, after adjustment for the loss absorbing capacity of technical provisions. If R0030/C0010=1, this item represents net capital charge for health disability  morbidity risk  Medical expense calculated using simplifications. R0310/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk  Medical expense This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk  Medical expense. If R0030/C0010=1, this item represents gross capital charge for health disability  morbidity risk  Medical expense calculated using simplifications. R0320/C0020 Initial absolute values before shock  Assets  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of the assets sensitive to health disability  morbidity risk  Medical expense charge due to an increase of medical payments, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. If R0030/C0010=1, this row shall not be filled in. R0320/C0030 Initial absolute values before shock  Liabilities  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of liabilities sensitive to health disability  morbidity risk  Medical expense charge due to an increase of medical payments, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0320/C0040 Absolute values after shock  Assets  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of the assets sensitive to health disability  morbidity risk  Medical expense charge due to an increase of medical payments, after the shock (i.e. as prescribed by standard formula). Recoverables from reinsurance and SPVs shall not be included in this cell. If R0030/C0010=1, this row shall not be filled in. R0320/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health disability  morbidity risk  Medical expense charge due to an increase of medical payments, after the shock (i.e. as prescribed by standard formula). The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0320/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk  Medical expense  increase of medical payments This is the net capital charge for health disability  morbidity risk  Medical expense  increase of medical payments, after adjustment for the loss absorbing capacity of technical provisions. If R0030/C0010=1, this row shall not be filled in. R0320/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) underlying health disability  morbidity risk  Medical expense charge expenses  increase of medical payments, after the shock (i.e. as prescribed by standard formula) as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0320/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk  Medical expense  increase of medical payments This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk  Medical expense  increase of medical payments. If R0030/C0010=1, this row shall not be filled in. R0330/C0020 Initial absolute values before shock  Assets  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of the assets sensitive to health disability  morbidity risk  Medical expense charge due to an decrease of medical payments, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. If R0030/C0010=1, this row shall not be filled in. R0330/C0030 Initial absolute values before shock  Liabilities  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of liabilities sensitive to health disability  morbidity risk  Medical expense charge due to an decrease of medical payments, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0330/C0040 Absolute values after shock  Assets  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of the assets sensitive to health disability  morbidity risk  Medical expense charge due to an decrease of medical payments, after the shock (i.e. as prescribed by standard formula). Recoverables from reinsurance and SPVs shall not be included in this cell. If R0030/C0010=1, this row shall not be filled in. R0330/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health disability  morbidity risk  Medical expense charge due to an decrease of medical payments, after the shock (i.e. as prescribed by standard formula). The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0330/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk  Medical expense  decrease of medical payments This is the net capital charge for health disability  morbidity risk  Medical expense  decrease of medical payments, after adjustment for the loss absorbing capacity of technical provisions. If R0030/C0010=1, this row shall not be filled in. R0330/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) underlying health disability  morbidity risk  Medical expense charge  decrease of medical payments, after the shock (i.e. as prescribed by standard formula) as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0330/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk  Medical expense  increase of medical payments This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk  Medical expense  decrease of medical payments. If R0030/C0010=1, this row shall not be filled in. R0340/C0020 Initial absolute values before shock  Assets  Health disability  morbidity risk  Income protection This is the absolute value of the assets sensitive to health disability  morbidity risk  Income protection, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0340/C0030 Initial absolute values before shock  Liabilities  Health disability  morbidity risk  Income protection This is the absolute value of liabilities sensitive to health disability  morbidity risk  Income protection charge, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0340/C0040 Absolute values after shock  Assets  Health disability  morbidity risk  Income protection This is the absolute value of the assets sensitive to health disability  morbidity risk  Income protection charge, after the shock (i.e. as prescribed by standard formula). Recoverables from reinsurance and SPVs shall not be included in this cell. R0340/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Income protection This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health disability  morbidity risk  Income protection, after the shock (i.e. as prescribed by standard formula). The amount of TP shall be net of reinsurance and SPV recoverables. R0340/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk  Income protection This is the net capital charge for health disability  morbidity risk  Income protection, after adjustment for the loss absorbing capacity of technical provisions. If R0040/C0010=1, this item represents net capital charge for health disability  morbidity risk  Income protection calculated using simplifications. R0340/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Income protection This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) underlying health disability  morbidity risk  Income protection charge, after the shock (i.e. as prescribed by standard formula) as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. R0340/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk  Income protection This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk  Income protection. If R0040/C0010=1, this item represents gross capital charge for health disability  morbidity risk  Income protection calculated using simplifications. R0400/C0060 Absolute value after shock  Net solvency capital requirement  SLT Health lapse risk This is the overall net capital charge for SLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, after adjustment for the loss absorbing capacity of technical provisions R0400/C0080 Absolute value after shock  Gross solvency capital requirement  SLT Health lapse risk This is the overall gross capital charge (before the loss absorbing capacity for technical provisions) for SLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. R0410/C0020 Initial absolute values before shock  Assets  SLT health lapse risk  risk of increase in lapse This is the absolute value of the assets sensitive to the risk of an increase in lapse rates, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0030 Initial absolute values before shock  Liabilities  SLT health lapse risk  risk of increase in lapse This is the absolute value of liabilities sensitive to the risk of an increase in lapse rates, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0040 Absolute values after shock  Assets  SLT health lapse risk risk of increase in lapse This is the absolute value of the assets sensitive to the risk of an increase in lapse rates after the shock (i.e. permanent increase in the rates of lapse). Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  SLT health lapse risk risk of increase in lapse This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to the risk of an increase in lapse rates, after the shock (i.e. permanent increase of the rates of lapse). The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0060 Absolute value after shock  Net solvency capital requirement  SLT health lapse risk risk of increase in lapse This is the net capital charge for the risk of a permanent increase in lapse rates, after adjustment for the loss absorbing capacity of technical provisions. If R0050/C0010=1, this item represents net capital charge for a permanent increase in SLT health lapse rates referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated using simplified calculation for SLT health lapse rate R0410/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  SLT health lapse risk  risk of increase in lapse This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) underlying the risk of a permanent increase in lapse rates, after the shock (permanent increase in lapse rates) as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0080 Absolute value after shock  Gross solvency capital requirement  SLT health lapse risk risk of increase in lapse This is the gross capital charge (excluding the loss absorbing capacity for technical provisions) for the risk of a permanent increase in lapse rates. If R0050/C0010=1, this item represents gross capital charge for a permanent increase in lapse rates, calculated using simplified calculation for SLT health lapse rate referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. R0420/C0020 Initial absolute values before shock  Assets  SLT health lapse risk  risk of decrease in lapse This is the absolute value of the assets sensitive to the risk of a permanent decrease in lapse rates, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0420/C0030 Initial absolute values before shock  Liabilities  SLT health lapse risk  risk of decrease in lapse This is the absolute value of liabilities sensitive to the risk of a permanent decrease in lapse rates, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0040 Absolute values after shock  Assets  SLT health lapse risk risk of decrease in lapse This is the absolute value of the assets sensitive to the risk of a permanent decrease in lapse rates, after the shock (i.e. permanent decrease in the rates of lapse). Recoverables from reinsurance and SPVs shall not be included in this cell. R0420/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  SLT health lapse risk risk of decrease in lapse This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent decrease in lapse rates, after the shock (i.e. permanent decrease of the rates of lapse). The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0060 Absolute value after shock  Net solvency capital requirement  SLT health lapse risk risk of decrease in lapse This is the net capital charge for the risk of a permanent decrease in lapse rates, after adjustment for the loss absorbing capacity of technical provisions. If R0050/C0010=1, this item represents net capital charge for a permanent decrease in SLT health rates referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated using simplified calculation for SLT health lapse rate R0420/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  SLT health lapse risk risk of decrease in lapse This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent decrease in lapse rates, after the shock (permanent decrease in lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0080 Absolute value after shock  Gross solvency capital requirement  SLT health lapse risk  risk of decrease in lapse This is the gross capital charge (before the loss absorbing capacity for technical provisions) for the risk of a permanent decrease in lapse rates If R0050/C0010=1, this item represents gross capital charge for a permanent decrease in SLT health rates referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated using simplified calculation for SLT health lapse rate. R0430/C0020 Initial absolute values before shock  Assets  SLT health lapse risk  mass lapse risk This is the absolute value of the assets sensitive to mass lapse risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430/C0030 Initial absolute values before shock  Liabilities  SLT health lapse risk mass lapse risk This is the absolute value of liabilities sensitive to mass lapse risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0040 Absolute values after shock  Assets  SLT health lapse risk  mass lapse risk This is the absolute value of the assets sensitive to mass lapse risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  SLT health lapse risk  mass lapse risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to mass lapse risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0060 Absolute value after shock  Net solvency capital requirement  SLT health lapse risk  mass lapse risk This is the net capital charge for SLT health lapse risk  mass lapse risk, after adjustment for the loss absorbing capacity of technical provisions. R0430/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health lapse risk  mass lapse risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to mass lapse risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0080 Absolute value after shock  Gross solvency capital requirement  SLT health lapse risk  mass lapse risk This is the gross capital charge (excluding the loss absorbing capacity for technical provisions) for SLT health lapse risk  mass lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. R0500/C0020 Initial absolute values before shock  Assets  Health expense risk This is the absolute value of the assets sensitive to expense risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0030 Initial absolute values before shock  Liabilities  Health expense risk This is the absolute value of liabilities sensitive to expense risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0040 Absolute values after shock  Assets  Health expense risk This is the absolute value of the assets sensitive to health expense risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health expense risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health expense risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0060 Absolute value after shock  Net solvency capital requirement  Health expense risk This is the net capital charge for health expense risk, after adjustment for the loss absorbing capacity of technical provisions. If R0060/C0010=1, this item represents net capital charge for health expense risk calculated using simplified calculations. R0500/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health expense risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to expense risk charge, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0080 Absolute value after shock  Gross solvency capital requirement  Health expense risk This is the gross capital charge (excluding the loss absorbing capacity of technical provisions) for health expense risk. If R0060/C0010=1, this item represents gross capital charge for health expense risk calculated using simplified calculations. R0600/C0020 Initial absolute values before shock  Assets  Health revision risk This is the absolute value of the assets sensitive to health revision risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0600/C0030 Initial absolute values before shock  Liabilities Health revision risk This is the absolute value of liabilities sensitive to health revision risk charge, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0040 Absolute values after shock  Assets  Health revision risk This is the absolute value of the assets sensitive to health revision risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0600/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health revision risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health revision risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0060 Absolute value after shock  Net solvency capital requirement  Health revision risk This is the net capital charge for health revision risk, after adjustment for the loss absorbing capacity of technical provisions. R0600/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health revision risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to health revision risk charge, after the shock (i.e. as prescribed by standard formula, a % increase in the annual amount payable for annuities exposed to revision risk). The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0080 Absolute value after shock  Gross solvency capital requirement  Health revision risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health revision risk. R0700/C0060 Diversification within SLT health underwriting risk module  Net This is the diversification effect within the SLT health underwriting risk module referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, as a result of the aggregation of the net capital requirements (after adjustment for the loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value if they reduce the capital requirement. R0700/C0080 Diversification within SLT health underwriting risk module  Gross This is the diversification effect within the SLT health underwriting risk module referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, as a result of the aggregation of the gross capital requirements (before the loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value if they reduce the capital requirement. R0800/C0060 Net solvency capital requirement  SLT health underwriting risk This is the total net capital charge for SLT health underwriting risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, after adjustment of the loss absorbing capacity of technical provisions. R0800/C0080 Gross solvency capital  SLT health underwriting risk This is the total gross capital charge for SLT health underwriting risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, before adjustment of the loss absorbing capacity of technical provisions. Further details on revision risk R0900/C0090 Revision shock USP Revision shock  undertaking specific parameter as calculated by the undertaking and approved by the supervisory authority. This item is not reported where no undertaking specific parameter is used. NSLT Health premium and reserve risk R1000 R1030/C0100 Standard deviation for premium risk  USP This is the undertaking specific standard deviation for premium risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance as calculated by the undertaking and approved or prescribed by the supervisory authority. This item is not reported where no undertaking specific parameter is used. R1000 R1030/C0110 USP Standard Deviation gross/net Identify if the USP standard Deviation was applied gross or net. One of the options in the following closed list shall be used: 1  USP gross 2  USP net R1000 R1030/C0120 Standard deviation for premium risk  USP  Adjustment factor for non  proportional reinsurance This is the undertaking specific adjustment factor for non proportional reinsurance of each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, which allows undertakings to take into account the risk mitigating effect of particular per risk excess of loss (XL) reinsurance  as calculated by the undertaking and approved or prescribed by the supervisory authority Where no undertaking specific parameter is used, this cell shall be left blank. R1000 R1030/C0130 Standard deviation for reserve risk  USP This is the undertaking specific standard deviation for reserve risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance as calculated by the undertaking and approved or prescribed by the supervisory authority. This item is not reported where no undertaking specific parameter is used. R1000 R1030/C0140 Volume measure for premium and reserve risk  volume measure for premium risk: Vprem The volume measure for premium risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance R1000 R1030/C0150 Volume measure for premium and reserve risk Volume measure reserve risk: Vres The volume measure for reserve risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance R1000 R1030/C0160 Volume measure for premium and reserve risk  Geographical Diversification This represents the geographical diversification to be used for the volume measure for premium and reserve risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance. If the factor for geographical diversification is not calculated, then this item is set to the default value of 1. R1000 R1030/C0170 Volume measure for premium and reserve risk  V The volume measure for NSLT health premium and reserve risk referred to in Title I Chapter V Sections 4 and 12 of Delegated Regulation (EU) 2015/35, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance R1040/C0170 Total Volume measure for premium and reserve risk The total volume measure for premium and reserve risk, equal to the sum of the volume measures for premium and reserve risk for all lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. R1050/C0100 Combined standard deviation This is the combined standard deviation for premium and reserve risk for all segments. R1100/C0180 Solvency capital requirement  NSLT health premium and reserve risk This is the total capital charge for the NSLT health premium and reserve risk sub module referred to in Title I Chapter V Sections 4 and 12 of Delegated Regulation (EU) 2015/35. R1200/C0190 Initial absolute values before shock  Assets  Lapse risk This is the absolute value of the assets sensitive to the NSLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R1200/C0200 Initial absolute values before shock  Liabilities  Lapse risk This is the absolute value of liabilities sensitive to the NSLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R1200/C0210 Absolute values after shock  Assets  Lapse risk This is the absolute value of the assets sensitive to the NSLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R1200/C0220 Absolute values after shock Liabilities  Lapse risk This is the absolute value of the liabilities sensitive to lapse risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R1200/C0230 Absolute value after shock  Solvency capital requirement  Lapse risk This is the capital charge for NSLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. R1300/C0240 Diversification within NSLT health underwriting risk  gross This is the diversification effect within the NSLT health underwriting risk sub module referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, as a result of the aggregation of the capital requirements for NSLT health premium and reserve risk and NSLT health lapse risk. Diversification shall be reported as a negative value if they reduce the capital requirement. R1400/C0240 Total solvency capital requirement for NSLT health underwriting This is the total capital charge for the NSLT health underwriting risk sub module referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. Health catastrophe risk R1500/C0250 Net solvency capital requirement for health catastrophe risks  Mass accident risk sub module The net solvency capital requirement for the mass risk sub module calculated after loss absorbing capacity of technical provisions R1500/C0260 Gross solvency capital requirement for health catastrophe risks  Mass accident risk sub module The gross solvency capital requirement for the mass risk sub module, calculated before loss absorbing capacity of technical provisions. R1510/C0250 Net solvency capital requirement for health catastrophe risks  Accident concentration risk The net solvency capital requirement for the accident concentration risk sub module, calculated after loss absorbing capacity of technical provisions R1510/C0260 Gross solvency capital requirement for health catastrophe risks  Accident concentration risk The gross solvency capital requirement for the accident concentration risk sub module calculated before loss absorbing capacity of technical provisions. R1520/C0250 Net solvency capital requirement for health catastrophe risks  Pandemic risk The net solvency capital requirement for the pandemic risk sub module, calculated after loss absorbing capacity of technical provisions. R1520/C0260 Gross solvency capital requirement for health catastrophe risks  Pandemic risk The gross solvency capital requirement for the pandemic risk sub module is calculated before loss absorbing capacity of technical provisions. R1530/C0250 Diversification within health catastrophe risk  Net This is the diversification effect within the health catastrophe risk sub module as a result of the aggregation of the capital requirements for the risks of a mass accident, accident concentration and pandemic risk, calculated after loss absorbing capacity of technical provisions R1530/C0260 Diversification within health catastrophe risk  Gross This is the diversification effect within the health catastrophe risk sub module as a result of the aggregation of the capital requirements for the risks of a mass accident, accident concentration and pandemic risk, calculated after loss absorbing capacity of technical provisions. R1540/C0250 Total net solvency capital requirement for health catastrophe risk This is the total net capital charge (after loss absorbing capacity of technical provisions) for the health catastrophe risk sub module R1540/C0260 Total gross solvency capital requirement for health catastrophe risk This is the total gross capital charge for the health catastrophe risk sub  module (before loss absorbing capacity of technical provisions) Total health underwriting risk R1600/C0270 Diversification within health underwriting risk module  Net This is the diversification effect within the health underwriting risk sub module as a result of the aggregation of the capital requirements SLT health underwriting risk sub module, NSLT health underwriting risk sub module and health catastrophe risk sub module, referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated after loss absorbing capacity of technical provision. R1600/C0280 Diversification within health underwriting risk module  Gross This is the diversification effect within the health underwriting risk sub module as a result of the aggregation of the capital requirements SLT health underwriting risk sub module, NSLT health underwriting risk sub module and health catastrophe risk sub module, referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated before loss absorbing capacity of technical provisions. R1700/C0270 Total net solvency capital requirement for health underwriting risk This is the total net solvency capital requirement for the health underwriting risk module. R1700/C0280 Total gross solvency capital requirement for health underwriting risk This is the total gross solvency capital requirement for the health underwriting risk module. S.26.05  Solvency Capital Requirement  Non Life underwriting risk General comments: This section relates to annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.05.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. All values shall be reported net of reinsurance and other risk mitigating techniques. Amounts before and after shock shall be filled in with the amount of assets and liabilities sensitive to that shock. For the liabilities the assessment shall be done at the most granular level available between contract and homogeneous risk group. This means that if a contract/HRG is sensitive to a shock the amount of liabilities associated to that contract/HRG shall be reported as amount sensitive to that shock. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Captives simplifications  non life premium and reserve risk Identify whether a captive undertaking used simplifications for the calculation of non life premium and reserve risk. One of the options in the following closed list shall be used: 1  Simplifications used 2  Simplifications not used If R0010/C0010 = 1, only C0060, C0070 and C0090 shall be filled in for R0100  R0230. Non life premium and Reserve Risk R0100 R0210/C0020 Standard deviation for premium risk  USP Standard Deviation This is the undertaking specific standard deviation for premium risk for each segment as calculated by the undertaking and approved or prescribed by the supervisory authority. This item is not reported where no undertaking specific parameter is used. R0100 R0210/C0030 USP Standard Deviation gross/net Identify if the USP standard Deviation was applied gross or net. One of the options in the following closed list shall be used: 1  USP gross 2  USP net R0100 R0210/C0040 Standard deviation for premium risk  USP  Adjustment factor for non  proportional reinsurance This is the undertaking specific adjustment factor for non  proportional reinsurance of each segment allows undertakings to take into account the risk  mitigating effect of particular per risk excess of loss reinsurance  as calculated by the undertaking and approved or prescribed by the supervisory authority. This item is not reported where no undertaking specific parameter is used. R0100 R0210/C0050 Standard deviation for reserve risk  USP This is the undertaking specific standard deviation for reserve risk each segment as calculated by the undertaking and approved or prescribed by the supervisory authority. This item is not reported where no undertaking specific parameter is used. R0100 R0210/C0060 Volume measure for premium and reserve risk  volume measure for premium risk: Vprem The volume measure for premium risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. R0100 R0210/C0070 Volume measure for premium and reserve risk Volume measure reserve risk: Vres The volume measure for reserve risk for each segment, equal to the best estimate for the provisions for claims outstanding for the segment, after deduction of the amount recoverable from reinsurance contracts and special purpose vehicles. R0100 R0210/C0080 Volume measure for premium and reserve risk  Geographical Diversification  Geographical diversification used for the volume measure for each segment If the factor for geographical diversification is not calculated, then this item is set to the default value of 1. R0100 R0210/C0090 Volume measure for premium and reserve risk  V The volume measure for non  life premium and reserve risk for each segment If R0010/C0010 = 1, this item shall represent the capital requirement for non  life premium and reserve risk of particular segment calculated using simplifications R0220/C0090 Total Volume measure for premium and reserve risk The total volume measure for premium and reserve risk, equal to the sum of the volume measures for premium and reserve risk for all segments: R0230/C0020 Combined standard deviation This is the combined standard deviation for premium and reserve risk for all segments. If R0010/C0010=1, this item represents total capital charge for non life premium and reserve risk sub module calculated using simplified calculation. R0300/C0100 Total capital requirement for non  life premium and reserve risk This is the total capital charge for the non life premium and reserve risk sub module. Non life lapse risk R0400/C0110 Initial absolute values before shock  Assets  Non life underwriting risk  Lapse risk This is the absolute value of the assets sensitive to the non life lapse risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0400/C0120 Initial absolute values before shock  Liabilities  Non life underwriting risk  Lapse risk This is the absolute value of liabilities sensitive to the non life lapse risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0400/C0130 Absolute values after shock  Assets  Non life underwriting risk  Lapse risk This is the absolute value of the assets sensitive to non life lapse risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0400/C0140 Absolute values after shock  Liabilities  Non life underwriting risk  Lapse risk This is the absolute value of the liabilities sensitive to non life lapse risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0400/C0150 Solvency capital requirement  Non life underwriting risk  Lapse risk This is the capital charge for non life underwriting lapse risk. Non life catastrophe risk R0500/C0160 Capital requirement for non life catastrophe risk This is the total non life catastrophe risk capital requirement. Total non life underwriting risk R0600/C0160 Diversification within non life underwriting risk module This is the diversification effect within the non life underwriting risk sub module as a result of the aggregation of the capital requirements premium and reserve risk, catastrophe risk and lapse risk. Diversification shall be reported as a negative value if they reduce the capital requirement. R0700/C0160 Total capital requirement for non life underwriting risk This is the solvency capital requirement for non life underwriting risk sub module. S.26.06  Solvency Capital Requirements  Operational risk General comments: This section relates to annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.06.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0100/C0020 Life gross technical provisions (excluding risk margin) This is technical provisions for life insurance obligations. For these purposes, technical provisions shall not include the risk margin, and shall be without deduction of recoverables from reinsurance contracts and special purpose vehicles. R0110/C0020 Life gross technical provisions unit linked (excluding risk margin) This is technical provisions for life insurance obligations where the investment risk is borne by the policyholders. For these purposes, technical provisions shall not include the risk margin, and shall be without deduction of recoverables from reinsurance contracts and special purpose vehicles. R0120/C0020 Non life gross technical provisions (excluding risk margin) This is technical provisions for non life insurance obligations. For these purposes, technical provisions shall not include the risk margin, and shall be without deduction of recoverables from reinsurance contracts and special purpose vehicles. R0130/C0020 Capital requirement for operational risk based on technical provisions This is the capital requirement for operational risk based on technical provisions R0200/C0020 Earned life gross premiums (previous 12 months) Premium earned during the previous 12 months for life insurance obligations, without deducting premium ceded to reinsurance R0210/C0020 Earned life gross premiums unit linked (previous 12 months) Premium earned during the previous 12 months for life insurance obligations where the investment risk is borne by the policyholders without deducting premium ceded to reinsurance R0220/C0020 Earned non life gross premiums (previous 12 months) Premium earned during the previous 12 months for non life insurance obligations, without deducting premiums ceded to reinsurance R0230/C0020 Earned life gross premiums (12 months prior to the previous 12 months) Premium earned during the 12 months prior to the previous 12 months for life insurance obligations, without deducting premium ceded to reinsurance R0240/C0020 Earned life gross premiums unit linked (12 months prior to the previous 12 months) Premium earned during the 12 months prior to the previous 12 months for life insurance obligations where the investment risk is borne by the policy holders without deducting premium ceded to reinsurance. R0250/C0020 Earned non life gross premiums (12 months prior to the previous 12 months) Premium earned during the 12 months prior to the previous 12 months for non life insurance obligations, without deducting premiums ceded to reinsurance R0260/C0020 Capital requirement for operational risk based on earned premiums This is the capital requirement for operational risks based on earned premiums. R0300/C0020 Capital requirement for operational risk before capping This is the capital requirement for operational risk before capping adjustment R0310/C0020 Cap based on Basic Solvency Capital Requirement This is the result of the cap percentage applied to the Basic SCR. R0320/C0020 Capital requirement for operational risk after capping This is the capital requirement for operational risk after capping adjustment. R0330/C0020 Expenses incurred in respect of unit linked business (previous 12 months) This is the amount of expenses incurred in the previous 12 months in respect of life insurance where the investment risk is borne by the policyholders. R0340/C0020 Total capital requirement for operational risk This is the capital charge for operational risk. S.26.07  Solvency Capital Requirement  Simplifications General comments: This section relates to annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.07.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 Z0040 Currency for interest rate risk (captives) Identify the ISO 4217 alphabetic code of the currency of issue. Each currency shall be reported in a different line Market risk (including captives) R0010/C0010 C0070 Spread risk (bonds and loans)  Market value  by credit quality step Market value of the assets subject to a capital requirement for spread risk on bonds and loans for each credit quality step where a credit assessment by a nominated ECAI is available R0010/C0080 Spread risk (bonds and loans)  Market value  No rating available Market value of the assets subject to a capital requirement for spread risk on bonds and loans where no credit assessment by a nominated ECAI is available R0020/C0010 C0070 Spread risk (bonds and loans)  Modified duration  by credit quality step Modified duration in years of the assets subject to a capital requirement for spread risk on bonds and loans for each credit quality step where a credit assessment by a nominated ECAI is available R0020/C0080 Spread risk (bonds and loans)  Modified duration  No rating available Modified duration in years of the assets subject to a capital requirement for spread risk on bonds and loans where no credit assessment by a nominated ECAI is available R0030/C0090 Spread risk (bonds and loans)  Increase in unit linked and index linked technical provisions Increase in the technical provisions less risk margin for policies where the policyholders bear the investment risk with embedded options and guarantees that would result from an instantaneous decrease in the value of the assets subject to the capital requirement for spread risk on bonds according to the simplified calculation Interest rate risk (captives) R0040/C0100 Interest rate risk (captives)  Capital requirement  Interest rate up  by currency Capital requirement for the risk of an increase in the term structure of interest rates according to the captive simplified calculation for each currency reported. R0040/C0110 Interest rate risk (Captives)  Capital requirement  Interest rate down  by currency Capital requirement for the risk of a decrease in the term structure of interest rates according to the captive simplified calculation for each currency reported. Life underwriting risk R0100/C0120 Mortality risk  Capital at risk Sum of positive capitals at risk as defined in Article 91 of Delegated Regulation (EU) 2015/35 for all obligations subject to mortality risk R0100/C0160 Mortality risk  Average rate t+1 Average mortality rate during the following 12 (t + 1) months weighted by sum insured for policies with a positive capital at risk R0100/C0180 Mortality risk  Modified duration Modified duration in years of all payments payable on death included in the best estimate for policies with a positive capital at risk R0110/C0150 Longevity risk  Best estimate Best estimate of obligations subject to longevity risk. R0110/C0160 Longevity risk  Average rate t+1 Average mortality rate during the following 12 (t + 1) months weighted by sum insured for policies where a decrease in the mortality rate leads to an increase in technical provisions R0110/C0180 Longevity risk  Modified duration Modified duration in years of all payments to beneficiaries included in the best estimate for policies where a decrease in the mortality rate leads to an increase in technical provisions R0120/C0120 Disability morbidity risk  Capital at risk Sum of positive capitals at risk as defined in Article 93 of Delegated Regulation (EU) 2015/35 for all obligations subject to disability morbidity risk R0120/C0130 Disability morbidity risk  Capital at risk t+1 Capital at risk as defined in R0120/C0120 after 12 (t + 1) months R0120/C0150 Disability morbidity risk  Best estimate Best estimate of obligations subject to disability morbidity risk. R0120/C0160 Disability morbidity risk  Average rate t+1 Average disability morbidity rate during the following 12 months (t + 1) weighted by sum insured for policies with a positive capital at risk R0120/C0170 Disability morbidity risk  Average rate t+2 Average disability morbidity rate during the 12 months after the following 12 months (t+2) weighted by sum insured for policies with a positive capital at risk R0120/C0180 Disability morbidity risk  Modified duration Modified duration in years of all payments on disability morbidity included in the best estimate for policies with a positive capital at risk R0120/C0200 Disability morbidity risk  Termination rates Expected termination rates during the following 12 months for policies with a positive capital at risk R0130/C0140 Lapse risk (up)  Surrender strain Sum of all positive surrender strains as defined in Article 95 of Delegated Regulation (EU) 2015/35. R0130/C0160 Lapse risk (up)  Average rate (t+1) Average lapse rate for policies with positive surrender strains R0130/C0190 Lapse risk (up)  Average run off period Average period in years over which the policies with a positive surrender strain run off R0140/C0140 Lapse risk (down)  Surrender strain Sum of all negative surrender strains as defined in Article 95 of Delegated Regulation (EU) 2015/35. R0140/C0160 Lapse risk (down)  Average rate (t+1) Average lapse rate for policies with negative surrender strains R0140/C0190 Lapse risk (down)  Average run off period Average period in years over which the policies with a negative surrender strain run off R0150/C0180 Life expense risk  Modified duration Modified duration in years of the cash flows included in the best estimate of life insurance and reinsurance obligations R0150/C0210 Life expense risk  Payments Expenses paid related to life insurance and reinsurance during the last 12 months R0150/C0220 Life expense risk  Average inflation rate Weighted average inflation rate included in the calculation of the best estimate of those obligations, where the weights are based on the present value of expenses included in the calculation of the best estimate for servicing existing life obligations. R0160/C0120 Life catastrophe risk  Capital at risk Sum of positive capitals at risk as defined in Article 96 of Delegated Regulation (EU) 2015/35. Health underwriting risk R0200/C0120 Health mortality risk  Capital at risk Sum of positive capitals at risk as defined in Article 97 of Delegated Regulation (EU) 2015/35 for all obligations subject to health mortality risk R0200/C0160 Health mortality risk  Average rate t+1 Average mortality rate during the following 12 months (t + 1) weighted by sum insured for policies with a positive capital at risk R0200/C0180 Health mortality risk  Modified duration Modified duration in years of all payments payable on death included in the best estimate for policies with a positive capital at risk R0210/C0150 Health longevity risk  Best estimate Best estimate of obligations subject to health longevity risk. R0210/C0160 Health longevity risk  Average rate t+1 Average mortality rate during the following 12 months (t + 1) weighted by sum insured for policies where a decrease in the mortality rate leads to an increase in technical provisions R0210/C0180 Health longevity risk  Modified duration Modified duration in years of all payments to beneficiaries included in the best estimate for policies where a decrease in the mortality rate leads to an increase in technical provisions R0220/C0180 Health disability morbidity risk (medical expense)  Modified duration Modified duration in years of the cash flows included in the best estimate of medical expense insurance and reinsurance obligations R0220/C0210 Health disability morbidity risk (medical expense)  Payments Expenses paid related to medical expense insurance and reinsurance during the last 12 months R0220/C0220 Health disability morbidity risk (medical expense)  Average inflation rate Weighted average rate of inflation on medical payments included in the calculation of the best estimate of those obligations, where the weights are based on the present value of medical payments included in the calculation of the best estimate of those obligations. R0230/C0120 Health disability morbidity risk (income protection)  Capital at risk Sum of positive capitals at risk as defined in Article 100 of Delegated Regulation (EU) 2015/35 for all obligations subject to disability morbidity risk (income protection) R0230/C0130 Health disability morbidity risk (income protection)  Capital at risk t+1 Capital at risk as defined in R0230/C0120 after 12 months R0230/C0150 Health disability morbidity risk (income protection)  Best estimate Best estimate of obligations subject to disability morbidity risk. R0230/C0160 Health disability morbidity risk (income protection)  Average rate t+1 Average disability morbidity rate during the following 12 (t + 1) months weighted by sum insured for policies with a positive capital at risk R0230/C0170 Health disability morbidity risk (income protection)  Average rate t+2 Average disability morbidity rate during the 12 months after the following 12 months (t + 2) weighted by sum insured for policies with a positive capital at risk R0230/C0180 Health disability morbidity risk (income protection)  Modified duration Modified duration in years of all payments on disability morbidity included in the best estimate for policies with a positive capital at risk R0230/C0200 Health disability morbidity risk (income protection)  Termination rates Expected termination rates during the following 12 months for policies with a positive capital at risk R0240/C0140 Health SLT lapse risk (up)  Surrender strain Sum of all positive surrender strains as defined in Article 102 of Delegated Regulation (EU) 2015/35. R0240/C0160 Health SLT lapse risk (up)  Average rate t+1 Average lapse rate for policies with positive surrender strains R0240/C0190 Health SLT lapse risk (up)  Average run off period Average period in years over which the policies with a positive surrender strain run off R0250/C0140 Health SLT lapse risk (down)  Surrender strain Sum of all negative surrender strains as defined in Article 102 of Delegated Regulation (EU) 2015/35. R0250/C0160 Health SLT lapse risk (down)  Average rate t+1 Average lapse rate for policies with negative surrender strains R0250/C0190 Health SLT lapse risk (down)  Average run off period Average period in years over which the policies with a negative surrender strain run off R0260/C0180 Health expense risk  Modified duration Modified duration in years of the cash flows included in the best estimate of health insurance and reinsurance obligations R0260/C0210 Health expense risk  Payments Expenses paid related to health insurance and reinsurance during the last 12 months R0260/C0220 Health expense risk  Average inflation rate Weighted average inflation rate included in the calculation of the best estimate of these obligations, weighted by the present value of expenses included in the calculation of the best estimate for servicing existing health obligations. S.27.01  Solvency Capital Requirement  Non life and health catastrophe risk General comments: This section relates to annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.27.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. This template is designed to allow an understanding of how the catastrophe risk module of the SCR has been calculated and what are the main drivers. For every type of catastrophe risk the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles must be determined. This calculation is prospective and must be based on the reinsurance program of the next reporting year as described in the reinsurance templates for Facultative covers (S.30.01 and S.30.02) and Outgoing reinsurance program in the next reporting year (S.30.03 and S.30.04). Undertakings need to estimate their recoveries from risk mitigation in line with the Directive 2009/138/EC, Delegated Regulation (EU) 2015/35 and any relevant technical standard. Undertakings shall complete the catastrophe reporting template only to the granularity required to perform this calculation. Under the non life and health underwriting risk modules, catastrophe risk is defined as the risk of loss, or of adverse change in the value of insurance liabilities, resulting from significant uncertainty of pricing and provisioning assumptions related to extreme or exceptional events as set out in Article 105(2)(b) and (4)(c) of the Directive 2009/138/EC. The reported capital requirements reflects the capital requirements before and after risk mitigation which is the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles. The reported capital requirement after risk mitigation is before the loss absorbing capacity of technical provisions. The default value of the risk mitigation shall be reported as a positive value in order to be deducted. In case the diversification effect reduces the capital requirement the default value of the diversification shall be reported as a negative value. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 Non life catastrophe risk  Summary C0010/R0010 SCR before risk mitigation  Natural catastrophe risk This is the total catastrophe risk before risk mitigation arising from all natural catastrophe perils and taking into consideration the diversification effect between the perils given in C0010/R0070. C0010/R0020 R0060 SCR before risk mitigation  Natural catastrophe risk perils This is the total capital requirement before risk mitigation per natural catastrophe peril, taking into consideration the diversification effect between zones and regions. Per natural peril this amount is equal to the Catastrophe Risk Charge before risk mitigation. C0010/R0070 SCR before risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different natural catastrophe perils. C0020/R0010 Total risk mitigation  Natural catastrophe risk This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles arising from all natural catastrophe perils and taking into consideration the diversification effect between the perils given in C0020/R0070. C0020/R0020 R0060 Total risk mitigation  Natural catastrophe risk perils This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles per natural catastrophe peril. C0020/R0070 Total risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to different natural catastrophe perils. C0030/R0010 SCR after risk mitigation  Natural catastrophe risk This is the total catastrophe risk after risk mitigation arising from all natural catastrophe perils and taking into consideration the diversification effect between the perils given in C0030/R0070. C0030/R0020 R0060 SCR after risk mitigation  Natural catastrophe risk perils This is the total capital requirement after risk mitigation per natural catastrophe peril, taking into consideration the diversification effect between zones and regions. Per natural peril this amount is equal to the Catastrophe Risk Charge after risk mitigation. C0030/R0070 SCR after risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different natural catastrophe perils. C0010/R0080 SCR before risk mitigation  Catastrophe risk non proportional property reinsurance This is the total catastrophe risk before risk mitigation arising from non proportional property reinsurance. C0020/R0080 Total risk mitigation  Catastrophe risk non proportional property reinsurance This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles for non proportional property reinsurance. C0030/R0080 SCR after risk mitigation  Catastrophe risk non proportional property reinsurance This is the total catastrophe risk after risk mitigation arising from non proportional property reinsurance. C0010/R0090 SCR before risk mitigation  Man made catastrophe risk This is the total catastrophe risk before risk mitigation arising from all man made perils and taking into consideration the diversification effect between the perils given in C0010/R0160. C0010/R0100 R0150 SCR before risk mitigation  Man made catastrophe risk perils This is the total capital requirement before risk mitigation per man made peril, taking into consideration the diversification effect between sub perils. Per man made peril this amount is equal to the Catastrophe Risk Charge before risk mitigation. C0010/R0160 SCR before risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different man made perils. C0020/R0090 Total risk mitigation  Man made catastrophe risk This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles arising from all man made perils and taking into consideration the diversification effect between the perils given in C0020/R0160. C0020/R0100 R0150 Total risk mitigation  Man made catastrophe risk perils This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles per man made catastrophe peril. C0020/R0160 Total risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to different man made perils. C0030/R0090 SCR after risk mitigation  Man made catastrophe risk This is the total catastrophe risk after risk mitigation arising from all man made catastrophe perils and taking into consideration the diversification effect between the perils given in C0030/R0160. C0030/R0100 R0150 SCR after risk mitigation  Man made catastrophe risk perils This is the total capital requirement after risk mitigation per man made catastrophe peril, taking into consideration the diversification effect between sub perils. Per man made peril this amount is equal to the Catastrophe Risk Charge after risk mitigation. C0030/R0160 SCR after risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different man made catastrophe perils. C0010/R0170 SCR before risk mitigation  Other non life catastrophe risk This is the total catastrophe risk before risk mitigation arising from all other non life perils and taking into consideration the diversification effect between the perils given in C0010/R0180. C0010/R0180 SCR before risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different other non life perils. C0020/R0170 Total risk mitigation  Other non life catastrophe risk This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles arising from all other non life perils and taking into consideration the diversification effect between the perils given in C0020/R0180. C0020/R0180 Total risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to different other non life perils. C0030/R0170 SCR after risk mitigation  Other non life catastrophe risk This is the total catastrophe risk after risk mitigation arising from all other non life catastrophe perils and taking into consideration the diversification effect between the perils given in C0030/R0180. C0030/R0180 SCR after risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different other non life catastrophe perils. C0010/R0190 SCR before risk mitigation  Total Non life catastrophe risk before diversification This is the total catastrophe risk before risk mitigation arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks) before the diversification effect between the sub modules. C0010/R0200 SCR before risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks). C0010/R0210 SCR before risk mitigation  Total Non life catastrophe risk after diversification This is the total catastrophe risk before risk mitigation arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), taking into consideration the diversification effect between the sub modules given in C0010/R0200. C0020/R0190 Total risk mitigation  Total Non life catastrophe risk before diversification This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), before the diversification effect between the sub modules. C0020/R0200 Total risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to different sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks). C0020/R0210 Total risk mitigation  Total Non life catastrophe risk after diversification This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), taking into consideration the diversification effect between the sub modules given in C0020/R0200. C0030/R0190 SCR after risk mitigation  Total Non life catastrophe risk before diversification This is the total catastrophe risk after risk mitigation arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), before the diversification effect between the sub modules. C0030/R0200 SCR after risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks). C0030/R0210 SCR after risk mitigation  Total Non life catastrophe risk after diversification This is the total catastrophe risk after risk mitigation arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), taking into consideration the diversification effect between the sub modules given in item C0030/R0200. Health catastrophe risk  Summary C0010/R0300 SCR before risk mitigation  Health catastrophe risk This is the total catastrophe risk before risk mitigation arising from all Health catastrophe risk sub modules and taking into consideration the diversification effect between the sub modules given in C0010/R0340. C0010/R0310 R0330 SCR before risk mitigation  Health catastrophe risk sub modules This is the total capital requirement before risk mitigation per Health catastrophe risk sub modules, taking into consideration the diversification effect between the countries. Per Health catastrophe risk sub module this amount is equal to the Catastrophe Risk Charge before risk mitigation. C0010/R0340 SCR before risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different Health catastrophe risk sub modules. C0020/R0300 Total risk mitigation  Health catastrophe risk This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles arising from all Health catastrophe risk sub modules and taking into consideration the diversification effect between the sub modules given in C0020/R0340. C0020/R0310 R0330 Total risk mitigation  Health catastrophe risk sub modules This is the total risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles per Health catastrophe risk sub module. C0020/R0340 Total risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to different Health catastrophe risk sub modules. C0030/R0300 SCR after risk mitigation  Health catastrophe risk This is the total catastrophe risk after risk mitigation arising from all Health catastrophe risk sub modules and taking into consideration the diversification effect between the sub modules given in C0030/R0340. C0030/R0310 R0330 SCR after risk mitigation  Health catastrophe risk sub modules This is the total capital requirement after risk mitigation per Health catastrophe risk sub module, taking into consideration the diversification effect between countries. Per Health catastrophe risk sub module this amount is equal to the Catastrophe Risk Charge after risk mitigation. C0030/R0340 SCR after risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different Health catastrophe risk sub modules. Non life catastrophe risk Natural catastrophe risk  Windstorm C0040/R0610 R0780 Estimation of the gross premium to be earned  Other Regions An estimate of the premiums to be earned by the insurance or reinsurance undertaking, during the following year in relation to the 14 regions other than the EEA regions (include regions as specified in Annex III, except the ones specified in Annex V or in Annex XIII of Delegated Regulation (EU) 2015/35), for the contract in relation to the obligations of lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35 Fire and other damage covering windstorm risk, including the proportional reinsurance obligations and marine, aviation and transport insurance covering onshore property damage by windstorm, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0040/R0790 Estimation of the gross premium to be earned  Total Windstorm Other Regions before diversifications Total of the estimate of the premiums to be earned by the insurance or reinsurance undertaking before diversification, during the following year for the other 14 regions other than the EEA regions. C0050/R0400 R0590 Exposure  EEA Region The sum of the total insured per each of the 20 EEA regions for lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Fire and other damage, including the proportional reinsurance obligations, in relation to contracts that cover windstorm risk and where the risk is situated in this particular EEA region; and  Marine, aviation and transport insurance, including the proportional reinsurance obligations, in relation to contracts that cover onshore property damage by Windstorm and where the risk is situated in this particular EEA region. C0050/R0600 Exposure  Total Windstorm EEA Regions before diversification Total of the exposure before diversification for the 20 EEA regions. C0060/R0400 R0590 Specified Gross Loss  EEA Region Specified gross windstorm loss per each of the 20 EEA regions, taking into consideration the effect of diversification effect between zones. C0060/R0600 Specified Gross Loss  Total Windstorm EEA Regions before diversification Total of the specified gross loss before diversification for the 20 EEA regions. C0070/R0400 R0590 Catastrophe Risk Charge Factor before risk mitigation  EEA Region The risk charge factor per each of the 20 EEA regions for Windstorm, taking into consideration the effect of diversification efferct between zones. C0070/R0600 Catastrophe Risk Charge Factor before risk mitigation  Total Windstorm EEA Regions before diversification Ratio between total specified gross loss and total exposure. C0080/R0400 R0590 Scenario A or B  EEA Region The larger of the capital requirement for Windstorm risk for each of the 20 EEA regions according to scenario A or scenario B. When determining the largest amount of scenario A and B, the risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, shall be taken into account. C0090/R0400 R0590 Catastrophe Risk Charge before risk mitigation  EEA Region Capital requirement before risk mitigation arising from Windstorm for each of the 20 EEA Regions corresponding to the larger of scenario A or B. C0090/R0600 Catastrophe Risk Charge before risk mitigation  Total Windstorm EEA Regions before diversification Total of the capital requirement before risk mitigation arising from Windstorm for the 20 EEA regions. C0090/R0790 Catastrophe Risk Charge before risk mitigation  Total Windstorm Other Regions before diversifications The capital requirement before risk mitigation for Windstorm risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0090/R0800 Catastrophe Risk Charge before risk mitigation  Total Windstorm all Regions before diversification Total of the capital requirement before risk mitigation arising from Windstorm for all regions. C0090/R0810 Catastrophe Risk Charge before risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the Windstorm risks relating to the different regions (both EEA Regions and other regions) C0090/R0820 Catastrophe Risk Charge before risk mitigation  Total Windstorm after diversification This is the total capital requirement before risk mitigation for Windstorm risk, taking into consideration the diversification effect reported in item C0090/R0810. C0100/R0400 R0590 Estimated Risk Mitigation  EEA Region Per each of the 20 EEA Regions, the estimated risk mitigation effect, corresponding to the selected scenario, of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0100/R0600 Estimated Risk Mitigation  Total Windstorm EEA Regions before diversification Total of the estimated risk mitigation arising from Windstorm for the 20 EEA regions. C0100/R0790 Estimated Risk Mitigation  Total Windstorm Other Regions before diversifications For all the regions other the EEA Regions, the estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0100/R0800 Estimated Risk Mitigation  Total Windstorm all Regions before diversification Total of the estimated risk mitigation arising from Windstorm for all regions. C0110/R0400 R0590 Estimated Reinstatement Premiums  EEA Region For each of the 20 EEA Regions, the estimated reinstatement premiums, corresponding to the selected scenario, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0110/R0600 Estimated Reinstatement Premiums  Total Windstorm EEA Regions before diversification Total of the estimated reinstatement premiums for the 20 EEA regions. C0110/R0790 Estimated Reinstatement Premiums  Total Windstorm Other Regions before diversifications For all the regions other than the EEA Regions, the estimated reinstatement premiums, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0110/R0800 Estimated Reinstatement Premiums  Total Windstorm all Regions before diversification Total of the estimated reinstatement premiums for all regions. C0120/R0400 R0590 Catastrophe Risk Charge after risk mitigation  EEA Region Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Windstorms in each of the EEA regions, corresponding to the selected scenario. C0120/R0600 Catastrophe Risk Charge after risk mitigation  Total Windstorm EEA Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles for the 20 EEA regions. C0120/R0790 Catastrophe Risk Charge after risk mitigation  Total Windstorm Other Regions before diversifications Capital requirement after risk mitigation for Windstorm risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, including the deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0120/R0800 Catastrophe Risk Charge after risk mitigation  Total Windstorm all Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles for all regions. C0120/R0810 Catastrophe Risk Charge after risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Windstorm risks relating to the different regions (both EEA Regions and other regions). C0120/R0820 Catastrophe Risk Charge after risk mitigation  Total Windstorm after diversification This is the total capital requirement after risk mitigation for Windstorm risk, taking into consideration the diversification effect given in item C0120/R0810. Natural catastrophe risk  Earthquake C0130/R1040 R1210 Estimation of the gross premium to be earned  Other Regions An estimate of the premiums to be earned by the insurance or reinsurance undertaking, during the following year in relation to each of the 14 regions other than the EEA Regions (include regions as specified in Annex III, except the ones specified in Annex V or in Annex XIII of Delegated Regulation (EU) 2015/35), for the contract in relation to the obligations of lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Fire and other damage covering earthquake risk, including the proportional reinsurance obligations; and  Marine, aviation and transport insurance covering onshore property damage by earthquake, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0130/R1220 Estimation of the gross premium to be earned  Total Earthquake Other Regions before diversification Total of the estimate of the premiums to be earned, by the insurance or reinsurance undertaking, during the following year for the other regions. C0140/R0830 R1020 Exposure  EEA Region The sum of the total insured per each of the 20 EEA regions for the lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Fire and other damage, including the proportional reinsurance obligations, in relation to contracts that cover Earthquake risk and where the risk is situated in this particular EEA region; and  For lines of business Marine, aviation and transport insurance, including the proportional reinsurance obligations, in relation to contracts that cover onshore property damage by Earthquake and where the risk is situated in this particular EEA region. C0140/R1030 Exposure  Total Earthquake EEA Regions before diversification Total of the exposure for the 20 EEA regions. C0150/R0830 R1020 Specified Gross Loss  EEA Region Specified gross Earthquake loss for each of the 20 EEA regions, taking into consideration the effect of diversification effect between zones. C0150/R1030 Specified Gross Loss  Total Earthquake EEA Regions before diversification Total of the specified gross Earthquake loss for the 20 EEA regions. C0160/R0830 R1020 Catastrophe Risk Charge Factor before risk mitigation  EEA Region The Risk Charge Factor per each of the 20 EEA regions for Earthquake according to the Standard Formula, taking into consideration the effect of diversification effect between zones. C0160/R1030 Catastrophe Risk Charge Factor before risk mitigation  Total Earthquake EEA Regions before diversification Ratio between total specified gross loss and total exposure. C0170/R0830 R1020 Catastrophe Risk Charge before risk mitigation  EEA Region Capital requirement before risk mitigation arising from Earthquakes in each of the 20 EEA Regions. C0170/R1030 Catastrophe Risk Charge before risk mitigation  Total Earthquake EEA Regions before diversification Total of the capital requirement before risk mitigation arising from Earthquakes for the 20 EEA regions. C0170/R1220 Catastrophe Risk Charge before risk mitigation  Total Earthquake  Other Regions before diversification The capital requirement before risk mitigation for Earthquake risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0170/R1230 Catastrophe Risk Charge before risk mitigation  Total Earthquake  All Regions before diversification Total of the capital requirement before risk mitigation arising from Earthquakes for all regions. C0170/R1240 Catastrophe Risk Charge before risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the Earthquake risks relating to the different regions (both EEA Regions and Other regions). C0170/R1250 Catastrophe Risk Charge before risk mitigation  Total Earthquake after diversification This is the total capital requirement before risk mitigation for Earthquake risk, taking into consideration the diversification effect given in C0170/R1240. C0180/R0830 R1020 Estimated Risk Mitigation  EEA Region Per each of the 20 EEA Regions the estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0180/R1030 Estimated Risk Mitigation  Total Earthquake EEA Regions before diversification Total of the estimated Risk Mitigation for the 20 EEA regions. C0180/R1220 Estimated Risk Mitigation  Total Earthquake  Other Regions before diversification For all the regions other than the EEA Regions, the estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0180/R1230 Estimated Risk Mitigation  Total Earthquake  All Regions before diversification Total of the estimated Risk Mitigation for all regions. C0190/R0830 R1020 Estimated Reinstatement Premiums  EEA Region Per each of the 20 EEA Regions the estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0190/R1030 Estimated Reinstatement Premiums  Total Earthquake EEA Regions before diversification Total of the estimated reinstatement premiums for the 20 EEA regions. C0190/R1220 Estimated Reinstatement Premiums  Total Earthquake Other Regions before diversification For all the regions other than the EEA Regions, the estimated reinstatement premiums, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0190/R1230 Estimated Reinstatement Premiums  Total Earthquake All Regions before diversification Total of the estimated reinstatement premiums for all regions. C0200/R0830 R1020 Catastrophe Risk Charge after risk mitigation  EEA Region Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Earthquake in each of the 20 EEA regions. C0200/R1030 Catastrophe Risk Charge after risk mitigation  Total Earthquake EEA Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Earthquake for the 20 EEA regions. C0200/R1220 Catastrophe Risk Charge after risk mitigation  Total Earthquake Other Regions before diversification Capital requirement after risk mitigation for Earthquake risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, including the deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0200/R1230 Catastrophe Risk Charge after risk mitigation  Total Earthquake All Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Earthquake for all regions. C0200/R1240 Catastrophe Risk Charge after risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Earthquake risks relating to the different regions (both EEA Regions and Other regions). C0200/R1250 Catastrophe Risk Charge after risk mitigation  Total Earthquake after diversification This is the total capital requirement after risk mitigation for Earthquake risk, taking into consideration the diversification effect given in C0200/R1240. Natural catastrophe risk  Flood C0210/R1410 R1580 Estimation of the gross premiums to be earned  Other Regions An estimate of the premiums to be earned by the insurance or reinsurance undertaking, during the following year in relation to each of the 14 regions other than the EEA Regions (include regions as specified in Annex III, except the ones specified in Annex V or in Annex XIII of Delegated Regulation (EU) 2015/35), for the contract in relation to the obligations of lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Fire and other damage covering flood risk, including the proportional reinsurance obligations;  Marine, aviation and transport insurance covering onshore property damage by flood, including the proportional reinsurance obligations;  Other motor insurance, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0210/R1590 Estimation of the gross premium to be earned  Total Flood Other Regions before diversification Total of the estimate of the premiums to be earned, by the insurance or reinsurance undertaking, during the following year for the other regions. C0220/R1260 R1390 Exposure  EEA Region The sum of the total insured per each of the 14 EEA regions of lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Fire and other damage, including the proportional reinsurance obligations, in relation to contracts that cover Flood risk and where the risk is situated in this particular EEA region;  Marine, aviation and transport insurance, including the proportional reinsurance obligations, in relation to contracts that cover onshore property damage by Flood and where the risk is situated in this particular EEA region; and  Other motor insurance, including the proportional reinsurance obligations, multiplied by 1.5, in relation to contracts that cover onshore property damage by Flood and where the risk is situated in this particular EEA region. C0220/R1400 Exposure  Total Flood EEA Regions before diversification Total of the exposure for the 14 EEA regions. C0230/R1260 R1390 Specified Gross Loss  EEA Region Specified gross Flood loss in each of the 14 EEA regions, taking into consideration the effect of diversification effect between zones. C0230/R1400 Specified Gross Loss  Total Flood EEA Regions before diversification Total of the specified gross Flood loss for the 14 EEA regions. C0240/R1260 R1390 Catastrophe Risk Charge Factor before risk mitigation  EEA Region The Risk Charge Factor per each of the 14 EEA regions for Flood according to the Standard Formula, taking into consideration the effect of diversification effect between zones. C0240/R1400 Catastrophe Risk Charge Factor before risk mitigation  Total Flood EEA Regions before diversification Ratio between total specified gross loss and total exposure. C0250/R1260 R1390 Scenario A or B  EEA Region The larger of the capital requirement for Flood risk in each of the 14 EEA regions according to scenario A or scenario B. When determining the largest amount of scenario A and B, the risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, must be taken into account. C0260/R1260 R1390 Catastrophe Risk Charge before risk mitigation  EEA Region Capital requirement before risk mitigation arising from Floods in each of the 14 EEA Regions, corresponding to the larger of scenario A or B. C0260/R1400 Catastrophe Risk Charge before risk mitigation  Total Flood EEA Regions before diversification Total of the capital requirement before risk mitigation arising from Floods for the 14 EEA regions. C0260/R1590 Catastrophe Risk Charge before risk mitigation  Total Flood Other Regions before diversification The capital requirement before risk mitigation for Flood risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0260/R1600 Catastrophe Risk Charge before risk mitigation  Total Flood All Regions before diversification Total of the capital requirement before risk mitigation arising from Floods for all regions. C0260/R1610 Catastrophe Risk Charge before risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the Flood risks relating to the different regions (both EEA Regions and Other regions). C0260/R1620 Catastrophe Risk Charge before risk mitigation  Total Flood after diversification This is the total capital requirement before risk mitigation for Flood risk, taking into consideration the diversification effect given in C0260/R1610. C0270/R1260 R1390 Estimated Risk Mitigation  EEA Region Per each of the 14 EEA Regions the estimated risk mitigation effect, corresponding to the selected scenario, of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0270/R1400 Estimated Risk Mitigation  Total Flood EEA Regions before diversification Total of the estimated Risk Mitigation for the 14 EEA regions. C0270/R1590 Estimated Risk Mitigation  Total Flood Other Regions before diversification For all the regions other than the EEA Regions, the estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0270/R1600 Estimated Risk Mitigation  Total Flood All Regions before diversification Total of the estimated Risk Mitigation for all regions. C0280/R1260 R1390 Estimated Reinstatement Premiums  EEA Region Per each of the 14 EEA Regions the estimated reinstatement premiums, corresponding to the selected scenario, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0280/R1400 Estimated Reinstatement Premiums  Total Flood EEA Regions before diversification Total of the estimated reinstatement premiums for the 14 EEA regions. C0280/R1590 Estimated Reinstatement Premiums  Total Flood Other Regions before diversification For all the regions other than the EEA Regions, the estimated reinstatement premiums, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0280/R1600 Estimated Reinstatement Premiums  Total Flood  All Regions before diversification Total of the estimated reinstatement premiums for all regions. C0290/R1260 R1390 Catastrophe Risk Charge after risk mitigation  EEA Region Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Flood in each of the 14 EEA regions, corresponding to the selected scenario. C0290/R1400 Catastrophe Risk Charge after risk mitigation  Total Flood  EEA Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles for the 14 EEA regions. C0290/R1590 Catastrophe Risk Charge after risk mitigation  Total Flood  Other Regions before diversification Capital requirement after risk mitigation for Flood risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, including the deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0290/R1600 Catastrophe Risk Charge after risk mitigation  Total Flood  All Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles all regions. C0290/R1610 Catastrophe Risk Charge after risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Flood risks relating to the different regions (both EEA Regions and Other regions). C0290/R1620 Catastrophe Risk Charge after risk mitigation  Total Flood after diversification This is the total capital requirement after risk mitigation for Flood risk, taking into consideration the diversification effect given in C0290/R1610. Natural catastrophe risk  Hail C0300/R1730 R1900 Estimation of the gross premiums to be earned  Other Regions An estimate of the premiums to be earned by the insurance or reinsurance undertaking, during the following year and in relation to each of the 9 regions other than the EEA Regions (include regions as specified in Annex III, except the ones specified in Annex V or in Annex XIII of Delegated Regulation (EU) 2015/35), for the contract in relation to the obligations of lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Fire and other damage covering hail risk, including the proportional reinsurance obligations;  Marine, aviation and transport insurance covering onshore property damage by hail, including the proportional reinsurance obligations; and  Other motor insurance, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0300/R1910 Estimation of the gross premium to be earned  Total Hail Other Regions before diversification Total of the estimate of the premiums to be earned, by the insurance or reinsurance undertaking, during the following year for the other regions. C0310/R1630 R1710 Exposure  EEA Region The sum of the total insured per each of the 9 EEA regions for lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Fire and other damage, including the proportional reinsurance obligations, in relation to contracts that cover Hail risk and where the risk is situated in this particular EEA region;  Marine, aviation and transport insurance, including the proportional reinsurance obligations, in relation to contracts that cover onshore property damage by Hail and where the risk is situated in this particular EEA region; and  Other motor insurance, including the proportional reinsurance obligations, multiplied by 5, in relation to contracts that cover onshore property damage by Hail and where the risk is situated in this particular EEA region. C0310/R1720 Exposure  Total Hail EEA Regions before diversification Total of the exposure for the 9 EEA regions. C0320/R1630 R1710 Specified Gross Loss  EEA Region Specified gross Hail loss in each of the 9 EEA regions, taking into consideration the effect of diversification effect between zones. C0320/R1720 Specified Gross Loss  Total Hail EEA Regions before diversification Total of the specified gross Hail loss for the 9 EEA regions. C0330/R1630 R1710 Catastrophe Risk Charge Factor before risk mitigation  EEA Region The Risk Charge Factor per each of the 9 EEA regions for Hail according to the Standard Formula, taking into consideration the effect of diversification effect between zones. C0330/R1720 Catastrophe Risk Charge Factor before risk mitigation  Total Hail EEA Regions before diversification Ratio between total specified gross loss and total exposure. C0340/R1630 R1710 Scenario A or B  EEA Region The larger of the capital requirement for Hail risk in each of the 9 EEA regions according to scenario A or scenario B. When determining the largest amount of scenario A and B, the risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, must be taken into account. C0350/R1630 R1710 Catastrophe Risk Charge before risk mitigation  EEA Region Capital requirement before risk mitigation arising from Hails in each of the 9 EEA Regions corresponding to the larger of scenario A or B. C0350/R1720 Catastrophe Risk Charge before risk mitigation  Total Hail EEA Regions before diversification Total of the capital requirement before risk mitigation arising from Hails for the 9 EEA regions. C0350/R1910 Catastrophe Risk Charge before risk mitigation  Total Hail Other Regions before diversification The capital requirement before risk mitigation for Hail risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0350/R1920 Catastrophe Risk Charge before risk mitigation  Total Hail All Regions before diversification Total of the capital requirement before risk mitigation arising from Hails for all regions. C0350/R1930 Catastrophe Risk Charge before risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the Hail risks relating to the different regions (both EEA Regions and other regions). C0350/R1940 Catastrophe Risk Charge before risk mitigation  Total Hail after diversification This is the total capital requirement before risk mitigation for Hail risk, taking into consideration the diversification effect given in C0350/R1930. C0360/R1630 R1710 Estimated Risk Mitigation  EEA Region Per each of the 9 EEA Regions the estimated risk mitigation effect, corresponding to the selected scenario, of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0360/R1720 Estimated Risk Mitigation  Total Hail EEA Region before diversification Total of the estimated risk mitigation for the 9 EEA regions. C0360/R1910 Estimated Risk Mitigation  Total Hail Other Regions before diversification For all the regions other than the EEA Regions, the estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0360/R1920 Estimated Risk Mitigation  Total Hail All Regions before diversification Total of the estimated risk mitigation for all regions. C0370/R1630 R1710 Estimated Reinstatement Premiums  EEA Region Per each of the 9 EEA Regions the estimated reinstatement premiums, corresponding to the selected scenario, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0370/R1720 Estimated Reinstatement Premiums  Total Hail EEA Regions before diversification Total of the estimated reinstatement premiums for the 9 EEA regions. C0370/R1910 Estimated Reinstatement Premiums  Total Hail Other Regions before diversification For all the regions other than the EEA Regions, the estimated reinstatement premiums, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0370/R1920 Estimated Reinstatement Premiums  Total Hail All Regions before diversification Total of the estimated reinstatement premiums for all regions. C0380/R1630 R1710 Catastrophe Risk Charge after risk mitigation  EEA Region Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Hail in each of the 9 EEA Regions, corresponding to the selected scenario. C0380/R1720 Catastrophe Risk Charge after risk mitigation  Total Hail EEA Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles for the 9 EEA regions. C0380/R1910 Catastrophe Risk Charge after risk mitigation  Total Hail Other Regions before diversification Capital requirement after risk mitigation for Hail risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, including the deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0380/R1920 Catastrophe Risk Charge after risk mitigation  Total Hail All Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles for all regions. C0380/R1930 Catastrophe Risk Charge after risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Hail risks relating to the different regions (both EEA Regions and Other regions). C0380/R1940 Catastrophe Risk Charge after risk mitigation  Total Hail after diversification This is the total capital requirement after risk mitigation for Hail risk, taking into consideration the diversification effect given in C0380/R1930. Natural catastrophe risk  Subsidence C0390/R1950 Estimation of the gross premium to be earned  Total Subsidence before diversification An estimate of the premiums to be earned, by the insurance or reinsurance undertaking, during the following year, for the contract in relation to the obligations of fire and other damage, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts, and in relation to the territory of France. C0400/R1950 Exposure  Total Subsidence before diversification The sum of the total insured made up of the geographical divisions of the territory of France for fire and other damage, including the proportional reinsurance obligations, which are sufficiently homogeneous in relation to the subsidence risk that the insurance and reinsurance undertakings are exposed to in relation to the territory. Together the zones shall comprise the whole territory. C0410/R1950 Specified Gross Loss  Total Subsidence before diversification Specified gross subsidence loss, taking into consideration the effect of diversification effect between zones. C0420/R1950 Catastrophe Risk Charge Factor before risk mitigation  Total Subsidence before diversification The Risk Charge Factor of the territory of France for subsidence, taking into consideration the effect of diversification effect between zones. C0430/R1950 Catastrophe Risk Charge before risk mitigation  Total Subsidence before diversification The capital requirement before risk mitigation for Subsidence risk in the territory of France. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles, which for subsidence is equal to the Specified Gross Loss (item C0410/R1950). C0430/R1960 Catastrophe Risk Charge before risk mitigation  Diversification effect between zones Diversification effect arising from the aggregation of the Subsidence risks relating to the different zones of the territory of France. C0430/R1970 Catastrophe Risk Charge before risk mitigation  Total Subsidence after diversification This is the total capital requirement before risk mitigation for subsidence risk, taking into consideration the diversification effect given in item C0430/R1960. C0440/R1950 Estimated Risk Mitigation  Total Subsidence before diversification The estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0450/R1950 Estimated Reinstatement Premiums  Total Subsidence before diversification The estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C0460/R1950 Catastrophe Risk Charge after risk mitigation  Total Subsidence before diversification Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from subsidence. C0460/R1960 Catastrophe Risk Charge after risk mitigation  Diversification effect between zones Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Subsidence risks relating to the different zones of the territory of France. C0460/R1970 Catastrophe Risk Charge after risk mitigation  Total Subsidence after diversification This is the total capital requirement after risk mitigation for subsidence risk, taking into consideration the diversification effect given in item C0460/R1960. Natural catastrophe risk  Non proportional property reinsurance C0470/R2000 Estimation of the gross premium to be earned An estimate of the premiums to be earned, by the insurance or reinsurance undertaking, during the following year, for the contract in relation to the obligations of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, non proportional property reinsurance other than non proportional reinsurance obligations relating to insurance obligations included in lines of business 9 and 21. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0480/R2000 Catastrophe Risk Charge before risk mitigation The capital requirement before risk mitigation for non proportional property reinsurance. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0490/R2000 Estimated Risk Mitigation The estimated risk mitigation effect of the undertaking's specific retrocession contracts and special purpose vehicles relating to risks arising from accepted non proportional property reinsurance, excluding the estimated reinstatement premiums. C0500/R2000 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the undertaking's specific retrocession contracts and special purpose vehicles relating to risks arising from accepted non proportional property reinsurance. C0510/R2000 Catastrophe Risk Charge after risk mitigation Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles relating to risks arising from accepted non proportional property reinsurance. Man made catastrophe risk  Motor Vehicle Liability C0520/R2100 Number of vehicles policy limit above 24M EUR Number of vehicles insured by the insurance or reinsurance undertaking in line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Motor vehicle liability insurance, including proportional reinsurance obligations, with a deemed policy limit above 24000000 Euro. C0530/R2100 Number of vehicles policy limit below or equal to 24M EUR Number of vehicles insured by the insurance or reinsurance undertaking in line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Motor vehicle liability insurance, including proportional reinsurance obligations, with a deemed policy limit below or equal to 24000000 Euro. C0540/R2100 Catastrophe Risk Charge Motor Vehicle Liability before risk mitigation This is the total capital requirement before risk mitigation for Motor Vehicle Liability risk. C0550/R2100 Estimated Risk Mitigation The estimated risk mitigation effect of the undertaking's specific retrocession contracts and special purpose vehicles relating to risks arising from Motor Vehicle Liability, excluding the estimated reinstatement premiums. C0560/R2100 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Motor Vehicle Liability. C0570/R2100 Catastrophe Risk Charge Motor Vehicle Liability after risk mitigation Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from Motor Vehicle Liability. Man made catastrophe risk  Marine Tanker Collision C0580/R2200 Type of cover Catastrophe Risk Charge Share marine hull in tanker t before risk mitigation This is the capital requirement before risk mitigation, per each marine hull cover, for risks arising from Marine Tanker Collision. The maximum relates to all oil and gas tankers insured by the insurance or reinsurance undertaking in respect of tanker collision in lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Marine, aviation and transport, including proportional reinsurance obligations; and  Non proportional marine, aviation and transport reinsurance. The amount for this cover is equal to the sum insured accepted by the insurance or reinsurance undertaking for marine insurance and reinsurance in relation to each tanker. C0590/R2200 Catastrophe Risk Charge Share marine liability in tanker t before risk mitigation This is the capital requirement before risk mitigation, per marine liability cover, for risks arising from Marine Tanker Collision. The maximum relates to all oil and gas tankers insured by the insurance or reinsurance undertaking in respect of tanker collision in lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Marine, aviation and transport, including proportional reinsurance obligations; and  Non proportional marine, aviation and transport reinsurance. The amount for this cover is equal to the sum insured accepted by the insurance or reinsurance undertaking for marine insurance and reinsurance in relation to each tanker. C0600/R2200 Catastrophe Risk Charge Share marine oil pollution liability in tanker t before risk mitigation This is the capital requirement before risk mitigation, per marine oil polution liability cover, for risks arising from Marine Tanker Collision. The maximum relates to all oil and gas tankers insured by the insurance or reinsurance undertaking in respect of tanker collision in lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Marine, aviation and transport, including proportional reinsurance obligations; and  Non proportional marine, aviation and transport reinsurance. The amount for this cover is equal to the sum insured accepted by the insurance or reinsurance undertaking for marine insurance and reinsurance in relation to each tanker. C0610/R2200 Catastrophe Risk Charge Marine Tanker Collision before risk mitigation This is the total capital requirement before risk mitigation for risks arising from Marine Tanker Collision. C0620/R2200 Estimated Risk Mitigation The estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Marine Tanker Collision, excluding the estimated reinstatement premiums. C0630/R2200 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Marine Tanker Collision. C0640/R2200 Catastrophe Risk Charge Marine Tanker Collision after risk mitigation The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from Marine Tanker Collision. C0650/R2200 Name vessel Name of the corresponding vessel. Man made catastrophe risk  Marine Platform Explosion C0660 C0700/R2300 Catastrophe Risk Charge Marine Platform Explosion  Type of cover  before risk mitigation This is the capital requirement before risk mitigation, per type of cover (Property damage, Removal of wreckage, Loss of production income, Capping of the well or making the well secure, Liability insurance and reinsurance obligations), for risks arising from Marine Platform Explosion. The maximum relates to all oil and gas offshore platforms insured by the insurance or reinsurance undertaking in respect of platform explosion in lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Marine, aviation and transport, including proportional reinsurance obligations; and  Non proportional marine, aviation and transport reinsurance. The amount per type of cover is equal to the sum insured for the specific type of cover accepted by the insurance or reinsurance undertaking in relation to the selected platform. C0710/R2300 Catastrophe Risk Charge Marine Platform Explosion before risk mitigation This is the total capital requirement before risk mitigation for risks arising from Marine Platform Explosion. C0720/R2300 Estimated Risk Mitigation The estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Marine Platform Explosion, excluding the estimated reinstatement premiums. C0730/R2300 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Marine Platform Explosion. C0740/R2300 Catastrophe Risk Charge Marine Platform Explosion after risk mitigation Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from Marine Platform Explosion. C0750/R2300 Name platform Name of the corresponding platform. Man made catastrophe risk  Marine C0760/R2400 Catastrophe Risk Charge Marine before risk mitigation  Total before diversification This is the total capital requirement before risk mitigation, before diversification effect between types of events, for marine risks. C0760/R2410 Catastrophe Risk Charge Marine before risk mitigation  Diversification between type of event Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different type of events for marine risks. C0760/R2420 Catastrophe Risk Charge Marine before risk mitigation  Total after diversification This is the total capital requirement before risk mitigation, after diversification effect between the types of events, for marine risks. C0770/R2400 Estimated Total Risk Mitigation  Total before diversification This is the total risk mitigation effect, before diversification effect between types of events, of the undertaking's specific reinsurance contracts and special purpose vehicles arising from the marine risks. C0780/R2400 Catastrophe Risk Charge Marine after risk mitigation  Total before diversification This is the total capital requirement after risk mitigation, before diversification effect between types of events, for marine risks. C0780/R2410 Catastrophe Risk Charge Marine after risk mitigation  Diversification between type of event Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different type of events for marine risks. C0780/R2420 Catastrophe Risk Charge Marine after risk mitigation  Total after diversification This is the total capital requirement after risk mitigation, after diversification effect between the types of events, for marine risks. Man made catastrophe risk  Aviation C0790 C0800/R2500 Catastrophe Risk Charge Aviation before risk mitigation  Type of cover  before risk mitigation This is the capital requirement before risk mitigation, per type of cover (Aviation hull and Aviation liability), for risks arising from Aviation. The maximum relates to all aircrafts insured by the insurance or reinsurance undertaking in lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35:  Marine, aviation and transport, including proportional reinsurance obligations; and  Non proportional marine, aviation and transport reinsurance. The amount per type of cover is equal to the sum insured for the specific type of cover accepted by the insurance or reinsurance undertaking for aviation insurance and reinsurance and in relation to the selected aircraft. C0810/R2500 Catastrophe Risk Charge Aviation before risk mitigation This is the total capital requirement before risk mitigation for risks arising from Aviation. C0820/R2500 Estimated Risk Mitigation The estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Aviation, excluding the estimated reinstatement premiums. C0830/R2500 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Aviation. C0840/R2500 Catastrophe Risk Charge Aviation after risk mitigation  Total (row) The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from Aviation. Man made catastrophe risk  Fire C0850/R2600 Catastrophe Risk Charge Fire before risk mitigation This is the total capital requirement before risk mitigation for Fire risks. This amount is equal to the largest fire risk concentration of an insurance or reinsurance undertaking being the set of buildings with the largest sum insured that meets the following conditions:  The insurance or reinsurance undertaking has insurance or reinsurance obligations in lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35 Fire and other damage to property insurance, including proportional reinsurance obligations, in relation to each building which cover damage due to fire or explosion, including as a result of terrorist attacks.  All buildings are partly or fully located within a radius of 200 meters. C0860/R2600 Estimated Risk Mitigation The estimated risk mitigation effect of the undertaking's specific retrocession contracts and special purpose vehicles relating to risks arising from Fire, excluding the estimated reinstatement premiums. C0870/R2600 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Fire. C0880/R2600 Catastrophe Risk Charge after risk mitigation Fire The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from Fire. Man made catastrophe risk  Liability C0890/R2700 R2740 Earned premium following 12 months Type of cover Premiums earned, per type of cover, by the insurance or reinsurance undertaking, during the following 12 months, in relation to insurance and reinsurance obligations in liability risks, for the following type of covers:  Professional malpractice liability insurance and proportional reinsurance obligations other than professional malpractice liability insurance and reinsurance for self employed crafts persons or artisans;  Employers liability insurance and proportional reinsurance obligations;  Directors and officers liability insurance and proportional reinsurance obligations;  Liability insurance and reinsurance obligations included in line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, General liability insurance, including proportional reinsurance obligations, other than obligations included in liability risk groups 1 to 3 and other than personal liability insurance and proportional reinsurance and other than professional malpractice liability insurance and reinsurance for self employed crafts persons or artisans;  Non proportional reinsurance. For this purpose premiums shall be gross, without deduction of premiums for reinsurance contracts. C0890/R2750 Earned premium follwoing 12 months  Total Total for all types of covers of premiums earned by the insurance or reinsurance undertaking, during the following 12 months. C0900/R2700 R2740 Largest liability limit provided Type of cover The largest liability limit, per type of cover, provided by the insurance or reinsurance undertaking in liability risks. C0910/R2700 R2740 Number of claims Type of cover The number of claims, per type of cover, which is equal to the lowest integer that exceeds the amount according to the provided formula. C0920/R2700 R2740 Catastrophe Risk Charge Liability before risk mitigation Type of cover This is the capital requirement before risk mitigation, per type of cover, for liability risks. C0920/R2750 Catastrophe Risk Charge Liability before risk mitigation  Total Total for all types of cover of the capital requirement before risk mitigation for liability risks. C0930/R2700 R2740 Estimated Risk Mitigation  Type of cover The estimated risk mitigation effect, per type of cover, of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Liability, excluding the estimated reinstatement premiums. C0930/R2750 Estimated Risk Mitigation  Total Total for all types of cover of the estimated risk mitigation. C0940/R2700 R2740 Estimated Reinstatement Premiums  Type of cover The estimated reinstatement premiums, per type of cover, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from Liability. C0940/R2750 Estimated Reinstatement Premiums  Total Total for all types of cover of the estimated reinstatement premiums. C0950/R2700 R2740 Catastrophe Risk Charge Liability after risk mitigation  Type of cover Capital requirement, per type of cover, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from Liability. C0950/R2750 Catastrophe Risk Charge Liability after risk mitigation  Total Total for all types of cover of the capital requirement, per type of cover, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from Liability. C0960/R2800 Catastrophe Risk Charge Liability before risk mitigation  Total before diversification This is the total capital requirement before risk mitigation, before diversification effect between types of cover, for liability risks. C0960/R2810 Catastrophe Risk Charge Liability before risk mitigation  Diversification between type of cover Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different type of covers for liability risks. C0960/R2820 Catastrophe Risk Charge Liability before risk mitigation  Total after diversification This is the total capital requirement before risk mitigation, after diversification effect between the types of covers, for liability risks. C0970/R2800 Estimated Total Risk Mitigation  Total before diversification This is the estimated total risk mitigation, before diversification effect between types of cover, for liability risks. C0980/R2800 Catastrophe Risk Charge Liability after risk mitigation  Total before diversification This is the total capital requirement after risk mitigation, before diversification effect between types of cover, for liability risks. C0980/R2810 Catastrophe Risk Charge Liability after risk mitigation  Diversification between type of cover Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different type of covers for liability risks. C0980/R2820 Catastrophe Risk Charge Liability after risk mitigation  Total after diversification This is the total capital requirement after risk mitigation, after diversification effect between the types of covers, for liability risks. Man made catastrophe risk  Credit & Suretyship C0990/R2900 R2910 Exposure (individual or group)  Largest exposure Two largest gross credit insurance exposures of the insurance or reinsurance undertaking based on a comparison of the net loss given default of the credit insurance exposures, being the loss given default after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles. C0990/R2920 Exposure (individual or group)  Total Total of the two largest gross credit insurance exposures of the insurance or reinsurance undertaking based on a comparison of the net loss given default of the credit insurance exposures, being the loss given default after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles. C1000/R2900 R2910 Proportion of damage caused by scenario  Largest exposure Percentage representing the loss given default of the gross credit exposure without deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles, for each of the two largest gross credit insurance exposures of the insurance or reinsurance undertaking. C1000/R2920 Proportion of damage caused by scenario  Total Average loss given default of the two largest gross credit exposures without deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles. C1010/R2900 R2910 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Large Credit Default Largest exposure This is the capital requirement before risk mitigation, per largest exposure, arising from the Large Credit Default scenario of Credit & Suretyship risks. C1010/R2920 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Large Credit Default  Total This is the total capital requirement before risk mitigation arising from the Large Credit Default scenario of Credit & Suretyship risks. C1020/R2900 R2910 Estimated Risk Mitigation  Largest exposure The estimated risk mitigation effect, per largest exposure, of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Large Credit Default scenario of Credit & Suretyship, excluding the estimated reinstatement premiums. C1020/R2920 Estimated Risk Mitigation  Total The estimated risk mitigation effect, for the two largest exposures, of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Large Credit Default scenario of Credit & Suretyship, excluding the estimated reinstatement premiums. C1030/R2900 R2910 Estimated Reinstatement Premiums  Largest exposure The estimated reinstatement premiums, per largest exposure, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Large Credit Default scenario of Credit & Suretyship. C1030/R2920 Estimated Reinstatement Premiums  Total The estimated reinstatement premiums, for the two largest exposures, as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Large Credit Default scenario of Credit & Suretyship. C1040/R2900 R2910 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Large Credit Default  Largest exposure Net capital requirement, per largest exposure, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from the Large Credit Default scenario of Credit & Suretyship. C1040/R2920 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Large Credit Default  Total The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from the Large Credit Default scenario of Credit & Suretyship. C1050/R3000 Earned premium following 12 months Gross premiums earned by the insurance or reinsurance undertaking, during the following 12 months, in line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Credit and Suretyship insurance including proportional reinsurance obligations. C1060/R3000 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Recession Risk This is the total capital requirement before risk mitigation for the Recession scenario of Credit & Suretyship risks. C1070/R3000 Estimated Risk Mitigation The estimated risk mitigation effect of the undertaking's specific retrocession contracts and special purpose vehicles relating to risks arising from the Recession scenario of Credit & Suretyship, excluding the estimated reinstatement premiums. C1080/R3000 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Recession scenario of Credit & Suretyship. C1090/R3000 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Recession Risk The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the undertaking's specific retrocession contracts and special purpose vehicles, relating to risks arising from the Recession scenario of Credit & Suretyship. C1100/R3100 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Total before diversification This is the total capital requirement before risk mitigation, before diversification effect between types of events, for Credit & Suretyship risks. C1100/R3110 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Diversification between type of event Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different type of events for Credit & Suretyship risks. C1100/R3120 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Total after diversification This is the total capital requirement before risk mitigation, after diversification effect between the types of events, for Credit & Suretyship risks. C1110/R3100 Estimated Total Risk Mitigation  Total before diversification This is the total risk mitigation effect, before diversification effect between types of events, of the undertaking's specific reinsurance contracts and special purpose vehicles arising from the Credit & Suretyship risks. C1120/R3100 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Total before diversification This is the total capital requirement after risk mitigation, before diversification effect between types of events, for Credit & Suretyship risks. C1120/R3110 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Diversification between type of event Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different type of events for Credit & Suretyship risks. C1120/R3120 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Total after diversification This is the total capital requirement after risk mitigation, after diversification effect between the types of events, for Credit & Suretyship risks. Man made catastrophe risk  Other non life catastrophe risk C1130/R3200 R3240 Estimation of the gross premium to be earned  Group of obligations An estimate of the premiums to be earned by the insurance or reinsurance undertaking, during the following year, for the contracts in relation to the following group of obligations:  Insurance and reinsurance obligations included in line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Marine, aviation and transport insurance, including proportional reinsurance obligations, other than marine insurance and reinsurance and aviation insurance and reinsurance;  Reinsurance obligations included in line of business Non proportional marine, aviation and transport reinsurance, other than marine reinsurance and aviation reinsurance;  Insurance and reinsurance obligations included in line of business Miscellaneous financial loss, including proportional reinsurance obligations other than extended warranty insurance and reinsurance obligations provided that the portfolio of these obligations is highly diversified and these obligation do not cover the costs of product recalls;  Reinsurance obligations included in line of business Non proportional casualty reinsurance, other than general liability reinsurance;  Non proportional reinsurance obligations relating to insurance obligations included in line of business Credit and Suretyship insurance, including proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C1140/R3200 R3240 Catastrophe Risk Charge Other non life catastrophe risk before risk mitigation  Group of obligations This is the capital requirement before risk mitigation, per group of obligations, for Other non life catastrophe risks. C1140/R3250 Catastrophe Risk Charge Other non life catastrophe risk before risk mitigation  Total before diversification This is the total capital requirement before risk mitigation, before diversification effect between groups of obligations, for Other non life catastrophe risks. C1140/R3260 Catastrophe Risk Charge Other non life catastrophe risk before risk mitigation  Diversification between groups of obligations Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different groups of obligations for Other non life catastrophe risks. C1140/R3270 Catastrophe Risk Charge Other non life catastrophe risk before risk mitigation  Total after diversification This is the total capital requirement before risk mitigation, after diversification effect between groups of obligations, for Other non life catastrophe risks. C1150/R3250 Estimated Total Risk Mitigation  Total before diversification This is the estimated total risk mitigation, before diversification effect between groups of obligations, for Other non life catastrophe risks. C1160/R3250 Catastrophe Risk Charge Other non life catastrophe risk after risk mitigation  Total before diversification This is the total capital requirement after risk mitigation, before diversification effect between groups of obligations, for Other non life catastrophe risks. C1160/R3260 Catastrophe Risk Charge Other non life catastrophe risk after risk mitigation  Diversification between groups of obligations Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different groups of obligations for Other non life catastrophe risks. C1160/R3270 Catastrophe Risk Charge Other non life catastrophe risk after risk mitigation  Total after diversification This is the total capital requirement after risk mitigation, after diversification effect between groups of obligations, for Other non life catastrophe risks. Health catastrophe risk Health catastrophe risk  Mass accident C1170/R3300 R3600, C1190/R3300 R3600, C1210/R3300 R3600, C1230/R3300 R3600, C1250/R3300 R3600 Policyholders  per type of event All insured persons of the insurance or reinsurance undertaking who are inhabitants of each of the countries and are insured against the following types of event:  Death caused by an accident;  Permanent disability caused by an accident;  Disability that lasts 10 years caused by an accident;  Disability that lasts 12 months caused by an accident;  Medical treatment caused by an accident. C1180/R3300 R3600, C1200/R3300 R3600, C1220/R3300 R3600, C1240/R3300 R3600, C1260/R3300 R3600 Value of benefits payable  per type of event The value of the benefits shall be the sum insured or where the insurance contract provides for recurring benefit payments the best estimate of the benefit payments, using the cash flow projection, per event type. Where the benefits of an insurance contract depend on the nature or extent of any injury resulting from event types, the calculation of the value of the benefits shall be based on the maximum benefits obtainable under the contract which are consistent with the event. For medical expense insurance and reinsurance obligations the value of the benefits shall be based on an estimate of the average amounts paid in case of event types taking into account the specific guarantees the obligations include. C1270/R3300 R3600 Catastrophe Risk Charge before risk mitigation Capital requirement before risk mitigation, for each of the countries, arising from the mass accident risk sub module to health insurance and reinsurance obligations. C1270/R3610 Catastrophe Risk Charge before risk mitigation  Total Mass accident all countries before diversification This is the total capital requirement before risk mitigation, before diversification effect between countries, for the mass accident risk sub module to health insurance and reinsurance obligations. C1270/R3620 Catastrophe Risk Charge before risk mitigation  Diversification effect between countries Diversification effect arising from the aggregation of the mass accident risk sub module to health insurance and reinsurance obligations relating to the different countries. C1270/R3630 Catastrophe Risk Charge before risk mitigation  Total Mass accident all countries after diversification This is the total capital requirement before risk mitigation, after diversification effect between countries, for the mass accident risk sub module to health insurance and reinsurance obligations. C1280/R3300 R3600 Estimated Risk Mitigation For each country the estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C1280/R3610 Estimated Risk Mitigation  Total Mass accident all countries before diversification Total amount of estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles for all countries. C1290/R3300 R3600 Estimated Reinstatement Premiums For each country the estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C1290/R3610 Estimated Reinstatement Premiums  Total Mass accident all countries before diversification Total amount of estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles for all countries. C1300/R3300 R3600 Catastrophe Risk Charge after risk mitigation Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from the mass accident risk sub module to health insurance and reinsurance obligations, for each country. C1300/R3610 Catastrophe Risk Charge after risk mitigation  Total Mass accident all countries before diversification This is the total capital requirement after risk mitigation, before diversification effect between countries, for the mass accident risk sub module to health insurance and reinsurance obligations. C1300/R3620 Catastrophe Risk Charge after risk mitigation  Diversification effect between countries Diversification effect arising from the aggregation of the capital requirement after risk mitigations for the mass accident risk sub module to health insurance and reinsurance obligations relating to the different countries. C1300/R3630 Catastrophe Risk Charge after risk mitigation  Total Mass accident all countries after diversification This is the total capital requirement after risk mitigation for the mass accident risk sub module to health insurance and reinsurance obligations, taking into consideration the diversification effect given in C1300/R3620. Health catastrophe risk  Concentration accident C1310/R3700 R4010 Largest known accident risk concentration  Countries The largest accident risk concentration of an insurance or reinsurance undertaking, for each country, shall be equal to the largest number of persons for which the following conditions are met:  The insurance or reinsurance undertaking has a workers' compensation insurance or reinsurance obligation or a group income protection insurance or reinsurance obligation in relation to each of the persons;  The obligations in relation to each of the persons cover at least one of the events set out in the next item;  The persons are working in the same building which is situated in this particular country. These persons are insured against the following types of event:  Death caused by an accident;  Permanent disability caused by an accident;  Disability that lasts 10 years caused by an accident;  Disability that lasts 12 months caused by an accident;  Medical treatment caused by an accident. C1320/R3700 R4010, C1330/R3700 R4010, C1340/R3700 R4010, C1350/R3700 R4010, C1360/R3700 R4010 Average sum insured per type of event The value of the benefits shall be the sum insured or where the insurance contract provides for recurring benefit payments the best estimate of the benefit payments in case of event types. Where the benefits of an insurance contract depend on the nature or extent of any injury resulting from event types, the calculation of the value of the benefits shall be based on the maximum benefits obtainable under the contract which are consistent with the event. For medical expense insurance and reinsurance obligations the value of the benefits shall be based on an estimate of the average amounts paid in case of event types, taking into account the specific guarantees the obligations include. C1370/R3700 R4010 Catastrophe Risk Charge before risk mitigation Capital requirement before risk mitigation, for each country, arising from the health sub module concentration accident. C1410 Other countries to be considered in the Concentration accident Identify the ISO code of other countries to be considered in the Concentration accident. C1370/R4020 Catastrophe Risk Charge before risk mitigation  Total Concentration accident all countries before diversification This is the total capital requirement before risk mitigation, before diversification effect between countries, for the health sub module concentration accident. C1370/R4030 Catastrophe Risk Charge before risk mitigation  Diversification effect between countries Diversification effect arising from the aggregation of the health sub module concentration accident relating to the different countries. C1370/R4040 Catastrophe Risk Charge before risk mitigation  Total Concentration accident all countries after diversification This is the total capital requirement before risk mitigation, after diversification effect between countries, for the health sub module concentration accident. C1380/R3700 R4010 Estimated Risk Mitigation  Countries For each of the countries identified the estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C1380/R4020 Estimated Risk Mitigation  Total Concentration accident all countries before diversification Total of estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles for all countries. C1390/R3700 R4010 Estimated Reinstatement Premiums  Countries For each of the countries identified the estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril. C1390/R4020 Estimated Reinstatement Premiums  Total Concentration accident all countries before diversification Total of the estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles for all countries. C1400/R3700 R4010 Catastrophe Risk Charge after risk mitigation  Countries Capital requirement, after the deduction of the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from the health sub module concentration accident for each of the countries identified. C1400/R4020 Catastrophe Risk Charge after risk mitigation  Total Concentration accident all countries before diversification The total capital requirement after risk mitigation, before diversification effect between countries, for the health sub module concentration accident. C1400/R4030 Catastrophe Risk Charge after risk mitigation  Diversification effect between countries Diversification effect arising from the aggregation of the capital requirement after risk mitigations for the health sub module concentration accident risks relating to the different countries. C1400/R4040 Catastrophe Risk Charge after risk mitigation  Total Concentration accident all countries after diversification This is the total capital requirement after risk mitigation for the health sub module concentration accident risk, taking into consideration the diversification effect given in C1400/R4020. Health catastrophe risk  Pandemic C1440/R4100 R4410 Medical expense  Number of insured persons  Countries The number of insured persons of insurance and reinsurance undertakings, for each of the countries identified, which meet the following conditions:  The insured persons are inhabitants of this particular country;  The insured persons are covered by medical expense insurance or reinsurance obligations, other than workers' compensation insurance or reinsurance obligations that cover medical expense resulting from an infectious disease. These insured persons may claim benefits for the following healthcare utilisation:  Hospitalisation;  Consultation with a medical practitioner;  No formal medical care sought. C1450/R4100 R4410, C1470/R4100 R4410, C1490/R4100 R4410 Medical expense  Unit claim cost per type of healthcare  Countries Best estimate of the amounts payable, using the cash flow projection, by insurance and reinsurance undertakings for an insured person in relation to medical expense insurance or reinsurance obligations, other than workers' compensation insurance or reinsurance obligations per healthcare utilisation type, in the event of a pandemic, for each of the countries identified. C1460/R4100 R4410, C1480/R4100 R4410, C1500/R4100 R4410 Medical expense  Ratio of insured persons using type of healthcare  Countries The ratio of insured persons with clinical symptoms utilising healthcare type, for each of the countries identified. C1510/R4100 R4410 Catastrophe Risk Charge before risk mitigation  Countries Capital requirement before risk mitigation, for each of the countries identified, arising from the health sub module pandemic. C1550 Other countries to be considered in the Pandemic Identify the ISO code of other countries to be considered in the Concentration accident. C1420/R4420 Income protection  Number of insured persons  Total Pandemic all countries Total number of insured persons for all countries identified covered by the income protection insurance or reinsurance obligations other than workers' compensation insurance or reinsurance obligations. C1430/R4420 Income protection  Total pandemic exposure  Total Pandemic all countries The total of all income protection pandemic exposure for all countries identified of insurance and reinsurance undertakings. The value of the benefits payable for the insured person shall be the sum insured or where the insurance contract provides for recurring benefit payments the best estimate of the benefit payments assuming that the insured person is permanently disabled and will not recover. C1510/R4420 Catastrophe Risk Charge before risk mitigation  Total Pandemic all countries This is the total capital requirement before risk mitigation for the health sub module pandemic for all countries identified. C1520/R4420 Estimated Risk Mitigation  Total Pandemic all countries The total estimated risk mitigation effect of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums for all countries identified. C1530/R4420 Estimated Reinstatement Premiums  Total Pandemic all countries The total estimated reinstatement premiums as a result of the undertaking's specific reinsurance contracts and special purpose vehicles relating to this peril for all countries identified. C1540/R4420 Catastrophe Risk Charge after risk mitigation  Total Pandemic all countries The total capital requirement after risk mitigation for the health sub module pandemic for all countries identified. S.28.01  Minimum Capital Requirement  Only life or only non life insurance or reinsurance activity General comments: This section relates to opening, quarterly and annual submission of information for individual entities. In particular, S.28.01 is to be submitted by insurance and reinsurance undertakings other than insurance undertakings engaged in both life and non life insurance activity. These undertakings shall submit S.28.02 instead. This template shall be completed on the basis of Solvency II valuation, i.e. written premiums are defined as the premiums due to be received by the undertaking in the period (as defined in Article 1(11) of Delegated Regulation (EU) 2015/35). All references to technical provisions address technical provisions after application of Long Term Guarantee measures and transitionals. The calculation of MCR combines a linear formula with a floor of 25 % and a cap of 45 % of the SCR. The MCR is subject to an absolute floor depending on the nature of the undertaking (as defined in Article 129 (1) (d) of the Directive 2009/138/EC). ITEM INSTRUCTIONS C0010/R0010 Linear formula component for non life insurance and reinsurance obligations  MCRNL Result This is the linear formula component for non life insurance and reinsurance obligations calculated in accordance with Article 250 of Delegated Regulation (EU) 2015/35. C0020/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for medical expense insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0020 Medical expense insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for medical expense insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0030 Income protection insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for income protection insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0030 Income protection insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for income protection insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0040 Workers' compensation insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for workers' compensation insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0040 Workers' compensation insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for workers' compensations insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0050 Motor vehicle liability insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for motor vehicle liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0050 Motor vehicle liability insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for motor vehicle liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0060 Other motor insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for other motor insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0060 Other motor insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for other motor insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0070 Marine, aviation and transport insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for marine, aviation and transport insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0070 Marine, aviation and transport insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for marine, aviation and transport insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0080 Fire and other damage to property insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for fire and other damage to property insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0080 Fire and other damage to property insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for fire and other damage to property insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0090 General liability insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for general liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0090 General liability insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for general liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0100 Credit and suretyship insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for credit and suretyship insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0100 Credit and suretyship insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for credit and suretyship insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0110 Legal expenses insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for legal expenses insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0110 Legal expenses insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for legal expenses insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0120 Assistance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for assistance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0120 Assistance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for assistance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0130 Miscellaneous financial loss insurance and proportional reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for miscellaneous financial loss insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0130 Miscellaneous financial loss insurance and proportional reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for miscellaneous financial loss insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0140 Non proportional health reinsurance  net (of reinsurance/SPV) and best estimate TP calculated as a whole These are the technical provisions for non proportional health reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0140 Non proportional health reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for non proportional health reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0150 Non proportional casualty reinsurance  net (of reinsurance/SPV) and best estimate TP calculated as a whole These are the technical provisions for non proportional casualty reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0150 Non proportional casualty reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for non proportional casualty reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0160 Non proportional marine, aviation and transport reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for non proportional marine, aviation and transport reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0160 Non proportional marine, aviation and transport reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for non proportional marine, aviation and transport reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0020/R0170 Non proportional property reinsurance  net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions for non proportional property reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0030/R0170 Non proportional property reinsurance  net (of reinsurance) written premiums in the last 12 months These are the premiums written for non proportional property reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero. C0040/R0200 Linear formula component for life insurance and reinsurance obligations  MCRL Result This is the result of the linear formula component for life insurance or reinsurance obligations calculated in accordance with Article 251 of Delegated Regulation (EU) 2015/35. C0050/R0210 Obligations with profit participation  guaranteed benefits  Net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions without a risk margin in relation to guaranteed benefits for life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero and technical provisions without a risk margin for reinsurance obligations where the underlying life insurance obligations include profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0050/R0220 Obligations with profit participation  future discretionary benefits  Net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions without a risk margin in relation to future discretionary benefits for life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0050/R0230 Index linked and unit linked insurance obligations  Net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions without a risk margin for index linked and unit linked life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. C0050/R0240 Other life (re)insurance and health (re)insurance obligations  Net (of reinsurance/SPV) best estimate and TP calculated as a whole These are the technical provisions without a risk margin for all other life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero. Annuities related to non life contracts shall be reported here. C0060/R0250 Total capital at risk for all life (re)insurance obligations  Net (of reinsurance/SPV) total capital at risk These are the total capital at risk, being the sum in relation to all contracts that give rise to life insurance or reinsurance obligations of the capital at risk of the contracts. C0070/R0300 Overall MCR calculation  Linear MCR The linear Minimum Capital Requirement shall equal to the sum of the MCR linear formula component for non life insurance and reinsurance and the MCR linear formula component for life insurance and reinsurance obligations calculated in accordance with Article 249 of Delegated Regulation (EU) 2015/35. C0070/R0310 Overall MCR calculation  SCR This is the latest SCR to be calculated and reported in accordance with Articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the SCR has been recalculated (e.g. due to a change in risk profile), including capital add on. Undertakings using internal model or partial internal model to calculate the SCR shall refer to the relevant SCR, except where under Article 129 (3) of Directive 2009/138/EC the national supervisory authority requires a reference to the standard formula. C0070/R0320 Overall MCR calculation  MCR cap This is calculated as 45 % of the SCR including any capital add on in accordance with Art 129 (3) of the Directive 2009/138/EC. C0070/R0330 Overall MCR calculation  MCR floor This is calculated as 25 % of the SCR including any capital add on in accordance with Art 129 (3) of the Directive 2009/138/EC. C0070/R0340 Overall MCR calculation  Combined MCR This is the result of the formula component calculated in accordance with Article 248 (2) of Delegated Regulation (EU) 2015/35. C0070/R0350 Overall MCR calculation  Absolute floor of the MCR This is calculated as defined in Art 129(1) d of Directive 2009/138/EC. C0070/R0400 Minimum Capital Requirement This is the result of the formula component calculated in accordance with Article 248 (1) of Delegated Regulation (EU) 2015/35. S.28.02  Minimum Capital Requirement  Both life and non life insurance activity General comments: This section relates to opening, quarterly and annual submission of information for individual entities. In particular, S.28.02 is to be submitted by insurance undertakings engaged in both life and non life insurance activity. Insurance and reinsurance undertakings other than insurance undertakings engaged in both life and non life insurance activity shall submit S.28.01 instead. This template shall be completed on the basis of Solvency II valuation, i.e. written premiums are defined as the premiums due to be received by the undertaking in the period (as defined in Article 1(11) of Delegated Regulation (EU) 2015/35). All references to technical provisions address technical provisions after application of Long Term Guarantee measures and transitionals. The calculation of MCR combines a linear formula with a floor of 25 % and a cap of 45 % of the SCR. The MCR is subject to an absolute floor depending on the nature of the undertaking (as defined in Article 129 (1) (d) of the Directive 2009/138/EC). ITEM INSTRUCTIONS C0010/R0010 Linear Formula component for non-life insurance and reinsurance obligations  MCR(NL,NL) result  non-life activities This is the linear formula component for non-life insurance and reinsurance obligations relating to non-life insurance activities calculated in accordance with Article 252 (4) and (5) of Delegated Regulation (EU) 2015/35. C0020/R0010 Linear Formula component for non-life insurance and reinsurance obligations  MCR(NL,L) result This is the linear formula component for non-life insurance and reinsurance obligations relating to life insurance activities calculated in accordance with Article 252 (9) and (10) of Delegated Regulation (EU) 2015/35. C0030/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for medical expense insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for medical expense insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for medical expense insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0020 Medical expense insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for medical expense insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0030 Income protection insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for income protection insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0030 Income protection insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for income protections insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0030 Income protection insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for income protection insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0030 Income protection insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for income protections insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0040 Workers' compensation insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for workers' compensation insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0040 Workers' compensation insurance and proportional reinsurance- Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for workers' compensations insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0040 Workers' compensation insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for workers' compensation insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0040 Workers' compensation insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for workers' compensations insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0050 Motor vehicle liability insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for motor vehicle liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0050 Motor vehicle liability insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for motor vehicle liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0050 Motor vehicle liability insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for motor vehicle liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0050 Motor vehicle liability insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for motor vehicle liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0060 Other motor insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for other motor insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0060 Other motor insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for other motor insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0060 Other motor insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for other motor insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0060 Other motor insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for other motor insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0070 Marine, aviation and transport insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for marine, aviation and transport insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0070 Marine, aviation and transport insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for marine, aviation and transport insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0070 Marine, aviation and transport insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for marine, aviation and transport insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0070 Marine, aviation and transport insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for marine, aviation and transport insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0080 Fire and other damage to property insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for fire and other damage to property insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0080 Fire and other damage to property insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for fire and other damage to property insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0080 Fire and other damage to property insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for fire and other damage to property insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0080 Fire and other damage to property insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for fire and other damage to property insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0090 General liability insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for general liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0090 General liability insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for general liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0090 General liability insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for general liability insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0090 General liability insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for general liability insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0100 Credit and suretyship insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for credit and suretyship insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0100 Credit and suretyship insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for credit and suretyship insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0100 Credit and suretyship insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for credit and suretyship insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0100 Credit and suretyship insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for credit and suretyship insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0110 Legal expenses insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for legal expenses insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0110 Legal expenses insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for legal expenses insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0110 Legal expenses insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for legal expenses insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0110 Legal expenses insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for legal expenses insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0120 Assistance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for assistance and its proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0120 Assistance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for assistance and its proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0120 Assistance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for assistance and its proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0120 Assistance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for assistance and its proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0130 Miscellaneous financial loss insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for miscellaneous financial loss insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0130 Miscellaneous financial loss insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for miscellaneous financial loss insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0130 Miscellaneous financial loss insurance and proportional reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for miscellaneous financial loss insurance and proportional reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0130 Miscellaneous financial loss insurance and proportional reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for miscellaneous financial loss insurance and proportional reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0140 Non-proportional health reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for non-proportional health reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0140 Non-proportional health reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for non-proportional health reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0140 Non-proportional health reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for non-proportional health reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0140 Non-proportional health reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for non-proportional health reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0150 Non-proportional casualty reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for non-proportional casualty reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0150 Non-proportional casualty reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for non-proportional casualty reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0150 Non-proportional casualty reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for non-proportional casualty reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0150 Non-proportional casualty reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for non-proportional casualty reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0160 Non-proportional marine, aviation and transport reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for non-proportional marine, aviation and transport reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0160 Non-proportional marine, aviation and transport reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for non-proportional marine, aviation and transport reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0160 Non-proportional marine, aviation and transport reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for non-proportional marine, aviation and transport reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0160 Non-proportional marine, aviation and transport reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for non-proportional marine, aviation and transport reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0030/R0170 Non-proportional property reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions for non-proportional property reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0040/R0170 Non-proportional property reinsurance  Net (of reinsurance) written premiums in the last 12 months  non-life activities These are the premiums written for non-proportional property reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to non-life activities. C0050/R0170 Non-proportional property reinsurance  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions for non-proportional property reinsurance, without risk margin after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0060/R0170 Non-proportional property reinsurance  Net (of reinsurance) written premiums in the last 12 months  life activities These are the premiums written for non-proportional property reinsurance during the (rolling) last 12 months, after deduction of premiums for reinsurance contracts, with a floor equal to zero, relating to life activities. C0070/R0200 Linear Formula component for life insurance and reinsurance obligations MCR(L,NL) Result This is the linear formula component for life insurance and reinsurance obligations relating to non-life insurance activities calculated in accordance with Article 252 (4) and (5) of Delegated Regulation (EU) 2015/35. C0080/R0200 Linear Formula component for life insurance and reinsurance obligations MCR(L,L) Result This is the linear formula component for life insurance and reinsurance obligations relating to life insurance activities calculated in accordance with Article 252 (9) and (10) of Delegated Regulation (EU) 2015/35. C0090/R0210 Obligations with profit participation  guaranteed benefits  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions without a risk margin for guaranteed benefits in respect of life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities and technical provisions without a risk margin for reinsurance obligations where the underlying insurance obligations include profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0110/R0210 Obligations with profit participation  guaranteed benefits  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions without a risk margin for guaranteed benefits in respect of life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities and technical provisions without a risk margin for reinsurance obligations where the underlying insurance obligations include profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0090/R0220 Obligations with profit participation  future discretionary benefits  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions without a risk margin for future discretionary benefits in respect of life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0110/R0220 Obligations with profit participation  future discretionary benefits  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions without a risk margin for future discretionary benefits in respect of life insurance obligations with profit participation, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0090/R0230 Index-linked and unit-linked insurance obligations  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions without a risk margin for index-linked and unit-linked life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to non-life activities. C0110/R0230 Index-linked and unit-linked insurance obligations  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions without a risk margin for index-linked and unit-linked life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPVs, with a floor equal to zero, relating to life activities. C0090/R0240 Other life (re)insurance and health (re)insurance obligations  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  non-life activities These are the technical provisions without a risk margin for other life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPV, with a floor equal to zero, relating to non-life activities. C0110/R0240 Other life (re)insurance and health (re)insurance obligations  Net (of reinsurance/SPV) best estimate and TP calculated as a whole  life activities These are the technical provisions without a risk margin for other life insurance obligations and reinsurance obligations relating to such insurance obligations, after deduction of the amounts recoverable from reinsurance contracts and SPV, with a floor equal to zero, relating to life activities. C0100/R0250 Total capital at risk for all life (re)insurance obligations  Net (of reinsurance/SPV) total capital at risk  non-life activities This is the total capital at risk, being the sum over all contracts that give rise to life insurance or reinsurance obligations of the highest amounts that the insurance undertaking would pay in the event of the death or disability of the persons insured under the contract after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles in such event, and the expected present value of annuities payable on death or disability less the net best estimate, with a floor equal to zero, relating to non-life activities. C0120/R0250 Total capital at risk for all life (re)insurance obligations  Net (of reinsurance/SPV) total capital at risk  life activities This is the total capital at risk, being the sum over all contracts that give rise to life insurance or reinsurance obligations of the highest amounts that the insurance undertaking would pay in the event of the death or disability of the persons insured under the contract after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles in such event, and the expected present value of annuities payable on death or disability less the net best estimate, with a floor equal to zero, relating to life activities. C0130/R0300 Overall MCR calculation  Linear MCR The linear Minimum Capital Requirement shall equal to the sum of the MCR linear formula component for non-life insurance and reinsurance and the MCR linear formula component for life insurance and reinsurance obligations calculated in accordance with Article 249 of Delegated Regulation (EU) 2015/35. C0130/R0310 Overall MCR calculation  SCR This is the latest SCR to be calculated and reported in accordance with Articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the SCR has been recalculated (e.g. due to a change in risk profile), including capital add-on. Undertakings using internal model or partial internal model to calculate the SCR shall refer to the relevant SCR, except where under Article 129(3) of Directive 2009/138/EC the national supervisor requires a reference to the standard formula. C0130/R0320 Overall MCR calculation  MCR cap This is calculated as 45 % of the SCR including any capital add-on in accordance with Article 129(3) of the Directive 2009/138/EC. C0130/R0330 Overall MCR calculation  MCR floor This is calculated as 25 % of the SCR including any capital add-on in accordance with Article 129(3) of Directive 2009/138/EC. C0130/R0340 Overall MCR calculation  Combined MCR This is the result of the formula component calculated in accordance with Article 248 (2) of Delegated Regulation (EU) 2015/35. C0130/R0350 Overall MCR calculation  Absolute floor of the MCR This is calculated as defined in Article 129(1)d of Directive 2009/138/EC. C0130/R0400 Minimum Capital Requirement This is the result of the formula component calculated in accordance with Article 248 (1) of Delegated Regulation (EU) 2015/35. C0140/R0500 Notional non-life and life MCR calculation  Notional linear MCR  non-life activities This is calculated in accordance with Article 252 (3) of Delegated Regulation (EU) 2015/35. C0150/R0500 Notional non-life and life MCR calculation  Notional linear MCR -life activities This is calculated in accordance with Article 252 (9) of Delegated Regulation (EU) 2015/35. C0140/R0510 Notional non-life and life MCR calculation  Notional SCR excluding add-on (annual or latest calculation)  non-life activities This is the latest notional SCR to be calculated and reported in accordance with in accordance with Articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the notional SCR has been recalculated (e.g. due to a change in risk profile), excluding capital add-on. Undertakings using internal model or partial internal model to calculate the SCR shall refer to the relevant SCR, except where under Article 129(3) of Directive 2009/138/EC the national supervisor requires a reference to the standard formula. C0150/R0510 Notional non-life and life MCR calculation  Notional SCR excluding add-on (annual or latest calculation) -life activities This is the latest notional SCR to be calculated and reported in accordance with in accordance with Articles 103 to 127 of Directive 2009/138/EC, either the annual one or a more recent one in case the notional SCR has been recalculated (e.g. due to a change in risk profile), excluding capital add-on. Undertakings using internal model or partial internal model to calculate the SCR shall refer to the relevant SCR, except where under Article 129(3) of Directive 2009/138/EC the national supervisor requires a reference to the standard formula. C0140/R0520 Notional non-life and life MCR calculation  Notional MCR cap  non-life activities This is calculated as 45 % of the notional non-life SCR including the non-life capital add-on in accordance with Article 129 (3) of Directive 2009/138/EC. C0150/R0520 Notional non-life and life MCR calculation  Notional MCR cap -life activities This is calculated as 45 % of the notional life SCR including the life capital add-on in accordance with Article 129 (3) of Directive 2009/138/EC. C0140/R0530 Notional non-life and life MCR calculation  Notional MCR floor  non-life activities This is calculated as 25 % of the notional non-life SCR including the non-life capital add-on in accordance with Article 129 (3) of Directive 2009/138/EC. C0150/R0530 Notional non-life and life MCR calculation  Notional MCR floor -life activities This is calculated as 25 % of the notional life SCR including the life capital add-on in accordance with Article 129 (3) of Directive 2009/138/EC. C0140/R0540 Notional non-life and life MCR calculation  Notional Combined MCR  non-life activities This is calculated in accordance with Article 252 (3) of Delegated Regulation (EU) 2015/35. C0150/R0540 Notional non-life and life MCR calculation  Notional Combined MCR -life activities This is calculated in accordance with Article 252 (8) of Delegated Regulation (EU) 2015/35. C0140/R0550 Notional non-life and life MCR calculation  Absolute floor of the notional MCR  non-life activities This is the amount defined in Article 129(1)(d)(i) of Directive 2009/138/EC. C0150/R0550 Notional non-life and life MCR calculation  Absolute floor of the notional MCR  life activities This is the amount defined in Article 129(1)(d)(ii) Directive 2009/138/EC. C0140/R0560 Notional non-life and life MCR calculation  Notional MCR  non-life activities This is the notional non-life MCR calculated in accordance with Article 252 (2) of Delegated Regulation (EU) 2015/35. C0150/R0560 Notional non-life and life MCR calculation  Notional MCR  life activities This is the notional life MCR calculated in accordance with Article 252 (7) of Delegated Regulation (EU) 2015/35. S.29.01  Excess of Assets over Liabilities General comments: This section relates to annual submission of information for individual entities. This template, together with S.29.02 to S.29.04, explains the variation of Excess of Assets over Liabilities by reconciling the different sources of movements (please see the five main sources in b) below). In these templates, creation of value needs to be reported (such as income from investments). The content of this template covers: a) A presentation of all variations in Basic Own fund items during the reporting period. It isolates the variation of the Excess of Assets over Liabilities as part of this total variation. This first analysis is entirely performed based on information also reported in template S.23.01 (year N and N 1). b) A summary of the 5 main sources affecting the variation of the Excess of Assets over Liabilities between the prior and the last reporting periods (cells C0030/R0190 to C0030/R0250):  The variation related to investments and financial liabilities  detailed in template S.29.02,  The variation related to technical provisions  detailed in templates S.29.03 and S.29.04,  The variation of pure capital items, which is not directly influenced by the business carried on (e.g., variations in ordinary shares numbers and values); these variations are analysed in detail within template S.23.03;  Other main variations linked to tax and dividend distribution, namely:  Variation in Deferred Tax position  Income Tax of the reporting period  Dividend distribution  Other variations not explained elsewhere. ITEM INSTRUCTIONS C0010/R0010 R0120 Basic Own fund items  Year N These items do not cover all Basic Own fund items, but only those before adjustments/deductions for:  Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds;  Participations in financial and credit institutions. C0020/R0010  R0120 Basic Own fund items  Year N 1 These items do not cover all Basic Own fund items, but only those before adjustments/deductions for:  Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds;  Participations in financial and credit institutions C0030/R0010 R0120 Basic Own fund items  Variation Variation between reporting period N and N 1 of own fund items. C0030/R0130 Excess of assets over liabilities (Variations of Basic Own Funds explained by Variation Analysis Templates) Variation of excess of assets over liabilities. This item is further assessed in rows R0190 to R0250 and then in templates S.29.02 to S.29.04. Excess of assets over liabilities shall be considered before deductions for Participations in financial and credit institutions. C0030/R0140 Own shares Variation of own shares included as assets on the balance sheet. C0030/R0150 Foreseeable dividends, distributions and charges Variation of foreseeable dividends, distributions and charges. C0030/R0160 Other basic own fund items Variation of other basic own fund items. C0030/R0170 Restricted own fund items due to ring fencing and matching Variation of restricted own fund items due to ring fencing and matching. C0030/R0180 Total variation of Reconciliation Reserve Total variation of Reconciliation Reserve. C0030/R0190 Variations due to investments and financial liabilities Variations in the Excess of assets over liabilities explained by variations in investments and financial liabilities (for instance variations in value in the period, financial revenues, etc.) C0030/R0200 Variations due to technical provisions Variations in the Excess of assets over liabilities explained by variations in technical provisions (for instance provision reversals or new earned premiums, etc.). C0030/R0210 Variations in capital basic own fund items and other items approved This amount explains the part of the variation of Excess of Assets over Liabilities due to movements in pure capital items, such as Ordinary share capital (gross of own shares), Preference shares, Surplus funds. C0030/R0220 Variations in Deferred Tax position Variations in the Excess of assets over liabilities explained by variation of deferred tax assets and deferred tax liabilities C0030/R0230 Income tax of the reporting period Amount of corporate tax of the reporting period, as stated in the financial statements of the reporting period. C0030/R0240 Dividend distribution Amount of dividend distributed during the reporting period, as stated in the financial statements of the reporting period. C0030/R0250 Other variations in Excess of Assets over Liabilities The remaining variations in the excess of assets over liabilities. S.29.02  Excess of Assets over Liabilities  explained by investments and financial liabilities General comments: This section relates to annual submission of information for individual entities. This template focuses on changes in the Excess of Assets over Liabilities due to investments and financial liabilities. The scope of this template: i. Includes liabilities position of derivatives (as investments); ii. Includes Own shares; iii. Includes Financial liabilities (comprising subordinated liabilities); iv. Excludes assets held for unit linked and index linked funds; v. Excludes property held for own use. For all these items, the template covers the investments held at closing date of the prior reporting period (N 1) and the investments acquired/issued during the reporting period (N). With regards to assets held for unit linked and index linked funds, the adjustment on basic own funds related to valuation is taken into account in template S.29.03. The difference between template S.29.02 (last table) and information in template S.09.01 is the inclusion of the revenue from own shares and the exclusion of unit linked. The purpose of the template is to provide a detailed understanding of the changes in the Excess of Assets over Liabilities related to investments, considering: i. Movements in valuation with an impact on the Excess of Assets over Liabilities (e.g. realised gains and losses from sales, but also valuation differences); ii. Revenues triggered by investments; iii. Expenses related to investments (including interest charges on financial liabilities.). ITEM INSTRUCTIONS C0010/R0010 Valuation movements on investments Valuation movements on investments, including:  For those assets kept in the portfolio, the difference between Solvency II values at the end of the reporting period (N) and at the beginning of the Year (N 1);  For those investments divested between the two reporting periods (including where an asset was acquired during the reporting period), the difference between the selling price and the Solvency II value as at the last reporting period (or, in case of investments acquired during the period, the acquisition cost value);  For those assets acquired during the reporting period and still held at the end of the reporting period, the difference between the closing Solvency II value and the acquisition cost/value. It shall include amounts relative to derivatives regardless of derivatives being an asset or a liability. It shall not include amounts reported in Investment revenues  R0040 and Investments expenses including Interest charges on subordinated and financial liabilities  R0050. C0010/R0020 Valuation movements on own shares Same as for cell C0010/R0010, but for own shares. C0010/R0030 Valuation movements on financial liabilities and subordinated liabilities Valuation movements on financial liabilities and subordinated liabilities, including:  For those financial and subordinated liabilities issued prior to the reporting period and not redeemed, the difference between Solvency II values at the end of the reporting period (N) and at the beginning of the reporting period (N 1);  For those financial and subordinated liabilities redeemed between the reporting period, the difference between the redemption price and the Solvency II value as at the end of the last reporting period;  For those financial and subordinated liabilities issued during the reporting period and not redeemed during the period, the difference between the closing Solvency II value and issuance price. C0010/R0040 Investment Revenues Includes dividends, interests, rents and other revenues, due to investments within scope of this template. C0010/R0050 Investments expenses including interest charges on subordinated and financial liabilities Investments expenses including interest charges on subordinated and financial liabilities, including:  Investment management expenses  related to Investments (other than assets held for index linked and unit linked contracts) and to Own shares;  Interest charges on financial and subordinated liabilities related to Financial liabilities other than debts owed to credit institutions as well as Debts owed to credit institutions and Subordinated liabilities. Those expenses and charges correspond to the ones recorded and recognised on an accrual basis at the end of the period. C0010/R0060 Variation in Excess of Assets over Liabilities explained by investments and financial liabilities management Total of variation in Excess of Assets over Liabilities explained by investments and financial liabilities management. C0010/R0070 Dividends Amount of dividends earned over the reporting period, excluding any dividends from assets held for unit linked and index linked funds, or property held for own use). The same definition as in S.09.01 shall apply (except for the scope of investments to consider). C0010/R0080 Interests Amount of interest earned over the reporting period excluding any interests from assets held for unit linked and index linked funds, or property held for own use). The same definition as in S.09.01 shall apply (except for the scope of investments to consider). C0010/R0090 Rents Amount of rent earned over the reporting period excluding any rent from Assets held for unit linked and index linked funds, or property held for own use). The same definition as in S.09.01 shall apply (except for the scope of investments to consider). C0010/R0100 Other Amount of other investments income received and accrued at the end of the reporting year. Applicable to other investment income not considered in cells C0010/R0070, C0010/R0080 and C0010/R0090, such as securities lending fees, commitment fees etc, excluding the ones from assets held for unit linked & index linked funds, or property held for own use). S.29.03  Excess of Assets over Liabilities  explained by technical provisions General comments: This section relates to annual submission of information for individual entities. This template focuses on changes in the Excess of Assets over Liabilities due to technical provisions (TP). The scope of technical provisions includes risks captured through Best Estimate (BE) and Risk margin, and those captured through TP calculated as a whole. As regards the order of calculation in the table breakdown of Variation in Best Estimate, presentation of the order is not deemed prescriptive as to the order in which the calculation is performed, as long as the content of the different cells indeed reflect the purpose and definition of these cells. Undertakings are required to report data on accident year or underwriting year basis, in accordance with any requirements of the National Supervisory Authority. If the National Supervisory Authority has not stipulated which to use then the undertaking may use accident or underwriting year according to how they manage each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, provided that they use the same year consistently, year on year. The purpose of the template is to provide a detailed understanding of the changes in the Excess of Assets over Liabilities related to technical provisions, considering:  Changes in TP captions;  Changes in technical flows of the period;  A detailed breakdown of the variation of Best Estimate  gross of reinsurance by sources of changes (such as new business, changes in assumptions, experience, etc.). ITEM INSTRUCTIONS Of which the following breakdown of Variation in Best Estimate  analysis per UWY if applicable  Gross of reinsurance C0010 C0020/R0010 Opening Best Estimate Amount of Best Estimate  gross of reinsurance  as stated in the Balance Sheet at closing year N 1 related to those lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for which an underwriting year approach (UWY) is used for Best Estimate calculation. C0010 C0020/R0020 Exceptional elements triggering restating of opening Best Estimate Amount of adjustment to opening Best Estimate due to elements, other than changes in perimeter that led to restate the opening BE. Shall essentially concern changes in models (in case models are used) for correction of the model and other modifications. It shall not concern changes in assumptions. These cells are expected to be mostly applicable for Life business. C0010 C0020/R0030 Changes in perimeter Amount of adjustment to opening Best Estimate related to changes in perimeter of the portfolio like sales of (part of) portfolio and purchases. This could also concern changes of perimeter due to liabilities evolving to annuities stemming from Non Life obligations (triggering some changes from Non Life to Life). C0010 C0020/R0040 Foreign exchange variation Amount of adjustment to opening Best Estimate related to foreign exchange variation during the period. In this case the foreign exchange variation is actually meant to be applied to contracts which are taken out in currencies different from the balance sheet currency. For the calculation, the cash flows of these contracts contained in the opening Best Estimate are simply converted due to the exchange variation. This item does not address the impact on the cash flows of the insurance portfolio induced by re valuation of year N 1 assets due to foreign exchange variation during year N. C0010 C0020/R0050 Best Estimate on risks accepted during the period It represents present expected future cash flows (gross of reinsurance) included in Best Estimate and related to risks accepted during the period. This shall be considered at the closing date (and not at the actual date of inception of the risks), i.e. this shall form part of the Best Estimate at closing date. The scope of cash flows refers to Article 77 of Directive 2009/138/EC. C0010 C0020/R0060 Variation of Best Estimate due to unwinding of discount rate  risks accepted prior to period The variation of Best Estimate captured here shall only relate to the unwinding of discount rates, and does not take into account other parameters such as changes in assumptions or discount rates, experience adjustment, etc. The concept of unwinding may be illustrated as follows: Calculate the Best Estimate of year N 1 again but using the shifted interest rate term structure In order to isolate this strict scope of variation, the calculation may be as follows:  Consider Opening Best Estimate including the adjustment to opening Best Estimate (cells C0010/R0010 to R0040);  Based on this figure, run the calculation of the unwinding of discount rates. C0010 C0020/R0070 Variation of Best Estimate due to year N projected in and out flows  risks accepted prior to period Premiums, claims, and surrenders that were forecasted on the Opening Best Estimate as to be paid during the year, will not be in the closing Best Estimate anymore as they would have been paid/received during the year. A neutralisation adjustment shall be performed. In order to isolate this adjustment, the calculation may be as follows:  Consider Opening Best Estimate (cell C0010/R0010) including the adjustment to opening Best Estimate (cells C0010/R0020 to R0040)  Isolate the amount of cash flows (cash in minus cash out) that were projected within this opening Best Estimate for the period considered  This isolated amount of cash flow shall come in addition to Opening Best Estimate (for neutralisation effect)  and be filled in cell C0010/R0070 and C0020/R0070. C0010 C0020/R0080 Variation of Best Estimate due to experience  risks accepted prior to period The variation of Best Estimate captured here shall strictly relate to the strict realisation of cash flows when compared to the cash flows that were projected. For calculation purposes, and in case of non availability of information of realised cash flows, the variation due to experience may be calculated as the difference between realised technical flows and projected cash flow. Realised technical flows refer to those reported under Solvency II principles i.e. premiums effectively written, claims effectively paid and expenses effectively recorded. C0010 C0020/R0090 Variation of Best Estimate due to changes in non economic assumptions  risks accepted prior to period It mainly refers to changes in RBNS not driven by realised technical flows (e.g. revision on a case by case basis of the amount of IBNR) and changes assumptions directly linked to insurance risks (i.e. lapse rates), which can be referred to as non economic assumptions. In order to isolate the strict scope of variation due to changes in assumptions, the calculation may be as follows:  Consider the opening Best Estimate (cell C0010/R0010) including the adjustment to opening Best Estimate (cell C0010/R0010 to R0040) and the impact of unwinding, of year N projected cash flows and (C0010/R0060 to R0080 and C0020/R0060 to R0080 respectively);  Based on this figure, run calculations with new assumptions not related to discount rates  that applied at year end N (if any) This will provide the variation of Best Estimate strictly related to changes in these assumptions. This may not capture the variation due to case by case revision of RBNS, which would thus have to be added. For Non Life, cases can be expected where these changes cannot be discerned separately from changes due to experience (C0020/R0080). In such cases, report the total figure under C0020/R0080. C0010 C0020/R0100 Variation of Best Estimate due to changes in economic environment  risks accepted prior to period It mainly refers to assumptions not directly linked to insurance risks, i.e. mainly the impact of the changes in economic environment on the cash flows (taking management actions into account, e.g. reduction of future discretionary benefits (FDB)) and changes in discount rates. For non life (C0020/R0100), in case variation due to inflation cannot be discerned from changes due to experience, the whole amount would be reported under C0020/R0080. In order to isolate this strict scope of variation, the calculation may be as follows:  Consider the opening Best Estimate including the adjustment to opening Best Estimate (cell C0010/R0010 to R0040) and the impact of unwinding, of year N projected cash flows and experience (C0010/R0060 to R0080 and C0020/R0060 to R0080 respectively, or alternatively, C0010/R0060 to R0090 and C0020/R0060 to R0090 respectively)  Based on this figure, run calculations with new discount rates that applied during year N, together with related financial assumptions (if any). This will provide the variation of Best Estimate strictly related to changes in discount rates and related financial assumptions. C0010 C0020/R0110 Other changes not elsewhere explained Corresponds to other variations in Best Estimate, not captured in cells C0010/R0010 to R0100 (for Life) or C0020/R0010 to R0100 (Non Life). C0010 C0020/R0120 Closing Best Estimate  gross of reinsurance Amount of Best Estimate as stated in the Balance Sheet at closing year N related to those lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for which an underwriting year approach (UWY) is used for Best Estimate calculation. These cells might be nil (if no UWY approach is used), or might total the closing Best Estimate figure in the Balance Sheet if no accident Year approach (AY) is used. Of which the following breakdown of Variation in Best Estimate  analysis per UWY if applicable  Reinsurance recoverables C0030 C0040/R0130 Opening Best Estimate Amount of Best Estimate of reinsurance recoverable as stated in the Balance Sheet at closing year N 1 related to those lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for which an underwriting year approach (UWY) is used for Best Estimate calculation. C0030 C0040/R0140 Closing Best Estimate Amount of Best Estimate of reinsurance recoverable as stated in the Balance Sheet at closing year N related to those lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for which an underwriting year approach (UWY) is used for Best Estimate calculation. Of which the following breakdown of Variation in Best Estimate  analysis per AY if applicable  Gross of reinsurance C0050 C0060/R0150 Opening Best Estimate Amount of Best Estimate  gross of reinsurance  as stated in the Balance Sheet at closing year N 1 related to those lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for which an accident year approach (AY) is used for Best Estimate calculation. C0050 C0060/R0160 Exceptional elements triggering restating of opening Best Estimate Same as for C0010 and C0020/R0020 C0050 C0060/R0170 Changes in perimeter Same as for C0010 and C0020/R0030 C0050 C0060/R0180 Foreign exchange variation Same as for C0010 and C0020/R0040 C0050 C0060/R0190 Variation of Best Estimate on risk covered after the period It is expected that these cells mainly concerns Non Life and refers to changes in (part of) Premiums Provisions (i.e. in relation to all recognised obligations within the boundary of the contract at the valuation date where the claim has not yet occurred) as follows:  Identify the part of premiums provisions at Year end (N 1) related to a coverage period starting after the closing Year end N 1;  Have the same considerations and identifications for Premiums Provisions at year end N;  Derive the variation from the two figures. C0050 C0060/R0200 Variation of Best Estimate on risks covered during the period It is expected that these cells mainly concerns Non Life, and refers to the following cases: a) (part of) Premiums Provisions at Year end N 1 which turned to Claims Provisions at year end N because claim has occurred during the period b) claims provisions related to claims occurred during the period (for which there was no Premiums provisions at year end N 1) Calculation may be as follows:  Identify the part of premiums provisions at Year end (N 1) for which cover had already incepted;  Identify the part of claims provisions at Year end (N) related to risks covered during the period;  Derive the variation from the two figures. C0050 C0060/R0210 Variation of Best Estimate due to unwinding of discount rate  risks covered prior to period The concept of unwinding may be illustrated as follows: Calculate the Best Estimate of year N 1 again but using the shifted interest rate term structure. In order to isolate this strict scope of variation, the calculation may be as follows:  Consider part of the Opening Best Estimate related to risks covered prior to period, i.e. Opening Best Estimate excluding Premiums provisions but including opening adjustments if any (see cells C0050/R0160 to R0180 and C0060/R0160 to R0180;  Based on this figure, run the calculation of the unwinding of discount rates that applied during year N. C0050 C0060/R0220 Variation of Best Estimate due to year N projected in and out flows  risks covered prior to period Premiums, claims, and surrenders that were forecasted on the Opening Best Estimate (related to risks covered prior to period) as to be paid during the year, will not be in the closing Best Estimate anymore as they would have been paid/received during the year. A neutralization adjustment has thus to be performed. In order to isolate this adjustment, the calculation may be as follows:  Consider part of the Opening Best Estimate related to risks covered prior to period, i.e. Opening Best Estimate excluding Premiums provisions;  Isolate the amount of cash flows (cash in minus cash out) that were projected within this opening Best Estimate for the period considered;  This isolated amount of cash flow shall come in addition to Opening Best Estimate (for neutralisation effect)  and be filled in cell C0050 and C0060/R0220. C0050 C0060/R0230 Variation of Best Estimate due to experience risks  covered prior to period The variation of Best Estimate captured here shall strictly relate to the strict realisation of cash flows when compared to the cash flows that were projected. For calculation purposes, and in case on non availability of information of realised cash flows, the variation due to experience may be calculated as the difference between realised technical flows and projected cash flow. C0050 C0060/R0240 Variation of Best Estimate due to changes in non economic assumptions  risks covered prior to period It mainly refers to changes in RBNS not driven by realised technical flows (e.g. revision on a case by case basis of the amount of IBNR) and changes assumptions directly linked to insurance risks (i.e. lapse rates), which can be referred to as non economic assumptions. In order to isolate the strict scope of variation due to changes in assumptions, the calculation may be as follows:  Consider the opening Best Estimate (cell C0050/R0150) including the adjustment to opening Best Estimate (cells C0050/R0160 to R0180) and the impact of unwinding, of year N projected cash flows and (C0050/R0210 to R0230 and C0060/R0210 to R0230 respectively);  Based on this figure, run calculations with new assumptions not related to discount rates  that applied at year end N (if any); This will provide the variation of Best Estimate strictly related to changes in these assumptions. This may not capture the variation due to case by case revision of RBNS, which would thus have to be added. For Non Life, in cases where these changes cannot be discerned separately from changes due to experience, report the total figure under C0060/R0230. C0050 C0060/R0250 Variation of Best Estimate due to changes in economic environment  risks covered prior to period It mainly refers to assumptions not directly linked to insurance risks, i.e. mainly the impact of the changes in economic environment on the cash flows (taking management actions into account, e. g. reduction of FDB) and changes in discount rates. For non life (C0060/R0250), in case variation due to inflation cannot be discerned from changes due to experience, the whole amount would be reported under C0060/R0230. In order to isolate this strict scope of variation, the calculation may be as follows:  Consider the opening Best Estimate including the adjustment to opening Best Estimate (cells C0050/R0160 to R0180) and the impact of unwinding, of year N projected cash flows and experience (C0050/R0210 to R0230 and C0060/R0210 toR0230 respectively, or alternatively, C0050/R0210 to R0240 and C0060/R0210 toR0240, respectively);  Based on this figure, run calculations with new discount rates that applied during year N, together with related financial assumptions (if any). This will provide the variation of Best Estimate strictly related to changes in discount rates and related financial assumptions. C0050 C0060/R0260 Other changes not elsewhere explained Corresponds to other variations in Best Estimate, not captured in cells C0010/R0010 to R0100 (for Life) or C0020/R0010 to R0100 (Non Life). C0050 C0060/R0270 Closing Best Estimate Amount of Best Estimate as stated in the Balance Sheet at closing year N related to those lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for which an accident year approach (AY) is used for Best Estimate calculation. Of which the following breakdown of Variation in Best Estimate  analysis per AY if applicable  reinsurance recoverables C0070 C0080/R0280 Opening Best Estimate Amount of Best Estimate of reinsurance recoverable as stated in the Balance Sheet at closing year N 1 related to those lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, for which an accident year approach (AY) is used for Best Estimate calculation. C0070 C0080/R0290 Closing Best Estimate Amount of Best Estimate of reinsurance recoverable as stated in the Balance Sheet at closing year N related to those lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35 for which an accident year approach (AY) is used for Best Estimate calculation. Of which adjustments in Technical Provisions related to valuation of Unit linked contracts, with theoretically a neutralising impact on Assets over Liabilities C0090/R0300 Variation in Investments in unit linked Amount shall represent the variation, in Balance Sheet, of the Assets held for index linked and unit linked funds. It discloses the neutralisation of the assets and liabilities movements due to unit linked products. Technical flows affecting Technical provisions C0100 C0110/R0310 Premiums written during the period Amount of written premiums under Solvency II principles and not included in BE, respectively for Life and Non life. C0100 C0110/R0320 Claims and benefits during the period, net of salvages and subrogations Amount of claims and benefits during the period, net of salvages and subrogations, respectively for Life and Non life. If amounts are already captured in the best estimate, they shall not be part of this item. C0100 C0110/R0330 Expenses (excluding Investment expenses) Amount of expenses (excluding investment expenses  which are reported under S.29.02), respectively for Life and Non life. If amounts are already captured in the best estimate, they shall not be part of this item. C0100 C0110/R0340 Total technical flows on gross Technical Provisions Total amount of technical flows affecting gross TP. C0100 C0110/R0350 Technical flows related to reinsurance during the period (recoverables received net of premiums paid) Total amount of technical flows related to reinsurance recoverable during the period, i.e. recoverable received net of premiums, respectively for Life and Non life. Variation in Excess of Assets over Liabilities explained by Technical provisions C0120 C0130/R0360 Variation in Excess of Assets over Liabilities explained by Technical provisions management  Gross Technical Provisions This calculation corresponds to the following principle:  consider the variation in BE, RM and TP calculated as a whole;  deduct the variation in unit linked (C0090/R0300);  add total amount of net technical flows, i.e.: inflows minus outflows (C0100/R0340 for Life and C0110/R0340 for Non Life). If the amount has a negative impact on Excess of Assets over Liabilities, this shall a negative amount. C0120 C0130/R0370 Variation in Excess of Assets over Liabilities explained by Technical provisions management  Reinsurance recoverables This calculation corresponds to the following principle:  consider the variation in Reinsurance recoverables;  add total amount of net technical flows, i.e.: inflows minus outflows, related to reinsurance during the period. If the amount has a positive impact on Excess of Assets over Liabilities, this shall be a positive amount. S.29.04  Detailed analysis per period  Technical flows versus Technical provisions General comments: This section relates to annual submission of information for individual entities. This template shall shall be completed on the basis of Solvency II valuation, i.e. written premiums are defined as the premiums due to be received by the undertaking in the period. Applying this definition means that written premiums in the given year are the premiums actually due to be received in that year, regardless of the coverage period. The definition of written premiums is consistent with the definition of premium receivables. As regards the split per Lines of business for the analysis per period, line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, shall refer to both direct business and accepted proportional reinsurance. ITEM INSTRUCTIONS Z0010 Lines of Business Lines of business for which a split of the analysis per period will be required. The following close list shall be used: 1  Medical expense insurance including proportional reinsurance 2  Income protection insurance including proportional reinsurance 3  Workers' compensation insurance including proportional reinsurance 4  Motor vehicle liability insurance including proportional reinsurance 5  Other motor insurance including proportional reinsurance 6  Marine, aviation and transport insurance including proportional reinsurance 7  Fire and other damage to property insurance including proportional reinsurance 8  General liability insurance including proportional reinsurance 9  Credit and suretyship insurance including proportional reinsurance 10  Legal expenses insurance including proportional reinsurance 11  Assistance including proportional reinsurance 12  Miscellaneous financial loss including proportional reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance 37  Life (including lines of business 29 to 34, as defined in Annex I to Delegated Regulation (EU) 2015/35) 38  Health SLT (including lines of business 35 and 36) Detailed analysis per period  Technical flows versus Technical provisions  UWY Risks accepted during period C0010/R0010 Written premiums underwritten during period Part of the written premiums during the period that corresponds to contracts underwritten during the year. Allocation keys may be used to identify this part of the total written premiums under Solvency II affected to contracts underwritten during the year. C0010/R0020 Claims and benefits  net of salvages and subrogations recovered Part of the claims and benefits, net of salvages and subrogations during the period that corresponds to risks accepted during the period. Allocation keys may be used to identify this part of the total claims, as long as this reconciles at the end to total claims and benefits net of salvages and subrogations as reported in C0100/R0320 from S.29.03 and C0110/R0320 from S.29.03. C0010/R0030 Expenses (related to insurance and reinsurance obligations) Part of the expenses during the period that corresponds to risks accepted during the period. Allocation keys may be used to identify this part of the total expenses, as long as this reconciles at the end to total expenses as reported in C0100/R0330 from template S.29.03 plus C0110/R0330 from template S.29.03. C0010/R0040 Variation of Best Estimate Corresponds to the variation of Best Estimate for risk accepted during the period. C0010/R0050 Variation of Technical Provisions as a whole Part of TP calculated as a whole corresponding to risks accepted during period. Allocation keys may be used to identify this part of the total variation of TP calculated as a whole, as long as this reconciles at the end to total. C0010/R0060 Adjustment of valuation of Assets held for unit linked funds The adjustment refers to assets held for unit linked funds, whether captured through BE or through TP calculated as a whole. The split of these assets between those referring to risks accepted during/prior to period is expected to be very complex. Allocation keys may be used to identify this part of the total adjustment due to unit linked, as long as this reconciles at the end. This item is added to the premiums and intends to eliminate the impact from unit linked funds. It shall be reported as positive value if it reflects a positive difference between year N and N 1. C0010/R0070 Total Total impact from risks accepted during period  gross of reinsurance). Risks accepted prior to period C0020/R0010 Written premiums on contract underwritten during period Part of the written premiums during the period that corresponds to contracts underwritten prior to period. See instructions on C0010/R0010. C0020/R0020 Claims and benefits  net of salvages and subrogations recovered Part of the claims and benefits, net of salvages and subrogations during the period that corresponds to risks accepted prior to period. See instructions on C0010/R0020. C0020/R0030 Expenses (related to insurance and reinsurance obligations) Part of the expenses during the period that corresponds to risks accepted prior to period. See instructions on C0010/R0030. C0020/R0040 Variation of BE due to year N projected in and out flows Variation of BE due to year N projected in and out flows  risks accepted prior to period (gross of reinsurance) Total for all reported line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, shall correspond to the sum of cells C0010/R0070 from template S.29.03 and C0020/R0070 from template S.29.03. C0020/R0050 Variation of Technical Provisions as a whole Part of TP calculated as a whole corresponding to risks accepted prior to period. See instructions on C0010/R0050. C0020/R0060 Adjustment of valuation of Assets held for unit linked funds See instructions on C0010/R0060. C0020/R0070 Total Total of changes related to risks accepted to prior, gross of reinsurance. Detailed analysis per period  Technical flows versus Technical provisions  AY Risks covered after the period C0030/R0080 Premiums earned/ to be earned Corresponds to part of premiums related to risks covered after the period, i.e. premiums to be earned after the period. In addition, allocation keys may be used to identify this part of the premiums affected to risks covered after the period. C0030/R0090 Claims and benefits  net of salvages and subrogations recovered Corresponds to part of claims and benefits, net of salvages and subrogations related to risks covered after the period (theoretically at nil). See instructions on C0010/R0020. C0030/R0100 Expenses (related to insurance and reinsurance obligations) Part of the expenses during the period that corresponds to risks covered after the period. See instructions on C0010/R0030. C0030/R0110 Variation of Best Estimate This variation of BE shall correspond to the sum of cells C0050/R0190 from template S.29.03 and C0060/R0190 from template S.29.03. The amount refers to changes in (part of) Premiums Provisions (i.e. in relation to all recognised obligations within the boundary of the contract at the valuation date where the claim has not yet occurred) as follows:  identify Premiums Provisions at year end N  identify, if any, the part of premiums provisions at Year end (N 1) for which cover had not yet incepted before closing Year end N 1 (i.e in case of premiums provisions in relation to obligations on more than one future reporting period) In case Premiums Provisions at year end (N 1) includes amount for which claims occurred during year N, this amount shall not be considered in Variation of BE on risks covered after the period, but, instead in Variation of BE on risks covered during the period, as this provision turned to Claims provisions. C0030/R0120 Variation of Technical Provisions as a whole Part of TP calculated as a whole corresponding to risks covered after the period. See instructions on C0010/R0050. C0030/R0130 Adjustment of valuation of Assets held for unit linked funds This cell is deemed not applicable for Non Life See instructions on C0010/R0060. C0030/R0140 Total Total changes related to risks covered after the period, gross of reinsurance. Risks covered during the period C0040/R0080 Premiums earned/to be earned Corresponds to part of premiums related to risks covered during the period, i.e. earned premiums under Solvency II principles. In addition, allocation keys may be used to identify this part of the premiums affected to risks covered after the period. C0040/R0090 Claims and benefits  net of salvages and subrogations recovered Corresponds to part of claims and benefits, net of salvages and subrogations related to risks covered during the period. See instructions on C0010/R0020. C0040/R0100 Expenses (related to insurance and reinsurance obligations) Part of the expenses during the period that corresponds to risks covered during the period. See instructions on C0010/R0030. C0040/R0110 Variation of Best Estimate Amount of the variation of best estimate for the risks covered during the period. For risks covered during the period: this variation of BE shall correspond to the sum of cells C0050/R0200 from template S.29.03 and C0060/R0200 from template S.29.03. The amount refers to the following cases: a) Premiums Provisions at Year end N 1 which turned to Claims Provisions at year end N because claim has occurred during the period b) Claims provisions related to claims occurred during the period (for which there was no Premiums provisions at year end N 1) Calculation may be as follows:  Identify the part of premiums provisions at Year end (N 1) for which cover had already incepted in year N  Identify the part of claims provisions at Year end (N) related to risks covered during the period C0040/R0120 Variation of Technical Provisions as a whole Part of TP calculated as a whole corresponding to risks covered during period. See instructions on C0010/R0050. C0040/R0130 Adjustment of valuation of Assets held for unit linked funds This cell is deemed not applicable for Non Life See instructions on C0010/R0060. C0040/R0140 Total Total changes related to risks covered during period, gross of reinsurance. Risks covered prior to period C0050/R0090 Claims and benefits  net of salvages and subrogations recovered Corresponds to part of claims and benefits, net of salvages and subrogations related to risks covered prior to the period. See instructions on C0010/R0020. C0050/R0100 Expenses (related to insurance and reinsurance obligations) Part of the expenses during the period that corresponds to risks covered prior to the period. See instructions on C0010/R0030. C0050/R0110 Variation of Best Estimate due to year N projected in and out flows For risks covered prior to period corresponds to year N projected in and out technical flows for risks accepted prior to period. C0050/R0120 Variation of Technical Provisions as a whole Part of technical provisions as a whole corresponding to risks covered prior to period. See comment on C0010/R0050 C0050/R0130 Adjustment of valuation of Assets held for unit linked funds This cell is deemed not applicable for Non Life See instructions on C0010/R0060. C0050/R0140 Total Total changes related to risks covered prior to period, gross of reinsurance. S.30.01  Facultative covers for non life and life business basic data General comments: This section relates to annual submission of information for individual entities. This template is relevant to insurance and reinsurance undertakings which reinsure and/or retrocede business on a facultative basis. It shall be filled by the non life and life insurance and reinsurance undertakings with information on facultative covers in the next reporting year, covering information on the 10 most important risks in terms of reinsured exposure for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35 (e.g. in cases where the risks accepted do not fit in the regular policy acceptance and could only be accepted in case part of the risk is reinsured on a facultative basis). Each facultative risk is submitted to the reinsurer and terms and conditions of the facultative reinsurance are negotiated individually for each policy. Treaties that automatically cover risks are out of scope of this template and must be reported in S.30.03. There shall be one separate template for each line of business. For each line of business, a selection must be made of the 10 most important risks in terms of reinsured exposure (part of sum insured transferred to all reinsurers) on a facultative basis. Furthermore, each underwriting risk shall have a unique code specified by the risk identification code. This template is prospective (to be in line with S.30.03) for the selected largest 10 facultative covers that have not yet expired at the start of the next reporting year whose period of validity includes or overlaps the next reporting year and are known when filling the template. If reinsurance strategy changes materially after that date or if the renovation of the reinsurance contracts are performed later than the reporting date and before next 1 January, the information on this template shall be re submitted when adequate. Facultative placements covering different lines of business shall also appear in the various relevant line of business if they are ranked within the 10 biggest risks of the same line of business. ITEM INSTRUCTIONS Facultative covers non life Z0010 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss 13  Proportional medical expense reinsurance 14  Proportional income protection reinsurance 15  Proportional workers' compensation reinsurance 16  Proportional motor vehicle liability reinsurance 17  Proportional other motor reinsurance 18  Proportional marine, aviation and transport reinsurance 19  Proportional fire and other damage to property reinsurance 20  Proportional general liability reinsurance 21  Proportional credit and suretyship reinsurance 22  Proportional legal expenses reinsurance 23  Proportional assistance reinsurance 24  Proportional miscellaneous financial loss reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance C0020 Reinsurance program code Undertaking specific reinsurance code that links the dominant treaty of reinsurance programme which also protects the risk covered by the facultative reinsurance. The Reinsurance program code shall be in line with the Reinsurance program code of S.30.03  Outgoing Reinsurance Program in the next reporting year. C0030 Risk identification code For each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of non life insurance a selection shall be made of the 10 most important risks in terms of exposure that are subject to facultative reinsurance in force in the next reporting period (also if they originated in preceding years). The code is a unique identifying number assigned by the insurer that identifies the risk and shall remain unchanged for subsequent annual reports. C0040 Facultative reinsurance placement identification code Each facultative reinsurance placement must be assigned a sequence number which is unique for the risk. The facultative reinsurance placement identification code is entity specific. C0050 Finite reinsurance or similar arrangements Identification of the reinsurance contract. The following closed list shall be used: 1  Non traditional or Finite RE (if any reinsurance contract or financial instrument which is not directly based on the principle of indemnity or is based on a contract wording which has limited or no demonstrable risk transfer mechanism) 2  Other than non traditional or Finite RE In case of Finite reinsurance or a similar arrangement only the items which are feasible must be filled. C0060 Proportional Indicate whether the reinsurance program is proportional reinsurance, i.e., involves a reinsurer taking a stated percent share of each policy that an insurer underwrites. One of the options in the following closed list shall be used: 1  Proportional reinsurance 2  Non proportional reinsurance C0070 Identification of the company/person to which the risk relates If the risk relates to a company identify the name of the company to whom the risk relates. If the risk relates to a natural person, pseudonymise the original policy number and report pseudonymised information. Pseudonymous data refer to data that cannot be attributed to a specific individual without the use of additional information, as long as such additional information is kept separately. Consistency over time shall be insured. It implies that if a single underwriting risk appears from one year to another, it shall receive the same pseudonymised format. C0080 Description risk The description of the risk. Depending on the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, report the type of company, building or occupation of the specific risk insured. C0090 Description risk category covered Description of the main scope of the cover of the facultative risk. It is normally part of the description used to identify the placement. The description of the risk category covered is entity specific and is not mandatory. Also the term risk category is not based on Directive 2008/138/EC or Delegated Regulation (EU) 2015/35/EC terminologies but can be considered as an extra possibility the give additional information about the underwriting risk(s). C0100 Validity period (start date) Identify the ISO 8601 (yyyy mm dd) code of the date of commencement of the specific cover, i.e., date when the cover took effect. C0110 Validity period (expiry date) Identify the ISO 8601 (yyyy mm dd) code of the final expiry date of the specific cover. In case the cover conditions remain unchanged when filling in the template and the undertaking is not making use of the termination clause, the expiry date will be the next possible expiry date. C0120 Currency Identify the ISO 4217 alphabetic code of the currency used while placing the facultative cover. All the amounts must be expressed in this currency for the specific facultative cover, unless otherwise required by the national supervisory authority. In case the facultative cover is placed in two different currencies, then the main currency must be filled. C0130 Sum insured The highest amount that the insurer can be obliged to pay out under the policy. The insured sum relates to the underwriting risk. Where the facultative cover provides for a number of exposures/risks across the country the aggregate policy limits shall be specified. If the risk has been accepted on a co insurance basis, the insured sum indicates the maximum liability of the reporting non life insurer. C0140 Type of underwriting model Type of underwriting model which is used to estimate the exposure of the underwriting risk and the need for reinsurance protection. One of the options in the following closed list shall be used: 1  Sum Insured the highest amount that the insurer can be obliged to pay out according to the original policy. SI must also be filled when type of underwriting model is not applicable 2  Maximum Possible Loss loss which may occur when the most unfavourable circumstances being more or less exceptionally combined, the fire is only stopped by impassable obstacles or lack of substance. 3  Probable Maximum Loss defined as the estimate of the largest loss from a single fire or peril to be expected, assuming the worst single impairment of primary private fire protection systems but with secondary protection systems or organizations (such as emergency organizations and private and/or public fire department response) functioning as intended. Catastrophic conditions like explosions resulting from massive release of flammable gases, which might involve large areas of the plant, detonation of massive explosives, seismic disturbances, tidal waves or flood, falling aircraft, and arson committed in more than one area are excluded in this estimate. This definition is a hybrid form between Maximum Possible Loss and Estimated Maximum Loss that is generally accepted and frequently used by insurers, reinsurers and reinsurance brokers 4  Estimated Maximum Loss loss that could reasonably be sustained from the contingencies under consideration, as a result of a single incident considered to be within the realms of probability taking into account all factors likely to increase or lessen the extent of the loss, but excluding such coincidences and catastrophes which may be possible but remain unlikely. 5  Other other possible underwriting models used. The type of other underwriting model applied must be explained in the Regular Supervisory Report Although abovementioned definitions are used for the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35 Fire and other damage to property insurance, similar definitions might be in place for other lines of business. C0150 Amount underwriting model Maximum loss amount of the underwriting risk which is the result of the underwriting model used. C0160 Sum reinsured on a facultative basis, with all reinsurers The sum reinsured on a facultative basis is part of the sum insured which is reinsured on a facultative basis. The amount shall be consistent with the Sum insured as specified in C0130 and reflects the maximum liability (100 %) for the facultative reinsurers. C0170 Facultative reinsurance premium ceded to all reinsurers for 100 % of the reinsurance placement Expected gross annual or written reinsurance premium, gross of ceding commissions, ceded to reinsurers for their share. C0180 Facultative reinsurance commission Expected commission with the gross annual or written reinsurance premium. This shall include all ceding, overriding and profit commissions that represent cash flows into the reporting insurer due from the reinsurer. Facultative covers life Z0010 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 29  Health insurance 30  Insurance with profit participation 31  Index linked and unit linked insurance 32  Other life insurance 33  Annuities stemming from non life insurance contracts and relating to health insurance obligations 34  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 35  Health reinsurance 36  Life reinsurance C0190 Reinsurance program code Undertaking specific reinsurance code that links the dominant treaty of reinsurance programme which also protects the risk covered by the facultative reinsurance. The Reinsurance program code shall be in line with the Reinsurance program code of S.30.03  Outgoing Reinsurance Program in the next reporting year. C0200 Risk identification code For each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of life insurance a selection shall be made of the 10 most important risks in terms of exposure that are subject to facultative reinsurance in force in the reporting period (also if they originated in preceding years). The code is a unique identifying number assigned by the insurer that identifies the risk within the branch, and this code cannot be reused for other risks in the same branch and shall remain unchanged for subsequent annual reports. C0210 Facultative reinsurance placement identification code Each facultative reinsurance placement must be assigned a sequence number which is unique for the risk. The facultative reinsurance placement identification code is entity specific. C0220 Finite reinsurance or similar arrangements One of the options in the following closed list shall be used: 1  Non traditional or Finite RE (if any reinsurance contract or financial instrument which is not directly based on the principle of indemnity or is based on a contract wording which has limited or no demonstrable risk transfer mechanism) 2  Other than non traditional or Finite RE C0230 Proportional Indicate whether the reinsurance program is proportional reinsurance, i.e., involves a reinsurer taking a stated percent share of each policy that an insurer underwrites. One of the options in the following closed list shall be used: 1  Proportional reinsurance 2  Non proportional reinsurance C0240 Identification of the company/person to which the risk relates If the risk relates to a company identify the name of the company to whom the risk relates If the risk relates to a natural person, pseudonymise the original policy number and report pseudonymised information. Pseudonymous data refer to data that cannot be attributed to a specific individual without the use of additional information, as long as such additional information is kept separately. Consistency over time shall be insured. It implies that if a single underwriting risk appears from one year to another, it shall receive the same pseudonymised format. C0250 Description risk category covered Description of the main scope of the cover of the facultative risk. It is normally part of the description used to identify the placement. The description of the risk category covered is entity specific and is not mandatory. Also the term risk category isn't based on Solvency II Directive terminologies but can be considered as an extra possibility the give additional information about the underwriting risk(s). C0260 Validity period (start date) Identify the ISO 8601 (yyyy mm dd) code of the date of commencement of the specific cover, i.e., date when the cover took effect. C0270 Validity period (expiry date) Identify the ISO 8601 (yyyy mm dd) code of the final expiry date of the specific cover. C0280 Currency Identify the ISO 4217 alphabetic code of the currency used while placing the facultative cover. All the amounts of this record must be expressed in this currency. C0290 Sum Insured The amount that the life insurer pays out to the beneficiary. If the risk is co insured with other life insurers, the insured capital payable by the reporting life insurer has to be reported here. C0300 Capital at risk The capital at risk, as defined in Delegated Regulation (EU) 2015/35/EC. If the risk is co insured with other life insurers, the risk capital relating to the life insurer's amount share in the insured capital has to be reported here. C0310 Sum reinsured on a facultative basis, with all reinsurers The sum reinsured on a facultative basis is that part of the sum insured which is reinsured on a facultative basis. The amount shall be consistent with the Sum insured as specified in C0310 and reflects the maximum liability (100 %) for the facultative reinsurers. C0320 Facultative reinsurance premium ceded to all reinsurers for 100 % of the reinsurance placement Expected gross annual or written reinsurance premium, gross of ceding commissions, ceded to the reinsurers for their share. C0330 Facultative reinsurance commission Expected commission with the gross annual or written reinsurance premium. This shall include all ceding, overriding and profit commissions that represent cash flows into the reporting insurer due from the reinsurer. S.30.02  Facultative covers for non life and life business shares data General comments: This section relates to annual submission of information for individual entities. This template is relevant to insurance and reinsurance undertakings which reinsure and/or retrocede business on a facultative basis. It shall be filled by the non life and life insurance and reinsurance undertakings with information on shares of reinsurers of facultative covers in the next reporting year covering information on the 10 most important risks in terms of reinsured exposure, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, (e.g. in cases where the risks accepted do not fit in the regular policy acceptance and could only be accepted in case part of the risk is reinsured on a facultative basis). Each facultative risk is submitted to the reinsurer and terms and conditions of the facultative reinsurance are negotiated individually for each policy. Treaties that automatically cover risks are out of scope of this template and must be reported in S.30.03. There shall be one separate template for each line of business. For each line of business, a selection must be made of the 10 most important risks in terms of reinsured exposure (part of sum insured transferred to all reinsurers) on a facultative basis. Furthermore, each underwriting risk shall have a unique code specified by the risk identification code. Each chosen risk shall be separated to get unique conditions for a contract in a single line. This template is prospective (to be in line with S.30.03) for the selected largest 10 facultative covers whose period of validity includes or overlaps the next reporting year and are known when filling the template. If reinsurance strategy changes materially after that date or if the renovation of the reinsurance contracts are performed later than the reporting date and before next 1 January, the information on this template shall be re submitted when adequate. Facultative placements covering different lines of business shall also appear in the various relevant lines of business if they are ranked within the 10 biggest risks of the same line of business. This template shall be filled in for each reinsurer that accepted the facultative cover. ITEM INSTRUCTIONS Facultative covers non life Z0010 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss 13  Proportional medical expense reinsurance 14  Proportional income protection reinsurance 15  Proportional workers' compensation reinsurance 16  Proportional motor vehicle liability reinsurance 17  Proportional other motor reinsurance 18  Proportional marine, aviation and transport reinsurance 19  Proportional fire and other damage to property reinsurance 20  Proportional general liability reinsurance 21  Proportional credit and suretyship reinsurance 22  Proportional legal expenses reinsurance 23  Proportional assistance reinsurance 24  Proportional miscellaneous financial loss reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance C0020 Reinsurance program code Undertaking specific reinsurance code that links the dominant treaty of reinsurance programme which also protects the risk covered by the facultative reinsurance. The Reinsurance program code shall be in line with the Reinsurance program code of S.30.03  Outgoing Reinsurance Program in the next reporting year. C0030 Risk identification Code For each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of non life insurance a selection shall be made of the 10 most important risks in terms of exposure that are subject to facultative reinsurance in force in the reporting period (also if they originated in preceding years). The code is a unique identifying number assigned by the insurer that identifies the risk and shall remain unchanged for subsequent annual reports. C0040 Facultative reinsurance Placement identification code Each facultative reinsurance placement must be assigned a sequence number which is unique for the risk. The facultative reinsurance placement identification code is entity specific. C0050 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking C0060 Type of code reinsurer Identification of the code used in item Code reinsurer The following closed list shall be used: 1  LEI 2  Specific code C0070 Code broker Identification code of the broker by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking If more than one broker was involved in the reinsurance placement only the dominant main broker is required. C0080 Type of code broker Identification of the code used in item Code broker: 1  LEI 2  Specific code C0090 Activity code broker Representing the activities of the broker involved, as considered by the undertaking. In case the activities are combined all activities must be mentioned separated be a ,:  Intermediary for placement  Underwriting on behalf of  Financial services C0100 Share reinsurer (%) Percentage of the facultative placement accepted by the reinsurer, expressed as an absolute percentage of the Amount reinsured on a facultative basis, with all reinsurers, as reported in column C0160 of S.30.01  Facultative covers (in terms of reinsured exposure)  Basic. The percentage shall be reported as a decimal. C0110 Currency Identify the ISO 4217 alphabetic code of the currency used while placing the facultative cover. All the amounts must be expressed in this currency for the specific facultative cover, unless otherwise required by the national supervisory authority. In case the facultative cover is placed in two different currencies, then the main currency must be filled. C0120 Sum reinsured to facultative reinsurer The sum reinsured on a facultative basis with the reinsurer. C0130 Facultative ceded reinsurance premium Expected gross annual or written reinsurance premium, ceded to reinsurer for their share. C0140 Annotations Description of cases where either the reinsurer's participation is at conditions different from those of the standard facultative or treaty placement, or to provide any other information that the undertaking has to bring to the attention of the Supervisor. Facultative covers life Z0010 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 29  Health insurance 30  Insurance with profit participation 31  Index linked and unit linked insurance 32  Other life insurance 33  Annuities stemming from non life insurance contracts and relating to health insurance obligations 34  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 35  Health reinsurance 36  Life reinsurance C0150 Reinsurance program code Undertaking specific reinsurance code that links the dominant treaty of reinsurance programme which also protects the risk covered by the facultative reinsurance. The Reinsurance program code shall be in line with the Reinsurance program code of S.30.03  Outgoing Reinsurance Program in the next reporting year. C0160 Risk identification code For each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, of life insurance a selection shall be made of the 10 most important risks in terms of exposure that are subject to facultative reinsurance in force in the reporting period (also if they originated in preceding years). The code is a unique identifying number assigned by the insurer that identifies the risk within the branch, and this code cannot be reused for other risks in the same branch and shall remain unchanged for subsequent annual reports. C0170 Facultative reinsurance placement identification code A sequential number which is unique for the risk, assigned to each facultative reinsurance placement by the undertaking. C0180 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking In case a specific code is attributed by the undertaking, the code shall be unique for the specific reinsurer and shall not overlap with any other code, attributed by the undertaking or LEI code. C0190 Type of code reinsurer Identification of the code used in item Code reinsurer The following closed list shall be used: 1  LEI 2  Specific code C0200 Code broker Identification code of the broker by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking In case a specific code is attributed by the undertaking, the code shall be unique for the specific broker and shall not overlap with any other code, attributed by the undertaking or LEI code. If more than one broker was involved in the reinsurance placement only the dominant broker is required. C0210 Type of code broker Identification of the code used in item Code broker: 1  LEI 2  Specific code C0220 Activity code broker Representing the activities of the broker involved, as considered by the undertaking. In case the activities are combined all activities must be mentioned separated be a ,:  Intermediary for placement  Underwriting on behalf of  Financial services C0230 Share reinsurer (%) Percentage of the facultative placement accepted by the reinsurer, expressed as an absolute percentage of the Amount reinsured on a facultative basis, with all reinsurers, as reported in column C0310 of S.30.01  Facultative covers (in terms of reinsured exposure)  Basic. The percentage shall be reported as a decimal. C0240 Currency Identify ISO 4217 alphabetic code of the currency used while placing the facultative cover. All the amounts must be expressed in this currency for the specific facultative cover, unless otherwise required by the national supervisory authority. In case the facultative cover is placed in two different currencies, then the main currency must be filled. C0250 Sum reinsured to facultative reinsurer The sum reinsured on a facultative basis with the reinsurer. C0260 Facultative ceded reinsurance premium Expected gross annual or written reinsurance premium, ceded to reinsurer for their share. C0270 Annotations Description of cases where either the reinsurer's participation is at conditions different from those of the standard facultative or treaty placement, or to provide any other information that the undertaking has to bring to the attention of the Supervisor. Information on reinsurers and brokers C0280 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking In case a specific code is attributed by the undertaking, the code shall be unique for the specific reinsurer and shall not overlap with any other code, attributed by the undertaking or LEI code. C0290 Type of code reinsurer Identification of the code used in item Code reinsurer The following closed list shall be used: 1  LEI 2  Specific code C0300 Legal name reinsurer Legal name of the reinsurer to whom the underwriting risk has been transferred. The official name of the risk carrier reinsurer is stated in the reinsurance contract. It is not permitted to fill in the name of a reinsurance broker. Nor is it permitted to state a general or incomplete name as international reinsurers have several operating companies that may be based in different countries. In case of pooling arrangements, the name of the Pool (or pool manager) can be filled only if the Pool is a legal entity. C0310 Type of reinsurer Type of reinsurer to whom the underwriting risk has been transferred. The following closed list shall be used: 1  Direct Life insurer 2  Direct Non life insurer 3  Direct Composite insurer 4  Captive insurance undertaking 5  Internal reinsurer (reinsurance undertaking which primary focus is to take risk from other insurance undertakings within the group) 6  External reinsurer (reinsurance undertaking that takes risks from undertakings other than from insurance undertakings within the group) 7  Captive reinsurance undertaking 8  Special purpose vehicle 9  Pool entity (where more than one insurance or reinsurance undertakings are involved) 10  State pool C0320 Country of residency Identify the ISO 3166 1 alpha 2 code for the country where the reinsurer is legally authorised/licensed. C0330 External rating assessment by nominated ECAI Rating of the reinsurer at the reporting reference date issued by the nominated credit assessment institution (ECAI). C0340 Nominated ECAI Identify the credit assessment institution (ECAI) giving the external rating. C0350 Credit quality step Identify the credit quality step attributed to the reinsurer. The credit quality step shall reflect any readjustments to the credit quality made internally by the undertakings that use the standard formula. C0360 Internal rating Internal rating of the reinsurer for undertakings using internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. C0370 Code broker Identification code of the broker by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking In case a specific code is attributed by the undertaking, the code shall be unique for the specific broker and shall not overlap with any other code, attributed by the undertaking or LEI code. C0380 Type of code broker Identification of the code used in item Code broker: 1  LEI 2  Specific code C0390 Legal name broker Statutory name of the broker. S.30.03  Outgoing Reinsurance Program basic data General comments: This section relates to annual submission of information for individual entities. This template is relevant to insurance and reinsurance undertakings with an outgoing reinsurance and/or retrocession program including any coverage provided by State backed reinsurance pool arrangements, excluding facultative covers. This template shall be filled by the insurance and reinsurance undertaking which is transferring underwriting risk to the reinsurers through a reinsurance treaty whose period of validity includes or overlaps the next reporting year and are known when filling the template. If reinsurance strategy changes materially after that date or if the renovation of the reinsurance contracts are performed later than the reporting date and before next 1 January, the information on this template shall be re submitted when adequate. ITEM INSTRUCTIONS C0010 Reinsurance program code Unique code (undertaking specific) covering all the individual reinsurance placements and/or treaties which belong to the same reinsurance program. C0020 Treaty identification code Treaty identification code that identifies the treaty exclusively and must be maintained in subsequent reports, usually the original treaty number registered in the company's books. C0030 Progressive section number in treaty The progressive section number assigned by the undertaking to the various sections of the treaty, in those cases where the treaty, for example, covers more than one line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, or covers different lines of activity with different limits. Treaties with different conditions are considered different treaties for the submission of information and shall be reported in different sections. For different lines of business covered under the same treaty, the conditions referring to each line of business will be detailed separately under each section number. Treaties covering different type of reinsurance (e.g. one section on a Quota Share basis and another one on XL) in the same treaty shall be reported in different sections. Treaties covering different layers of the same program shall be reported in different sections. C0040 Progressive number of surplus/layer in program The progressive surplus/layer number, when the treaty is part of a wider program. C0050 Quantity of surplus/layers in program The total number of surpluses or layers in the same program which includes the treaty which is being reported. C0060 Finite reinsurance or similar arrangements Identification of the reinsurance contract. The following closed list shall be used: 1  Non traditional or Finite RE (if any reinsurance contract or financial instrument which is not directly based on the principle of indemnity or is based on a contract wording which has limited or no demonstrable risk transfer mechanism) 2  Other than non traditional or Finite RE In case of Finite reinsurance or a similar arrangement only the items which are feasible must be filled. C0070 Line of business Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss 13  Proportional medical expense reinsurance 14  Proportional income protection reinsurance 15  Proportional workers' compensation reinsurance 16  Proportional motor vehicle liability reinsurance 17  Proportional other motor reinsurance 18  Proportional marine, aviation and transport reinsurance 19  Proportional fire and other damage to property reinsurance 20  Proportional general liability reinsurance 21  Proportional credit and suretyship reinsurance 22  Proportional legal expenses reinsurance 23  Proportional assistance reinsurance 24  Proportional miscellaneous financial loss reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance 29  Health insurance 30  Insurance with profit participation 31  Index linked and unit linked insurance 32  Other life insurance 33  Annuities stemming from non life insurance contracts and relating to health insurance obligations 34  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 35  Health reinsurance 36  Life reinsurance 37  Multiline (as defined hereunder) 1) Where the reinsurance treaty provides cover for more than one line of business and the terms of cover differ between lines of business then the treaty needs to be specified over multiple rows. The first row entry for the treaty needs to be entered as Multiline that provides details of the overall terms of the treaty (such as deductibles and reinstatements), with the subsequent rows providing details of the individual terms of the reinsurance treaty to each relevant line of business. 2) Where the term of the cover do not differ by line of business only the dominant (based on the Gross Estimated Treaty Premium Income) Solvency II line of business is required. 3) Multiyear treaties with fixed conditions can be expressed by the columns used for the validity period. C0080 Description risk category covered Description of the main scope of the treaty cover. This is referred to the main portfolio which is the scope of the treaty and normally is part of the treaty description (e.g. Industrial property or Director and officers liability. Undertakings can also include a description referring which business unit the risk was accepted in case this has led to different treaty conditions (e.g. Distribution label A). The description of the risk category covered is entity specific and is not mandatory. Also the term risk category isn't based on Level 1 and 2 terminologies but can be considered as an extra possibility the give additional information about the underwriting risk(s). C0090 Type of reinsurance treaty Code of the type of reinsurance treaty. One of the options in the following list shall be used: 1  quota share 2  variable quota share 3  surplus 4  excess of loss (per event and per risk) 5  excess of loss (per risk) 6  excess of loss (per event) 7  excess of loss back up (protection against follow on events which certain catastrophes can cause such as flooding or fire) 8  excess of loss with basis risk 9  reinstatement cover 10  aggregate excess of loss 11  unlimited excess of loss 12  stop loss 13  other proportional treaties 14  other non proportional treaties Other proportional treaties (code 13) and Other non proportional treaties (code 14) can be used for hybrid types of reinsurance treaties. C0100 Inclusion of catastrophic reinsurance cover Identification of the including of catastrophic guarantees. Depending on whether the listed catastrophe risks are protected under reinsurance covers, one or a combination (separated by ,) of the following codes has to be used: 1  cover excludes all catastrophic guarantees 2  earthquake, volcanic eruption, tidal wave etc. are covered 3  flood is covered 4  hurricane, windstorm, etc. are covered 5  other risks such as freeze, hail, strong wind are covered 6  terrorism is covered 7  SRCC (strikes, riots, civil commotion), sabotage, popular uprising are covered 8  all the above mentioned risks are covered 9  risks not otherwise included in the listed items are covered C0110 Validity period (start date) Identify the ISO 8601 (yyyy mm dd) code of the date of commencement of the specific reinsurance treaty. C0120 Validity period (expiry date) Identify the ISO 8601 (yyyy mm dd) code of the final expiry date of the specific reinsurance treaty. In case the treaty conditions remains unchanged when filling in the template and the undertaking is not making use of the termination clause, the expiry date will be the next possible expiry date. C0130 Currency Identify the ISO 4217 alphabetic code of the currency used while placing the reinsurance treaty. All the amounts must be expressed in this currency for the specific cover, unless otherwise required by the national supervisory authority. In case the treaty is placed in two different currencies, then the main currency must be filled.. C0140 Type of underwriting model Type of underwriting model which is used to estimate the exposure of the underwriting risk and the need for reinsurance protection. One of the options in the following closed list shall be used: 1  Sum Insured the highest amount that the insurer can be obliged to pay out according to the original policy. SI must also be filled when type of underwriting model is not applicable 2  Maximum Possible Loss loss which may occur when the most unfavourable circumstances being more or less exceptionally combined, the fire is only stopped by impassable obstacles or lack of substance. 3  Probable Maximum Loss defined as the estimate of the largest loss from a single fire or peril to be expected, assuming the worst single impairment of primary private fire protection systems but with secondary protection systems or organizations (such as emergency organizations and private and/or public fire department response) functioning as intended. Catastrophic conditions like explosions resulting from massive release of flammable gases, which might involve large areas of the plant, detonation of massive explosives, seismic disturbances, tidal waves or flood, falling aircraft, and arson committed in more than one area are excluded in this estimate. This definition is a hybrid form between Maximum Possible Loss and Estimated Maximum Loss that is generally accepted and frequently used by insurers, reinsurers and reinsurance brokers 4  Estimated Maximum Loss loss that could reasonably be sustained from the contingencies under consideration, as a result of a single incident considered to be within the realms of probability taking into account all factors likely to increase or lessen the extent of the loss, but excluding such coincidences and catastrophes which may be possible but remain unlikely. 5  Other other possible underwriting models used. The type of other underwriting model applied must be explained in the Regular Supervisory Report. Although abovementioned definitions are used for the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, Fire and other damage to property insurance and reinsurance, similar definitions might be in place for other lines of business. C0150 Estimated Subject Premium Income (XL  ESPI) The amount of the estimated subject premiums income (ESPI) relating to the contract period. It is normally the amount of premium referring to the portfolio protected under Excess of Loss treaties; in any case it is the amount on which the reinsurance premium is calculated by applying the rate. This item is only reported for XL treaties. C0160 Gross Estimated Treaty Premium Income (proportional and non proportional) The amount of premium for 100 % of the treaty relating to the contract period. This amount is the equivalent of the 100 % reinsurance premium to be paid to all reinsurers for the treaty period, including the premium corresponding to unplaced shares. C0170 Aggregate deductibles The amount of franchise, meaning an additional retention when losses are covered by the reinsurer only when a certain amount of cumulative losses have taken place. This item is reported only if item C0180 is not reported. C0180 Aggregate deductibles (%) The percentage of franchise, meaning an additional retention percentage when losses are covered by the reinsurer only when a certain amount of cumulative losses have taken place. This item is reported only if item C0170 is not reported. The percentage shall be reported as a decimal. C0190 Retention or priority The amount, for Surplus, Working XL and Catastrophe XL treaties, that is stated as retention or priority in the reinsurance treaty. Separate indication shall be given for the various lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. C0200 Retention or priority (%) The percentage, for Quota Share and Stop Loss treaties, that is stated as retention or priority in the reinsurance treaty. Separate indication shall be given for the various lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. The percentage shall be reported as a decimal. C0210 Limit The amount that is stated as Limit in the reinsurance treaty. Separate indication shall be given for the various lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. In the case of unlimited cover  1 is to be reported. C0220 Limit (%) The percentage, for Stop Loss treaties, that is stated as Limit in the reinsurance treaty. Separate indication shall be given for the various lines of business, as defined in Annex I to Delegated Regulation (EU) 2015/35. In the case of unlimited cover  1 is to be reported. The percentage shall be reported as a decimal. C0230 Maximum cover per risk or event The amount of maximum cover per risk or event. If for a Quota Share or a Surplus a maximum amount has been agreed for an event (for example  windstorm), the 100 % amount is to be reported. In all other cases, the amount is equal to the Limit minus Priority. In the case of unlimited cover  1 is to be reported. C0240 Maximum cover per treaty The amount of maximum cover per treaty. If for a Quota Share or a Surplus a maximum amount has been set for the entire contract, the 100 % amount is to be reported. In the case of unlimited cover  1 is to be reported. For XL or SL treaties the initial capacity has to be indicated (e.g. annual aggregate limits); total cover might also be the result of the information provided under C0250. C0250 Number of reinstatements Number of possibilities to recover the reinsurance coverage. C0260 Description of reinstatements Description of the reinstatements to recover the reinsurance coverage. Examples of possible content of this item are 2 at 100 % plus 1 at 150 % or all free C0270 Maximum reinsurance commission Report the maximum percentage of commission. If fixed, item C0270, C0280 and C0290 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0280 Minimum reinsurance commission Report the minimum percentage of commission. If fixed, item C0270, C0280 and C0290 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0290 Expected reinsurance commission Report the expected percentage of commission. If fixed, item C0270, C0280 and C0290 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0300 Maximum overriding commission Report the maximum percentage of Overriding commission. If fixed, item C0300, C0310 and C0320 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0310 Minimum overriding commission Report the minimum percentage of Overriding commission. If fixed, item C0300, C0310 and C0320 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0320 Expected overriding commission Report the expected percentage of Overriding commission. If fixed, item C0300, C0310 and C0320 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0330 Maximum profit commission Report the maximum percentage of Profit commission. If fixed, item C0330, C0340 and C0350 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0340 Minimum profit commission Report the minimum percentage of Profit commission. If fixed, item C0330, C0340 and C0350 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0350 Expected profit commission Report the expected percentage of Profit commission. If fixed, item C0330, C0340 and C0350 are equal. The percentage shall be reported as a decimal. This item is only applicable for proportional treaties. C0360 XL rate 1 Report the fixed rate or starting rate of a sliding rate system. The percentage shall be reported as a decimal. This item is only reported for XL treaties. C0370 XL rate 2 Report the top end rate of a sliding rate system or NA for not applicable. The percentage shall be reported as a decimal. This item is only reported for XL treaties. C0380 XL premium flat Indication on whether XL premium is based or not on a flat premium. One of the options in the following list shall be used: 1  XL premium based on a flat premium 2  XL premium not based on a flat premium This item is only reported for XL treaties. S.30.04  Outgoing Reinsurance Program shares data General comments: This section relates to annual submission of information for individual entities. This template is relevant to insurance and reinsurance undertakings with an outgoing; reinsurance and/or retrocession program including any coverage provided by State backed reinsurance pool arrangements, excluding facultative covers. This template shall be filled by the insurance and reinsurance undertaking which is transferring underwriting risk to the reinsurers through a reinsurance treaty whose period of validity includes or overlaps the next reporting year and are known when filling the template. If reinsurance strategy changes materially after that date or if the renovation of the reinsurance contracts are performed later than the reporting date and before next 1 January, the information on this template shall be re submitted when adequate. ITEM INSTRUCTIONS C0010 Reinsurance program code Unique code (undertaking specific) covering all the individual reinsurance placements and/or treaties which belong to the same reinsurance program. C0020 Treaty identification code Treaty identification code that identifies it exclusively and must be maintained in subsequent reports, usually the original treaty number registered in the company's books. C0030 Progressive section number in treaty The progressive section number assigned by the undertaking to the various sections of the treaty, in those cases where the treaty, for example, covers more than one line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, or covers different lines of activity with different limits. Treaties with different conditions are considered different treaties for the submission of information and shall be reported in different sections. For different lines of business covered under the same treaty, the conditions referring to each line of business will be detailed separately under each section number. Treaties covering different type of reinsurance (e.g. one section on a Quota Share basis and another one on XL) in the same treaty shall be reported in different sections. Treaties covering different layers of the same program shall be reported in different sections. C0040 Progressive number of surplus/layer in program The progressive surplus/layer number, when the treaty is part of a wider program. C0050 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking In case a specific code is attributed by the undertaking, the code shall be unique for the specific reinsurer and shall not overlap with any other code, attributed by the undertaking or LEI code. C0060 Type of code reinsurer Identification of the code used in item Code reinsurer. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0070 Code broker Identification code of the broker by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking In case a specific code is attributed by the undertaking, the code shall be unique for the specific broker and shall not overlap with any other code, attributed by the undertaking or LEI code. Where more than one broker was involved in the reinsurance placement only the main dominant broker is required. C0080 Type of code broker Identification of the code used in item Code broker: 1  LEI 2  Specific code C0090 Activity code broker Representing the activities of the broker involved, as considered by the undertaking. In case the activities are combined all activities must be mentioned separated by ,:  Intermediary for placement  Underwriting on behalf of  Financial services C0100 Share reinsurer (%) Percentage of the reinsurance treaty accepted by reinsurer identified in item C0050, expressed as absolute percentage of the treaty placement. Percentages shall be reported as a decimal. C0110 Exposure ceded for reinsurer's share Amount of the exposure reinsured with the reinsurer. This amount is based on the maximum cover per risk/event and is calculated with the formula: Item Maximum cover per risk or event (reported in item C0230 of S.30.03) x Item Share reinsurer (%) (reported in item C0100 of S.30.04). If C0230 from S.30.03 is Unlimited fill this cell with  1. C0120 Type of collateral (if applicable) Type of collateral held. The following closed list shall be used: 1  Cash or equivalent in Trust 2  Cash or Funds Withheld 3  Letter of Credit 4  Other 5  None C0130 Description of the reinsurers limit collateralised Description of the reinsurer limit collateralised referring to the specific item specified in the treaty (e.g. 90 % of the technical provisions or 90 % of the premiums), if applicable. C0140 Code collateral provider (if applicable) Identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0150 Type of code of collateral provider Identification of the code used in item Code collateral provider (if applicable): 1  LEI 9  None C0160 Estimated outgoing reinsurance premium for reinsurer's share The estimated gross reinsurance premium of the treaty, to be paid by the undertaking, according to the next reporting year (N+1) for the share of each reinsurer. This amount is calculated according to the following examples: Case 1: For Quota Share and Surplus; the share reported in item Share reinsurer (C0100) multiplied by item Gross Estimated Treaty Premium Income (C0160) reported in S.30.03; Case 2: For XL treaties if the treaty is subject to a fixed rate; the rate reported in item XL rate 1 (C0360) as reported in S.30.03 multiplied by the item Estimated Subject premium income (C0150) reported in S.30.03 multiplied by the share reported in item Share reinsurer (C0100). Case 3: For XL treaties if the treaty is subject to a sliding rate; the rate reported in item XL rate 2 (C0370) as reported in S.30.03 multiplied by the item Estimated Subject premium income (C0150) reported in S.30.03 multiplied by the share reported in item Share reinsurer (C0100). C0170 Annotations Description of cases where either the reinsurer's participation is at conditions different from those of the standard facultative or treaty placement, or to provide any other information that the undertaking has to bring to the attention of the Supervisory Authority. Information on reinsurers and brokers C0180 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking In case a specific code is attributed by the undertaking, the code shall be unique for the specific reinsurer and shall not overlap with any other code, attributed by the undertaking or LEI code. C0190 Type of code reinsurer Identification of the code used in item Code reinsurer. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0200 Legal name reinsurer Legal name of the reinsurer to whom the underwriting risk has been transferred. The official name of the risk carrier reinsurer is stated in the reinsurance contract. It is not permitted to fill in the name of a reinsurance broker. Nor is it permitted to state a general or incomplete name as international reinsurers have several operating companies that may be based in different countries. In case of pooling arrangements, the name of the Pool (or Pool manager) can be filled only if the Pool is a legal entity. C0210 Type of reinsurer Type of reinsurer to whom the underwriting risk has been transferred. The following closed list shall be used: 1  Direct Life insurer 2  Direct Non life insurer 3  Direct Composite insurer 4  Captive insurance undertaking 5  Internal reinsurer (reinsurance undertaking which primary focus is to take risk from other insurance undertakings within the group) 6  External reinsurer (reinsurance undertaking that takes risks from undertakings other than from insurance undertakings within the group) 7  Captive reinsurance undertaking 8  Special purpose vehicle 9  Pool entity (where more than one insurance or reinsurance undertakings are involved) 10  State pool C0220 Country of residency Identify the ISO 3166 1 alpha 2 code for the country where the reinsurer is legally authorised/licensed. C0230 External rating assessment by nominated ECAI Rating of the reinsurer at the reporting reference date issued by the nominated credit assessment institution (ECAI). This item is not applicable to reinsurers for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. C0240 Nominated ECAI Identify the credit assessment institution (ECAI) giving the external rating, by using the name of the ECAI as published at ESMA website. C0250 Credit quality step Identify the credit quality step attributed to the reinsurer. The credit quality step shall reflect any readjustments to the credit quality made internally by the undertakings that use the standard formula This item is not applicable to reinsurers for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. One of the options in the following closed list shall be used: 0  Credit quality step 0 1  Credit quality step 1 2  Credit quality step 2 3  Credit quality step 3 4  Credit quality step 4 5  Credit quality step 5 6  Credit quality step 6 9  No rating available C0260 Internal rating Internal rating of reinsurers for undertakings using internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. C0270 Code broker Identification code of the broker by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking In case a specific code is attributed by the undertaking, the code shall be unique for the specific broker and shall not overlap with any other code, attributed by the undertaking or LEI code. Where a reinsurance treaty is covered by more than one broker only the dominant broker shall be reported. C0280 Type of code broker Identification of the code used in item Code broker: 1  LEI 2  Specific code C0290 Legal name broker Statutory name of the broker. C0300 Code collateral provider (if applicable) Identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0310 Type of code collateral provider (if applicable) Identification of the code used for the Issuer Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0320 Collateral provider name Name of the collateral provider will depend on the type of collateral specified in C0120.  Where collateral is held in trust the collateral provider will be the Trust provider.  Where the collateral is on a Cash or Funds withheld basis this cell can remain blank.  Where the collateral is a Letters of Credit it will be the underlying Financial Institution providing this facility.  Where other report only if applicable. S.31.01  Share of reinsurers (including Finite Reinsurance and SPV's) General comments: This section relates to annual submission of information for individual entities. This template shall be filled by the insurance and reinsurance undertakings where a recoverable is recognised in relation to the reinsurer (even if all contracts with that reinsurer have terminated) and whose reinsurer is reducing the gross technical provisions as per end of the reporting year. The template collects information on reinsurers and not on separate treaties. All ceded technical provisions, including those ceded under Finite reinsurance (as defined in S.30.03 Column C0060), must be completed. This also means that if an SPV or a syndicate of Lloyd's acts as a reinsurer the SPV or the syndicate must be listed. ITEM INSTRUCTIONS C0040 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking C0050 Type of code Reinsurer Identification of the code used in item Code reinsurer. The following closed list shall be used: 1  LEI 2  Specific code C0060 Reinsurance recoverables  Premium provision Non life including Non SLT Health The amount of share of the reinsurer in the recoverables from reinsurance (including Finite Re and SPV) before the adjustment for expected losses due to the counterparty default, in the best estimate of the premium provisions calculated as the expected present value of future incoming and outgoing cash flows. C0070 Reinsurance recoverables  Claims provisions Non life including Non SLT Health The amount of share of the reinsurer in the recoverables from reinsurance (including Finite Re and SPV) before the adjustment for expected losses due to the counterparty default, in the best estimate of the claims provisions. C0080 Reinsurance recoverables  Technical provisions Life including SLT Health The amount of share of the reinsurer in the recoverables from reinsurance (including Finite Re and SPV) before the adjustment for expected losses due to the counterparty default, in the best estimate of the technical provisions. C0090 Adjustment for expected losses due to counterparty default Per reinsurer the adjustment for expected losses due to counterparty default. The adjustment shall be calculated separately and must be in line with Delegated Regulation (EU) 2015/35. This value shall be reported as negative value. C0100 Reinsurance recoverables: Total reinsurance recoverables The result of ceded technical provisions (resulting from claims provision + premiums provision + Non Life TP calculated as a whole and Life including health SLT, including the adjustment for expected losses due to counterparty default. C0110 Net receivables The amounts past due resulting from: claims paid by the insurer but not yet reimbursed by the reinsurer plus commissions to be paid by the reinsurer and other receivables minus debts to the reinsurer. Cash deposits are excluded and are to be considered as guarantees received. C0120 Assets pledged by reinsurer Amount of assets pledged by the reinsurer to mitigate the counterparty default risk of the reinsurer. C0130 Financial guarantees Amount of guarantees received by the undertaking from the reinsurer to guarantee the payment of the liabilities due by the undertaking (includes letter of credit, undrawn committed borrowing facilities). C0140 Cash deposits Amount of cash deposits received by the reinsurer. C0150 Total guarantees received Total amount of types of guarantees. Information on reinsurers C0160 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking C0170 Type of code Reinsurer Identification of the code used in item Code reinsurer. The following closed list shall be used: 1  LEI 2  Specific code C0180 Legal name reinsurer Legal name of the reinsurer to whom the underwriting risk has been transferred. The official name of the risk carrier reinsurer is stated in the reinsurance contract. It is not permitted to fill in the name of a reinsurance broker. Nor is it permitted to state a general or incomplete name as international reinsurers have several operating companies that may be based in different countries. In case of pooling arrangements, the name of the Pool (or Pool manager) can be filled only if the Pool is a legal entity. C0190 Type of reinsurer Type of reinsurer to whom the underwriting risk has been transferred. The following closed list shall be used: 1  Direct Life insurer 2  Direct Non life insurer 3  Direct Composite insurer 4  Captive insurance undertaking 5  Internal reinsurer (reinsurance undertaking which primary focus is to take risk from other insurance undertakings within the group) 6  External reinsurer (reinsurance undertaking that takes risks from undertakings other than from insurance undertakings within the group) 7  Captive reinsurance undertaking 8  Special purpose vehicle 9  Pool entity (where more than one insurance or reinsurance undertakings are involved) 10  State pool C0200 Country of residency Identify the ISO 3166 1 alpha 2 code for the country where the reinsurer is legally authorised/licensed. C0210 External rating assessment by nominated ECAI The actual/current rating that is considered by the undertaking. C0220 Nominated ECAI The agency that rates the reinsurer that is considered by the undertaking. C0230 Credit quality step Identify the credit quality step attributed to the reinsurer. The credit quality step shall reflect any readjustments to the credit quality made internally by the undertakings that use the standard formula. C0240 Internal rating Internal rating of the reinsurer for undertakings using internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. S.31.02  Special Purpose Vehicles General comments: This section relates to annual submission of information for individual entities. This template is relevant for each insurance or reinsurance undertaking transferring risk(s) to a Special Purpose Vehicle (SPV), to ensure sufficient disclosure has been made where SPVs are used as alternative risk transfer methods to traditional reinsurance treaties. The template applies to the use of: a) SPVs defined under Article 13(26) and authorised under Article 211(1) of Directive 2009/138/EC; b) SPVs meeting conditions of Article 211(3) of Directive 2009/138/EC; c) SPVs regulated by third country supervisors where these meet equivalent measures to the conditions set out in Article 211(2) of Directive 2009/138/EC; d) Other SPVs, not meeting the definitions above, where risks are transferred under arrangements with the economic substance of a reinsurance contract. The template covers risk mitigation techniques (recognised or not) carried out by the (re)insurance undertaking whereby a SPV assumes risks from the reporting undertaking through a reinsurance contract; or assume insurance risks from the reporting undertaking transferred through a similar arrangement that is reinsurance like. ITEM INSTRUCTIONS C0030 Internal code of SPV Internal code attributed to the SPV by the undertaking by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits. This code shall be unique to each SPV and remain constant over subsequent reports. C0040 ID Code of SPV notes or other financing mechanism issued For the notes or other financing mechanism issued by the SPV and hold by the insurance and reinsurance undertaking identify the ID code by this order of priority if existent:  ISO 6166 ISIN when available;  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC);  Code attributed by the undertaking, when the options above are not available, and must be consistent over time. C0050 ID Code Type of SPV notes or other financing mechanism issued Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0060 Lines of Business SPV securitisation relates Identification of the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, reported. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss 13  Proportional medical expense reinsurance 14  Proportional income protection reinsurance 15  Proportional workers' compensation reinsurance 16  Proportional motor vehicle liability reinsurance 17  Proportional other motor reinsurance 18  Proportional marine, aviation and transport reinsurance 19  Proportional fire and other damage to property reinsurance 20  Proportional general liability reinsurance 21  Proportional credit and suretyship reinsurance 22  Proportional legal expenses reinsurance 23  Proportional assistance reinsurance 24  Proportional miscellaneous financial loss reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance 29  Health insurance 30  Insurance with profit participation 31  Index linked and unit linked insurance 32  Other life insurance 33  Annuities stemming from non life insurance contracts and relating to health insurance obligations 34  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 35  Health reinsurance 36  Life reinsurance 37  Multiline Where the reinsurance treaty or a similar arrangement provides cover for more than one line of business and the terms of cover differ between lines of business then the treaty needs to be specified over multiple rows. The first row entry for the treaty needs to be entered as Multiline that provides details of the overall terms of the treaty, with the subsequent rows providing details of the individual terms of the reinsurance treaty to each relevant line of business. Where the term of the cover do not differ by line of business only the dominant Solvency II line of business is required. C0070 Type of Trigger(s) in the SPV Identify the trigger mechanisms used by the SPV as trigger events that would oblige the SPV to make payment to the ceding (re)insurance undertaking. The following closed list shall be used: 1  Indemnity 2  Model Loss 3  Index or Parametric 4  Hybrids (including components from the above mentioned techniques) 5  Other C0080 Contractual Trigger Event Description of the specific trigger that would oblige the SPV to make payment to the ceding (re)insurance undertaking. This information should be complementary to the information on Type of Trigger(s) in the SPV and should be descriptive enough to allow supervisors to identify the concrete trigger, e.g. specific weather/storm indices for cat risks or general mortality tables for longevity risks. C0090 Same trigger as in underlying cedant's portfolio Identify if the trigger defined in the underlying (re)insurance policy with the pay out trigger defined in the treaty is the same as the one defined in the SPV. The following closed list shall be used: 1  Same trigger 2  Different trigger C0100 Basis risk arising from risk transfer structure Identify the causes of basis risk (i.e. that the exposure covered by the risk mitigation technique does not correspond to the risk exposure of the insurance or reinsurance undertaking). The following close list shall be used: 1  No basis risk 2  Insufficient subordination for note holders, 3  Investors' additional recourse against cedant, 4  Additional risks were securitised subsequent to authorisation, 5  Cedants hold exposure to notes issued, 9  Other C0110 Basis risk arising from contractual terms Identify the basis risk arising from contractual terms. 1  No basis risk 2  Substantial part of risks insured not transferred 3  Insufficient trigger to match risk exposure of cedant C0120 SPV assets ring fenced to settle cedant specific obligations The amount of SPV assets ring fenced for the reporting cedant, which are available to settle the contractual liabilities reinsured by the SPV for that specific cedant only (collateral assets specifically recognised on balance sheet of the SPV in relation to the obligation assumed). C0130 Other non cedant specific SPV Assets for which recourse may exist The amount of SPV assets (recognised on balance sheet of the SPV), not directly related to the reporting cedant but for which recourse exists. This would include any free assets of the SPV, which may be available to settle the reporting cedant's liabilities. C0140 Other recourse arising from securitisation The amount of contingent assets of the SPV (held off balance sheet), not directly related to the reporting cedant but for which recourse exists. This includes recourse against other counterparties of the SPV, including guarantees, reinsurance contracts and derivative commitments to SPV made by the SPV sponsor, note holders, or other third parties. C0150 Total maximum possible obligations from SPV under reinsurance policy Amount of total maximum possible obligations from reinsurance contract (cedant specific). C0160 SPV fully funded in relation to cedant obligations throughout the reporting period Identify if the protection offered by the risk mitigation technique may only be partially recognised where counterparty to a reinsurance contract ceases to be able to provide effective and continuing risk transfer. The following closed list shall be used: 1  SPV fully funded in relation to cedant obligations 2  SPV not fully funded in relation to cedant obligations C0170 Current recoverables from SPV Amount of SPV Recoverables recognised on the Solvency II balance sheet of the reporting undertaking (prior to adjustments made for expected losses due to counterparty default). This shall be calculated in accordance with the requirements of Article 41of Delegated Regulation (EU) 2015/35. C0180 Identification of material investments held by cedant in SPV Identify whether material investments held by the cedant in the SPV exist, according to Article 210 of Delegated Regulation (EU) 2015/35. 1  Not applicable 2  Investments of SPV controlled by cedant and/or sponsor (where it differs from cedant); 3  Investments of SPV held by cedant (equity, notes or other subordinated debt of the SPV); 4  Cedant sells reinsurance or other risk mitigation protection to the SPV; 5  Cedant has provided guarantee or other credit enhancement to SPV or note holders; 6  Sufficient basis risk retained by cedant; 9  Other. If this is reported then cells C0030 and C0040 needs to identify the instrument. C0190 Securitisation assets related to cedant held in trust with other third party than cedant/sponsor? Identify if there are securitisation assets related to cedant held in trust with other third party than cedant/sponsor, considering the provisions of Articles 214(2) and 326 of Delegated Regulation (EU) 2015/35. One of the options in the following closed list shall be used: 1  Held in trust with other third party than cedant/sponsor 2  Not held in trust with other third party than cedant/sponsor Information on SPV C0200 Internal code of SPV Internal code attributed to the SPV by the undertaking by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits This code shall be unique to each SPV and remain constant over subsequent reports. C0210 Type of code SPV Identification of the code used in item internal code of SPV. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0220 Legal nature of SPV Identify the legal nature of the SPV securitisation, according to Article 13(26) of Directive 2009/138/EC. Closed list 1  Trusts 2  Partnerships 3  Limited liability companies 4  Other legal entity form not referred above 5  Not incorporated C0230 Name of SPV Identify the name of the SPV C0240 Incorporation no. of SPV Registration number received at incorporation of the SPV. For un incorporated SPVs, the undertaking should report the regulatory number or equivalent number obtained from the supervisory authority at the time of authorisation. If the SPV is not incorporated this cell doesn't apply. C0250 SPV country of authorisation Identify the ISO 3166 1 alpha 2 code for the country where the SPV is established and has received authorisation, where applicable. C0260 SPV authorisation conditions Identify authorisation conditions of the SPV according to Article 211 of the Directive 2009/138/EC or equivalent legal instrument. One of the options in the following closed list shall be used: 1  SPV authorised under Article 211(1) of Directive 2009/138/EC 2  SPV authorised under Article 211(3) of Directive 2009/138/EC (grandfathered) 3  SPV regulated by a third country supervisory authority where requirements equivalent to those set out in Article 211(2) of Directive 2009/138/EC are met by the special purpose vehicle 4  SPV not covered above C0270 External rating assessment by nominated ECAI Rating of the SPV (if any) that is considered by the undertaking and given by an external rating agency. C0280 Nominated ECAI Rating agency giving the external rating of the SPV, as reported in item C0260. C0290 Credit quality step Identify the credit quality step attributed to the SPV. The credit quality step shall reflect any readjustments to the credit quality made internally by the undertaking. C0300 Internal rating Internal rating of the SPV for undertakings using internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. S.36.01  IGT  Equity type transactions, debt and asset transfer General comments: This section relates to annual submission of information for individual entities. The purpose of this template is to collect information according to Article 265 of Directive 2009/138/EC on all (significant, very significant and transactions required to be reported in all circumstances) IGTs related to equity, debt, reciprocal financing and asset transfers related transactions within a group according to Article 213 (2)(d) of Directive 2009/138/EC. These include, but are not limited to:  equity and other capital items including participations in related entities and transfer shares of related entities of the group;  debt including bonds, loans, collateralised debt, and other transactions of similar nature e.g. with periodic pre determined interest or coupon or premium payments for a pre determined period of time.  other asset transfer such as transfer of properties and transfer of shares of other companies unrelated (i.e. outside) to the group. The insurance undertaking is expected to complete this template for all significant, very significant and transactions required to be reported in all circumstances for IGTs between the individual undertaking and the mixed activity insurance holding company and its related undertakings. This template shall include IGTs that were:  in force at the start of the reporting period.  incepted during the reporting period and outstanding at the reporting date.  incepted and expired/matured during the reporting period. Where similar transactions with a related entity may be excluded from IGT reporting when considered individually against the thresholds for significant and very significant, these transactions must nevertheless be individually reported where collectively they are at or above the corresponding threshold values for significant or very significant IGTs. Each transaction shall be reported separately. Any additions/top ups to significant IGTs shall be reported as a separate IGT, even if the top up in its own right falls below the significant threshold limit. For example, if an undertaking increases the initial loan amount to another related undertaking the addition to the loan should be recorded as a separate item with its issue date as the date of the top up. Where the transaction value is different for two transacting parties (e.g. a EUR 10 m transaction between A and B where A records EUR 10 m but B only receive EUR 9,5 m because of transactions costs, of say EUR 0,5 m has been expensed) the template shall record the maximum amount as the transaction amount, in this case EUR 10 m. Where there is a chain of related IGTs (say A invests in B and B invests in C), each link of the chain needs to be reported as a separate IGT. ITEM INSTRUCTIONS C0010 ID of intragroup transaction Unique internal identification code for each intragroup transaction. Should be consistent over time. C0020 Investor/lender name Name of the entity that is buying the equity or lending to a related undertaking within the group. I.e. the entity that recognises the transaction as an asset on their balance sheet (debit  balance sheet). C0030 Identification code for investor/lender The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0040 ID code type of code of the investor/lender Identification of the code used in item Identification code for the investor/lender: 1  LEI 2  Specific code C0050 Issuer/borrower name Name of the entity that is issuing the equity/capital item, or borrowing money (issuing debt). I.e. the entity that recognises the transaction as a liability or capital on their balance sheet (credit  balance sheet). C0060 Identification code for issuer/borrower The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0070 ID code type of code of the issuer/borrower Identification of the code used in item Identification code for the issuer/borrower: 1  LEI 2  Specific code C0080 ID Code of the instrument This is the identification code of the instrument (capital, debt etc.) between the two counterparties identified using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be consistent over time. This may be different from the intragroup transaction code provided in cell C0010. C0090 ID Code Type of the instrument Type of ID Code used for the ID Code of the instrument item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0100 Transaction type Identify the transaction type. The following close list shall be used: 1  Bonds/Debt  collateralised 2  Bonds/Debt  uncollateralised 3  Equity type  shares/participations 4  Equity type  others 5  Other asset transfer  properties 6  Other asset transfer  others C0110 Transaction Issue date This is the earlier of the transaction/debt issue date or the date the IGT is effective from if different from the issue date. The date should follow the ISO 8601 (yyyy mm dd) format. C0120 Maturity date of transaction Identify the ISO 8601 (yyyy mm dd) code of the date when the transaction expires/reaches maturity if applicable.  For IGTs with no maturity date use 9999 12 31.  For perpetual securities use 9999 12 31 C0130 Currency of transaction Identify the ISO 4217 alphabetic code of the currency in which the transaction took place. C0140 Contractual amount of transaction/Transaction price Amount of the transaction or price as per agreement/contract. C0150 Value of collateral/asset The value of collateral for collaterised debt or asset value for IGT involving asset transfer. C0160 Amount of redemption/prepayments/paybacks during reporting period Amount of total redemptions/prepayments/paybacks during the reporting period if applicable. C0170 Amount of dividends/interest/coupon and other payments made during reporting period This cell shall capture any payments made in relation to the IGTs recorded in this template for the reporting period (12 months up to the reporting date). This includes, but not limited to:  Dividends for the current year including paid or declared but unpaid dividends.  Any deferred dividends from previous years paid during the reporting period (i.e. any deferred dividends paid that impacted the P&L for the reporting period).  Interest payments made in relation to debt instruments.  Any other payments made in relation to the IGTs that are reported in this template, e.g. charges on asset transfers. Amount of total tops ups if applicable, i.e. total additional money invested during the reporting period such as a additional payments on partly paid shares or increasing loan amount during the period, C0180 Balance of contractual amount of transaction at reporting date Outstanding amount of the transaction at the reporting date if applicable e.g. for debt issue. If there has been a full early settlement/prepayment, the balance of contractual amount will be zero. C0190 Coupon/Interest rate The interest or coupon rate as a percentage, if applicable. For variable interest rate, this shall include the reference rate and the interest rate above it. S.36.02  IGT  Derivatives General comments: This section relates to annual submission of information for individual entities. This template shall report all IGTs between entities in scope of group supervision according to Article 213 (2)(d) of Directive 2009/138/EC. The insurance undertaking is expected to complete this template for all significant, very significant and transactions required to be reported in all circumstances for IGTs between the individual undertaking and the mixed activity insurance holding company and its related undertakings: This template shall include IGTs that were:  in force at the start of the reporting period.  incepted during the reporting period and outstanding at the reporting date.  incepted and expired/matured during the reporting period. Where similar transactions with a related entity may be excluded from IGT reporting when considered individually against the thresholds for significant and very significant, these transactions must nevertheless be reported individually where collectively, they are at or above the corresponding threshold values for significant or very significant IGTs. Each transaction shall be reported separately. Any additions/top ups to significant IGTs shall be reported as a separate IGT, even if the top up in its own right falls below the significant threshold limit. For example, if an undertaking increases the initial loan amount to another related undertaking the addition to the loan should be recorded as a separate item with its issue date as the date of the top up. Where the transaction value is different for two transacting parties (e.g. a EUR 10 m transaction between A and B where A records EUR 10 m but B only receive EUR 9,5 m because of transactions costs, of say EUR 0,5 m has been expensed) the template should record the maximum amount as the transaction amount, in this case EUR 10 m. Where there is a chain of related IGTs (say A invests in B and B invests in C), each link of the chain needs to be reported as a separate IGT. ITEM INSTRUCTIONS C0010 ID of intragroup transaction Unique internal identification code for each intragroup transaction. Must be consistent over time. C0020 Investor/Buyer name Name of the entity that is investing/buying the derivative, or the counterparty with the long position. For swaps the payer is the payer of the fixed rate that receives the floating rate. C0030 Identification code of the investor/buyer The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0040 ID code type of code of the investor/buyer Identification of the code used in item Identification code for the investor/buyer: 1  LEI 2  Specific code C0050 Issuer/Seller name Name of the entity that is issuing/selling the derivative, or the counterparty with the short position. For swaps the receiver, receives the fixed rates and pays the floating rate. C0060 Identification code of the issuer/seller The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0070 ID code type of code of the issuer/seller Identification of the code used in item Identification code for the issuer/seller: 1  LEI 2  Specific code C0080 ID Code of the instrument This is the identification code of the instrument (derivative) between the two counterparties identified using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be consistent over time. This may be different from the intragroup transaction code provided in cell C0010. C0090 ID Code Type of the instrument Type of ID Code used for the ID Code of the instrument item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0100 Transaction type Identify the transaction type. The following close list shall be used: 1  Derivatives  futures 2 Derivatives  forwards 3  Derivatives  options 4  Derivatives  others 5  Guarantees  credit protection 6  Guarantees  others 7  Swaps  credit default 8  Swaps  interest rate 9  Swaps  currency 10  Swaps  others A repurchase agreement should be considered as cash transaction plus forward contract. C0110 Transaction Trade date Identify the ISO 8601 (yyyy mm dd) code of the date of the transaction/trade of the derivative contract. For rolled contracts use the initial trade date. C0120 Maturity date Identify the ISO 8601 (yyyy mm dd) code of the contractually defined date of close of the derivative contract, whether at maturity date, expiring date for options (European or American), etc. C0130 Currency Where applicable, identify the ISO 4217 alphabetic code of the currency of the derivative, i.e. currency of the notional amount of the derivative (e.g.: option having as underlying an amount in USD). This item is not applicable for currency swap. C0140 Notional amount at transaction date The amount covered or exposed to the derivative at the transaction date. For futures and options, corresponds to contract size multiplied by the number of contracts. For swaps and forwards, corresponds to the contract amount. C0150 Notional amount at reporting date The amount covered or exposed to the derivative at the reporting date, i.e. the closing balance. For futures and options, corresponds to contract size multiplied by the number of contracts. For swaps and forwards, corresponds to the contract amount. Where a transaction has matured/expired during the reporting period before the reporting date, the notional amount at the reporting date will be zero. C0160 Value of collateral Value of the collateral pledged on reporting date (zero if derivative has been closed) if applicable. C0170 Options, futures, forwards and other derivatives  Use of derivatives (by buyer) Describe use of derivative (micro/macro hedge, efficient portfolio management). Micro hedge refers to derivatives covering a single financial instrument, forecasted transaction or liability. Macro hedge refers to derivatives covering a set of financial instruments, forecasted transactions or liabilities. The following closed list shall be used: 1  Micro hedge 2  Macro hedge 3  Matching assets and liabilities cash flows 4  Efficient portfolio management, other than Matching assets and liabilities cash flows. C0180 Options, futures, forwards and other derivatives  Asset/liability underlying the derivative ID Code of the asset or liability underlying the derivative contract. This item is to be provided for derivatives that have a single underlying instrument or index in the undertaking's portfolio. An index is considered a single instrument and shall be reported. Identification code of the instrument underlying the derivative using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time  Multiple assets/liabilities, if the underlying assets or liabilities are more than one If the underlying is an index then the code of the index shall be reported. C0190 ID Code Type of the Asset/liability underlying the derivative Type of ID Code used for the ID Code of the instrument item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0200 Credit protection CDS and Guarantees  Counterparty name for which credit protection is purchased Name of the counterparty for which protection has been purchased for its default C0210 Swaps  Swap delivered interest rate (for buyer) Interest rate delivered under the swap contract (only for Interest rate swaps). C0220 Swaps  Swap received interest rate (for buyer) Interest rate received under the swap contract (only for Interest rate swaps). C0230 Swaps  Swap delivered currency (for buyer) Identify the ISO 4217 alphabetic code of the currency of the swap price (only for currency swaps). C0240 Swaps  Swap received currency (for buyer) Identify the ISO 4217 alphabetic code of the currency of the swap notional amount (only for currency swaps). S.36.03  IGT  Internal reinsurance General comments: This section relates to annual submission of information for individual entities. The purpose of this template is to collect information on all (significant, very significant and transactions required to be reported in all circumstances) IGTs related to equity, debt, reciprocal financing and asset transfers related transactions within a group according to Article 213 (2)(d) of Directive 2009/138/EC. These include, but are not limited to:  reinsurance treaties between related undertakings;  facultative reinsurance between related undertakings; and  any other transaction that results in transferring underwriting risk (insurance risk) between related undertakings. The insurance undertaking is expected to complete this template for all significant, very significant and transactions required to be reported in all circumstances for IGTs between the individual undertaking and the mixed activity insurance holding company and its related undertakings. This template shall include IGTs that were:  in force at the start of the reporting period.  incepted during the reporting period and outstanding at the reporting date.  incepted and expired/matured during the reporting period. Where similar transactions with a related entity may be excluded from IGT reporting when considered individually against the thresholds for significant and very significant, these transactions must nevertheless be individually reported where collectively they are at or above the corresponding threshold values for significant or very significant IGTs. Each transaction shall be reported separately. Undertakings shall report as many rows as needed to properly identify the transaction, including if different types of reinsurance contracts/treaties are used. Any additions/top ups to significant IGTs shall be reported as a separate IGT, even if the top up in its own right falls below the significant threshold limit. For example, if an undertaking increases the initial loan amount to another related undertaking the addition to the loan shall be recorded as a separate item with its issue date as the date of the top up. Where the transaction value is different for two transacting parties (e.g. a EUR 10 m transaction between A and B where A records EUR 10 m but B only receive EUR 9,5 m because of transactions costs, of say EUR 0,5 m has been expensed) the template shall record the maximum amount as the transaction amount, in this case EUR 10 m. Where there is a chain of related IGTs (say A invests in B and B invests in C), each link of the chain needs to be reported as a separate IGT. ITEM INSTRUCTIONS C0010 ID of intragroup transaction Unique internal identification code for each intragroup transaction. Must be consistent over time. C0020 Name of cedent Legal name of the entity that has transferred the underwriting risk to another insurer or reinsurer within the group. C0030 Identification code of cedent The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0040 ID code type of code of the cedant Identification of the code used in item Identification code for the cedant: 1  LEI 2  Specific code C0050 Name of reinsurer Legal name of the reinsurer to whom the underwriting risk has been transferred. This shall be the same as reported in S.30.02. C0060 Identification code of reinsurer The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0070 ID code type of code of the reinsurer Identification of the code used in item Identification code for the reinsurer: 1  LEI 2  Specific code C0080 Validity period (start date) Identify the ISO 8601 (yyyy mm dd) code of the date of commencement of the specific reinsurance contract/treaty. C0090 Validity period (expiry date) Identify the ISO 8601 (yyyy mm dd) code of the expiry date of the specific reinsurance contract/treaty (i.e. the last date the specific reinsurance contract/treaty is in force). This item is not reported if there is no expiry date (for example, contract is continuous and ends by one of the parties giving notice). C0100 Currency of contract/treaty Identify the ISO 4217 alphabetic code of the currency of payments for the specific reinsurance contract/treaty. C0110 Type of reinsurance contract/ treaty Identify the type of reinsurance contract/treaty. The following close list shall be used: 1  quota share 2  variable quota share 3  surplus 4  excess of loss (per event and per risk) 5  excess of loss (per risk) 6  excess of loss (per event) 7  excess of loss back up (protection against follow on events which certain catastrophes can cause such as flooding or fire) 8  excess of loss with basis risk 9  reinstatement cover 10  aggregate excess of loss 11  unlimited excess of loss 12  stop loss 13  other proportional treaties 14  other non proportional treaties 15  Financial reinsurance 16  Facultative proportional 17  Facultative non proportional Other proportional treaties (code 13) and Other non proportional treaties (code 14) can be used for hybrid types of reinsurance treaties C0120 Maximum cover by reinsurer under contract/treaty For quota share or a surplus treaty, 100 % of the maximum amount that has been set for the entire contract/treaty is stated here (e.g. £ 10 million). In case of unlimited cover  1 must be filled in here. For XL or SL treaties enter the initial capacity. This item has to be reported in the currency of the transaction. C0130 Net Receivables The amount resulting from: claims paid by the insurer but not yet reimbursed by the reinsurer + commissions to be paid by the reinsurer + other receivables minus debts to the reinsurer. Cash deposits are excluded and are to be considered as guarantees received. Total amount must be equal to the sum of the balance sheet items: Reinsurance receivables and Reinsurance payables. C0140 Total reinsurance recoverable Total amount due from the reinsurer at the reporting date which include:  Premium provision for part of the future reinsurance premium which has already been paid to the reinsurer;  Claims provision for claims outstanding for insurer which have to be paid by the reinsurer; and/or  Technical provisions for the amount reflecting the share of the reinsurer in the gross technical provisions. C0150 Reinsurance result (for reinsured entity) The reinsurance result for the reinsured entity should be calculated as follows: Total reinsurance commissions received by reinsured entity less Gross reinsurance premiums paid by reinsured entity plus Claims paid by reinsurer during the reporting period plus Total reinsurance recoverables at the end of the reporting period less Total reinsurance recoverables at the start of the reporting period. C0160 Line of business Identify the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, being reinsured. The following close list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss 13  Proportional medical expense reinsurance 14  Proportional income protection reinsurance 15  Proportional workers' compensation reinsurance 16  Proportional motor vehicle liability reinsurance 17  Proportional other motor reinsurance 18  Proportional marine, aviation and transport reinsurance 19  Proportional fire and other damage to property reinsurance 20  Proportional general liability reinsurance 21  Proportional credit and suretyship reinsurance 22  Proportional legal expenses reinsurance 23  Proportional assistance reinsurance 24  Proportional miscellaneous financial loss reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance 29  Insurance with profit participation 30  Index linked and unit linked insurance 31  Other life insurance 32  Annuities stemming from non life insurance contracts and relating to health insurance obligations 33  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 34  Life reinsurance 35  Health insurance 36  Health reinsurance If a reinsurance arrangement covers more than one line of business, then select the most significant line of business from the list above. S.36.04  IGT  Cost Sharing, contingent liabilities, off balance sheet and other items General comments: This section relates to annual submission of information for individual entities. The purpose of this template is to collect information on all other IGTs (significant, very significant and transactions required to be reported in all circumstances) which have not been captured in 36.01 to 36.03 templates within the group according to Article 213 (2) (d) of Directive 2009/138/EC. These include, but not limited to:  Internal cost sharing;  Contingent liabilities (other than derivatives);  Off balance sheet guarantees;  Any other transactions between related undertakings or natural persons in scope of the group supervision. The insurance undertaking is expected to complete this template for all significant, very significant and transactions required to be reported in all circumstances for IGTs between the individual undertaking and the mixed activity insurance holding company and its related undertakings. This template shall include IGTs that were:  in force at the start of the reporting period.  incepted during the reporting period and outstanding at the reporting date.  incepted and expired/matured during the reporting period. Where similar transactions with a related entity may be excluded from IGT reporting when considered individually against the thresholds for significant and very significant, these transactions must nevertheless be individually reported where collectively they are at or above the corresponding threshold values for significant or very significant IGTs. Each transaction shall be reported separately. Any additions/top ups to significant IGTs shall be reported as a separate IGT, even if the top up in its own right falls below the significant threshold limit. For example, if an undertaking increases the initial loan amount to another related undertaking the addition to the loan should be recorded as a separate item with its issue date as the date of the top up. Where the transaction value is different for two transacting parties (e.g. a EUR 10 m transaction between A and B where A records EUR 10 m but B only receive EUR 9,5 m because of transactions costs, of say EUR 0,5 m has been expensed) the template should record the maximum amount as the transaction amount, in this case EUR 10 m. Where there is a chain of related IGTs (say A invests in B and B invests in C), each link of the chain needs to be reported as a separate IGT. ITEM INSTRUCTIONS C0010 ID of intragroup transaction Unique internal identification code for each intragroup transaction. Must be consistent over time. C0020 Investor/Buyer/Beneficiary name Legal name of the entity that is purchasing/investing in the asset/investment or receiving the service/guarantee. C0030 Identification code of the Investor/Buyer/Beneficiary The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0040 ID code type of code of the Investor/Buyer/Beneficiary Identification of the code used in item Identification code for the Investor/Buyer/Beneficiary: 1  LEI 2  Specific code C0050 Issuer/Seller/Provider name Legal name of the entity that is selling/transferring the asset/investment or providing the service/guarantee. C0060 Identification code of the Issuer/Seller/Provider The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the group: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the group, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0070 ID code type of code of the Issuer/Seller/Provider Identification of the code used in item Identification code for the Issuer/Seller/Provider: 1  LEI 2  Specific code C0080 Transaction type Identify the type of transaction. The following close list shall be used: 1  Contingent liabilities 2  Off balance sheet items 3  Internal cost sharing 4  Others C0090 Transaction Issue date Identify the ISO 8601 (yyyy mm dd) code of the date when the transaction/issue takes effect. C0100 Effective date of agreement/contract underlying transaction Where applicable, Identify the ISO 8601 (yyyy mm dd) code of the date when the transaction or contract underlying the transactions takes effect if different from the transaction date. If same as the transaction date, the transaction date is to be reported. C0110 Expiry date of agreement/contract underlying transaction Where applicable, identify the ISO 8601 (yyyy mm dd) code of the date when the agreement/contract ceases. If the expiry date is perpetual use 9999 12 31. C0120 Currency of transaction Identify the ISO 4217 alphabetic code of the currency in which the transaction took place. C0130 Trigger event Where applicable, brief description of event that would trigger the transaction/payment/liability/none e.g. event that would result in a contingent liability occurring. C0140 Value of transaction/collateral/Guarantee Value of the transaction, collateral pledged or contingent liability recognised on the Solvency II balance sheet. All items shall be reported on Solvency II value. However where Solvency II value is not available (e.g. non EEA operations under method 2 in equivalent regimes or banks and credit institutions) then the local or sectoral valuation rules should be used. C0150 Maximum possible value of contingent liabilities Maximum possible value, if possible, regardless of their probability (i.e. future cash flows required to settle the contingent liability over the lifetime of that contingent liability, discounted at the relevant risk free interest rate term structure) of contingent liabilities included in Solvency II Balance Sheet. C0160 Maximum possible value of contingent liabilities not included in Solvency II Balance Sheet Enter the maximum amount of the contingent liability, for those not included in the Solvency II Balance Sheet, that could be due from the Provider. C0170 Maximum value of letters of credit/guarantees Sum of all possible cash flows if events triggering guarantees were all to happen in relation to guarantees provided by the provider (cell C0050) to the beneficiary (Cell C0020) to guarantee the payment of the liabilities due by the undertaking (includes letter of credit, undrawn committed borrowing facilities). This item shall not include amounts already reported under C0150 and C0160. C0180 Value of guaranteed assets Value of the guaranteed asset for which the guarantees are received. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. ANNEX III Instructions regarding reporting templates for groups This Annex contains additional instructions in relation to the templates included in Annex I of this Regulation. The first column of the tables identifies the items to be reported by identifying the columns and rows as showed in the template in Annex I. Templates which shall be filled in in accordance with the instructions of the different sections of this Annex are referred to as this template throughout the text of the Annex. S.01.01  Content of the submission General comments: This section relates to opening, quarterly and annual submission of information for groups, ring fenced funds, matching portfolios and remaining part at group level. When a special justification is needed the explanation is not to be submitted within the reporting template but shall be part of the dialogue with the national competent authorities. ITEM INSTRUCTIONS Z0010 Ring fenced fund/matching portfolio/remaining part Identifies whether the reported figures are with regard to a ring fenced fund (RFF), matching adjustment portfolio (MAP) or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0020 Fund/Portfolio number When item Z0010 = 1, identification number for a ring fenced fund or matching portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0010 = 2, then report 0 C0010/R0010 S.01.02  Basic Information  General This template shall always be reported. The only option possible is: 1  Reported C0010/R0020 S.01.03  Basic Information  RFF and matching adjustment portfolios One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no RFF or MAP 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0030 S.02.01  Balance sheet One of the options in the following closed list shall be used: 1  Reported 6  Exempted under Article 254(2) 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0040 S.02.02  Assets and liabilities by currency One of the options in the following closed list shall be used: 1  Reported 3  Not due in accordance with instructions of the template 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0060 S.03.01.  Off balance sheet items  general One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no off balance sheet items 0  Not reported other reason (in this case special justification is needed) C0010/R0070 S.03.02  Off balance sheet items  List of unlimited guarantees received by the group One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no unlimited guarantees received 0  Not reported other reason (in this case special justification is needed) C0010/R0080 S.03.03  Off balance sheet items  List of unlimited guarantees provided by the group One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no unlimited guarantees provided 0  Not reported other reason (in this case special justification is needed) C0010/R0110 S.05.01  Premiums, claims and expenses by line of business One of the options in the following closed list shall be used: 1  Reported 6  Exempted under Article 254(2) 0  Not reported other reason (in this case special justification is needed C0010/R0120 S.05.02  Premiums, claims and expenses by country One of the options in the following closed list shall be used: 1  Reported 3  Not due in accordance with instructions of the template 0  Not reported other reason (in this case special justification is needed C0010/R0130 S.06.01  Summary of Assets One of the options in the following closed list shall be used: 1  Reported 4  Not due as S.06.02 reported quarterly 5  Not due as S.06.02 reported annually 0  Not reported other reason (in this case special justification is needed C0010/R0140 S.06.02  List of assets One of the options in the following closed list shall be used: 1  Reported 6  Exempted under Article 254(2) 7  Not due as no material changes since quarterly submission 0  Not reported other reason (in this case special justification is needed C0010/R0150 S.06.03  Collective investment undertakings  look through approach One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Collective investment undertakings 6  Exempted under Article 254(2) 7  Not due as no material changes since quarterly submission 0  Not reported other reason (in this case special justification is needed C0010/R0160 S.07.01  Structured products One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no structured products 6  Exempted under Article 254(2) 0  Not reported other reason (in this case special justification is needed) C0010/R0170 S.08.01  Open derivatives One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no derivative transactions 6  Exempted under Article 254(2) 7  Not due as no material changes since quarterly submission 0  Not reported other reason (in this case special justification is needed) C0010/R0180 S.08.02  Derivatives Transactions One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no derivative transactions 6  Exempted under Article 254(2) 7  Not due as no material changes since quarterly submission 0  Not reported other reason (in this case special justification is needed) C0010/R0190 S.09.01  Income/gains and losses in the period One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0200 S.10.01  Securities lending and repos One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Securities lending and repos 6  Exempted under Article 254(2) 0  Not reported other reason (in this case special justification is needed) C0010/R0210 S.11.01  Assets held as collateral One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Assets held as collateral 6  Exempted under Article 254(2) 0  Not reported other reason (in this case special justification is needed) C0010/R0260 S.15.01  Description of the guarantees of variable annuities One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no variable annuities 0  Not reported other reason (in this case special justification is needed) C0010/R0270 S.15.02  Hedging of guarantees of variable annuities One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no variable annuities 0  Not reported other reason (in this case special justification is needed) C0010/R0370 S.22.01  Impact of long term guarantees measures and transitionals One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no long term guarantees (LTG) or transitional measures are applied 0  Not reported other reason (in this case special justification is needed) C0010/R0410 S.23.01  Own funds One of the options in the following closed list shall be used: 1  Reported 6  Exempted under Article 254(2) 0  Not reported other reason (in this case special justification is needed) C0010/R0420 S.23.02  Detailed information by tiers on own funds One of the options in the following closed list shall be used: 1  Reported 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0430 S.23.03  Annual movements on own funds One of the options in the following closed list shall be used: 1  Reported 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0440 S.23.04  List of items on own funds One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0460 S.25.01  Solvency Capital Requirement  for groups on Standard Formula One of the options in the following closed list shall be used: 1  Reported as standard formula (SF) is used 2  Reported due to Article 112 request 8  Not reported as use of partial internal model (PIM) 9  Not reported as use of full internal model (IM) 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0470 S.25.02  Solvency Capital Requirement  for groups using the standard formula and partial internal model One of the options in the following closed list shall be used: 1  Reported 9  Not reported as use of full internal model 10  Not reported as use of standard formula 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0480 S.25.03  Solvency Capital Requirement  for groups on Full Internal Models One of the options in the following closed list shall be used: 1  Reported 8  Not reported as use of partial internal model 10  Not reported as use of standard formula 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0500 S.26.01  Solvency Capital Requirement  Market risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0510 S.26.02  Solvency Capital Requirement  Counterparty default risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0520 S.26.03  Solvency Capital Requirement  Life underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0530 S.26.04  Solvency Capital Requirement  Health underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0540 S.26.05  Solvency Capital Requirement  Non Life underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Not reported as risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0550 S.26.06  Solvency Capital Requirement  Operational risk One of the options in the following closed list shall be used: 1  Reported 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0560 S.26.07  Solvency Capital Requirement  Simplifications One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no simplified calculations used 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0570 S.27.01  Solvency Capital Requirement  Non Life and Health catastrophe risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0680 S.31.01  Share of reinsurers (including Finite Reinsurance and SPV's) One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no reinsurance 0  Not reported other reason (in this case special justification is needed) C0010/R0690 S.31.02  Special Purpose Vehicles One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Special Purpose Insurance Vehicles (SPV) 0  Not reported other reason (in this case special justification is needed) C0010/R0700 S.32.01  Undertakings in the scope of the group One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0710 S.33.01  Insurance and Reinsurance individual requirements One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0720 S.34.01  Other regulated and non-regulated financial undertakings including insurance holding companies and mixed financial holding company individual requirements One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no non (re)insurance business in the scope of the group 0  Not reported other reason (in this case special justification is needed) C0010/R0730 S.35.01  Contribution to group Technical Provisions One of the options in the following closed list shall be used: 1  Reported 0  Not reported other reason (in this case special justification is needed) C0010/R0740 S.36.01  IGT  Equity type transactions, debt and asset transfer One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no Intragroup transaction (IGT) on Equity type transactions, debt and asset transfer 0  Not reported other reason (in this case special justification is needed) C0010/R0750 S.36.02  IGT  Derivatives One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no IGT on Derivatives 0  Not reported other reason (in this case special justification is needed) C0010/R0760 S.36.03  IGT  Internal reinsurance One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no IGT on Internal reinsurance 0  Not reported other reason (in this case special justification is needed) C0010/R0770 S.36.04  IGT  Cost Sharing, contingent liabilities, off BS and other items One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no IGT on Cost Sharing, contingent liabilities, off BS and other items 0  Not reported other reason (in this case special justification is needed) C0010/R0780 S.37.01  Risk concentration One of the options in the following closed list shall be used: 1  Reported 2  Not due in accordance with threshold decided by group supervisor 0  Not reported other reason (in this case special justification is needed) C0010/R0790 SR.02.01  Balance Sheet One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no RFF/MAP 13  Not reported as method 2 is used exclusively 14  Not reported as refers to MAP fund 0  Not reported other reason (in this case special justification is needed) C0010/R0840 SR.25.01  Solvency Capital Requirement  Only SF One of the options in the following closed list shall be used: 1  Reported as standard formula is used 2  Reported due to Article 112 request 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0850 SR.25.02  Solvency Capital Requirement  SF and PIM One of the options in the following closed list shall be used: 1  Reported 9  Not reported as use of full internal model 10  Not reported as use of standard formula 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0860 SR.25.03  Solvency Capital Requirement  IM One of the options in the following closed list shall be used: 1  Reported 8  Not reported as use of partial internal model 10  Not reported as use of standard formula 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0870 SR.26.01  Solvency Capital Requirement  Market risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0880 SR.26.02  Solvency Capital Requirement  Counterparty default risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0890 SR.26.03  Solvency Capital Requirement  Life underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0900 SR.26.04  Solvency Capital Requirement  Health underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0910 SR.26.05  Solvency Capital Requirement  Non Life underwriting risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0920 SR.26.06  Solvency Capital Requirement  Operational risk One of the options in the following closed list shall be used: 1  Reported 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0930 SR.26.07  Solvency Capital Requirement  Simplifications One of the options in the following closed list shall be used: 1  Reported 2  Not reported as no simplified calculations used 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) C0010/R0940 SR.27.01  Solvency Capital Requirement  Non Life Catastrophe risk One of the options in the following closed list shall be used: 1  Reported 2  Risk not existent 8  Not reported as use of partial internal model 9  Not reported as use of full internal model 11  Not reported as reported at RFF/MAP level 13  Not reported as method 2 is used exclusively 0  Not reported other reason (in this case special justification is needed) S.01.02  Basic information General comments: This section relates to opening, quarterly and annual submission of information for groups. ITEM INSTRUCTIONS C0010/R0010 Participating undertaking name Legal name of the participating insurance and reinsurance undertaking or insurance holding company or mixed financial holding company at the head of the insurance or reinsurance group. Needs to be consistent over different submissions. C0010/R0020 Group identification code Identification code of the participating undertaking, using the following priority:  Legal Entity Identifier (LEI)  Identification code used in the local market, attributed by supervisory authority C0010/R0030 Type of code of group Type of ID Code used for the Group Identification code item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0010/R0050 Country of the group supervisor Identify the ISO 3166 1 alpha 2 Code of the country of the group supervisor C0010/R0060 Sub group information Identify if the information relates to a sub group in accordance with Article 216 of Directive 2009/138/EC. One of the options in the following closed list shall be used: 1  No sub group information 2  Sub group information C0010/R0070 Language of reporting Identify the 2 letter code of ISO 639 1 code of the language used in the submission of information C0010/R0080 Reporting submission date Identify the ISO 8601 (yyyy mm dd) code of the date when the reporting to the supervisory authority is made C0010/R0090 Reporting reference date Identify the ISO 8601 (yyyy mm dd) code of the date identifying the last day of the reporting period C0010/R0100 Regular/Ad hoc submission Identify if the submission of information relates to regular submission of information or ad hoc. The following closed list of options shall be used: 1  Regular reporting 2  Ad hoc reporting C0010/R0110 Currency used for reporting Identify the ISO 4217 alphabetic code of the currency of the monetary amounts used in each report C0010/R0120 Accounting standards Identification of the accounting standards used for reporting items in S.02.01, financial statements valuation. The following closed list of options shall be used: 1  International Financial Reporting Standards (IFRS) 2  Local generally accepted accounting principles (GAAP) C0010/R0130 Method of Calculation of the group SCR Identify the method used to calculate the group SCR. The following closed list of options shall be used: 1  Standard formula 2  Partial internal model 3  Full internal model C0010/R0140 Use of group specific parameters Identify if the group is reporting figures using group specific parameters. The following closed list of options shall be used: 1  Use of group specific parameters 2  Don't use group specific parameters C0010/R0150 Ring Fenced Funds Identify if the group is reporting activity by Ring Fenced Funds (RFF). The following closed list of options shall be used: 1  Reporting activity by RFF 2  Not reporting activity by RFF C0010/R0160 Method of group solvency calculation Identify the group solvency calculation method. The following closed list of options shall be used: 1  Method 1 is used exclusively 2  Method 2 is used exclusively 3  A combination of method 1 and method 2 is used C0010/R0170 Matching adjustment Identify if the group is reporting figures using the matching adjustment (MA). The following closed list of options shall be used: 1  Use of matching adjustment 2  No use of matching adjustment C0010/R0180 Volatility adjustment Identify if the group is reporting figures using the volatility adjustments. The following closed list of options shall be used: 1  Use of volatility adjustment 2  No use of volatility adjustment C0010/R0190 Transitional measure on the risk free interest rate Identify if the group is reporting figures using the transitional adjustment to the relevant risk-free interest rate term structure. The following closed list of options shall be used: 1  Use of transitional measure on the risk free interest rate 2  No use of transitional measure on the risk free interest rate C0010/R0200 Transitional measure on technical provisions Identify if the group is reporting figures using the transitional deduction to technical provisions. The following closed list of options shall be used: 1  Use of transitional measure on the technical provisions 2  No use of transitional measure on the technical provisions C0010/R0210 Initial submission or re submission Identify if it is an initial submission of information or a re submission of information in relation to a reporting reference date already reported. The following closed list of options shall be used: 1  Initial submission 2  Re submission S.01.03  Basic information  RFF and matching adjustment portfolios General comments: This section relates to opening and annual submission of information for groups. All ring fenced funds and matching portfolios sholud be identified regardless if they are material for the purposes of submission of information. In the first table all ring fenced funds and matching adjustments portfolios shall be reported. In case a ring fenced fund has a matching portfolio not covering the full RFF three funds have to be identified, one for the RFF, other for the MAP inside the RFF and other for the remaining part of the fund (vice versa for the situations where a MAP has a RFF). In the second table the relations between the funds as explained in previous paragraph are explained. Only the funds with such relations shall be reported in the second table. For group reporting the following specific requirements shall be met: a) This information is applicable when method 1 as defined in Article 230 of Solvency II Directive is used, either exclusively or in combination with method 2 as defined in Article 233 of Solvency II Directive; b) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Solvency II Directive, and; c) This information does not apply to groups when method 2 as defined in Article 233 of Solvency II Directive is being used exclusively. ITEM INSTRUCTIONS List of all RFF/MAP (overlaps allowed) C0010 Legal name of the undertaking Legal name of the undertaking within the scope of group supervision that holds the RFF/MAP C0020 Identification code of the undertaking Identification code of the undertaking, using the following priority:  Legal Entity Identifier (LEI)  Specific code When the undertaking uses the option Specific code the following shall be considered:  For European Economic Area (re) insurance undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's supervisory authority  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code provided will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, it should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Fund/Portfolio Number Number which is attributed by the undertaking, corresponding to the unique number assigned to each ring fenced fund and matching portfolio. This number has to be consistent over time and shall be used to identify the ring fenced funds and the matching portfolio number in other templates. C0050 Name of ring fenced fund/Matching adjustment portfolio Indicate the name of the ring fenced fund and matching adjustment portfolio. When possible (if linked to a commercial product) the commercial name shall be used. If not possible, e.g. if the fund is linked to several commercial products, a different name shall be used. The name shall be unique and be kept consistent over time. C0060 RFF/MAP/Remaining part of a fund Indicate if it is a ring fenced fund or a matching portfolio. In the cases where other funds are included within one fund this cell shall identify the type of each fund or sub fund. One of the options in the following closed list shall be used: 1  Ring fenced fund 2  Matching portfolio 3  Remaining part of a fund C0070 RFF/MAP with sub RFF/MAP Identify if the fund identified has other funds embedded. One of the options in the following closed list shall be used: 1  Fund with other funds embedded 2  Not a fund with other funds embedded Only the mother fund shall be identified with option 1. C0080 Material Indicate if the ring fenced fund or a matching portfolio is material for the purposes of detailed submission of information. One of the options in the following closed list shall be used: 1  Material 2  Not material In case of fund with other funds embedded, this item is to be reported only for the mother fund. C0090 Article 304 Indicate whether the RFF is under Article 304 of Solvency II Directive. One of the following option shall be used: 1  RFF under Article 304  with the option for the equity risk sub module 2  RFF under Article 304  without the option for the equity risk sub module 3  RFF not under Article 304 List of RFF/MAP with sub RFF/MAP C0100 Number of RFF/MAP with sub RFF/MAP For the funds with other funds embedded (option 1 reported in item C0070) identify the number as defined for item C0040. The fund shall be repeated for as many rows as needed to report the funds embedded. C0110 Number of sub RFF/MAP Identify the number of the funds embedded in other funds as defined for item C0040. C0120 Sub RFF/MAP Identify if the nature of the fund embedded in other funds. One of the options in the following closed list shall be used: 1  Ring fenced fund 2  Matching portfolio S.02.01  Balance sheet General comments: This section relates to opening, quarterly and annual submission of information for groups, ring fenced funds and remaining part. This template is relevant when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). Holdings in related undertakings that are not consolidated row by row in accordance with Article 335, paragraph 1, (a), (b) or (c) of the Delegated Regulation (EU) 2015/35, including the holdings in related undertakings included with method 2 when combination of methods is used, shall be included in the item Holdings in related undertakings, including participations. Template SR.02.01 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). The Solvency II value column (C0010) shall be completed using the valuation principles set out in the Directive2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency 2 Technical Standards and Guidelines. With regards to the Statutory accounts value column (C0020), recognition and valuation methods are the ones used by groups in their statutory accounts in accordance with the local GAAP or IFRS if accepted as local GAAP. This column is by default mandatory. In the specific cases where the group does not produce official financial statements according to local GAAP or IFRS the specific situation should be discussed with the group supervisor. In template SR.02.01 this column is only applicable if the development of financial statements by RFF is required by national law. The default instruction is that each item shall be reported in the Statutory accounts value column, separately. However, in the Statutory accounts value column the dotted rows were introduced in order to enable the reporting of aggregated figures if the split figures are not available. ITEM INSTRUCTIONS Assets Z0020 Ring fenced fund or remaining part Identifies whether the reported figures are with regard to a RFF or to the remaining part. One of the options in the following closed list shall be used: 1  RFF 2  Remaining part Z0030 Fund number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the group and must be consistent over time and with the fund/portfolio number reported in other templates When item Z0020 = 2, then report 0 C0020/R0010 Goodwill Intangible asset that arises as the result of a business combination and that represents the economic value of assets that cannot be individually identified or separately recognised in a business combination. C0020/R0020 Deferred acquisition costs Acquisition costs relating to contracts in force at the balance sheet date which are carried forward from one reporting period to subsequent reporting periods, relating to the unexpired periods of risks. In relation to life business, acquisition costs are deferred when it is probable that they will be recovered. C0010  C0020/R0030 Intangible assets Intangible assets other than goodwill. An identifiable non monetary asset without physical substance. C0010  C0020/R0040 Deferred tax assets Deferred tax assets are the amounts of income taxes recoverable in future periods in respect of: (a) deductible temporary differences; (b) the carry forward of unused tax losses; and/or (c) the carry forward of unused tax credits. C0010  C0020/R0050 Pension benefit surplus This is the total of net surplus related to employees' pension scheme. C0010  C0020/R0060 Property, plant & equipment held for own use Tangible assets which are intended for permanent use and property held by the group for own use. It includes also property for own use under construction. C0010  C0020/R0070 Investments (other than assets held for index linked and unit linked contracts) This is the total amount of investments, excluding assets held for index linked and unit linked contracts. C0010  C0020/R0080 Property (other than for own use) Amount of the property, other than for own use. It includes also property under construction other than for own use. C0010  C0020/R0090 Holdings in related undertakings, including participations Participations as defined in Article 13(20) and holdings in related undertakings in Article 212(1)(b) of Directive 2009/138/EC. When part of the assets regarding participation and related undertakings refer to unit and index linked contracts, these parts shall be reported in Assets held for index linked and unit linked contracts in C0010 C0020/R0220. Holdings in related undertakings, including participations at group level will include:  holdings in related but not subsidiary insurance or reinsurance undertakings, insurance holding companies or mixed financial holding companies as described in Article 335, paragraph 1, (d) of Delegated Regulation (EU) 2015/35  holdings in related undertakings in other financial sectors as described in Article 335, paragraph 1, (e) of Delegated Regulation (EU) 2015/35  other related undertakings as described in Article 335, paragraph 1, (f) of Delegated Regulation (EU) 2015/35  insurance or reinsurance undertakings, insurance holding companies or mixed financial holding companies included with the deduction and aggregation method (when combination of methods is used) C0010  C0020/R0100 Equities This is the total amount of equities, listed and unlisted. With regard to statutory accounts values column (C0020), where  the split between listed and unlisted is not available, this item shall reflect the sum. C0010  C0020/R0110 Equities  listed Shares representing corporations' capital, e.g. representing ownership in a corporation, negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. It shall exclude holdings in related undertakings, including participations. With regard to statutory accounts values column (C0020), where the split between listed and unlisted is not available, this item shall not be reported. C0010  C0020/R0120 Equities  unlisted Shares representing corporations' capital, e.g. representing ownership in a corporation, not negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. It shall exclude holdings in related undertakings, including participations. With regard to statutory accounts values column (C0020), where the split between listed and unlisted is not available, this item shall not be reported. C0010  C0020/R0130 Bonds This is the total amount of government bonds, corporate bonds, structured notes and collateralised securities. With regard to Statutory accounts values column (C0020)  where the split of bonds is not available, this item shall reflect the sum. C0010  C0020/R0140 Government Bonds Bonds issued by public authorities, whether by central governments, supra national government institutions, regional governments or local authorities and bonds that are fully, unconditionally and irrevocably guaranteed by the European Central Bank, Member States' central government and central banks denominated and funded in the domestic currency of that central government and the central bank, multilateral development banks referred to in paragraph 2 of Article 117 of Regulation (EU) No 575/2013 or international organisations referred to in Article 118 of Regulation (EU) No 575/2013, where the guarantee meets the requirements set out in Article 215 of Delegated Regulation (EU) 2015/35. With regard to statutory accounts values column (C0020), where the split between bonds, structured products and collateralised securities is not available, this item shall not be reported. C0010  C0020/R0150 Corporate Bonds Bonds issued by corporations With regard to statutory accounts values column (C0020), where  the split between bonds, structured products and collateralized securities is not available, this item shall not be reported. C0010  C0020/R0160 Structured notes Hybrid securities, combining a fixed income (return in a form of fixed payments) instrument with a series of derivative components. Excluded from this category are fixed income securities that are issued by sovereign governments. Concerns securities that have embedded any categories of derivatives, including Credit Default Swaps (CDS), Constant Maturity Swaps (CMS), Credit Default Options (CDOp). Assets under this category are not subject to unbundling. With regard to statutory accounts values column (C0020), where  the split between bonds, structured products and collateralised securities is not available, this item shall not be reported. C0010  C0020/R0170 Collateralised securities Securities whose value and payments are derived from a portfolio of underlying assets. Includes Asset Backed Securities (ABS), Mortgage Backed securities (MBS), Commercial Mortgage Backed securities (CMBS), Collateralised Debt Obligations (CDO), Collateralised Loan Obligations (CLO), Collateralised Mortgage Obligations (CMO). With regard to statutory accounts values column (C0020), where  the split between bonds, structured products and collateralised securities is not available, this item shall not be reported. C0010  C0020/R0180 Collective Investment undertakings Collective investment undertaking means an undertaking for collective investment in transferable securities (UCITS) as defined in Article 1(2) of Directive 2009/65/EC of the European Parliament and of the Council or an alternative investment fund (AIF) as defined in Article 4(1)(a) of Directive 2011/61/EU of the European Parliament and of the Council. C0010  C0020/R0190 Derivatives A financial instrument or other contract with all three of the following characteristics: (a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange (FX) rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). (b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. (c) It is settled at a future date. Solvency II value, only if positive, of the derivative as of the reporting date is reported here (in case of negative value, see R0790). C0010  C0020/R0200 Deposits other than cash equivalents Deposits other than cash equivalents that cannot be used to make payments until before a specific maturity date and that are not exchangeable for currency or transferable deposits without any kind of significant restriction or penalty. C0010  C0020/R0210 Other investments Other investments not covered already within investments reported above. C0010 C0020/R0220 Assets held for index linked and unit linked contracts Assets held for index linked and unit linked contracts (classified in line of business 31 as defined in Annex I of Delegated Regulation (EU) 2015/35). C0010  C0020/R0230 Loans and mortgages This is the total amount of loans and mortgages, i.e. financial assets created when group lend funds, either with or without collateral, including cash pools. With regard to Statutory accounts values column (C0020)  where the split of the split of loans & mortgages is not available, this item shall reflect the sum. C0010  C0020/R0240 Loans on policies Loans made to policyholders, collateralised on policies (underlying technical provisions). With regard to statutory accounts values column (C0020), where  the split between loans on policies, loans on mortgages to individuals and other loans and mortgages is not available, this item shall not be reported. C0010  C0020/R0250 Loans and mortgages to individuals Financial assets created when creditors lend funds to debtors  individuals, with collateral or not, including cash pools. With regard to statutory accounts values column (C0020), where  the split between loans on policies, loans on mortgages to individuals and other loans and mortgages is not available, this item shall not be reported. C0010  C0020/R0260 Other loans and mortgages Financial assets created when creditors lend funds to debtors  others, not classifiable in item R0240 or R0250, with collateral or not, including cash pools. With regard to statutory accounts values column (C0020), where  the split between loans on policies, loans on mortgages to individuals and other loans and mortgages is not available, this item shall not be reported. C0010  C0020/R0270 Reinsurance recoverables from: This is the total amount of reinsurance recoverables. It corresponds to the amount of reinsurer share of technical provisions, including finite reinsurance (Finite Re) and SPV. C0010  C0020/R0280 Non life and health similar to non life Reinsurance recoverables in respect of technical provisions for non life and health similar to non life. With regard to statutory accounts values column (C0020), where the split between non life excluding health and health similar to non life is not available this item shall reflect the sum. C0010  C0020/R0290 Non life excluding health Reinsurance recoverables in respect of technical provisions for non life business, excluding technical provisions for health  similar to non life. C0010  C0020/R0300 Health similar to non life Reinsurance recoverables in respect of technical provisions for health similar to non  life. C0010  C0020/R0310 Life and health similar to life, excluding health and index linked and unit linked Reinsurance recoverable in respect of technical provisions for life and health similar to life, excluding health and index linked and unit linked. With regard to statutory accounts values column (C0020), where  the split between life excluding health and index linked and unit linked and health similar to life is not available, this item shall reflect the sum. C0010  C0020/R0320 Health similar to life Reinsurance recoverables in respect of technical provisions for health similar to life. C0010  C0020/R0330 Life excluding health and index linked and unit linked Reinsurance recoverables in respect of technical provisions for life business, excluding technical provisions health similar to life techniques and technical provisions for index linked and unit linked. C0010  C0020/R0340 Life index linked and unit linked Reinsurance recoverables in respect of technical provisions for life index linked and unit linked business. C0010  C0020/R0350 Deposits to cedants Deposits relating to reinsurance accepted. C0010  C0020/R0360 Insurance and intermediaries receivables Amounts past due for payment by policyholders, insurers, and other linked to insurance business, that are not included in cash in flows of technical provisions. It shall include receivables from reinsurance accepted. C0010  C0020/R0370 Reinsurance receivables Amounts past due by reinsurers and linked to reinsurance business that are not included in reinsurance recoverables. It might include: the amounts past due from receivables from reinsurers that relate to settled claims of policyholders or beneficiaries; receivables from reinsurers in relation to other than insurance events or settled insurance claims, for example commissions. C0010  C0020/R0380 Receivables (trade, not insurance) Includes amounts receivables from employees or various business partners (not insurance related), including public entities. C0010  C0020/R0390 Own shares (held directly) This is the total amount of own shares held directly by the group. C0010  C0020/R0400 Amounts due in respect of own fund items or initial fund called up but not yet paid in Value of the amount due in respect of own fund items or initial fund called up but not yet paid in. C0010  C0020/R0410 Cash and cash equivalents Notes and coin in circulation that are commonly used to make payments, and deposits exchangeable for currency on demand at par and which are directly usable for making payments by cheque, draft, giro order, direct debit/credit, or other direct payment facility, without penalty or restriction. Bank accounts shall not be netted off, thus only positive accounts shall be recognised in this item and bank overdrafts shown within liabilities unless where both legal right of offset and demonstrable intention to settle net exist. C0010  C0020/R0420 Any other assets, not elsewhere shown This is the amount of any other assets not elsewhere already included within balance Sheet items. C0010 C0020/R0500 Total assets This is the overall total amount of all assets. Liabilities C0010 C0020/R0510 Technical provisions  non life Sum of the technical provisions non life. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. With regard to statutory accounts values column (C0020), where the split of technical provisions for non life between non  life (excluding health) and health (similar to non  life) is not possible, this item shall reflect the sum. C0010  C0020/R0520 Technical provisions  non life (excluding health) This is the total amount of technical provisions for non  life business (excluding health). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0530 Technical provisions  non life (excluding health)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as whole (replicable/hedgeable portfolio) for non  life business (excluding health). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0540 Technical provisions  non life (excluding health)  Best estimate This is the total amount of best estimate of technical provisions for non  life business (excluding health). Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0550 Technical provisions  non life (excluding health)  Risk margin This is the total amount of risk margin of technical provisions for non  life business (excluding health). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010  C0020/R0560 Technical provisions  health (similar to non life) This is the total amount of technical provisions for health (similar to non  life). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0570 Technical provisions  health (similar to non  life)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for health (similar to non life). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0580 Technical provisions  health(similar to non life)  Best estimate This is the total amount of best estimate of technical provisions for health business (similar to non  life). Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0590 Technical provisions  health (similar to non  life)  Risk margin This is the total amount of risk margin of technical provisions for health business (similar to non  life). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010 C0020/R0600 Technical provisions  life (excluding index linked and unit linked) Sum of the technical provisions life (excluding index linked and unit linked). This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. With regard to statutory accounts values column (C0020), where the split of technical provisions life (excluding index  linked and unit  linked) between health (similar to life) and life (excluding health, index  linked and unit  linked) is not possible, this item shall reflect the sum. C0010  C0020/R0610 Technical provisions  health (similar to life) This is the total amount of technical provisions for health (similar to life) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0620 Technical provisions  health (similar to life)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for health (similar to life) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0630 Technical provisions  health (similar to life)  Best estimate This is the total amount of best estimate of technical provisions for health (similar to life) business. Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0640 Technical provisions  health (similar to life)  Risk margin This is the total amount of risk margin of technical provisions for health (similar to life) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010  C0020/R0650 Technical provisions  life (excl. health and index linked and unit linked) This is the total amount of technical provisions for life (excluding health and index  linked and unit  linked) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0660 Technical provisions  life (excl. health and index linked and unit linked)  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for life (excluding health and index  linked and unit  linked) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0670 Technical provisions  life (excl. health and index linked and unit linked)  Best estimate This is the total amount of best estimate of technical provisions for life (excluding health and index  linked and unit  linked) business. Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0680 Technical provisions  life (excl. health and index linked and unit linked)  Risk margin This is the total amount of risk margin of technical provisions for life (excluding health and index  linked and unit  linked) business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010  C0020/R0690 Technical provisions  index linked and unit linked This is the total amount of technical provisions for index  linked and unit  linked business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0700 Technical provisions  index linked and unit linked  technical provisions calculated as a whole This is the total amount of technical provisions calculated as a whole (replicable / hedgeable portfolio) for index  linked and unit  linked business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0710 Technical provisions  index linked and unit linked  Best estimate This is the total amount of best estimate of technical provisions for index  linked and unit  linked business. Best estimate shall be reported gross of reinsurance. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0010/R0720 Technical provisions  index linked and unit linked  Risk margin This is the total amount of risk margin of technical provisions for index  linked and unit  linked business. This amount shall include the apportionment from the transitional deduction to technical provisions in accordance with the contributory methodology used for the purposes of MCR calculation. C0020/R0730 Other technical provisions Other technical provisions, as recognised by the group in their statutory accounts, in accordance with the local GAAP or IFRS. C0010 /R0740 Contingent liabilities A contingent liability is defined as: a) a possible obligation that arises from past events and whose existence will be confirmed only by the occurrence or non occurrence of one or more uncertain future events not wholly within the control of the entity; or b) a present obligation that arises from past events even if: (i) it is not probable that an outflow of resources embodying economic benefits will be required to settle the obligation; or (ii) the amount of the obligation cannot be measured with sufficient reliability. The amount of contingent liabilities recognised in the balance sheet shall follow the criteria set in Article 11 of the Delegated Regulation (EU) 2015/35. C0010  C0020/R0750 Provisions other than technical provisions Liabilities of uncertain timing or amount, excluding the ones reported under Pension benefit obligations. The provisions are recognised as liabilities (assuming that a reliable estimate can be made) when they represent obligations and it is probable that an outflow of resources embodying economic benefits will be required to settle the obligations. C0010  C0020/R0760 Pension benefit obligations This is the total net obligations related to employees' pension scheme. C0010  C0020/R0770 Deposits from reinsurers Amounts (e.g. cash) received from reinsurer or deducted by the reinsurer according to the reinsurance contract. C0010  C0020/R0780 Deferred tax liabilities Deferred tax liabilities are the amounts of income taxes payable in future periods in respect of taxable temporary differences. C0010  C0020/R0790 Derivatives A financial instrument or other contract with all three of the following characteristics: (a) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). (b) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. (c) It is settled at a future date. Only derivative liabilities shall be reported on this row (i.e. derivatives with negative values as of the reporting date.) Derivatives assets shall be reported under C0010  C0020/R0190. Groups which do not value derivatives in their Local GAAP do not need to provide a statutory accounts value. C0010  C0020/R0800 Debts owed to credit institutions Debts, such as mortgage and loans, owed to credit institutions, excluding bonds held by credit institutions (it is not possible for the group to identify all the holders of the bonds that it issues) and subordinated liabilities. It This shall also include bank overdrafts. C0010  C0020/R0810 Financial liabilities other than debts owed to credit institutions Financial liabilities including bonds issued by the group (held by credit institutions or not), structured notes issued by the group itself and mortgage and loans due to other entities than credit institutions. Subordinated liabilities shall not be included here. C0010  C0020/R0820 Insurance and intermediaries payables Amounts past due to policyholders, insurers and other business linked to insurance, but that are not technical provisions. Includes amounts past due to (re)insurance intermediaries (e.g. commissions due to intermediaries but not yet paid by the group). Excludes loans & mortgages due to other insurance companies, if they only relate to financing and are not linked to insurance business (such loans and mortgages shall be reported as financial liabilities). It shall include payables from reinsurance accepted C0010  C0020/R0830 Reinsurance payables Amounts payable, past due to reinsurers (in particular current accounts) other than deposits linked to reinsurance business, that are not included in reinsurance recoverables. Includes payables to reinsurers that relate to ceded premiums. C0010  C0020/R0840 Payables (trade, not insurance) This is the total amount trade payables, including amounts due to employees, suppliers, etc. and not insurance related, parallel to receivables (trade, not insurance) on asset side; includes public entities. C0010  C0020/R0850 Subordinated liabilities Subordinated liabilities are debts which rank after other specified debts when undertaking is liquidated. This is the total of subordinated liabilities classified as Basic Own Funds and those that are not included in Basic Own Funds. With regard to statutory accounts values column (C0020), where the split between subordinated liabilities not in basic own funds and subordinated liabilities in basic own funds is not available, this item shall reflect the sum. C0010  C0020/R0860 Subordinated liabilities not in Basic Own Funds Subordinated liabilities are debts which rank after other specified debts when undertaking is liquidated. Other debts may be even more deeply subordinated. Only subordinated liabilities that are not classified in Basic Own Funds shall be presented here. With regard to statutory accounts values column (C0020), where the split between subordinated liabilities not in basic own funds and subordinated liabilities in basic own funds is not available, this item shall not be reported. C0010  C0020/R0870 Subordinated liabilities in Basic Own Funds Subordinated liabilities classified in Basic Own Funds. With regard to statutory accounts values column (C0020), where  the split between subordinated liabilities not in basic own funds and subordinated liabilities in basic own funds is not available, this item shall not be reported. C0010  C0020/R0880 Any other liabilities, not elsewhere shown This is the total of any other liabilities, not elsewhere already included in other Balance Sheet items. C0010  C0020/R0900 Total liabilities This is the overall total amount of all liabilities C0010/R1000 Excess of assets over liabilities This is the total of group's excess of assets over liabilities, valued in accordance with Solvency II valuation basis. Value of the assets minus liabilities. C0020/R1000 Excess of assets over liabilities (statutory accounts value) This is the total of excess of assets over liabilities of statutory accounts value column. S.02.02  Assets and liabilities by currency General comment: This section relates to annual submission of information for groups. This template is to be filled in accordance to the Balance sheet (S.02.01). Valuation principles are laid down in Directive 2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency II Technical Standards and Guidelines. This template is not required to be submitted if one single currency represents more than 90 % of assets and also of liabilities. If submitted, information on the reporting currency shall always be reported regardless of the amount of assets and liabilities. Information reported by currency shall at least represent 90 % of the total assets and of the total liabilities. The remaining 10 % shall be aggregated. If a specific currency has to be reported for either assets or liabilities to comply with the 90 % rule then that currency shall be reported for both assets and liabilities. ITEM INSTRUCTIONS C0010/R0010 Currencies Identify the ISO 4217 alphabetic code of each currency to be reported. C0020/R0020 Total value of all currencies  Investments (other than assets held for index linked and unit linked contracts) Report the total value of the investments (other than assets held for index linked and unit linked contracts) for all currencies. Investment in non controlled participations (NCPs) at the group level will be included in the Investments row in this template (R0020). The net asset value of NCPs shall be apportioned to the relevant currency column in accordance with the individual's local currency. C0030/R0020 Value of the reporting currency  Investments (other than assets held for index linked and unit linked contracts) Report the value of the investments (other than assets held for index linked and unit linked contracts) for the reporting currency. C0040/R0020 Value of remaining other currencies  Investments (other than assets held for index linked and unit linked contracts) Report the total value of investments (other than assets held for index linked and unit linked contracts) for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0020) and in the currencies reported by currency (C0050/R0020). C0050/R0020 Value of material currencies  Investments (other than assets held for index linked and unit linked contracts) Report the value of the investments (other than assets held for index linked and unit linked contracts) for each of the currencies required to be reported separately. C0020/R0030 Total value of all currencies  Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) Report the total value of other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) for all currencies. C0030/R0030 Value of the reporting currency  Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) Report the value of the other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) for the reporting currency. C0040/R0030 Value of remaining other currencies  Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) Report the total value the other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0030) and in the currencies reported by currency (C0050/R0030). C0050/R0030 Value of material currencies  Other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) Report the value of the other assets: Property, plant & equipment held for own use, Cash and cash equivalents, Loans on policies, Loans & mortgages to individuals and Other loans & mortgages (other than index linked and unit linked contracts) for each of the currencies required to be reported separately. C0020/R0040 Total value of all currencies  Assets held for index linked and unit linked contracts Report the total value of the assets held for index linked and unit linked contracts for all currencies. C0030/R0040 Value of the reporting currency  Assets held for index linked and unit linked contracts Report the value of the assets held for index linked and unit linked contracts for the reporting currency. C0040/R0040 Value of remaining other currencies  Assets held for index linked and unit linked contracts Report the total value of the assets held for index linked and unit linked contracts for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0040) and in the currencies reported by currency (C0050/R0040). C0050/R0040 Value of material currencies  Assets held for index linked and unit linked contracts Report the value of the assets held for index linked and unit linked contracts for all currencies required to be reported separately. C0020/R0050 Total value of all currencies  Reinsurance recoverables Report the total value of the reinsurance recoverables for all currencies. C0030/R0050 Value of the reporting currency  Reinsurance recoverables Report the value of the reinsurance recoverables for the reporting currency. C0040/R0050 Value of remaining other currencies  Reinsurance recoverables Report the total value of the reinsurance recoverables for remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0050) and in the currencies reported by currency (C0050/R0050). C0050/R0050 Value of material currencies  Reinsurance recoverables Report the value of the Reinsurance recoverables for each of the currencies required to be reported separately. C0020/R0060 Total value of all currencies  Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables Report the total value of the deposits to cedants, insurance and intermediaries receivables and reinsurance receivables for all currencies. C0030/R0060 Value of the reporting currency  Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables Report the value of the deposits to cedants, insurance and intermediaries receivables and reinsurance receivables for the reporting currency. C0040/R0060 Value of remaining other currencies  Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables Report the value of the deposits to cedants, insurance and intermediaries receivables and reinsurance receivables for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0060) and in the currencies reported by currency (C0050/R0060). C0050/R0060 Value of material currencies  Deposits to cedants, insurance and intermediaries receivables and reinsurance receivables Report the value of the deposits to cedants, insurance and intermediaries receivables and reinsurance receivables for each of the currencies required to be reported separately. C0020/R0070 Total value of all currencies  Any other assets Report the total value of any other assets for all currencies. C0030/R0070 Value of the solvency II reporting currency  Any other assets Report the value of any other assets for the reporting currency. C0040/R0070 Value of remaining other currencies  Any other assets Report the total value of any other assets for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0070) and in the currencies reported by currency (C0050/R0070). C0050/R0070 Value of material currencies  Any other assets Report the value of any other assets for each of the currencies required to be reported separately. C0020/R0100 Total value of all currencies  Total assets Report the total value of the total assets for all currencies. C0030/R0100 Value of the reporting currency  Total assets Report the value of total assets for the reporting currency. C0040/R0100 Value of remaining other currencies  Total assets Report the value of total assets for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0100) and in the currencies reported by currency (C0050/R0100). C0050/R0100 Value of material currencies  Total assets Report the value of total assets for each of the currencies required to be reported separately. C0020/R0110 Total value of all currencies  Technical provisions (excluding index linked and unit linked contracts) Report the total value of the technical provisions (excl. index linked and unit linked contracts) for all currencies. C0030/R0110 Value of the reporting currency  Technical provisions (excluding index linked and unit linked contracts) Report the value of the technical provisions (excl. index linked and unit linked contracts) for the reporting currency C0040/R0110 Value of remaining other currencies  Technical provisions (excluding index linked and unit linked contracts) Report the total value of the technical provisions (excl. index linked and unit linked contracts) for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0110) and in the currencies reported by currency (C0050/R0110). C0050/R0110 Value of material currencies  Technical provisions (excluding index linked and unit linked contracts) Report the value of the Technical provisions (excl. index linked and unit linked contracts) for each of the currencies required to be reported separately. C0020/R0120 Total value of all currencies  Technical provisions  index linked and unit linked contracts Report the total value of the technical provisions  index linked and unit linked contracts for all currencies. C0030/R0120 Value of the reporting currency  Technical provisions  index linked and unit linked contracts Report the value of the technical provisions  index linked and unit linked contracts for the reporting currency. C0040/R0120 Value of remaining other currencies  Technical provisions  index linked and unit linked contracts Report the value of the technical provisions  index linked and unit linked contracts for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0120) and in the currencies reported by currency (C0050/R0120). C0050/R0120 Value of material currencies  Technical provisions  index linked and unit linked contracts Report the value of the technical provisions  index linked and unit linked contracts for each of the currencies required to be reported separately. C0020/R0130 Total value of all currencies  Deposits from reinsurers and insurance, intermediaries and reinsurance payables Report the total value of the deposits from reinsurers and insurance, intermediaries and reinsurance payables for all currencies. C0030/R0130 Value of the reporting currency  Deposits from reinsurers and insurance, intermediaries and reinsurance payables Report the value of the deposits from reinsurers and insurance, intermediaries and reinsurance payables for the reporting currency. C0040/R0130 Value of remaining other currencies  Deposits from reinsurers and insurance, intermediaries and reinsurance payables Report the value of the deposits from reinsurers and insurance, intermediaries and reinsurance payables for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0130) and in the currencies reported by currency (C0050/R0130). C0050/R0130 Value of material currencies  Deposits from reinsurers and insurance, intermediaries and reinsurance payables Report the value of the deposits from reinsurers and insurance, intermediaries and reinsurance payables for each of the currencies required to be reported separately. C0020/R0140 Total value of all currencies  Derivatives Report the total value of the derivatives for all currencies. C0030/R0140 Value of the reporting currency  Derivatives Report the value of the derivatives for the reporting currency. C0040/R0140 Value of remaining other currencies  Derivatives Report the total value of the derivatives for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0140) and in the currencies reported by currency (C0050/R0140). C0050/R0140 Value of material currencies  Derivatives Report the value of the derivatives for each of the currency required to be reported separately. C0020/R0150 Total value of all currencies  Financial liabilities Report the total value of the financial liabilities for all currencies. C0030/R0150 Value of the reporting currency  Financial liabilities Report the value of the financial liabilities for the reporting currency. C0040/R0150 Value of remaining other currencies  Financial liabilities Report the total value of the financial liabilities for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0150) and in the currencies reported by currency (C0050/R0150). C0050/R0150 Value of material currencies  Financial liabilities Report the value of the financial liabilities for each of the currencies required to be reported separately. C0020/R0160 Total value of all currencies  Contingent liabilities Report the total value of the Contingent liabilities for all currencies. C0030/R0160 Value of the reporting currency  Contingent liabilities Report the value of the contingent liabilities for the reporting currency. C0040/R0160 Value of remaining other currencies  Contingent liabilities Report the total value of the contingent liabilities for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0160) and in the currencies reported by currency (C0050/R0160). C0050/R0160 Value of material currencies  Contingent liabilities Report the value of the contingent liabilities for each of the currencies required to be reported separately C0020/R0170 Total value of all currencies  Any other liabilities Report the total value of any other liabilities for all currencies. C0030/R0170 Value of the reporting currency  Any other liabilities Report the value of any other liabilities for the reporting currency. C0040/R0170 Value of remaining other currencies  Any other liabilities Report the total value of any other liabilities for remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0170) and in the currencies reported by currency (C0050/R0170). C0050/R0170 Value of material currencies  Any other liabilities Report the value of any other liabilities for each of the currencies required to be reported separately. C0020/R0200 Total value of all currencies  Total liabilities Report the total value of the total liabilities for all currencies. C0030/R0200 Value of the reporting currency  Total liabilities Report the value of total liabilities for the reporting currency. C0040/R0200 Value of remaining other currencies  Total liabilities Report the total value of total liabilities for the remaining currencies that are not reported by currency. This means that this cell excludes the amount reported in the reporting currency (C0030/R0200) and in the currencies reported by currency (C0050/R0200). C0050/R0200 Value of material currencies  Total liabilities Report the value of total liabilities for each of the currency required to be reported separately. S.03.01  Off balance sheet items  General General comments: This section relates to annual submission of information for groups. This template shall include the information referring to off balance sheet items and the maximum and solvency II value of contingent liabilities in Solvency II balance sheet also. As regards the Solvency II value, the instructions define the items from a recognition perspective. Valuation principles are laid down in Directive 2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency II Technical Standards and Guidelines. Guarantee require the issuer to make specified payments to reimburse the holder for a loss it incurs if a specified debtor fails to make payment when due under the original or modified terms of a debt instrument. These guarantees can have various legal forms, such as financial guarantees, letters of credit, credit default contracts. These items shall not include guarantees stemming from insurance contracts, which are recognised in technical provisions. A contingent liability is defined as: a) a possible obligation that arises from past events and whose existence will be confirmed only by the occurrence or non occurrence of one or more uncertain future events not wholly within the control of the entity; or c) a present obligation that arises from past events even if: iii. it is not probable that an outflow of resources embodying economic benefits will be required to settle the obligation; or iv. the amount of the obligation cannot be measured with sufficient reliability. Collateral is an asset with a monetary value or a commitment that secure the lender against the defaults of the borrower. The guarantees listed in this template are not reported in S.03.02 and S.03.03. This means that only limited guarantees are to be reported in this template. At group level, the template is applicable for all entities within the scope of group supervision  including other financial sectors and non controlled participations  for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. For non controlled participations guarantees provided and guarantees received are included on a proportional basis when method 1 is applied. When method 2 is applied these guarantees are reported with the total amount. ITEM INSTRUCTIONS C0010/R0010 Maximum value  Guarantees provided by the group, including letters of credit Sum of all possible cash out flows related to guarantees if events triggering guarantees were all to happen in relation to guarantees provided by the group to another party. It includes cash flows related to letter of credit. In case any guarantee is also identified as contingent liability under R0310, the maximum amount shall also be included in this row. Internal guarantees within the scope of group supervision are not reported in this template. C0010/R0030 Maximum value  Guarantees received by the group, including letters of credit Sum of all possible cash in flows related to guarantees if events triggering guarantees were all to happen in relation to guarantees received by the group from another party to guarantee the payment of the liabilities due by the group (includes letter of credit, undrawn committed borrowing facilities). Internal guarantees within the scope of group supervision are not reported in this template. C0020/R0100 Value of guarantee / collateral / contingent liabilities  Collateral held for loans made or bonds purchased Solvency II value of the collaterals held for loans made or bonds purchased. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0110 Value of guarantee / collateral / contingent liabilities  Collateral held for derivatives Solvency II value of the collaterals held for derivatives. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0120 Value of guarantee / collateral / contingent liabilities  Assets pledged by reinsurers for ceded technical provisions Solvency II value of the assets pledged by reinsurers for ceded technical provisions. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0130 Value of guarantee / collateral / contingent liabilities  Other collateral held Solvency II value of other collaterals held. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0200 Value of guarantee / collateral / contingent liabilities  Total collateral held Total Solvency II value of the collaterals held. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0030/R0100 Value of assets for which collateral is held  Collateral held for loans made or bonds purchased Solvency II value of the assets for which the collateral for loans made or bonds purchased is held. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0030/R0110 Value of assets for which collateral is held  Collateral held for derivatives Solvency II value of the assets for which the collateral for derivatives is held. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0030/R0120 Value of assets for which collateral is held  Assets pledged by reinsurers for ceded technical provisions Solvency II value of the assets for which the collateral on assets pledged by reinsurers for ceded technical provisions is held. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0030/R0130 Value of assets for which collateral is held  Other collateral held Solvency II value of the assets for which the other collateral is held. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0030/R0200 Value of assets for which collateral is held  Total collateral held Total Solvency II value of the assets for which the total collateral is held. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0210 Value of guarantee / collateral / contingent liabilities  Collateral pledged for loans received or bonds issued Solvency II value of the collaterals pledged for loans received or bonds issued. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0220 Value of guarantee / collateral / contingent liabilities  Collateral pledged for derivatives Solvency II value of the collaterals pledged for derivatives. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0230 Value of guarantee / collateral / contingent liabilities  Assets pledged to cedants for technical provisions (reinsurance accepted) Solvency II value of the assets pledged to cedants for technical provisions (reinsurance accepted). Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0240 Value of guarantee / collateral / contingent liabilities  Other collateral pledged Solvency II value of the collateral pledged for other collateral. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0020/R0300 Value of guarantee / collateral / contingent liabilities  Total collateral pledged Total Solvency II value of the collateral pledged. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0040/R0210 Value of liabilities for which collateral is pledged  Collateral pledged for loans received or bonds issued Solvency II value of the liabilities for which the collateral for loans received or bonds issued is pledged. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0040/R0220 Value of liabilities for which collateral is pledged  Collateral pledged for derivatives Solvency II value of the liabilities for which the collateral for derivatives is pledged. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0040/R0230 Value of liabilities for which collateral is pledged  Assets pledged to cedants for technical provisions (reinsurance accepted) Solvency II value of the liabilities for which the assets are pledged to cedants for technical provisions (reinsurance accepted). Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0040/R0240 Value of liabilities for which collateral is pledged  Other collateral pledged Solvency II value of the liabilities for which other collateral is pledged. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0040/R0300 Value of liabilities for which collateral is pledged  Total collateral pledged Total Solvency II value of the liabilities for which the collateral is pledged. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. C0010/R0310 Maximum value  Contingent liabilities not in Solvency II Balance Sheet Maximum possible value, regardless of their probability (i.e. future cash out flows required to settle the contingent liability over the lifetime of that contingent liability, discounted at the relevant risk free interest rate term structure) of contingent liabilities that are not included in those valued in Solvency II Balance Sheet (item C0010/R0740 of S.02.01) Internal contingent liabilities within the scope of group supervision are not reported in this template. This shall relate to Contingent liabilities that are not material. This amount shall include guarantees reported in R0010 if considered as contingent liabilities. C0010/R0330 Maximum value  Contingent liabilities in Solvency II Balance Sheet Maximum possible value, regardless of their probability (i.e. future cash out flows required to settle the contingent liability over the lifetime of that contingent liability, discounted at the relevant risk free interest rate term structure) of contingent liabilities that are valued in Solvency II Balance Sheet, as defined in Article 11 of the Delegated Regulation (EU) 2015/35. C0010/R0400 Maximum value  Total Contingent liabilities Total maximum possible value, regardless of their probability (i.e. future cash flows required to settle the contingent liability over the lifetime of that contingent liability, discounted at the relevant risk free interest rate term structure) of contingent liabilities. C0020/R0310 Value of guarantee/ collateral / contingent liabilities  Contingent liabilities not in Solvency II Balance Sheet Solvency II value of the contingent liabilities not in Solvency II Balance Sheet. C0020/R0330 Value of guarantee / collateral / contingent liabilities  Contingent liabilities in Solvency II Balance Sheet Solvency II value of the contingent liabilities in Solvency II Balance Sheet. This value shall only be reported in relation to contingent liabilities for which a value in item C0010/R0330 in S.03.01 was reported. If this value is lower than C0010/R0740 in S.02.01 an explanation shall be provided in the narrative reporting. S.03.02  Off balance sheet items  list of unlimited guarantees received by the group General comments: This section relates to annual submission of information for groups. As regards the Solvency II value, the instructions define the items from a recognition perspective. Valuation principles are laid down in Directive 2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency II Technical Standards and Guidelines. Unlimited guarantees refer to guarantees with unlimited amount, regardless of the date being limited or unlimited. The guarantees listed in this template are not reported in S.03.01. ITEM INSTRUCTIONS C0010 Code of guarantee Code of guarantee received. This number is attributed by the group, must be unique and be consistent over time. It shall not be reused for other guarantees. C0020 Name of provider of guarantee Identification of the name of the provider of the guarantee. C0030 Code of provider of guarantee Identification code of provider using the Legal Entity Identifier (LEI) if available. If not available this item shall not be reported. C0040 Type of code of provider of guarantee Identification of the code used for the Code of provider of guarantee item. One of the options in the following closed list shall be used: 1  LEI 9  None C0060 Triggering event(s) of guarantee Identify the triggering event. One of the options in the following closed list shall be used: 1  Bankruptcy filing International Swaps and Derivatives Association (ISDA) credit event 2  Downgrading by a rating agency 3  Fall of SCR below a threshold but higher than 100 % 4  Fall of MCR below a threshold but higher than 100 % 5  Breach of SCR 6  Breach of MCR 7  Non payment of a contractual obligation 8  Fraud 9  Breach of contractual obligation linked with the disposal of assets 10  Breach of contractual obligation linked with the acquisition of assets 0  Other C0070 Specific triggering event (s) of guarantee Description of the triggering event in case 0  Other was selected for item C0060 Triggering event(s) of guarantee. C0080 Effective date of guarantee Identify the ISO 8601 (yyyy mm dd) code of the starting date of the coverage of the contract. C0090 Ancillary Own Funds Indication if the guarantee is classified as Ancillary Own Fund and is presented in the following items of S.23.01:  Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC (C0010/R0340)  Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC (C0010/R0350) One of the options in the following closed list shall be used: 1  Ancillary own fund 2  Not an ancillary own fund S.03.03  Off balance sheet items  List of unlimited guarantees provided by the group General comments: This section relates to annual submission of information for groups. As regards the Solvency II value, the instructions define the items from a recognition perspective. Valuation principles are laid down in Directive 2009/138/EC, Delegated Regulation (EU) 2015/35, Solvency II Technical Standards and Guidelines. Unlimited guarantees refer to guarantees with unlimited amount, regardless of the date being limited or unlimited. The guarantees listed in this template are not reported in S.03.01. At group level, the template is applicable for all entities within the scope of group supervision  including other financial sectors and non controlled participations  for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. Internal guarantees within the scope of group supervision are not reported in this template but reported in the relevant Intra group transactions (S.36) template. ITEM INSTRUCTIONS C0010 Code of guarantee Code of guarantee provided. This number is attributed by the group, must be unique and be consistent over time. It shall not be reused for other guarantees. C0020 Name of receiver of guarantee Identification of the name of the receiver of the guarantee. C0030 Code of receiver of guarantee Identification code of receiver of guarantee using the Legal Entity Identifier (LEI) if available. If not available this item shall not be reported. C0040 Type of code of receiver of guarantee Identification of the code used for the Code of provider of guarantee item. One of the options in the following closed list shall be used: 1  LEI 9  None C0060 Triggering event(s) of guarantee List of triggering events. One of the options in the following closed list shall be used: 1  Bankruptcy filing ISDA credit event 2  Downgrading by a rating agency 3  Fall of SCR below a threshold but higher than 100 % 4  Fall of MCR below a threshold but higher than 100 % 5  Breach of SCR 6  Breach of MCR 7  Non payment of a contractual obligation 8  Fraud 9  Breach of contractual obligation linked with the disposal of assets 10  Breach of contractual obligation linked with the acquisition of assets 0  Other C0070 Estimation of the maximum value of guarantee Sum of all possible cash flows if events triggering guarantees were all to happen in relation to guarantees provided by the group to another party. C0080 Specific triggering event(s) of guarantee Description of the triggering event in case 0  Other was selected for item C0060 Triggering event(s) of guarantee. C0090 Effective date of guarantee Identify the ISO 8601 (yyyy mm dd) code of the date indicating the start of the guarantee being valid. S.05.01  Premiums, claims and expenses by line of business General comments: This section relates to quarterly and annual submission of information for groups. This template shall be reported from a consolidated accounting perspective, i.e.: Local GAAP or IFRS if accepted as local GAAP but using Solvency II lines of business. Groups shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. The template is based on a year to date basis. This template covers only insurance and reinsurance business within the scope of the consolidated financial statements. For quarterly reporting administrative expenses, investment management expenses, acquisition expenses, overhead expenses shall be presented aggregated. ITEM INSTRUCTIONS Non life insurance and reinsurance obligations C0010 to C0120/R0110 Premiums written  Gross  Direct Business Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from direct business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0120/R0120 Premiums written  Gross  Proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0130 to C0160/R0130 Premiums written  Gross  Non proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from non proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0160/R0140 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0010 to C0160/R0200 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0210 Premiums earned  Gross  Direct business Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct insurance business. C0010 to C0120/R0220 Premiums earned  Gross  Proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to proportional reinsurance accepted business. C0130 to C0160/R0230 Premiums earned  Gross  Non proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to non proportional reinsurance accepted business. C0010 to C0160/R0240 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0010 to C0160/R0300 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0310 Claims incurred Gross  Direct business Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from direct business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0120/R0320 Claims incurred Gross  Proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0130 to C0160/R0330 Claims incurred  Gross  Non proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross non proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0160/R0340 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurer's share in the sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0160/R0400 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0010 to C0120/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. C0010 to C0120/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. C0130 to C0160/R0430 Changes in other technical provisions  Gross  Non  proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non  proportional reinsurance accepted. C0010 to C0160/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. C0010 to C0160/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0160/R0550 Expenses incurred All technical expenses incurred by the group during the reporting period, on accrual basis. C0010 to C0120/R0610 Administrative expenses  Gross  direct business Administrative expenses incurred by the group during the financial year, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the gross direct business. C0010 to C0120/R0620 Administrative expenses  Gross  Proportional reinsurance accepted Administrative expenses incurred by the group during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the gross proportional reinsurance accepted. C0130 to C0160/R0630 Administrative expenses  Gross  non proportional reinsurance accepted Administrative expenses incurred by the group during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the gross non proportional reinsurance accepted. C0010 to C0160/R0640 Administrative expenses  reinsurers' share Administrative expenses incurred by the group during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the reinsurer's share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R0700 Administrative expenses  Net Administrative expenses incurred by the group during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The net administrative expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0160/R0710 Investment management expenses  Gross  direct business Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of record keeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the gross direct business. C0010 to C0120/R0720 Investment management expenses  Gross  proportional reinsurance accepted Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the gross proportional reinsurance accepted. C0130 to C0160/R0730 Investment management expenses  Gross  non proportional reinsurance accepted Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the gross non proportional reinsurance accepted. C0010 to C0160/R0740 Investment management expenses  reinsurers' share Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R0800 Investment management expenses  Net Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the net investment management expenses. The net investment management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R0810 Claims management expenses  Gross  direct business Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the gross direct business. This shall include the movement in provisions in claims management expenses. C0010 to C0120/R0820 Claims management expenses  Gross  Proportional reinsurance accepted Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the gross proportional reinsurance accepted. This shall include the movement in provisions in claims management expenses. C0130 to C0160/R0830 Claims management expenses  Gross  Non proportional reinsurance accepted Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the gross non proportional reinsurance accepted. This shall include the movement in provisions in claims management expenses. C0010 to C0160/R0840 Claims management expenses  Reinsurers' share Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the reinsurers' share. This shall include the movement in provisions in claims management expenses. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R0900 Claims management expenses  Net Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The net claims management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall include the movement in provisions in claims management expenses. C0010 to C0120/R0910 Acquisition expenses  Gross  direct business Acquisition expenses include expenses, including renewal expenses, which can be identified at the level of individual insurance contract and have been incurred because the group has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the gross direct business. C0010 to C0120/R0920 Acquisition expenses  Gross  Proportional reinsurance accepted Acquisition expenses include expenses, including renewal expenses which can be identified at the level of individual insurance contract and have been incurred because the group has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the gross proportional reinsurance accepted. C0130 to C0160/R0930 Acquisition expenses  Gross  Non proportional reinsurance accepted Acquisition expenses include expenses, including renewal expenses which can be identified at the level of individual insurance contract and have been incurred because the group has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the non proportional reinsurance accepted. C0010 to C0160/R0940 Acquisition expenses  Reinsurers' share Acquisition expenses include expenses, including renewal expenses which can be identified at the level of individual insurance contract and have been incurred because the group has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R1000 Acquisition expenses  Net Acquisition expenses include expenses, including renewal expenses which can be identified at the level of individual insurance contract and have been incurred because the group has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The net claims management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0010 to C0120/R1010 Overhead expenses  Gross direct business Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the gross direct business. C0010 to C0120/R1020 Overhead expenses  Gross  Proportional reinsurance accepted Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the gross proportional reinsurance accepted. C0130 to C0160/R1030 Overhead expenses  Gross  Non proportional reinsurance accepted Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the gross  non proportional reinsurance accepted. C0010 to C0160/R1040 Overhead expenses  Reinsurers' share Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0010 to C0160/R1100 Overhead expenses  Net Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The net overhead expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0200/R0110 R1100 Total Total for different items for all Lines of Business. C0200/R1200 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Shall not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0200/R1300 Total expenses Amount of all technical expenses Life insurance and reinsurance obligations C0210 to C0280/R1410 Premiums written  Gross Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from gross business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. It includes both direct and reinsurance business. C0210 to C0280/R1420 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers due during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0210 to C0280/R1500 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1510 Premiums earned  Gross Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct insurance and reinsurance accepted business. C0210 to C0280/R1520 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0210 to C0280/R1600 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1610 Claims incurred  Gross Claims incurred in the reporting period as defined in directive 91/674/EEC: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year, related to insurance contracts arising from the direct and reinsurance business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1620 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC: it is the reinsurer's share in the sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1700 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year, related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0210 to C0280/R1710 Changes in other technical provisions  Gross Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. C0210 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. C0210 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: the net changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R1900 Expenses incurred All technical expenses incurred by the group during the reporting period, on accrual basis. C0210 to C0280/R1910 Administrative expenses  Gross Administrative expenses incurred by the group during the financial year, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the gross direct and reinsurance business. C0210 to C0280/R1920 Administrative expenses  reinsurers' share Administrative expenses incurred by the group during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the reinsurer's share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2000 Administrative expenses  Net Administrative expenses incurred by the group during the reporting period, on accrual basis are expenses which are connected with policy administration including expenses in respect of reinsurance contracts and special purpose vehicles. Some administrative expenses relate directly to activity regarding a specific insurance contract (e.g. maintenance cost) such as cost of premium billing, cost of sending regular information to policyholders and cost of handling policy changes (e.g. conversions and reinstatements). Other administrative expenses relate directly to insurance activity but are a result of activities that cover more than one policy such as salaries of staff responsible for policy administration. The amount relates to the net administrative expenses. The net administrative expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R2010 Investment management expenses  Gross Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the gross direct and reinsurance business. C0210 to C0280/R2020 Investment management expenses  reinsurers' share Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2100 Investment management expenses  Net Investment management expenses are usually not allocated on a policy by policy basis but at the level of a portfolio of insurance contracts. Investment management expenses could include expenses of recordkeeping of the investments' portfolio, salaries of staff responsible for investment, remunerations of external advisers, expenses connected with investment trading activity (i.e. buying and selling of the portfolio securities) and in some cases also remuneration for custodial services. The amount relates to the net investment management expenses. The net investment management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R2110 Claims management expenses  Gross Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the gross direct and reinsurance business. This shall include the movement in provisions in claims management expenses. C0210 to C0280/R2120 Claims management expenses  Reinsurers' share Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The amount relates to the reinsurers' share. This shall include the movement in provisions in claims management expenses. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2200 Claims management expenses  Net Claims management expenses are expenses that will be incurred in processing and resolving claims, including legal and adjuster's fees and internal costs of processing claims payments. Some of these expenses could be assignable to individual claim (e.g. legal and adjuster's fees), others are a result of activities that cover more than one claim (e.g. salaries of staff of claims handling department). The net claims management expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall include the movement in provisions in claims management expenses. C0210 to C0280/R2210 Acquisition expenses  Gross Acquisition expenses include expenses which can be identified at the level of individual insurance contract and have been incurred because the group has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the gross direct and reinsurance business. C0210 to C0280/R2220 Acquisition expenses  Reinsurers' share Acquisition expenses include expenses which can be identified at the level of individual insurance contract and have been incurred because the group has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs. For reinsurance undertaking definition shall be applied mutatis mutandis. The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2300 Acquisition expenses  Net Acquisition expenses include expenses which can be identified at the level of individual insurance contract and have been incurred because the group has issued that particular contract. These are commission costs, costs of selling, underwriting and initiating an insurance contract that has been issued. It includes movements in deferred acquisition costs .For reinsurance undertaking definition shall be applied mutatis mutandis. The net acquisition expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0210 to C0280/R2310 Overhead expenses  Gross Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the gross direct and reinsurance business. C0210 to C0280/R2320 Overhead expenses  Reinsurers' share Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The amount relates to the reinsurers' share. Reinsurers' share shall by default be allocated by type of expenses, if not possible shall be reported as acquisition expenses. C0210 to C0280/R2400 Overhead expenses  Net Overhead expenses include salaries to general managers, auditing costs and regular day to day costs i.e. electricity bill, rent for accommodations, IT costs. These overhead expenses also include expenses related to the development of new insurance and reinsurance business, advertising insurance products, improvement of the internal processes such as investment in system required to support insurance and reinsurance business (e.g. buying new IT system and developing new software). The net overhead expenses represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0300/R1410 R2400 Total Total for different items for all life lines of business. C0300/R2500 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Shall not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0300/R2600 Total expenses Amount of all technical expenses. C0210 to C0280/R2700 Total amount of surrenders This amount represents the total amount of surrenders occurred during the year. This amount is also reported under claims incurred (item R1610). S.05.02  Premiums, claims and expenses by country General comments: This section relates to annual submission of information for groups. This template shall be reported from an accounting perspective, i.e.: Local GAAP or IFRS (if accepted as local GAAP. Groups shall use the recognition and valuation basis as for the published financial statements, no new recognition or re valuation is required. The template is based on a year to date basis. This template covers only insurance and reinsurance business within the scope of the consolidated accounting perspective. The following criteria for the classification by country shall be used:  The information, provided by country, shall be completed for the five countries with the biggest amount of gross written premiums in addition to the home country or until reaching 90 % of the total gross written premiums;  For the direct insurance business for the lines of business Medical expense, Income protection, Workers' compensation, Fire and other damage to property and Credit and suretyship information shall be reported by country where the risk is situated as defined in Article 13 (13) of Directive 2009/138/EC;  For direct insurance business for all other lines of business, information shall be reported by country where the contract was entered into;  For proportional and non proportional reinsurance information shall be reported by country of localisation of the ceding undertaking. For the purposes of this template country where the contract was entered into means: s) The country where the insurance undertaking is established (home country) when the contract was not sold through a branch or freedom to provide services; t) The country where the branch is located (host country) when the contract was sold through a branch; u) The country where the freedom to provide services was notified (host country) when the contract was sold through freedom to provide services. v) If an intermediary is used or in any other situation, it is a), b) or c) depending on who sold the contract. ITEM INSTRUCTIONS Non life insurance and reinsurance obligations C0020 to C0060/R0010 Top 5 countries (by amount of gross premiums written)  non life obligations Identify the ISO 3166 1 alpha 2 code of the countries being reported for the non life obligations. C0080 to C0140/R0110 Premiums written  Gross  Direct Business Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from direct business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0120 Premiums written  Gross  Proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0130 Premiums written  Gross  Non proportional reinsurance accepted Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from non proportional reinsurance accepted business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0140 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0080 to C0140/R0200 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0210 Premiums earned  Gross  Direct business Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to insurance direct business. C0080 to C0140/R0220 Premiums earned  Gross  Proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to proportional reinsurance accepted business. C0080 to C0140/R0230 Premiums earned  Gross  Non proportional reinsurance accepted Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to non proportional reinsurance accepted business. C0080 to C0140/R0240 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0080 to C0140/R0300 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0310 Claims incurred Gross  Direct business Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from direct business. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0320 Claims incurred Gross  Proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0330 Claims incurred  Gross  Non proportional reinsurance accepted Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from non proportional reinsurance accepted. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0340 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurer's share in sum of the claims paid and the change in the provision for claims during the financial year. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0400 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This shall exclude claims management expenses and the movement in provisions in claims management expenses. C0080 to C0140/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. C0080 to C0140/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. C0080 to C0140/R0430 Changes in other technical provisions  Gross  Non  proportional reinsurance accepted Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non  proportional reinsurance accepted. C0080 to C0140/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. C0080 to C0140/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0080 to C0140/R0550 Expenses incurred All technical expenses incurred by the group during the reporting period, on accrual basis. C0140/R1200 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Shall not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0140/R1300 Total expenses Amount of all technical expenses corresponding to countries covered by this template. Life insurance obligations C0160 to C0200/R1400 Top 5 countries (by amount of gross premiums written)  life obligations Identify the ISO 3166 1 alpha 2 code of the countries being reported for the life obligations. C0220 to C0280/R1410 Premiums written  Gross Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts due during the financial year in respect of insurance contracts, arising from gross business, regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0220 to C0280/R1420 Premiums written  Reinsurers' share Definition of premiums written provided in application of directive 91/674/EEC where applicable: gross premiums written shall comprise all amounts ceded to reinsurers due during the financial year in respect of insurance contracts regardless of the fact that such amounts may relate in whole or in part to a later financial year. C0220 to C0280/R1500 Premiums written  net Definition of premiums written provided in application of directive 91/674/EEC where applicable: the net premiums written represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1510 Premiums earned  Gross Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to direct and reinsurance accepted gross business. C0220 to C0280/R1520 Premiums earned  reinsurers' share Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the reinsurer's share in gross premiums written minus the change in the reinsurer's share in provision for unearned premiums. C0220 to C0280/R1600 Premiums earned  Net Definition of earned premiums provided in directive 91/674/EEC where applicable: it is the sum of gross premiums written minus the change in the gross provision for unearned premiums related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1610 Claims incurred  Gross Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to insurance contracts arising from the gross direct and reinsurance business. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1620 Claims incurred  Reinsurers' share Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: it is the reinsurers' share in the sum of the claims paid and the change in the provision for claims during the financial year. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1700 Claims incurred  Net Claims incurred in the reporting period as defined in directive 91/674/EEC where applicable: the claims incurred means the sum of the claims paid and the change in the provision for claims during the financial year related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. It excludes claims management expenses and the movement in provisions in claims management expenses. C0220 to C0280/R1710 Changes in other technical provisions  Gross Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. C0220 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. C0220 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. C0220 to C0280/R1900 Expenses incurred All technical expenses incurred by the group during the reporting period, on accrual basis. C0280/R2500 Other expenses Other technical expenses not covered by above mentioned expenses and not split by lines of business. Shall not include non technical expenses such as tax, interest expenses, losses on disposals, etc. C0280/R2600 Total expenses Amount of all technical expenses corresponding to countries covered by this template. S.06.01  Summary of assets General comments: This section relates to annual submission of information for groups. This template is relevant at the level of the group where all insurance or reinsurance undertakings within the scope of group supervision benefit from the exemption in accordance with Article 35 (7) of Directive 2009/138/EC. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation. This template contains a summary of information on assets and derivatives regarding the participating insurance or reinsurance undertaking, the insurance holding company or the mixed financial holding company (at a group level), including assets and derivatives held in unit linked and index linked contracts. Items shall be reported with positive values unless its Solvency II value is negative (e.g. the case of derivatives that are a liability of the undertaking). The template is applicable for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. Where method 1 is used exclusively, the reporting shall reflect the consolidated position of the assets and derivatives net of intra group transactions held within the scope of group supervision. Where method 2 is used exclusively, the reporting shall include the assets and derivatives held by the participating insurance and reinsurance undertakings, the insurance holding companies, mixed financial holding companies, subsidiaries and non controlled participations regardless of the proportional share used. The assets held by undertakings from the other financial sectors shall not be included. Where a combination of methods 1 and 2 is used, the reporting shall reflect the consolidated position of the assets and derivatives, net of intra group transactions, held within the scope of group supervision and the assets and derivatives held by the participating insurance or reinsurance undertakings, the insurance holding companies, the mixed financial holding companies, subsidiaries and non controlled participations regardless of the proportional share used. ITEM INSTRUCTIONS C0010 to C0060/R0010 Assets listed Value of listed assets by portfolio. For the purpose of this template an asset is considered as being listed if it is negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0020 Assets that are not listed in a stock exchange Value of assets not listed in a stock exchange, by portfolio. For the purpose of this template, not listed assets are the ones that are not negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0030 Assets that are not exchange tradable Value of assets that are not exchange tradable, by portfolio. For the purpose of this template, not exchange tradable assets are the ones that by their nature are not subject to negotiation on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/CE. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0040 Government bonds Value of assets classifiable under asset category 1 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0050 Corporate bonds Value of assets classifiable under asset category 2 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0060 Equity Value of assets classifiable under asset category 3 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0070 Collective Investment Undertakings Value of assets classifiable under asset category 4 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0080 Structured notes Value of assets classifiable under asset category 5 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0090 Collateralised securities Value of assets classifiable under asset category 6 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0100 Cash and deposits Value of assets classifiable under asset category 7 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0110 Mortgages and loans Value of assets classifiable under asset category 8 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0120 Properties Value of assets classifiable under asset category 9 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0130 Other investments Value of assets classifiable under asset category 0 of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0140 Futures Value of assets classifiable under asset category A of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0150 Call options Value of assets classifiable under asset category B of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0160 Put options Value of assets classifiable under asset category C of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0170 Swaps Value of assets classifiable under asset category D of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0180 Forwards Value of assets classifiable under asset category E of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. C0010 to C0060/R0190 Credit derivatives Value of assets classifiable under asset category F of Annex IV  Assets Categories, by portfolio. Portfolio corresponds to the distinction between life, non life, ring fenced funds, other internal funds, shareholder's funds and general (no split). The split by portfolio is not mandatory, except for identifying ring fenced funds, but shall be made if the undertaking uses it internally. When an undertaking does not apply a split by portfolio general shall be used. S.06.02  List of assets General comments: This section relates to quarterly and annual submission of information for groups. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to Complementary Identification Code (CIC) refer to Annex VI  CIC table of this Regulation. This template shall reflect the list of all assets included in the Balance sheet classifiable as asset categories 0 to 9 of Annex IV  Assets Categories of this Regulation. In particular in case of securities lending and repurchase agreements the underlying securities that are kept in the Balance sheet shall be reported in this template. This template contains an item by item list of assets held directly by the group (i.e. not on a look through basis), classifiable as asset categories 0 to 9 (in case of unit linked and index linked product managed by the (re)insurance undertaking, the assets to be reported are also only the ones covered by asset categories 0 to 9, e.g. recoverables and liabilities related to this products shall not be reported), with the following exceptions: f) Cash shall be reported in one row per currency, for each combination of items C0060, C0070, C0080, and C0090; g) Transferable deposits (cash equivalents) and other deposits with maturity of less than one year shall be reported in one row per pair of bank and currency, for each combination of items C0060, C0070, C0080, C0090 and C0290; h) Mortgages and loans to individuals, including loans on policies, shall be reported in two rows, one row regarding loans to administrative, management and supervisory body, for each combination of items C0060, C0070, C0080, C0090 and C0290 and another regarding loans to other natural persons, for each combination of items C0060, C0070, C0080, C0090 and C0290; i) Deposits to cedants shall be reported in one single line,, for each combination of items C0060, C0070, C0080 and C0090; j) Plant and equipment for the own use of the undertaking shall be reported in one single line, for each combination of items C0060, C0070, C0080 and C0090. This template comprises two tables: Information on positions held and Information on assets. On the table Information on positions held, each asset shall be reported separately in as many rows as needed in order to properly fill in all variables requested in that table. If for the same asset two values can be attributed to one variable, then this asset needs to be reported in more than one line. On the table Information on assets, each asset shall be reported separately, with one row for each asset, filling in all applicable variables requested in that table. The template is applicable for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. Where method 1 is used exclusively, the reporting shall reflect the consolidated position of the assets net of intra group transactions held. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The assets held by the participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The assets held by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  Participations in undertakings consolidated in accordance with Article 335, paragraph 1, (d), (e) and (f) of Delegated Regulation (EU) 2015/35 shall be reported in one row and identify it by using the available options in cell C0310. Where method 2 is used exclusively, the reporting shall include the detailed list of the assets held by the participating undertakings, the insurance holding companies and subsidiaries and one row for each non controlled participation. The assets reported shall not take into account the proportional share used for group solvency calculation. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The assets held by the participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The assets held by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item by undertaking;  Participations in insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are not subsidiaries (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported in one row for each participation;  The assets held by undertakings from the other financial sectors shall not be included. Where a combination of methods 1 and 2 is used, one part of the reporting reflects the consolidated position of the assets, net of intra group transactions, which must be reported and the other part of the reporting shall include the detailed list of the assets held by the participating undertakings, the insurance holding companies or mixed financial holding companies and subsidiaries and one row for each non controlled participation, net of intra group transactions and regardless of the proportional share used. The first part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The assets held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The assets held by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  Participations in undertakings consolidated in accordance with Article 335, paragraph 1, (d), (e) and (f) of Delegated Regulation (EU) 2015/35 shall be reported in one row and identify it by using the available options in cell C0310;  Participations in undertakings under method 2 shall be reported one row for each subsidiary and non controlled participation held and identify it by using the available options in cell C0310. The second part of the reporting shall include the detailed list of the assets held by the participating undertakings, the insurance holding companies and subsidiaries and one row for each non controlled participation, regardless of the proportional share used. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The assets held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies under method 2 shall be reported item by item;  The assets held by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries under method 2 (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item by undertaking;  Participations in insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are not subsidiaries (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported in one row for each participation;  The assets held by the undertakings from the other financial sectors shall not be included. The information regarding the external rating (C0320) and nominated External Credit Assessment Institutions (ECAI) (C0330) may be limited (not reported) in the following circumstances: e) through a decision of the national supervisory authority (NSA) under Article 254(2) of the Directive 2009/138/EC; or f) through a decision of the national supervisory authority in the cases where the insurance and reinsurance undertakings have in place outsourcing arrangements in the area of investments that lead to this specific information not being available directly to the undertaking. ITEM INSTRUCTIONS Information on positions held C0010 Legal name of the undertaking Identify the legal name of the undertaking within the scope of group supervision that holds the asset. This item shall be filled in only when it relates to assets held by participating undertakings, insurance holding companies, mixed financial holding companies and subsidiaries under deduction and aggregation method. C0020 Identification code of the undertaking Identification code by this order of priority if existent:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code Type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0060 Portfolio Distinction between life, non life, shareholder's funds, other internal funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life 3  Ring fenced funds 4  Other internal funds 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general shall be used. C0070 Fund number Applicable to assets held in ring fenced funds or other internal funds (defined according to national markets). Number which is attributed by the undertaking, corresponding to the unique number assigned to each fund. This number has to be consistent over time and shall be used to identify the funds in other templates. It shall not be re used for a different fund. C0080 Matching portfolio number Number which is attributed by the undertaking, corresponding to the unique number assigned to each matching adjustment portfolio as prescribed in Article 77b(1)(a) of Directive 2009/138/EC. This number has to be consistent over time and shall be used to identify the matching adjustment portfolio in other templates. It shall not be re used for a different matching adjustment portfolio. C0090 Asset held in unit linked and index linked contracts Identify the assets that are held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0100 Asset pledged as collateral Identify assets kept in the undertaking's balance sheet that are pledged as collateral. For partially pledged assets two rows for each asset shall be reported, one for the pledged amount and another for the remaining part. One of the options in the following closed list shall be used for the pledged part of the asset: 1  Assets in the balance sheet that are collateral pledged 2  Collateral for reinsurance accepted 3  Collateral for securities borrowed 4  Repos 9  Not collateral C0110 Country of custody ISO 3166 1 alpha 2 code of the country where undertaking assets are held in custody. For identifying international custodians, such as Euroclear, the country of custody will be the one corresponding to the legal establishment where the custody service was contractually defined. In case of the same asset being held in custody in more than one country, each asset shall be reported separately in as many rows as needed in order to properly identify all countries of custody. This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 71, CIC 75 and for CIC 95  Plant and equipment (for own use) for the same reason. Regarding CIC Category 9, excluding CIC 95  Plant and equipment (for own use), the issuer country is assessed by the address of the property. C0120 Custodian Name of the financial institution that is the custodian. In case of the same asset being held in custody in more than one custodian, each asset shall be reported separately in as many rows as needed in order to properly identify all custodians. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 71, CIC 75 and for CIC 9  Property. C0130 Quantity Number of assets, for relevant assets. This item shall not be reported if item Par amount (C0140) is reported. C0140 Par amount Amount outstanding measured at par amount, for all assets where this item is relevant, and at nominal amount for CIC = 72, 73, 74, 75 and 79 if applicable. This item shall not be reported if item Quantity (C0130) is reported. C0150 Valuation method Identify the valuation method used when valuing assets. One of the options in the following closed list shall be used: 1  quoted market price in active markets for the same assets 2  quoted market price in active markets for similar assets 3  alternative valuation methods 4  adjusted equity methods (applicable for the valuation of participations) 5  IFRS equity methods (applicable for the valuation of participations) 6  Market valuation according to Article 9(4) of Delegated Regulation 2015/35 C0160 Acquisition value Total acquisition value for assets held, clean value without accrued interest. .Not applicable to CIC categories 7 and 8. C0170 Total Solvency II amount Value calculated as defined by Article 75 of the Directive 2009/138/EC. The following shall be considered:  Corresponds to the multiplication of Par amount by Unit percentage of par amount Solvency II price plus Accrued interest , for assets where the first two items are relevant;  Corresponds to the multiplication of Quantity by Unit Solvency II price, for assets where these two items are relevant;  For assets classifiable under asset categories 7, 8 and 9, this shall indicate the Solvency II value of the asset. C0180 Accrued interest Quantify the amount of accrued interest after the last coupon date for interest bearing securities. Note that this value is also part of item Total Solvency II amount. ITEM INSTRUCTIONS Information on assets C0040 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be unique and kept consistent over time. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code Type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0190 Item Title Identify the reported item by filling the name of the asset (or the address in case of property), with the detail settled by the undertaking. The following shall be considered:  Regarding CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons, this item shall contain Loans to AMSB members i.e. loans to the Administrative, Management and Supervisory Body (AMSB) or Loans to other natural persons, according to its nature, as those assets are not required to be individualised. Loans to other than natural persons shall be reported line by line.  This item is not applicable for CIC 95  Plant and equipment (for own use) as those assets are not required to be individualised, CIC 71 and CIC 75. C0200 Issuer Name Name of the issuer, defined as the entity that issues assets to investors. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer name is the name of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer name is the name of the depositary entity;  Regarding CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons, this item shall contain Loans to AMSB members or Loans to other natural persons, according to its nature, as those assets are not required to be individualised;  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower; This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0210 Issuer Code Identification of the issuer using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer code is the code of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer code is the code of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property; This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. C0220 Type of issuer code Identification of the type of code used for the Issuer Code item. One of the options in the following closed list shall be used: 1  LEI 9  None This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0230 Issuer Sector Identify the economic sector of issuer based on the latest version of the Statistical classification of economic activities in the European Community (NACE) code (as published in an EC Regulation). The letter reference of the NACE code identifying the Section shall be used as a minimum for identifying sectors (e.g. A or A0111 would be acceptable) except for the NACE relating to Financial and Insurance activities, for which the letter identifying the Section followed by the 4 digits code for the class shall be used (e.g. K6411). The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer sector is the sector of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer sector is the sector of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property;  This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. C0240 Issuer Group Name of issuer's ultimate parent entity. For collective investment undertakings the group relation relates to the fund manager. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the group relation relates to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the group relation relates to the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the group relation relates to the borrower;  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons)  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0250 Issuer Group Code Issuer group's identification using the Legal Entity Identifier (LEI) if available. If none is available, this item shall not be reported. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the group relation relates to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the group relation relates to the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the group relation relates to the borrower;  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons)  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0260 Type of issuer group code Identification of the code used for the Issuer Group Code item. One of the options in the following closed list shall be used: 1  LEI 9  None This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0270 Issuer Country ISO 3166 1 alpha 2 code of the country of localisation of the issuer. The localisation of the issuer is assessed by the address of the entity issuing the asset. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer country is the country is relative to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer country is the country of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property;  This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. One of the options shall be used:  ISO 3166 1 alpha 2 code  XA: Supranational issuers  EU: European Union Institutions C0280 Currency Identify the ISO 4217 alphabetic code of the currency of the issue. The following shall be considered:  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 75 and for CIC 95  Plant and equipment (for own use) for the same reason;  Regarding CIC Category 9, excluding CIC 95  Plant and equipment (for own use), the currency corresponds to the currency in which the investment was made. C0290 CIC Complementary Identification Code used to classify assets, as set out in Annex VI  CIC Table of this Regulation. When classifying an asset using the CIC table, undertakings shall take into consideration the most representative risk to which the asset is exposed to. The parent undertaking shall check and ensure that the CIC code used for the same security from different undertakings is the same in the group reporting. C0300 Infrastructure investment Identify if the asset is an infrastructure investment. Infrastructure investment is defined as investments in or loans to utilities such as toll roads, bridges, tunnels, ports and airports, oil and gas distribution, electricity distribution and social infrastructure such as healthcare and educational facilities. One of the options in the following closed list shall be used: 1  Not an infrastructure investment 2  Government Guarantee: where there is an explicit government guarantee 3  Government Supported including Public Finance initiative: where there is a government policy or public finance initiatives to promote or support the sector 4  Supranational Guarantee/Supported: where there is an explicit supranational guarantee or support 9  Other: Other infrastructure loans or investments, not classified under the above categories C0310 Holdings in related undertakings, including participations Only applicable to asset categories 3 and 4. Identify if an equity and other share is a participation. One of the options in the following closed list shall be used: 1  Not a participation 2  Non controlled participation in a related insurance and reinsurance undertaking under method 1 3  Non controlled participation in related insurance and reinsurance undertaking under method 2 4  Participation in other financial sector 5  Subsidiary under method 2 6  Participation in other strategic related undertaking under method 1 7  Participation in other non strategic related undertaking under method 1 8  Other participations (e.g. participation in other undertakings under method 2) C0320 External rating Only applicable to CIC categories 1, 2, 5 and 6. Rating of the asset at the reporting reference date issued by the nominated credit assessment institution (ECAI). This item is not applicable to assets for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. C0330 Nominated ECAI Only applicable to CIC categories 1, 2, 5 and 6. Identify the credit assessment institution (ECAI) giving the external rating, by using the name of the ECAI as published at ESMA website. This item shall be reported when External rating (C0320) is reported. C0340 Credit quality step Only applicable to CIC categories 1, 2, 5 and 6. Identify the credit quality step attributed to the asset, as defined by Article 109a(1) of Directive 2009/138/EC. The credit quality step shall in particular reflect any readjustments to the credit quality made internally by the undertakings that use the standard formula. This item is not applicable to assets for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. One of the options in the following closed list shall be used: 0  Credit quality step 0 1  Credit quality step 1 2  Credit quality step 2 3  Credit quality step 3 4  Credit quality step 4 5  Credit quality step 5 6  Credit quality step 6 9  No rating available C0350 Internal rating Only applicable to CIC categories 1, 2, 5 and 6. Internal rating of assets for undertakings using an internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. C0360 Duration Only applies to CIC categories 1, 2, 4 (when applicable, e.g. for collective investment undertaking mainly invested in bonds), 5 and 6. Asset duration, defined as the residual modified duration (modified duration calculated based on the remaining time for maturity of the security, counted from the reporting reference date). For assets without fixed maturity the first call date shall be used. The duration shall be calculated based on economic value. C0370 Unit Solvency II price Amount in reporting currency for the asset, if relevant. This item shall be reported if a quantity (C0130) has been provided in the first part of the template (Information on positions held). This item shall not be reported if item Unit percentage of par amount Solvency II price (C0380) is reported. C0380 Unit percentage of par amount Solvency II price Amount in percentage of par value, clean price without accrued interest, for the asset, if relevant.. This item shall be reported if a par amount information (C0140) has been provided in the first part of the template (Information on positions held). This item shall not be reported if item Unit Solvency II price (C0370) is reported. C0390 Maturity date Only applicable for CIC categories 1, 2, 5, 6, and 8, CIC 74 and CIC 79. Identify the ISO 8601 (yyyy mm dd) code of the maturity date. It corresponds always to the maturity date, even for callable securities. The following shall be considered:  For perpetual securities use 9999 12 31  For CIC category 8, regarding loans and mortgages to individuals, the weighted (based on the loan amount) remaining maturity is to be reported. S.06.03  Collective investment undertakings  look through approach General comments: This section relates to quarterly and annual submission of information for groups. This template contains information on the look through of collective investment undertakings, or investments packaged as funds and similar undertakings, including when they are participations by underlying asset category, country of issue and currency. The look through shall be performed until the asset categories, countries and currencies are identified. In case of funds of funds the look through shall follow the same approach. For the identification of countries the look through should be implemented in order to identify all countries that represent more than 5 % of the fund and until the countries corresponding to 90 % of the fund are identified, i.e. regardless of the 90 % criteria all countries that represent more than 5 % of the fund have to be reported. Quarterly information shall only be reported when the ratio of collective investments undertakings held by the group to total investments, measured as the ratio between item C0010/R0180 of template S.02.01 plus collective investments undertakings included in item C0010/R0220 of template S.02.01 plus collective investments undertakings included in item C0010/R0090 and the sum of item C0010/R0070 and C0010/RC0220 of template S.02.01, is higher than 30 % when method 1 as defined in Article 230 of Directive 2009/138/EC is used exclusively. When method 1 is used in combination with method 2 as defined in Article 233 of Directive 2009/138/EC or method 2 is used exclusively the ratio needs to be adjusted in order to capture the items of all entities included in the scope of template S.06.02. Items shall be reported with positive values unless otherwise stated in the respective instructions. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. This template shall include the look through of all collective investment undertakings, or investments packaged as funds and similar undertakings, including when they are participations by underlying asset category, reported item by item in S.06.02. If one collective investment undertaking, or investment packaged as fund and similar undertaking is held by many undertakings, in this template it shall be reported only once. ITEM INSTRUCTIONS C0010 Collective Investments Undertaking ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the group, when the options above are not available, and must be consistent over time. C0020 Collective Investments Undertaking ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the group C0030 Underlying asset category Identify the assets categories, receivables and derivatives within the collective investment undertaking. One of the options in the following closed list shall be used: 1  Government bonds 2  Corporate bonds 3L  Listed equity 3X  Unlisted equity 4  Collective Investment Undertakings 5  Structured notes 6  Collateralised securities 7  Cash and deposits 8  Mortgages and loans 9  Properties 0  Other investments (including receivables) A  Futures B-Call Options C  Put Options D  Swaps E  Forwards F  Credit derivatives L  Liabilities When the look through regards a fund of funds, category 4  Collective Investment Units shall be used only for non material residual values. C0040 Country of issue Breakdown of each asset category identified in C0030 by issuer country. Identify the country of localisation of the issuer. The localisation of the issuer is assessed by the address of the entity issuing the asset. One of the options shall be used:  ISO 3166 1 alpha 2 code  XA: Supranational issuers  EU: European Union Institutions  AA: aggregated countries due to application of threshold This item is not applicable to Categories 8 and 9 as reported in C0030. C0050 Currency Identify whether the currency of the asset category is the reporting currency or a foreign currency. All other currencies than the reporting currency are referred to as foreign currencies. One of the options in the following closed list shall be used: 1  Reporting currency 2  Foreign currency C0060 Total amount Total amount invested by asset category, country and currency through collective investment undertakings. For liabilities a positive amount shall be reported. For derivatives the Total amount can be positive (if an asset) or negative (if a liability). S.07.01  Structured products General comments: This section relates to annual submission of information for groups. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. Structured products are defined as assets falling into the asset categories 5 (Structured notes) and 6 (Collateralised securities). This template shall only be reported when the amount of structured products, measured as the ratio between assets classified as asset categories 5 (Structured notes) and 6 (Collateralised securities) as defined in Annex IV  Asset Categories of this Regulation and the sum of item C0010/R0070 and C0010/R0220 of template S.02.01, is higher than 5 % when method 1 as defined in Article 230 of Directive 2009/138/EC is used exclusively. When method 1 is used in combination with method 2 as defined in Article 233 of Directive 2009/138/EC or method 2 is used exclusively the ratio needs to be adjusted in order to capture the items of all entities included in the scope of template S.06.02. In some cases the types of structured products (C0070) identify the derivative embedded in the structured product. In this case this classification shall be used when the structured product has the referred derivative embedded. The template is applicable for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. Where method 1 is used exclusively, the reporting shall reflect the consolidated position of the structured notes and collateralised securities net of intra group transactions held within the scope of group supervision in its portfolio. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The structured products held directly by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The structured products held by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The structured products held by other related undertakings shall not be included. Where method 2 is used exclusively, the reporting shall include the detailed list of the structured notes and collateralised securities held by the participating undertakings, the insurance holding companies or mixed financial holding companies and subsidiaries, and regardless of the proportional share used. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The structured products held directly by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item  The structured products held by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item by undertaking;  The structured products held by other related undertakings shall not be included. Where a combination of methods 1 and 2 is used, one part of the reporting reflects the consolidated position of the structured notes and collateralised securities, net of intra group transactions, held within the scope of group supervision which must be reported and the other part of the reporting shall include the detailed list of the structured notes and collateralised securities held by the participating undertakings, the insurance holding companies or mixed financial holding companies and subsidiaries, regardless of the proportional share used. The first part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The structured products held directly by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The structured products held by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The structured products held by other related undertakings shall not be included The second part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The structured products held directly by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies under method 2 shall be reported item by item;  The structured products held by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries under method 2 (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area)shall be reported item by item by undrtaking;  The structured products held by other related undertakings under method 2 shall not be included. ITEM INSTRUCTIONS C0010 Legal name of the undertaking Identify the legal name of the undertaking within the scope of group supervision that holds the structured product. This item shall be filled in only when it relates to structured products held by participating undertakings, insurance holding companies or mixed financial holding companies and subsidiaries under deduction and aggregation method. C0020 Identification code of the undertaking Identification code by this order of priority if existent:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Asset ID Code The Identification code of the structured product, as reported in S.06.02 using the following priority:  ISO 6166 ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. The code used shall be kept consistent over time and shall not be reused for other product. When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code+currency: 9/1. C0060 Collateral type Identify the type of collateral, using the assets categories defined in Annex IV  Assets Categories. One of the options in the following closed list shall be used: 1  Government bonds 2  Corporate bonds 3  Equity 4  Collective Investment Undertakings 5  Structured notes 6  Collateralised securities 7  Cash and deposits 8  Mortgages and loans 9  Properties 0  Other investments 10  No collateral When more than one category of collateral exists for one single structured product, the most representative one shall be reported. C0070 Type of structured product Identify the type of structure of the product. One of the options in the following closed list shall be used: 1  Credit linked notes Security or deposit with an embedded credit derivative (e.g. credit default swaps or credit default options) 2  Constant maturity swaps (security with an embedded interest rate swap (IRS), where the floating interest portion is reset periodically according to a fixed maturity market rate.) 3  Asset backed securities (security that has an asset as collateral.) 4  Mortgage backed securities (security that has real estate as collateral.) 5  Commercial mortgage backed securities (security that has real estate as collateral such as retail properties, office properties, industrial properties, multifamily housing and hotels.) 6  Collateralised debt obligations (structured debt security backed by a portfolio consisting of secured or unsecured bonds issued by corporate or sovereign obligators, or secured or unsecured loans made to corporate commercial and industrial loan costumers of lending banks.) 7  Collateralised loan obligations (security that has as underlying a trust of a portfolio of loans where the cash flows from the security are derived from the portfolio.) 8  Collateralised mortgage obligations (investment grade security backed by a pool of bonds, loans and other assets.) 9  Interest rate linked notes and deposits 10  Equity linked and Equity Index Linked notes and deposits 11  FX and commodity linked notes and deposits 12  Hybrid linked notes and deposits (it includes real estate and equity securities) 13  Market linked notes and deposits 14  Insurance linked notes and deposits, including notes covering Catastrophe and Weather Risk as well as Mortality Risk 99  Others not covered by the previous options C0080 Capital protection Identify whether the product has capital protection. One of the options in the following closed list shall be used: 1  Full capital protection 2  Partial capital protection 3  No capital protection C0090 Underlying security / index / portfolio Describe the type of underlying. One of the options in the following closed list shall be used: 1  Equity and Funds (a selected group or basket of equities) 2  Currency (a selected group or basket of currencies) 3  Interest rate and yields (bond indices, yield curves, differences in prevailing interest rates on shorter and longer term maturities, credit spreads, inflation rates and other interest rate or yield benchmarks) 4  Commodities (a selected, basic good or group of goods) 5  Index (performance of a selected index) 6  Multi (allowing for a combination of the possible types listed above) 9  Others not covered by the previous options (e.g. other economic indicators) C0100 Callable or Putable Identify whether the product has call and/or put features, or both, if applicable. One of the options in the following closed list shall be used: 1  Call by the buyer 2  Call by the seller 3  Put by the buyer 4  Put by the seller 5  Any combination of the previous options C0110 (A15) Synthetic structured product Identify if it is a structured products without any transfer of assets (e.g. products that will not give rise to any delivery of assets, except cash, if an adverse / favourable event occurs). One of the options in the following closed list shall be used: 1  Structured product without any transfer of asset 2  Structured product with transfer of asset C0120 Prepayment structured product Identify if it is a structured products which have the possibility of prepayment, considered as an early unscheduled return of principal. One of the options in the following closed list shall be used: 1  Prepayment structured product 2  Not a prepayment structured product C0130 Collateral value Total amount of collateral attached to the structured product despite the nature of the collateral. In case of collateralisation on a portfolio basis, only the value referred to the single contract must be reported and not the total. C0140 Collateral portfolio This item informs if the collateral to the structured product covers only one structured product or more than one structured product that is held by the undertaking. Net positions refer to the positions held on structured products. One of the options in the following closed list shall be used: 1  Collateral calculated on the basis of net positions resulting from a set of contracts 2  Collateral calculated on the basis of a single contract 10  No collateral C0150 Fixed annual return Identify the coupon (reported as a decimal), if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). C0160 Variable annual return Identify variable rate of return if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). It is most commonly identified as a benchmark market rate plus a spread, or as dependent on the performance of a portfolio or index (underlying dependent) or more complex returns set by the path of the underlying asset's price (path dependent), among others. C0170 Loss given default The percentage (reported as a decimal, e.g. 5 % shall be reported as 0,05) of the invested amount that will not be recovered following default, if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). If information is not defined in the contract this item shall not be reported. This item is not applicable for non credit structured product. C0180 Attachment point The contractually defined loss percentage (reported as a decimal) above which the losses affect the structured product, if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). This item is not applicable for non credit structured product. C0190 Detachment point The contractually defined loss percentage (reported as a decimal) above which the losses seize to affect the structured product, if applicable, for CIC categories 5 (Structured notes) and 6 (Collateralised securities). This item is not applicable for non credit structured product. S.08.01  Open derivatives General comments: This section relates to quarterly and annual submission of information for groups. The derivatives categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. This template contains an item by item list of derivatives held directly by the group (i.e. not on a look through basis), classifiable as asset categories A to F. Derivatives are considered assets if their Solvency II value is positive or zero. They are considered liabilities if their Solvency II value is negative or if they are issued by the undertaking. Both derivatives considered as assets or considered as liabilities shall be included. Information shall include all derivatives contracts that existed during the reporting period and were not closed prior to the reporting reference date. If there are frequent trades on the same derivative, resulting in multiple open positions, the derivative can be reported on an aggregated or net basis, as long as all the relevant characteristics are common and following the specific instruction for each relevant item. Items shall be reported with positive values unless otherwise stated in the respective instructions. A derivative is a financial instrument or other contract with all three of the following characteristics: g) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). h) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. i) It is settled at a future date. This template comprises two tables: Information on positions held and Information on derivatives. On the table Information on positions held, each derivative shall be reported separately in as many rows as needed in order to properly fill in all items requested in that table. If for the same derivative two values can be attributed to one variable, then this derivative needs to be reported in more than one line. In particular, for derivatives that have more than a pair of currencies, it shall be split into the pair components and reported in different rows. On the table Information on derivative, each derivative shall be reported separately, with one row for each derivative, filling in all variables requested in that table. Where method 1 is used exclusively, the reporting shall reflect the consolidated position of the derivatives net of intra group transactions held within the scope of group supervision. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The derivatives held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The derivatives held by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The derivatives held by other related undertakings shall not be included Where method 2 is used exclusively, the reporting shall include the detailed list of the derivatives held by the participating undertakings, the insurance holding companies or mixed financial holding companies and subsidiaries, regardless of the proportional share used. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The derivatives held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The derivatives held by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item by undertaking;  The derivatives held by other related undertakings shall not be included. Where a combination of methods 1 and 2 is used, one part of the reporting shall reflect the consolidated position of the derivatives, net of intra group transactions held within the scope of group supervision which must be reported and the other part of the reporting shall include the detailed list of the derivatives held by the participating undertakings, the insurance holding companies or mixed financial holding companies and subsidiaries, regardless of the proportional share used. The first part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The derivatives held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The derivatives held by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The derivatives held by other related undertakings shall not be included. The second part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The derivatives held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies under method 2 shall be reported item by item;  The derivatives held by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries under method 2 (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item by undertaking;  The derivatives held by other related undertakings under method 2 shall not be included. The information regarding the External rating (C0290) and Nominated ECAI (C0300) may be limited (not reported) in the following circumstances: g) through a decision of the national supervisory authority under Article 254(2) of the Directive 2009/138/EC; or h) through a decision of the national supervisory authority in the cases where the insurance and reinsurance undertakings have in place outsourcing arrangements in the area of investments that lead to this specific information not being available directly to the undertaking. ITEM INSTRUCTIONS Information on positions held C0010 Legal name of the undertaking Identify the legal name of the undertaking within the scope of group supervision that holds the derivative. This item shall be filled in only when it relates to derivatives held by participating undertakings, insurance holding companies, mixed financial holding companies and subsidiaries under deduction and aggregation method. C0020 Identification code of the undertaking Identification code by this order of priority if existent:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Derivative ID Code Derivative ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0050 Derivative ID Code type Type of ID Code used for the Derivative ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0060 Portfolio Distinction between life, non life, shareholder's funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life 3  Ring fenced funds 4  Other internal fund 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general shall be used. C0070 Fund number Applicable to derivatives held in ring fenced funds or other internal funds (defined according to national markets). Number which is attributed by the undertaking, corresponding to the unique number assigned to each fund. This number has to be consistent over time and shall be used to identify the funds in other templates. It shall not be re used for a different fund. C0080 Derivatives held in unit linked and index linked contracts Identify the derivatives that are held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0090 Instrument underlying the derivative ID Code of the instrument (asset or liability) underlying the derivative contract. This item is to be provided only for derivatives that have a single or multiple underlying instruments in the undertakings' portfolio. An index is considered a single instrument and shall be reported. Identification code of the instrument underlying the derivative using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time  Multiple assets/liabilities, if the underlying assets or liabilities are more than one If the underlying is an index then the code of the index shall be reported. C0100 Type of code of asset or liability underlying the derivative Type of ID Code used for the Instrument underlying the derivative item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking This item is not reported for derivatives which have as underlying more than one asset or liability. C0110 Use of derivative Describe the use of the derivative (micro / macro hedge, efficient portfolio management). Micro hedge refers to derivatives covering a single financial instrument (asset or liability), forecasted transaction or other liability. Macro hedge refers to derivatives covering a set of financial instruments (assets or liabilities), forecasted transactions or other liabilities. Efficient portfolio management refers usually to operations where the manager wishes to improve a portfolio' income by exchanging a (lower) cash flow pattern by another with a higher value, using a derivative or set of derivatives, without changing the asset' portfolio composition, having a lower investment amount and less transaction costs. One of the options in the following closed list shall be used: 1  Micro hedge 2  Macro hedge 3  Matching assets and liabilities cash flows used in the context of matching adjustment portfolios 4  Efficient portfolio management, other than Matching assets and liabilities cash flows used in the context of matching adjustment portfolios C0120 Delta Only applicable to CIC categories B and C (Call and put options), with reference to the reporting date. Measures the rate of change of option value with respect to changes in the underlying asset's price. This shall be reported as a decimal. C0130 Notional amount of the derivative The amount covered or exposed to the derivative. For futures and options corresponds to contract size multiplied by the trigger value and by the number of contracts reported in that line. For swaps and forwards it corresponds to the contract amount of the contracts reported in that line. When the trigger value corresponds to a range, the average value of the range shall be used. The notional amount refers to the amount that is being hedged / invested (when not covering risks). If several trades occur, it shall be the net amount at the reporting date. C0140 Buyer/Seller Only for futures and options, swaps and credit derivatives contracts (currency, credit and securities swaps). Identify whether the derivative contract was bought or sold. The buyer and seller position for swaps is defined relatively to the security or notional amount and the swap flows. A seller of a swap owns the security or notional amount at the contract inception and agrees to deliver during the contract term that security or notional amount, including any other outflows related to the contract, when applicable. A buyer of a swap will own the security or the notional amount at the end of the derivatives contact and will receive during the contract term that security or notional amount, including any other inflows related to the contract, when applicable. One of the options in the following closed list shall be used, with the exception of Interest Rate Swaps: 1  Buyer 2  Seller For interest rate swaps one of the options in the following closed list shall be use: 3  FX FL: Deliver fixed for floating 4  FX FX: Deliver fixed for fixed 5  FL FX: Deliver floating for fixed 6  FL FL: Deliver floating for floating C0150 Premium paid to date The payment made (if bought), for options and also up front and periodical premium amounts paid for swaps, since inception. C0160 Premium received to date The payment received (if sold), for options and also up front and periodical premium amounts received for swaps, since inception. C0170 Number of contracts Number of similar derivative contracts reported in the line. It shall be the number of contracts entered into. For Over The Counter derivatives, e.g., one swap contract, 1 shall be reported, if ten swaps with the same characteristics, 10 shall be reported. The number of contracts shall be the ones outstanding at the reporting date. C0180 Contract size Number of underlying assets in the contract (e.g. for equity futures it is the number of equities to be delivered per derivative contract at maturity, for bond futures it is the reference amount underlying each contract). The way the contract size is defined varies according with the type of instrument. For futures on equities it is common to find the contract size defined as a function of the number of shares underlying the contract. For futures on bonds, it is the bond nominal amount underlying the contract. Only applicable for futures and options. C0190 Maximum loss under unwinding event Maximum amount of loss if an unwinding event occurs. Applicable to CIC category F. Where a credit derivative is 100 % collateralised, the maximum loss under an unwinding event is zero. C0200 Swap outflow amount Amount delivered under the swap contract (other than premiums), during the reporting period. Corresponds to interest paid for IRS and amounts delivered for currency swaps, credit swaps, total return swaps and other swaps. In the cases where the settlement is made on a net basis then only one of the items C0200 and C0210 shall be reported. C0210 Swap inflow amount Amount received under the swap contract (other than premiums), during the reporting period. Corresponds to interest received for IRS and amounts received for currency swaps, credit swaps, total return swaps and other swaps. In the cases where the settlement is made on a net basis then only one of the items C0200 and C0210 shall be reported. C0220 Initial date Identify the ISO 8601 (yyyy mm dd) code of the date when obligations under the contract come into effect. When various dates occur for the same derivative, report only the one regarding the first trade date of the derivative and only one row for each derivative (no different rows for each trade) reflecting the total amount invested in that derivative considering the different dates of trade. In case of novation, the novation date becomes the trade date for that derivative. C0230 Duration Derivative duration, defined as the residual modified duration, for derivatives for which a duration measure is applicable. Calculated as the net duration between in and out flows from the derivative, when applicable. C0240 Solvency II value Value of the derivative as of the reporting date calculated as defined by Article 75 of the Directive 2009/138/EC. It can be positive, negative or zero. C0250 Valuation method Identify the valuation method used when valuing derivatives. One of the options in the following closed list shall be used: 1  quoted market price in active markets for the same assets or liabilities 2  quoted market price in active markets for similar assets or liabilities 3  alternative valuation methods 6  Market valuation according to Article 9(4) of Delegated Regulation 2015/35 Information on derivatives C0040 Derivative ID Code Derivative ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0050 Derivative ID Code type Type of ID Code used for the Derivative ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0260 Counterparty Name Name of the counterparty of the derivative. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. The following shall be considered:  Name of the exchange market for exchanged traded derivatives; or  Name of Central Counterparty (CCP) for Over The Counter derivatives where they are cleared through a CCP; or  Name of the contractual counterparty for the other Over The Counter derivatives. C0270 Counterparty Code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification code of the counterparty using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported C0280 Type of counterparty code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification of the code used for the Counterparty Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0290 External rating Only applicable to Over The Counter derivatives. The rating of the counterparty of the derivative at the reporting reference date issued by the nominated credit assessment institution (ECAI). This item is not applicable to derivatives for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. C0300 Nominated ECAI Identify the credit assessment institution (ECAI) giving the external rating, by using the name of the ECAI as published at ESMA website. This item shall be reported when External rating (C0290) is reported C0310 Credit quality step Identify the credit quality step attributed to the counterparty of the derivative, as defined by Article 109a(1) of Directive 2009/138/EC. The credit quality step shall reflect any readjustments to the credit quality made internally by the undertakings that use the standard formula. This item is not applicable to derivatives for which undertakings using internal model use internal ratings. If undertakings using internal model do not use internal rating, this item shall be reported. One of the options in the following closed list shall be used: 0  Credit quality step 0 1  Credit quality step 1 2  Credit quality step 2 3  Credit quality step 3 4  Credit quality step 4 5  Credit quality step 5 6  Credit quality step 6 9  No rating available C0320 Internal rating Internal rating of assets for undertakings using internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. C0330 Counterparty group Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Name of the ultimate parent entity of counterparty. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. C0340 Counterparty group code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0350 Type of counterparty group code Identification of the code used for the Counterparty group Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0360 Contract name Name of the derivative contract. C0370 Currency Identify the ISO 4217 alphabetic code of the currency of the derivative, i.e., currency of the notional amount of the derivative (e.g.: option having as underlying an amount in USD, currency for which the notional amount is expressed contractually for FX swap, etc.). C0380 CIC Complementary Identification Code used to classify assets, as set out in Annex  VI CIC Table of this Regulation. When classifying derivatives using the CIC table, undertakings shall take into consideration the most representative risk to which the derivative is exposed to. C0390 Trigger value Reference price for futures, strike price for options (for bonds, price shall be a percentage of the par amount), currency exchange rate or interest rate for forwards, etc. Not applicable to CIC D3  Interest rate and currency swaps. For CIC F1  Credit default swaps it shall not be completed if not possible. In the case of more than one trigger over time, report the next trigger occurring. When the derivative has a range of trigger values, report the set separated by comma , if the range is not continuous and report the range separated by  if it is continuous. C0400 Unwind trigger of contract Identify the event that causes the unwinding of the contract, out of the regular expiration or term conditions. One of the options in the following closed list shall be used: 1  Bankruptcy of the underlying or reference entity 2  Adverse fall in value of the underlying reference asset 3  Adverse change in credit rating of the underlying assets or entity 4  Novation, i.e. the act of replacing an obligation under the derivative with a new obligation, or replacing a party of the derivative with a new party 5  Multiple events or a combination of events 6  Other events not covered by the previous options 9  No unwind trigger C0410 Swap delivered currency Identify the ISO 4217 alphabetic code of the currency of the swap price (only for currency swaps and currency and interest rate swaps). C0420 Swap received currency Identify the ISO 4217 alphabetic code of the currency of the swap notional amount (only for currency swaps and currency and interest rate swaps). C0430 Maturity date Identify the contractually defined ISO 8601 (yyyy mm dd) code of the date of close of the derivative contract, whether at maturity date, expiring date for options (European or American), etc. S.08.02  Derivatives Transactions General comments: This section relates to quarterly and annual submission of information for groups. The derivatives categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. This template contains an item by item list of closed derivatives held directly by the group (i.e. not on a look through basis), classifiable as asset categories A to F. When a contract is still open but has been reduced in size the closed portion shall be reported. Derivatives are considered assets if their Solvency II value is positive or zero. They are considered liabilities if their Solvency II value is negative or if they are issued by the group. Both derivatives considered as assets or considered as liabilities shall be included. Closed derivatives are the ones that were open at some point of the reference period (i.e. last quarter if template is submitted quarterly or last year if template is only submitted annually) but were closed before the end of the reporting period. If there are frequent trades on the same derivative, the derivative can be reported on an aggregated or net basis (indicating only the first and the last trade dates), as long as all the relevant characteristics are common, and following the specific instruction for each relevant item. Items shall be reported with positive values unless otherwise stated in the respective instructions. A derivative is a financial instrument or other contract with all three of the following characteristics: j) Its value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non financial variable that the variable is not specific to a party to the contract (sometimes called the underlying). k) It requires no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors. l) It is settled at a future date. This template comprises two tables: Information on positions held and Information on derivatives. On the table Information on positions held, each derivative shall be reported separately in as many rows as needed in order to properly fill in all items requested in that table. If for the same derivative two values can be attributed to one variable, then this derivative needs to be reported in more than one line. In particular, for derivatives that have more than a pair of currencies, it shall be split into the pair components and reported in different rows. On the table Information on derivative, each derivative shall be reported separately, with one row for each derivative, filling in all variables requested in that table. The template is applicable for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. Where method 1 is used exclusively, the reporting shall reflect the consolidated position of the closed derivatives net of intra group transactions held within the scope of group supervision. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The closed derivatives held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The closed derivatives held by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The closed derivatives held by other related undertakings shall not be included. Where method 2 is used exclusively, the reporting shall include the detailed list of the closed derivatives held by the participating undertakings, the insurance holding companies or mixed financial holding companies and subsidiaries, regardless of the proportional share used. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The closed derivatives held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The closed derivatives held by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item by undertaking;  The closed derivatives held by other related undertakings shall not be included. Where a combination of methods 1 and 2 is used, one part of the reporting shall reflect the consolidated position of the closed derivatives, net of intra group transactions held within the scope of group supervision which must be reported and the other part of the reporting shall include the closed detailed list of the derivatives held by the participating undertakings, the insurance holding companies or mixed financial holding companies and subsidiaries, regardless of the proportional share used. The first part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The closed derivatives held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The closed derivatives held by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The closed derivatives held by other related undertakings shall not be included. The second part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The closed derivatives held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies under method 2 shall be reported item by item of the closed derivatives held;  The closed derivatives held by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries under method 2 (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item of the closed derivatives held by undertaking;  The closed derivatives held by other related undertakings under method 2 shall not be included. ITEM INSTRUCTIONS Information on positions held C0010 Legal name of the undertaking Identify the legal name of the undertaking within the scope of group supervision that holds the derivative. This item shall be filled in only when it relates to derivatives held by participating undertakings, insurance holding companies, mixed financial holding companies and subsidiaries under deduction and aggregation method. C0020 Identification code of the undertaking Identification code by this order of priority if existent:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Derivative ID Code Derivative ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0050 Derivative ID Code type Type of ID Code used for the Derivative ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0060 Portfolio Distinction between life, non life, shareholder's funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life: 3  Ring fenced funds 4  Other internal fund 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general shall be used. C0070 Fund number Applicable to derivatives held in ring fenced funds or other internal funds (defined according to national markets). Number which is attributed by the undertaking, corresponding to the unique number assigned to each fund. This number has to be consistent over time and shall be used to identify the funds in other templates. It shall not be re used for a different fund. C0080 Derivatives held in unit linked and index linked contracts Identify the derivatives that are held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0090 Instrument underlying the derivative ID Code of the instrument (asset or liability) underlying the derivative contract. This item is to be provided only for derivatives that have a single or multiple underlying instruments in the undertakings' portfolio. An index is considered a single instrument and shall be reported. Identification code of the instrument underlying the derivative using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time  Multiple assets/liabilities, if the underlying assets or liabilities are more than one If the underlying is an index then the code of the index shall be reported. C0100 Type of code of asset or liability underlying the derivative Type of ID Code used for the Instrument underlying the derivative item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking This item is not reported for derivatives which have as underlying more than one asset or liability. C0110 Use of derivative Describe the use of the derivative (micro / macro hedge, efficient portfolio management). Micro hedge refers to derivatives covering a single financial instrument (asset or liability), forecasted transaction or other liability. Macro hedge refers to derivatives covering a set of financial instruments (assets or liabilities), forecasted transactions or other liabilities. Efficient portfolio management refers usually to operations where the manager wishes to improve a portfolio' income by exchanging a (lower) cash flow pattern by another with a higher value, using a derivative or set of derivatives, without changing the asset' portfolio composition, having a lower investment amount and less transaction costs. One of the options in the following closed list shall be used: 1  Micro hedge 2  Macro hedge 3  Matching assets and liabilities cash flows used in the context of matching adjustment portfolios 4  Efficient portfolio management, other than Matching assets and liabilities cash flows used in the context of matching adjustment portfolios C0120 Notional amount of the derivative The amount covered or exposed to the derivative. For futures and options corresponds to contract size multiplied by the trigger value and by the number of contracts reported in that line. For swaps and forwards it corresponds to the contract amount of the contracts reported in that line. The notional amount refers to the amount that is being hedged / invested (when not covering risks). If several trades occur, it shall be the net amount at the reporting date. C0130 Buyer/Seller Only for futures and options, swaps and credit derivatives contracts (currency, credit and securities swaps). Identify whether the derivative contract was bought or sold. The buyer and seller position for swaps is defined relatively to the security or notional amount and the swap flows. A seller of a swap owns the security or notional amount at the contract inception and agrees to deliver during the contract term that security or notional amount, including any other outflows related to the contract, when applicable. A buyer of a swap will own the security or the notional amount at the end of the derivatives contact and will receive during the contract term that security or notional amount, including any other inflows related to the contract, when applicable. One of the options in the following closed list shall be used, with the exception of Interest Rate Swaps: 1  Buyer 2  Seller For interest rate swaps one of the options in the following closed list shall be use: 3  FX FL: Deliver fixed for floating 4  FX FX: Deliver fixed for fixed 5  FL FX: Deliver floating for fixed 6  FL FL: Deliver floating for floating C0140 Premium paid to date The payment made (if bought), for options and also up front and periodical premium amounts paid for swaps, since inception. C0150 Premium received to date The payment received (if sold), for options and also up front and periodical premium amounts received for swaps, since inception. C0160 Profit and loss to date Amount of profit and loss arising from the derivative since inception, realised at the closing/maturing date. Corresponds to the difference between the value (price) at sale date and the value (price) at acquisition date. This amount could be positive (profit) or negative (loss). C0170 Number of contracts Number of similar derivative contracts reported in the line. For Over The Counter derivatives, e.g., one swap contract, 1 shall be reported, if ten swaps with the same characteristics, 10 shall be reported. The number of contracts shall be the ones entered into and that were closed at the reporting date. C0180 Contract size Number of underlying assets in the contract (e.g. for equity futures it is the number of equities to be delivered per derivative contract at maturity, for bond futures it is the reference amount underlying each contract). The way the contract size is defined varies according with the type of instrument. For futures on equities it is common to find the contract size defined as a function of the number of shares underlying the contract. For futures on bonds, it is the bond nominal amount underlying the contract. Only applicable for futures and options. C0190 Maximum loss under unwinding event Maximum amount of loss if an unwinding event occurs. Applicable to CIC category F. C0200 Swap outflow amount Amount delivered under the swap contract (other than premiums), during the reporting period. Corresponds to interest paid for IRS and amounts delivered for currency swaps, credit swaps, total return swaps and other swaps. In the cases where the settlement is made on a net basis then only one of the items C0200 and C0210 shall be reported. C0210 Swap inflow amount Amount received under the swap contract (other than premiums), during the reporting period. Corresponds to interest received for IRS and amounts received for currency swaps, credit swaps, total return swaps and other swaps. In the cases where the settlement is made on a net basis then only one of the items C0200 and C0210 shall be reported. C0220 Initial date Identify the ISO 8601 (yyyy mm dd) code of the date when obligations under the contract come into effect. When various trades occur for the same derivative, report only the one regarding the first trade date of the derivative and only one row for each derivative (no different rows for each trade) reflecting the total amount invested in that derivative considering the different dates of trade. In case of novation, the novation date becomes the trade date for that derivative. C0230 Solvency II value Value of the derivative calculated as defined by Article 75 of the Directive 2009/138/EC as of the trade (closing or sale) or maturity date. It can be positive, negative or zero. ITEM INSTRUCTIONS Information on derivatives C0040 Derivative ID Code Derivative ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time C0050 Derivative ID Code type Type of ID Code used for the Derivative ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0240 Counterparty Name Name of the counterparty of the derivative. When available, corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. The following shall be considered:  Name of the exchange market for exchanged traded derivatives; or  Name of Central Counterparty (CCP) for Over The Counter derivatives where they are cleared through a CCP; or Name of the contractual counterparty for the other Over The Counter derivatives. C0250 Counterparty Code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0260 Type of counterparty code Only applicable to Over The Counter derivatives. Identification of the code used for the Counterparty Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0270 Counterparty group Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Name of the ultimate parent entity of counterparty. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. C0280 Counterparty group code Only applicable to Over The Counter derivatives, regarding contractual counterparties other than an exchange market and Central Counterparty (CCP). Identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. C0290 Type of counterparty group code Identification of the code used for the Counterparty group Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0300 Contract name Name of the derivative contract. C0310 Currency Identify the ISO 4217 alphabetic code of the currency of the derivative, i.e., currency of the notional amount of the derivative (e.g.: option having as underlying an amount in USD, currency for which the notional amount is expressed contractually for FX swap, etc.). C0320 CIC Complementary Identification Code used to classify assets, as set out in Annex  VI CIC table of this Regulation. When classifying derivatives using the CIC table, undertakings shall take into consideration the most representative risk to which the derivative is exposed to. C0330 Trigger value Reference price for futures, strike price for options (for bonds price shall be a percentage of the par amount), currency exchange rate or interest rate for forwards, etc. Not applicable to CIC D3  Interest rate and currency swaps. For CIC F1  Credit default swaps it shall not be completed if not possible. In the case of more than one trigger over time, report the next trigger occurring. When the derivative has a range of trigger values, report the set separated by comma , if the range is not continuous and report the range separated by  if it is continuous. C0340 Unwind trigger of contract Identify the event that causes the unwinding of the contract, out of the regular expiration or term conditions. One of the options in the following closed list shall be used: 1  Bankruptcy of the underlying or reference entity 2  Adverse fall in value of the underlying reference asset 3  Adverse change in credit rating of the underlying assets or entity 4  Novation, i.e. the act of replacing an obligation under the derivative with a new obligation, or replacing a party of the derivative with a new party 5  Multiple events or a combination of events 6  Other events not covered by the previous options 9  No unwind trigger C0350 Swap delivered currency Identify the ISO 4217 alphabetic code of the currency of the swap price (only for currency swaps and currency and interest rate swaps). C0360 Swap received currency Identify the ISO 4217 alphabetic code of the currency of the swap notional amount (only for currency swaps and currency and interest rate swaps). C0370 Maturity date Identify the contractually defined ISO 8601 (yyyy mm dd) code of the date of close of the derivative contract, whether at maturity date, expiring date for options (European or American), etc. S.09.01  Information on gains / income and losses in the period General comments: This section relates to annual submission of information for groups. This template contains information on gains / income and losses by asset category (including derivatives). i.e., no item by item reporting is required. The asset categories considered in this template are the ones defined in Annex IV  Assets Categories. At group level, the template is applicable for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. Where method 1 is used exclusively, the reporting shall reflect the consolidated position of the portfolios (i.e. net of IGT) within the scope of group supervision. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  Gains/ income and losses of portfolios held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported portfolio by portfolio, each by asset category;  Gains / income and losses of portfolios held undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported portfolio by portfolio, each by asset category;  Gains / income and losses of portfolios held by other related undertakings shall not be included; Where method 2 is used exclusively, the reporting shall include the detailed list of the portfolios held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies and its subsidiaries and their profitability by asset category. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  Gains / income and losses of portfolios held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported portfolio by portfolio, each by asset category;  Gains / income and losses of portfolios held by subsidiaries (EEA, equivalent non EEA, non equivalent non EEA) shall be reported portfolio by portfolio, each by asset category;  Gains / income and losses of portfolios held by other related undertakings shall not be included; Where a combination of methods 1 and 2 is used, one part of the reporting shall reflect the consolidated position of the portfolios (i.e. net of IGT) within the scope of group supervision which must be reported and the other part of the reporting shall include the detailed list of the portfolios held by subsidiaries and their profitability by asset category. The first part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  Gains/ income and losses of portfolios held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported portfolio by portfolio, each by asset category;  Gains / income and losses of portfolios held undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported portfolio by portfolio, each by asset category;  Gains / income and losses of portfolios held by other related undertakings shall not be included; The second part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  Gains / income and losses of portfolios held by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported portfolio by portfolio, each by asset category;  Gains / income and losses of portfolios held by subsidiaries (EEA, equivalent non EEA, non equivalent non EEA) shall be reported portfolio by portfolio, each by asset category;  Gains / income and losses of portfolios held by other related undertakings shall not be included. Items shall be reported with positive values unless otherwise stated in the respective instructions. ITEM INSTRUCTIONS C0010 Legal name of the undertaking Identify the legal name of the undertaking within the scope of group supervision for which the return on investment relates to. This item shall be filled in only when it relates to the return on investment by asset category for assets held by subsidiaries consolidated under deduction and aggregation method. The cell shall be filled in only when it relates to the list portfolio by portfolio of assets, each reported by asset category, held by subsidiaries under method 2. When the cell is filled in, the portfolios held by subsidiaries under method 2 cannot be reconciled with template S.06.02. When the cell is blank, the portfolios held by the group can be reconciled with template S.06.02. C0020 Identification code of the undertaking Identification code by this order of priority if existent:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Asset category Identify the asset categories present in the portfolio. Use the categories defined in Annex IV  Assets Categories. C0050 Portfolio Distinction between life, non life, shareholder's funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life 3  Ring fenced funds 4  Other internal funds 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general must be used. C0060 Asset held in unit linked and index linked contracts Identify the assets that are held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0070 Dividends Amount of dividends earned over the reporting period,, i.e. dividends received less the right to receive a dividend already recognised at the beginning of the reporting period, plus the right to receive a dividend recognised at the end of the reporting period. Applicable to dividend paying assets such as equity, preferred securities and collective investment undertakings. Includes also dividends received from assets that have been sold or matured. C0080 Interest Amount of interest earned, i.e. interest received less accrued interest at the start of the period plus accrued interest, at the end of the reporting period. Includes interest received when the asset is sold/ matured or when the coupon is received. Applicable to coupon and interest paying assets such as bonds, loans and deposits. C0090 Rent Amount of rent earned, i.e. rent received less accrued rent at the start of the period plus accrued rent, at the end of the reporting period. Includes also rents received when the asset is sold or matured. Only applicable to properties, regardless of the function. C0100 Net gains and losses Net gains and losses resulting from assets sold or matured during the reporting period. The gains and losses are calculated as the difference between selling or maturity value and the value according to Article 75 of Directive 2009/138/EC at the end of the prior reporting year (or, in case of assets acquired during the reporting period, the acquisition value). The net value can be positive, negative or zero. C0110 Unrealised gains and losses Unrealised gains and losses resulting from assets not sold nor matured during the reporting period. The unrealised gains and losses are calculated as the difference between the value according to Article 75 of Directive 2009/138/EC at the end of the reporting year end and the value according to Article 75 of Directive 2009/138/EC at the end of the prior reporting year (or, in case of assets acquired during the reporting period, the acquisition value). The net value can be positive, negative or zero. S.10.01  Securities lending and repos General comments: This section relates to annual submission of information for groups. This template contains an item by item list of securities lending transactions and repurchase agreements (buyer and seller) contracts, which include also the liquidity swaps referred to in Article 309 (2)(f) of the Delegated Regulation (EU) 2015/35. It shall be reported only when the value of the underlying securities on and off balance sheet involved in lending or repurchase agreements, with maturity date falling after the reporting reference date represent more than 5 % of the total investments as reported in C0010/R0070 and C0010/R0220 of template S.02.01. when method 1 as defined in Article 230 of Directive 2009/138/EC is used exclusively. When method 1 is used in combination with method 2 as defined in Article 233 of Directive 2009/138/EC or method 2 is used exclusively the ratio needs to be adjusted in order to capture the items of all entities included in the scope of template S.06.02. All contracts that are on the balance sheet or off balance sheet shall be reported. The information shall include all contracts in the reporting period regardless of whether they were open or closed at the reporting date. For contracts which are part of a roll over strategy, where they substantially are the same transaction, only open positions shall be reported. A repurchase agreement (repo) is defined as the sale of securities together with an agreement for the seller to buy back the securities at a later date. Securities lending is defined as the lending of securities by one party to another, which requires that the borrower provides the lender with collateral. Items shall be reported with positive values unless otherwise stated in the respective instructions. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. Each repo and securities lending contract shall be reported in as many rows as needed to provide the information requested. If for one item one option fits one part of the instrument being reported and a different option fits the other part then the contract needs to be unbundled unless is stated otherwise in the instructions. The template is applicable for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. Where method 1 is used exclusively, the reporting shall reflect the consolidated position of the repos and securities lending contracts net of intra group transactions held within the scope of group supervision. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The repurchase agreements and securities lending contracts held directly (i.e. not on a look through basis) by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The repurchase agreements and securities lending contracts held directly (i.e. not on a look through basis) by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The repurchase agreements and securities lending contracts held by other related undertakings shall not be included. Where method 2 is used exclusively, the reporting shall include the detailed list of the repos and securities lending contracts held by the participating undertakings, the insurance holding companies or mixed financial holding companies and its subsidiaries, regardless of the proportional share used. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The repurchase agreements and securities lending contracts held directly (i.e. not on a look through basis) by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The repurchase agreements and securities lending contracts held directly (i.e. not on a look through basis) by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item;  The repurchase agreements and securities lending contracts held by other related undertakings shall not be included. Where a combination of methods 1 and 2 is used, one part of the reporting shall reflect the consolidated position of the repos and securities lending contracts, net of intra group transactions, held within the scope of group supervision which must be reported and the other part of the reporting shall include the detailed list of the repos and securities lending contracts held by the participating undertakings, the insurance holding companies or mixed financial holding companies and its subsidiaries, regardless of the proportional share used. The first part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The repurchase agreements and securities lending contracts held directly (i.e. not on a look through basis) by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The repurchase agreements and securities lending contracts held directly (i.e. not on a look through basis) by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The repurchase agreements and securities lending contracts held by other related undertakings shall not be included. The second part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The repurchase agreements and securities lending contracts held directly (i.e. not on a look through basis) by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies under method 2 shall be reported item by item;  The repurchase agreements and securities lending contracts held directly (i.e. not on a look through basis)by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries under method 2 (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item;  The repurchase agreements and securities lending contracts held by other related undertakings under method 2 shall not be included. ITEM INSTRUCTIONS C0010 Legal name of the undertaking Identify the legal name of the undertaking within the scope of group supervision that holds the repo and securities lending. This item shall be filled in only when it relates to the repos and securities lending contracts held by participating undertakings, insurance holding companies or mixed financial holding companies and subsidiaries under deduction and aggregation method. C0020 Identification code of the undertaking Identification code by this order of priority if existent:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Portfolio Distinction between life, non life, shareholder's funds, general (no split) and ring fenced funds. One of the options in the following closed list shall be used: 1  Life 2  Non life: 3  Ring fenced funds 4  Other internal fund 5  Shareholders' funds 6  General The split is not mandatory, except for identifying ring fenced funds, but shall be reported if the undertaking uses it internally. When an undertaking does not apply a split general must be used. For assets held off balance sheet this item shall not be reported. C0050 Fund number Applicable to assets held in ring fenced funds or other internal funds (defined according to national markets). Number which is attributed by the undertaking, corresponding to the unique number assigned to each fund. This number has to be consistent over time and shall be used to identify the funds in other templates. It shall not be re used for a different fund. C0060 Asset category Identify the asset categories of the underlying asset lent/provided as part of a securities lending transactions or repurchase agreements). Use the categories defined in Annex IV  Assets Categories of this Regulation. C0070 Counterparty Name Name of the counterparty of the contract. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. C0080 Counterparty code Identification code of the counterparty using the Legal Entity Identifier (LEI) if available. If none is available, this item shall not be reported. C0090 Type of counterparty code Identification of the code used for the Counterparty Code item. One of the options in the following closed list shall be used: 1  LEI 9  None C0100 Counterparty asset category Identify the most significant asset category borrowed/received as part of a securities lending transactions or repurchase agreements. Use the asset categories defined in Annex IV  Assets Categories of this Regulation. C0110 Asset held in unit linked and index linked contracts Identify if the underlying asset identified in C0060 is held by unit linked and index linked contracts. One of the options in the following closed list shall be used: 1  Unit linked or index linked 2  Neither unit linked nor index linked C0120 Position in the contract Identify whether the undertaking is a buyer or seller in the repo or a lender or borrower in the securities lending. One of the options in the following closed list shall be used: 1  Buyer in a repo 2  Seller in a repo 3  Lender in a securities lending 4  Borrower in a securities lending C0130 Near leg amount Represents the following amounts:  Buyer in a repo: amount received at the contract inception  Seller in a repo: amount ceded at the contract inception  Lender in a securities lending: amount received as guarantee at the contract inception  Borrower in a securities lending: amount or market value of the securities received at the contract inception C0140 Far leg amount This item is only applicable for repos and represents the following amounts:  Buyer in a repo: amount ceded at the contract maturity  Seller in a repo: amount received at the contract maturity C0150 Start date Identify the ISO 8601 (yyyy mm dd) code of the contract start date. The contract start date refers to the date when obligations under the contract come into effect. C0160 Maturity date Identify the ISO 8601 (yyyy mm dd) code of the contract closing date. Even if the contract is on an open call basis, there is usually a date when the contract expires. In these cases this date must be reported, if no call occurs before. An agreement is considered closed when it has matured, a call occurs or the agreement is cancelled. For contracts with no defined maturity date report 9999 12 31. C0170 Solvency II Value This item is only applicable for contracts that are still open at the reporting date. Value of the repo or securities lending contract, following Article 75 of Directive 2009/138/EC rules for valuation of contracts. This value can be positive, negative or zero. S.11.01  Assets held as collateral General comments: This section relates to annual submission of information for groups. This template contains an item by item list of off balance sheet assets held as collateral for covering balance sheet. It consists of detailed information from the perspective of the assets held as collateral and not from the perspective of the collateral arrangement. If there is a pool of collaterals or a collateral arrangement comprising multiple assets, as many rows as the assets in the pool or arrangement shall be reported. This template comprises two tables: Information on positions held and Information on assets. On the table Information on positions held, each asset held as collateral shall be reported separately in as many rows as needed in order to properly fill in all variables requested in that table. If for the same asset two values can be attributed to one variable, then this asset needs to be reported in more than one line. On the table Information on assets, each asset held as collateral shall be reported separately, with one row for each asset, filling in all variables requested in that table. All items except items Type of asset for which the collateral is held (C0140), Name of the counterparty pledging the collateral (C0060) and Name of the group of the counterparty pledging the collateral (C0070) relate to information on the assets held as collateral. Item C0140 relates to the asset on the balance sheet for which the collateral is held while items C0060 and C0070 relate to the counterparty pledging the collateral. The asset categories referred to in this template are the ones defined in Annex IV  Assets Categories of this Regulation and references to CIC codes refer to Annex VI  CIC table of this Regulation. The template is applicable for method 1 (Accounting consolidation based method), method 2 (Deduction and aggregation method) and a combination of methods 1 and 2. Where method 1 is used exclusively, the reporting shall reflect the consolidated position of the assets held as collateral within the scope of group supervision net of intra group transactions. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The assets held directly by the undertaking (i.e. not on a look through basis) as collateral by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The assets held directly by the undertaking (i.e. not on a look through basis) as collateral by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) in of Delegated Regulation (EU) 2015/35 shall be reported item by item;  The assets held as collateral by other related undertakings shall not be included. Where method 2 is used exclusively, the reporting shall include the detailed list of the assets held as collateral by the participating undertakings, the insurance holding companies and subsidiaries, regardless of the proportional share used. The reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The assets held directly by the undertaking (i.e. not on a look through basis) as collateral by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The assets held directly by the undertaking (i.e. not on a look through basis) as collateral by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item by undertaking;  The assets held as collateral by other related undertakings shall not be included. Where a combination of methods 1 and 2 is used, one part of the reporting shall reflect the consolidated position of the assets held as collateral within the scope of group supervision, net of intra group transactions, which must be reported and the other part of the reporting shall include the detailed list of the assets held as collateral by the participating undertakings, the insurance holding companies or mixed financial holding companies and subsidiaries, regardless of the proportional share used. The first part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall not be reported;  The assets held directly by the undertaking (i.e. not on a look through basis) as collateral by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies shall be reported item by item;  The assets held directly by the undertaking (i.e. not on a look through basis) as collateral by undertakings consolidated in accordance with Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35 shall be reported item by item by undertaking;  The assets held as collateral by other related undertakings shall not be included. The second part of the reporting shall be made as follows:  Item Legal name of the undertaking  C0010 and Identification code of the undertaking  C0020 shall be reported;  The assets held directly by the undertaking (i.e. not on a look through basis) as collateral by participating insurance and reinsurance undertakings or insurance holding companies or mixed financial holding companies under method 2 shall be reported item by item;  The assets held directly by the undertaking (i.e. not on a look through basis) as collateral by insurance and reinsurance undertakings, insurance holding companies, ancillary services undertakings and special purpose vehicle which are subsidiaries under method 2 (European Economic Area, equivalent non European Economic Area and non equivalent non European Economic Area) shall be reported item by item by undertaking;  The assets held as collateral by other related undertakings under method 2 shall not be included. ITEM INSTRUCTIONS Information on positions held C0010 Legal name of the undertaking Identify the legal name of the undertaking within the scope of group supervision that holds the asset as collateral. This item shall be filled in only when it relates to assets held as collateral by participating undertakings, insurance holding companies, mixed financial holding companies and subsidiaries under deduction and aggregation method. C0020 Identification code of the undertaking Identification code by this order of priority if existent:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code + EUR C0050 Asset ID Code Type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code + currency: 9/1. C0060 Name of the counterparty pledging the collateral The name of the counterpart that is pledging the collateral. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. When the assets on the balance sheet for which the collateral is held are loans on policies, Policyholder shall be reported. C0070 Name of the group of the counterparty pledging the collateral Identify the economic group of the counterpart pledging the collateral. When available, this item corresponds to the entity name in the LEI database. When this is not available corresponds to the legal name. This item is not applicable when the assets on the balance sheet for which the collateral is held are loans on policies. C0080 Country of custody ISO 3166 1 alpha 2 code of the country where undertaking assets are held in custody. For identifying international custodians, such as Euroclear, the country of custody will be the one corresponding to the legal establishment where the custody service was contractually defined. In case of the same asset being held in custody in more than one country, each asset shall be reported separately in as many rows as needed in order to properly identify all countries of custody. This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 71, CIC 75 and for CIC 95  Plant and equipment (for own use) for the same reason. Regarding CIC Category 9, excluding CIC 95  Plant and equipment (for own use), the issuer country is assessed by the address of the property. C0090 Quantity Number of assets, for all assets if relevant. This item shall not be reported if item Par amount (C0100) is reported. C0100 Par amount Amount outstanding measured at par amount, for all assets where this item is relevant, and at nominal amount for CIC = 72, 73, 74, 75 and 79 if applicable. This item shall not be reported if item Quantity (C0090) is reported. C0110 Valuation method Identify the valuation method used when valuing assets. One of the options in the following closed list shall be used: 1  quoted market price in active markets for the same assets 2  quoted market price in active markets for similar assets 3  alternative valuation methods: 4  adjusted equity methods (applicable for the valuation of participations) 5  IFRS equity methods (applicable for the valuation of participations 6  Market valuation according to Article 9(4) of Delegated Regulation (EU) 2015/35 C0120 Total amount Value calculated as defined by Article 75 of the Directive 2009/138/EC. The following shall be considered:  Corresponds to the multiplication of Par amount by Unit percentage of par amount Solvency II price plus Accrued interest, for assets where the first two items are relevant;  Corresponds to the multiplication of Quantity by Unit Solvency II price, for assets where these two items are relevant;  For assets classifiable under asset categories 7, 8 and 9, this shall indicate the Solvency II value of the asset. C0130 Accrued interest Quantify the amount of accrued interest after the last coupon date for interest bearing securities. Note that this value is also part of item Total amount. C0140 Type of asset for which the collateral is held Identify the type of asset for which the collateral is held. One of the options in the following closed list shall be used: 1  Government bonds 2  Corporate bonds 3  Equities 4  Collective Investment Undertakings 5  Structured notes 6  Collateralised securities 7  Cash and deposits 8  Mortgages and loans 9  Properties 0  Other investments (including receivables) X  Derivatives ITEM INSTRUCTIONS Information on assets C0040 Asset ID Code Asset ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies, it is necessary to specify the Asset ID code and the ISO 4217 alphabetic code of the currency, as in the following example: code+EUR C0050 Asset ID Code Type Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO/6166 for ISIN 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking When the same Asset ID Code needs to be reported for one asset that is issued in 2 or more different currencies and the code in C0040 is defined by Asset ID code and the ISO 4217 alphabetic code of the currency, the Asset ID Code Type shall refer to option 9 and the option of the original Asset ID Code, as in the following example for which the code reported was ISIN code + currency: 9/1. C0150 Item Title Identify the reported item by filling the name of the asset (or the address in case of property), with the detail settled by the undertaking. The following shall be considered:  Regarding CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons, this item shall contain Loans to AMSB members or Loans to other natural persons, according to its nature, as those assets are not required to be individualised. Loans to other than natural persons shall be reported line by line.  This item is not applicable for CIC 95  Plant and equipment (for own use) as those assets are not required to be individualised, CIC 71 and CIC 75.  When the collateral comprises insurance policies (regarding loans collateralised by insurance policies) those policies don't need to be individualised and this item is not applicable. C0160 Issuer Name Name of the issuer, defined as entity that issues assets to investors,, representing part of its capital, part of its debt, derivatives, etc. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer name is the name of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer name is the name of the depositary entity  Regarding CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons, this item shall contain Loans to AMSB members or Loans to other natural persons, according to its nature, as those assets are not required to be individualised;  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower; This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0170 Issuer Code Identification code of the issuer code using the Legal Entity Identifier (LEI) if available. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer code is the code of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer code is the code of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property; This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. C0180 Type of issuer code Identification of the code used for the Issuer Code item. One of the options in the following closed list shall be used: 1  LEI 9  None This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0190 Issuer Sector Identify the economic sector of issuer based on the latest version of NACE code (as published in an EC Regulation). The letter reference of the NACE code identifying the Section shall be used as a minimum for identifying sectors (e.g. A or A111 would be acceptable) except for the NACE relating to Financial and Insurance activities, for which the letter identifying the Section followed by the 4 digits code for the class shall be used (e.g. K6411). The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer sector is the sector of the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer sector is the sector of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property;  This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. C0200 Issuer Group Name Name of issuer's ultimate parent entity. When available, this item corresponds to the entity name in the LEI database. When not available, corresponds to the legal name. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the group relation relates to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the group relation relates to the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the group relation relates to the borrower;  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons) This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0210 Issuer Group Code Issuer group identification code using the Legal Entity Identifier (LEI) if available. If none is available this item shall not be reported. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the group relation relates to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the group relation relates to the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the group relation relates to the borrower;  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons) This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0220 Type of issuer group code Identification of the code used for the Issuer Group Code item. One of the options in the following closed list shall be used: 1  LEI 9  None This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property. C0230 Issuer Country ISO 3166 1 alpha 2 code of the country of localisation of the issuer. The localisation of the issuer is assessed by the address of the entity issuing the asset. The following shall be considered:  Regarding CIC category 4  Collective Investments Undertakings, the issuer country is the country is relative to the fund manager;  Regarding CIC category 7  Cash and deposits (excluding CIC 71 and CIC 75), the issuer country is the country of the depositary entity  Regarding CIC 8  Mortgages and Loans, other than mortgage and loans to natural persons the information shall relate to the borrower;  This item is not applicable for CIC 71, CIC 75 and CIC category 9  Property; This item is not applicable to CIC category 8  Mortgages and Loans, when relating to mortgage and loans to natural persons. One of the options shall be used:  ISO 3166 1 alpha 2 code  XA: Supranational issuers  EU: European Union Institutions C0240 Currency Identify the ISO 4217 alphabetic code of the currency of the issue. The following shall be considered:  This item is not applicable for CIC category 8  Mortgages and Loans (for mortgages and loans to natural persons, as those assets are not required to be individualised), CIC 75 and for CIC 95  Plant and equipment (for own use) for the same reason.  Regarding CIC Category 9, excluding CIC 95  Plant and equipment (for own use), the currency corresponds to the currency in which the investment was made. C0250 CIC Complementary Identification Code used to classify assets, as set out in Annex VI  CIC table of this Regulation. When classifying an asset using the CIC table, undertakings shall take into consideration the most representative risk to which the asset is exposed to. C0260 Unit price Unit price of the asset, if relevant. This item shall not be reported if item Unit percentage of par amount Solvency II price (C0270) is reported. C0270 Unit percentage of par amount Solvency II price Amount in percentage of par value, clean price without accrued interest, for the asset, if relevant. This item shall not be reported if item Unit price (C0260) is reported. C0280 Maturity date Only applicable for CIC categories 1, 2, 5, 6 and 8, and CIC 74 and CIC 79. Identify the ISO 8601 (yyyy mm dd) code of the maturity date. Corresponds always to the maturity date, even for callable securities. The following shall be considered:  For perpetual securities use 9999 12 31  For CIC category 8, regarding loans and mortgages to individuals, the weighted (based on the loan amount) remaining maturity is to be reported. S.15.01  Description of the guarantees of variable annuities General comments: This section relates to annual submission of information for groups. This template shall only be reported by groups in relation to the direct business and only for those entities outside the EEA that have variable annuities portfolios. Variable annuities are unit linked life insurance contracts with investment guarantees which, in exchange for single or regular premiums, allow the policyholder to benefit from the upside of the unit but be partially or totally protected when the unit loses value. If Variable Annuities policies are split between two insurance undertakings, for instance a life company and a non life company for the variable annuities guarantee, the company with the guarantee shall report this template. Only one row per product shall be reported. ITEM INSTRUCTIONS C0010 Legal name of the undertaking Identify the legal name of non EEA undertaking selling the product. C0020 Identification code of the undertaking Identification code by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code: Identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Product ID code Internal product ID code used by the undertaking for the product. If a code is already in use or is attributed by the competent authority for supervisory purposes that code shall be used. The ID code shall be consistent over time). C0050 Product denomination Commercial name of product (undertaking specific) C0060 Description of the product General qualitative description of the product. If a product code is attributed by the competent authority for supervisory purposes, the description of product type for that code shall be used. C0070 Initial date of guarantee The ISO 8601 (yyyy mm dd) code of the initial date of the cover. C0080 Final date of guarantee The ISO 8601 (yyyy mm dd) code of the final date of the cover. C0090 Type of guarantee The following closed list shall be used: 1  Guaranteed minimum death benefit 2  Guaranteed minimum accumulation benefit 3  Guaranteed minimum income benefit 4  Guaranteed minimum withdrawal benefits 9  Other C0100 Guaranteed level Indicate the level of the guaranteed benefit in percentage (as a decimal). C0110 Description of the guarantee General description of the guarantees. This shall include at least the capital accumulation mechanisms (e.g. roll up, ratchet, step up, reset), its frequency (infra annual, annual, x yearly), the base for computation of guaranteed levels (e.g. premium paid, premium paid net of expenses and/or withdrawals and/or paid ups, premium increased by the capital accumulation mechanism), the guaranteed conversion factor, other general information about how the guarantee works. S.15.02  Hedging of guarantees of variable annuities General comments: This section relates to annual submission of information for groups. This template shall only be reported by groups in relation to the direct business and only for those entities outside the EEA that have variable annuities portfolios. Variable annuities are unit linked life insurance contracts with investment guarantees which, in exchange for single or regular premiums, allow the policyholder to benefit from the upside of the unit but be partially or totally protected when the unit loses value. If Variable Annuities policies are split between two insurance undertakings, for instance a life company and a non life company for the Variable Annuities guarantee, the company with the guarantee shall report this template. Only one row per product shall be reported. ITEM INSTRUCTIONS C0010 Legal name of the undertaking Identify the legal name of non EEA undertaking selling the product. C0020 Identification code of the undertaking Identification code by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code: Identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Product ID code Internal product ID code used by the undertaking for the product. If a code is already in use or is attributed by the competent authority for supervisory purposes that code shall be used. The ID code shall be consistent over time. C0050 Product denomination Commercial name of product (undertaking specific) C0060 Type of hedging The following closed list shall be used: 1  No hedging 2  Dynamic hedging 3  Static hedging 4  Ad hoc hedging Dynamic hedging is frequently rebalanced; static hedging is made of standard derivatives but not frequently rebalanced; ad hoc hedging is made of financial products structured for the specific purpose of hedging those liabilities. C0070 Delta hedged The following closed list shall be used: 1  Delta hedged 2  Delta not hedged 3  Delta partially hedged 4  Guarantee not sensitive to delta. Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0080 Rho hedged The following closed list shall be used: 1  Rho hedged 2  Rho not hedged 3  Rho partially hedged 4  Guarantee not sensitive to rho. Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0090 Gamma hedged The following closed list shall be used: 1  Gamma hedged 2  Gamma not hedged 3  Gamma partially hedged 4  Guarantee not sensitive to gamma Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0100 Vega hedged The following closed list shall be used: 1  Vega hedged 2  Vega not hedged 3  Vega partially hedged 4  Guarantee not sensitive to vega Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0110 FX hedged The following closed list shall be used: 1  FX hedged 2  FX not hedged 3  FX partially hedged 4  Guarantee not sensitive to FX Partial means that the strategy is not intended to cover the whole risk. Not sensitive is to be selected if the guarantee sold is deemed independent from the risk factor. C0120 Other hedged risks If other risks are hedged specify their names C0130 Economic result without hedging The economic result that the guarantee of the policies has generated during the reporting year if there is no hedging strategy in place, or would have generated without it if there is one in place. It shall be equal to: + written premium/fees for the guarantee, minus  expenses incurred to the guarantee, minus  claims due to the guarantee, minus  variation of guarantee technical provisions. C0140 Economic result with hedging The economic result that the guarantee of the policies has generated during the reporting year considering the result of the hedging strategy. Where hedging is performed for a portfolio of products, for instance in cases where hedge instruments may not be allocated to specific products, the undertaking shall allocate the effect of hedging to the different products using the weight of each product in the Economic result without hedging (C0110). S.22.01  Impact of long term guarantees measures and transitionals General comments: This section relates to annual submission of information for groups. This template is relevant when at least one long term guarantee measure or transitional is used by any undertaking within the scope of group supervision. This template shall reflect the impact on the financial positions when no transitional is used and each LTG measures or transitional is set to zero. For that purpose, a step by step approach should be followed taking out each transitional and LTG measure one by one and without recalculating the impact of the remaining measures after each step. The impacts need to be reported positive if they increase the amount of the item being reported and negative if they decrease the amount of the item (e.g. if amount of SCR increases or if amount of Own Funds increases then positive values shall be reported). The amounts reported in this template shall be net of Intra Group Transactions. ITEM INSTRUCTIONS C0010/R0010 Amount with LTG measures and transitionals  Technical Provisions Total amount of technical provisions including long term guarantee measures and transitional measures C0020/R0010 Without transitional on technical provisions  Technical Provisions Total amount of technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping adjustments due to the volatility adjustment and the matching adjustment. C0030/R0010 Impact of transitional on technical provisions  Technical provisions Amount of the adjustment to the technical provisions due to the application of the transitional deduction to technical provisions. It shall be the difference between the technical provisions without transitional deduction to technical provisions and the technical provisions with LTG and transitional measures. C0040/R0010 Without transitional on interest rate  Technical Provisions Total amount of technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping adjustments due to the volatility adjustment and the matching adjustment. C0050/R0010 Impact of transitional on interest rate  Technical provisions Amount of the adjustment to the technical provisions due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the technical provisions with LTG and transitional measures. C0060/R0010 Without volatility adjustment and without other transitional measures  Technical Provisions Total amount of technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping adjustments due to the matching adjustment, if any. C0070/R0010 Impact of volatility adjustment set to zero  Technical provisions Amount of the adjustment to the technical provisions due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the technical provisions without volatility adjustment and without other transitional measures and the maximum between the technical provisions reported under C0010, C0020 and C0040. C0080/R0010 Without matching adjustment and without all the others  Technical Provisions Total amount of technical provisions without any LTG measure. C0090/R0010 Impact of matching adjustment set to zero  Technical Provisions Amount of the adjustment to the technical provisions due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the technical provisions without matching adjustment and without all the other transitional measures and the maximum between the technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0010 Impact of all LTG measures and transitionals  Technical Provisions Amount of the adjustment to the technical provisions due to the application of the LTG measures and transitionals. C0010/R0020 Amount with LTG measures and transitionals  Basic own funds Total amount of basic own funds calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0020 Without transitional on technical provisions  Basic own funds Total amount of basic own funds calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0020 Impact of transitional on technical provisions  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the transitional deduction to technical provisions. It shall be the difference between the basic own funds calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0020 Without transitional on interest rate  Basic own funds Total amount of basic own funds calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0020 Impact of transitional on interest rate  Basic own funds Amount of the adjustment to the basic own funds due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the basic own funds calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0020 Without volatility adjustment and without other transitional measures  Basic own funds Total amount of basic own funds calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0020 Impact of volatility adjustment set to zero  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the basic own funds considering technical provisions reported under C0010, C0020 and C0040. C0080/R0020 Without matching adjustment and without all the others  Basic own funds Total amount of basic own funds calculated considering technical provisions without any LTG measure. C0090/R0020 Impact of matching adjustment set to zero  Basic own funds Amount of the adjustment to the basic own funds due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the basic own funds considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0020 Impact of all LTG measures and transitionals  Basic own funds Amount of the adjustment to the basic own funds due to the application of the LTG measures and transitionals. C0010/R0030 Amount with LTG measures and transitionals  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0030 Without transitional on technical provisions  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0030 Impact of transitional on technical provisions  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the transitional deduction to technical provisions. It shall be the difference between the excess of assets over liabilities calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0030 Without transitional on interest rate  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0030 Impact of transitional on interest rate  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the excess of assets over liabilities calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0030 Without volatility adjustment and without other transitional measures  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0030 Impact of volatility adjustment set to zero  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the excess of assets over liabilities considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the excess of assets over liabilities considering technical provisions reported under C0010, C0020 and C0040. C0080/R0030 Without matching adjustment and without all the others  Basic own funds  Excess of assets over liabilities Total amount of excess of assets over liabilities calculated considering Technical provisions without any LTG measure. C0090/R0030 Impact of matching adjustment set to zero  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the excess of assets over liabilities considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the excess of assets over liabilities considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0030 Impact of all LTG measures and transitionals  Basic own funds  Excess of assets over liabilities Amount of the adjustment to the excess of assets over liabilities due to the application of the LTG measures and transitionals. C0010/R0040 Amount with LTG measures and transitionals  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0040 Without transitional on technical provisions  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0040 Impact of transitional on technical provisions  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the transitional deduction to technical provisions. It shall be the difference between the restricted own funds due to ring fencing calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0040 Without transitional on interest rate  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0040 Impact of transitional on interest rate  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the restricted own funds due to ring fencing calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0040 Without volatility adjustment and without other transitional measures  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0040 Impact of volatility adjustment set to zero  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the restricted own funds due to ring fencing considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the restricted own funds due to ring fencing considering technical provisions reported under C0010, C0020 and C0040. C0080/R0040 Without matching adjustment and without all the others  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Total amount of restricted own funds due to ring fencing calculated considering technical provisions without any LTG measure. C0090/R0040 Impact of matching adjustment set to zero  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the restricted own funds due to ring fencing considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the restricted own funds due to ring fencing considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0040 Impact of all LTG measures and transitionals  Basic own funds  Restricted own funds due to ring fencing and matching portfolio Amount of the adjustment to the restricted own funds due to ring fencing due to the application of the LTG measures and transitionals. C0010/R0050 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0050 Without transitional on technical provisions  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0050 Impact of transitional on technical provisions  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0050 Without transitional on interest rate  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0050 Impact of transitional on interest rate  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0050 Without volatility adjustment and without other transitional measures  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0050 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR considering technical provisions reported under C0010, C0020 and C0040. C0080/R0050 Without matching adjustment and without all the others  Eligible own funds to meet SCR Total amount of eligible own funds to meet SCR calculated considering technical provisions without any LTG measure. C0090/R0050 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0050 Impact of all LTG measures and transitionals  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the LTG measures and transitionals. C0010/R0060 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0060 Without transitional on technical provisions  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0060 Impact of transitional on technical provisions  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR Tier 1 calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0060 Without transitional on interest rate  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0060 Impact of transitional on interest rate  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR Tier 1 calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0060 Without volatility adjustment and without other transitional measures  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0060 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 1 considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR Tier 1 considering technical provisions reported under C0010, C0020 and C0040. C0080/R0060 Without matching adjustment and without all the others  Eligible own funds to meet SCR Tier 1 Total amount of eligible own funds to meet SCR Tier 1 calculated considering technical provisions without any LTG measure. C0090/R0060 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 1 calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR Tier 1 considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0060 Impact of all LTG measures and transitionals  Eligible own funds to meet SCR Tier 1 Amount of the adjustment to the eligible own funds to meet SCR Tier 1 due to the application of the LTG measures and transitionals. C0010/R0070 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0070 Without transitional on technical provisions  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0070 Impact of transitional on technical provisions  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR Tier 2 calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0070 Without transitional on interest rate  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0070 Impact of transitional on interest rate  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR Tier 2 calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0070 Without volatility adjustment and without other transitional measures  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0070 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 2 considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR Tier 2 considering technical provisions reported under C0010, C0020 and C0040. C0080/R0070 Without matching adjustment and without all the others  Eligible own funds to meet SCR Tier 2 Total amount of eligible own funds to meet SCR Tier 2 calculated considering technical provisions without any LTG measure. C0090/R0070 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 2 calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR Tier 2 considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0070 Impact of all LTG measures and transitionals  Eligible own funds to meet SCR Tier 2 Amount of the adjustment to the eligible own funds to meet SCR Tier 2 due to the application of the LTG measures and transitionals. C0010/R0080 Amount with LTG measures and transitionals  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures. C0020/R0080 Without transitional on technical provisions  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0080 Impact of transitional on technical provisions  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the transitional deduction to technical provisions. It shall be the difference between the eligible own funds to meet SCR Tier 3 calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0080 Without transitional on interest rate  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0080 Impact of transitional on interest rate  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR Tier 3 calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0080 Without volatility adjustment and without other transitional measures  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0080 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 3 considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the eligible own funds to meet SCR Tier 3 considering technical provisions reported under C0010, C0020 and C0040. C0080/R0080 Without matching adjustment and without all the others  Eligible own funds to meet SCR Tier 3 Total amount of eligible own funds to meet SCR Tier 3 calculated considering technical provisions without any LTG measure. C0090/R0080 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR Tier 3 calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the eligible own funds to meet SCR Tier 3 considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0080 Impact of all LTG measures and transitionals  Eligible own funds to meet SCR Tier 3 Amount of the adjustment to the eligible own funds to meet SCR Tier 3 due to the application of the LTG measures and transitionals. C0010/R0090 Amount with LTG measures and transitionals  SCR Total amount of SCR calculated considering technical provisions including the adjustments due to the long term guarantee measures and transitional measures C0020/R0090 Without transitional on technical provisions  SCR Total amount of SCR calculated considering technical provisions without the adjustment due to the transitional deduction to technical provisions, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0030/R0090 Impact of transitional on technical provisions  SCR Amount of the adjustment to the SCR due to the application of the transitional deduction to technical provisions. It shall be the difference between the SCR calculated considering technical provisions without transitional deduction to technical provisions and considering technical provisions with LTG and transitional measures. C0040/R0090 Without transitional on interest rate  SCR Total amount of SCR calculated considering technical provisions without the adjustment due to the transitional adjustment to the relevant risk-free interest rate term structure, but keeping the adjustments due to the volatility adjustment and the matching adjustment. C0050/R0090 Impact of transitional on interest rate  SCR Amount of the adjustment to the SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the SCR calculated considering technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and considering technical provisions with LTG and transitional measures. C0060/R0090 Without volatility adjustment and without other transitional measures  SCR Total amount of SCR calculated considering Technical provisions without the adjustments due to the transitional deduction to technical provisions, the transitional adjustment to the relevant risk-free interest rate term structure and the volatility adjustment, but keeping the adjustments due to the matching adjustment. C0070/R0090 Impact of volatility adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the SCR considering technical provisions without volatility adjustment and without other transitional measures and the maximum between the SCR considering technical provisions reported under C0010, C0020 and C0040. C0080/R0090 Without matching adjustment and without all the others  SCR Total amount of SCR calculated considering Technical provisions without any LTG measure. C0090/R0090 Impact of matching adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the maximum between the SCR considering technical provisions reported under C0010, C0020, C0040 and C0060. C0100/R0090 Impact of all LTG measures and transitionals  SCR Amount of the adjustment to the SCR due to the application of the LTG measures and transitionals. S.23.01  Own Funds General comments: This section relates to opening, quarterly and annual submission for groups. The template is applicable under all three calculation methods for group solvency capital requirement. Since most of the items are applicable to the part of the group that is covered by method 1, the items applicable when Deduction and Aggregation is used, exclusively or in combination with method 1, are clearly identified in the instructions. ITEM INSTRUCTIONS Basic own funds before deduction for participations in other financial sector R0010/C0010 Ordinary share capital (gross of own shares)  total This is the total ordinary share capital, both held directly and indirectly (before deduction of own shares). This is the total ordinary share capital of the group that fully satisfies the criteria for Tier 1 or Tier 2 items. Any ordinary share capital that does not fully satisfy the criteria shall be treated as preference shares capital and classified accordingly notwithstanding their description or designation. R0010/C0020 Ordinary share capital (gross of own shares)  tier 1 unrestricted This is the amount of paid up ordinary share capital that meets unrestricted Tier 1  criteria. R0010/C0040 Ordinary share capital (gross of own shares)  tier 2 This is the amount of called up ordinary share capital that meets the criteria for Tier 2. R0020/C0010 Non available called but not paid in ordinary share capital at group level  total This is the total amount of called but not paid in ordinary share capital which is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0020/C0020 Non available called but not paid in ordinary share capital at group level  tier 1 unrestricted This is the total amount of called but not paid in ordinary share capital which is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meets tier 1 unrestricted criteria. R0020/C0040 Non available called but not paid in ordinary share capital at group level tier 2 This is the amount of called but not paid in ordinary share capital which is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC which meets the criteria for Tier 2. R0030/C0010 Share premium account related to ordinary share capital  total The total share premium account related to ordinary share capital that fully satisfies the criteria for Tier 1 or Tier 2 items. R0030/C0020 Share premium account related to ordinary share capital  tier 1 unrestricted This is the amount of the share premium account related to ordinary shares that meets the criteria for Tier 1 unrestricted because it relates to ordinary share capital treated as unrestricted Tier 1. R0030/C0040 Share premium account related to ordinary share capital  tier 2 This is the amount of the share premium account related to ordinary shares that meets the criteria for Tier 2 because it relates to ordinary share capital treated as Tier 2. R0040/C0010 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  total The initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that fully satisfies the criteria for Tier 1 or Tier 2 items. R0040/C0020 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  tier 1 unrestricted This is the amount of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that meets the criteria for Tier 1 unrestricted. R0040/C0040 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  tier 2 This is the amount of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that meets Tier 2 criteria. R0050/C0010 Subordinated mutual member accounts  total This is the total amount of subordinated mutual member accounts that fully satisfy the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0050/C0030 Subordinated mutual member accounts  tier 1 restricted This is the amount of subordinated mutual member accounts that meet the criteria for Tier 1 restricted. R0050/C0040 Subordinated mutual member accounts  tier 2 This is the amount of subordinated mutual member accounts that meet the criteria for Tier 2. R0050/C0050 Subordinated mutual member accounts  tier 3 This is the amount of subordinated mutual member accounts that meet the criteria for Tier 3. R0060/C0010 Non available subordinated mutual member accounts at group level  total This is the total amount of subordinated mutual member accounts which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0060/C0030 Non available subordinated mutual member accounts at group level  tier 1 restricted This is the amount of subordinated mutual member accounts which are deemed non available as defined in Article 222(2) (5) of Directive 2009/138/EC that meet the criteria for Tier 1 restricted. R0060/C0040 Non available subordinated mutual member accounts at group level  tier 2 This is the amount of subordinated mutual member accounts which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0060/C0050 Non available subordinated mutual member accounts at group level  tier 3 This is the amount of subordinated mutual member accounts which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0070/C0010 Surplus funds  total This is the total amount of surplus funds that fall under Article 91 (2) of the Directive 2009/138/EC. R0070/C0020 Surplus funds  tier 1 unrestricted These are the surplus funds that fall under Article 91 (2) of the Directive 2009/138/EC and that meet the criteria for Tier 1 unrestricted items. R0080/C0010 Non available surplus funds at group level) total This is the total amount of surplus funds which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0080/C0020 Non available surplus funds at group level)  tier 1 unrestricted This is the amount of surplus funds that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 unrestricted items. R0090/C0010 Preference shares  total This is the total amount of preference shares issued that fully satisfy the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0090/C0030 Preference shares  tier 1 restricted This is the amount of the preference shares issued that meet the criteria for Tier 1 restricted. R0090/C0040 Preference shares  tier 2 This is the amount of the preference shares issued that meet the criteria for Tier 2. R0090/C0050 Preference shares  tier 3 This is the amount of the preference shares issued that meet the criteria for Tier 3. R0100/C0010 Non available preference shares at group level  total This is the total amount of preference shares which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0100/C0030 Non available preference shares at group level  tier 1 Restricted This is the amount of preference shares which are deemed non  available as defined in Article 222(2) (5) of the Directive 2009/138/EC and which meet the criteria for Tier 1 restricted items. R0100/C0040 Non available preference shares at group level  tier 2 This is the amount of preference shares which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC and which meet the criteria for Tier 2. R0100/C0050 Non available preference shares at group level  tier 3 This is the amount of preference shares which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC and which meet the criteria for Tier 3. R0110/C0010 Share premium account related to preference shares  total The total share premium account related to preference shares capital that fully satisfies the criteria for Tier 1 restricted, Tier 2 or Tier 3 items. R0110/C0030 Share premium account related to preference shares  tier 1 restricted This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 1 restricted items because it relates to preference shares treated as Tier 1 restricted items. R0110/C0040 Share premium account related to preference shares  tier 2 This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 2 because it relates to preference shares treated as Tier 2. R0110/C0050 Share premium account related to preference shares  tier 3 This is the amount of the share premium account that relates to preference shares that meets the criteria for Tier 3 because it relates to preference shares treated as Tier 3. R0120/C0010 Non available share premium account related to preference shares at group level  total This is the total amount of the share premium account relating to preference shares that is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0120/C0030 Non available share premium account related to preference shares at group level  tier 1 restricted This is the amount of the share premium account relating to preference shares that is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC and which meets the criteria for Tier 1 restricted items. R0120/C0040 Non available share premium account related to preference shares at group level  tier 2 This is the amount of the share premium account relating to preference shares that is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC and which meets the criteria for Tier 2. R0120/C0050 Non available share premium account related to preference shares at group level  tier 3 This is the amount of the share premium account relating to preference shares that is deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC and which meets the criteria for Tier 3. R0130/C0010 Reconciliation reserve  total The total reconciliation reserve represents reserves (e.g. retained earnings), net of adjustments (e.g. ring fenced funds). It results mainly from differences between accounting valuation and valuation according to Article 75 of Directive 2009/138/EC. R0130/C0020 Reconciliation  tier 1 unrestricted The reconciliation reserve represents reserves (e.g. retained earnings), net of adjustments (e.g. ring fenced funds). It results mainly from differences between accounting valuation and valuation according to Directive 2009/138/EC. R0140/C0010 Subordinated liabilities  total This is the total amount of subordinated liabilities. R0140/C0030 Subordinated liabilities  tier 1 restricted This is the amount of subordinated liabilities that meet the criteria for Tier 1 restricted items. R0140/C0040 Subordinated liabilities  tier 2 This is the amount of subordinated liabilities that meet the criteria for Tier 2. R0140/C0050 Subordinated liabilities  tier 3 This is the amount of subordinated liabilities that meet the criteria for Tier 3. R0150/C0010 Non available subordinated liabilities at group level  total This is the total amount of subordinated liabilities that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0150/C0030 Non available subordinated liabilities at group level  tier 1 restricted This is the amount of subordinate liabilities that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 restricted items. R0150/C0040 Non available subordinated liabilities at group level  tier 2 This is the amount of subordinated liabilities that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0150/C0050 Non available subordinated liabilities at group level  tier 3 This is the amount of subordinated liabilities that are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0160/C0010 An amount equal to the value of net deferred tax assets  total This is the total amount of net deferred tax assets. R0160/C0050 An amount equal to the value of net deferred tax assets  tier 3 This is the amount of net deferred tax assets that meet the tier 3 classification criteria. R0170/C0010 An amount equal to the value of net deferred tax assets non available at group level total This is the total amount of net deferred tax assets which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0170/C0050 An amount equal to the value of net deferred tax assets non available at group level Tier 3 This is the amount of net deferred tax assets which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0180/C0010 Other own fund items approved by the supervisory authority as basic own funds not specified above This is the total of basic own fund items not identified above and that received supervisory approval. R0180/C0020 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 1 unrestricted This is the amount of basic own fund items not identified above that meet Tier 1 unrestricted criteria and that received supervisory approval. R0180/C0030 Other own fund items approved by the supervisory authority as basic own funds not specified above  Tier 1 restricted This is the amount of basic own fund items not identified above which meet the criteria for Tier 1, restricted items and that received supervisory approval. R0180/C0040 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 2 This is the amount of basic own fund items not identified above that meet the criteria for Tier 2 and that received supervisory approval. R0180/C0050 Other own fund items approved by the supervisory authority as basic own funds not specified above  tier 3 This is the amount of basic own fund items not identified above that meet the criteria for Tier 3 and that received supervisory approval. R0190/C0010 Non available own funds related to other own funds items approved by supervisory authority  total This is the total amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available, as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0190/C0020 Non available own funds related to other own funds items approved by supervisory authority  tier 1 unrestricted items This is the amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 unrestricted items. R0190/C0030 Non available own funds related to other own funds items approved by supervisory authority  tier 1 restricted items This is the amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 restricted items. R0190/C0040 Non available own funds related to other own funds items approved by supervisory authority  tier 2 This is the amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0190/C0050 Non available own funds related to other own funds items approved by supervisory authority  tier 3 This is the amount of own fund items related to other items approved by supervisory authority as basic own funds not specified above which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0200/C0010 Minority interests at group level (if not reported as part of another own fund item)  total This is the total of minority interests in the group being reported upon. This row shall be reported if minority interests have not been already included in other items of basic own fund (BOF) (i.e. minority interests shall not be counted twice). R0200/C0020 Minority interests at group level (if not reported as part of another own fund item)  tier 1 unrestricted The amount of minority interests in the group being reported upon that meet the criteria for Tier 1 unrestricted items. R0200/C0030 Minority interests at group level (if not reported as part of another own fund item)  tier 1 restricted The amount of minority interests in the group being reported upon that meet the criteria for Tier 1 restricted items. R0200/C0040 Minority interests at group level (if not reported as part of another own fund item)  tier 2 The amount of minority interests in the group being reported upon that meet the criteria for Tier 2. R0200/C0050 Minority interests at group level (if not reported as part of another own fund item)  tier 3 The amount of minority interests in the group being reported upon that meet the criteria for Tier 3. R0210/C0010 Non available minority interests at group level  total This is the total amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0210/C0020 Non available minority interests at group level  tier 1 unrestricted This is the amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 unrestricted. R0210/C0030 Non available minority interests at group level  tier 1 restricted This is the amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 1 restricted. R0210/C0040 Non available minority interests at group level  tier 2 This is the amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0210/C0050 Non available minority interests at group level  tier 3 This is the amount of minority interests which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. Own funds from the financial statements that should not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220/C0010 Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds  total This is the total amount of own fund items from financial statements that are not represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds. These own fund items are either: i) items that appear in the lists of own fund items, but fail to meet the classification criteria or the transitional provisions; or ii) items intended to perform the role of own funds that are not on the list of own fund items and have not been approved by the supervisory authority, and do not appear on the balance sheet as liabilities. Subordinated liabilities which do not count as basic own funds shall not be reported here, but on the balance sheet (template S.02.01) as subordinated liabilities that do not count as basic own funds. Deductions R0230/C0010 Deductions for participations in other financial undertakings, including non regulated undertakings carrying out financial activities  total This is the total deduction for participations in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions, non regulated undertakings carrying out financial activities, including the participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC. Those participations are deducted from basic own funds and added back as own funds according to the relevant sectoral rules in the rows from R0410 to R0440, thereby facilitating the calculation of SCR ratios both excluding and including other financial sector entities. R0230/C0020 Deductions for participations in other financial undertakings, including non regulated undertakings carrying out financial activities  tier 1 unrestricted This is the deduction of the participations in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions, non regulated undertakings carrying out financial activities, including the participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC (to be showed separately in the row R0240). Those participations are deducted from basic own funds and added back as own funds according to the relevant sectoral rules in the rows from R0410 to R0440, thereby facilitating the calculation of SCR ratios both excluding and including other financial sector entities  tier 1 unrestricted items. R0230/C0030 Deductions for in other financial undertakings, including non regulated undertakings carrying out financial activities  tier 1 restricted This is the deduction of the participations in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions, non regulated undertakings carrying out financial activities, including the participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC. Those participations are deducted from basic own funds and added back as own funds according to the relevant sectoral rules in the rows from R0410 to R0440, thereby facilitating the calculation of SCR ratios both excluding and including other financial sector entities  tier 1 restricted items. R0230/C0040 Deductions for participations in other financial undertakings, including non regulated undertakings carrying out financial activities  tier 2 This is the deduction of the participations in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions, non regulated undertakings carrying out financial activities, including the participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC. Those participations are deducted from basic own funds and added back as own funds according to the relevant sectoral rules in the rows from R0410 to R0440, thereby facilitating the calculation of SCR ratios both excluding and including other financial sector entities  tier 2. R0240/C0010 whereof deducted according to art 228 of the Directive 2009/138/EC  total This is the total value of participations deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC, as part of the value reported in row R0230  total R0240/C0020 whereof deducted according to art 228 of the Directive 2009/138/EC  tier 1 unrestricted This is the value of participations that are deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC, as part of the value reported in row R0230  tier 1 unrestricted R0240/C0030 whereof deducted according to art 228 of the Directive 2009/138/EC  tier 1 restricted This is the value of participations deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC, as part of the value reported in row R0230  tier 1 restricted R0240/C0040 whereof deducted according to art 228 of the Directive 2009/138/EC  tier 2 This is the value of participations deducted according to Article 228, paragraph 2 of the Directive 2009/138/EC, as part of the value reported in row R0230  tier 2 R0250/C0010 Deductions for participations where there is non availability of information (Article 229)  total This is the total deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC. R0250/C0020 Deductions for participations where there is non availability of information (Article 229)  tier 1 unrestricted This is the deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC  tier 1 unrestricted. R0250/C0030 Deductions for participations where there is non availability of information (Article 229)  tier 1 restricted This is the deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC  tier 1 restricted. R0250/C0040 Deductions for participations where there is non availability of information (Article 229)  tier 2 This is the deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC, Tier 2. R0250/C0050 Deductions for participations where there is non availability of information (Article 229)  tier 3 This is the deduction of the participations in related undertakings when the information necessary for calculating the group solvency is not available, according to article 229 of the Directive 2009/138/EC, Tier 3. R0260/C0010 Deduction for participations included via deduction and aggregation (D&A) when the combination of methods is used  total This is the total deduction of the participations in related undertakings included with the Deduction and Aggregation when the combination of methods is used. R0260/C0020 Deduction for participations included with D&A when the combination of methods is used  tier 1 unrestricted This is the deduction of the participations in related undertakings included with the Deduction and Aggregation method when the combination of methods is used  tier 1 unrestricted. R0260/C0030 Deduction for participations included with D&A when the combination of methods is used  tier 1 restricted This is the deduction of the participations in related undertakings included with the Deduction and Aggregation when a combination of methods is used  tier 1 restricted. R0260/C0040 Deduction for participations included with D&A when the combination of methods is used  tier 2 This is the deduction of the participations in related undertakings included with the Deduction and Aggregation method when the combination of methods is used  tier 2. R0260/C0050 Deduction for participations included with D&A when combination of methods is used  tier 3 This is the deduction of the participations in related undertakings included with the Deduction and Aggregation method when the combination of methods is used  tier 3. R0270/C0010 Total of non available own fund items  total This is the total of non  available own fund items. R0270/C0020 Total of non available own fund items  tier 1 unrestricted This is the non  available own fund items in Tier 1 unrestricted items. R0270/C0030 Total of non available own fund items  tier 1 restricted This is the non available own fund items  tier 1 restricted items. R0270/C0040 Total of non available own fund items  tier 2 This is the non available own fund items  tier 2. R0270/C0050 Total of non available own fund items  tier 3 This is the non available own fund items  tier 3. R0280/C0010 Total deductions  total This is the total amount of deductions not included in the reconciliation reserves. R0280/C0020 Total deductions  tier 1 unrestricted This is the amount of deductions from tier 1 unrestricted not included in the reconciliation reserves. R0280/C0030 Total deductions  tier 1 restricted This is the amount of deductions from tier 1 restricted not included in the reconciliation reserves. R0280/C0040 Total deductions  tier 2 This is the amount of deductions from tier 2 not included in the reconciliation reserves. R0280/C0050 Total deductions  tier 3 This is the amount of deductions from tier 3 not included in the reconciliation reserves. Total basic own funds after deductions R0290/C0010 Total basic own funds after deductions This is the total amount of basic own fund items after deductions. R0290/C0020 Total basic own funds after deductions  tier 1 unrestricted This is the amount of basic own fund items after deductions that meet the criteria for Tier 1 unrestricted items. R0290/C0030 Total basic own funds after deductions  tier 1 restricted This is the amount of basic own fund items after adjustments that meet the criteria for Tier 1 restricted items. R0290/C0040 Total basic own funds after deductions  tier 2 This is the amount of basic own fund items after adjustments that meet the criteria for Tier 2. R0290/C0050 Total basic own funds after deductions  tier 3 This is the amount of basic own fund items after adjustments that meet the criteria for Tier 3. Ancillary own funds R0300/C0010 Unpaid and uncalled ordinary share capital callable on demand  total This is the total amount of issued ordinary share capital that has not been called up or paid up but that is callable on demand. R0300/C0040 Unpaid and uncalled ordinary share capital callable on demand  tier 2 This is the amount of issued ordinary share capital that has not been called up or paid up but that is callable on demand that meets the criteria for Tier 2. R0310/C0010 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual  type undertakings, callable on demand total This is the total amount of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that has not been called up or paid up but that is callable on demand. R0310/C0040 Unpaid and uncalled initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings, callable on demand  tier 2 This is the amount of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings that has not been called up or paid up but that is callable on demand that meets the criteria for Tier 2. R0320/C0010 Unpaid and uncalled preference shares callable on demand  total This is the total amount of preference shares that have not been called up or paid up but that are callable on demand. R0320/C0040 Unpaid and uncalled preference shares callable on demand  tier 2 This is the amount of preference shares that have not been called up or paid up but that are callable on demand that meet the criteria for Tier 2. R0320/C0050 Unpaid and uncalled preference shares callable on demand  tier 3 This is the amount of preference shares that have not been called up or paid up but that are callable on demand that meet the criteria for Tier 3 R0330/C0010 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  total This is the total amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand. R0330/C0040 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  tier 2 This is the amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand that meet the criteria for Tier 2. R0330/C0050 A legally binding commitment to subscribe and pay for subordinated liabilities on demand  tier 3 This is the amount of legally binding commitments to subscribe and pay for subordinated liabilities on demand that meet the criteria for Tier 3. R0340/C0010 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC  total This is the total amount of letters of credit and guarantees that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0340/C0040 Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC  tier 2 This is the amount of letters of credit and guarantees that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC that meet the criteria for Tier 2. R0350/C0010 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  total This is the total amount of letters of credit and guarantees that satisfy criteria for Tier 2 or Tier 3, other than those that are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0350/C0040 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  tier 2 This is the amount of letters of credit and guarantees that meet the criteria for Tier 2, other than those which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0350/C0050 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC  tier 3 This is the amount of letters of credit and guarantees that meet the criteria for Tier 3, other than those which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC. R0360/C0010 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC  total This is the total amount of any future claims which mutual or mutual type associations of ship owners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months. R0360/C0040 Supplementary members calls under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 2 This is the amount of any future claims which mutual or mutual type associations of ship owners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months. R0370/C0010 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC This is the total amount of any future claims which mutual or mutual type associations with variable contributions may have against their members by way of a call for supplementary contributions, within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Directive 2009/138/EC. R0370/C0040 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 2 This is the amount of any future claims which mutual or mutual type associations of with variable contributions may have against their members by way of a call for supplementary contributions within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0370/C0050 Supplementary members calls  other than under first subparagraph of Article 96(3) of the Directive 2009/138/EC  tier 3 This is the amount of any future claims which mutual or mutual type associations with variable contributions may have against their members by way of a call for supplementary contributions within the following 12 months, other than those described in the first subparagraph of article 96(3) of the Framework Directive 2009/138/EC that meet the criteria for Tier 3. R0380/C0010 Non available ancillary own funds at group level  total This is the total amount of ancillary own funds which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC. R0380/C0040 Non available ancillary own funds at group level  tier 2 This is the amount of ancillary own funds which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 2. R0380/C0050 Non available ancillary own funds at group level  tier 3 This is the amount of ancillary own funds which are deemed non available as defined in Article 222(2) (5) of the Directive 2009/138/EC that meet the criteria for Tier 3. R0390/C0010 Other ancillary own funds  total This is the total amount of other ancillary own funds. R0390/C0040 Other ancillary own funds  tier 2 This is the amount of other ancillary own funds that meet criteria for Tier 2. R0390/C0050 Other ancillary own funds  tier 3 This is the amount of other ancillary own funds that meet criteria for Tier 3. R0400/C0010 Total ancillary own funds This is the total amount of ancillary own fund items. R0400/C0040 Total ancillary own funds tier 2 This is the amount of ancillary own fund items that meet the criteria for Tier 2. R0400/C0050 Total ancillary own funds  tier 3 This is the amount of ancillary own fund items that meet the criteria for Tier 3. Own funds of other financial sectors The following items are applicable also in case of D&A and combination of methods R0410/C0010 Credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies  total Total of own funds in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies already net of any relevant Intragroup Transaction. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0410/C0020 Credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies  Tier 1 unrestricted Own funds in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies already net of any relevant Intragroup Transaction  tier 1 unrestricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0410/C0030 Credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies  Tier 1 restricted Own funds in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies already net of any relevant Intragroup Transaction  tier 1 restricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0410/C0040 Credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies  Tier 2 Own funds in credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies already net of any relevant Intragroup Transaction  tier 2. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0420/C0010 Institutions for occupational retirement provision  total Total of own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0420/C0020 Institutions for occupational retirement provision tier 1 unrestricted Own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction  tier 1 unrestricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC R0420/C0030 Institutions for occupational retirement provision tier 1 restricted Own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction  tier 1 restricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to Article 228, paragraph 2 of the Directive 2009/138/EC R0420/C0040 Institutions for occupational retirement provision tier 2 Own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction  tier 2. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC R0420/C0050 Institutions for occupational retirement provision tier 3 Own funds in institutions for occupational retirement provision, already net of any relevant Intragroup Transaction  tier 3. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to Article 228, paragraph 2 of the Directive 2009/138/EC R0430/C0010 Non regulated entities carrying out financial activities  total Total of own funds in non regulated entities carrying out financial activities, already net of any relevant Intragroup Transaction. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0430/C0020 Non regulated entities carrying out financial activities  tier 1 unrestricted Own funds in non regulated entities carrying out financial activities, already net of any relevant Intragroup Transaction  tier 1 unrestricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to Article 228, paragraph 2 of the Directive 2009/138/EC. R0430/C0030 Non regulated entities carrying out financial activities  tier 1 restricted Own funds in non regulated entities carrying out financial activities, already net of any relevant Intragroup Transaction  tier 1 restricted. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0430/C0040 Non regulated entities carrying out financial activities  tier 2 Own funds in non regulated entities carrying out financial activities, already net of any relevant Intragroup Transaction  tier 2. Those items should be also deducted of any non available own funds according to the relevant sectoral rules and deducted of own funds according to article 228, paragraph 2 of the Directive 2009/138/EC. R0440/C0010 Total own funds of other financial sectors  total Total of own funds in other financial sectors. The total own funds deducted in cell R0230/C0010 are brought back here after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. R0440/C0020 Total own funds of other financial sectors  tier 1 unrestricted Total of own funds in other financial sectors tier 1 unrestricted. The total own funds deducted in cell R0230/C0010 are brought back here after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. R0440/C0030 Total own funds of other financial sectors  tier 1 restricted Total of own funds in other financial sectors tier 1 restricted. The total own funds deducted in cell R0230/C0010 are brought back here after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. R0440/C0040 Total own funds of other financial sectors  tier 2 Total of own funds in other financial sectors tier 2. The total own funds deducted in cell R0230/C0010 are brought back here after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. Own funds when using the D&A, exclusively or in combination of method 1 R0450/C0010 Own funds aggregated when using the D&A and combination of method  Total  These are the total eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods; after the deduction of non available own funds at group level. R0450/C0020 Own funds aggregated when using the D&A and combination of method  Tier 1 unrestricted These are the eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods, classified as Tier 1 unrestricted after the deduction of non available own funds at group level R0450/C0030 Own funds aggregated when using the D&A and combination of method  Tier 1 restricted These are the eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods, classified as Tier 1 restricted after the deduction of non available own funds at group level R0450/C0040 Own funds aggregated when using the D&A and combination of method  Tier 2 These are the eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods, classified as Tier 2 after the deduction of non available own funds at group level. R0450/C0050 Own funds aggregated when using the D&A and combination of method  Tier 3 These are the eligible own funds of the related undertakings that have to be added for the calculation of the aggregated own funds when using the D&A or a combination of methods, classified as Tier 3 after the deduction of non available own funds at group level. R0460/C0010 Own funds aggregated when using the D&A and combination of method net of IGT  Total These are the total eligible own funds after the elimination of the intra group transactions for the calculation of the aggregated group eligible own funds. The own funds figure reported here shall be net of non available own funds and net of IGTs. R0460/C0020 Own funds aggregated when using the D&A and combination of method net of IGT  Tier 1 unrestricted These are the eligible own funds after the elimination of the intra group transactions for the calculation of the aggregated group eligible own funds, classified as Tier 1 unrestricted items. The own funds figure reported here shall be net of non available own funds and net of IGTs. R0460/C0030 Own funds aggregated when using the D&A and combination of method net of IGT  Tier 1 restricted These are the eligible own funds after the elimination of the intra group transactions for the calculation of the aggregated group eligible own funds, classified as Tier 1 restricted. The own funds figure reported here shall be net of non available own funds and net of IGTs. R0460/C0040 Own funds aggregated when using the D&A and combination of method net of IGT  Tier 2 These are the eligible own funds after the elimination of the intra group transactions for the calculation of the aggregated group eligible own funds, classified as Tier 2. The own funds figure reported here shall be net of non available own funds and net of IGTs. R0460/C0050 Own funds aggregated when using the D&A and combination of method net of IGT  Tier 3 These are the eligible own funds after the elimination of the intra group transactions for the calculation of the aggregated group eligible own funds, classified as Tier 3. The own funds figure reported here shall be net of non available own funds and net of IGTs. R0520/C0010 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A) total This is the total own funds of the undertaking, comprising basic own funds after adjustments plus ancillary own funds, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A. R0520/C0020 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A)  tier 1 unrestricted This is the own funds of the undertaking, comprising basic own funds after adjustments, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A and that meet the criteria to be included in Tier 1 unrestricted items. R0520/C0030 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A)  tier 1 restricted This is the own funds of the undertaking, comprising basic own funds after adjustments, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A and that meet the criteria to be included in Tier 1 restricted items. R0520/C0040 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A)  tier 2 This is the own funds of the undertaking, comprising basic own funds after adjustments plus ancillary own funds, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A and that meet the criteria to be included in Tier 2. R0520/C0050 Total available own funds to meet the consolidated group SCR (excluding the other financial sector and the undertakings included via D&A)  tier 3 This is the own funds of the undertaking, comprising basic own funds after adjustments plus ancillary own funds, that are available to meet the consolidated group SCR but excluding the own funds from other financial sector and from the undertakings included via D&A and that meet the criteria to be included in Tier 3. R0530/C0010 Total available own funds to meet the minimum consolidated group SCR total This is the total own funds of the undertaking, comprising basic own funds after adjustments, that are available to meet the minimum consolidated group SCR, excluding the own funds from other financial sector and from the undertakings included via D&A. R0530/C0020 Total available own funds to meet the minimum consolidated group SCR  tier 1 unrestricted This is the own funds of the undertaking, comprising basic own funds after adjustments, that are available to meet the minimum SCR for a group and that meet the criteria to be included in Tier 1 unrestricted. R0530/C0030 Total available own funds to meet the minimum consolidated group SCR  tier 1 restricted This is the own funds of the group, comprising basic own funds after adjustments, that are available to meet the minimum SCR for a group and that meet the criteria to be included in Tier 1 restricted items. R0530/C0040 Total available own funds to meet the minimum consolidated group SCR  tier 2 This is the own funds of the undertaking, comprising basic own funds after adjustments, that are available to meet the minimum SCR for a group and that meet the criteria to be included in Tier 2. R0560/C0010 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  total This is the total group own funds which are eligible to cover the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A ) under the limits For the purpose of the eligibility of those own fund items the consolidated group SCR shall not include the capital requirements from other financial sectors (Article 336 (c) of the Delegated Regulation (EU) 2015/35) consistently. R0560/C0020 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  tier 1 unrestricted This is the group own funds which are eligible under the limits set out to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A), that meet the criteria for Tier 1 unrestricted items. R0560/C0030 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  tier 1 Restricted This is the own funds which are eligible under the limits set out to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A), that meet the criteria for Tier 1 restricted items. R0560/C0040 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  tier 2 This is the own funds which are eligible under the limits set out to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A), that meet the criteria for Tier 2. R0560/C0050 Total eligible own funds to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A)  tier 3 This is the own funds which are eligible under the limits set out to meet the consolidated group SCR (excluding own funds from other financial sector and from the undertakings included via D&A), that meet the criteria for Tier 3. R0570/C0010 Total eligible own funds to meet the minimum consolidated group SCR  total This is the total eligible own funds to meet the minimum consolidated group SCR. R0570/C0020 Total eligible own funds to meet the minimum consolidated group SCR  tier 1 unrestricted This is the eligible own funds of the group, that are available to meet the minimum consolidated group SCR that meet the criteria to be included in Tier 1 unrestricted items. R0570/C0030 Total eligible e own funds to meet the minimum consolidated group SCR  tier 1 restricted This is the eligible own funds of the group, that are available to meet the minimum consolidated group SCR that meet the criteria to be included in Tier 1 restricted items. R0570/C0040 Total eligible own funds to meet the minimum consolidated group SCR  tier 2 This is the eligible own funds of the group, that are available to meet the minimum consolidated group SCR that meet the criteria to be included in Tier 2. R0590/C0010 Consolidated Group SCR Consolidated group SCR calculated for the consolidated data in accordance with Article 336, (a), (b), (c) and (d) of Delegated Regulation (EU) 2015/35. For quarterly reporting this is the latest SCR to be calculated and reported, either the annual one or a more recent one in case the SCR has been recalculated (e.g. due to a change in risk profile), including capital add on. R0610/C0010 Minimum consolidated Group SCR Minimum consolidated group SCR calculated for the consolidated data (method 1) as per Article 230 or 231 of the Solvency II Directive 2009/138/EC. R0630/C0010 Ratio of Eligible own funds to the consolidated group SCR (excluding other financial sectors and the undertakings included via D&A) This is the solvency ratio calculated as the total of eligible own funds to meet the consolidated group SCR divided by the consolidated group SCR, excluding capital requirements and own funds from other financial sectors and the undertakings included via D&A. For the purpose of this ratio the consolidated group SCR shall not include the capital requirements from other financial sectors (Article 336 (c) of the Delegated Regulation (EU) 2015/35)). R0650/C0010 Ratio of Eligible own funds to Minimum Consolidated Group SCR This is the minimum solvency ratio calculated as the total of eligible own funds to meet the Minimum Consolidated group SCR divided by the Minimum Consolidated group SCR (excluding other financial sectors and the undertakings included via D&A). R0660/C0010 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A) This is the total eligible own funds, including the own funds from the other financial sectors and from the undertakings included via D&A, to meet the total group SCR. R0660/C0020 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A)  tier 1 unrestricted This is the eligible own funds, including the own funds from the other financial sectors and from the undertakings included via D&A, to meet the total group SCR that meet the criteria to be included in Tier 1 unrestricted R0660/C0030 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A)  tier 1 restricted This is the eligible own funds, including the own funds from the other financial sectors and from the undertakings included via D&A to meet the total group SCR that meet the criteria to be included in Tier 1 restricted R0660/C0040 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A)  tier 2 This is the eligible own funds, including the own funds from the other financial sectors and from the undertakings included via D&A to meet the total group SCR that meet the criteria to be included in Tier 2 R0660/C0050 Total eligible own funds to meet the group SCR (including own funds from other financial sector and from undertakings included via D&A)  tier 3 This is the eligible available own funds, including the own funds from the other financial sectors and from the undertakings included via D&A to meet the total group SCR that meet the criteria to be included in Tier 3 R0670/C0010 SCR for entities included with D&A method This is the total of solvency capital requirements for undertakings included with Deduction and Aggregation method. This cell shall include sum of the proportional share of the SCR for undertakings included in the group solvency calculation through D&A. It's only relevant in case of D&A and combination of methods. R0680/C0010 Group SCR The group SCR is the sum of the consolidated group SCR calculated in accordance with Article 336, (a), (b), (c) and (d) of Delegated Regulation (EU) 2015/35 (R0590/C0010) and the SCR for entities included with D&A (R0660/C0010). R0690/C0010 Ratio of Eligible own funds to the group SCR including other financial sectors and D&A undertakings This is solvency ratio calculated as the total of eligible own funds to meet the group SCR divided by the group SCR, including other financial sectors and D&A undertakings Reconciliation Reserve R0700/C0060 Excess of assets over liabilities This is the excess of assets over liabilities as reported in the Solvency 2 balance sheet. R0710/C0060 Own shares (held directly and indirectly) This is the amount of own shares held by the participating insurance or reinsurance undertaking, the insurance holding company or the mixed financial holding company and the related undertakings, both directly and indirectly . R0720/C0060 Foreseeable dividends, distributions and charges These are the dividends, distributions and charges foreseeable by the undertaking. R0730/C0060 Other basic own fund items These are the basic own fund items included in points (a)(i) to (v) of Article 69, Article 72(a) and Article 76(a), as well as those basic own fund items approved by the supervisory authority in accordance with Article 79 of the Delegated Regulation (EU) 2015/35. R0740/C0060 Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds This is the total amount of the adjustment to the reconciliation reserve due to the existence of restricted own fund items in respect of ring fenced funds and matching portfolios at group level. R0750/C0060 Other non available own funds These are other non available own funds of related undertakings according to Article 335 (1)(d) and (f) of Delegated Regulation (EU) 2015/35. R0760/C0060 Reconciliation reserve  total This is the reconciliation reserve of the undertaking, before deductions for participations. R0770/C0060 Expected profits included in future premiums (EPIFP)  Life business The reconciliation reserve includes an amount of the excess of assets over liabilities that corresponds to the expected profit in future premiums (EPIFP). This cell represents that amount for the life business of the undertaking. R0780/C0060 Expected profits included in future premiums (EPIFP)  Non  life business The reconciliation reserve includes an amount of the excess of assets over liabilities that corresponds to the expected profit in future premiums (EPIFP). This cell represents that amount for the non life business of the undertaking. R0790/C0060 Total Expected profits included in future premiums (EPIFP) This is the total amount calculated as expected profits included in future premiums. S.23.02  Detailed information by tiers on own funds General comments: This section relates to annual submission for groups when method 1 is used, either exclusively or in combination with method 2. ITEM INSTRUCTIONS R0010/C0010 Ordinary share capital Paid in  total This is the total of paid in ordinary share capital, including own shares. R0010/C0020 Ordinary share capital  Paid in  tier 1 This is the total of paid in ordinary share capital that meets the criteria for Tier 1, including own shares. R0020/C0010 Ordinary share capital Called up but not yet paid in  total This is the total amount of ordinary shares that have been called up but not yet paid in, including own shares. R0020/C0040 Ordinary share capital Called up but not yet paid in  tier 2 This is the amount of ordinary shares that have been called up but not yet paid in that meet the criteria for Tier 2, including own shares. R0030/C0010 Own shares held  total This is the total amount of own shares held by the undertaking. R0030/C0020 Own shares held  tier 1 This is the total amount of own shares held by the undertaking, that meet the criteria for Tier 1. R0100/C0010 Total ordinary share capital This is the total of ordinary share capital. Note that own shares held will be included in either paid in or called up but not yet paid in. R0100/C0020 Total ordinary share capital  tier 1 This is the total of ordinary share capital that meets the criteria for Tier 1. Note that own shares held will be included in either paid in or called up but not yet paid in. R0100/C0040 Total ordinary share capital  tier 2 This is the total of ordinary share capital that meets the criteria for Tier 2. R0110/C0010 Initial funds, members' contributions or the equivalent basic own fund items for mutual and mutual type undertaking Paid in  total This is the total of paid in initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking. R0110/C0020 Initial funds, members' contributions or the equivalent basic own fund items for mutual and mutual type undertaking Pain in  tier 1 This is the total of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking that meets the criteria for Tier 1. R0120/C0010 Initial funds, members' contributions or the equivalent basic own fund items for mutual and mutual type undertaking Called up but not yet paid in  total This is the total of called up but not yet paid in initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking R0120/C0040 Initial funds, members' contributions or the equivalent basic own fund items for mutual and mutual type undertaking Called up but not yet paid in  tier 2 This is the total of initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking that meets the criteria for Tier 2. R0200/C0010 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking This is the total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking. R0200/C0020 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking  tier 1 This is the total of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking that meets the criteria for Tier 1. R0200/C0040 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking  tier 2 This is the total of the initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertaking that meets the criteria for Tier 2. R0210/C0010 Subordinated mutual member accounts  Dated subordinated  total This is the total amount of dated subordinated mutual member accounts. R0210/C0020 Subordinated mutual member accounts  Dated subordinated  tier 1 This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 1. R0210/C0030 Subordinated mutual member accounts  Dated subordinated  tier 1 of which counted under transitionals This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 1 that are counted under the transitional provisions. R0210/C0040 Subordinated mutual member accounts  Dated subordinated  tier 2 This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 2. R0210/C0050 Subordinated mutual member accounts  Dated subordinated  tier 2 of which counted under transitionals This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 2 that are counted under the transitional provisions. R0210/C0060 Subordinated mutual member accounts  Dated subordinated  tier 3 This is the total amount of dated subordinated mutual member accounts that meet the criteria for Tier 3. R0220/C0010 Subordinated mutual member accounts  Undated subordinated with a call option  total This is the total of undated subordinated mutual member accounts with a call option. R0220/C0020 Subordinated mutual member accounts  Undated subordinated with a call option  tier 1 This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 1. R0220/C0030 Subordinated mutual member accounts  Undated subordinated with a call option  tier 1 of which counted under transitionals This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 1 that are counted under the transitional provisions. R0220/C0040 Subordinated mutual member accounts  Undated subordinated with a call option  tier 2 This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 2. R0220/C0050 Subordinated mutual member accounts  Undated subordinated with a call option  tier 2 of which counted under transitionals This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 2 that are counted under the transitional provisions. R0220/C0060 Subordinated mutual member accounts  Undated subordinated with a call option  tier 3 This is the total of undated subordinated mutual member accounts with a call option that meet the criteria for Tier 3. R0230/C0010 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  total This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem. R0230/C0020 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 1 This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 1. R0230/C0030 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 1 of which counted under transitionals This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 1 that are counted under the transitional provisions. R0230/C0040 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 2 This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 2. R0230/C0050 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 2 of which counted under transitionals This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 2 that are counted under the transitional provisions. R0230/C0060 Subordinated mutual member accounts  Undated subordinated with no contractual opportunity to redeem  tier 3 This is the total of undated subordinated mutual member accounts with no contractual opportunity to redeem that meet the criteria for Tier 3. R0300/C0010 Total subordinated mutual member accounts This is the total subordinated mutual member accounts. R0300/C0020 Total subordinated mutual member accounts  tier 1 This is the total of the subordinated mutual member accounts that meet the criteria for Tier 1. R0300/C0030 Total subordinated mutual member accounts  tier 1 of which counted under transitionals This is the total of the subordinated mutual member accounts that meet the criteria for Tier 1 that are counted under the transitional provisions. R0300/C0040 Total subordinated mutual member accounts  tier 2 This is the total of the subordinated mutual member accounts that meet the criteria for Tier 2. R0300/C0050 Total subordinated mutual member accounts  tier 2 of which counted under transitionals This is the total of the subordinated mutual member accounts that meet the criteria for Tier 2 that are counted under the transitional provisions. R0300/C0060 Total subordinated mutual member accounts  tier 3 This is the total of the subordinated mutual member accounts that meet the criteria for Tier 3. R0310/C0010 Dated preference shares  total This is the total dated preference shares. R0310/C0020 Dated preference shares  tier 1 This is the total of dated preference shares that meet the criteria for Tier 1. R0310/C0030 Dated preference shares  tier 1 of which counted under transitionals This is the total of dated preference shares that meet the criteria for Tier 1 that are counted under the transitional provisions. R0310/C0040 Dated preference shares  tier 2 This is the total of dated preference shares that meet the criteria for Tier 2. R0310/C0050 Dated preference shares  tier 2 of which counted under transitionals This is the total of dated preference shares that meet the criteria for Tier 2 that are counted under the transitional provisions. R0310/C0060 Dated preference shares  tier 3 This is the total of dated preference shares that meet the criteria for Tier 3. R0320/C0010 Undated preference shares with a call option  total This is the total undated preference shares with a call option. R0320/C0020 Undated preference shares with a call option  tier 1 This is the total of undated preference shares with a call option that meet the criteria for Tier 1. R0320/C0030 Undated preference shares with a call option  tier 1 of which counted under transitionals This is the total of undated preference shares with a call option that meet the criteria for Tier 1 that are counted under the transitional provisions. R0320/C0040 Undated preference shares with a call option  tier 2 This is the total of undated preference shares with a call option that meet the criteria for Tier 2. R0320/C0050 Undated preference shares with a call option  tier 2 of which counted under transitionals This is the total of undated preference shares with a call option that meet the criteria for Tier 2 that are counted under the transitional provisions. R0320/C0060 Undated preference shares with a call option  tier 3 This is the total of undated preference shares with a call option that meet the criteria for Tier 3. R0330/C0010 Undated preference shares with no contractual opportunity to redeem  total This is the total undated preference shares with no contractual opportunity to redeem. R0330/C0020 Undated preference shares with no contractual opportunity to redeem  tier 1 This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 1. R0330/C0030 Undated preference shares with no contractual opportunity to redeem  tier 1 of which counted under transitionals This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 1 that are counted under the transitional provisions. R0330/C0040 Undated preference shares with no contractual opportunity to redeem  tier 2 This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 2. R0330/C0050 Undated preference shares with no contractual opportunity to redeem  tier 2 of which counted under transitionals This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 2 that are counted under the transitional provisions. R0330/C0060 Undated preference shares with no contractual opportunity to redeem  tier 3 This is the total of undated preference shares with no contractual opportunity to redeem that meet the criteria for Tier 3. R0400/C0010 Total preference shares This is the total preference shares. R0400/C0020 Total preference shares  tier 1 This is the total of preference shares that meet the criteria for Tier 1. R0400/C0030 Total preference shares  tier 1 of which counted under transitionals This is the total of preference shares that meet the criteria for Tier 1 that are counted under the transitional provisions. R0400/C0040 Total preference shares  tier 2 This is the total of preference shares that meet the criteria for Tier 2. R0400/C0050 Total preference shares  tier 2 of which counted under transitionals This is the total of preference shares that meet the criteria for Tier 2 that are counted under the transitional provisions. R0400/C0060 Total preference shares  tier 3 This is the total of preference shares that meet the criteria for Tier 3. R0410/C0010 Dated subordinated liabilities  total This is the total of dated subordinated liabilities. R0410/C0020 Dated subordinated liabilities  tier 1 This is the amount of dated subordinated liabilities that meet the criteria for Tier 1. R0410/C0030 Dated subordinated liabilities  tier 1 of which counted under transitionals This is the amount of dated subordinated liabilities that meet the criteria for Tier 1 that are counted under the transitional provisions. R0410/C0040 Dated subordinated liabilities  tier 2 This is the amount of dated subordinated liabilities that meet the criteria for Tier 2. R0410/C0050 Dated subordinated liabilities  tier 2 of which counted under transitionals This is the amount of dated subordinated liabilities that meet the criteria for Tier 2 that are counted under the transitional provisions. R0410/C0060 Dated subordinated liabilities  tier 3 This is the amount of dated subordinated liabilities that meet the criteria for Tier 3. R0420/C0010 Undated subordinated liabilities with a contractual opportunity to redeem  total This is the total of undated subordinated liabilities that have a contractual opportunity to redeem. R0420/C0020 Undated subordinated liabilities with a contractual opportunity to redeem  tier 1 This is the amount of undated subordinated liabilities with contractual opportunity to redeem that meet the criteria for Tier 1. R0420/C0030 Undated subordinated liabilities with a contractual opportunity to redeem  tier 1 of which counted under transitionals This is the amount of undated subordinated liabilities with a contractual opportunity to redeem that meet the criteria for Tier 1 that are counted under the transitional provisions. R0420/C0040 Undated subordinated liabilities with a contractual opportunity to redeem  tier 2 This is the amount of undated subordinated liabilities with a contractual opportunity to redeem that meet the criteria for Tier 2. R0420/C0050 Undated subordinated liabilities with a contractual opportunity to redeem  tier 2 of which counted under transitionals This is the amount of undated subordinated liabilities with contractual opportunity to redeem that meet the criteria for Tier 2 that are counted under the transitional provisions. R0420/C0060 Undated subordinated liabilities with a contractual opportunity to redeem  tier 3 This is the amount of undated subordinated liabilities with contractual opportunity to redeem that meet the criteria for Tier 3. R0430/C0010 Undated subordinated liabilities with no contractual opportunity to redeem  total This is the total of undated subordinated liabilities with no contractual opportunity to redeem. R0430/C0020 Undated subordinated liabilities with no contractual opportunity to redeem  tier 1 This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 1. R0430/C0030 Undated subordinated liabilities with no contractual opportunity to redeem  tier 1 of which counted under transitionals This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 1 that are counted under the transitional provisions. R0430/C0040 Undated subordinated liabilities with no contractual opportunity to redeem  tier 2 This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 2. R0430/C0050 Undated subordinated liabilities with no contractual opportunity to redeem  tier 2 of which counted under transitionals This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 2 that are counted under the transitional provisions. R0430/C0060 Undated subordinated liabilities with no contractual opportunity to redeem  tier 3 This is the amount of undated subordinated liabilities with no contractual opportunity to redeem that meet the criteria for Tier 3. R0500/C0010 Total subordinated liabilities  total This is the total of subordinated liabilities. R0500/C0020 Total subordinated liabilities  tier 1 This is the total of subordinated liabilities that meet the criteria for Tier 1. R0500/C0030 Total subordinated liabilities  tier 1 of which counted under transitionals This is the total of subordinated liabilities that meet the criteria for Tier 1 that are counted under the transitional provisions. R0500/C0040 Total subordinated liabilities  tier 2 This is the amount of subordinated liabilities that meet the criteria for Tier 2. R0500/C0050 Total subordinated liabilities  tier 2 of which counted under transitionals This is the amount of subordinated liabilities that meet the criteria for Tier 2 that are counted under the transitional provisions. R0500/C0060 Total subordinated liabilities  tier 3 This is the amount of subordinated liabilities that meet the criteria for Tier 3. R0510/C0070 Ancillary own fund items for which an amount was approved  tier 2 initial amounts approved This the initial amount approved for ancillary own funds for which an amount was approved under Tier 2. R0510/C0080 Ancillary own fund items for which an amount was approved  tier 2 current amounts This is the current amount for ancillary own funds for which an amount was approved under Tier 2. R0510/C0090 Ancillary own fund items for which an amount was approved  tier 3 initial amounts approved This the initial amount approved for ancillary own funds for which an amount was approved under Tier 3. R0510/C0100 Ancillary own fund items for which an amount was approved  tier 3 current amounts This is the current amount for ancillary own funds for which an amount was approved under Tier 3. R0520/C0080 Ancillary own fund items for which a method was approved  tier 2 current amounts This is the current amount for ancillary own funds for which a method was approved under Tier 2. R0520/C0100 Ancillary own fund items for which a method was approved  tier 3 current amounts This is the current amount for ancillary own funds for which a method was approved under Tier 3. R0600/C0110 Excess of assets over liabilities  attribution of valuation differences Difference in the valuation of assets This is the difference in the valuation of assets. R0610/C0110 Excess of assets over liabilities  attribution of valuation differences  Difference in the valuation of technical provisions This is the difference in the valuation of technical provisions. R0620/C0110 Excess of assets over liabilities  attribution of valuation differences Difference in the valuation of other liabilities This is the difference in the valuation of other liabilities. R0630/C0110 Total of reserves and retained earnings from financial statements This is total reserves and retained earnings taken from the financial statements. R0640/C0110 Other, please explain why you need to use this line. This is the amount of any other items not already identified. When reporting a value in R0640/C0110, the value in R0640/C0120 shall provide an explanation and details of such items. R0640/C0120 Other, please explain why you need to use this line This is the explanation of other items reported in R0640/C0110. R0650/C0110 Reserves from financial statements adjusted for Solvency II valuation differences This is the total of reserves from the financial statements after adjustment for valuation differences. This item shall include values from financial statement such as retained earnings, reserve capital, net profit, profits from previous years, revaluation capital (fund), other reserve capital. R0660/C0110 Excess of assets over liabilities attributable to basic own fund items (excluding the reconciliation reserve) This is the excess of assets over liabilities attributable to basic own funds, excluding reconciliation reserve. R0700/C0110 Excess of assets over liabilities This is the amount of excess of assets over liabilities. S.23.03  Annual movements on own funds General comments: This section relates to annual submission for groups when method 1 is used, either exclusively or in combination with method 2. ITEM INSTRUCTIONS Ordinary share capital  movements in the reporting period R0010/C0010 Ordinary share capital Paid in  balance brought forward This is the balance of paid in ordinary share capital brought forward from the previous reporting period. R0010/C0020 Ordinary share capital Paid in  increase This is the increase in paid in ordinary share capital over the reporting period. R0010/C0030 Ordinary share capital Paid in  reduction This is the reduction in paid in ordinary share capital over the reporting period. R0010/C0060 Ordinary share capital Paid in  balance carried forward This is the balance of paid in ordinary share capital carried forward to the next reporting period. R0020/C0010 Ordinary share capital Called up but not yet paid in  balance brought forward This is the balance of called up but not yet paid in ordinary share capital brought forward from the previous reporting period. R0020/C0020 Ordinary share capital Called up but not yet paid in  increase This is the increase in called up but not yet paid in ordinary share capital over the reporting period. R0020/C0030 Ordinary share capital Called up but not yet paid in  reduction This is the reduction in called up but not yet paid in ordinary share capital over the reporting period. R0020/C0060 Ordinary share capital Called up but not yet paid in  balance carried forward This is the balance of called up but not yet paid in ordinary share capital carried forward to the next reporting period. R0030/C0010 Own shares held  balance brought forward This is the balance of own shares held, brought forward from the previous reporting period. R0030/C0020 Own shares held  increase This is the increase in own shares held, brought over the reporting period. R0030/C0030 Own shares held  reduction This is the reduction in own shares held, brought over the reporting period. R0030/C0060 Own shares held  balance carried forward This is the balance of own shares held carried forward to the next reporting period. R0100/C0010 Total ordinary share capital  balance brought forward This is the balance of total ordinary share capital brought forward from the previous reporting period. R0100/C0010 includes own shares held. R0100/C0020 Total ordinary share capital  increase This is the increase in total ordinary share capital over the reporting period. R0100/C0030 Total ordinary share capital  reduction This is the reduction in total ordinary share capital over the reporting period. R0100/C0060 Total ordinary share capital  balance carried forward This is the balance of total ordinary share capital carried forward to the next reporting period. Share premium account related to ordinary share capital  movements in the reporting period R0110/C0010 Share premium account related to ordinary share capital Tier 1  balance brought forward This is the balance of the share premium account related to ordinary share capital that is tier 1 brought forward from the previous reporting period. R0110/C0020 Share premium account related to ordinary share capital Tier 1  increase This is the increase in the share premium account related to ordinary share capital that is tier 1 over the reporting period. R0110/C0030 Share premium account related to ordinary share capital Tier 1  reduction This is the reduction in the share premium account related to ordinary share capital that is tier 1 over the reporting period. R0110/C0060 Share premium account related to ordinary share capital Tier 1  balance carried forward This is the balance of the share premium account related to ordinary share capital that is tier 1 carried forward to the next reporting period. R0120/C0010 Share premium account related to ordinary share capital Tier 2  balance brought forward This is the balance of the share premium account related to ordinary share capital that is tier 2 brought forward from the previous reporting period. R0120/C0020 Share premium account related to ordinary share capital Tier 2  increase This is the increase in the share premium account related to ordinary share capital that is tier 2 over the reporting period. R0120/C0030 Share premium account related to ordinary share capital Tier 2  reduction This is the reduction in the share premium account related to ordinary share capital that is tier 2 over the reporting period. R0120/C0060 Share premium account related to ordinary share capital Tier 2  balance carried forward This is the balance of the share premium account related to ordinary share capital that is tier 2 carried forward to the next reporting period. R0200/C0010 Share premium account related to ordinary share capital Total  balance brought forward This is the total balance of the share premium account related to ordinary share capital brought forward from the previous reporting period. R0200/C0020 Share premium account related to ordinary share capital Total  increase This is the increase in the total share premium account related to ordinary share capital over the reporting period. R0200/C0030 Share premium account related to ordinary share capital Total  reduction This is the reduction in the total share premium account related to ordinary share capital over the reporting period. R0200/C0060 Share premium account related to ordinary share capital Total  balance carried forward This is the balance of the share premium account related to ordinary share capital carried forward to the next reporting period. Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  movements in the reporting period R0210/C0010 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  Paid in  balance brought forward This is the balance of the paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings brought forward from the previous reporting period. R0210/C0020 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Paid in  increase This is the increase in the paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0210/C0030 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Paid in  reduction This is the reduction in the paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0210/C0060 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Paid in  balance carried forward This is the balance of the paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings carried forward to the next reporting period. R0220/C0010 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Called up but not yet paid in  balance brought forward This is the balance of the called up but not yet paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings brought forward from the previous reporting period. R0220/C0020 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Called up but not yet paid in  increase This is the increase in the called up but not yet paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0220/C0030 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Called up but not yet paid in  reduction This is the reduction in the called up but not yet paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0220/C0060 Initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings Called up but not yet paid in  balance carried forward This is the balance of the called up but not yet paid in initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings carried forward to the next reporting period. R0300/C0010 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  balance brought forward This is the balance of the total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings brought forward from the previous reporting period. R0300/C0020 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  increase This is the increase in the total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0300/C0030 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  reduction This is the decrease in the total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings over the reporting period. R0300/C0060 Total initial funds, members' contributions or the equivalent basic own fund item for mutual and mutual type undertakings  balance carried forward This is the balance of the total initial funds, members' contributions or the equivalent basic own  fund item for mutual and mutual type undertakings carried forward to the next reporting period. Subordinated mutual member accounts  movements in the reporting period R0310/C0010 Subordinated mutual member accounts  Tier 1  balance brought forward This is the balance of tier 1 subordinated mutual member accounts brought forward from the previous reporting period. R0310/C0070 Subordinated mutual member accounts Tier 1  issued This is the amount of tier 1 subordinated mutual member accounts issued over the reporting period. R0310/C0080 Subordinated mutual member accounts Tier 1  redeemed This is the amount of tier 1 subordinated mutual member accounts redeemed over the reporting period. R0310/C0090 Subordinated mutual member accounts Tier 1  movements in valuation This is the amount reflecting movement in valuation tier 1 subordinated mutual member accounts over the reporting period. R0310/C0100 Subordinated mutual member accounts Tier 1  regulatory action This is the amount reflecting an increase/decrease in tier 1 subordinated mutual member accounts due to regulatory action over the reporting period. R0310/C0060 Subordinated mutual member accounts Tier 1  balance carried forward This is the balance of tier 1 subordinated mutual member accounts carried forward to the next reporting period. R0320/C0010 Subordinated mutual member accounts Tier 2  balance brought forward This is the balance of tier 2 subordinated mutual member accounts brought forward from the previous reporting period. R0320/C0070 Subordinated mutual member accounts Tier 2  issued This is the amount of tier 2 subordinated mutual member accounts issued over the reporting period. R0320/C0080 Subordinated mutual member accounts Tier 2  redeemed This is the amount of tier 2 subordinated mutual member accounts redeemed over the reporting period. R0320/C0090 Subordinated mutual member accounts Tier 2  movements in valuation This is the amount reflecting movement in valuation tier 2 subordinated mutual member accounts over the reporting period. R0320/C0100 Subordinated mutual member accounts Tier 2  regulatory action This is the amount reflecting an increase/decrease in tier 2 subordinated mutual member accounts due to regulatory action over the reporting period. R0320/C0060 Subordinated mutual member accounts Tier 2  balance carried forward This is the balance of tier 2 subordinated mutual member accounts carried forward to the next reporting period. R0330/C0010 Subordinated mutual member accounts Tier 3  balance brought forward This is the balance of tier 3 subordinated mutual member accounts brought forward from the previous reporting period. R0330/C0070 Subordinated mutual member accounts Tier 3  issued This is the amount of tier 3 subordinated mutual member accounts issued over the reporting period. R0330/C0080 Subordinated mutual member accounts Tier 3  redeemed This is the amount of tier 3 subordinated mutual member accounts redeemed over the reporting period. R0330/C0090 Subordinated mutual member accounts Tier 3  movements in valuation This is the amount reflecting movement in valuation tier 3 subordinated mutual member accounts over the reporting period. R0330/C0100 Subordinated mutual member accounts Tier 3  regulatory action This is the amount reflecting an increase/decrease in tier 3 subordinated mutual member accounts due to regulatory action over the reporting period. R0330/C0060 Subordinated mutual member accounts Tier 3  balance carried forward This is the balance of tier 3 subordinated mutual member accounts carried forward to the next reporting period. R0400/C0010 Total subordinated mutual member accounts   balance brought forward This is the total balance of subordinated mutual member accounts brought forward from the previous reporting period. R0400/C0070 Total subordinated mutual member accounts  issued This is the total amount of subordinated mutual member accounts issued over the reporting period. R0400/C0080 Total subordinated mutual member accounts  redeemed This is the total amount of subordinated mutual member accounts redeemed over the reporting period. R0400/C0090 Total subordinated mutual member accounts  movements in valuation This is the amount reflecting the total movement in valuation subordinated mutual member accounts over the reporting period. R0400/C0100 Total subordinated mutual member accounts  regulatory action This is the amount reflecting the total increase/decrease in subordinated mutual member accounts due to regulatory action over the reporting period. R0400/C0060 Total subordinated mutual member accounts  balance carried forward This is the total balance of subordinated mutual member accounts carried forward to the next reporting period. Surplus funds R0500/C0010 Surplus funds Balance brought forward This is the balance of surplus funds brought forward from the previous reporting period. R0500/C0060 Surplus funds Balance carried forward This is the balance of surplus funds carried forward to the next reporting period. Preference shares  movements in the reporting period R0510/C0010 Preference shares Tier 1  balance brought forward This is the balance of Tier 1 preference shares brought forward from the previous reporting period. R0510/C0020 Preference shares Tier 1  increase This is the increase in Tier 1 preference shares over the reporting period. R0510/C0030 Preference shares Tier 1  reduction This is the reduction in Tier 1 preference shares over the reporting period. R0510/C0060 Preference shares Tier 1  balance carried forward This is the balance of Tier 1 preference shares carried forward to the next reporting period. R0520/C0010 Preference shares Tier 2  balance brought forward This is the balance of Tier 2 preference shares brought forward from the previous reporting period. R0520/C0020 Preference shares Tier 2  increase This is the increase in Tier 2 preference shares over the reporting period. R0520/C0030 Preference shares Tier 2  reduction This is the reduction in Tier 2 preference shares over the reporting period. R0520/C0060 Preference shares Tier 2  balance carried forward This is the balance of Tier 2 preference shares carried forward to the next reporting period. R0530/C0010 Preference shares Tier 3  balance brought forward This is the balance of Tier 3 preference shares brought forward from the previous reporting period. R0530/C0020 Preference shares Tier 3  increase This is the increase in Tier 3 preference shares over the reporting period. R0530/C0030 Preference shares Tier 3  reduction This is the reduction in Tier 3 preference shares over the reporting period. R0530/C0060 Preference shares Tier 3  balance carried forward This is the balance of Tier 3 preference shares carried forward to the next reporting period. R0600/C0010 Total preference shares  balance brought forward This is the balance of total preference shares brought forward from the previous reporting period. R0600/C0020 Total preference shares  increase This is the increase in total preference shares over the reporting period. R0600/C0030 Total preference shares  reduction This is the reduction in total preference shares over the reporting period. R0600/C0060 Total preference shares  balance carried forward This is the balance of total preference shares carried forward to the next reporting period. Share premium relating to preference shares R0610/C0010 Share premium relating to preference shares Tier 1  balance brought forward This is the balance of the share premium account relating to preference shares that is tier 1 brought forward from the previous reporting period. R0610/C0020 Share premium relating to preference shares Tier 1  increase This is the increase in the share premium account relating to preference shares that is tier 1 over the reporting period. R0610/C0030 Share premium relating to preference shares Tier 1  reduction This is the reduction in the share premium account relating to preference shares that is tier 1 over the reporting period. R0610/C0060 Share premium relating to preference shares Tier 1  balance carried forward This is the balance of the share premium account relating to preference shares that is tier 1 carried forward to the next reporting period. R0620/C0010 Share premium relating to preference shares Tier 2  balance brought forward This is the balance of the share premium account relating to preference shares that is tier 2 brought forward from the previous reporting period. R0620/C0020 Share premium relating to preference shares Tier 2  increase This is the increase in the share premium account relating to preference shares that is tier 2 over the reporting period. R0620/C0030 Share premium relating to preference shares Tier 2  reduction This is the reduction in the share premium account relating to preference shares that is tier 2 over the reporting period. R0620/C0060 Share premium relating to preference shares Tier 2  balance carried forward This is the balance of the share premium account relating to preference shares that is tier 2 carried forward to the next reporting period. R0630/C0010 Share premium relating to preference shares Tier 3  balance brought forward This is the balance of the share premium account relating to preference shares that is tier 3 brought forward from the previous reporting period. R0630/C0020 Share premium relating to preference shares Tier 3  increase This is the increase in the share premium account relating to preference shares that is tier 3 over the reporting period. R0630/C0030 Share premium relating to preference shares Tier 3  reduction This is the reduction in the share premium account relating to preference shares that is tier 3 over the reporting period. R0630/C0060 Share premium relating to preference shares Tier 3  balance carried forward This is the balance of the share premium account relating to preference shares that is tier 3 carried forward to the next reporting period. R0700/C0010 Share premium relating to preference shares Total  balance brought forward This is the balance of the total share premium account relating to preference shares that is brought forward from the previous reporting period. R0700/C0020 Share premium relating to preference shares Total  increase This is the increase in the total share premium account relating to preference shares over the reporting period. R0700/C0030 Share premium relating to preference shares Total  reduction This is the reduction in the total share premium account relating to preference shares over the reporting period. R0700/C0060 Share premium relating to preference shares Total  balance carried forward This is the balance of the total share premium account relating to preference shares that is carried forward to the next reporting period. Subordinated liabilities  movements in the reporting period R0710/C0010 Subordinated liabilities Tier 1  balance brought forward This is the balance of Tier 1 subordinated liabilities brought forward from the previous reporting period. R0710/C0070 Subordinated liabilities Tier 1  issued This is the amount of Tier 1 subordinated liabilities issued over the reporting period. R0710/C0080 Subordinated liabilities Tier 1  redeemed This is the amount of Tier 1 subordinated liabilities redeemed over the reporting period. R0710/C0090 Subordinated liabilities Tier 1  movements in valuation This is an amount reflecting the movements in valuation of Tier 1 subordinated liabilities over the reporting period. R0710/C0100 Subordinated liabilities Tier 1  regulatory action This is an amount reflecting change to Tier 1 subordinated liabilities due to regulatory action. R0710/C0060 Subordinated liabilities Tier 1  balance carried forward This is the balance of Tier 1 subordinated liabilities carried forward to the next reporting period. R0720/C0010 Subordinated liabilities Tier 2  balance brought forward This is the balance of Tier 2 subordinated liabilities brought forward from the previous reporting period. R0720/C0070 Subordinated liabilities Tier 2  issued This is the amount of Tier 2 subordinated liabilities issued over the reporting period. R0720/C0080 Subordinated liabilities Tier 2  redeemed This is the amount of Tier 2 subordinated liabilities redeemed over the reporting period. R0720/C0090 Subordinated liabilities Tier 2  movements in valuation This is an amount reflecting the movements in valuation of Tier 2 subordinated liabilities over the reporting period. R0720/C0100 Subordinated liabilities Tier 2  regulatory action This is an amount reflecting change to Tier 2 subordinated liabilities due to regulatory action. R0720/C0060 Subordinated liabilities Tier 2  balance carried forward This is the balance of Tier 2 subordinated liabilities carried forward to the next reporting period. R0730/C0010 Subordinated liabilities Tier 3  balance brought forward This is the balance of Tier 3 subordinated liabilities brought forward from the previous reporting period. R0730/C0070 Subordinated liabilities Tier 3  issued This is the amount of Tier 3 subordinated liabilities issued over the reporting period. R0730/C0080 Subordinated liabilities Tier 3  redeemed This is the amount of Tier 3 subordinated liabilities redeemed over the reporting period. R0730/C0090 Subordinated liabilities Tier 3  movements in valuation This is an amount reflecting the movements in valuation of Tier 3 subordinated liabilities over the reporting period. R0730/C0100 Subordinated liabilities Tier 3  regulatory action This is an amount reflecting change to Tier 3 subordinated liabilities due to regulatory action. R0730/C0060 Subordinated liabilities Tier 3  balance carried forward This is the balance of Tier 3 subordinated liabilities carried forward to the next reporting period. R0800/C0010 Total subordinated liabilities  balance brought forward This is the balance of total subordinated liabilities brought forward from the previous reporting period. R0800/C0070 Total subordinated liabilities  issued This is the amount of total subordinated liabilities issued over the reporting period. R0800/C0080 Total subordinated liabilities  redeemed This is the amount of total subordinated liabilities redeemed over the reporting period. R0800/C0090 Total subordinated liabilities  movements in valuation This is an amount reflecting the movements in valuation of total subordinated liabilities over the reporting period. R0800/C0100 Total subordinated liabilities  regulatory action This is an amount reflecting change to total subordinated liabilities due to regulatory action. R0800/C0060 Total subordinated liabilities  balance carried forward This is the balance of total subordinated liabilities carried forward to the next reporting period. An amount equal to the value of deferred tax assets R0900/C0010 An amount equal to the value of net deferred tax assets Balance brought forward This is the balance of an amount equal to the value of deferred tax assets brought forward from the previous reporting period. R0900/C0060 An amount equal to the value of net deferred tax assets Balance carried forward This is the balance of an amount equal to the value of deferred tax assets carried forward to the next reporting period. Other items approved by supervisory authority as basic own funds not specified above  movements in the reporting period R1000/C0010 Other items approved by supervisory authority as basic own funds not specified above Tier 1 unrestricted items  balance brought forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items brought forward from the previous reporting period. R1000/C0070 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as unrestricted items  issued This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items issued over the reporting period. R1000/C0080 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as unrestricted items  redeemed This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items redeemed over the reporting period R1000/C0090 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as unrestricted items  movements in valuation This is an amount reflecting movements in valuation of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items. R1000/C0060 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as unrestricted items  balance carried forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as unrestricted items carried forward to the next reporting period. R1010/C0010 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   balance brought forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items brought forward from the previous reporting period. R1010/C0070 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   issued This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items issued over the reporting period. R1010/C0080 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   redeemed This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items redeemed over the reporting period R1010/C0090 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   movements in valuation This is an amount reflecting movements in valuation of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items. R1010/C0060 Other items approved by supervisory authority as basic own funds not specified above Tier 1 to be treated as restricted items   balance carried forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 1 to be treated as restricted items carried forward to the next reporting period. R1020/C0010 Other items approved by supervisory authority as basic own funds not specified above Tier 2  balance brought forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 2 brought forward from the previous reporting period. R1020/C0070 Other items approved by supervisory authority as basic own funds not specified above Tier 2  issued This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 2 issued over the reporting period. R1020/C0080 Other items approved by supervisory authority as basic own funds not specified above Tier 2  redeemed This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 2 redeemed over the reporting period R1020/C0090 Other items approved by supervisory authority as basic own funds not specified above Tier 2  movements in valuation This is an amount reflecting movements in valuation of other items approved by supervisory authority as basic own funds not specified above that are Tier 2. R1020/C0060 Other items approved by supervisory authority as basic own funds not specified above Tier 2  balance carried forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 2 carried forward to the next reporting period. R1030/C0010 Other items approved by supervisory authority as basic own funds not specified above Tier 3  balance brought forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 3 brought forward from the previous reporting period. R1030/C0070 Other items approved by supervisory authority as basic own funds not specified above Tier 3  issued This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 3 issued over the reporting period. R1030/C0080 Other items approved by supervisory authority as basic own funds not specified above Tier 3  redeemed This is the amount of other items approved by supervisory authority as basic own funds not specified above that are Tier 3 redeemed over the reporting period. R1030/C0090 Other items approved by supervisory authority as basic own funds not specified above Tier 3  movements in valuation This is an amount reflecting movements in valuation of other items approved by supervisory authority as basic own funds not specified above that are Tier 3. R1030/C0060 Other items approved by supervisory authority as basic own funds not specified above Tier 3  balance carried forward This is the balance of other items approved by supervisory authority as basic own funds not specified above that are Tier 3 carried forward to the next reporting period. R1100/C0010 Total of other items approved by supervisory authority as basic own fund items not specified above  balance brought forward This is the balance of total other items approved by supervisory authority as basic own funds not specified above brought forward from the previous reporting period. R1100/C0070 Total of other items approved by supervisory authority as basic own fund items not specified above  issued This is the amount of total other items approved by supervisory authority as basic own funds not specified above issued over the reporting period. R1100/C0080 Total of other items approved by supervisory authority as basic own fund items not specified above redeemed This is the amount of total other items approved by supervisory authority as basic own funds not specified above that are redeemed over the reporting period. R1100/C0090 Total of other items approved by supervisory authority as basic own fund items not specified above  movements in valuation This is an amount reflecting movements in valuation of total other items approved by supervisory authority as basic own funds not specified above. R1100/C0060 Total of other items approved by supervisory authority as basic own fund items not specified above  balance carried forward This is the balance of total other items approved by supervisory authority as basic own funds not specified above carried forward to the next reporting period. Ancillary own funds  movements in the reporting period R1110/C0010 Ancillary own funds Tier 2  balance brought forward This is the balance of Tier 2 ancillary own funds brought forward from the previous reporting period. R1110/C0110 Ancillary own funds Tier 2  new amount made available This is the new amount of Tier 2 ancillary own funds to be made available over the reporting period. R1110/C0120 Ancillary own funds Tier 2  reduction to amount available This is the reduction to the amount available Tier 2 ancillary own funds over the reporting period. R1110/C0130 Ancillary own funds Tier 2  called up to basic own fund This is the amount of Tier 2 ancillary own funds that are called up to a basic own fund item over the reporting period. R1110/C0060 Ancillary own funds Tier 2  balance carried forward This is the balance of Tier 2 ancillary own funds carried forward to the next reporting period. R1120/C0010 Ancillary own funds Tier 3  balance brought forward This is the balance of Tier 3 ancillary own funds brought forward from the previous reporting period. R1120/C0110 Ancillary own funds Tier 3  new amount made available This is the new amount of Tier 3 ancillary own funds to be made available over the reporting period. R1120/C0120 Ancillary own funds Tier 3  reduction to amount available This is the reduction to the amount available Tier 3 ancillary own funds over the reporting period. R1120/C0130 Ancillary own funds Tier 3  called up to basic own fund This is the amount of Tier 3 ancillary own funds that are called up to a basic own fund item over the reporting period. R1120/C0060 Ancillary own funds Tier 3  balance carried forward This is the balance of Tier 3 ancillary own funds carried forward to the next reporting period. R1200/C0010 Total ancillary own funds  balance brought forward This is the balance of total ancillary own funds brought forward from the previous reporting period. R1200/C0110 Total ancillary own funds  new amount made available This is the new amount of Tier 2 ancillary own funds to be made available over the reporting period. R1200/C0120 Total ancillary own funds  reduction to amount available This is the reduction to the amount available total ancillary own funds over the reporting period. R1200/C0130 Total ancillary own funds  called up to basic own fund This is the amount of total ancillary own funds that are called up to a basic own fund item over the reporting period. R1200/C0060 Total ancillary own funds  balance carried forward This is the balance of total ancillary own funds carried forward to the next reporting period. S.23.04  List of items on own funds General comments: This section relates to annual submission for groups regardless of the method used for the calculation of the group solvency. ITEM INSTRUCTIONS C0010 Description of subordinated mutual member accounts This shall list subordinated mutual member accounts for a group. C0020 Subordinated mutual member accounts  Amount (in reporting currency) This is the amount of individual subordinated mutual member accounts. C0030 Subordinated mutual member accounts  Tier This shall indicate the tier of the subordinated mutual member accounts. One of the options in the following closed list shall be used: 1  Tier 1 2  Tier 1  unrestricted 3  Tier 1  restricted 4  Tier 2 5  Tier 3 C0040 Subordinated mutual member accounts  Currency Code Identify the ISO 4217 alphabetic code of the currency. This is the original currency. C0050 Subordinated mutual member accounts issuing entity This shall indicate whether the issuing entity of the subordinated mutual member accounts is within the group in the meaning of Article 212(1)(c) of Directive 2009/138/EC. The following close list shall be used: 1  Belonging to the same group 2  Not belonging to the same group C0060 Subordinated mutual member accounts  Lender (if specific) Indicate the lender of the mutual member accounts. C0070 Subordinated mutual member accounts  Counted under transitionals? This shall indicate whether the subordinated mutual member accounts are counted under the transitional provisions. One of the options in the following closed list shall be used: 1  Counted under transitionals 2  Not counted under transitionals C0080 Subordinated mutual member accounts  Counterparty (if specific) This shall list the counterparty of the subordinated mutual member accounts C0090 Subordinated mutual member accounts  Issue date This is the issue date of the subordinated mutual member accounts. This shall be in ISO8601 format (yyyy mm dd). C0100 Subordinated mutual member accounts  Maturity date This is the maturity date of the subordinated mutual member accounts. This shall be in ISO8601 format (yyyy mm dd). C0110 Subordinated mutual member accounts  First call date This is the first call date of the subordinated mutual member accounts. This shall be in ISO8601 format (yyyy mm dd). C0120 Subordinated mutual member accounts  Details of further call dates These are the further call dates of the subordinated mutual member accounts. C0130 Subordinated mutual member accounts  Details of incentives to redeem These are the incentives to redeem the subordinated mutual member accounts. C0140 Subordinated mutual member accounts  Notice period This is the notice of the subordinated mutual member accounts. The date shall be entered here, using ISO8601 format (yyyy mm dd). C0150 Subordinated mutual member account  Name of supervisory authority having given authorisation This is the name of the supervisory authority which has issued the authorisation, with country in parenthesis. C0160 Subordinated mutual member account  Buy back during the year Explanation if the item has been bought back during the year. C0170 Subordinated mutual member accounts  % of the issue held by entities in the group This is the % of the issue of subordinated mutual member accounts held by entities within the group in the meaning of Article 212(1)(c) of Directive 2009/138/EC. C0180 Subordinated mutual member accounts  Contribution to group subordinated mutual member accounts This is the contribution of the mutual member accounts to total group subordinated mutual member accounts. C0190 Description of preference shares This shall list individual preference shares C0200 Preference shares  Amount This is the amount of the preference shares. C0210 Preference shares  Counted under transitionals? This shall indicate whether the preference shares are counted under the transitional provisions. One of the options in the following closed list shall be used: 1  Counted under transitionals 2  Not counted under transitionals C0220 Preference shares  Counterparty (if specific) This shall list the holder of the preference shares if limited to a single party. If the shares are broadly issued, no data is required. C0230 Preference shares  Issue date This is the issue date of the preference share. This shall be in ISO 8601 format (yyyy mm dd). C0240 Preference shares  First call date This is the first call date of the preference share. This shall be in ISO 8601 format (yyyy mm dd). C0250 Preference shares  Details of further call dates These are the further call dates of the preference shares. C0260 Preference shares  Details of incentives to redeem These are the incentives to redeem the preference share. C0270 Description of subordinated liabilities This shall list the individual subordinated liabilities for an individual undertaking. C0280 Subordinated liabilities Amount This is the amount of individual subordinated liabilities. C0290 Subordinated liabilities Tier This shall indicate the tier of the subordinated liabilities. C0300 Subordinated liabilities  Currency Code Identify the ISO 4217 alphabetic code of the currency. C0310 Subordinated liabilities  Issuing entity This shall indicate whether the issuing entity of the subordinated liabilities is within the group in the meaning of Article 212(1)(c) of Directive 2009/138/EC. The following close list shall be used: 1  Belonging to the same group 2  Not belonging to the same group C0320 Subordinated liabilities  Lender (if specific) This shall list the lender of the subordinated liabilities if specific. If not specific this item shall not be reported. C0330 Subordinated liabilities  Counted under transitionals? This shall indicate whether the subordinated liability is counted under the transitional provisions. One of the options in the following closed list shall be used: 1  Counted under transitionals 2  Not counted under transitionals C0340 Subordinated liabilities  Counterparty of subordinated liabilities  (if specific) This shall list the counterparty of the subordinated liabilities. C0350 Subordinated liabilities  Issue date This is the issue date of the subordinated liabilities. This shall be in ISO 8601 format (yyyy mm dd). C0360 Subordinated liabilities  Maturity date This is the maturity date of the subordinated liabilities. This shall be in ISO 8601 format (yyyy mm dd). C0370 Subordinated liabilities  First call date This is the first call date of the subordinated liabilities. This shall be in ISO 8601 format (yyyy mm dd). C0380 Subordinated liabilities  Further call dates These are the further call dates of the subordinated liabilities. C0390 Subordinated liabilities  Details of incentives to redeem These are the details about the incentives to redeem the subordinated liabilities. C0400 Subordinated liabilities  Notice period This is the notice of the subordinated liabilities. The date shall be entered here, using ISO8601 format (yyyy mm dd). C0410 Subordinated liabilities  Name of supervisory authority having given authorisation for subordinated liabilities This is the name of the supervisory authority which has issued the authorisation, with country in parenthesis. C0420 Subordinated liabilities  Buy back during the year of subordinated liabilities Explanation if the item has been bought back. C0430 Subordinated liabilities  % of the issue held by entities in the group This is the % of the issue held by entities within the group in the meaning of Article 212(1)(c) of Directive 2009/138/EC. C0440 Subordinated liabilities  Contribution to group subordinated liabilities This is the contribution of the subordinated liabilities to total group subordinated liabilities. C0450 Other items approved by supervisory authority as basic own funds not specified above This shall list the other individual items approved by the supervisory authority for an individual undertaking. C0460 Other items approved by supervisory authority as basic own funds not specified above Amount This is the amount of other individual items approved by the supervisory authority. C0470 Other items approved by supervisory authority as basic own funds not specified above Currency code Identify the ISO 4217 alphabetic code of the currency. C0480 Other items approved by supervisory authority as basic own funds not specified above Tier 1 This is the amount of other individual items approved by the supervisory authority that meet the criteria for Tier 1. C0490 Other items approved by supervisory authority as basic own funds not specified above Tier 2 This is the amount of other individual items approved by the supervisory authority that meet the criteria for Tier 2. C0500 Other items approved by supervisory authority as basic own funds not specified above Tier 3 This is the amount of other individual items approved by the supervisory authority that meet the criteria for Tier 3. C0510 Other items approved by supervisory authority as basic own funds not specified above Date of authorisation This is the date of authorisation of other individual items approved by the supervisory authority. It shall be in ISO8601 format (yyyy mm dd). C0520 Other items approved by supervisory authority as basic own funds not specified above Name of supervisory authority having given authorisation for other basic own fund items not specified above This is the name of the supervisory authority which has issued the authorisation, with country in parenthesis. C0530 Other items approved by supervisory authority as basic own funds not specified above  Name of entity concerned This is the name of the entity concerned. C0540 Other items approved by supervisory authority as basic own funds not specified above Buy back during the year Explanation if the item has been bought back. C0550 Other items approved by supervisory authority as basic own funds not specified above % of the issue held by entities in the group This is the % of the issue held by entities within the group in the meaning of Article 212(1)(c) of Directive 2009/138/EC. C0560 Other items approved by supervisory authority as basic own funds not specified above Contribution to group other basic own funds This is the contribution of the other individual items approved by the supervisory authority to group other basic own funds. C0570 Own funds  from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds  Description This cell shall contain a description of the own fund items from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds. C0580 Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds  Total amount This is the total amount of the own fund items from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds. C0590 Ancillary own funds Description This is details of each ancillary own fund for an individual undertaking. C0600 Ancillary own funds  Amount This is the amount for each ancillary own fund. C0610 Ancillary own funds  Counterpart This is the counterpart of each ancillary own fund. C0620 Ancillary own funds  Issue date This is the issue date of each ancillary own fund. This shall be in ISO8601 format (yyyy mm dd). C0630 Ancillary own fund  Date of authorisation This is the date of authorisation of each ancillary own fund. This shall be in 1SO8601 format (yyyy mm dd). C0640 Ancillary own fund  Name of supervisory authority having given authorisation This is the name of the supervisory authority which has issued the authorisation, with country in parenthesis. C0650 Ancillary own fund  Name of entity concerned This is the name of the entity concerned by the ancillary own fund. Adjustment for ring fenced funds and matching adjustment portfolios C0660/R0020 Ring fenced fund/ matching adjustment portfolio  Number Identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking and must be consistent over time and with the fund/portfolio number reported in other templates. C0670/R0020 Ring fenced fund/ matching adjustment portfolio  Notional SCR This is the notional SCR of each ring fenced fund/each matching adjustment portfolio. C0680/R0020 Ring fenced fund/ matching adjustment portfolio  Notional SCR (negative results set to zero) This is the notional SCR. When the value is negative zero shall be reported. C0690/R0020 Ring fenced fund/ matching adjustment portfolio  Excess of assets over liabilities This is the amount of excess of assets over liabilities of each ring fenced fund/matching adjustment portfolio. This value shall reflect any deduction of future transfers attributable to shareholders. C0700/R0020 Ring fenced fund/ matching adjustment portfolio  Future transfers attributable to shareholders Value of future transfers attributable to shareholders according to Article 80 (2) of Delegated Regulation (EU) 2015/35. C0710/R0010 Ring fenced funds/matching adjustment portfolios  Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds This is the total deduction for ring fenced funds and matching adjustment portfolios. C0710/R0020 Ring fenced funds/matching adjustment portfolio  Adjustment for restricted own fund items in respect of matching adjustment portfolios and ring fenced funds This is the deduction for each ring fenced fund/matching adjustment portfolio. Calculation of non available own funds at group level (such a calculation has to be done undertaking by undertaking) Non available own funds at group level  exceeding the contribution of solo SCR to group SCR C0720 Related (Re)insurance undertakings, Insurance Holding Company, Mixed Financial Holding Company, ancillary entities and SVP included in the scope of the group calculation Name of undertaking C0730 Country ISO 3166 1 alpha 2 code of the country where the entity has its head office C0740 Contribution of solo SCR to Group SCR Contribution of solo SCR to group SCR If the method 1 is applied, the contribution of a subsidiary undertaking to the group shall be calculated according the formula: Where:  SCRi solo is the solo SCR of the parent undertaking and each insurance, reinsurance and intermediate insurance holding and mixed financial holding company over which a dominant influence is exercised and that are included in the SCR fully consolidated  SCRj is the solo SCR of the entity j  the ratio is the proportional adjustment due to the recognition of diversification effects in the part fully consolidated (in the case where the SCR diversified (numerator) calculated in accordance to Article 336(a) of the Delegated Regulation (EU) 2015/35 is greater than the sum of the individual SCR of the participating undertaking and each related insurance and reinsurance undertaking included in the calculation of the SCR diversified (denominator) the value of the ratio is capped to 1). The assessment of non available own funds shall be made also for own funds in non controlled undertakings taking into account the proportionality principle. For method 2 the contribution of the related undertaking to the group SCR is the proportional share of the individual SCR. C0750 Non available minority interests Non available minority interests, when the method 1 is applied, that is any minority interests in the eligible own funds (after deducting other non available own funds) of (re) insurance subsidiary exceeding the contribution of the solo SCR to the group SCR. C0760 Non available own funds related to other own fund items approved by supervisory authority Total amount for non available own funds related to other own fund items approved by supervisory authority. C0770 Non available surplus funds Non available surplus funds at group level both in EEA and non EEA entities (Article 222 (2) to (5) of Directive 2009/138/EC and Article 330 (4) of Delegated Regulation (EU) 2015/35) C0780 Non available called up but not yet paid in capital Non available called up but not yet paid in capital at group level both in EEA and non EEA entities (Article 222 (2) to (5) of Directive 2009/138/EC and Article 330 (4) of Delegated Regulation (EU) 2015/35) C0790 Non available ancillary own funds Non available ancillary own funds at group level both in EEA and non EEA entities (Article 222 (2) to (5) of Directive 2009/138/EC and Article 330 (4) of Delegated Regulation (EU) 2015/35) C0800 Non available subordinated mutual member accounts Non available subordinated mutual member accounts at group level both in EEA and non EEA entities (Article 222 (2) to (5) of Directive 2009/138/EC and Article 330 (4) of Delegated Regulation (EU) 2015/35) C0810 Non available preference shares Non available preference shares at group level both in EEA and non EEA entities (Article 222 (2) to (5) of Directive 2009/138/EC and Article 330 (4) of Delegated Regulation (EU) 2015/35) C0820 Non available Subordinated Liabilities Non available Subordinated Liabilities at group level both in EEA and non EEA entities (Article 222 (2) to (5) of Directive 2009/138/EC and Article 330 (4) of Delegated Regulation (EU) 2015/35) C0830 An amount equal to the value of non available net deferred tax assets at the group level An amount equal to the value of non available net deferred tax assets at the group level both in EEA and non EEA entities (Article 222 (2) to (5) of Directive 2009/138/EC and Article 330 (4) of Delegated Regulation (EU) 2015/35) C0840 Non available share premium account related to preference shares at group level Non available share premium account related to preference shares at group level. C0850 Total non available excess own funds Non available excess own funds at group level. C0860 Non available minority interests This is the overall total amount of non  available minority interests at group level. C0870 Non available own funds related to other own fund items approved by supervisory authority Total amount for non available own funds related to other own fund items approved by supervisory authority. C0880 Non available surplus funds This is the overall total amount of non available surplus funds at group level. C0890 Non available called but not paid in capital This is the total overall amount of non available called but not paid in capital at group level. C0900 Non available ancillary own funds This is the total overall amount of non available ancillary own funds at group level. C0910 Non available subordinated mutual member accounts This is the total overall amount of non available subordinated mutual member accounts C0920 Non available preference shares This is the total overall amount of non available preference shares at group level. C0930 Non available Subordinated Liabilities This is the total overall amount of non available subordinated liabilities at group level. C0940 An amount equal to the value of non available net deferred tax assets at the group level This is the total overall amount equal to the value of non available net deferred tax assets at the group level C0950 Non available share premium account related to preference shares at group level This is the total overall amount of non available share premium account related to preference shares at group level C0960 Total non available excess own funds This is the total overall amount of non available excess own funds. According to Article 222(4) of the Directive 2009/138/EC, the total non available own funds is calculated, undertaking by undertaking, by adding up own funds indicated in Article 222(2) of the directive (i.e. surplus funds and any subscribed but not paid up capital) and in Article330 of Delegated Regulation (EU) 2015/35 (i.e. ancillary own funds, preferences shares, subordinated mutual member account, subordinated liabilities and the value of net deferred tax assets).The part of such own funds that exceeds the contribution of the related undertaking to the group SCR cannot be considered as available for covering the group SCR. If the total amount of such own funds does not exceed the contribution of the related undertaking to the group SCR, such limitation doesn't apply. S.25.01  Solvency Capital Requirement  for groups on Standard Formula General comments: This section relates to opening and annual submission of information for individual entities, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.25.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of template S.01.03. Template SR.25.01 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). Where the entity has MAP or RFF (except those under the scope of Article 304 of Directive 2009/138/EC) when reporting at the level of the whole undertaking, the notional Solvency Capital Requirement (nSCR) at risk module level and the loss absorbing capacity (LAC) of technical provisions and deferred taxes to be reported shall be calculated as follows:  Where the undertaking applies the full adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level the nSCR is calculated as if no loss of diversification exists and the LAC shall be calculated as the sum of the LAC across all RFF/MAP and remaining part;  Where the undertaking applies the Simplification at risk sub module level to aggregate the nSCR of the RFF/MAP at entity level the nSCR is calculated considering a direct summation at sub module level method and the LAC shall be calculated as the sum of the LAC across all RFF/MAP and remaining part,  Where the undertaking applies the simplification at risk module level to aggregate the nSCR of the RFF/MAP at entity level the nSCR is calculated considering a direct summation at module level method and the LAC shall be calculated as the sum of the LAC across all RFF/MAP and remaining part. The adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level shall be allocated (C0050) to the relevant risk modules (i.e. market risk, counterparty default risk, life underwriting risk, health underwriting risk and non life underwriting risk). The amount to be allocated to each relevant risk module shall be calculated as follows:  , where  adjustment = Adjustment calculated according to one of the three methods referred above  BSCR ² = Basic solvency capital requirement calculated according to the information reported in this template (C0030/R0100)  nSCRint = nSCR for intangible assets risk according to the information reported in this template (C0030/R0070)  Multiplication of this q factor by the nSCR of each relevant risk module (i.e. market risk, counterparty default risk, life underwriting risk, health underwriting risk and non life underwriting risk) For group reporting the following specific requirements shall be met: a) The information until R0460 is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; b) When combination method is being used, the information until R0460 is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7) of Solvency II, to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010 R0050/C0030 Net solvency capital requirement Amount of the net capital charge for each risk module, as calculated using the standard formula. The difference between the net and the gross SCR is the consideration of the future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. These cells do not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. These figures represent the SCR as if there was no loss of diversification. R0010 R0050/C0040 Gross solvency capital requirement Amount of the gross capital charge for each risk module, as calculated using the standard formula. The difference between the net and the gross SCR is the consideration of the future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. These cells do not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. These figures represent the SCR as if there was no loss of diversification. R0010 R0050/C0050 Allocation of RFF adjustment due to RFF and Matching adjustments portfolios Part of the adjustment allocated to each risk module according to the procedure described in the general comments. This amount shall be positive. R0060/C0030 Net solvency capital requirement Diversification Amount of the diversification effects between Basic SCR of net risk modules due to the application of the correlation matrix defined in Annex IV of Directive 2009/138/EC. This amount shall be reported as a negative value. R0060/C0040 Gross solvency capital requirement Diversification Amount of the diversification effects between Basic SCR of gross risk modules due to the application of the correlation matrix defined in Annex IV of Directive 2009/138/EC. This amount shall be reported as a negative value. R0070/C0030 Net solvency capital requirement Intangible asset risk Amount of the capital charge, after the adjustment for the loss absorbing capacity of technical provisions, for intangible assets risk, as calculated using the standard formula. R0070/C0040 Gross solvency capital requirement Intangible assets risk The future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35for intangible assets risk is zero under standard formula hence R0070/C0040 equals R0070/C0030. R0100/C0030 Net solvency capital requirement  Basic Solvency Capital Requirement Amount of the basic capital requirements, after the consideration of future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35, as calculated using the standard formula. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. This cell does not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. These figures represent the SCR as if there was no loss of diversification. This amount shall be calculated as a sum of the net capital charges for each risk module within the standard formula, including adjustment for diversification effect within standard formula. R0100/C0040 Gross solvency capital requirement  Basic Solvency Capital Requirement Amount of the basic capital requirements, before the consideration of future discretionary benefits according to Article 205 of Delegated Regulation (EU) 2015/35, as calculated using the standard formula. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. This cell does not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. These figures represent the SCR as if there was no loss of diversification. This amount shall be calculated as a sum of the gross capital charges for each risk module within the standard formula, including adjustment for diversification effect within standard formula Calculation of Solvency Capital Requirement R0120/C0100 Adjustment due to RFF/MAP nSCR aggregation Adjustment to correct the bias on SCR calculation due to aggregation of RFF/MAP nSCR at risk module level. This amount shall be positive. R0130/C0100 Operational risk Amount of the capital requirements for operational risk module as calculated using the standard formula. R0140/C0100 Loss absorbing capacity of technical provisions Amount of the adjustment for loss absorbing capacity of technical provisions calculated according to the standard formula. This amount shall be reported as a negative value. At RFF/MAP level and at entity level where there are no RFF (other than those under Article 304 of Directive 2009/138/EC) nor MAP it is the maximum between zero and the amount corresponding to the minimum between the amount of technical provisions without risk margin in relation to future discretionary benefits net of reinsurance and the difference between gross and net basic solvency capital requirement. Where there are RFF (other than those under Article 304 of Directive 2009/138/EC) or MAP, this amount shall be calculated as the sum of the loss absorbing capacity of technical provisions of each RFF/MAP and remaining part, taking into account the net future discretionary benefits as a top limit. R0150/C0100 Loss absorbing capacity of deferred taxes Amount of the adjustment for loss absorbing capacity of deferred taxes calculated according to the standard formula. This amount shall be negative. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be reported only during the transitional period. R0200/C0100 Solvency capital requirement excluding capital add on Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons already set Amount of capital add on that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. R0220/C0100 Solvency capital requirement for undertakings under consolidated method Amount of the Solvency Capital Requirement for undertakings under method 1 as defined in Article 230 of Directive 2009/138/EC. Other information on SCR R0400/C0100 Capital requirement for duration based equity risk sub module Amount of the capital requirement for duration based equity risk sub module. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when group has RFF. R0420/C0100 Total amount of notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when group has RFF (other than those related to business operated in accordance with article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios. R0440/C0100 Diversification effects due to RFF nSCR aggregation for Article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Directive 2009/138/EC and the remaining part where applicable. R0450/C0100 Method used to calculate the adjustment due to RFF/MAP nSCR aggregation Method used to calculate the adjustment due to RFF nSCR aggregation. One of the options in the following closed list shall be used: 1  Full recalculation 2  Simplification at risk sub module level 3  Simplification at risk module level 4  No adjustment When the group has no RFF (or have only RFF under Article 304 of Directive 2009/138/EC) it shall select option 4. R0460/C0100 Net future discretionary benefits Amount of technical provisions without risk margin in relation to future discretionary benefits net of reinsurance. R0470/C0100 Minimum consolidated group solvency capital requirement Amount of the minimum consolidated group Solvency Capital Requirement as stated in article 230 of Directive 2009/138/EC. This item is applicable to group reporting only. R0500/C0100 Capital requirement for other financial sectors (Non insurance capital requirements) Amount of capital requirement for other financial sectors. This item is only applicable to group reporting where the group includes an undertaking which is subject to non insurance capital requirements, such as a bank, and is the capital requirement calculated in accordance with the appropriate requirements. R0510/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies Amount of capital requirement for credit institutions, investment firms and financial institutions. This item is only applicable to group reporting where the group includes undertakings which are credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies and they are subject to capital requirements, calculated in accordance with the relevant sectoral rules. R0520/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Institutions for occupational retirement provisions Amount of capital requirement for institutions for occupational retirement provisions. This item is only applicable to group reporting where the group includes undertaking which are institutions for occupational retirement provision and subject to non insurance capital requirements calculated in accordance with the relevant sectoral rules. R0530/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Capital requirement for non regulated entities carrying out financial activities Amount of capital requirement for non regulated entities carrying out financial activities. This figure represents a notional solvency requirement, calculated if the relevant sectoral rules were to be applied. This item is only applicable to group reporting where the group includes undertakings which are non  regulated entities carrying out financial activities. R0540/C0100 Capital requirement for non controlled participation requirements Amount of the proportional share of the Solvency Capital Requirements of the related insurance and reinsurance undertakings and insurance holding companies which are not subsidiaries. This item is only applicable to group reporting and corresponds, for those entities which are not subsidiaries, to the capital requirement calculated in accordance with Solvency 2. R0550/C0100 Capital requirement for residual undertakings Amount determined in accordance with Article 336 (1) (d) of Delegated Regulation (EU) 2015/35. R0560/C0100 SCR for undertakings included via D and A Amount of the Solvency Capital Requirement for undertakings included under method 2 as defined in Article 233 of Directive 2009/138/EC when the combination of methods is used. R0570/C0100 Solvency capital requirement Overall SCR for all undertakings regardless of the method used. S.25.02  Solvency Capital Requirement  for groups using the standard formula and partial internal model General comments: This section relates to opening and annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. The components to be reported shall be agreed between national supervisory authorities and groups. Template SR.25.02 shall be reported by ring fenced fund, matching adjustment portfolio and the remaining part for every group under a partial internal model. This includes undertakings where a partial internal model is applied to a full ring fenced fund and/or matching adjustment portfolio while the other ring fenced funds and/or matching adjustment portfolios are under the standard formula. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03 Template SR.25.02 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). For those undertakings under a partial internal model to which the adjustment due to the aggregation of the nSCR of RFF/MAP is applicable, where the entity has MAP or RFF (except those under the scope of Article 304 of Directive 2009/138/EC) when reporting at the level of the whole undertaking, the nSCR at risk module level and the loss absorbing capacity (LAC) of technical provisions and deferred taxes to be reported shall be calculated as follows:  Where the undertaking applies the full adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level: the nSCR is calculated as if no RFF and the LAC shall be calculated as the sum of the LAC across all RFF/MAP and remaining part;  Where the undertaking applies the Simplification at risk sub module level to aggregate the nSCR of the RFF/MAP at entity level the the nSCR and LAC are calculated considering a direct summation at sub module level method,  Where the undertaking applies the Simplification at risk module level to aggregate the nSCR of the RFF/MAP at entity level the nSCR and LAC are calculated considering a direct summation at module level method. The adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level shall be allocated (C0060) to the relevant risk modules (i.e. market risk, counterparty default risk, life underwriting risk, health underwriting risk and non life underwriting risk) when calculated according to the standard formula. The amount to be allocated to each relevant risk module shall be calculated as follows:  , where  adjustment = Adjustment calculated according to one of the three methods referred above  BSCR ² = Basic solvency capital requirement calculated according the information reported in this template  nSCRint = nSCR for intangible assets risk according to the information reported in this template  Multiplication of this q factor by the nSCR of each relevant risk module (i.e. market risk, counterparty default risk, life underwriting risk, health underwriting risk and non life underwriting risk) For group reporting the following specific requirements shall be met: c) The information until R0470 is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; d) When combination method is being used, the information until R0470 is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC. ITEM INSTRUCTIONS Z0020 Ring fenced fund, matching adjustment portfolio or Remaining Part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 C0010 Unique number of component Unique number of each component agreed with their national supervisory authority to identify uniquely components from their model. This number shall always be used with the appropriate component description reported in each item. Where the partial internal model allow the same split by risk module as the one in the standard formula, the following numbers of components shall be used:  1  Market risk  2  Counterparty default risk  3  Life underwriting risk  4  Health underwriting risk  5  Non life underwriting risk  6  Intangible asset risk  7  Operational risk  8  LAC Technical Provisions (negative amount)  9  LAC Deferred Taxes (negative amount) Where standard formula risk modules cannot be reported, groups shall attribute a number to each component different from 1 to 7. This number shall always be used with the appropriate component description reported in each item C0020. The numbers of the components shall be kept consistent over time. C0020 Components description Identification, using free text, of each of the components that can be identified by the group. These components shall be aligned with standard formula risk modules if possible according to the partial internal model. Each component shall be identified using a separate entry. Groups shall identify and report components consistently across different reporting periods, unless there has been some change to the internal model affecting the categories. Loss absorbing capacity of technical provisions and/or deferred taxes not embedded within components shall be reported as separated components. C0030 Calculation of the Solvency Capital Requirement Amount of the capital charge for each component regardless of the method of calculation (either standard formula or partial internal model), after the adjustments for loss absorbing capacity of technical provision and/or deferred taxes when they are embedded in the component calculation. For the components Loss absorbing capacity of technical provisions and/or deferred taxes when reported as a separate component it shall be the amount of the loss absorbing capacity (these amounts shall be reported as negative values) For components calculated using the standard formula this cell represents the gross nSCR. For components calculated using the partial internal model, this represents the value considering the future management actions which are embedded in the calculation, but not those which are modelled as a separate component. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable where applicable. When applicable, this cell does not include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. C0050 Allocation from adjustments due to RFF and Matching adjustment portfolios Where applicable, part of the adjustment allocated to each risk module according to the procedure described in the general comments. This amount shall be positive. C0060 Consideration of the future management actions regarding technical provisions and/or deferred taxes To identify if the future management actions relating to the loss absorbing capacity of technical provisions and/or deferred taxes are embedded in the calculation, the following closed list of options shall be used: 1  Future management actions regarding the loss absorbing capacity of technical provisions embedded within the component 2  Future management actions regarding the loss absorbing capacity of deferred taxes embedded within the component 3  Future management actions regarding the loss absorbing capacity of technical provisions and deferred taxes embedded within the component 4  No embedded consideration of future management actions. C0070 Amount modelled For each component this cell represents the amount calculated according to the partial internal model. Therefore, the amount calculated with the Standard Formula shall be the difference between the amounts reported in C0040 and C0060. R0110/C0100 Total of undiversified components Sum of all components. R0060/C0100 Diversification The total amount of the diversification among components reported in C0030. This amount does not include diversification effects inside each component, which shall be embedded in the values reported in C0030. This amount shall be reported as negative value. R0120/C0100 Adjustment due to RFF/MAP nSCR aggregation When applicable, adjustment to correct the bias on SCR calculation due to aggregation of RFF/MAP nSCR at risk module level. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be reported only during the transitional period. R0200/C00100 Solvency capital requirement, excluding capital add ons Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons already set Amount of capital add ons that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. R0220/C0100 Solvency capital requirement for undertakings under consolidated method Amount of the Solvency Capital Requirement for undertakings under method 1 as defined in Article 230 of Directive 2009/138/EC. R0220/C0100 Solvency Capital Requirement Overall capital requirement including capital add ons. Other information on SCR R0300/C0100 Amount/Estimate of the overall loss absorbing capacity of technical provisions Amount/Estimate of the overall adjustment for loss absorbing capacity of technical provisions, including the part embedded in the components and the part reported as a single component. This amount shall be positive. R0310/C0100 Amount/Estimate of the loss absorbing capacity for deferred taxes Amount/Estimate of the overall adjustment for loss absorbing capacity for deferred taxes, including the part embedded in the components and the part reported as a single component. R0400/C0100 Capital requirement for duration based equity risk sub module Amount of the capital requirement for duration based equity risk sub module. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when group has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when group has RFF (other than those related to business operated in accordance with Article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios This item does not have to be reported when reporting SCR calculation at RFF or matching adjustment portfolio level. R0440/C0100 Diversification effects due to RFF nSCR aggregation for article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Directive 2009/138/EC and the remaining part where applicable. It shall be equal to the difference between the sum of the nSCR for each RFF/MAP/RP and the SCR reported in R0200/C0100. R0450/C0100 Method used to calculate the adjustment due to RFF nSCR aggregation Method used to calculate the adjustment due to RFF nSCR aggregation. One of the following option shall be used: 1  Full recalculation 2  Simplification at risk sub module level 3  Simplification at risk module level 4  No adjustment When the group has no RFF (or have only RFF under Article 304 of Directive 2009/138/EC) it shall select option 4. R0460/C0100 Net future discretionary benefits Amount of technical provisions without risk margin in relation to future discretionary benefits net of reinsurance R0470/C0100 Minimum consolidated group solvency capital requirement Amount of the minimum consolidated group Solvency Capital Requirement as stated in article 230 of Directive 2009/138/EC. This item is applicable to group reporting only. R0500/C0100 Capital requirement for other financial sectors (Non insurance capital requirements) Amount of capital requirement for other financial sectors. This item is only applicable to group reporting where the group includes an undertaking which is subject to non insurance capital requirements, such as a bank, and is the capital requirement calculated in accordance with the appropriate requirements. R0510/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies Amount of capital requirement for credit institutions, investment firms and financial institutions. This item is only applicable to group reporting where the group includes undertakings which are credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies and they are subject to capital requirements, calculated in accordance with the relevant sectoral rules. R0520/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Institutions for occupational retirement provisions Amount of capital requirement for institutions for occupational retirement provisions. This item is only applicable to group reporting where the group includes undertaking which are institutions for occupational retirement provision and subject to non insurance capital requirements calculated in accordance with the relevant sectoral rules. R0530/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Capital requirement for non regulated entities carrying out financial activities Amount of capital requirement for non regulated entities carrying out financial activities. This figure represents a notional solvency requirement, calculated if the relevant sectoral rules were to be applied. This item is only applicable to group reporting where the group includes undertakings which are non regulated entities carrying out financial activities. R0540/C0100 Capital requirement for non controlled participation requirements Amount of the proportional share of the Solvency Capital Requirements of the related insurance and reinsurance undertakings and insurance holding companies which are not subsidiaries. This item is only applicable to group reporting and corresponds, for those entities which are not subsidiaries, to the capital requirement calculated in accordance with Solvency 2. R0550/C0100 Capital requirement for residual undertakings Amount determined in accordance with Article 336 (1) (d) of Delegated Regulation (EU) 2015/35. R0560/C0100 SCR for undertakings included via D and A Amount of the Solvency Capital Requirement for undertakings included under method 2 as defined in Article 233 of Directive 2009/138/EC when the combination of methods is used. R0570/C0100 Solvency capital requirement Overall SCR for all undertakings regardless of the method used. S.25.03  Solvency Capital Requirement  for groups using full internal model General comments: This section relates to opening and annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. The components to be reported shall be agreed between national supervisory authorities and groups. Template SR.25.03 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part for every group under a full internal model. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.25.03 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). For group reporting the following specific requirements shall be met: e) The information until R0470 is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; f) When combination method is being used, the information until R0470 is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC. ITEM INSTRUCTIONS Z0020 Ring fenced fund, matching adjustment portfolio or Remaining Part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the group and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 C0010 Unique number of component Unique number of each component of the full internal model, agreed with their national supervisory authority to identify uniquely components from their model. This number shall always be used with the appropriate component description reported in each item C0020. The numbers of the components shall be kept consistent over time. C0020 Components description Identification, using free text, of each of the components that can be identified by the undertaking within the full internal model. These components may not exactly align with the risks defined for the standard formula. Each component shall be identified using a separate entry. Groups shall identify and report components consistently across different reporting periods, unless there has been some change to internal model affecting the categories. Loss absorbing capacity of technical provisions and/or deferred taxes modelled but not within components shall be reported as separated components. C0030 Calculation of the Solvency Capital Requirement Amount of the net capital charge for each component, after the adjustments for the future management actions relating to technical provision and/or deferred taxes when applicable, calculated by the full internal model on an undiversified basis, to the extent that these adjustments are modelled within components. Loss absorbing capacity of technical provisions and/or deferred taxes modelled but not within components shall be reported as negative values. C0060 Consideration of the future management actions regarding technical provisions and/or deferred taxes To identify if the future management actions relating to the loss absorbing capacity of technical provisions and/or deferred taxes are embedded in the calculation, the following closed list of options shall be used: 1  Future management actions regarding the loss absorbing capacity of technical provisions embedded within the component 2  Future management actions regarding the loss absorbing capacity of deferred taxes embedded within the component 3  Future management actions regarding the loss absorbing capacity of technical provisions and deferred taxes embedded within the component 4  No embedded consideration of future management actions. R0110/C0100 Total of undiversified components Sum of all components. R0060/C0100 Diversification The total amount of the diversification among components reported in C0030 calculated using the full internal model. This amount does not include diversification effects inside each component, which shall be embedded in the values reported in C0030. This amount shall be negative. R0160/C0100 Capital requirement for business operated in accordance with Art. 4 of Directive 2003/41/EC Amount of the capital requirement, calculated according to the rules stated in article 17 of Directive 2003/41/EC, for ring fenced funds relating to pension business operated under article 4 of Directive 2003/41/EC to which transitional measures are applied. This item is to be reported only during the transitional period. R0200/C0100 Solvency capital requirement, excluding capital add on Amount of the total diversified SCR before any capital add on. R0210/C0100 Capital add ons already set Amount of capital add on that had been set at the reporting reference date. It will not include capital add ons set between that date and the submission of the data to the supervisory authority, nor any set after the submission of the data. R0220/C0100 Solvency capital requirement Amount of total SCR calculated using full internal model. Other information on SCR R0300/C0100 Amount/estimate of the overall loss absorbing capacity of technical provisions Amount/Estimate of the overall adjustment for loss absorbing capacity of technical provisions, including the part embedded in each component and the part reported as a single component. R0310/C0100 Amount/estimate of the overall loss absorbing capacity of deferred taxes Amount/Estimate of the overall adjustment for loss absorbing capacity for deferred taxes, including the part embedded in each component and the part reported as a single component. R0410/C0100 Total amount of notional Solvency Capital Requirements for remaining part Amount of the notional SCRs of remaining part when group has RFF. R0420/C0100 Total amount of Notional Solvency Capital Requirements for ring fenced funds Amount of the sum of notional SCRs of all ring fenced funds when group has RFF (other than those related to business operated in accordance with article 4 of Directive 2003/41/EC (transitional)). R0430/C0100 Total amount of Notional Solvency Capital Requirements for matching adjustment portfolios Amount of the sum of notional SCRs of all matching adjustment portfolios. R0440/C0100 Diversification effects due to RFF nSCR aggregation for Article 304 Amount of the adjustment for a diversification effect between ring fenced funds under Article 304 of Directive 2009/138/EC and remaining part where applicable. R0460/C0100 Net future discretionary benefits Amount of technical provisions without risk margin in relation to future discretionary benefits net of reinsurance R0470/C0100 Minimum consolidated group solvency capital requirement Amount of the minimum consolidated group Solvency Capital Requirement as stated in article 230 of Directive 2009/138/EC. This item is applicable to group reporting only. R0500/C0100 Capital requirement for other financial sectors (Non insurance capital requirements) Amount of capital requirement for other financial sectors. This item is only applicable to group reporting where the group includes an undertaking which is subject to non insurance capital requirements, such as a bank, and is the capital requirement calculated in accordance with the appropriate requirements. R0510/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies Amount of capital requirement for credit institutions, investment firms and financial institutions. This item is only applicable to group reporting where the group includes undertakings which are credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies and they are subject to capital requirements, calculated in accordance with the relevant sectoral rules. R0520/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Institutions for occupational retirement provisions Amount of capital requirement for institutions for occupational retirement provisions. This item is only applicable to group reporting where the group includes undertaking which are institutions for occupational retirement provision and subject to non insurance capital requirements calculated in accordance with the relevant sectoral rules. R0530/C0100 Capital requirement for other financial sectors (Non insurance capital requirements)  Capital requirement for non regulated entities carrying out financial activities Amount of capital requirement for non regulated entities carrying out financial activities. This figure represents a notional solvency requirement, calculated if the relevant sectoral rules were to be applied. This item is only applicable to group reporting where the group includes undertakings which are non  regulated entities carrying out financial activities. R0540/C0100 Capital requirement for non controlled participation requirements Amount of the proportional share of the Solvency Capital Requirements of the related insurance and reinsurance undertakings and insurance holding companies which are not subsidiaries. This item is only applicable to group reporting and corresponds, for those entities which are not subsidiaries, to the capital requirement calculated in accordance with Solvency 2. R0550/C0100 Capital requirement for residual undertakings Amount determined in accordance with Article 336 (1) (d) of Delegated Regulation (EU) 2015/35. S.26.01  Solvency Capital Requirement  Market risk General comments: This section relates to annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. The template SR.26.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.26.01 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). Amounts before and after shock shall be filled in with the amount of assets and liabilities sensitive to that shock. For the liabilities the assessment shall be done at the most granular level available between contract and homogeneous risk group. This means that if a contract/HRG is sensitive to a shock the amount of liabilities associated to that contract/HRG shall be reported as amount sensitive to that shock. For group reporting the following specific requirements shall be met: a) This information is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; b) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC, and; c) This information does not apply to groups when method 2 as defined in Article 233 of Directive 2009/138/EC is being used exclusively. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112 (7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112 (7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Simplifications spread risk  bonds and loans Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of spread risk with regard to bonds and loans. One of the options in the following closed list shall be used: 1  Simplifications used 2  Simplifications not used If R0010/C0010 = 1, only C0060 and C0080 shall be filled in for R0410. R0020/C0010 Captives simplifications  interest rate risk Identify whether a captive undertaking within the scope of group supervision used simplifications for the calculation of interest rate risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0020/C0010 = 1, only C0060 and C0080 shall be filled in for R0100 R0120 R0030/C0010 Captives simplifications  spread risk on bonds and loans Identify whether a captive undertaking within the scope of group supervision used simplifications for the calculation of spread risk with regard to bonds and loans. The following options shall be used: 1  Simplifications used 2  Simplifications not used R0040/C0010 Captives simplifications  market risk concentration Identify whether a captive undertaking within the scope of group supervision used simplifications for the calculation of market risk concentration. The following options shall be used: 1  Simplifications used 2  Simplifications not used Interest rate risk R0100/C0060 Absolute value after shock  Net solvency capital requirement  interest rate risk This is the net capital charge for interest rate risk, i.e. after adjustment for the loss absorbing capacity of technical provisions. If R0020/C0010=1, this item represents the net capital charge for interest rate risk calculated using simplified calculations for captive undertakings within the scope of group supervision. R0100/C0080 Absolute value after shock  Gross solvency capital requirement  interest rate risk This is the gross capital charge for interest rate risk, i.e. before the loss absorbing capacity of technical provisions. If R0020/C0010=1, this item represents the gross capital charge for interest rate risk calculated using simplified calculations for captive undertakings within the scope of group supervision. R0110 R0120/C0020 Initial absolute values before shock  Assets  Interest rate risk  interest rate down/up shock This is the total value of the assets sensitive to interest rate down/up risk, before shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0110 R0120/C0030 Initial absolute values before shock  Liabilities  Interest rate risk  interest rate down/up shock This is the total value of the liabilities sensitive to interest rate down/up risk, before shock. The amount of technical provisions (TP) shall be net of reinsurance and SPV recoverables. R0110 R0120/C0040 Absolute values after shock  Assets  Interest rate risk  interest rate down/up shock This is the absolute value of assets sensitive to interest rate down/up risks after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0110 R0120/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Interest rate risk  interest rate down/up shock This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to interest rate down/up risks after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0110 R0120/C0060 Absolute value after shock  Net solvency capital requirement  interest rate risk  interest rate down/up shock This is the net capital charge for interest rate down/up risk, after adjustment for the loss absorbing capacity of technical provisions. If R0020/C0010=1, this item represents the net capital charge for interest rate down/up risk calculated using simplifications. R0110 R0120/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Interest rate risk  Interest rate down/up shock This is the absolute value of liabilities (before the loss absorbing capacity of technical provisions) sensitive to interest rate down/up risks after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0110 R0120/C0080 Absolute value after shock  Gross solvency capital  interest rate risk  interest rate down/up shock This is the gross capital charge for the interest rate down/up risk, i.e. before the loss absorbing capacity of Technical provisions If R0020/C0010=1, this item represents the gross capital charge for interest rate down/up risk calculated using simplifications. Equity risk R0200/C0060 Absolute value after shock  Net solvency capital requirement  equity risk This is the net capital charge for equity risk, i.e. after adjustment for the loss absorbing capacity of technical provisions. R0200/C0080 Absolute value after shock  Gross solvency capital requirement  equity risk This is the gross capital charge for equity risk, i.e. before the loss absorbing capacity of technical provisions. R0210/C0020 Initial absolute values before shock  Assets  equity risk  type 1 equities This is the initial absolute value of the assets sensitive to the equity risk charge related to type 1 equities Recoverables from reinsurance and SPVs shall not be included in this cell. R0210/C0030 Initial absolute values before shock  Liabilities  equity risk  type 1 equities This is the initial absolute value of the liabilities sensitive to equity risk related to type 1 equities. The amount of TP shall be net of reinsurance and SPV recoverables. R0210/C0040 Absolute values after shock  Assets  Equity risk  type 1 equities This is the absolute value of the assets sensitive to the equity risk charge related to type 1 equities category, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0210/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Equity risk type 1 equities This is the absolute value of the liabilities sensitive to equity risk charge related to type 1 equities, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0210/C0060 Absolute value after shock  Net solvency capital requirement  equity risk type 1 equities This is the net capital charge for equity risk (for type 1 equities), after adjustment for the loss absorbing capacity of technical provisions. R0210/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  equity risk type 1 equities This is the absolute value of the liabilities sensitive to equity risk charge related to type 1 equities, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0210/C0080 Absolute value after shock  Gross solvency capital requirement  Equity risk type 1 equities This is the gross capital charge for equity risk for type 1 equities, i.e. before the loss absorbing capacity of technical provisions. R0220 R0240/C0020 Initial absolute values before shock  Assets  equity risk type 1 equities This is the initial absolute value of the assets sensitive to the equity risk (for each kind of type 1 equity). Recoverables from reinsurance and SPVs shall not be included in this cell. R0220 R0240/C0040 Absolute values after shock  Assets  equity risk type 1 equities This is the absolute value of the assets sensitive the equity risk charge, (for each kind of type 1 equity), after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0250/C0020 Initial absolute values before shock  Assets  equity risk type 2 equities This is the initial absolute value of the assets sensitive to the equity risk for type 2 equities Recoverables from reinsurance and SPVs shall not be included in this cell. R0250/C0030 Initial absolute values before shock  Liabilities  equity risk type 2 equities This is the initial absolute value of liabilities sensitive to the equity risk for type 2 equities. The amount of TP shall be net of reinsurance and SPV recoverables. R0250/C0040 Absolute values after shock  Assets  Equity risk  type 2 equities This is the absolute value of the assets sensitive to equity risk charge for type 2 equities, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0250/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Equity risk type 2 equities This is the absolute value of liabilities sensitive to equity risk (for type 2 equities), after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0250/C0060 Absolute value after shock  Net solvency capital requirement  equity risk type 2 equities This is the net capital charge for equity risk (for type 2 equities) after adjustment for the loss absorbing capacity of technical provisions. R0250/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions) equity risk type 2 equities This is the absolute value of the liabilities sensitive to equity risk (for type 2 equities), after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0250/C0080 Absolute value after shock  Gross solvency capital requirement  Equity risk  type 2 equities This is the gross capital charge for equity risk for type 2 equities, i.e. before the loss absorbing capacity of technical provisions R0260 R0280/C0020 Initial absolute values before shock  Assets  equity risk type 2 equities This is the value of the assets sensitive to the equity risk (for each kind of type 2 equities) Recoverables from reinsurance and SPVs shall not be included in this cell. R0260 R0280/C0040 Absolute values after shock  Assets  equity risk type 2 equities This is the absolute value of the assets sensitive to equity risk (for each kind of type 2 equities), after the equity shock. Recoverables from reinsurance and SPVs shall not be included in this cell. Property risk R0300/C0020 Initial absolute values before shock  Assets  Property risk This is the absolute value of the assets sensitive to the property risk. Recoverables from reinsurance and SPVs shall not be included in this cell. R0300/C0030 Initial absolute values before shock  Liabilities  Property risk This is the value of the liabilities sensitive to the property risk. The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0040 Absolute values after shock  Assets  Property risk This is the absolute value of the assets sensitive to property risk charge, after the property shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0300/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Property risk This is the absolute value of the liabilities underlying property risk charge, after the property shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0060 Absolute value after shock  Net solvency capital requirement  property risk This is the net capital charge for property risk, after adjustment for the loss absorbing capacity of technical provisions. R0300/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  property risk This is the absolute value of the liabilities underlying property risk charge, after the property shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0080 Absolute value after shock  Gross solvency capital requirement  Property risk This is the gross capital charge for property risk, i.e. before the loss absorbing capacity of technical provisions. Spread risk R0400/C0060 Absolute value after shock  Net solvency capital requirement  spread risk This is the net capital charge for spread risk, after adjustment for the loss absorbing capacity of technical provisions. R0400/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk This is the gross capital charge for spread risk, before the loss absorbing capacity of technical provisions. R0410/C0020 Initial absolute values before shock  Assets  spread risk  bonds and loans This is the absolute value of the assets sensitive to the spread risk on bonds and loans. Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0030 Initial absolute values before shock  Liabilities  spread risk  bonds and loans This is the absolute value of the liabilities sensitive to the spread risk on bonds and loans. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0040 Absolute values after shock  Assets  spread risk  bonds and loans This is the absolute value of the assets sensitive to the spread risk on bonds and loans, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  bonds and loans This is the absolute value of the liabilities underlying the spread risk charge for bonds and loans, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  bonds and loans This is the net capital charge for spread risk on bonds and loans, after adjustment for the loss absorbing capacity of technical provisions. If R0010/C0010 = 1, this item represents the net solvency capital requirement for spread risk  bonds and loans, calculated using simplifications R0410/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  bonds and loans This is the absolute value of the liabilities sensitive to the spread risk on bonds and loans, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  bonds and loans This is the gross capital charge for spread risk on bonds and loans, i.e. before the loss absorbing capacity of technical provisions. If R0010/C0010 = 1, this item represents gross solvency capital requirement for spread risk  bonds and loans calculated using simplifications. R0420/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  credit derivatives This is the net capital charge for spread risk on credit derivatives, after adjustment for the loss absorbing capacity of technical provisions. R0420/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  credit derivatives This is the gross capital charge for spread risk on credit derivatives, i.e. before the loss absorbing capacity of technical provisions. R0430 R0440/C0020 Initial absolute values before shock  Assets  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the absolute value of assets sensitive to the downward/upward shock in respect to the spread risk on credit derivatives. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430 R0440/C0030 Initial absolute values before shock  Liabilities  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the absolute value of the liabilities sensitive to the downward/upward shock in respect to spread risk on credit derivatives. The amount of TP shall be net of reinsurance and SPV recoverables. R0430 R0440/C0040 Absolute values after shock  Assets  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the absolute value of the assets sensitive the downward/upward shock for spread risk on credit derivatives, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430 R0440/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk credit derivatives  downward/upward shock on credit derivatives This is the absolute value of the liabilities sensitive to the downward/upward shock for spread risk on credit derivatives, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0430 R0440/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the net capital charge for the downward/upward shock for spread risk on credit derivatives, after adjustment for the loss absorbing capacity of technical provisions. R0430 R0440/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk credit derivatives  downward/upward shock on credit derivatives This is the absolute value of the liabilities sensitive to the downward/upward shock for spread risk on credit derivatives, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0430 R0440/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  credit derivatives  downward/upward shock on credit derivatives This is the gross capital charge for the downward/upward shock for spread risk on credit derivatives, i.e. before the loss absorbing capacity of technical provisions. R0450/C0020 Initial absolute values before shock  Assets  spread risk  securitisation positions This is the absolute value of the assets sensitive to the spread risk on securitisation positions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0450/C0030 Initial absolute values before shock  Liabilities  spread risk  securitisation positions This is the absolute value of the liabilities sensitive to the spread risk on securitisation positions. The amount of TP shall be net of reinsurance and SPV recoverables. R0450/C0040 Absolute values after shock  Assets  spread risk  securitisation positions This is the absolute value of the assets sensitive to the spread risk on securitisation positions, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0450/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  securitisation positions This is the absolute value of the liabilities sensitive to the spread risk on securitisation positions, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0450/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  securitisation positions This is the net capital charge for spread risk on securitisation positions, after adjustment for the loss absorbing capacity of technical provisions. R0450/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  securitisation positions This is the absolute value of the liabilities sensitive to the spread risk on securitisation positions, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0450/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  securitisation positions This is the gross capital charge for spread risk on securitisation positions, i.e. before the loss absorbing capacity of technical provisions. R0460/C0020 Initial absolute values before shock  Assets  spread risk  securitisation positions  type 1 This is the absolute value of the assets sensitive to the spread risk on type 1 securitisation positions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0460/C0030 Initial absolute values before shock  Liabilities  spread risk  securitisation positions  type 1 This is the absolute value of the liabilities sensitive to the spread risk on type 1 securitisation positions. The amount of TP shall be net of reinsurance and SPV recoverables. R0460/C0040 Absolute values after shock  Assets  spread risk  securitisation positions  type 1 This is the absolute value of the assets sensitive to the spread risk on type 1 securitisation positions, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0460/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  type 1) This is the absolute value of the liabilities sensitive to the spread risk on type 1 securitisation positions, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0460/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  securitisation positions  type 1 This is the net capital charge for spread risk on type 1 securitisation positions, after adjustment for the loss absorbing capacity of technical provisions. R0460/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  type 1 This is the absolute value of the liabilities sensitive to the spread risk on type 1 securitisation positions, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0460/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  securitisation positions  type 1 This is the gross capital charge for spread risk on type 1 securitisation positions, i.e. before the loss absorbing capacity of technical provisions. R0470/C0020 Initial absolute values before shock  Assets  spread risk  securitisation positions  type 2 This is the absolute value of the assets sensitive to the spread risk on type 2 securitisation positions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0470/C0030 Initial absolute values before shock  Liabilities  spread risk  securitisation positions  type 2 This is the absolute value of the liabilities sensitive to the spread risk on type 2 securitisation positions. The amount of TP shall be net of reinsurance and SPV recoverables. R0470/C0040 Absolute values after shock  Assets  spread risk  securitisation positions  type 2 This is the absolute value of the assets sensitive to the spread risk on type 2 securitisation positions, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0470/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  type 2) This is the absolute value of the liabilities sensitive to the spread risk on type 2 securitisation positions, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0470/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  securitisation positions  type 2 This is the net capital charge for spread risk on type 2 securitisation positions, after adjustment for the loss absorbing capacity of technical provisions. R0470/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  type 2 This is the absolute value of the liabilities sensitive to the spread risk on type 2 securitisation positions, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0470/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  securitisation positions  type 2 This is the gross capital charge for spread risk on type 2 securitisation positions, i.e. before the loss absorbing capacity of technical provisions. R0480/C0020 Initial absolute values before shock  Assets  spread risk  securitisation positions  resecuritisation This is the absolute value of the assets sensitive to the spread risk on resecuritisation positions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0480/C0030 Initial absolute values before shock  Liabilities  spread risk  securitisation positions  resecuritisation This is the absolute value of the liabilities sensitive to the spread risk on resecuritisation positions. The amount of TP shall be net of reinsurance and SPV recoverables. R0480/C0040 Absolute values after shock  Assets  spread risk  securitisation positions  resecuritisation This is the absolute value of the assets sensitive to the spread risk on resecuritisation positions, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0480/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  resecuritisation) This is the absolute value of the liabilities sensitive to the spread risk on resecuritisation positions, after the shock and after the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0480/C0060 Absolute value after shock  Net solvency capital requirement  spread risk  securitisation positions  resecuritisation This is the net capital charge for spread risk on resecuritisation positions, after adjustment for the loss absorbing capacity of technical provisions. R0480/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  spread risk  securitisation positions  resecuritisation This is the absolute value of the liabilities sensitive to the spread risk on resecuritisation positions, after the shock but before the loss absorbing capacity of technical provisions. The amount of TP shall be net of reinsurance and SPV recoverables. R0480/C0080 Absolute value after shock  Gross solvency capital requirement  spread risk  securitisation positions  resecuritisation This is the gross capital charge for spread risk on resecuritisation positions, i.e. before the loss absorbing capacity of technical provisions. Concentration risk R0500/C0020 Initial absolute values before shock  Assets  market risk concentrations This is the absolute value of the asset sensitive to the market risk concentrations For captive undertakings within the scope of group supervision, if R0040/C0010=1, this item represents the absolute value of the assets sensitive to the market risk concentration, after taking into account simplifications allowed for captives. Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0060 Absolute value after shock  Net solvency capital requirement  market risk concentrations This is the net capital charge for market risk concentrations, after adjustment for the loss absorbing capacity of technical provisions, aggregated for each single name exposure. For captive undertakings within the scope of group supervision, if cell R0040/C0010=1, this item represents net capital charge for market risk concentration, calculated using simplified calculation. R0500/C0080 Absolute value after shock  Gross solvency capital requirement  market risk concentrations This is the gross capital charge for market risk concentrations, aggregated for each single name exposure, i.e. before the loss absorbing capacity of technical provisions. Currency risk R0600/C0060 Absolute value after shock  Net solvency capital requirement (after the loss absorbing capacity of technical provisions)  currency risk This is the sum for the different currencies of:  the capital requirement (including after the loss absorbing capacity of technical provisions) for an increase in value of the foreign currency against the local currency;  the capital requirement (including after the loss absorbing capacity of technical provisions) for a decrease in value of the foreign currency against the local currency. R0600/C0080 Absolute value after shock  Gross solvency capital requirement  currency risk This is the sum for the different currencies of:  the capital requirement (before the loss absorbing capacity of technical provisions) for an increase in value of the foreign currency against the local currency;  the capital requirement (before the loss absorbing capacity of technical provisions) for a decrease in value of the foreign currency against the local currency. R0610 R0620/C0020 Initial absolute values before shock  Assets  Currency risk  increase/ decrease in the value of the foreign currency This is the total value of the assets sensitive to currency increase/decrease risk, before shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0610 R0620/C0030 Initial absolute values before shock  Liabilities  Currency risk  increase/ decrease in the value of the foreign currency This is the total value of the liabilities sensitive to currency increase/decrease risk, before shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0610 R0620/C0040 Absolute values after shock  Assets  Currency risk  increase/ decrease in the value of the foreign currency This is the absolute value of assets sensitive to currency increase/decrease risk after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0610 R0620/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Currency risk  increase/ decrease in the value of the foreign currency This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to currency increase/decrease risk after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0610 R0620/C0060 Absolute value after shock  Net solvency capital requirement (after the loss absorbing capacity of technical provisions)  Currency risk  increase/ decrease in the value of the foreign currency This is the net capital charge for currency increase/decrease risk, after adjustment for the loss absorbing capacity of technical provisions. In R0610 only the currencies where the increase shock is the largest shall be reported and in R0620 only the currencies where the decrease shock is the largest shall be reported. R0610 R0620/C0070 Absolute values after shock (before the loss absorbing capacity of technical provisions)  Currency risk  increase/ decrease in the value of the foreign currency This is the absolute value of liabilities (before the loss absorbing capacity of technical provisions) sensitive to currency increase/decrease risk after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0610 R0620/C0080 Absolute value after shock  Gross solvency capital requirement (excluding the loss absorbing capacity of technical provisions)  Currency risk  increase/ decrease in the value of the foreign currency This is the gross capital charge for the currency increase/decrease risk, i.e. excluding before the loss absorbing capacity of Technical provisions. In R0610 only the currencies where the increase shock is the largest shall be reported and in R0620 only the currencies where the decrease shock is the largest shall be reported. Diversification within market risk module R0700/C0060 Diversification within market risk module net This is the diversification effect within the market risk module as a result of the aggregation of the net capital requirements (after loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value when it reduces the capital requirement. R0700/C0080 Diversification within market risk module  gross This is the diversification effect within the market risk module as a result of the aggregation of the gross capital requirements (before loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value when it reduces the capital requirement. Total solvency capital requirement for market risk R0800/C0060 Total net solvency capital requirements for market risk This is the total net capital charge for all market risks, after loss absorbing capacity of technical provisions, calculated using the standard formula. R0800/C0080 Gross solvency capital for market risk This is the total gross capital charge for all market risks, excluding loss absorbing capacity of technical provisions, calculated using the standard formula. S.26.02  Solvency Capital Requirement  Counterparty default risk General comments This section relates to annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.02 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.26.02 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). For group reporting the following specific requirements shall be met: a) This information is applicable when method 1 as defined in Article 230 of Solvency II Directive is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; b) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC, and; c) This information does not apply to groups when method 2 as defined in Article 233 of Directive 2009/138/EC is being used exclusively. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112 (7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112 (7) reporting 2  Regular reporting Z0020 Ring Fenced Fund/Matching adjustment portfolios/Remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Simplifications Identify whether an undertakings within the scope of group supervision used simplifications for the calculation of counter party default risk. One of the options in the following closed list shall be used: 1  Simplifications used 2  Simplifications not used R0100/C0080 Type 1 exposures  Gross solvency capital requirement This is the gross capital charge (before the loss absorbency capacity of technical provisions) for counterparty default risk arising from all Type 1 exposures as defined for Solvency II purposes. R0110 R0200/C0020 Name of single name exposure Describe the name of the 10 largest single exposures. R0110 R0200/C0030 Code of single name exposure Identification code using the Legal Entity Identifier (LEI) if available. If not available this item shall not be reported R0110 R0200/C0040 Type of code of the single name exposure Identification of the code used in item Code of single name exposure. One of the options in the following closed list shall be used: 1  LEI 9  None R0110 R0200/C0050 Type 1 exposures  Single name exposure X  Loss Given Default The value of the Loss Given Default for each of the 10 largest single name exposure. R0110 R0200/C0060 Type 1 exposures  Single name exposure X  Probability of Default The Probability of Default for each of the 10 largest single name exposure. R0300/C0080 Type 2 exposures  Gross solvency capital requirement This is the gross capital charge (before the loss absorbency capacity of technical provisions) for counterparty default risk arising from all Type 2 exposures, as defined for Solvency II purposes R0310/C0050 Type 2 exposures  Receivables from Intermediaries due for more than 3 months  Loss Given Default This is the value of Loss Given Default for Type 2 counterparty risk arising from intermediaries due for more than 3 months. R0320/C0050 Type 2 exposures  All type 2 exposures other than receivables from Intermediaries due for more than 3 months  Loss Given Default This is the value of Loss Given Default for Type 2 counterparty risk arising from all type 2 exposures other than receivables from Intermediaries due for more than 3 months. R0330/C0080 Diversification within counterparty default risk module  gross solvency capital requirement This is the amount of gross diversification effects allowed in aggregation of capital requirements for counterparty default risk for Type 1 and Type 2 exposures. R0400/C0070 Total net solvency capital requirement for counterparty default risk This is the total amount of the net capital charge (after the loss absorbency capacity of technical provisions) for counterparty default risk. R0400/C0080 Total gross solvency capital requirement for counterparty default risk This is the total amount of the gross capital charge (before the loss absorbency capacity of technical provisions) for counterparty default risk. Further details on mortgages R0500/C0090 Losses stemming from type 2 mortgage loans Amount of the overall losses stemming from mortgage loans that has been classified as type 2 exposures according to Article 191 (13) of Delegated Regulation (EU) 2015/35. R0510/C0090 Overall losses stemming from mortgage loans Amount of the overall losses stemming from mortgage loans according to Article 191 (13) of Delegated Regulation (EU) 2015/35. S.26.03  Solvency Capital Requirements  Life underwriting risk General comments: This section relates to annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.03 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.26.03 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). All values shall be reported net of reinsurance and other risk mitigating techniques. Amounts before and after shock shall be filled in with the amount of assets and liabilities sensitive to that shock. For the liabilities the assessment shall be done at the most granular level available between contract and homogeneous risk group. This means that if a contract/HRG is sensitive to a shock the amount of liabilities associated to that contract/HRG shall be reported as amount sensitive to that shock. For group reporting the following specific requirements shall be met: a) This information is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; b) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC, and; c) This information does not apply to groups when method 2 as defined in Article 233 of Directive 2009/138/EC is being used exclusively. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Simplifications used: mortality risk Identify whether an undertaking within the scope of group supervision used simplifications for a calculation of mortality risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0010/C0010 = 1, only C0060 and C0080 shall be filled in for R0100. R0020/C0010 Simplifications used  longevity Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of longevity risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0020/C0010 = 1, only C0060 and C0080 shall be filled in for R0200. R0030/C0010 Simplifications used: disability  morbidity risk  Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of disability  morbidity risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0030/C0010 = 1, only C0060 and C0080 shall be filled in for R0300. R0040/C0010 Simplifications used: lapse risk Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of lapse risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0040/C0010 = 1, only C0060 and C0080 shall be filled in for R0400 to R0420. R0430 shall be fully completed in any case. R0050/C0010 Simplifications used: life expense risk  Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of life expense risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0050/C0010 = 1, only C0060 and C0080 shall be filled in for R0500. R0060/C0010 Simplifications used: life catastrophe risk Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of life catastrophe risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0060/C0010 = 1, only C0060 and C0080 shall be filled in for R0700. Life underwriting risk R0100/C0020 Initial absolute values before shock  Assets  Mortality risk This is the absolute value of the assets sensitive to mortality risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0100/C0030 Initial absolute values before shock  Liabilities  Mortality risk This is the absolute value of liabilities sensitive to mortality risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0040 Absolute values after shock  Assets  Mortality risk This is the absolute value of the assets sensitive to mortality risk after the shock (i.e. permanent increase in mortality rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0100/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Mortality risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to risk, after the shock (i.e. permanent increase in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0060 Absolute value after shock  Net solvency capital requirement  Mortality risk This is the net capital charge for mortality risk after the shock (after adjustment for the loss absorbing capacity of technical provisions). If R0010/C0010=1, this item represents net capital charge for mortality risk calculated using simplifications. R0100/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Mortality risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to mortality risk, after the shock (permanent increase in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0080 Absolute value after shock  Gross solvency capital requirement  Mortality risk This is the gross capital charge for mortality risk. (before the loss absorbing capacity of technical provisions) If R0010/C0010=1, this item represents gross capital charge for mortality risk calculated using simplifications. R0200/C0020 Initial absolute values before shock  Assets  Longevity risk This is the absolute value of the assets sensitive to longevity risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0200/C0030 Initial absolute values before shock  Liabilities  Longevity risk This is the absolute value of liabilities sensitive to longevity risk charge, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0040 Absolute values after shock  Assets  Longevity risk This is the absolute value of the assets sensitive to longevity risk, after the shock (i.e. permanent decrease in mortality rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0200/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Longevity risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions sensitive to longevity risk, after the shock (i.e. permanent decrease in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0060 Absolute value after shock  Net solvency capital requirement  Longevity risk This is the net capital charge for longevity risk after the shock (after adjustment for the loss absorbing capacity of technical provisions). If R0020/C0010=1, this item represents net capital charge for longevity risk calculated using simplifications R0200/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Longevity risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to longevity risk charge, after the shock (permanent decrease in mortality rates. The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0080 Absolute value after shock  Gross solvency capital requirement  Longevity risk This is the gross capital charge for longevity risk (before the loss absorbing capacity of technical provisions). If R0020/C0010=1, this item represents gross capital charge for longevity risk calculated using simplifications. R0300/C0020 Initial absolute values before shock  Assets  Disability  morbidity risk This is the absolute value of the assets sensitive to disability  morbidity risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0300/C0030 Initial absolute values before shock  Liabilities  Disability  morbidity risk This is the absolute value of liabilities sensitive to disability  morbidity risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0040 Absolute values after shock  Assets  Disability  morbidity risk This is the absolute value of the assets sensitive to disability  morbidity risk, after the shock (i.e. as prescribed by standard formula: an increase in disability and morbidity rates which are used in calculation of technical provisions to reflect the disability and morbidity experience in the next following 12 months, and for all months after the following 12 months and a decrease in the disability and morbidity rates recovery rates used in the calculation of technical provisions in respect of next 12 months and for all year thereafter. Recoverables from reinsurance and SPVs shall not be included in this cell. R0300/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Disability  morbidity risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to disability  morbidity risk, after the shock (i.e. as prescribed by standard formula, see description provided in definition to cell R0300/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0060 Absolute value after shock  Net solvency capital requirement  Disability  morbidity risk This is the net capital charge for disability  morbidity risk, after adjustment for the loss absorbing capacity of technical provisions. If R0030/C0010=1, this item represents net capital charge for disability and morbidity risk calculated using simplifications. R0300/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Disability  morbidity risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to disability  morbidity risk, after the shock (i.e. as prescribed by standard formula, see description provided in definition to cell R0300/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0300/C0080 Absolute value after shock  Gross solvency capital requirement  Disability  morbidity risk This is the gross capital charge for disability  morbidity risk (before the loss absorbing capacity of technical provisions). If R0030/C0010=1, this item represents gross capital charge for disability and morbidity risk calculated using simplifications. R0400/C0060 Absolute value after shock  Net solvency capital requirement  Lapse risk This is the overall net capital charge for lapse risk, after adjustment for the loss absorbing capacity of technical provisions. If R0040/C0010=1, this item represents net capital charge for lapse risk calculated using simplifications. R0400/C0080 Absolute value after shock  Gross solvency capital requirement  Lapse risk This is the overall gross capital charge (before the loss absorbing capacity of technical provisions) for lapse risk. If R0040/C0010=1, this item represents gross capital charge for lapse risk calculated using simplifications. R0410/C0020 Initial absolute values before shock  Assets  Lapse risk  risk of increase in lapse rates This is the absolute value of the assets sensitive to the risk of an increase in lapse rates, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0030 Initial absolute values before shock  Liabilities  Lapse risk  risk of increase in lapse rates This is the absolute value of liabilities sensitive to the risk of an increase in lapse rates, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0040 Absolute values after shock  Assets  Lapse risk risk of increase in lapse rates This is the absolute value of the assets sensitive to the risk of an increase in lapse rates, after the shock (i.e. permanent increase in the lapse rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Lapse risk  risk of increase in lapse rates This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to the risk of an increase in lapse rates, after the shock (i.e. permanent increase in the lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0060 Absolute value after shock  Net solvency capital requirement  Lapse risk  risk of increase in lapse rates This is the net capital charge for the risk of a permanent increase in lapse rates, after adjustment for the loss absorbing capacity of technical provisions. If R0040/C0010=1, this item represents net capital charge for a permanent increase in lapse rates, calculated using simplified calculation for lapse rate. R0410/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions  Lapse risk  risk of increase in lapse rates) This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent increase in lapse rates, after the shock (permanent increase in lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0080 Absolute value after shock  Gross solvency capital requirement  Lapse risk  risk of increase lapse rates This is the gross capital charge (before the loss absorbing capacity of technical provisions) for the risk of a permanent increase in lapse rates. If R0040/C0010=1, this item represents gross capital charge for a permanent increase in lapse rates, calculated using simplified calculation for lapse rate. R0420/C0020 Initial absolute values before shock  Assets  Lapse risk  risk of decrease in lapse rates This is the absolute value of the assets sensitive to the risk of a permanent decrease in lapse rates, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0420/C0030 Initial absolute values before shock  Liabilities  Lapse risk  risk of decrease in lapse rates This is the absolute value of liabilities sensitive to the risk of a permanent decrease in lapse rates, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0040 Absolute values after shock  Assets  Lapse risk  risk of decrease in lapse rates This is the absolute value of the assets sensitive to the risk of a permanent decrease in lapse rates, after the shock (i.e. permanent decrease in the rates of lapse rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0420/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Lapse risk  risk of decrease in lapse rates This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent decrease in lapse rates, after the shock (i.e. permanent decrease of the rates of lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0060 Absolute value after shock  Net solvency capital requirement  Lapse risk  risk of decrease in lapse rates This is the net capital charge for the risk of a permanent decrease in lapse rates, after adjustment for the loss absorbing capacity of technical provisions. If R0040/C0010=1, this item represents net capital charge for a permanent decrease in lapse rates, calculated using simplified calculation for lapse rate. R0420/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Lapse risk  risk of decrease in lapse rates This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent decrease in lapse rates, after the shock (permanent decrease in lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0080 Absolute value after shock  Gross solvency capital requirement  Lapse risk  risk of decrease in lapse rates This is the gross capital charge for the risk of a decrease in lapse rates as used to compute the risk (before the loss absorbing capacity of technical provisions). If R0040/C0010=1, this item represents gross capital charge for a permanent decrease in lapse rates, calculated using simplified calculation for lapse rate R0430/C0020 Initial absolute values before shock  Assets  Lapse risk  mass lapse risk This is the absolute value of the assets sensitive to mass lapse risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430/C0030 Initial absolute values before shock  Liabilities  Lapse risk mass lapse risk This is the absolute value of liabilities sensitive to mass lapse risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0040 Absolute values after shock  Assets  Lapse risk  mass lapse risk This is the absolute value of the assets sensitive to mass lapse risk charge, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Lapse risk  mass lapse risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to mass lapse risk charge, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0060 Absolute value after shock  Net solvency capital requirement  Lapse risk  mass lapse risk This is the net capital charge for mass lapse risk, after adjustment for the loss absorbing capacity of technical provisions. R0430/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Lapse risk  mass lapse risk This is the absolute value of the liabilities sensitive to mass lapse risk charge, after the shock (before the loss absorbing capacity of technical provisions). The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0080 Absolute value after shock  Gross solvency capital requirement  Lapse risk  mass lapse risk This is the gross capital charge for mass lapse risk, after the shock (before the loss absorbing capacity of technical provisions). R0500/C0020 Initial absolute values before shock  Assets  Life  expense risk This is the absolute value of the assets sensitive to life  expense risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0030 Initial absolute values before shock  Liabilities  Life  expense risk This is the absolute value of liabilities sensitive to life expense risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0040 Absolute values after shock  Assets  Life  expense risk This is the absolute value of the assets sensitive to life expense risk, after the shock (i.e. shock as prescribed by standard formula: a 10 % increase the amount of expenses taken into account in the calculation of technical provisions and increase in 1 percentage point to the expense inflation rate (expressed as a percentage) used for the calculation of technical provision). Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Life  expense risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to expense risk, after the shock (i.e. a shock. as prescribed by standard formula, refer to description provided within definition to cell R0500/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0060 Absolute value after shock  Net solvency capital requirement  Life expense risk This is the net capital charge for expense risk, including adjustment for the loss absorbing capacity of technical provisions. If R0050=1, this cell represents net capital charge for life expense risk calculated using simplified calculation. R0500/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Life  expense risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to expense risk, after the shock (i.e. shock as prescribed by standard formula, refer to description provided within definition to cell R0500/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0080 Absolute value after shock  Gross solvency capital requirement  Life expense risk This is the gross capital charge for expense risk (before the loss absorbing capacity of technical provisions). If R0050/C0010=1, this cell represents gross capital charge for life expense risk calculated using simplified calculations. R0600/C0020 Initial absolute values before shock  Assets  Revision risk This is the absolute value of the assets sensitive to revision risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0600/C0030 Initial absolute values before shock  Liabilities  Revision risk This is the absolute value of liabilities sensitive to revision risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0040 Absolute values after shock  Assets  Revision risk This is the absolute value of the assets sensitive to revision risk, after the shock (i.e. shock as prescribed by standard formula: a % increase in the amount of annuity benefits taken into account in the calculation of technical provisions. Recoverables from reinsurance and SPVs shall not be included in this cell. R0600/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Revision risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to revision risk charge, after the shock (i.e. as prescribed by standard formula, refer to a definition in item R0600/C0040). The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0060 Absolute value after shock  Net solvency capital requirement  Revision risk This is the net capital charge for revision risk after adjustment for the loss absorbing capacity of technical provisions. R0600/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Revision risk This is the absolute value of the liabilities (excluding the loss absorbing capacity of technical provisions) underlying revision risk charge, after the shock ((i.e. shock as prescribed by standard formula, refer to a definition provided in item R0600/C0040), as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0080 Absolute value after shock  Gross solvency capital requirement  Revision risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for revision risk. R0700/C0020 Initial absolute values before shock  Assets  Life Catastrophe risk This is the absolute value of the assets sensitive to life catastrophe risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0700/C0030 Initial absolute values before shock  Liabilities  Life Catastrophe risk This is the absolute value of liabilities sensitive to life catastrophe risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0700/C0040 Absolute values after shock  Assets  Life Catastrophe risk This is the absolute value of the assets sensitive to life catastrophe risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0700/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Life catastrophe risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to life catastrophe risk charge, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0700/C0060 Absolute value after shock  Net solvency capital requirement  life catastrophe risk This is the net capital charge for life catastrophe risk after adjustment for the loss absorbing capacity of technical provisions. If R0060/C0010=1, this item represents net capital charge for life catastrophe risk calculated using simplified calculations. R0700/C0070 Absolute values after shock  Liabilities (before the loss absorbing capacity of technical provisions)  life catastrophe risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to life catastrophe risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0700/C0080 Absolute value after shock  Gross solvency capital requirement  life catastrophe risk This is the gross capital charge for life catastrophe risk (before the loss absorbing capacity of technical provisions). If R0060/C0010=1, this item represents gross capital charge for life catastrophe risk calculated using simplified calculations. R0800/C0060 Diversification within life underwriting risk module  Net This is the diversification effect within the life underwriting risk module as a result of the aggregation of the net capital requirements (after adjustment for the loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value if they reduce the capital requirement. R0800/C0080 Diversification within life underwriting risk module  Gross This is the diversification effect within the life underwriting risk module as a result of the aggregation of the gross capital requirements (before the loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value if they reduce the capital requirement. R0900/C0060 Total net solvency capital requirement for life underwriting risk This is the total net capital charge for life underwriting risk, after adjustment for the loss absorbing capacity of technical provisions. R0900/C0080 Total gross solvency capital requirement for life underwriting risk This is the total gross capital charge for life underwriting risk, before the loss absorbing capacity of technical provisions. Further details on revision risk R1000/C0090 USP  Factors applied for the revision risk shock Revision shock  group specific parameter (USP) as calculated by the group and approved by the supervisory authority. This item is not reported where no group specific parameter is used. S.26.04  Solvency Capital Requirement  Health underwriting risk General Comments: This section relates to annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.04 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.26.04 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). All values shall be reported net of reinsurance and other risk mitigating techniques. Amounts before and after shock shall be filled in with the amount of assets and liabilities sensitive to that shock. For the liabilities the assessment shall be done at the most granular level available between contract and homogeneous risk group. This means that if a contract/HRG is sensitive to a shock the amount of liabilities associated to that contract/HRG shall be reported as amount sensitive to that shock. For group reporting the following specific requirements shall be met: a) This information is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; b) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC, and; c) This information does not apply to groups when method 2 as defined in Article 233 of Directive 2009/138/EC is being used exclusively. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112 (7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112 (7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Simplifications used  health mortality risk Identify whether an undertakings within the scope of group supervision used simplifications for the calculation of health mortality risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0010/C0010 = 1, only C0060 and C0080 shall be filled in for R0100. R0020/C0010 Simplifications used  health longevity risk Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of health longevity risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0020/C0010 = 1, only C0060 and C0080 shall be filled in for R0200. R0030/C0010 Simplifications used: health disability  morbidity risk  Medical expense Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of health disability morbidity risk  Medical expense. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0030/C0010 = 1, only C0060/R0310 and C0080/R0310 shall not be filled in. R0040/C0010 Simplifications used: health disability  morbidity risk  Income protection Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of health disability morbidity risk  Income protection. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0040/C0010 = 1, only C0060 and C0080 shall be filled in for R0340. R0050/C0010 Simplifications used: SLT lapse risk Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of NSLT lapse risk, referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0050/C0010 = 1, only C0060 and C0080 shall be filled in for R0400 to R0420. R0430 shall be fully completed in any case R0060/C0010 Simplifications used: health expense risk Identify whether an undertaking within the scope of group supervision used simplifications for the calculation of health expense risk. The following options shall be used: 1  Simplifications used 2  Simplifications not used If R0060/C0010 = 1, only C0060 and C0080 shall be filled in for R0500. SLT health underwriting risk R0100/C0020 Initial absolute values before shock  Assets  Health mortality risk This is the absolute value of the assets sensitive to health mortality risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0100/C0030 Initial absolute values before shock  Liabilities  Health mortality risk This is the absolute value of liabilities sensitive to health mortality risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0040 Absolute values after shock  Assets  Health mortality risk This is the absolute value of the assets sensitive to health mortality risk charge, after the shock (i.e. permanent increase in mortality rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0100/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health mortality risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to health mortality risk charge, after the shock (i.e. permanent increase in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0060 Absolute value after shock  Net solvency capital requirement  Health mortality risk This is the net capital charge for health mortality risk, after adjustment for the loss absorbing capacity of technical provisions. If R0010/C0010=1, this item represents net capital charge for health mortality risk calculated using simplifications. R0100/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health mortality risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to health mortality risk charge, after the shock (permanent increase in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0100/C0080 Absolute value after shock  Gross solvency capital requirement  Health mortality risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health mortality risk. If R0010/C0010=1, this item represents gross capital charge for health mortality risk calculated using simplifications. R0200/C0020 Initial absolute values before shock  Assets  Health longevity risk This is the absolute value of the assets sensitive to health longevity risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0200/C0030 Initial absolute values before shock  Liabilities  Health longevity risk This is the absolute value of liabilities sensitive to health longevity risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0040 Absolute values after shock  Assets  Health longevity risk This is the absolute value of the assets sensitive to health longevity risk after the shock (i.e. permanent decrease in mortality rates). Recoverables from reinsurance and SPVs shall not be included in this cell. R0200/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health longevity risk This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to health longevity risk, after the shock (i.e. permanent decrease in mortality rates. The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0060 Absolute value after shock  Net solvency capital requirement  Health longevity risk This is the net capital charge for health longevity risk, after adjustment for the loss absorbing capacity of technical provisions. If R0020/C0010=1, this item represents net capital charge for health longevity risk calculated using simplifications. R0200/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health longevity risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to health longevity risk, after the shock (permanent decrease in mortality rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0200/C0080 Absolute value after shock  Gross solvency capital requirement  Health longevity risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health longevity risk. If R0020/C0010=1, this item represents gross capital charge for health longevity risk calculated using simplifications. R0300/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk This is the net capital charge for health disability  morbidity risk, after adjustment for the loss absorbing capacity of technical provisions. R0300/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk. R0310/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk  Medical expense This is the net capital charge for health disability  morbidity risk  Medical expense, after adjustment for the loss absorbing capacity of technical provisions. If R0030/C0010=1, this item represents net capital charge for health disability  morbidity risk  Medical expense calculated using simplifications. R0310/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk  Medical expense This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk  Medical expense. If R0030/C0010=1, this item represents gross capital charge for health disability  morbidity risk  Medical expense calculated using simplifications. R0320/C0020 Initial absolute values before shock  Assets  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of the assets sensitive to health disability  morbidity risk  Medical expense charge due to an increase of medical payments, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. If R0030/C0010=1, this row shall not be filled in. R0320/C0030 Initial absolute values before shock  Liabilities  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of liabilities sensitive to health disability  morbidity risk  Medical expense charge due to an increase of medical payments, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0320/C0040 Absolute values after shock  Assets  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of the assets sensitive to health disability  morbidity risk  Medical expense charge due to an increase of medical payments, after the shock (i.e. as prescribed by standard formula). Recoverables from reinsurance and SPVs shall not be included in this cell. If R0030/C0010=1, this row shall not be filled in. R0320/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health disability  morbidity risk  Medical expense charge due to an increase of medical payments, after the shock (i.e. as prescribed by standard formula). The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0320/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk  Medical expense  increase of medical payments This is the net capital charge for health disability  morbidity risk  Medical expense  increase of medical payments, after adjustment for the loss absorbing capacity of technical provisions. If R0030/C0010=1, this row shall not be filled in. R0320/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Medical expense  increase of medical payments This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) underlying health disability  morbidity risk  Medical expense charge expenses  increase of medical payments, after the shock (i.e. as prescribed by standard formula) as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0320/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk  Medical expense  increase of medical payments This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk  Medical expense  increase of medical payments. If R0030/C0010=1, this row shall not be filled in. R0330/C0020 Initial absolute values before shock  Assets  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of the assets sensitive to health disability  morbidity risk  Medical expense charge due to an decrease of medical payments, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. If R0030/C0010=1, this row shall not be filled in. R0330/C0030 Initial absolute values before shock  Liabilities  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of liabilities sensitive to health disability  morbidity risk  Medical expense charge due to an decrease of medical payments, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0330/C0040 Absolute values after shock  Assets  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of the assets sensitive to health disability  morbidity risk  Medical expense charge due to an decrease of medical payments, after the shock (i.e. as prescribed by standard formula). Recoverables from reinsurance and SPVs shall not be included in this cell. If R0030/C0010=1, this row shall not be filled in. R0330/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health disability  morbidity risk  Medical expense charge due to an decrease of medical payments, after the shock (i.e. as prescribed by standard formula). The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0330/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk  Medical expense  decrease of medical payments This is the net capital charge for health disability  morbidity risk  Medical expense  decrease of medical payments, after adjustment for the loss absorbing capacity of technical provisions. If R0030/C0010=1, this row shall not be filled in. R0330/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Medical expense  decrease of medical payments This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) underlying health disability  morbidity risk  Medical expense charge  decrease of medical payments, after the shock (i.e. as prescribed by standard formula) as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. If R0030/C0010=1, this row shall not be filled in. R0330/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk  Medical expense  increase of medical payments This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk  Medical expense  decrease of medical payments. If R0030/C0010=1, this row shall not be filled in. R0340/C0020 Initial absolute values before shock  Assets  Health disability  morbidity risk  Income protection This is the absolute value of the assets sensitive to health disability  morbidity risk  Income protection, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0340/C0030 Initial absolute values before shock  Liabilities  Health disability  morbidity risk  Income protection This is the absolute value of liabilities sensitive to health disability  morbidity risk  Income protection charge, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0340/C0040 Absolute values after shock  Assets  Health disability  morbidity risk  Income protection This is the absolute value of the assets sensitive to health disability  morbidity risk  Income protection charge, after the shock (i.e. as prescribed by standard formula). Recoverables from reinsurance and SPVs shall not be included in this cell. R0340/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Income protection This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health disability  morbidity risk  Income protection, after the shock (i.e. as prescribed by standard formula). The amount of TP shall be net of reinsurance and SPV recoverables. R0340/C0060 Absolute value after shock  Net solvency capital requirement Health disability  morbidity risk  Income protection This is the net capital charge for health disability  morbidity risk  Income protection, after adjustment for the loss absorbing capacity of technical provisions. If R0040/C0010=1, this item represents net capital charge for health disability  morbidity risk  Income protection calculated using simplifications. R0340/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health disability  morbidity risk  Income protection This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) underlying health disability  morbidity risk  Income protection charge, after the shock (i.e. as prescribed by standard formula) as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. R0340/C0080 Absolute value after shock  Gross solvency capital requirement  Health disability  morbidity risk  Income protection This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health disability  morbidity risk  Income protection. If R0040/C0010=1, this item represents gross capital charge for health disability  morbidity risk  Income protection calculated using simplifications. R0400/C0060 Absolute value after shock  Net solvency capital requirement  SLT Health lapse risk This is the overall net capital charge for SLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, after adjustment for the loss absorbing capacity of technical provisions. R0400/C0080 Absolute value after shock  Gross solvency capital requirement  SLT Health lapse risk This is the overall gross capital charge (before the loss absorbing capacity for technical provisions) for SLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. R0410/C0020 Initial absolute values before shock  Assets  SLT health lapse risk  risk of increase in lapse This is the absolute value of the assets sensitive to the risk of an increase in lapse rates, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0030 Initial absolute values before shock  Liabilities  SLT health lapse risk  risk of increase in lapse This is the absolute value of liabilities sensitive to the risk of an increase in lapse rates, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0040 Absolute values after shock  Assets  SLT health lapse risk risk of increase in lapse This is the absolute value of the assets sensitive to the risk of an increase in lapse rates after the shock (i.e. permanent increase in the rates of lapse). Recoverables from reinsurance and SPVs shall not be included in this cell. R0410/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  SLT health lapse risk risk of increase in lapse This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to the risk of an increase in lapse rates, after the shock (i.e. permanent increase of the rates of lapse). The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0060 Absolute value after shock  Net solvency capital requirement  SLT health lapse risk risk of increase in lapse This is the net capital charge for the risk of a permanent increase in lapse rates, after adjustment for the loss absorbing capacity of technical provisions. If R0050/C0010=1, this item represents net capital charge for a permanent increase in SLT health lapse rates referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated using simplified calculation for SLT health lapse rate R0410/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  SLT health lapse risk  risk of increase in lapse This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) underlying the risk of a permanent increase in lapse rates, after the shock (permanent increase in lapse rates) as used to compute the risk. The amount of TP shall be net of reinsurance and SPV recoverables. R0410/C0080 Absolute value after shock  Gross solvency capital requirement  SLT health lapse risk risk of increase in lapse This is the gross capital charge (excluding the loss absorbing capacity for technical provisions) for the risk of a permanent increase in lapse rates. If R0050/C0010=1, this item represents gross capital charge for a permanent increase in lapse rates, calculated using simplified calculation for SLT health lapse rate referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. R0420/C0020 Initial absolute values before shock  Assets  SLT health lapse risk  risk of decrease in lapse This is the absolute value of the assets sensitive to the risk of a permanent decrease in lapse rates, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0420/C0030 Initial absolute values before shock  Liabilities  SLT health lapse risk  risk of decrease in lapse This is the absolute value of liabilities sensitive to the risk of a permanent decrease in lapse rates, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0040 Absolute values after shock  Assets  SLT health lapse risk risk of decrease in lapse This is the absolute value of the assets sensitive to the risk of a permanent decrease in lapse rates, after the shock (i.e. permanent decrease in the rates of lapse). Recoverables from reinsurance and SPVs shall not be included in this cell. R0420/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  SLT health lapse risk risk of decrease in lapse This is the absolute value of the liabilities (after the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent decrease in lapse rates, after the shock (i.e. permanent decrease of the rates of lapse). The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0060 Absolute value after shock  Net solvency capital requirement  SLT health lapse risk risk of decrease in lapse This is the net capital charge for the risk of a permanent decrease in lapse rates, after adjustment for the loss absorbing capacity of technical provisions. If R0050/C0010=1, this item represents net capital charge for a permanent decrease in SLT health rates referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated using simplified calculation for SLT health lapse rate R0420/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  SLT health lapse risk risk of decrease in lapse This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to the risk of a permanent decrease in lapse rates, after the shock (permanent decrease in lapse rates). The amount of TP shall be net of reinsurance and SPV recoverables. R0420/C0080 Absolute value after shock  Gross solvency capital requirement  SLT health lapse risk risk of decrease in lapse This is the gross capital charge (before the loss absorbing capacity for technical provisions) for the risk of a permanent decrease in lapse rates If R0050/C0010=1, this item represents gross capital charge for a permanent decrease in SLT health rates referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated using simplified calculation for SLT health lapse rate. R0430/C0020 Initial absolute values before shock  Assets  SLT health lapse risk  mass lapse risk This is the absolute value of the assets sensitive to mass lapse risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430/C0030 Initial absolute values before shock  Liabilities  SLT health lapse risk mass lapse risk This is the absolute value of liabilities sensitive to mass lapse risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0040 Absolute values after shock  Assets  SLT health lapse risk  mass lapse risk This is the absolute value of the assets sensitive to mass lapse risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0430/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  SLT health lapse risk  mass lapse risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to mass lapse risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0060 Absolute value after shock  Net solvency capital requirement  SLT health lapse risk  mass lapse risk This is the net capital charge for SLT health lapse risk  mass lapse risk, referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, after adjustment for the loss absorbing capacity of technical provisions. R0430/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health lapse risk  mass lapse risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to mass lapse risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0430/C0080 Absolute value after shock  Gross solvency capital requirement  SLT health lapse risk  mass lapse risk This is the gross capital charge (excluding the loss absorbing capacity for technical provisions) for SLT health lapse risk  mass lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. R0500/C0020 Initial absolute values before shock  Assets  Health expense risk This is the absolute value of the assets sensitive to expense risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0030 Initial absolute values before shock  Liabilities  Health expense risk This is the absolute value of liabilities sensitive to expense risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0040 Absolute values after shock  Assets  Health expense risk This is the absolute value of the assets sensitive to health expense risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0500/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health expense risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health expense risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0060 Absolute value after shock  Net solvency capital requirement  Health expense risk This is the net capital charge for health expense risk, after adjustment for the loss absorbing capacity of technical provisions. If R0060/C0010=1, this item represents net capital charge for health expense risk calculated using simplified calculations. R0500/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health expense risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to expense risk charge, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0500/C0080 Absolute value after shock  Gross solvency capital requirement  Health expense risk This is the gross capital charge (excluding the loss absorbing capacity of technical provisions) for health expense risk. If R0060/C0010=1, this item represents gross capital charge for health expense risk calculated using simplified calculations. R0600/C0020 Initial absolute values before shock  Assets  Health revision risk This is the absolute value of the assets sensitive to health revision risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0600/C0030 Initial absolute values before shock  Liabilities Health revision risk This is the absolute value of liabilities sensitive to health revision risk charge, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0040 Absolute values after shock  Assets  Health revision risk This is the absolute value of the assets sensitive to health revision risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0600/C0050 Absolute values after shock  Liabilities (after the loss absorbing capacity of technical provisions)  Health revision risk This is the absolute value of liabilities (after the loss absorbing capacity of technical provisions) sensitive to health revision risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0060 Absolute value after shock  Net solvency capital requirement  Health revision risk This is the net capital charge for health revision risk, after adjustment for the loss absorbing capacity of technical provisions. R0600/C0070 Absolute value after shock  Liabilities (before the loss absorbing capacity of technical provisions)  Health revision risk This is the absolute value of the liabilities (before the loss absorbing capacity of technical provisions) sensitive to health revision risk charge, after the shock (i.e. as prescribed by standard formula, a % increase in the annual amount payable for annuities exposed to revision risk). The amount of TP shall be net of reinsurance and SPV recoverables. R0600/C0080 Absolute value after shock  Gross solvency capital requirement  Health revision risk This is the gross capital charge (before the loss absorbing capacity of technical provisions) for health revision risk. R0700/C0060 Diversification within SLT health underwriting risk module  Net This is the diversification effect within the SLT health underwriting risk module referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, as a result of the aggregation of the net capital requirements (after adjustment for the loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value if they reduce the capital requirement. R0700/C0080 Diversification within SLT health underwriting risk module  Gross This is the diversification effect within the SLT health underwriting risk module referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, as a result of the aggregation of the gross capital requirements (before the loss absorbing capacity of technical provisions) of the single risk sub modules. Diversification shall be reported as a negative value if they reduce the capital requirement. R0800/C0060 Net solvency capital requirements  SLT health underwriting risk This is the total net capital charge for SLT health underwriting risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, after adjustment of the loss absorbing capacity of technical provisions. R0800/C0080 Gross solvency capital  SLT health underwriting risk This is the total gross capital charge for SLT health underwriting risk, before adjustment of the loss absorbing capacity of technical provisions. Further details on revision risk R0900/C0090 Revision shock USP Revision shock  group specific parameter as calculated by the group and approved by the supervisory authority. This item is not reported where no group specific parameter is used. NSLT health premium and reserve risk R1000 R1030/C0100 Standard deviation for premium risk  USP This is the group specific standard deviation for premium risk for each lines of business and its proportional reinsurance as calculated by the group and approved or prescribed by the supervisory authority. This item is not reported where no group specific parameter is used. R1000 R1030/C0110 USP Standard Deviation gross/net Identify if the USP standard Deviation was applied gross or net. One of the options in the following closed list shall be used: 1  USP gross 2  USP net R1000 R1030/C0120 Standard deviation for premium risk  USP  Adjustment factor for non  proportional reinsurance This is the group specific adjustment factor for non proportional reinsurance of each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, which allows groups to take into account the risk mitigating effect of particular per risk excess of loss reinsurance  as calculated by the group and approved or prescribed by the supervisory authority Where no group specific parameter is used, this cell shall be left blank. R1000 R1030/C0130 Standard deviation for reserve risk  USP This is the group specific standard deviation for reserve risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance as calculated by the group and approved or prescribed by the supervisory authority. This item is not reported where no group specific parameter is used. R1000 R1030/C0140 Volume measure for premium and reserve risk  volume measure for premium risk: Vprem The volume measure for premium risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance R1000 R1030/C0150 Volume measure for premium and reserve risk Volume measure reserve risk: Vres The volume measure for reserve risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance R1000 R1030/C0160 Volume measure for premium and reserve risk  Geographical Diversification This represents the geographical diversification to be used for the volume measure for premium and reserve risk for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance. If the factor for geographical diversification is not calculated, then this item is set to the default value of 1. R1000 R1030/C0170 Volume measure for premium and reserve risk  V The volume measure for NSLT health premium and reserve risk referred to in Title I Chapter V Sections 4 and 12 of Delegated Regulation (EU) 2015/35, for each line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and its proportional reinsurance. R1040/C0170 Total Volume measure for premium and reserve risk The total volume measure for premium and reserve risk, equal to the sum of the volume measures for premium and reserve risk for all lines of business. R1050/C0100 Combined standard deviation This is the combined standard deviation for premium and reserve risk for all segments. R1100/C0180 Solvency capital requirement  NSLT health premium and reserve risk This is the total capital charge for the NSLT health premium and reserve risk sub module referred to in Title I Chapter V Sections 4 and 12 of Delegated Regulation (EU) 2015/35. R1200/C0190 Initial absolute values before shock  Assets  Lapse risk This is the absolute value of the assets sensitive to the NSLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R1200/C0200 Initial absolute values before shock  Liabilities  Lapse risk This is the absolute value of liabilities sensitive to the NSLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R1200/C0210 Absolute values after shock  Assets  Lapse risk This is the absolute value of the assets sensitive to the NSLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R1200/C0220 Absolute values after shock Liabilities  Lapse risk This is the absolute value of the liabilities sensitive to lapse risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R1200/C0230 Absolute value after shock  Solvency capital requirement  Lapse risk This is the capital charge for NSLT health lapse risk referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. R1300/C0240 Diversification within NSLT health underwriting risk  gross This is the diversification effect within the NSLT health underwriting risk sub module referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, as a result of the aggregation of the capital requirements for NSLT health premium and reserve risk and NSLT health lapse risk. Diversification shall be reported as a negative value if they reduce the capital requirement. R1400/C0240 Total solvency capital requirement for NSLT health underwriting This is the total capital charge for the NSLT health underwriting risk sub module referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35. Health catastrophe risk R1500/C0250 Net solvency capital requirement for health catastrophe risks  Mass accident risk sub module The net solvency capital requirement for the mass risk sub module calculated after loss absorbing capacity of technical provisions R1500/C0260 Gross solvency capital requirement for health catastrophe risks  Mass accident risk sub module The gross solvency capital requirement for the mass risk sub module, calculated before loss absorbing capacity of technical provisions. R1510/C0250 Net solvency capital requirement for health catastrophe risks  Accident concentration risk The net solvency capital requirement for the accident concentration risk sub module, calculated after loss absorbing capacity of technical provisions R1510/C0260 Gross solvency capital requirement for health catastrophe risks  Accident concentration risk The gross solvency capital requirement for the accident concentration risk sub module calculated before loss absorbing capacity of technical provisions. R1520/C0250 Net solvency capital requirement for health catastrophe risks  Pandemic risk The net solvency capital requirement for the pandemic risk sub module, calculated after loss absorbing capacity of technical provisions. R1520/C0260 Gross solvency capital requirement for health catastrophe risks  Pandemic risk The gross solvency capital requirement for the pandemic risk sub module is calculated before loss absorbing capacity of technical provisions. R1530/C0250 Diversification within health catastrophe risk  Net This is the diversification effect within the health catastrophe risk sub module as a result of the aggregation of the capital requirements for the risks of a mass accident, accident concentration and pandemic risk, calculated after loss absorbing capacity of technical provisions R1530/C0260 Diversification within health catastrophe risk  Gross This is the diversification effect within the health catastrophe risk sub module as a result of the aggregation of the capital requirements for the risks of a mass accident, accident concentration and pandemic risk, calculated after loss absorbing capacity of technical provisions. R1540/C0250 Total net solvency capital requirement for health catastrophe risk This is the total net capital charge (after loss absorbing capacity of technical provisions) for the health catastrophe risk sub module R1540/C0260 Total gross solvency capital requirement for health catastrophe risk This is the total gross capital charge for the health catastrophe risk sub  module (before loss absorbing capacity of technical provisions) Total health underwriting risk R1600/C0270 Diversification within health underwriting risk module  Net This is the diversification effect within the health underwriting risk sub module as a result of the aggregation of the capital requirements SLT health underwriting risk sub module, NSLT health underwriting risk sub module and health catastrophe risk sub module, referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated after loss absorbing capacity of technical provision. R1600/C0280 Diversification within health underwriting risk module  Gross This is the diversification effect within the health underwriting risk sub module as a result of the aggregation of the capital requirements SLT health underwriting risk sub module, NSLT health underwriting risk sub module and health catastrophe risk sub module, referred to in Title I Chapter V Section 4 of Delegated Regulation (EU) 2015/35, calculated before loss absorbing capacity of technical provisions. R1700/C0270 Total net solvency capital requirement for health underwriting risk This is the total net solvency capital requirement for the health underwriting risk module. R1700/C0280 Total gross solvency capital requirement for health underwriting risk This is the total gross solvency capital requirement for the health underwriting risk module. S.26.05  Solvency Capital Requirement  Non Life underwriting risk General comments: This section relates to annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.05 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.26.05 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). All values shall be reported net of reinsurance and other risk mitigating techniques. Amounts before and after shock shall be filled in with the amount of assets and liabilities sensitive to that shock. For the liabilities the assessment shall be done at the most granular level available between contract and homogeneous risk group. This means that if a contract/HRG is sensitive to a shock the amount of liabilities associated to that contract/HRG shall be reported as amount sensitive to that shock. For group reporting the following specific requirements shall be met: a) This information is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; b) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC, and; c) This information does not apply to groups when method 2 as defined in Article 233 of Directive 2009/138/EC is being used exclusively. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112 (7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112 (7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0010/C0010 Captives simplifications  non life premium and reserve risk Identify whether a captive undertaking within the scope of group supervision used simplifications for the calculation of non life premium and reserve risk. One of the options in the following closed list shall be used: 1  Simplifications used 2  Simplifications not used If R0010/C0010 = 1, only C0060, C0070 and C0090 shall be filled in for R0100  R0230. Non life premium and Reserve Risk R0100 R0210/ C0020 Standard deviation for premium risk  USP Standard Deviation This is the group specific standard deviation for premium risk for each segment as calculated by the group and approved or prescribed by the supervisory authority. This item is not reported where no group specific parameter is used. R0100 R0210/ C0030 USP Standard Deviation gross/net Identify if the USP standard Deviation was applied gross or net. One of the options in the following closed list shall be used: 1  USP gross 2  USP net R0100 R0210/C0040 Standard deviation for premium risk  USP  Adjustment factor for non  proportional reinsurance This is the group specific adjustment factor for non  proportional reinsurance of each segment allows groups to take into account the risk  mitigating effect of particular per risk excess of loss reinsurance  as calculated by the group and approved or prescribed by the supervisory authority. This item is not reported where no group specific parameter is used. R0100 R0210/ C0050 Standard deviation for reserve risk  USP This is the group specific standard deviation for reserve risk each segment as calculated by the group and approved or prescribed by the supervisory authority. This item is not reported where no group specific parameter is used. R0100 R0210/ C0060 Volume measure for premium and reserve risk  volume measure for premium risk: Vprem The volume measure for premium risk for each line of business as defined in Annex I to Delegated Regulation (EU) 2015/35. R0100 R0210/ C0070 Volume measure for premium and reserve risk Volume measure reserve risk: Vres The volume measure for reserve risk for each segment, equal to the best estimate for the provisions for claims outstanding for the segment, after deduction of the amount recoverable from reinsurance contracts and special purpose vehicles. R0100 R0210/ C0080 Volume measure for premium and reserve risk  Geographical Diversification  Geographical diversification used for the volume measure for each segment If the factor for geographical diversification is not calculated, then this item is set to the default value of 1. R0100 R0210/ C0090 Volume measure for premium and reserve risk  V The volume measure for non  life premium and reserve risk for each segment If R0010/C0010 = 1, this item shall represent the capital requirement for non  life premium and reserve risk of particular segment calculated using simplifications R0220/C0090 Total Volume measure for premium and reserve risk The total volume measure for premium and reserve risk, equal to the sum of the volume measures for premium and reserve risk for all segments. R0230/C0020 Combined standard deviation This is the combined standard deviation for premium and reserve risk for all segments. If R0010/C0010=1, this item represents total capital charge for non life premium and reserve risk sub module calculated using simplified calculation. R0300/C0100 Total capital requirement for non  life premium and reserve risk This is the total capital charge for the non life premium and reserve risk sub module. Non life lapse risk R0400/C0110 Initial absolute values before shock  Assets  Non life underwriting risk  Lapse risk This is the absolute value of the assets sensitive to the non life lapse risk, before the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0400/C0120 Initial absolute values before shock  Liabilities  Non life underwriting risk  Lapse risk This is the absolute value of liabilities sensitive to the non life lapse risk, before the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0400/C0130 Absolute values after shock  Assets  Non life underwriting risk  Lapse risk This is the absolute value of the assets sensitive to non life lapse risk, after the shock. Recoverables from reinsurance and SPVs shall not be included in this cell. R0400/C0140 Absolute values after shock  Liabilities  Non life underwriting risk  Lapse risk This is the absolute value of the liabilities sensitive to non life lapse risk, after the shock. The amount of TP shall be net of reinsurance and SPV recoverables. R0400/C0150 Solvency capital requirement  Non life underwriting risk  Lapse risk This is the capital charge for non life underwriting lapse risk. Non life catastrophe risk R0500/C0160 Capital requirement for non life catastrophe risk This is the total non life catastrophe risk capital requirement. Total non life underwriting risk R0600/C0160 Diversification within non life underwriting risk module This is the diversification effect within the non life underwriting risk sub module as a result of the aggregation of the capital requirements premium and reserve risk, catastrophe risk and lapse risk. Diversification shall be reported as a negative value if they reduce the capital requirement. R0700/C0160 Total capital requirement for non life underwriting risk This is the solvency capital requirement for non life underwriting risk sub module. S.26.06  Solvency Capital Requirements  Operational risk General comments: This section relates to annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.06 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.26.06 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). For group reporting the following specific requirements shall be met: a) This information is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; b) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC, and; c) This information does not apply to groups when method 2 as defined in Article 233 of Directive 2009/138/EC is being used exclusively. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112 (7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112 (7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 R0100/C0020 Life gross technical provisions (excluding risk margin) This is technical provisions for life insurance obligations. For these purposes, technical provisions shall not include the risk margin, and shall be without deduction of recoverables from reinsurance contracts and special purpose vehicles. R0110/C0020 Life gross technical provisions unit linked (excluding risk margin) This is technical provisions for life insurance obligations where the investment risk is borne by the policyholders. For these purposes, technical provisions shall not include the risk margin, and shall be without deduction of recoverables from reinsurance contracts and special purpose vehicles. R0120/C0020 Non life gross technical provisions (excluding risk margin) This is technical provisions for non life insurance obligations. For these purposes, technical provisions shall not include the risk margin, and shall be without deduction of recoverables from reinsurance contracts and special purpose vehicles. R0130/C0020 Capital requirement for operational risk based on technical provisions This is the capital requirement for operational risk based on technical provisions R0200/C0020 Earned life gross premiums (previous 12 months) Premium earned during the previous 12 months for life insurance obligations, without deducting premium ceded to reinsurance R0210/C0020 Earned life gross premiums unit linked (previous 12 months) Premium earned during the previous 12 months for life insurance obligations where the investment risk is borne by the policyholders without deducting premium ceded to reinsurance R0220/C0020 Earned non life gross premiums (previous 12 months) Premium earned during the previous 12 months for non life insurance obligations, without deducting premiums ceded to reinsurance R0230/C0020 Earned life gross premiums (12 months prior to the previous 12 months) Premium earned during the 12 months prior to the previous 12 months for life insurance obligations, without deducting premium ceded to reinsurance R0240/C0020 Earned life gross premiums unit linked (12 months prior to the previous 12 months) Premium earned during the 12 months prior to the previous 12 months for life insurance obligations where the investment risk is borne by the policy holders without deducting premium ceded to reinsurance. R0250/C0020 Earned non life gross premiums (12 months prior to the previous 12 months) Premium earned during the 12 months prior to the previous 12 months for non life insurance obligations, without deducting premiums ceded to reinsurance R0260/C0020 Capital requirement for operational risk based on earned premiums This is the capital requirement for operational risks based on earned premiums. R0300/C0020 Capital requirement for operational risk before capping This is the capital requirement for operational risk before capping adjustment R0310/C0020 Cap based on Basic Solvency Capital Requirement This is the result of the cap percentage applied to the Basic SCR. R0320/C0020 Capital requirement for operational risk after capping This is the capital requirement for operational risk after capping adjustment. R0330/C0020 Expenses incurred in respect of unit linked business (previous 12 months) This is the amount of expenses incurred in the previous 12 months in respect of life insurance where the investment risk is borne by the policyholders. R0340/C0020 Total capital requirement for operational risk This is the capital charge for operational risk. S.26.07  Solvency Capital Requirement  Simplifications General comments: This section relates to annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. Template SR.26.07 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.26.07 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). For group reporting the following specific requirements shall be met: a) This information is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; b) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC, and; c) This information does not apply to groups when method 2 as defined in Article 233 of Directive 2009/138/EC is being used exclusively. ITEM INSTRUCTIONS Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 Z0040 Currency for interest rate risk (captives) Identify the ISO 4217 alphabetic code of the currency of issue. Each currency shall be reported in a different line. Market risk (including captives) R0010/C0010 C0070 Spread risk (bonds and loans)  Market value  by credit quality step Market value of the assets subject to a capital requirement for spread risk on bonds and loans for each credit quality step where a credit assessment by a nominated ECAI is available. R0010/C0080 Spread risk (bonds and loans)  Market value  No rating available Market value of the assets subject to a capital requirement for spread risk on bonds and loans where no credit assessment by a nominated ECAI is available. R0020/C0010 C0070 Spread risk (bonds and loans)  Modified duration  by credit quality step Modified duration in years of the assets subject to a capital requirement for spread risk on bonds and loans for each credit quality step where a credit assessment by a nominated ECAI is available. R0020/C0080 Spread risk (bonds and loans)  Modified duration  No rating available Modified duration in years of the assets subject to a capital requirement for spread risk on bonds and loans where no credit assessment by a nominated ECAI is available. R0030/C0090 Spread risk (bonds and loans)  Increase in unit linked and index linked technical provisions Increase in the technical provisions less risk margin for policies where the policyholders bear the investment risk with embedded options and guarantees that would result from an instantaneous decrease in the value of the assets subject to the capital requirement for spread risk on bonds according to the simplified calculation. Interest rate risk (captives) R0040/C0100 Interest rate risk (captives)  Capital requirement  Interest rate up  by currency Capital requirement for the risk of an increase in the term structure of interest rates according to the captive simplified calculation for each currency reported. R0040/C0110 Interest rate risk (Captives)  Capital requirement  Interest rate down  by currency Capital requirement for the risk of a decrease in the term structure of interest rates according to the captive simplified calculation for each currency reported. Life underwriting risk R0100/C0120 Mortality risk  Capital at risk Sum of positive capitals at risk as defined in Article 91 of Delegated Regulation (EU) 2015/35 for all obligations subject to mortality risk. R0100/C0160 Mortality risk  Average rate (t+1) Average mortality rate during the following 12 (t + 1) months weighted by sum insured for policies with a positive capital at risk. R0100/C0180 Mortality risk  Modified duration Modified duration in years of all payments payable on death included in the best estimate for policies with a positive capital at risk. R0110/C0150 Longevity risk  Best estimate Best estimate of obligations subject to longevity risk. R0110/C0160 Longevity risk  Average rate (t+1) Average mortality rate during the following 12 months (t+1) weighted by sum insured for policies where a decrease in the mortality rate leads to an increase in technical provisions. R0110/C0190 Longevity risk  Modified duration Modified duration in years of all payments to beneficiaries included in the best estimate for policies where a decrease in the mortality rate leads to an increase in technical provisions. R0120/C0120 Disability morbidity risk  Capital at risk Sum of positive capitals at risk as defined in Article 93 of Delegated Regulation (EU) 2015/35 for all obligations subject to disability morbidity risk. R0120/C0130 Disability morbidity risk  Capital at risk t+1 Capital at risk as defined in R0120/C0120 after 12 months. R0120/C0150 Disability morbidity risk  Best estimate Best estimate of obligations subject to disability morbidity risk. R0120/C0160 Disability morbidity risk  Average rate (t+1) Average disability morbidity rate during the following 12 months (t+1) weighted by sum insured for policies with a positive capital at risk. R0120/C0170 Disability morbidity risk  Average rate t+2 Average disability morbidity rate during the 12 months after the following 12 months (t+2) weighted by sum insured for policies with a positive capital at risk. R0120/C0180 Disability morbidity risk  Modified duration Modified duration in years of all payments on disability morbidity included in the best estimate for policies with a positive capital at risk. R0120/C0200 Disability morbidity risk  Termination rates Expected termination rates during the following 12 months (t+1) for policies with a positive capital at risk. R0130/C0140 Lapse risk (up)  Surrender strain Sum of all positive surrender strains as defined in Article 95 of Delegated Regulation (EU) 2015/35. R0130/C0160 Lapse risk (up)  Average rate (t+1) Average lapse rate for policies with positive surrender strains. R0130/C0190 Lapse risk (up)  Average run off period Average period in years over which the policies with a positive surrender strain run off. R0140/C0140 Lapse risk (down)  Surrender strain Sum of all negative surrender strains as defined in Article 95 of Delegated Regulation (EU) 2015/35. R0140/C0160 Lapse risk (down)  Average rate (t+1) Average lapse rate for policies with negative surrender strains. R0140/C0190 Lapse risk (down)  Average run off period Average period in years over which the policies with a negative surrender strain run off. R0150/C0180 Life expense risk  Modified duration Modified duration in years of the cash flows included in the best estimate of life insurance and reinsurance obligations. R0150/C0210 Life expense risk  Payments Expenses paid related to life insurance and reinsurance during the last 12 months. R0150/C0220 Life expense risk  Average inflation rate Weighted average inflation rate included in the calculation of the best estimate of those obligations, where the weights are based on the present value of expenses included in the calculation of the best estimate for servicing existing life obligations. R0160/C0230 Life catastrophe risk  Capital at risk Sum of positive capitals at risk as defined in Article 96 of Delegated Regulation (EU) 2015/35. Health underwriting risk R0200/C0120 Health mortality risk  Capital at risk Sum of positive capitals at risk as defined in Article 97 of Delegated Regulation (EU) 2015/35 for all obligations subject to health mortality risk. R0200/C0160 Health mortality risk  Average rate (t+1) Average mortality rate during the following 12 months (t+1) weighted by sum insured for policies with a positive capital at risk. R0200/C0180 Health mortality risk  Modified duration Modified duration in years of all payments payable on death included in the best estimate for policies with a positive capital at risk. R0210/C0150 Health longevity risk  Best estimate Best estimate of obligations subject to health longevity risk. R0210/C0160 Health longevity risk  Average rate (t+1) Average mortality rate during the following 12 months (t+1) weighted by sum insured for policies where a decrease in the mortality rate leads to an increase in technical provisions. R0210/C0180 Health longevity risk  Modified duration Modified duration in years of all payments to beneficiaries included in the best estimate for policies where a decrease in the mortality rate leads to an increase in technical provisions. R0220/C0180 Health disability morbidity risk (medical expense)  Modified duration Modified duration in years of the cash flows included in the best estimate of medical expense insurance and reinsurance obligations. R0220/C0210 Health disability morbidity risk (medical expense)  Payments Expenses paid related to medical expense insurance and reinsurance during the last 12 months. R0220/C0220 Health disability morbidity risk (medical expense)  Average inflation rate Weighted average rate of inflation on medical payments included in the calculation of the best estimate of those obligations, where the weights are based on the present value of medical payments included in the calculation of the best estimate of those obligations. R0230/C0120 Health disability morbidity risk (income protection)  Capital at risk Sum of positive capitals at risk as defined in Article 100 of Delegated Regulation (EU) 2015/35 for all obligations subject to disability morbidity risk (income protection). R0230/C0130 Health disability morbidity risk (income protection)  Capital at risk t+1 Capital at risk as defined in R0230/C0120 after 12 months. R0230/C0150 Health disability morbidity risk (income protection)  Best estimate Best estimate of obligations subject to disability morbidity risk. R0230/C0160 Health disability morbidity risk (income protection)  Average rate (t+1) Average disability morbidity rate during the following 12 months (t+1) weighted by sum insured for policies with a positive capital at risk. R0230/C0170 Health disability morbidity risk (income protection)  Average rate t+2 Average disability morbidity rate during the 12 months after the following 12 months (t+2) weighted by sum insured for policies with a positive capital at risk. R0230/C0180 Health disability morbidity risk (income protection)  Modified duration Modified duration in years of all payments on disability morbidity included in the best estimate for policies with a positive capital at risk. R0230/C0200 Health disability morbidity risk (income protection)  Termination rates Expected termination rates during the following 12 months for policies with a positive capital at risk. R0240/C0140 Health SLT lapse risk (up)  Surrender strain Sum of all positive surrender strains as defined in Article 102 of Delegated Regulation (EU) 2015/35. R0240/C0160 Health SLT lapse risk (up)  Average rate (t+1) Average lapse rate for policies with positive surrender strains. R0240/C0190 Health SLT lapse risk (up)  Average run off period Average period in years over which the policies with a positive surrender strain run off. R0250/C0140 Health SLT lapse risk (down)  Surrender strain Sum of all negative surrender strains as defined in Article 102 of Delegated Regulation (EU) 2015/35. R0250/C0160 Health SLT lapse risk (down)  Average rate (t+1) Average lapse rate for policies with negative surrender strains. R0250/C0190 Health SLT lapse risk (down)  Average run off period Average period in years over which the policies with a negative surrender strain run off. R0260/C0180 Health expense risk  Modified duration Modified duration in years of the cash flows included in the best estimate of health insurance and reinsurance obligations. R0260/C0210 Health expense risk  Payments Expenses paid related to health insurance and reinsurance during the last 12 months. R0260/C0220 Health expense risk  Average inflation rate Weighted average inflation rate included in the calculation of the best estimate of these obligations, weighted by the present value of expenses included in the calculation of the best estimate for servicing existing health obligations. S.27.01  Solvency Capital Requirement  Non life and health catastrophe risk General comments: This section relates to annual submission of information for groups, ring fenced funds, matching adjustment portfolios and remaining part. Template S.27.01 has to be filled in for each ring fenced fund (RFF), each matching adjustment portfolio (MAP) and for the remaining part. However, where a RFF/MAP includes a MAP/RFF embedded, the fund should be treated as different funds. This template shall be reported for all sub funds of a material RFF/MAP as identified in the second table of S.01.03. Template SR.27.01 is only applicable in relation to RFF/MAP from undertakings consolidated according to Article 335, paragraph 1, (a), (b) and (c) of Delegated Regulation (EU) 2015/35, when method 1 (Accounting consolidation based method) is used, either exclusively or in combination with method 2 (Deduction and aggregation method). This template is designed to allow an understanding of how the catastrophe risk module of the SCR has been calculated and what are the main drivers. For every type of catastrophe risk the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles must be determined. This calculation is prospective and must be based on the reinsurance program of the next reporting year as described in the reinsurance templates for Facultative covers (S.30.01 and S.30.02 of Annex II) and Outgoing reinsurance program in the next reporting year (S.30.03 and S.30.04 of Annex II). Undertakings need to estimate their recoveries from risk mitigation in line with the Directive 2009/138/EC, Delegated Regulation (EU) 2015/35 and any relevant technical standard. Undertakings shall complete the catastrophe reporting template only to the granularity required to perform this calculation. Under the non life and health underwriting risk modules, catastrophe risk is defined as the risk of loss, or of adverse change in the value of insurance liabilities, resulting from significant uncertainty of pricing and provisioning assumptions related to extreme or exceptional events as set out in Article 105(2)(b) and (4)(c) of the Directive 2009/138/EC. The reported capital requirements reflects the capital requirements before and after risk mitigation which is the risk mitigating effect of the undertaking's specific reinsurance contracts and special purpose vehicles. The reported capital requirement after risk mitigation is before the loss absorbing capacity of technical provisions. The default value of the risk mitigation shall be reported as a positive value in order to be deducted. In case the diversification effect reduces the capital requirement the default value of the diversification shall be reported as a negative value. For group reporting the following specific requirements shall be met: d) This information is applicable when method 1 as defined in Article 230 of Directive 2009/138/EC is used, either exclusively or in combination with method 2 as defined in Article 233 of Directive 2009/138/EC; e) When combination method is being used, this information is to be submitted only for the part of the group calculated with method 1 as defined in Article 230 of Directive 2009/138/EC, and; f) This information does not apply to groups when method 2 as defined in Article 233 of Directive 2009/138/EC is being used exclusively. Z0010 Article 112 Identifies whether the reported figures have been requested under Article 112(7), to provide an estimate of the SCR using standard formula. One of the options in the following closed list shall be used: 1  Article 112(7) reporting 2  Regular reporting Z0020 Ring fenced fund, matching adjustment portfolio or remaining part Identifies whether the reported figures are with regard to a RFF, matching adjustment portfolio or to the remaining part. One of the options in the following closed list shall be used: 1  RFF/MAP 2  Remaining part Z0030 Fund/Portfolio number When item Z0020 = 1, identification number for a ring fenced fund or matching adjustment portfolio. This number is attributed by the undertaking within the scope of group supervision and must be consistent over time and with the fund/portfolio number reported in other templates. When item Z0020 = 2, then report 0 Non life catastrophe risk  Summary C0010/R0010 SCR before risk mitigation  Natural catastrophe risk This is the total catastrophe risk before risk mitigation arising from all natural catastrophe perils and taking into consideration the diversification effect between the perils given in C0010/R0070. C0010/R0020 R0060 SCR before risk mitigation  Natural catastrophe risk perils This is the total capital requirement before risk mitigation per natural catastrophe peril, taking into consideration the diversification effect between zones and regions. Per natural peril this amount is equal to the Catastrophe Risk Charge before risk mitigation. C0010/R0070 SCR before risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different natural catastrophe perils. C0020/R0010 Total risk mitigation  Natural catastrophe risk This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles arising from all natural catastrophe perils and taking into consideration the diversification effect between the perils given in C0020/R0070. C0020/R0020 R0060 Total risk mitigation  Natural catastrophe risk perils This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles per natural catastrophe peril. C0020/R0070 Total risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to different natural catastrophe perils. C0030/R0010 SCR after risk mitigation  Natural catastrophe risk This is the total catastrophe risk after risk mitigation arising from all natural catastrophe perils and taking into consideration the diversification effect between the perils given in C0030/R0070. C0030/R0020 R0060 SCR after risk mitigation  Natural catastrophe risk perils This is the total capital requirement after risk mitigation per natural catastrophe peril, taking into consideration the diversification effect between zones and regions. Per natural peril this amount is equal to the Catastrophe Risk Charge after risk mitigation. C0030/R0070 SCR after risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different natural catastrophe perils. C0010/R0080 SCR before risk mitigation  Catastrophe risk non proportional property reinsurance This is the total catastrophe risk before risk mitigation arising from non proportional property reinsurance. C0020/R0080 Total risk mitigation  Catastrophe risk non proportional property reinsurance This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles for non proportional property reinsurance. C0030/R0080 SCR after risk mitigation  Catastrophe risk non proportional property reinsurance This is the total catastrophe risk after risk mitigation arising from non proportional property reinsurance. C0010/R0090 SCR before risk mitigation  Man made catastrophe risk This is the total catastrophe risk before risk mitigation arising from all man made perils and taking into consideration the diversification effect between the perils given in C0010/R0160. C0010/R0100 R0150 SCR before risk mitigation  Man made catastrophe risk perils This is the total capital requirement before risk mitigation per man made peril, taking into consideration the diversification effect between sub perils. Per man made peril this amount is equal to the Catastrophe Risk Charge before risk mitigation. C0010/R0160 SCR before risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different man made perils. C0020/R0090 Total risk mitigation  Man made catastrophe risk This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles arising from all man made perils and taking into consideration the diversification effect between the perils given in C0020/R0160. C0020/R0100 R0150 Total risk mitigation  Man made catastrophe risk perils This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles per man made catastrophe peril. C0020/R0160 Total risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to different man made perils. C0030/R0090 SCR after risk mitigation  Man made catastrophe risk This is the total catastrophe risk after risk mitigation arising from all man made catastrophe perils and taking into consideration the diversification effect between the perils given in C0030/R0160. C0030/R0100 R0150 SCR after risk mitigation  Man made catastrophe risk perils This is the total capital requirement after risk mitigation per man made catastrophe peril, taking into consideration the diversification effect between sub perils. Per man made peril this amount is equal to the Catastrophe Risk Charge after risk mitigation. C0030/R0160 SCR after risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different man made catastrophe perils. C0010/R0170 SCR before risk mitigation  Other non life catastrophe risk This is the total catastrophe risk before risk mitigation arising from all other non life perils and taking into consideration the diversification effect between the perils given in C0010/R0180. C0010/R0180 SCR before risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different other non life perils. C0020/R0170 Total risk mitigation  Other non life catastrophe risk This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles arising from all other non life perils and taking into consideration the diversification effect between the perils given in C0020/R0180. C0020/R0180 Total risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to different other non life perils. C0030/R0170 SCR after risk mitigation  Other non life catastrophe risk This is the total catastrophe risk after risk mitigation arising from all other non life catastrophe perils and taking into consideration the diversification effect between the perils given in C0030/R0180. C0030/R0180 SCR after risk mitigation  Diversification between perils Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different other non life catastrophe perils. C0010/R0190 SCR before risk mitigation  Total Non life catastrophe risk before diversification This is the total catastrophe risk before risk mitigation arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks) before the diversification effect between the sub modules. C0010/R0200 SCR before risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks). C0010/R0210 SCR before risk mitigation  Total Non life catastrophe risk after diversification This is the total catastrophe risk before risk mitigation arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), taking into consideration the diversification effect between the sub modules given in C0010/R0200. C0020/R0190 Total risk mitigation  Total Non life catastrophe risk before diversification This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), before the diversification effect between the sub modules. C0020/R0200 Total risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to different sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks). C0020/R0210 Total risk mitigation  Total Non life catastrophe risk after diversification This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), taking into consideration the diversification effect between the sub modules given in C0020/R0200. C0030/R0190 SCR after risk mitigation  Total Non life catastrophe risk before diversification This is the total catastrophe risk after risk mitigation arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), before the diversification effect between the sub modules. C0030/R0200 SCR after risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks). C0030/R0210 SCR after risk mitigation  Total Non life catastrophe risk after diversification This is the total catastrophe risk after risk mitigation arising from all the sub modules (Natural catastrophe, Non proportional property reinsurance, Man made and Other non life catastrophe risks), taking into consideration the diversification effect between the sub modules given in item C0030/R0200. Health catastrophe risk  Summary C0010/R0300 SCR before risk mitigation  Health catastrophe risk This is the total catastrophe risk before risk mitigation arising from all Health catastrophe risk sub modules and taking into consideration the diversification effect between the sub modules given in C0010/R0340. C0010/R0310 R0330 SCR before risk mitigation  Health catastrophe risk sub modules This is the total capital requirement before risk mitigation per Health catastrophe risk sub modules, taking into consideration the diversification effect between the countries. Per Health catastrophe risk sub module this amount is equal to the Catastrophe Risk Charge before risk mitigation. C0010/R0340 SCR before risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different Health catastrophe risk sub modules. C0020/R0300 Total risk mitigation  Health catastrophe risk This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles arising from all Health catastrophe risk sub modules and taking into consideration the diversification effect between the sub modules given in C0020/R0340. C0020/R0310 R0330 Total risk mitigation  Health catastrophe risk sub modules This is the total risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles per Health catastrophe risk sub module. C0020/R0340 Total risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to different Health catastrophe risk sub modules. C0030/R0300 SCR after risk mitigation  Health catastrophe risk This is the total catastrophe risk after risk mitigation arising from all Health catastrophe risk sub modules and taking into consideration the diversification effect between the sub modules given in C0030/R0340. C0030/R0310 R0330 SCR after risk mitigation  Health catastrophe risk sub modules This is the total capital requirement after risk mitigation per Health catastrophe risk sub module, taking into consideration the diversification effect between countries. Per Health catastrophe risk sub module this amount is equal to the Catastrophe Risk Charge after risk mitigation. C0030/R0340 SCR after risk mitigation  Diversification between sub modules Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different Health catastrophe risk sub modules. Non life catastrophe risk Natural catastrophe risk  Windstorm C0040/R0610 R0780 Estimation of the gross premium to be earned  Other Regions An estimate of the premiums to be earned by the insurance or reinsurance group, during the following year in relation to the 14 regions other than the EEA regions(include regions as specified in Annex III, except the ones specified in Annex V or in Annex XIII of Delegated Regulation (EU) 2015/35), for the contract in relation to the obligations of lines of business fire and other damage covering windstorm risk, including the proportional reinsurance obligations and marine, aviation and transport insurance covering onshore property damage by windstorm, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0040/R0790 Estimation of the gross premium to be earned  Total Windstorm Other Regions before diversifications Total of the estimate of the premiums to be earned by the insurance or reinsurance group before diversification, during the following year for the other 14 regions other than the EEA regions. C0050/R0400 R0590 Exposure  EEA Region The sum of the total insured per each of the 20 EEA regions for lines of business: Fire and other damage, including the proportional reinsurance obligations, in relation to contracts that cover windstorm risk and where the risk is situated in this particular EEA region; and Marine, aviation and transport insurance, including the proportional reinsurance obligations, in relation to contracts that cover onshore property damage by Windstorm and where the risk is situated in this particular EEA region. C0050/R0600 Exposure  Total Windstorm EEA Regions before diversification Total of the exposure before diversification for the 20 EEA regions. C0060/R0400 R0590 Specified Gross Loss  EEA Region Specified gross windstorm loss per each of the 20 EEA regions, taking into consideration the effect of diversification effect between zones. C0060/R0600 Specified Gross Loss  Total Windstorm EEA Regions before diversification Total of the specified gross loss before diversification for the 20 EEA regions. C0070/R0400 R0590 Catastrophe Risk Charge Factor before risk mitigation  EEA Region The risk charge factor per each of the 20 EEA regions for Windstorm, taking into consideration the effect of diversification effect between zones. C0070/R0600 Catastrophe Risk Charge Factor before risk mitigation  Total Windstorm EEA Regions before diversification Ratio between total specified gross loss and total exposure. C0080/R0400 R0590 Scenario A or B  EEA Region The larger of the capital requirement for Windstorm risk for each of the 20 EEA regions according to scenario A or scenario B. When determining the largest amount of scenario A and B, the risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, shall be taken into account. C0090/R0400 R0590 Catastrophe Risk Charge before risk mitigation  EEA Region Capital requirement before risk mitigation arising from Windstorm for each of the 20 EEA Regions corresponding to the larger of scenario A or B. C0090/R0600 Catastrophe Risk Charge before risk mitigation  Total Windstorm EEA Regions before diversification Total of the capital requirement before risk mitigation arising from Windstorm for the 20 EEA regions. C0090/R0790 Catastrophe Risk Charge before risk mitigation  Total Windstorm Other Regions before diversifications The capital requirement before risk mitigation for Windstorm risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0090/R0800 Catastrophe Risk Charge before risk mitigation  Total Windstorm all Regions before diversification Total of the capital requirement before risk mitigation arising from Windstorm for all regions. C0090/R0810 Catastrophe Risk Charge before risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the Windstorm risks relating to the different regions (both EEA Regions and other regions) C0090/R0820 Catastrophe Risk Charge before risk mitigation  Total Windstorm after diversification This is the total capital requirement before risk mitigation for Windstorm risk, taking into consideration the diversification effect reported in item C0090/R0810. C0100/R0400 R0590 Estimated Risk Mitigation  EEA Region Per each of the 20 EEA Regions, the estimated risk mitigation effect, corresponding to the selected scenario, of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0100/R0600 Estimated Risk Mitigation  Total Windstorm EEA Regions before diversification Total of the estimated risk mitigation arising from Windstorm for the 20 EEA regions. C0100/R0790 Estimated Risk Mitigation  Total Windstorm Other Regions before diversifications For all the regions other the EEA Regions, the estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0100/R0800 Estimated Risk Mitigation  Total Windstorm all Regions before diversification Total of the estimated risk mitigation arising from Windstorm for all regions. C0110/R0400 R0590 Estimated Reinstatement Premiums  EEA Region For each of the 20 EEA Regions, the estimated reinstatement premiums, corresponding to the selected scenario, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0110/R0600 Estimated Reinstatement Premiums  Total Windstorm EEA Regions before diversification Total of the estimated reinstatement premiums for the 20 EEA regions. C0110/R0790 Estimated Reinstatement Premiums  Total Windstorm Other Regions before diversifications For all the regions other than the EEA Regions, the estimated reinstatement premiums, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0110/R0800 Estimated Reinstatement Premiums  Total Windstorm all Regions before diversification Total of the estimated reinstatement premiums for all regions. C0120/R0400 R0590 Catastrophe Risk Charge after risk mitigation  EEA Region Capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Windstorms in each of the EEA regions, corresponding to the selected scenario. C0120/R0600 Catastrophe Risk Charge after risk mitigation  Total Windstorm EEA Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles for the 20 EEA regions. C0120/R0790 Catastrophe Risk Charge after risk mitigation  Total Windstorm Other Regions before diversifications Capital requirement after risk mitigation for Windstorm risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, including the deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0120/R0800 Catastrophe Risk Charge after risk mitigation  Total Windstorm all Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles for all regions. C0120/R0810 Catastrophe Risk Charge after risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Windstorm risks relating to the different regions (both EEA Regions and other regions). C0120/R0820 Catastrophe Risk Charge after risk mitigation  Total Windstorm after diversification This is the total capital requirement after risk mitigation for Windstorm risk, taking into consideration the diversification effect given in item C0120/R0810. Natural catastrophe risk  Earthquake C0130/R1040 R1210 Estimation of the gross premium to be earned  Other Regions An estimate of the premiums to be earned by the insurance or reinsurance group, during the following year in relation to each of the 14 regions other than the EEA Regions(include regions as specified in Annex III, except the ones specified in Annex V or in Annex XIII of Delegated Regulation (EU) 2015/35), for the contract in relation to the obligations of lines of business: Fire and other damage covering earthquake risk, including the proportional reinsurance obligations; and Marine, aviation and transport insurance covering onshore property damage by earthquake, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0130/R1220 Estimation of the gross premium to be earned  Total Earthquake Other Regions before diversification Total of the estimate of the premiums to be earned, by the insurance or reinsurance group, during the following year for the other regions. C0140/R0830 R1020 Exposure  EEA Region The sum of the total insured per each of the 20 EEA regions for the lines of business: Fire and other damage, including the proportional reinsurance obligations, in relation to contracts that cover Earthquake risk and where the risk is situated in this particular EEA region; and For lines of business Marine, aviation and transport insurance, including the proportional reinsurance obligations, in relation to contracts that cover onshore property damage by Earthquake and where the risk is situated in this particular EEA region. C0140/R1030 Exposure  Total Earthquake EEA Regions before diversification Total of the exposure for the 20 EEA regions. C0150/R0830 R1020 Specified Gross Loss  EEA Region Specified gross Earthquake loss for each of the 20 EEA regions, taking into consideration the effect of diversification effect between zones. C0150/R1030 Specified Gross Loss  Total Earthquake EEA Regions before diversification Total of the specified gross Earthquake loss for the 20 EEA regions. C0160/R0830 R1020 Catastrophe Risk Charge Factor before risk mitigation  EEA Region The Risk Charge Factor per each of the 20 EEA regions for Earthquake according to the Standard Formula, taking into consideration the effect of diversification effect between zones. C0160/R1030 Catastrophe Risk Charge Factor before risk mitigation  Total Earthquake EEA Regions before diversification Ratio between total specified gross loss and total exposure. C0170/R0830 R1020 Catastrophe Risk Charge before risk mitigation  EEA Region Capital requirement before risk mitigation arising from Earthquakes in each of the 20 EEA Regions. C0170/R1030 Catastrophe Risk Charge before risk mitigation  Total Earthquake EEA Regions before diversification Total of the capital requirement before risk mitigation arising from Earthquakes for the 20 EEA regions. C0170/R1220 Catastrophe Risk Charge before risk mitigation  Total Earthquake Other Regions before diversification The capital requirement before risk mitigation for Earthquake risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0170/R1230 Catastrophe Risk Charge before risk mitigation Total Earthquake  All Regions before diversification Total of the capital requirement before risk mitigation arising from Earthquakes for all regions. C0170/R1240 Catastrophe Risk Charge before risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the Earthquake risks relating to the different regions (both EEA Regions and Other regions). C0170/R1250 Catastrophe Risk Charge before risk mitigation  Total Earthquake after diversification This is the total capital requirement before risk mitigation for Earthquake risk, taking into consideration the diversification effect given in C0170/R1240. C0180/R0830 R1020 Estimated Risk Mitigation  EEA Region Per each of the 20 EEA Regions the estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0180/R1030 Estimated Risk Mitigation  Total Earthquake EEA Regions before diversification Total of the estimated Risk Mitigation for the 20 EEA regions. C0180/R1220 Estimated Risk Mitigation  Total Earthquake  Other Regions before diversification For all the regions other than the EEA Regions, the estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0180/R1230 Estimated Risk Mitigation  Total Earthquake  All Regions before diversification Total of the estimated Risk Mitigation for all regions. C0190/R0830 R1020 Estimated Reinstatement Premiums  EEA Region Per each of the 20 EEA Regions the estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0190/R1030 Estimated Reinstatement Premiums  Total Earthquake EEA Regions before diversification Total of the estimated reinstatement premiums for the 20 EEA regions. C0190/R1220 Estimated Reinstatement Premiums  Total Earthquake  Other Regions before diversification For all the regions other than the EEA Regions, the estimated reinstatement premiums, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0190/R1230 Estimated Reinstatement Premiums  Total Earthquake  All Regions before diversification Total of the estimated reinstatement premiums for all regions. C0200/R0830 R1020 Catastrophe Risk Charge after risk mitigation  EEA Region Capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Earthquake in each of the 20 EEA regions. C0200/R1030 Catastrophe Risk Charge after risk mitigation  Total Earthquake EEA Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Earthquake for the 20 EEA regions. C0200/R1220 Catastrophe Risk Charge after risk mitigation  Total Earthquake  Other Regions before diversification Capital requirement after risk mitigation for Earthquake risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, including the deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0200/R1230 Catastrophe Risk Charge after risk mitigation  Total Earthquake  All Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Earthquake for all regions. C0200/R1240 Catastrophe Risk Charge after risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Earthquake risks relating to the different regions (both EEA Regions and Other regions). C0200/R1250 Catastrophe Risk Charge after risk mitigation  Total Earthquake after diversification This is the total capital requirement after risk mitigation for Earthquake risk, taking into consideration the diversification effect given in C0200/R1240 Natural catastrophe risk  Flood C0210/R1410 R1580 Estimation of the gross premiums to be earned  Other Regions An estimate of the premiums to be earned by the insurance or reinsurance group, during the following year in relation to each of the 14 regions other than the EEA Regions(include regions as specified in Annex III, except the ones specified in Annex V or in Annex XIII of Delegated Regulation (EU) 2015/35), for the contract in relation to the obligations of lines of business: Fire and other damage covering flood risk, including the proportional reinsurance obligations; Marine, aviation and transport insurance covering onshore property damage by flood, including the proportional reinsurance obligations; Other motor insurance, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0210/R1590 Estimation of the gross premium to be earned  Total Flood Other Regions before diversification Total of the estimate of the premiums to be earned, by the insurance or reinsurance group, during the following year for the other regions. C0220/R1260 R1390 Exposure  EEA Region The sum of the total insured per each of the 14 EEA regions of lines of business: Fire and other damage, including the proportional reinsurance obligations, in relation to contracts that cover Flood risk and where the risk is situated in this particular EEA region; Marine, aviation and transport insurance, including the proportional reinsurance obligations, in relation to contracts that cover onshore property damage by Flood and where the risk is situated in this particular EEA region; and Other motor insurance, including the proportional reinsurance obligations, multiplied by 1.5, in relation to contracts that cover onshore property damage by Flood and where the risk is situated in this particular EEA region. C0220/R1400 Exposure  Total Flood EEA Regions before diversification Total of the exposure for the 14 EEA regions. C0230/R1260 R1390 Specified Gross Loss  EEA Region Specified gross Flood loss in each of the 14 EEA regions, taking into consideration the effect of diversification effect between zones. C0230/R1400 Specified Gross Loss  Total Flood EEA Regions before diversification Total of the specified gross Flood loss for the 14 EEA regions. C0240/R1260 R1390 Catastrophe Risk Charge Factor before risk mitigation  EEA Region The Risk Charge Factor per each of the 14 EEA regions for Flood according to the Standard Formula, taking into consideration the effect of diversification effect between zones. C0240/R1400 Catastrophe Risk Charge Factor before risk mitigation  Total Flood EEA Regions before diversification Ratio between total specified gross loss and total exposure. C0250/R1260 R1390 Scenario A or B  EEA Region The larger of the capital requirement for Flood risk in each of the 14 EEA regions according to scenario A or scenario B. When determining the largest amount of scenario A and B, the risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, must be taken into account. C0260/R1260 R1390 Catastrophe Risk Charge before risk mitigation  EEA Region Capital requirement before risk mitigation arising from Floods in each of the 14 EEA Regions, corresponding to the larger of scenario A or B. C0260/1400 Catastrophe Risk Charge before risk mitigation  Total Flood EEA Regions before diversification Total of the capital requirement before risk mitigation arising from Floods for the 14 EEA regions. C0260/R1590 Catastrophe Risk Charge before risk mitigation  Total Flood Other Regions before diversification The capital requirement before risk mitigation for Flood risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0260/R1600 Catastrophe Risk Charge before risk mitigation  Total Flood All Regions before diversification Total of the capital requirement before risk mitigation arising from Floods for all regions. C0260/R1610 Catastrophe Risk Charge before risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the Flood risks relating to the different regions (both EEA Regions and Other regions). C0260/R1620 Catastrophe Risk Charge before risk mitigation  Total Flood after diversification This is the total capital requirement before risk mitigation for Flood risk, taking into consideration the diversification effect given in C0260/R1610. C0270/R1260 R1390 Estimated Risk Mitigation  EEA Region Per each of the 14 EEA Regions the estimated risk mitigation effect, corresponding to the selected scenario, of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0270/R1400 Estimated Risk Mitigation  Total Flood EEA Regions before diversification Total of the estimated Risk Mitigation for the 14 EEA regions. C0270/R1590 Estimated Risk Mitigation  Total Flood Other Regions before diversification For all the regions other than the EEA Regions, the estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0270/R1600 Estimated Risk Mitigation  Total Flood All Regions before diversification Total of the estimated Risk Mitigation for all regions. C0280/R1260 R1390 Estimated Reinstatement Premiums  EEA Region Per each of the 14 EEA Regions the estimated reinstatement premiums, corresponding to the selected scenario, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0280/R1400 Estimated Reinstatement Premiums  Total Flood  EEA Regions before diversification Total of the estimated reinstatement premiums for the 14 EEA regions. C0280/R1590 Estimated Reinstatement Premiums  Total Flood  Other Regions before diversification For all the regions other than the EEA Regions, the estimated reinstatement premiums, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0280/R1600 Estimated Reinstatement Premiums  Total Flood  All Regions before diversification Total of the estimated reinstatement premiums for all regions. C0290/R1260 R1390 Catastrophe Risk Charge after risk mitigation  EEA Region Capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Flood in each of the 14 EEA regions, corresponding to the selected scenario. C0290/R1400 Catastrophe Risk Charge after risk mitigation  Total Flood  EEA Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles for the 14 EEA regions. C0290/R1590 Catastrophe Risk Charge after risk mitigation  Total Flood  Other Regions before diversification Capital requirement after risk mitigation for Flood risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, including the deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0290/R1600 Catastrophe Risk Charge after risk mitigation  Total Flood  All Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles all regions. C0290/R1610 Catastrophe Risk Charge after risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Flood risks relating to the different regions (both EEA Regions and Other regions). C0290/R1620 Catastrophe Risk Charge after risk mitigation  Total Flood after diversification This is the total capital requirement after risk mitigation for Flood risk, taking into consideration the diversification effect given in C0290/R1610. Natural catastrophe risk  Hail C0300/R1730 R1900 Estimation of the gross premium to be earned  Other Regions An estimate of the premiums to be earned by the insurance or reinsurance group, during the following year and in relation to each of the 9 regions other than the EEA Regions(include regions as specified in Annex III, except the ones specified in Annex V or in Annex XIII of Delegated Regulation (EU) 2015/35), for the contract in relation to the obligations of lines of business: Fire and other damage covering hail risk, including the proportional reinsurance obligations; Marine, aviation and transport insurance covering onshore property damage by hail, including the proportional reinsurance obligations; and Other motor insurance, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0300/R1910 Estimation of the gross premium to be earned  Total Hail Other Regions before diversification Total of the estimate of the premiums to be earned, by the insurance or reinsurance group, during the following year for the other regions. C0310/R1630 R1710 Exposure  EEA Region The sum of the total insured per each of the 9 EEA regions for lines of business: Fire and other damage, including the proportional reinsurance obligations, in relation to contracts that cover Hail risk and where the risk is situated in this particular EEA region; Marine, aviation and transport insurance, including the proportional reinsurance obligations, in relation to contracts that cover onshore property damage by Hail and where the risk is situated in this particular EEA region; and Other motor insurance, including the proportional reinsurance obligations, multiplied by 5, in relation to contracts that cover onshore property damage by Hail and where the risk is situated in this particular EEA region. C0310/R1720 Exposure  Total Hail EEA Regions before diversification Total of the exposure for the 9 EEA regions. C0320/R1630 R1710 Specified Gross Loss  EEA Region Specified gross Hail loss in each of the 9 EEA regions, taking into consideration the effect of diversification effect between zones. C0320/R1720 Specified Gross Loss  Total Hail EEA Regions before diversification Total of the specified gross Hail loss for the 9 EEA regions. C0330/R1630 R1710 Catastrophe Risk Charge Factor before risk mitigation  EEA Region The Risk Charge Factor per each of the 9 EEA regions for Hail according to the Standard Formula, taking into consideration the effect of diversification effect between zones. C0330/R1720 Catastrophe Risk Charge Factor before risk mitigation  Total Hail EEA Regions before diversification Ratio between total specified gross loss and total exposure. C0340/R1630 R1710 Scenario A or B  EEA Region The larger of the capital requirement for Hail risk in each of the 9 EEA regions according to scenario A or scenario B. When determining the largest amount of scenario A and B, the risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, must be taken into account. C0350/R1630 R1710 Catastrophe Risk Charge before risk mitigation  EEA Region Capital requirement before risk mitigation arising from Hails in each of the 9 EEA Regions corresponding to the larger of scenario A or B. C0350/R1720 Catastrophe Risk Charge before risk mitigation  Total Hail EEA Regions before diversification Total of the capital requirement before risk mitigation arising from Hails for the 9 EEA regions. C0350/R1910 Catastrophe Risk Charge before risk mitigation  Total Hail Other Regions before diversification The capital requirement before risk mitigation for Hail risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0350/R1920 Catastrophe Risk Charge before risk mitigation  Total Hail All Regions before diversification Total of the capital requirement before risk mitigation arising from Hails for all regions. C0350/R1930 Catastrophe Risk Charge before risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the Hail risks relating to the different regions (both EEA Regions and other regions). C0350/R1940 Catastrophe Risk Charge before risk mitigation  Total Hail after diversification This is the total capital requirement before risk mitigation for Hail risk, taking into consideration the diversification effect given in C0350/R1930. C0360/R1630 R1710 Estimated Risk Mitigation  EEA Region Per each of the 9 EEA Regions the estimated risk mitigation effect, corresponding to the selected scenario, of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0360/R1720 Estimated Risk Mitigation  Total Hail EEA Region before diversification Total of the estimated risk mitigation for the 9 EEA regions. C0360/R1910 Estimated Risk Mitigation  Total Hail Other Regions before diversification For all the regions other than the EEA Regions, the estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0360/R1820 Estimated Risk Mitigation  Total Hail All Regions before diversification Total of the estimated risk mitigation for all regions. C0370/R1630 R1710 Estimated Reinstatement Premiums  EEA Region Per each of the 9 EEA Regions the estimated reinstatement premiums, corresponding to the selected scenario, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0370/R1720 Estimated Reinstatement Premiums  Total Hail EEA Regions before diversification Total of the estimated reinstatement premiums for the 9 EEA regions. C0370/R1910 Estimated Reinstatement Premiums  Total Hail Other Regions before diversification For all the regions other than the EEA Regions, the estimated reinstatement premiums, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0370/R1920 Estimated Reinstatement Premiums  Total Hail All Regions before diversification Total of the estimated reinstatement premiums for all regions. C0380/R1630 R1710 Catastrophe Risk Charge after risk mitigation  EEA Region Capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from Hail in each of the 9 EEA Regions, corresponding to the selected scenario. C0380/R1720 Catastrophe Risk Charge after risk mitigation  Total Hail EEA Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles for the 9 EEA regions. C0380/R1910 Catastrophe Risk Charge after risk mitigation  Total Hail Other Regions before diversification Capital requirement after risk mitigation for Hail risk in regions other than the EEA Regions. It is the amount of the instantaneous loss, including the deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0380/R1920 Catastrophe Risk Charge after risk mitigation  Total Hail All Regions before diversification Total of the capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles for all regions. C0380/R1930 Catastrophe Risk Charge after risk mitigation  Diversification effect between regions Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Hail risks relating to the different regions (both EEA Regions and Other regions). C0380/R1940 Catastrophe Risk Charge after risk mitigation  Total Hail after diversification This is the total capital requirement after risk mitigation for Hail risk, taking into consideration the diversification effect given in C0380/R1930. Natural catastrophe risk  Subsidence C0390/R1950 Estimation of the gross premium to be earned  Total Subsidence before diversification An estimate of the premiums to be earned, by the insurance or reinsurance group, during the following year, for the contract in relation to the obligations of fire and other damage, including the proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts, and in relation to the territory of France. C0400/R1950 Exposure  Total Subsidence before diversification The sum of the total insured made up of the geographical divisions of the territory of France for fire and other damage, including the proportional reinsurance obligations, which are sufficiently homogeneous in relation to the subsidence risk that the insurance and reinsurance groups are exposed to in relation to the territory. Together the zones shall comprise the whole territory. C0410/R1950 Specified Gross Loss  Total Subsidence before diversification Specified gross subsidence loss, taking into consideration the effect of diversification effect between zones. C0420/R1950 Catastrophe Risk Charge Factor before risk mitigation  Total Subsidence before diversification The Risk Charge Factor of the territory of France for subsidence, taking into consideration the effect of diversification effect between zones. C0430/R1950 Catastrophe Risk Charge before risk mitigation  Total Subsidence before diversification The capital requirement before risk mitigation for Subsidence risk in the territory of France. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles, which for subsidence is equal to the Specified Gross Loss (item C0410/R1950). C0430/R1960 Catastrophe Risk Charge before risk mitigation  Diversification effect between zones  Total Subsidence before diversification Diversification effect arising from the aggregation of the Subsidence risks relating to the different zones of the territory of France. C0430/R1970 Catastrophe Risk Charge before risk mitigation  Total Subsidence  Total Subsidence before diversification This is the total capital requirement before risk mitigation for subsidence risk, taking into consideration the diversification effect given in item C0430/R1960. C0440/R1950 Estimated Risk Mitigation  Total Subsidence before diversification The estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C0450/R1950 Estimated Reinstatement Premiums  Total Subsidence before diversification The estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C0460/R1950 Catastrophe Risk Charge after risk mitigation  Total Subsidence before diversification Capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from subsidence. C0460/R1960 Catastrophe Risk Charge after risk mitigation  Diversification effect between zones Diversification effect arising from the aggregation of the capital requirement after risk mitigations for Subsidence risks relating to the different zones of the territory of France. C0460/R1970 Catastrophe Risk Charge after risk mitigation  Total Subsidence after diversification This is the total capital requirement after risk mitigation for subsidence risk, taking into consideration the diversification effect given in item C0460/R1960. Natural catastrophe risk  Non proportional property reinsurance C0470/R2000 Estimation of the gross premium to be earned An estimate of the premiums to be earned, by the insurance or reinsurance group, during the following year, for the contract in relation to the obligations of the line of business non proportional property reinsurance, as defined in Annex I to Delegated Regulation (EU) 2015/35. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C0480/R2000 Catastrophe Risk Charge before risk mitigation The capital requirement before risk mitigation for non proportional property reinsurance. It is the amount of the instantaneous loss, without deduction of the amounts recoverable from reinsurance contracts and Special Purpose Vehicles. C0490/R2000 Estimated Risk Mitigation The estimated risk mitigation effect of the group's specific retrocession contracts and special purpose vehicles relating to risks arising from accepted non proportional property reinsurance, excluding the estimated reinstatement premiums. C0500/R2000 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the group's specific retrocession contracts and special purpose vehicles relating to risks arising from accepted non proportional property reinsurance. C0510/R2000 Catastrophe Risk Charge after risk mitigation Capital requirement, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles relating to risks arising from accepted non proportional property reinsurance. Man made catastrophe risk  Motor Vehicle Liability C0520/R2100 Number of vehicles policy limit above 24M EUR Number of vehicles insured by the insurance or reinsurance group in lines of business Motor vehicle liability insurance, including proportional reinsurance obligations, with a deemed policy limit above 24,000,000 Euro. C0530/R2100 Number of vehicles policy limit below or equal to 24M EUR Number of vehicles insured by the insurance or reinsurance group in lines of business lines of business Motor vehicle liability insurance, including proportional reinsurance obligations, with a deemed policy limit below or equal to 24,000,000 Euro. C0540/R2100 Catastrophe Risk Charge Motor Vehicle Liability before risk mitigation This is the total capital requirement before risk mitigation for Motor Vehicle Liability risk. C0550/R2100 Estimated Risk Mitigation The estimated risk mitigation effect of the group's specific retrocession contracts and special purpose vehicles relating to risks arising from Motor Vehicle Liability, excluding the estimated reinstatement premiums. C0560/R2100 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Motor Vehicle Liability. C0570/R2100 Catastrophe Risk Charge Motor Vehicle Liability after risk mitigation Capital requirement, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from Motor Vehicle Liability. Man made catastrophe risk  Marine Tanker Collision C0580/R2200 Type of cover Catastrophe Risk Charge Share marine hull in tanker t before risk mitigation This is the capital requirement before risk mitigation, per each marine hull cover, for risks arising from Marine Tanker Collision. The maximum relates to all oil and gas tankers insured by the insurance or reinsurance group in respect of tanker collision in lines of business: Marine, aviation and transport, including proportional reinsurance obligations; and Non proportional marine, aviation and transport reinsurance. The amount for this cover is equal to the sum insured accepted by the insurance or reinsurance group for marine insurance and reinsurance in relation to each tanker. C0590/R2200 Catastrophe Risk Charge Share marine liability in tanker t before risk mitigation This is the capital requirement before risk mitigation, per marine liability cover, for risks arising from Marine Tanker Collision. The maximum relates to all oil and gas tankers insured by the insurance or reinsurance group in respect of tanker collision in lines of business: Marine, aviation and transport, including proportional reinsurance obligations; and Non proportional marine, aviation and transport reinsurance. The amount for this cover is equal to the sum insured accepted by the insurance or reinsurance group for marine insurance and reinsurance in relation to each tanker. C0600/R2200 Catastrophe Risk Charge Share marine oil pollution liability in tanker t before risk mitigation This is the capital requirement before risk mitigation, per marine oil polution liability cover, for risks arising from Marine Tanker Collision. The maximum relates to all oil and gas tankers insured by the insurance or reinsurance group in respect of tanker collision in lines of business: Marine, aviation and transport, including proportional reinsurance obligations; and Non proportional marine, aviation and transport reinsurance. The amount for this cover is equal to the sum insured accepted by the insurance or reinsurance group for marine insurance and reinsurance in relation to each tanker. C0610/R2200 Catastrophe Risk Charge Marine Tanker Collision before risk mitigation This is the total capital requirement before risk mitigation for risks arising from Marine Tanker Collision. C0620/R2200 Estimated Risk Mitigation The estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Marine Tanker Collision, excluding the estimated reinstatement premiums. C0630/R2200 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Marine Tanker Collision. C0640/R2200 Catastrophe Risk Charge Marine Tanker Collision after risk mitigation The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from Marine Tanker Collision. C0650/R2200 Name vessel Name of the corresponding vessel. Man made catastrophe risk  Marine Platform Explosion C0660 C0700/R2300 Catastrophe Risk Charge Marine Platform Explosion  Type of cover  before risk mitigation This is the capital requirement before risk mitigation, per type of cover (Property damage, Removal of wreckage, Loss of production income, Capping of the well or making the well secure, Liability insurance and reinsurance obligations), for risks arising from Marine Platform Explosion. The maximum relates to all oil and gas offshore platforms insured by the insurance or reinsurance group in respect of platform explosion in lines of business: Marine, aviation and transport, including proportional reinsurance obligations; and Non proportional marine, aviation and transport reinsurance. The amount per type of cover is equal to the sum insured for the specific type of cover accepted by the insurance or reinsurance group in relation to the selected platform. C0710/R2300 Catastrophe Risk Charge Marine Platform Explosion before risk mitigation This is the total capital requirement before risk mitigation for risks arising from Marine Platform Explosion. C0720/R2300 Estimated Risk Mitigation The estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Marine Platform Explosion, excluding the estimated reinstatement premiums. C0730/R2300 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Marine Platform Explosion. C0740/R2300 Catastrophe Risk Charge Marine Platform Explosion after risk mitigation Capital requirement, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from Marine Platform Explosion. C0750/R2300 Name platform Name of the corresponding platform. Man made catastrophe risk  Marine C0760/R2400 Catastrophe Risk Charge Marine before risk mitigation  Total before diversification This is the total capital requirement before risk mitigation, before diversification effect between types of events, for marine risks. C0760/R2410 Catastrophe Risk Charge Marine before risk mitigation  Diversification between type of event Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different type of events for marine risks. C0760/R2420 Catastrophe Risk Charge Marine before risk mitigation  Total after diversification This is the total capital requirement before risk mitigation, after diversification effect between the types of events, for marine risks. C0770/R2400 Estimated Total Risk Mitigation  Total before diversification This is the total risk mitigation effect, before diversification effect between types of events, of the group's specific reinsurance contracts and special purpose vehicles arising from the marine risks. C0780/R2400 Catastrophe Risk Charge Marine after risk mitigation  Total before diversification This is the total capital requirement after risk mitigation, before diversification effect between types of events, for marine risks. C0780/R2410 Catastrophe Risk Charge Marine after risk mitigation  Diversification between type of event Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different type of events for marine risks. C0780/R2420 Catastrophe Risk Charge Marine after risk mitigation  Total after diversification This is the total capital requirement after risk mitigation, after diversification effect between the types of events, for marine risks. Man made catastrophe risk  Aviation C0790 C0800/R2500 Catastrophe Risk Charge Aviation before risk mitigation  Type of cover  before risk mitigation This is the capital requirement before risk mitigation, per type of cover (Aviation hull and Aviation liability), for risks arising from Aviation. The maximum relates to all aircrafts insured by the insurance or reinsurance group in lines of business: Marine, aviation and transport, including proportional reinsurance obligations; and Non proportional marine, aviation and transport reinsurance. The amount per type of cover is equal to the sum insured for the specific type of cover accepted by the insurance or reinsurance group for aviation insurance and reinsurance and in relation to the selected aircraft. C0810/R2500 Catastrophe Risk Charge Aviation before risk mitigation This is the total capital requirement before risk mitigation for risks arising from Aviation. C0820/R2500 Estimated Risk Mitigation The estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Aviation, excluding the estimated reinstatement premiums. C0830/R2500 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Aviation. C0840/R2500 Catastrophe Risk Charge Aviation after risk mitigation  Total (row) The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from Aviation. Man made catastrophe risk  Fire C0850/R2600 Catastrophe Risk Charge Fire before risk mitigation This is the total capital requirement before risk mitigation for Fire risks. Amount is equal to the largest fire risk concentration of an insurance or reinsurance group being the set of buildings with the largest sum insured that meets the following conditions: The insurance or reinsurance group has insurance or reinsurance obligations in lines of business Fire and other damage to property insurance, including proportional reinsurance obligations, in relation to each building which cover damage due to fire or explosion, including as a result of terrorist attacks. All buildings are partly or fully located within a radius of 200 meters. C0860/R2600 Estimated Risk Mitigation The estimated risk mitigation effect of the group's specific retrocession contracts and special purpose vehicles relating to risks arising from Fire, excluding the estimated reinstatement premiums. C0870/R2600 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Fire. C0880/R2600 Catastrophe Risk Charge after risk mitigation Fire The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from Fire. Man made catastrophe risk  Liability C0890/R2700 R2740 Earned premium following 12 months Type of cover Premiums earned, per type of cover, by the insurance or reinsurance group, during the following 12 months, in relation to insurance and reinsurance obligations in liability risks, for the following type of covers: Professional malpractice liability insurance and proportional reinsurance obligations other than professional malpractice liability insurance and reinsurance for self employed crafts persons or artisans; Employers liability insurance and proportional reinsurance obligations; Directors and officers liability insurance and proportional reinsurance obligations; Liability insurance and reinsurance obligations included in lines of business General liability insurance, including proportional reinsurance obligations, other than obligations included in liability risk groups 1 to 3 and other than personal liability insurance and proportional reinsurance and other than professional malpractice liability insurance and reinsurance for self employed crafts persons or artisans; Non proportional reinsurance. For this purpose premiums shall be gross, without deduction of premiums for reinsurance contracts. C0890/R2750 Earned premium following 12 months  Total Total for all types of covers of premiums earned by the insurance or reinsurance group, during the following 12 months. C0900/R2700 R2740 Largest liability limit provided Type of cover The largest liability limit, per type of cover, provided by the insurance or reinsurance group in liability risks. C0910/R2700 R2740 Number of claims Type of cover The number of claims, per type of cover, which is equal to the lowest integer that exceeds the amount according to the provided formula. C0920/R2700 R2740 Catastrophe Risk Charge Liability before risk mitigation Type of cover This is the capital requirement before risk mitigation, per type of cover, for liability risks. C0920/R2750 Catastrophe Risk Charge Liability before risk mitigation  Total Total for all types of cover of the capital requirement before risk mitigation for liability risks. C0930/R2700 R2740 Estimated Risk Mitigation  Type of cover The estimated risk mitigation effect, per type of cover, of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Liability, excluding the estimated reinstatement premiums. C0930/R2750 Estimated Risk Mitigation  Total Total for all types of cover of the estimated risk mitigation. C0940/R2700 R2740 Estimated Reinstatement Premiums  Type of cover The estimated reinstatement premiums, per type of cover, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from Liability. C0940/R2750 Estimated Reinstatement Premiums  Total Total for all types of cover of the estimated reinstatement premiums. C0950/R2700 R2740 Catastrophe Risk Charge Liability after risk mitigation  Type of cover Capital requirement, per type of cover, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from Liability. C0950/R2750 Catastrophe Risk Charge Liability after risk mitigation  Total Total for all types of cover of the capital requirement, per type of cover, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from Liability. C0960/R2800 Catastrophe Risk Charge Liability before risk mitigation  Total before diversification This is the total capital requirement before risk mitigation, before diversification effect between types of cover, for liability risks. C0960/R2810 Catastrophe Risk Charge Liability before risk mitigation  Diversification between type of cover Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different type of covers for liability risks. C0960/R2820 Catastrophe Risk Charge Liability before risk mitigation  Total after diversification This is the total capital requirement before risk mitigation, after diversification effect between the types of covers, for liability risks. C0970/R2800 Estimated Total Risk Mitigation  Total before diversification This is the estimated total risk mitigation, before diversification effect between types of cover, for liability risks. C0980/R2800 Catastrophe Risk Charge Liability after risk mitigation  Total before diversification This is the total capital requirement after risk mitigation, before diversification effect between types of cover, for liability risks. C0980/R2810 Catastrophe Risk Charge Liability after risk mitigation  Diversification between type of cover Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different type of covers for liability risks. C0980/R2820 Catastrophe Risk Charge Liability after risk mitigation  Total after diversification This is the total capital requirement after risk mitigation, after diversification effect between the types of covers, for liability risks. Man made catastrophe risk  Credit & Suretyship C0990/R2900 R2910 Exposure (individual or group)  Largest exposure Two largest gross credit insurance exposures of the insurance or reinsurance group based on a comparison of the net loss given default of the credit insurance exposures, being the loss given default after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles. C0990/R2920 Exposure (individual or group)  Total Total of the two largest gross credit insurance exposures of the insurance or reinsurance group based on a comparison of the net loss given default of the credit insurance exposures, being the loss given default after deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles. C1000/R2900 R2910 Proportion of damage caused by scenario  Largest exposure Percentage representing the loss given default of the gross credit exposure without deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles, for each of the two largest gross credit insurance exposures of the insurance or reinsurance group. C1000/R2920 Proportion of damage caused by scenario  Total Average loss given default of the two largest gross credit exposures without deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles. C1010/R2900 R2910 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Large Credit Default Largest exposure This is the capital requirement before risk mitigation, per largest exposure, arising from the Large Credit Default scenario of Credit & Suretyship risks. C1010/R2920 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Large Credit Default  Total This is the total capital requirement before risk mitigation arising from the Large Credit Default scenario of Credit & Suretyship risks. C1020/R2900 R2910 Estimated Risk Mitigation  Largest exposure The estimated risk mitigation effect, per largest exposure, of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Large Credit Default scenario of Credit & Suretyship, excluding the estimated reinstatement premiums. C1020/R2920 Estimated Risk Mitigation  Total The estimated risk mitigation effect, for the two largest exposures, of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Large Credit Default scenario of Credit & Suretyship, excluding the estimated reinstatement premiums. C1030/R2900 R2910 Estimated Reinstatement Premiums  Largest exposure The estimated reinstatement premiums, per largest exposure, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Large Credit Default scenario of Credit & Suretyship. C1030/R2920 Estimated Reinstatement Premiums  Total The estimated reinstatement premiums, for the two largest exposures, as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Large Credit Default scenario of Credit & Suretyship. C1040/R2900 R2910 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Large Credit Default  Largest exposure Net capital requirement, per largest exposure, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from the Large Credit Default scenario of Credit & Suretyship. C1040/R2920 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Large Credit Default  Total The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from the Large Credit Default scenario of Credit & Suretyship. C1050/R3000 Earned premium following 12 months Gross premiums earned by the insurance or reinsurance group, during the following 12 months, in lines of business Credit and Suretyship insurance including proportional reinsurance obligations. C1060/R3000 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Recession Risk This is the total capital requirement before risk mitigation for the Recession scenario of Credit & Suretyship risks. C1070/R3000 Estimated Risk Mitigation The estimated risk mitigation effect of the group's specific retrocession contracts and special purpose vehicles relating to risks arising from the Recession scenario of Credit & Suretyship, excluding the estimated reinstatement premiums. C1080/R3000 Estimated Reinstatement Premiums The estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to risks arising from the Recession scenario of Credit & Suretyship. C1090/R3000 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Recession Risk The total capital requirement after risk mitigation, after the deduction of the risk mitigating effect of the group's specific retrocession contracts and special purpose vehicles, relating to risks arising from the Recession scenario of Credit & Suretyship. C1100/R3100 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Total before diversification This is the total capital requirement before risk mitigation, before diversification effect between types of events, for Credit & Suretyship risks. C1100/R3110 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Diversification between type of event Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different type of events for Credit & Suretyship risks. C1100/R3120 Catastrophe Risk Charge Credit & Suretyship before risk mitigation  Total after diversification This is the total capital requirement before risk mitigation, after diversification effect between the types of events, for Credit & Suretyship risks. C1110/R3100 Estimated Total Risk Mitigation  Total before diversification This is the total risk mitigation effect, before diversification effect between types of events, of the group's specific reinsurance contracts and special purpose vehicles arising from the Credit & Suretyship risks. C1120/R3100 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Total before diversification This is the total capital requirement after risk mitigation, before diversification effect between types of events, for Credit & Suretyship risks. C1120/R3110 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Diversification between type of event Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different type of events for Credit & Suretyship risks. C1120/R3120 Catastrophe Risk Charge Credit & Suretyship after risk mitigation  Total after diversification This is the total capital requirement after risk mitigation, after diversification effect between the types of events, for Credit & Suretyship risks. Man made catastrophe risk  Other non life catastrophe risk C1130/R3200 R3240 Estimation of the gross premium to be earned  Group of obligations An estimate of the premiums to be earned by the insurance or reinsurance group, during the following year, for the contracts in relation to the following group of obligations: Insurance and reinsurance obligations included in lines of business Marine, aviation and transport insurance, including proportional reinsurance obligations, other than marine insurance and reinsurance and aviation insurance and reinsurance; Reinsurance obligations included in line of business Non proportional marine, aviation and transport reinsurance, other than marine reinsurance and aviation reinsurance, as defined in Annex I to Delegated Regulation (EU) 2015/35; Insurance and reinsurance obligations included in lines of business Miscellaneous financial loss, including proportional reinsurance obligations other than extended warranty insurance and reinsurance obligations provided that the portfolio of these obligations is highly diversified and these obligation do not cover the costs of product recalls; Reinsurance obligations included in line of business Non proportional casualty reinsurance, other than general liability reinsurance, as defined in Annex I to Delegated Regulation (EU) 2015/35; Non proportional reinsurance obligations relating to insurance obligations included in lines of business Credit and Suretyship insurance, including proportional reinsurance obligations. Premiums shall be gross, without deduction of premiums for reinsurance contracts. C1140/R3200 R3240 Catastrophe Risk Charge Other non life catastrophe risk before risk mitigation  Group of obligations This is the capital requirement before risk mitigation, per group of obligations, for Other non life catastrophe risks. C1140/R3250 Catastrophe Risk Charge Other non life catastrophe risk before risk mitigation  Total before diversification This is the total capital requirement before risk mitigation, before diversification effect between groups of obligations, for Other non life catastrophe risks. C1140/R3260 Catastrophe Risk Charge Other non life catastrophe risk before risk mitigation  Diversification between groups of obligations Diversification effect arising from the aggregation of the total capital charges before risk mitigation relating to different groups of obligations for Other non life catastrophe risks. C1140/R3270 Catastrophe Risk Charge Other non life catastrophe risk before risk mitigation  Total after diversification This is the total capital requirement before risk mitigation, after diversification effect between groups of obligations, for Other non life catastrophe risks. C1150/R3250 Estimated Total Risk Mitigation  Total before diversification This is the estimated total risk mitigation, before diversification effect between groups of obligations, for Other non life catastrophe risks. C1160/R3250 Catastrophe Risk Charge Other non life catastrophe risk after risk mitigation  Total before diversification This is the total capital requirement after risk mitigation, before diversification effect between groups of obligations, for Other non life catastrophe risks. C1160/R3260 Catastrophe Risk Charge Other non life catastrophe risk after risk mitigation  Diversification between groups of obligations Diversification effect arising from the aggregation of the total capital charges after risk mitigation relating to different groups of obligations for Other non life catastrophe risks. C1160/R3270 Catastrophe Risk Charge Other non life catastrophe risk after risk mitigation  Total after diversification This is the total capital requirement after risk mitigation, after diversification effect between groups of obligations, for Other non life catastrophe risks. Health catastrophe risk Health catastrophe risk  Mass accident C1170/R3300 R3600, C1190/R3300 R3600, C1210/R3300 R3600, C1230/R3300 R3600, C1250/R3300 R3600 Policyholders  per type of event All insured persons of the insurance or reinsurance group who are inhabitants of each of the countries and are insured against the following types of event: Death caused by an accident; Permanent disability caused by an accident; Disability that lasts 10 years caused by an accident; Disability that lasts 12 months caused by an accident; Medical treatment caused by an accident. C1180/R3300  /R3600, C1200/R3300 R3600, C1220/R3300 R3600, C1240/R3300 R3600, C1260/R3300 R3600 Value of benefits payable  per type of event The value of the benefits shall be the sum insured or where the insurance contract provides for recurring benefit payments the best estimate of the benefit payments, using the cash flow projection, per event type. Where the benefits of an insurance contract depend on the nature or extent of any injury resulting from event types, the calculation of the value of the benefits shall be based on the maximum benefits obtainable under the contract which are consistent with the event. For medical expense insurance and reinsurance obligations the value of the benefits shall be based on an estimate of the average amounts paid in case of event types taking into account the specific guarantees the obligations include. C1270/R3300 R3600 Catastrophe Risk Charge before risk mitigation Capital requirement before risk mitigation, for each of the countries, arising from the mass accident risk sub module to health insurance and reinsurance obligations. C1270/R3610 Catastrophe Risk Charge before risk mitigation  Total Mass accident all countries before diversification This is the total capital requirement before risk mitigation, before diversification effect between countries, for the mass accident risk sub module to health insurance and reinsurance obligations. C1270/R3620 Catastrophe Risk Charge before risk mitigation  Diversification effect between countries Diversification effect arising from the aggregation of the mass accident risk sub module to health insurance and reinsurance obligations relating to the different countries. C1270/R3630 Catastrophe Risk Charge before risk mitigation  Total Mass accident all countries after diversification This is the total capital requirement before risk mitigation, after diversification effect between countries, for the mass accident risk sub module to health insurance and reinsurance obligations. C1280/R3300 R3600 Estimated Risk Mitigation For each country the estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C1280/R3610 Estimated Risk Mitigation  Total Mass accident all countries before diversification Total amount of estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles for all countries. C1290/R3300 R3600 Estimated Reinstatement Premiums For each country the estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C1290/R3610 Estimated Reinstatement Premiums  Total Total amount of estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles for all countries. C1300/R3300 R3600 Catastrophe Risk Charge after risk mitigation Capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from the mass accident risk sub module to health insurance and reinsurance obligations, for each country. C1300/R3610 Catastrophe Risk Charge after risk mitigation  Total Mass accident all countries before diversification This is the total capital requirement after risk mitigation, before diversification effect between countries, for the mass accident risk sub module to health insurance and reinsurance obligations. C1300/R3620 Catastrophe Risk Charge after risk mitigation  Diversification effect between countries Diversification effect arising from the aggregation of the capital requirement after risk mitigations for the mass accident risk sub module to health insurance and reinsurance obligations relating to the different countries. C1300/R3630 Catastrophe Risk Charge after risk mitigation  Total Mass accident all countries after diversification This is the total capital requirement after risk mitigation for the mass accident risk sub module to health insurance and reinsurance obligations, taking into consideration the diversification effect given in C1300/R3620. Health catastrophe risk  Concentration accident C1310/R3700 R4010 Largest known accident risk concentration  Countries The largest accident risk concentration of an insurance or reinsurance group, for each country, shall be equal to the largest number of persons for which the following conditions are met: The insurance or reinsurance group has a workers' compensation insurance or reinsurance obligation or a group income protection insurance or reinsurance obligation in relation to each of the persons; The obligations in relation to each of the persons cover at least one of the events set out in the next item; The persons are working in the same building which is situated in this particular country. These persons are insured against the following types of event: Death caused by an accident; Permanent disability caused by an accident; Disability that lasts 10 years caused by an accident; Disability that lasts 12 months caused by an accident; Medical treatment caused by an accident. C1320/R3700 R4010, C1330/R3700 R4010, C1340/R3700 R4010, C1350/R3700 R4010, C1360/R3700 R4010 Average sum insured per type of event The value of the benefits shall be the sum insured or where the insurance contract provides for recurring benefit payments the best estimate of the benefit payments in case of event types. Where the benefits of an insurance contract depend on the nature or extent of any injury resulting from event types, the calculation of the value of the benefits shall be based on the maximum benefits obtainable under the contract which are consistent with the event. For medical expense insurance and reinsurance obligations the value of the benefits shall be based on an estimate of the average amounts paid in case of event types, taking into account the specific guarantees the obligations include. C1370/R3700 R4010 Catastrophe Risk Charge before risk mitigation Capital requirement before risk mitigation, for each country, arising from the health sub module concentration accident. C1410 Other countries to be considered in the Concentration accident Identify the ISO code of other countries to be considered in the Concentration accident. C1370/R4020 Catastrophe Risk Charge before risk mitigation  Total Concentration accident all countries before diversification This is the total capital requirement before risk mitigation, before diversification effect between countries, for the health sub module concentration accident. C1370/R4030 Catastrophe Risk Charge before risk mitigation  Diversification effect between countries Diversification effect arising from the aggregation of the health sub module concentration accident relating to the different countries. C1370/R4040 Catastrophe Risk Charge before risk mitigation  Total Concentration accident all countries after diversification This is the total capital requirement before risk mitigation, after diversification effect between countries, for the health sub module concentration accident. C1380/R3700 R4010 Estimated Risk Mitigation  Countries For each of the countries identified the estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums. C1380/R4020 Estimated Risk Mitigation  Total Concentration accident all countries before diversification Total of estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles for all countries. C1390/R3700 R4010 Estimated Reinstatement Premiums  Countries For each of the countries identified the estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril. C1390/R4020 Estimated Reinstatement Premiums  Total Concentration accident all countries before diversification Total of the estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles for all countries. C1400/R3700 R4010 Catastrophe Risk Charge after risk mitigation  Countries Capital requirement, after the deduction of the risk mitigating effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, arising from the health sub module concentration accident for each of the countries identified. C1400/R4020 Catastrophe Risk Charge after risk mitigation  Total Concentration accident all countries before diversification The total capital requirement after risk mitigation, before diversification effect between countries, for the health sub module concentration accident. C1400/R4030 Catastrophe Risk Charge after risk mitigation  Diversification effect between countries Diversification effect arising from the aggregation of the capital requirement after risk mitigations for the health sub module concentration accident risks relating to the different countries. C1400/R4040 Catastrophe Risk Charge after risk mitigation  Total Concentration accident all countries after diversification This is the total capital requirement after risk mitigation for the health sub module concentration accident risk, taking into consideration the diversification effect given in C1400/R4020. Health catastrophe risk  Pandemic C1440/R4100 R4410 Medical expense  Number of insured persons  Countries The number of insured persons of insurance and reinsurance groups, for each of the countries identified, which meet the following conditions: The insured persons are inhabitants of this particular country; The insured persons are covered by medical expense insurance or reinsurance obligations, other than workers' compensation insurance or reinsurance obligations that cover medical expense resulting from an infectious disease. These insured persons may claim benefits for the following healthcare utilisation: Hospitalisation; Consultation with a medical practitioner; No formal medical care sought. C1450/R4100 R4410, C1470/R4100 R4410, C1490/R4100 R4410 Medical expense  Unit claim cost per type of healthcare  Countries Best estimate of the amounts payable, using the cash flow projection, by insurance and reinsurance groups for an insured person in relation to medical expense insurance or reinsurance obligations, other than workers' compensation insurance or reinsurance obligations per healthcare utilisation type, in the event of a pandemic, for each of the countries identified. C1460/R4100 R4410, C1480/R4100 R4410, C1500/R4100 R4410 Medical expense  Ratio of insured persons per type of healthcare  Countries The ratio of insured persons with clinical symptoms utilising healthcare type, for each of the countries identified. C1510/R4100 R4410 Catastrophe Risk Charge before risk mitigation  Countries Capital requirement before risk mitigation, for each of the countries identified, arising from the health sub module pandemic. C1550 Other countries to be considered in the Pandemic Identify the ISO code of other countries to be considered in the Concentration accident. C1420/R4420 Income protection  Number of insured persons  Total Pandemic all countries Total number of insured persons for all countries identified covered by the income protection insurance or reinsurance obligations other than workers' compensation insurance or reinsurance obligations. C1430/R4420 Income protection  Total pandemic exposure  Total Pandemic all countries The total of all income protection pandemic exposure for all countries identified of insurance and reinsurance groups. The value of the benefits payable for the insured person shall be the sum insured or where the insurance contract provides for recurring benefit payments the best estimate of the benefit payments assuming that the insured person is permanently disabled and will not recover. C1510/R4420 Catastrophe Risk Charge before risk mitigation  Total Pandemic all countries This is the total capital requirement before risk mitigation for the health sub module pandemic for all countries identified. C1520/R4420 Estimated Risk Mitigation  Total Pandemic all countries The total estimated risk mitigation effect of the group's specific reinsurance contracts and special purpose vehicles relating to this peril, excluding the estimated reinstatement premiums for all countries identified. C1530/R4420 Estimated Reinstatement Premiums  Total Pandemic all countries The total estimated reinstatement premiums as a result of the group's specific reinsurance contracts and special purpose vehicles relating to this peril for all countries identified. C1540/R4420 Catastrophe Risk Charge after risk mitigation  Total Pandemic all countries The total capital requirement after risk mitigation for the health sub module pandemic for all countries identified. S.31.01  Share of reinsurers (including Finite Reinsurance and SPV's) General comments: This section relates to annual submission of information for groups. This template shall be filled by the insurance and reinsurance groups where a recoverable is recognised by related insurance undertakings in relation to the EEA or Non EEA reinsurer which is not in the scope of the group (even if all contracts with that reinsurer have terminated) and whose reinsurer is reducing the gross technical provisions as per end of the reporting year. The template collects information on reinsurers and not on separate treaties. All ceded technical provisions, including those ceded under Finite reinsurance (as defined in S.30.03 Column C0060 of Annex II), shall be completed. This also means that if an SPV or a syndicate of Lloyd's acts as a reinsurer the SPV or the syndicate must be listed. ITEM INSTRUCTIONS C0010 Legal name of reinsured undertaking Name of reinsured entity, identifying the cedent (re)insurance undertaking. This item is only applicable to groups. C0020 Identification code of the undertaking Identification code of the undertaking, using the following priority:  Legal Entity Identifier (LEI)  Specific code When the undertaking uses the option Specific code the following shall be considered:  For EEA (re) insurance undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's supervisory authority  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code provided will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, it should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Type of ID Code used for the Identification code of the undertaking item. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0040 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking C0050 Type of code Reinsurer Identification of the code used in item Code reinsurer. The following closed list shall be used: 1  LEI 2  Specific code C0060 Reinsurance recoverables  Premium provision Non life including Non SLT Health The amount of share of the reinsurer in the recoverables from reinsurance (including Finite Re and SPV) before the adjustment for expected losses due to the counterparty default, in the best estimate of the premium provisions calculated as the expected present value of future incoming and outgoing cash flows. C0070 Reinsurance recoverables  Claims provisions Non life including Non SLT Health The amount of share of the reinsurer in the recoverables from reinsurance (including Finite Re and SPV) before the adjustment for expected losses due to the counterparty default, in the best estimate of the claims provisions. C0080 Reinsurance recoverables  Technical provisions Life including SLT Health The amount of share of the reinsurer in the recoverables from reinsurance (including Finite Re and SPV) before the adjustment for expected losses due to the counterparty default, in the best estimate of the technical provisions. C0090 Adjustment for expected losses due to counterparty default Per reinsurer the adjustment for expected losses due to counterparty default. The adjustment shall be calculated separately and must be in line with Delegated Regulation (EU) 2015/35. This value shall be reported as negative value. C0100 Reinsurance recoverables: Total reinsurance recoverables The result of ceded technical provisions (i.e. claims + premiums provisions), including the adjustment for expected losses due to counterparty default. C0110 Net receivables The amounts past due resulting from: claims paid by the insurer but not yet reimbursed by the reinsurer plus commissions to be paid by the reinsurer and other receivables minus debts to the reinsurer. Cash deposits are excluded and are to be considered as guarantees received. C0120 Assets pledged by reinsurer Amount of assets pledged by the reinsurer to mitigate the counterparty default risk of the reinsurer. C0130 Financial guarantees Amount of guarantees received by the undertaking from the reinsurer to guarantee the payment of the liabilities due by the undertaking (includes letter of credit, undrawn committed borrowing facilities). C0140 Cash deposits Amount of cash deposits received by the reinsurer. C0150 Total guarantees received Total amount of types of guarantees. Information on reinsurers C0160 Code reinsurer Identification code of the reinsurer by this order of priority:  Legal Entity Identifier (LEI);  Specific code attributed by the undertaking C0170 Type of code Reinsurer Identification of the code used in item Code reinsurer. The following closed list shall be used: 1  LEI 2  Specific code C0180 Legal name reinsurer Legal name of the reinsurer to whom the underwriting risk has been transferred. The official name of the risk carrier reinsurer is stated in the reinsurance contract. It is not permitted to fill in the name of a reinsurance broker. Nor is it permitted to state a general or incomplete name as international reinsurers have several operating companies that may be based in different countries. In case of pooling arrangements, the name of the Pool (or Pool manager) can be filled only if the Pool is a legal entity. C0190 Type of reinsurer Type of reinsurer to whom the underwriting risk has been transferred. The following closed list shall be used: 1  Direct Life insurer 2  Direct Non life insurer 3  Direct Composite insurer 4  Captive insurance undertaking 5  Internal reinsurer (reinsurance undertaking which primary focus is to take risk from other insurance undertakings within the scope of group supervision) 6  External reinsurer (reinsurance undertaking that takes risks from undertakings other than from insurance undertakings within the scope of group supervision) 7  Captive reinsurance undertaking 8  Special purpose vehicle 9  Pool entity (where more than one insurance or reinsurance undertakings are involved) 10  State pool C0200 Country of residency Identify the ISO 3166 1 alpha 2 code for the country where the reinsurer is legally authorised/licensed. C0210 External rating assessment by nominated ECAI The actual/current rating that is considered by the group. C0220 Nominated ECAI The agency that rates the reinsurer that is considered by the undertaking. C0230 Credit quality step Identify the credit quality step attributed to the reinsurer. The credit quality step shall reflect any readjustments to the credit quality made internally by the group that use the standard formula. C0240 Internal rating Internal rating of the reinsurer for groups using internal model to the extent that the internal ratings are used in their internal modelling. If an internal model undertaking is using solely external ratings this item shall not be reported. S.31.02  Special Purpose Vehicles General comments: This section relates to annual submission of information for groups. This template is relevant for each group transferring risk(s) to a Special Purpose Vehicle (SPV), to ensure sufficient disclosure has been made where SPVs are used as alternative risk transfer methods to traditional reinsurance treaties. The template applies to the use of: e) SPVs defined under Article 13 (26) and authorised under Article 211 (1) of Directive 2009/138/EC; f) SPVs meeting conditions of Article 211 (3) of Directive 2009/138/EC; g) SPVs regulated by third country supervisors where these meet equivalent measures to the conditions set out in Article 211 (2) of Directive 2009/138/EC; h) Other SPVs, not meeting the definitions above, where risks are transferred under arrangements with the economic substance of a reinsurance contract. The template covers risk mitigation techniques (recognised or not) carried out by the (re)insurance undertaking within the scope of group supervision whereby a SPV assumes risks from the undertaking within the scope of group supervision through a reinsurance contract; or assume insurance risks from the undertaking within the scope of group supervision transferred through a similar arrangement that is reinsurance like. This template shall include data of special purpose vehicles to which the participating insurance or reinsurance undertaking or one of its insurance or reinsurance subsidiaries has transferred risk. ITEM INSTRUCTIONS C0010 Name of reinsured undertaking Identify the legal name of the reinsured undertaking, identifying the cedent (re)insurance undertaking within the scope of group supervision. C0020 Identification code of the undertaking Identification code by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Internal code of SPV Internal code attributed to the SPV by the undertaking by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits. This code shall be unique to each SPV and remain constant over subsequent reports. C0040 ID Code of SPV notes or other financing mechanism issued For the notes or other financing mechanism issued by the SPV and hold by the insurance and reinsurance undertaking within the scope of group supervision identify the ID code by this order of priority if existent:  ISO 6166 ISIN when available;  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC);  Code attributed by the undertaking within the scope of group supervision, when the options above are not available, and must be consistent over time. C0050 ID Code Type of SPV notes or other financing mechanism issued Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking within the scope of group supervision C0060 Lines of Business SPV securitisation relates Identification of the line of business as defined in Annex I to Delegated Regulation (EU) 2015/35 reported. The following closed list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss 13  Proportional medical expense reinsurance 14  Proportional income protection reinsurance 15  Proportional workers' compensation reinsurance 16  Proportional motor vehicle liability reinsurance 17  Proportional other motor reinsurance 18  Proportional marine, aviation and transport reinsurance 19  Proportional fire and other damage to property reinsurance 20  Proportional general liability reinsurance 21  Proportional credit and suretyship reinsurance 22  Proportional legal expenses reinsurance 23  Proportional assistance reinsurance 24  Proportional miscellaneous financial loss reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance 29  Health insurance 30  Insurance with profit participation 31  Index linked and unit linked insurance 32  Other life insurance 33  Annuities stemming from non life insurance contracts and relating to health insurance obligations 34  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 35  Health reinsurance 36  Life reinsurance 37  Multiline (as defined hereunder) Where the reinsurance treaty or a similar arrangement provides cover for more than one line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, and the terms of cover differ between lines of business then the treaty needs to be specified over multiple rows. The first row entry for the treaty needs to be entered as Multiline that provides details of the overall terms of the treaty, with the subsequent rows providing details of the individual terms of the reinsurance treaty to each relevant line of business. Where the term of the cover do not differ by line of business only the dominant line of business is required. C0070 Type of Trigger(s) in the SPV Identify the trigger mechanisms used by the SPV as trigger events that would oblige the SPV to make payment to the ceding (re)insurance undertaking within the scope of group supervision. The following closed list shall be used: 1  Indemnity 2  Model Loss 3  Index or Parametric 4  Hybrids (including components from the above mentioned techniques) 5  Other C0080 Contractual Trigger Event Description of the specific trigger that would oblige the SPV to make payment to the ceding (re)insurance undertaking within the scope of group supervision. This information should be complementary to the information on Type of Trigger(s) in the SPV and should be descriptive enough to allow supervisors to identify the concrete trigger, e.g. specific weather/storm indices for cat risks or general mortality tables for longevity risks. C0090 Same trigger as in underlying cedant's portfolio Identify if the trigger defined in the underlying (re)insurance policy with the pay out trigger defined in the treaty is the same as the one defined in the SPV. The following closed list shall be used: 1  Same trigger 2  Different trigger C0100 Basis risk arising from risk transfer structure Identify the causes of basis risk (i.e. that the exposure covered by the risk mitigation technique does not correspond to the risk exposure of the insurance or reinsurance undertaking within the scope of group supervision). The following close list shall be used: 1  No basis risk 2  Insufficient subordination for note holders, 3  Investors' additional recourse against cedant, 4  Additional risks were securitised subsequent to authorisation, 5  Cedants hold exposure to notes issued, 9  Other C0110 Basis risk arising from contractual terms Identify the basis risk arising from contractual terms. 1  No basis risk 2  Substantial part of risks insured not transferred 3  Insufficient trigger to match risk exposure of cedant C0120 SPV assets ring fenced to settle cedant specific obligations The amount of SPV assets ring fenced for the reporting cedant, which are available to settle the contractual liabilities reinsured by the SPV for that specific cedant only (collateral assets specifically recognised on balance sheet of the SPV in relation to the obligation assumed). C0130 Other non cedant specific SPV Assets for which recourse may exist The amount of SPV assets (recognised on balance sheet of the SPV), not directly related to the reporting cedant but for which recourse exists. This would include any free assets of the SPV, which may be available to settle the reporting cedant's liabilities. C0140 Other recourse arising from securitisation The amount of contingent assets of the SPV (held off balance sheet), not directly related to the reporting cedant but for which recourse exists. This includes recourse against other counterparties of the SPV, including guarantees, reinsurance contracts and derivative commitments to SPV made by the SPV sponsor, note holders, or other third parties. C0150 Total maximum possible obligations from SPV under reinsurance policy Amount of total maximum possible obligations from reinsurance contract (cedant specific). C0160 SPV fully funded in relation to cedant obligations throughout the reporting period Identify if the protection offered by the risk mitigation technique may only be partially recognised where counterparty to a reinsurance contract ceases to be able to provide effective and continuing risk transfer. The following closed list shall be used: 1  SPV fully funded in relation to cedant obligations 2  SPV not fully funded in relation to cedant obligations C0170 Current recoverables from SPV Amount of SPV Recoverables recognised on the Solvency II balance sheet of the undertaking within the scope of group supervision (prior to adjustments made for expected losses due to counterparty default). This should be calculated in accordance with the requirements of Article 41of Delegated Regulation (EU) 2015/35. C0180 Identification of material investments held by cedant in SPV Identify whether material investments held by the cedant in the SPV exist, according to Article 210 of Delegated Regulation (EU) 2015/35. 1  Not applicable 2  Investments of SPV controlled by cedant and/or sponsor (where it differs from cedant); 3  Investments of SPV held by cedant (equity, notes or other subordinated debt of the SPV); 4  Cedant sells reinsurance or other risk mitigation protection to the SPV; 5  Cedant has provided guarantee or other credit enhancement to SPV or note holders; 6  Sufficient basis risk retained by cedant; 9  Other. If this is reported then cells C0030 and C0040 needs to identify the instrument. C0190 Securitisation assets related to cedant held in trust with other third party than cedant / sponsor Identify if there are securitisation assets related to cedant held in trust with other third party than cedant / sponsor, considering the provisions of Articles 214(2) and 326 of Delegated Regulation (EU) 2015/35. One of the options in the following closed list shall be used: 1  Held in trust with other third party than cedant / sponsor 2  Not held in trust with other third party than cedant / sponsor Information on SPV C0200 Internal code of SPV Internal code attributed to the SPV by the undertaking within the scope of group supervision by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits This code shall be unique to each SPV and remain constant over subsequent reports. C0210 Type of code SPV Identification of the code used in item internal code of SPV. One of the options in the following closed list shall be used: 1  LEI 2  Specific code C0220 Legal nature of SPV Identify the legal nature of the SPV securitisation, according to Article 13(26) of Directive 2009/138/EC. Closed list 1  Trusts 2  Partnerships 3  Limited liability companies 4  Other legal entity form not referred above 5  Not incorporated C0230 Name of SPV Identify the name of the SPV C0240 Incorporation no. of SPV Registration number received at incorporation of the SPV. For un incorporated SPVs, the groups shall report the regulatory number or equivalent number obtained from the supervisory authority at the time of authorisation. If the SPV is not incorporated this cell doesn't apply. C0250 SPV country of authorisation Identify the ISO 3166 1 alpha 2 code for the country where the SPV is established and has received authorisation, where applicable. C0260 SPV authorisation conditions Identify authorisation conditions of the SPV according to Article 211 of Directive 2009/138/EC or equivalent legal instrument. One of the options in the following closed list shall be used: 1  SPV authorised under Article 211(1) of the Directive 2009/138/EC 2  SPV authorised under Article 211(3) of the Directive 2009/138/EC (grandfathered) 3  SPV regulated by a third country supervisory authority where requirements equivalent to those set out in Article 211(2) of Directive 2009/138/EC are met by the special purpose vehicle 4  SPV not covered above C0270 External rating assessment by nominated ECAI Rating of the SPV (if any) that is considered by the group and given by an external rating agency. C0280 Nominated ECAI Rating agency giving the external rating of the SPV, as reported in item C0260. C0290 Credit quality step Identify the credit quality step attributed to the SPV. The credit quality step shall reflect any readjustments to the credit quality made internally by the group. C0300 Internal rating Internal rating of the SPV for groups using internal model to the extent that the internal ratings are used in their internal modelling. If an internal model group is using solely external ratings this item shall not be reported. S.32.01  Undertakings in the scope of the group General comments: This section relates to opening and annual submission of information for groups. This template is relevant under method 1 as defined in Article 230 of Directive 2009/138/EC, method 2 as defined in Article 233 of the Directive 2009/138/EC and a combination of methods. It is a list of all undertakings in the scope of the group in the meaning of Article 212(1)(c) of Directive 2009/138/EC, including the participating insurance and reinsurance undertakings, insurance holding companies, mixed financial holding companies or mixed activity insurance holding company.  Cells C0010 to C0080 are related to the identification of the undertaking;  Cells C0090 to C0170 are related to ranking criteria (in the group reporting currency);  Cells C0180 to C0230 are related to criteria of influence;  Cells C0240 and C0250 are related to the inclusion in the scope of group supervision;  Cell C0260 is related to group solvency calculation. ITEM INSTRUCTIONS C0010 Country Identify the ISO 3166 1 alpha 2 code of the country in which the registered head office of each undertaking within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, is located C0020 Identification code of the undertaking Identification code by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Identification of the code used in item Identification code of the undertaking: 1  LEI 2  Specific code C0040 Legal name of the undertaking Legal name of the undertaking C0050 Type of undertaking Identify the type of undertaking giving information on the type of activity of the undertaking. This is applicable to both EEA and third country undertakings. The following closed list of options shall be used: 1  Life insurance undertaking 2  Non life insurance undertaking 3  Reinsurance undertaking 4  Composite undertaking 5  Insurance holding company as defined in Article 212(1) (f) of Directive 2009/138/EC 6  Mixed activity insurance holding company as defined in Article 212(1) (g) of Directive 2009/138/EC 7 Mixed financial holding company as defined in Article 212 (1)(h) of Directive 2009/138/EC 8  Credit institution, investment firm and financial institution 9  Institution for occupational retirement provision 10  Ancillary services undertaking as defined in Article 1 (53) of Delegated Regulation (EU) 2015/35 11  Non regulated undertaking carrying out financial activities as defined in Article 1 (52) of Delegated Regulation (EU) 2015/35 12  Special purpose vehicle authorised in accordance with Article 211 of Directive 2009/138/EC 13  Special purpose vehicle other than special purpose vehicle authorised in accordance with article 211 of Directive 2009/138/EC 14  UCITS management companies as defined in Article 1 (54) of Delegated Regulation (EU) 2015/35 15  Alternative investment funds managers as defined in Article 1 (55) of Delegated Regulation (EU) 2015/35 99  Other C0060 Legal form Identify the form of the undertaking. For categories 1 to 4 in cell Type of undertaking, the legal form shall be consistent with Annex III of Directive 2009/138/EC. C0070 Category (mutual/non mutual) Indicate high level information on the legal form, i.e. whether the undertaking is a mutual or not. The following closed list shall be used: 1  Mutual 2  Non mutual C0080 Supervisory Authority Name of the Supervisory Authority responsible for the supervision of the individual undertaking which category falls under categories 1 to 4, 8, 9 and 12 in the cell Type of undertaking, where applicable. Please use the full name of the authority. Ranking criteria (in the group reporting currency) C0090 Total Balance Sheet (for (re)insurance undertakings) For EEA (re)insurance undertakings, total amount of Solvency II balance sheet as reported in item C0010/R0500 in S.02.01. For non EEA (re)insurance undertakings, total amount of balance sheet according to the relevant sectoral rules. The currency used shall be the group reporting currency. C0100 Total Balance Sheet (for other regulated undertakings) For other regulated undertakings, total amount of balance sheet according to the relevant sectoral rules. The currency used shall be the group reporting currency. C0110 Total Balance Sheet (non regulated undertakings) For non regulated undertakings, total amount of balance sheet used for IFRS or local GAAP. The currency used shall be the group reporting currency. C0120 Written premiums net of reinsurance ceded under IFRS or local GAAP for (re)insurance undertakings For insurance and reinsurance undertakings written premiums net of reinsurance ceded under IFRS or local GAAP. The currency used shall be the group currency. C0130 Turn over defined as the gross revenue under IFRS or local GAAP for other types of undertakings or insurance holding companies For other types of undertakings turn over defined as the gross revenue under IFRS or local GAAP. For insurance holding companies or mixed financial holding companies where appropriate turnover defined as the gross revenue under IFRS or local GAAP will be used as a ranking criteria. The currency used shall be the group reporting currency. C0140 Underwriting performance (Re)insurance undertakings shall report their underwriting performance in accordance with their financial statements. An absolute amount shall be reported. The currency used shall be the group reporting currency. C0150 Investment performance (Re)insurance undertakings shall report their investment performance in accordance with their financial statements. An absolute amount shall be reported. The currency used shall be the group reporting currency. This value shall not include any value already reported in C0140. C0160 Total performance All the related undertakings within the scope of group supervision, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, shall report their total performance in accordance with their financial statements. An absolute amount shall be reported. The currency used shall be the group reporting currency. C0170 Accounting standard Identification of the accounting standard used for reporting items in cells C0100 to C0160. All items shall be reported consistently on the same accounting standard. The following closed list of options shall be used: 1  IFRS 2  Local GAAP Criteria of influence C0180 % capital share Proportion of the subscribed capital that is held, directly or indirectly, by the participating undertaking in the undertaking (as referred to in Article 221 of Directive 2009/138/EC). This cell is not applicable for the ultimate parent undertaking. C0190 % used for establishment of consolidated accounts Percentage as defined by IFRS or local GAAP for the integration of consolidated undertakings into the consolidation which may differ from item C0180. For full integration, minority interests shall also be reported in this item. This cell is not applicable for the ultimate parent undertaking. C0200 % voting rights Proportion of voting rights that is held, directly or indirectly, by the participating undertaking in the undertaking This cell is not applicable for the ultimate parent undertaking. C0210 Other criteria Other criteria useful to assess the level of influence exercised by the participating undertaking, e.g centralised risk management. This cell is not applicable for the ultimate parent undertaking. C0220 Level of influence Influence can be either dominant or significant, depending on former criteria mentioned; the group is responsible for assessing the level of influence exercised by the participating undertaking over any undertaking but as stated in Article 212(2) of Directive 2009/138/EC the group supervisor may have a differing view from the group's assessment and if so the group shall take into account any decision made by the group supervisor. This cell is not applicable for the ultimate parent undertaking. The following closed list shall be used: 1  Dominant 2  Significant C0230 Proportional share used for the group solvency calculation Proportional share is the proportion that will be used to calculate the group solvency. This cell is not applicable for the ultimate parent undertaking. Inclusion in the scope of Group supervision C0240 Inclusion in the scope of group supervision  Yes/No Indicate if the undertaking is included or not in the scope of group supervision as referred in Article 214 of Directive 2009/138/EC; if an undertaking is not included in the scope of group supervision as provided for in Article 214, then it shall be indicated which paragraph from Article 214(2) is the reason. The following closed list shall be used: 1  Included in the scope 2  Not included in the scope (article 214 (a) 3  Not included in the scope (article 214 (b) 4  Not included in the scope (article 214 (c) C0250 Inclusion in the scope of group supervision  Date of decision if art.214 is applied Identify the ISO 8601 (yyyy mm dd) code of the date where the decision of exclusion has been taken. Group solvency calculation C0260 Method used and under method 1, treatment of the undertaking The item gathers information on the method used for group solvency calculation and the treatment of each undertaking. The following closed list shall be used: 1  Method 1: Full consolidation 2  Method 1: Proportional consolidation 3  Method 1: Adjusted equity method 4  Method 1: Sectoral rules 5  Method 2: Solvency II 6  Method 2: Other sectoral Rules 7  Method 2: Local rules 8  Deduction of the participation in relation to Article 229 of Directive 2009/138/EC 9  No inclusion in the scope of group supervision as defined in article 214 Directive 2009/138/EC 10  Other method S.33.01  Insurance and reinsurance individual requirements General comments: This section relates to opening and annual submission of information for groups. This template is relevant under method 1 as defined in Article 230 of Directive 2009/138/EC, method 2 as defined in Article 233 of the Directive 2009/138/EC and a combination of methods, in the following way:  The first part of it (Cells C0060 to C0230) collects the information on all insurance and reinsurance undertakings of the group from EEA and non EEA countries applying Directive 2009/138/EC reported in accordance with the rules therein when the method 2 as defined in Article 233 of Directive 2009/138/EC or a combination of methods is used;  The second part of it (Cells C0240 to C0260) collects information on the local capital requirements, local Minimum Capital Requirements and eligible own funds of all non EEA insurance and reinsurance undertakings of the group shall be reported in accordance with local rules, regardless of the method used for the calculation of the group solvency. ITEM INSTRUCTIONS C0010 Legal name of the undertaking Legal name of each undertaking C0020 Identification code of the undertaking Identification code by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking code Identification of the code used in item Identification code of the undertaking: 1  LEI 2  Specific code C0040 Entity Level/RFF or MAP /Remaining Part Identify to which the information is related to. The following closed list shall be used: 1  Entity level 2  Material Ring fenced fund or Matching Adjustment Portfolio 3  Remaining part C0050 Fund Number When C0040 = 2, this is the unique number of each material ring fenced fund or matching adjustment portfolio as attributed by the group. It shall remain unvarying over time. It shall not be re used for other funds or portfolios). The number shall be used consistently across all templates, where relevant, to identify the fund/portfolio. When C0040=1 or 3, it shall be reported 0. EEA and non EEA insurance and reinsurance undertakings (using Solvency II rules) included only via D&A C0060 SCR Market Risk Individual (gross) SCR Market Risk for each undertaking. C0070 SCR Counterparty Default Risk Individual (gross) SCR Counterparty Default Risk for each undertaking. C0080 SCR Life Underwriting Risk Individual (gross) SCR Life Underwriting Risk for each undertaking. C0090 SCR Health Underwriting Risk Individual (gross) SCR Health Underwriting Risk for each undertaking. C0100 SCR Non life Underwriting Risk Individual (gross) SCR Non life Underwriting Risk for each undertaking. C0110 SCR Operational Risk Individual SCR Operational Risk for each undertaking. C0120 Individual SCR Individual SCR for each undertaking (including any capital add on). C0130 Individual MCR Individual MCR for each undertaking. C0140 Eligible Individual Own Funds to cover the SCR Eligible Individual Own Funds to cover the SCR. Total own funds are to be reported in this item. No restrictions on availability for the group apply. C0150 Use of undertaking specific parameters When an undertaking uses undertaking specific parameters for calculating individual SCR, report the area(s) for which these parameters are used. The following closed list shall be used: 1  Life underwriting risk / revision risk 2  Health SLT underwriting risk / revision risk 3  Health NSLT premium and reserve risk, 4  Non Life premium and reserve risk, Include as many options as needed, separated by a ,. C0160 Use of simplifications When an undertaking uses simplifications for calculating individual SCR, report the area(s) for which these simplifications are used. The following closed list shall be used: 1  Market risk / spread risk (bonds and loans) 2  Market risk / interest rate risk (captives) 3  Market risk / spread risk (bonds and loans) (captives) 4  Market risk / market risk concentration (captives) 5  Counterparty default risk 6  Life underwriting risk / mortality risk 7  Life underwriting risk / longevity risk 8  Life underwriting risk / disability morbidity risk 9  Life underwriting risk / lapse risk 10  Life underwriting risk / life expense risk 11  Life underwriting risk / life catastrophe risk 12  Health underwriting risk / mortality risk 13  Health underwriting risk / longevity risk 14  Health underwriting risk / disability morbidity risk (medical expense) 15  Health underwriting risk / disability morbidity risk (income protection) 16  Health SLT underwriting risk / lapse risk 17  Health underwriting risk / life expense risk 18  Non Life underwriting risk / premium and reserve risk (captives) Include as many options as needed, separated by a ,. C0170 Use of Partial Internal Model When an undertaking uses a partial internal model(s) for calculating individual SCR, report the area(s) for which this/these are used. C0180 Group or individual internal model When an undertaking uses a full internal model for calculating individual SCR, it has to be stated whether this regards a individual internal model or group internal model. The following close list shall be used: 1  Individual Internal Model 2  Group Internal Model C0190 Date of initial approval of IM In case a group or individual internal model is approved by individual supervisor, identify the ISO 8601 (yyyy mm dd) code of the date of this approval. C0200 Date of approval of latest major change of IM In case a major change of group or individual internal model is approved by individual supervisor (article115), identify the ISO 8601 (yyyy mm dd) code of the date of this approval. C0210 Date of decision of capital add on In case a capital add on applies to any of the undertakings listed here (article 37 of Directive 2009/138/EC), identify the ISO 8601 (yyyy mm dd) code of the date of the decision. C0220 Amount of capital add on In case a capital add on applies to any of the entities listed here (article 37 of Directive 2009/138/EC), report the exact amount. C0230 Reason of capital add on In case a capital add on applies to any of the undertakings listed here (article 37 of Directive 2009/138/EC), report the reason(s) stated by the supervisor in its decision. Non EEA insurance and reinsurance undertakings (both using Solvency II rules and not using Solvency II rules) regardless of the method used C0240 Local capital requirement Local individual capital requirement that triggers first intervention by local supervisor. C0250 Local minimum capital requirement Local individual minimum capital requirement that triggers final intervention  withdrawal of the authorisation  by local supervisor. This figure is needed to calculate the minimum consolidated group SCR. C0260 Eligible own funds in accordance with local rules Eligible Individual Own Funds to cover the local capital requirement, as calculated according to local rules, without applying restrictions on availability for the group. S.34.01  Other regulated and non regulated financial undertakings including insurance holding companies and mixed financial holding companies individual requirements General comments: This section relates to opening and annual submission of information for groups. This template is relevant under method 1 as defined in Article 230 of Directive 2009/138/EC, method 2 as defined in Article 233 of the Directive 2009/138/EC and a combination of methods and covers the individual requirements of financial undertakings other than insurance and reinsurance undertakings, and of non-regulated undertakings carrying out financial activities as defined in Article 1(52) of Delegated Regulation (EU) 2015/35, such as credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions, non regulated undertakings carrying out financial activities, insurance holding companies and mixed financial holding companies. ITEM INSTRUCTIONS C0010 Legal name of the undertaking Legal name of each undertaking. C0020 Identification code of the undertaking Identification code by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Identification of the code used in item Identification code of the undertaking: 1  LEI 2  Specific code C0040 Aggregated or not When the entities of other financial sectors form a group with a specific capital requirement, this consolidated capital requirement can be accepted instead of the list of each individual requirement. The following closed list shall be used: 1  Aggregated 2  Not aggregated C0050 Type of capital requirement Identify the type of capital requirement. The following closed list shall be used: 1  Sectoral (for credit institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies, institutions for occupational retirement provisions) 2  Notional (for non regulated undertakings) 3  No capital requirement C0060 Notional SCR or Sectoral capital requirement The capital requirement, either sectoral or notional, that triggers first intervention by individual supervisor, assuming a so called intervention ladder. C0070 Notional MCR or Sectoral minimum capital requirement Minimum capital requirement, either sectoral or notional, that triggers final intervention, assuming a so called intervention ladder where available. This item is not requested for entities for which a final trigger level is not set. C0080 Notional or Sectoral Eligible Own Funds Total own funds to cover the (notional or sectoral) capital requirement. No restrictions on availability for the group apply. S.35.01  Contribution to group Technical Provisions General comments: This section relates to annual submission of information for groups. The information to be reported between C0050 to C0210 shall be after the volatility adjustment, the matching adjustment and interest rate transitional is applied. The transitional deduction to technical provisions is reported separately in C0220 and C0230. This template is relevant under method 1 as defined in Article 230 of Directive 2009/138/EC, method 2 as defined in Article 233 of the Directive 2009/138/EC and a combination of methods. Related insurance and reinsurance undertakings which are not subsidiaries are excluded from the scope of this template since they are assessed through the adjusted equity method. ITEM INSTRUCTIONS C0010 Legal name of the undertaking Legal name of each undertaking C0020 Identification code of the undertaking Identification code by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0030 Type of code of the ID of the undertaking Identification of the code used in item Identification code of the undertaking: 1  LEI 2  Specific code C0040 Method of group solvency calculation Identify the method of the group calculation. The following closed list of options shall be used: 1  Method 1 2  Method 2 C0050 Total amount of TP  Amount of TP gross of IGT Total amount of technical provisions gross of IGT. This item equals the sum of items C0070, C0100, C0130, C0160, C0190 and C0220, except for (re)insurance undertakings situated in equivalent non EEA countries under method 2. For (re)insurance undertakings situated in equivalent non EEA countries under method 2 only item C0050 is mandatory. The cell shall be filled in with amounts gross of reinsurance and of IGT. When method 1 as defined under Article 230 of Directive 2009/138/EC is used for the (re)insurance undertaking, the total amount of technical provisions in cell C0050 accounts for its contribution gross of reinsurance ceded within the scope of group supervision to the group technical provisions. When method 2 is used for the (re)insurance undertaking, the total amount of technical provisions in cell C0050 cannot be reconciled with the amount of group technical provisions in the group balance sheet. C0060 Total amount of TP  Amount of TP net of IGT Total amount of technical provisions net of IGT. This item equals the sum of items C0080, C0110, C0140, C0170, C0200 and C0230, except for (re)insurance undertakings situated in equivalent non EEA countries under method 2. For (re)insurance undertakings situated in equivalent non EEA countries and allowed to use the local rules under method 2, only item C0060 is mandatory and this shall be filled on the basis of the local solvency regime. The cell shall be filled in with amounts gross of reinsurance but net of IGT, including intra group reinsurance (the risk margin should not be net of IGT). When method 1 as defined under Article 230 of Directive 2009/138/EC is used for the (re)insurance undertaking, the total amount of technical provisions in cell C0060 accounts for its contribution net of reinsurance ceded within the scope of group supervision to the group technical provisions. The total amount of technical provisions in cell C0060 for all (re)insurance undertakings under method 1 can be reconciled with the amount of group technical provisions in the group balance sheet. When method 2 is used for the (re)insurance undertaking, the total amount of technical provisions in cell C0060 cannot be reconciled with the amount of group technical provisions in the group balance sheet. C0070, C0100, C0130, C0160, C0190 Amount of TP gross of IGT Amount of technical provisions (TP calculated as a whole or the sum of the best estimate and the risk margin), split by respective main categories (Life excluding health and unit linked index linked, Unit linked and index linked, Health  SLT and non SLT, Non life excluding health) of the EEA or non EEA undertaking calculated according to Solvency II rules. The cell shall be filled in with amounts gross of reinsurance and of IGT. The currency used shall be the group currency. This item is reported for the (re)insurance undertakings under method 1 and method 2, except for the (re)insurance undertakings under method 2 situated in equivalent non EEA countries. C0080, C0110, C0140, C0170, C0200 Amount of TP net of IGT Amount of technical provisions (TP calculated as a whole or the sum of the best estimate and the risk margin), split by respective main categories (Life excluding health and unit linked index linked, Unit linked and index linked, Health  SLT and non SLT, Non life excluding health) of the EEA or non EEA undertaking calculated according to Solvency II rules. The cell shall be filled in with amounts gross of reinsurance but net of IGT, including intra group reinsurance. The currency used shall be the group currency. This item is reported for the (re)insurance undertakings under method 1 and method 2, except for the (re)insurance undertakings under method 2 situated in equivalent non EEA countries. C0090, C0120, C0150, C0180, C0210 Net Contribution to Group TP (%) The percentage share of TP (TP calculated as a whole or the sum of the best estimate and the risk margin) of the (re) insurance undertaking to the group TP under method 1 net of IGT but gross of reinsurance ceded outside the group, split by respective main categories (Life excluding health and unit linked index linked, Unit linked and index linked, Health  SLT and non SLT, Non life excluding health). This item is not reported for undertakings under method 2. C0220 Transitional on TP  Amount of TP gross of IGT Amount of the transitional deduction to technical provisions. This value is not included in the previous items. The cell shall be filled in with amounts gross of reinsurance and IGT. This value shall be reported as a negative value. C0230 Transitional on TP  Amount of TP net of IGT Amount of the transitional deduction to technical provisions. This value is not included in the previous items. The cell shall be filled in with amounts gross of reinsurance but net of IGT, including intra group reinsurance. This value shall be reported as a negative value. C0240 LTG measures  TP subject to Transitional on RFR  Amount of TP gross of IGT Indicate the amount of Total amount of TP gross of IGT (C0050) subject to the transitional adjustment to the relevant risk-free interest rate term structure. The cell shall be filled in with amounts gross of reinsurance and IGT. C0250 LTG measures  TP subject to VA  Amount of TP gross of IGT Indicate the amount of Total amount of TP gross of IGT (C0050) subject to volatility adjustment. The cell shall be filled in with amounts gross of reinsurance and IGT, including intra group reinsurance. C0260 LTG measures  TP subject to MA  Amount of TP gross of IGT Indicate the amount of Total amount of TP gross of IGT (C0050) subject to matching adjustment. The cell shall be filled in with amounts gross of reinsurance and IGT, including intra group reinsurance. S.36.01  IGT  Equity type transactions, debt and asset transfer General comments: This section relates to annual submission of information for groups. The purpose of this template is to collect information on all (significant, very significant and transactions required to be reported in all circumstances) IGTs related to equity, debt, reciprocal financing and asset transfers related transactions within a group identified according to Article 213(2)(a) to (c) of Directive 2009/138/EC. These include, but are not limited to:  equity and other capital items including participations in related entities and transfer shares of related entities of the group;  debt including bonds, loans, collateralised debt, and other transactions of similar nature e.g. with periodic pre determined interest or coupon or premium payments for a pre determined period of time.  other asset transfer such as transfer of properties and transfer of shares of other companies unrelated (i.e. outside) to the group. Groups are expected to complete this template for all significant, very significant and transactions required to be reported in all circumstances for IGTs between the individual undertaking and the mixed activity insurance holding company and its related undertakings. This template shall include IGTs that were:  in force at the start of the reporting period.  incepted during the reporting period and outstanding at the reporting date.  incepted and expired/matured during the reporting period. Where similar transactions with a related entity may be excluded from IGT reporting when considered individually against the thresholds for significant and very significant, these transactions must nevertheless be individually reported where collectively they are at or above the corresponding threshold values for significant or very significant IGTs. Each transaction shall be reported separately. Any additions / top ups to significant IGTs shall be reported as a separate IGT, even if the top up in its own right falls below the significant threshold limit. For example, if an undertaking increases the initial loan amount to another related undertaking the addition to the loan should be recorded as a separate item with its issue date as the date of the top up. Where the transaction value is different for two transacting parties (e.g. a EUR 10 m transaction between A and B where A records EUR 10 m but B only receive EUR 9,5 m because of transactions costs, of say EUR 0,5 m has been expensed) the template shall record the maximum amount as the transaction amount, in this case EUR 10 m. Where there is a chain of related IGTs (say A invests in B and B invests in C), each link of the chain needs to be reported as a separate IGT. ITEM INSTRUCTIONS C0010 ID of intragroup transaction Unique internal identification code for each intragroup transaction. Shall be consistent over time. C0020 Investor/ lender name Name of the entity that is buying the equity or lending to a related undertaking within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, i.e. the entity that recognises the transaction as an asset on their balance sheet (debit  balance sheet). C0030 Identification code for investor / lender The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0040 ID code type of code of the investor/lender Identification of the code used in item Identification code for the investor/lender: 1  LEI 2  Specific code C0050 Issuer/ borrower name Name of the entity that is issuing the equity/capital item, or borrowing money (issuing debt). I.e. the entity that recognises the transaction as a liability or capital on their balance sheet (credit  balance sheet). C0060 Identification code for issuer / borrower The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0070 ID code type of code of the issuer / borrower Identification of the code used in item Identification code for the issuer/borrower: 1  LEI 2  Specific code C0080 ID Code of the instrument This is the identification code of the instrument (capital, debt etc.) between the two counterparties identified using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be consistent over time. This may be different from the intragroup transaction code provided in cell C0010. C0090 ID Code Type of the instrument Type of ID Code used for the ID Code of the instrument item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0100 Transaction type Identify the transaction type. The following close list shall be used: 1  Bonds / Debt  collateralised 2  Bonds / Debt  uncollateralised 3  Equity type  shares / participations 4  Equity type  others 5  Other asset transfer  properties 6  Other asset transfer  others C0110 Transaction Issue date This is the earlier of the transaction/debt issue date or the date the IGT is effective from if different from the issue date. The date should follow the ISO 8601 (yyyy mm dd) format. C0120 Maturity date of transaction Identify the ISO 8601 (yyyy mm dd) code of the date when the transaction expires/reaches maturity if applicable.  For IGTs with no maturity date use 9999 12 31.  For perpetual securities use 9999 12 31 C0130 Currency of transaction Identify the ISO 4217 alphabetic code of the currency in which the transaction took place. C0140 Contractual amount of transaction/ Transaction price Amount of the transaction or price as per agreement/contract, reported in the reporting currency of the group. C0150 Value of collateral/ asset The value of collateral for collaterised debt or asset value for IGT involving asset transfer, reported in the reporting currency of the group. If either one of the counterparties involved in the IGTs is valued in accordance with the Solvency II valuations rules as part of the group solvency calculation then the Solvency II value shall be used to value the collateral. At minimum (not an exhaustive list), collateral between the following entities is expected to be valued in accordance with the Solvency II valuation principles:  EEA insurance and reinsurance undertakings  EEA Insurance holding companies and mixed financial holding companies  Third country insurance, reinsurance, insurance holding companies and mixed financial holding companies included in the group solvency calculation through method 1  Third country insurance, reinsurance, insurance holding companies and mixed financial holding companies included in the group solvency calculation through method 2 based in non equivalent regimes Collateral arrangement between other types of undertakings, e.g. IGTs between two credit institutions within a group, may be valued in accordance with the sectoral rules. C0160 Amount of redemption/ prepayments/ paybacks during reporting period Amount of total redemptions/prepayments/paybacks during the reporting period if applicable, reported in the reporting currency of the group. C0170 Amount of dividends/ interest/ coupon and other payments made during reporting period This cell shall capture any payments made in relation to the IGTs recorded in this template for the reporting period (12 months up to the reporting date). This includes, but not limited to:  Dividends for the current year including paid or declared but unpaid dividends.  Any deferred dividends from previous years paid during the reporting period (i.e. any deferred dividends paid that impacted the P&L for the reporting period).  Interest payments made in relation to debt instruments.  Any other payments made in relation to the IGTs that are reported in this template, e.g. charges on asset transfers.  Amount of total tops ups if applicable, i.e. total additional money invested during the reporting period such as a additional payments on partly paid shares or increasing loan amount during the period (when reporting tops ups as a separate item). This amount shall be reported in the reporting currency of the group. C0180 Balance of contractual amount of transaction at reporting date Outstanding amount of the transaction at the reporting date if applicable e.g. for debt issue, reported in the reporting currency of the group. If there has been a full early settlement/prepayment, the balance of contractual amount will be zero. C0190 Coupon/ Interest rate The interest or coupon rate as a percentage, if applicable. For variable interest rate, this shall include the reference rate and the interest rate above it. S.36.02  IGT  Derivatives General comments: This section relates to annual submission of information for groups. This template shall report all IGTs between entities in scope of group supervision according to Article 213 (2) (a) to (c) of Directive 2009/138/EC, irrespective of the choice of calculation method or whether sectoral solvency rules have been used for the purposes of the group solvency calculation. Groups are expected to complete this template for all significant, very significant and transactions required to be reported in all circumstances for IGTs between the individual undertaking and the mixed activity insurance holding company and its related undertakings. This template shall include IGTs that were:  in force at the start of the reporting period.  incepted during the reporting period and outstanding at the reporting date.  incepted and expired/matured during the reporting period. Where similar transactions with a related entity may be excluded from IGT reporting when considered individually against the thresholds for significant and very significant, these transactions must nevertheless be reported individually where collectively, they are at or above the corresponding threshold values for significant or very significant IGTs. Each transaction shall be reported separately. Any additions / top ups to significant IGTs shall be reported as a separate IGT, even if the top up in its own right falls below the significant threshold limit. For example, if an undertaking increases the initial loan amount to another related undertaking the addition to the loan should be recorded as a separate item with its issue date as the date of the top up. Where the transaction value is different for two transacting parties (e.g. a EUR 10 m transaction between A and B where A records EUR 10 m but B only receive EUR 9,5 m because of transactions costs, of say EUR 0,5m has been expensed) the template should record the maximum amount as the transaction amount, in this case EUR 10 m. Where there is a chain of related IGTs (say A invests in B and B invests in C), each link of the chain needs to be reported as a separate IGT. ITEM INSTRUCTIONS C0010 ID of intragroup transaction Unique internal identification code for each intragroup transaction. Must be consistent over time. C0020 Investor/ Buyer name Name of the entity that is investing/buying the derivative, or the counterparty with the long position. For swaps the payer is the payer of the fixed rate that receives the floating rate. C0030 Identification code of the investor / buyer The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0040 ID code type of code of the investor/buyer Identification of the code used in item Identification code for the investor/buyer: 1  LEI 2  Specific code C0050 Issuer/ Seller name Name of the entity that is issuing/selling the derivative, or the counterparty with the short position. For swaps the receiver, receives the fixed rates and pays the floating rate. C0060 Identification code of the issuer / seller The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0070 ID code type of code of the issuer / seller Identification of the code used in item Identification code for the issuer / seller: 1  LEI 2  Specific code C0080 ID Code of the instrument This is the identification code of the instrument (derivative) between the two counterparties identified using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be consistent over time. This may be different from the intragroup transaction code provided in cell C0010. C0090 ID Code Type of the instrument Type of ID Code used for the ID Code of the instrument item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0100 Transaction type Identify the transaction type. The following close list shall be used: 1  Derivatives  futures 2  Derivatives  forwards 3  Derivatives  options 4  Derivatives  others 5  Guarantees  credit protection 6  Guarantees  others 7  Swaps  credit default 8  Swaps  interest rate 9  Swaps  currency 10  Swaps  others A repurchase agreement should be considered as cash transaction plus forward contract. C0110 Transaction Trade date Identify the ISO 8601 (yyyy mm dd) code of the date of the transaction/trade of the derivative contract. For rolled contracts use the initial trade date. C0120 Maturity date Identify the ISO 8601 (yyyy mm dd) code of the contractually defined date of close of the derivative contract, whether at maturity date, expiring date for options (European or American), etc. C0130 Currency Where applicable, identify the ISO 4217 alphabetic code of the currency of the derivative, i.e. currency of the notional amount of the derivative (e.g.: option having as underlying an amount in USD). This item is not applicable for currency swap. C0140 Notional amount at transaction date The amount covered or exposed to the derivative at the transaction date, reported in the reporting currency of the group. For futures and options, corresponds to contract size multiplied by the number of contracts. For swaps and forwards, corresponds to the contract amount. C0150 Notional amount at reporting date The amount covered or exposed to the derivative at the reporting date, i.e. the closing balance, reported in the reporting currency of the group. For futures and options, corresponds to contract size multiplied by the number of contracts. For swaps and forwards, corresponds to the contract amount. Where a transaction has matured/expired during the reporting period before the reporting date, the notional amount at the reporting date will be zero. C0160 Value of collateral Value of the collateral pledged on reporting date (zero if derivative has been closed) if applicable, reported in the reporting currency of the group. If either one of the counter parties involved in the IGTs is valued in accordance with the Solvency II valuations rules as part of the group solvency calculation then the Solvency II value should be used to value the collateral. At minimum (not an exhaustive list), collateral between the following entities is expected to be valued in accordance with the Solvency II valuation principles:  EEA insurance and reinsurance undertakings  EEA Insurance holding companies and mixed financial holding companies.  Third country insurance, reinsurance, insurance holding companies and mixed financial holding companies included in the group solvency calculation through method 1.  Third country insurance, reinsurance, insurance holding companies and mixed financial holding companies included in the group solvency calculation through method 2 based in non equivalent regimes. Collateral arrangement between other types of undertakings, e.g. IGTs between two credit institutions within a group, may be valued in accordance with the sectoral rules. C0170 Options, futures, forwards and other derivatives  Use of derivatives (by buyer) Describe use of derivative (micro / macro hedge, efficient portfolio management). Micro hedge refers to derivatives covering a single financial instrument, forecasted transaction or liability. Macro hedge refers to derivatives covering a set of financial instruments, forecasted transactions or liabilities. The following closed list shall be used: 1  Micro hedge 2  Macro hedge 3  Matching assets and liabilities cash flows 4  Efficient portfolio management, other than Matching assets and liabilities cash flows. C0180 Options, futures, forwards and other derivatives  Identification code Asset / liability underlying the derivative ID Code of the asset or liability underlying the derivative contract. This item is to be provided for derivatives that have a single underlying instrument or index in the undertaking's portfolio. An index is considered a single instrument and shall be reported. Identification code of the instrument underlying the derivative using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available, and must be consistent over time  Multiple assets/liabilities, if the underlying assets or liabilities are more than one If the underlying is an index then the code of the index shall be reported. C0190 ID Code Type of the Asset / liability underlying the derivative Type of ID Code used for the ID Code of the instrument item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking C0200 Credit protection CDS and Guarantees  Counterparty name for which credit protection is purchased Name of the counterparty for which protection has been purchased for its default C0210 Swaps  Swap delivered interest rate (for buyer) Interest rate delivered under the swap contract (only for Interest rate swaps). C0220 Swaps  Swap received interest rate (for buyer) Interest rate received under the swap contract (only for Interest rate swaps). C0230 Swaps  Swap delivered currency (for buyer) Identify the ISO 4217 alphabetic code of the currency of the swap price (only for currency swaps). C0240 Swaps  Swap received currency (for buyer) Identify the ISO 4217 alphabetic code of the currency of the swap notional amount (only for currency swaps). S.36.03  IGT  Internal reinsurance General comments: This section relates to annual submission of information for groups. The purpose of this template is to collect information on all IGTs (significant, very significant and transactions required to be reported in all circumstances) related to internal reinsurance within a group identified according to Article 213(2)(a) to (c) of Directive 2009/138/EC. These include, but not limited to:  reinsurance treaties between related undertakings of a group;  facultative reinsurance between related undertakings of a group; and  any other transaction that results in transferring underwriting risk (insurance risk) between related undertakings of a group.. Groups are expected to complete this template for all significant, very significant and transactions required to be reported in all circumstances for IGTs between the individual undertaking and the mixed activity insurance holding company and its related undertakings. This template shall include IGTs that were:  in force at the start of the reporting period.  incepted during the reporting period and outstanding at the reporting date.  incepted and expired/matured during the reporting period. Where similar transactions with a related entity may be excluded from IGT reporting when considered individually against the thresholds for significant and very significant, these transactions must nevertheless be individually reported where collectively they are at or above the corresponding threshold values for significant or very significant IGTs. Each transaction shall be reported separately. Undertakings shall report as many rows as needed to properly identify the transaction, including if different types of reinsurance contracts/ treaties are used. Any additions / top ups to significant IGTs shall be reported as a separate IGT, even if the top up in its own right falls below the significant threshold limit. For example, if an undertaking increases the initial loan amount to another related undertaking the addition to the loan should be recorded as a separate item with its issue date as the date of the top up. Where the transaction value is different for two transacting parties (e.g. a EUR 10 m transaction between A and B where A records EUR 10 m but B only receive EUR 9,5 m because of transactions costs, of say EUR 0,5 m has been expensed) the template should record the maximum amount as the transaction amount, in this case EUR 10 m. Where there is a chain of related IGTs (say A invests in B and B invests in C), each link of the chain needs to be reported as a separate IGT. ITEM INSTRUCTIONS C0010 ID of intragroup transaction Unique internal identification code for each intragroup transaction. Must be consistent over time. C0020 Name of cedent Legal name of the entity that has transferred the underwriting risk to another insurer or reinsurer within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC C0030 Identification code of cedent The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0040 ID code type of code of the cedant Identification of the code used in item Identification code for the cedant: 1  LEI 2  Specific code C0050 Name of reinsurer Legal name of the reinsurer to whom the underwriting risk has been transferred. This shall be the same as reported in S.30.02. C0060 Identification code of reinsurer The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0070 ID code type of code of the reinsurer Identification of the code used in item Identification code for the reinsurer: 1  LEI 2  Specific code C0080 Validity period (start date) Identify the ISO 8601 (yyyy mm dd) code of the date of commencement of the specific reinsurance contract/treaty. C0090 Validity period (expiry date) Identify the ISO 8601 (yyyy mm dd) code of the expiry date of the specific reinsurance contract/treaty (i.e. the last date the specific reinsurance contract/treaty is in force). This item is not reported if there is no expiry date (for example, contract is continuous and ends by one of the parties giving notice). C0100 Currency of contract/treaty Identify the ISO 4217 alphabetic code of the currency of payments for the specific reinsurance contract/treaty. C0110 Type of reinsurance contract/ treaty Identify the type of reinsurance contract/treaty. The following close list shall be used: 1  quota share 2  variable quota share 3  surplus 4  excess of loss (per event and per risk) 5  excess of loss (per risk) 6  excess of loss (per event) 7  excess of loss back up (protection against follow on events which certain catastrophes can cause such as flooding or fire) 8  excess of loss with basis risk 9  reinstatement cover 10  aggregate excess of loss 11  unlimited excess of loss 12  stop loss 13  other proportional treaties 14  other non proportional treaties 15  Financial reinsurance 16  Facultative proportional 17  Facultative non proportional Other proportional treaties (code 13) and Other non proportional treaties (code 14) can be used for hybrid types of reinsurance treaties. C0120 Maximum cover by reinsurer under contract/treaty For quota share or a surplus treaty, 100 % of the maximum amount that has been set for the entire contract/treaty is stated here (e.g. £10million). In case of unlimited cover 1 must be filled in here. For excess of loss or stop loss treaties enter the initial capacity. This item has to be reported in the currency of the transaction. C0130 Net Receivables The amount resulting from: claims paid by the insurer but not yet reimbursed by the reinsurer + commissions to be paid by the reinsurer + other receivables minus debts to the reinsurer. Cash deposits are excluded and are to be considered as guarantees received. Total amount must be equal to the sum of the balance sheet items: Reinsurance receivables and Reinsurance payables. This item has to be reported in the currency of the group. C0140 Total reinsurance recoverable Total amount due from the reinsurer at the reporting date which include:  Premium provision for part of the future reinsurance premium which has already been paid to the reinsurer;  Claims provision for claims outstanding for insurer which have to be paid by the reinsurer; and/or  Technical provisions for the amount reflecting the share of the reinsurer in the gross technical provisions. This item has to be reported in the reporting currency of the group. C0150 Reinsurance result (for reinsured entity) The reinsurance result for the reinsured entity should be calculated as follows: Total reinsurance commissions received by reinsured entity less Gross reinsurance premiums paid by reinsured entity plus Claims paid by reinsurer during the reporting period plus Total reinsurance recoverables at the end of the reporting period less Total reinsurance recoverables at the start of the reporting period. This item has to be reported in the reporting currency of the group. C0160 Line of business Identify the line of business, as defined in Annex I to Delegated Regulation (EU) 2015/35, being reinsured. The following close list shall be used: 1  Medical expense insurance 2  Income protection insurance 3  Workers' compensation insurance 4  Motor vehicle liability insurance 5  Other motor insurance 6  Marine, aviation and transport insurance 7  Fire and other damage to property insurance 8  General liability insurance 9  Credit and suretyship insurance 10  Legal expenses insurance 11  Assistance 12  Miscellaneous financial loss 13  Proportional medical expense reinsurance 14  Proportional income protection reinsurance 15  Proportional workers' compensation reinsurance 16  Proportional motor vehicle liability reinsurance 17  Proportional other motor reinsurance 18  Proportional marine, aviation and transport reinsurance 19  Proportional fire and other damage to property reinsurance 20  Proportional general liability reinsurance 21  Proportional credit and suretyship reinsurance 22  Proportional legal expenses reinsurance 23  Proportional assistance reinsurance 24  Proportional miscellaneous financial loss reinsurance 25  Non proportional health reinsurance 26  Non proportional casualty reinsurance 27  Non proportional marine, aviation and transport reinsurance 28  Non proportional property reinsurance 29  Insurance with profit participation 30  Index linked and unit linked insurance 31  Other life insurance 32  Annuities stemming from non life insurance contracts and relating to health insurance obligations 33  Annuities stemming from non life insurance contracts and relating to insurance obligations other than health insurance obligations 34  Life reinsurance 35  Health insurance 36  Health reinsurance If a reinsurance arrangement covers more than one line of business, then select the most significant line of business from the list above. S.36.04  IGT  Cost Sharing, contingent liabilities, off BS and other items General comments: This section relates to annual submission of information for groups. The purpose of this template is to collect information on all other IGTs (significant, very significant and transactions required to be reported in all circumstances) which have not been captured in 36.01 to 36.03 templates within a group identified according to Article 213(2)(a) to (c) of Directive 2009/138/EC. These include, but not limited to:  Internal cost sharing;  Contingent liabilities (other than derivatives);  Off balance sheet guarantees;  Any other transactions between related undertakings or natural persons in scope of the group supervision. Groups are expected to complete this template for all significant, very significant and transactions required to be reported in all circumstances for IGTs between the individual undertaking and the mixed activity insurance holding company and its related undertakings. This template shall include IGTs that were:  in force at the start of the reporting period.  incepted during the reporting period and outstanding at the reporting date.  incepted and expired/matured during the reporting period. Where similar transactions with a related entity may be excluded from IGT reporting when considered individually against the thresholds for significant and very significant, these transactions must nevertheless be individually reported where collectively they are at or above the corresponding threshold values for significant or very significant IGTs. Each transaction shall be reported separately. Any additions / top ups to significant IGTs shall be reported as a separate IGT, even if the top up in its own right falls below the significant threshold limit. For example, if an undertaking increases the initial loan amount to another related undertaking the addition to the loan should be recorded as a separate item with its issue date as the date of the top up. Where the transaction value is different for two transacting parties (e.g. a EUR 10 m transaction between A and B where A records EUR 10 m but B only receive EUR 9,5 m because of transactions costs, of say EUR 0,5 m has been expensed) the template should record the maximum amount as the transaction amount, in this case EUR 10 m. Where there is a chain of related IGTs (say A invests in B and B invests in C), each link of the chain needs to be reported as a separate IGT. ITEM INSTRUCTIONS C0010 ID of intragroup transaction Unique internal identification code for each intragroup transaction. Must be consistent over time. C0020 Investor/ Buyer/ Beneficiary name Legal name of the entity that is purchasing/investing in the asset/investment or receiving the service/guarantee. C0030 Identification code of the Investor/ Buyer/ Beneficiary The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0040 ID code type of code of the Investor/ Buyer/ Beneficiary Identification of the code used in item Identification code for the Investor/ Buyer/ Beneficiary: 1  LEI 2  Specific code C0050 Issuer/ Seller/ Provider name Legal name of the entity that is selling/transferring the asset/investment or providing the service/guarantee. C0060 Identification code of the Issuer/ Seller/ Provider The unique identification code attached to the investor/buyer/transferee by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of the group, in the meaning of Article 212(1)(c) of Directive 2009/138/EC, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0070 ID code type of code of the Issuer/ Seller/ Provider Identification of the code used in item Identification code for the Issuer/ Seller/ Provider: 1  LEI 2  Specific code C0080 Transaction type Identify the type of transaction. The following close list shall be used: 1  Contingent liabilities 2  Off balance sheet items 3  Internal cost sharing 4  Others C0090 Transaction Issue date Identify the ISO 8601 (yyyy mm dd) code of the date when the transaction/issue takes effect. C0100 Effective date of agreement/ contract underlying transaction Where applicable, Identify the ISO 8601 (yyyy mm dd) code of the date when the transaction or contract underlying the transactions takes effect if different from the transaction date. If same as the transaction date, the transaction date is to be reported. C0110 Expiry date of agreement / contract underlying transaction Where applicable, identify the ISO 8601 (yyyy mm dd) code of the date when the agreement/contract ceases. If the expiry date is perpetual use 9999 12 31. C0120 Currency of transaction Identify the ISO 4217 alphabetic code of the currency in which the transaction took place. C0130 Trigger event Where applicable, brief description of event that would trigger the transaction/payment/liability/none e.g. event that would result in a contingent liability occurring. C0140 Value of transaction/ collateral /Guarantee Value of the transaction, collateral pledged or contingent liability recognised on the Solvency II balance sheet. This item is to be reported in the reporting currency of the group. All items shall be reported on Solvency II value. However where Solvency II value is not available (e.g. non EEA operations under method 2 in equivalent regimes or banks and credit institutions) then the local or sectoral valuation rules should be used. C0150 Maximum possible value of contingent liabilities Maximum possible value, if possible, regardless of their probability (i.e. future cash flows required to settle the contingent liability over the lifetime of that contingent liability, discounted at the relevant risk free interest rate term structure) of contingent liabilities included in Solvency II Balance Sheet. C0160 Maximum possible value of contingent liabilities not included in Solvency II Balance Sheet Enter the maximum amount of the contingent liability, for those not included in the Solvency II Balance Sheet, that could be due from the Provider. This item is to be reported in the reporting currency of the group. C0170 Maximum value of letters of credit/guarantees Sum of all possible cash flows if events triggering guarantees were all to happen in relation to guarantees provided by the provider (cell C0050) to the beneficiary (Cell C0020) to guarantee the payment of the liabilities due by the undertaking (includes letter of credit, undrawn committed borrowing facilities). This item shall not include amounts already reported under C0150 and C0160. C0180 Value of guaranteed assets Value of the guaranteed asset for which the guarantees are received. Other local/sectoral valuation principles than Solvency II ones may be relevant in this case. S.37.01  Risk concentration General comments: This section relates to annual submission of information for groups. This template shall include all significant risk concentrations between entities in scope of group supervision and third parties, irrespective of the choice of calculation method or whether sectoral solvency rules have been used for the purposes of the group solvency calculation. The aim is to list the most important exposure (value of the exposure) by counterparty and by type of exposure (group or/and entity) outside the scope of the re/insurance group (maximum exposure per contract and if a reinsurer fails; off balance sheet risk concentration). It can be understood as the maximum possible exposure on a contractual basis and not necessarily be reflected on the balance sheet, but not taking into account any risk mitigation instruments or techniques. Thresholds can be fixed by the group supervisor after consulting the group itself and the college. ITEM INSTRUCTIONS C0010 Name of the external counterparty This is the name of the external counterparty of the group. C0020 Identification code of the counterparty of the Group The Legal Entity Identifier (LEI) attached to the investor/buyer/transferee if existent. If none is available this item shall not be reported. C0030 ID code type of the counterparty of the Group Identification of the code used in item Identification code of the counterparty of the Group: 1  LEI 9  None C0040 Country of the exposure Identify the ISO Code (3166 1 alpha 2) of country from which the exposure comes from. If there is an issuer of for example a bond, this is the country where the headquarter of the entity issuing the bond is located. C0050 Nature of exposure Description of the type of exposure. Derivatives and collaterals are also to be included as well as exposures to sovereign counterparties. If there is more than one type of exposure per counterparty, separate entries have to be reported in separate rows. The following closed list shall be used:: 1  Assets  bonds 2  Assets  equity 3  Assets  reinsurance 4  Assets  others 5  Liabilities  insurance 6  Liabilities  loans 7  Liabilities  debts 8  Liabilities  others 9  Off balance sheet (contingent asset) 10  Off balance sheet (contingent liability) Derivatives shall be reported net of collateral. C0060 Identification code of the exposure Exposure ID code using the following priority:  ISO 6166 code of ISIN when available  Other recognised codes (e.g.: CUSIP, Bloomberg Ticker, Reuters RIC)  Code attributed by the undertaking, when the options above are not available. This code must be consistent over time. For exposures types 3 and 5 of C0050 reporting should be done by the counterparty and this cell should not be reported. C0070 Identification code type of the exposure Type of ID Code used for the Asset ID Code item. One of the options in the following closed list shall be used: 1  ISO 6166 for ISIN code 2  CUSIP (The Committee on Uniform Securities Identification Procedures number assigned by the CUSIP Service Bureau for U.S. and Canadian companies) 3  SEDOL (Stock Exchange Daily Official List for the London Stock Exchange) 4  WKN (Wertpapier Kenn Nummer, the alphanumeric German identification number) 5  Bloomberg Ticker (Bloomberg letters code that identify a company's securities) 6  BBGID (The Bloomberg Global ID) 7  Reuters RIC (Reuters instrument code) 8  FIGI (Financial Instrument Global Identifier) 9  Other code by members of the Association of National Numbering Agencies 99  Code attributed by the undertaking For exposures types 3 and 5 of C0050 reporting should be done by counterparty and this cell should not be reported. If a particular exposure consists of more than one code, each code shall be listed in a separate line. C0080 External rating Rating of the exposure at the reporting reference date issued by the nominated credit assessment institution (ECAI). C0090 Nominated ECAI Identify the credit assessment institution (ECAI) giving the external rating. C0100 Sector Identify the economic sector of issuer based on the latest version of NACE code. The letter reference of the NACE code identifying the Section should be used as a minimum for identifying sectors (e.g. A or A0111 would be acceptable) except for the NACE relating to Financial and Insurance activities, for which the letter identifying the Section followed by the 4 digits code for the class should be used (e.g. K6411). C0110 Group entity subject to the exposure List of all involved entities of the group in the exposure. It concerns all entities and for each entity a separate entry has to be reported. If more than one entity of the group is involved, for each entity a separate row is necessary. C0120 Identification code of the group entity The unique identification code as reported in S.32.01. Identification code by this order of priority:  Legal Entity Identifier (LEI);  Specific code Specific code:  For EEA insurance and reinsurance undertakings and other EEA regulated undertakings within the scope of group supervision: identification code used in the local market, attributed by the undertaking's competent supervisory authority;  For non EEA undertakings and non regulated undertakings within the scope of group supervision, identification code will be provided by the group. When allocating an identification code to each non EEA or non regulated undertaking, the group should comply with the following format in a consistent manner: identification code of the parent undertaking + ISO 3166 1 alpha 2 code of the country of the undertaking + 5 digits C0130 ID code type of the group entity Identification of the code used in item Identification code of the group entity: 1  LEI 2  Specific code C0140 Maturity (asset side) / Validity (liability side) Identify the ISO 8601 (yyyy mm dd) code of the maturity date of assets and the validity date of liabilities. A fixed date should be indicated for the maturity date of assets and for the validity date of liabilities which should be understood as a contractual termination date or the last projected cash flow point depending on which is the earlier of both. If more than one maturity date is applicable, each maturity date shall be listed in a separate line. C0150 Value of the exposure Solvency II value of the exposure as of the reporting date for the balance sheet type of exposures (code 1 to 8 from C0050) and maximum possible value, if possible, regardless of their probability for off balance sheet items (code 9 to 10 from C0050). It is also applicable for reinsurance contracts:  For reinsurance ceded the amount of the reinsurance recoverables shall be reported;  For reinsurance accepted the amount of technical provisions shall be reported. C0160 Currency Identify the ISO 4217 alphabetic code of the original currency of the exposure. C0170 Maximum amount to be paid by the reinsurer Only applicable if the exposure is Assets  Reinsurance: In the case the reinsurer has to pay resulting from a reinsurance contract, this is the maximum amount to be payable to the contract party by the reinsurer taking into account the specificities of the reinsurance contract. ANNEX IV Asset categories Category Definition 1 Government bonds Bonds issued by public authorities, whether by central governments supra-national government institutions, regional governments or local authorities and bonds that are fully, unconditionally and irrevocably guaranteed by the European Central Bank, Member States' central government and central banks denominated and funded in the domestic currency of that central government and the central bank, multilateral development banks referred to in paragraph 2 of Article 117 of Regulation (EU) No 575/2013 or international organisations referred to in Article 118 of Regulation (EU) No 575/2013, where the guarantee meets the requirements set out in Article 215 of Delegated Regulation 2015/35. 2 Corporate bonds Bonds issued by corporations 3 Equity Shares and other securities equivalent to shares representing corporations' capital, i.e., representing ownership in a corporation 4 Collective Investment Undertakings Collective investment undertaking' means an undertaking for collective investment in transferable securities (UCITS) as defined in Article 1(2) of Directive 2009/65/EC of the European Parliament and of the Council or an alternative investment fund (AIF) as defined in Article 4(1)(a) of Directive 2011/61/EU of the European Parliament and of the Council. 5 Structured notes Hybrid securities, combining a fixed income (return in the form of fixed payments) instrument with a series of derivative components. Excluded from this category are fixed income securities that are issued by sovereign governments. Concerns securities that have embedded one or a combination of categories of derivatives, including Credit Default Swaps (CDS), Constant Maturity Swaps (CMS), Credit Default Options (CDOp). Assets under this category are not subject to unbundling 6 Collateralised securities Securities whose value and payments are derived from a portfolio of underlying assets. Includes Asset Backed Securities (ABS), Mortgage Backed securities (MBS), Commercial Mortgage Backed securities (CMBS), Collateralised Debt Obligations (CDO), Collateralised Loan Obligations (CLO), Collateralised Mortgage Obligations (CMO). Assets under this category are not subject to unbundling 7 Cash and deposits Money in the physical form, bank deposits and other money deposits 8 Mortgages and loans Financial assets created when creditors lend funds to debtors, with collateral or not, including cash pools. 9 Property Buildings, land, other constructions that are immovable and equipment 0 Other investments Other assets reported in Any other assets, not elsewhere shown A Futures Standardised contract between two parties to buy or sell a specified asset of standardised quantity and quality at a specified future date at a price agreed today B Call Options Contract between two parties concerning the buying of an asset at a reference price during a specified time frame, where the buyer of the call option gains the right, but not the obligation, to buy the underlying asset C Put Options Contract between two parties concerning the selling of an asset at a reference price during a specified time frame, where the buyer of the put option gains the right, but not the obligation, to sell the underlying asset D Swaps Contract in which counterparties exchange certain benefits of one party's financial instrument for those of the other party's financial instrument, and the benefits in question depend on the type of financial instruments involved E Forwards Non-standardised contract between two parties to buy or sell an asset at a specified future time at a price agreed today F Credit derivatives Derivative whose value is derived from the credit risk on an underlying bond, loan or any other financial asset ANNEX V Complementary Identification Code (CIC) Table First 2 positions Asset listed in ISO 3166-1-alpha-2 country code, XV, XL or XT Third position Category 1 2 3 4 5 6 7 8 9 0 Government bonds Corporate bonds Equity Investment funds Collective Investment Undertakings Structured notes Collateralised securities Cash and deposits Mortgages and loans Property Other investments Fourth position Sub-category or main risk 1 1 1 1 1 1 1 1 1 Central Government bonds Corporate bonds Common equity Equity funds Equity risk Equity risk Cash Uncollateralised loans made Property (office and commercial) 2 2 2 2 2 2 2 2 2 Supra-national bonds Convertible bonds Equity of real estate related corporation Debt funds Interest rate risk Interest rate risk Transferable deposits (cash equivalents) Loans made collateralised with securities Property (residential) 3 3 3 3 3 3 3 3 Regional government bonds Commercial paper Equity rights Money market funds Currency risk Currency risk Other deposits short term (less than or equal to one year) Property (for own use) 4 4 4 4 4 4 4 4 4 Local authorities bonds Money market instruments Preferred equity Asset allocation funds Credit risk Credit risk Other deposits with term longer than one year Mortgages Property (under construction for investment) 5 5 5 5 5 5 5 5 Treasury bonds Hybrid bonds Real estate funds Real estate risk Real estate risk Deposits to cedants Other collateralized loans made Plant and equipment (for own use) 6 6 6 6 6 6 6 Covered bond Common covered bonds Alternative funds Commodity risk Commodity risk Loans on policies Property (under construction for own use) 7 7 7 7 7 National Central Banks Covered bonds subject to specific law Private equity funds Catastrophe and Weather risk Catastrophe and Weather risk 8 8 8 8 Subordinated bonds Infrastructure funds Mortality risk Mortality risk 9 9 9 9 9 9 9 9 9 9 Other Other Other Other Other Other Other Other Other Other Third position Category A B C D E F Futures Call Options Put Options Swaps Forwards Credit derivatives Fourth position Sub-category or main risk 1 1 1 1 1 1 Equity and index futures Equity and index options Equity and index options Interest rate swaps Forward interest rate agreement Credit default swap 2 2 2 2 2 2 Interest rate futures Bond options Bond options Currency swaps Forward exchange rate agreement Credit spread option 3 3 3 3 3 Currency futures Currency options Currency options Interest rate and currency swaps Credit spread swap 4 4 4 4 Warrants Warrants Total return swap Total return swap 5 5 5 5 Commodity futures Commodity options Commodity options Security swaps 6 6 Swaptions Swaptions 7 7 7 7 7 Catastrophe and Weather risk Catastrophe and Weather risk Catastrophe and Weather risk Catastrophe and Weather risk Catastrophe and Weather risk 8 8 8 8 8 Mortality risk Mortality risk Mortality risk Mortality risk Mortality risk 9 9 9 9 9 9 Other Other Other Other Other Other ANNEX VI Definitions of the CIC Table First 2 positions  Assets listed in Definition Country ISO 3166-1-alpha-2 country code Identify the ISO 3166-1-alpha-2 country code where the asset is listed in. An asset is considered as being listed if it is negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. If the asset is listed in more than one country or the undertaking uses for valuation purposes a price provider which is one of the regulated markets or multilateral trading facility where the asset is listed in, the country shall be the one of that regulated market or multilateral trading facilty used as the reference for valuation purposes. XV Assets listed in more than one country Identify assets that are listed in one or more countries but when the undertaking uses for valuation purposes a price provider which is not one of the regulated markets or multilateral trading facility where the asset is listed in. XL Assets that are not listed in a stock exchange Identify assets that are not negotiated on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/EC. XT Assets that are not exchange tradable Identify assets that by their nature are not subject to negotiation on a regulated market or on a multilateral trading facility, as defined by Directive 2004/39/CE. Third and fourth position  Category Definition 1 Government bonds Bonds issued by public authorities, whether by central governments supra-national government institutions, regional governments or local authorities local authorities and bonds that are fully, unconditionally and irrevocably guaranteed by the European Central Bank, Member States' central government and central banks denominated and funded in the domestic currency of that central government and the central bank, multilateral development banks referred to in paragraph 2 of Article 117 of Regulation (EU) No 575/2013 or international organisations referred to in Article 118 of Regulation (EU) No 575/2013, where the guarantee meets the requirements set out in Article 215 of Delegated Regulation 2015/35. Regarding bonds with a qualifying guarantee, the third and fourth position shall be attributed by reference to the entity providing the guarantee. 11 Central Government bonds Bonds issued by central governments 12 Supra-national bonds Bonds issued by public institutions established by a commitment between national states, e.g. issued by a multilateral development bank as listed in Annex VI, Part 1, Number 4 of the Capital Requirements Directive (2013/36/EU) or issued by an international organisation listed in Annex VI, Part 1, Number 5 of the Capital Requirements Directive (2013/36/EU) 13 Regional government bonds Regional government or autonomous communities debt instruments offered to the public in a public offering on the capital market 14 Local authorities bonds Bonds issued by local authorities, including cities, provinces, districts and other municipal authorities 15 Treasury bonds Short term government bonds, issued by central governments (issued with a maturity term up to 1 year) 16 Covered bonds Government bonds which have a pool of assets that secures or covers the bond. Those assets remain on the issuer balance sheet. 17 National Central banks Bonds issued by national central banks 19 Other Other government bonds, not classified under the above categories 2 Corporate bonds Bonds issued by corporations 21 Corporate bonds Bonds issued by corporations, with simple characteristics, usually covering the ones referred to as plain vanilla, and that don't have any special feature described in the categories 22 to 28 22 Convertible bonds Corporate bonds that the holder can convert into shares of common stock in the issuing company or cash of equal value, having debt and equity-like features 23 Commercial paper Unsecured, short-term debt instrument issued by a corporation, typically for the financing of accounts receivable, inventories and meeting short-term liabilities, usualy with original maturity lesser than 270 days. 24 Money market instruments Very short term debt securities (usualy with maturities ranging form 1 day up to 1 year), consisting mainly of negotiable certificates of deposit (CDs), bankers acceptances, repurchase agreements (repos) and other highly liquid instruments. Commercial Paper is excluded from this category 25 Hybrid bonds Corporate bonds that have debt and equity-like features, but are not convertible. 26 Common covered bonds Corporate bonds which have a pool of assets that secures or covers the bond. Those assets remain on the issuer balance sheet. Covered bonds subject to specific law are excluded from this category 27 Covered bonds subject to specific law Corporate bonds which have a pool of assets that secures or covers the bond if the originator becomes insolvent and are subject by law to special public supervision designed to protect bond-holders, as definid in Article 22(4) of Directive 2009/65/CE. An example of this category is Pfandbrief: Covered bonds which are issued on the basis of the Pfandbrief Act. They are used to refinance loans for which collateral is furnished in the form of loans secured by real estate liens (Mortgage Pfandbriefe), public-sector loans (Public Pfandbriefe), ship mortgages (Ship Pfandbriefe) or aircraft mortgages (Aircraft Pfandbriefe). Thus, the distinction made between these Pfandbrief types refers to the cover pool created for each type of Pfandbrief. 28 Subordinated bonds Corporate bonds which have a lower priority than other bonds of the issuer in case of liquidation. 29 Other Other corporate bonds, with other characteristics than the ones identified in the above categories 3 Equity Shares and other securities equivalent to shares representing corporations' capital, i.e., representing ownership in a corporation 31 Common equity Equity that represents basic property rights on corporations 32 Equity of real estate related corporation Equity representing capital from real estate related corporations 33 Equity rights Rights to subscribe to additional shares of equity at a set price 34 Preferred equity Equity security that is senior to common equity, having a higher claim on the assets and earnings than common equity, but is subordinate to bonds 39 Other Other equity, not classified under the above categories 4 Collective Investment Undertakings Collective investment undertaking' means an undertaking for collective investment in transferable securities (UCITS) as defined in Article 1(2) of Directive 2009/65/EC of the European Parliament and of the Council or an alternative investment fund (AIF) as defined in Article 4(1)(a) of Directive 2011/61/EU of the European Parliament and of the Council. 41 Equity funds Collective investment undertakings mainly invested in equity 42 Debt funds Collective investment undertakings mainly invested in bonds 43 Money market funds Collective investment undertakings under the definition provided by ESMA (CESR/10-049) 44 Asset allocation funds Collective investment undertakings which invests its assets pursuing a specific asset allocation objective, e.g. primarily investing in the securities of companies in countries with nascent stock markets or small economies, specific sectors or group of sectors, specific countries or other specific investment objective 45 Real estate funds Collective investment undertakings mainly invested in real estate 46 Alternative funds Collective investment undertakings whose investment strategies include such as hedging, event driven, fixed income directional and relative value, managed futures, commodities etc. 47 Private equity funds Collective investment undertakings used for making investments in equity securities following strategies associated with private equity. 48 Infrastructure funds Collective investment undertakings that invest in utilities such as toll roads, bridges, tunnels, ports and airports, oil and gas distribution, electricity distribution and social infrastructure such as healthcare and educational facilities 49 Other Other Collective investment undertakings, not classified under the above categories 5 Structured notes Hybrid securities, combining a fixed income (return in the form of fixed payments) instrument with a series of derivative components. Excluded from this category are fixed income securities that are issued by sovereign governments. Concerns securities that have embedded one or a combination of categories of derivatives, including Credit Default Swaps (CDS), Constant Maturity Swaps (CMS), Credit Default Options (CDOp). Assets under this category are not subject to unbundling 51 Equity risk Structured notes mainly exposed to equity risk 52 Interest rate risk Structured notes mainly exposed to interest rate risk 53 Currency risk Structured notes mainly exposed to currency risk 54 Credit risk Structured notes mainly exposed to credit risk 55 Real estate risk Structured notes mainly exposed to real estate risk 56 Commodity risk Structured notes mainly exposed to commodity risk 57 Catastrophe and Weather risk Structured notes mainly exposed to catastrophe or weather risk 58 Mortality risk Structured notes mainly exposed to mortality risk 59 Other Other structured notes, not classified under the above categories 6 Collateralised securities Securities whose value and payments are derived from a portfolio of underlying assets. Includes Asset Backed Securities (ABS), Mortgage Backed securities (MBS), Commercial Mortgage Backed securities (CMBS), Collateralised Debt Obligations (CDO), Collateralised Loan Obligations (CLO), Collateralised Mortgage Obligations (CMO). Assets under this category are not subject to unbundling 61 Equity risk Collateralised securities mainly exposed to equity risk 62 Interest rate risk Collateralised securities mainly exposed to interest rate risk 63 Currency risk Collateralised securities mainly exposed to currency risk 64 Credit risk Collateralised securities mainly exposed to credit risk 65 Real estate risk Collateralised securities mainly exposed to real estate risk 66 Commodity risk Collateralised securities mainly exposed to commodity risk 67 Catastrophe and Weather risk Collateralised securities mainly exposed to catastrophe or weather risk 68 Mortality risk Collateralised securities mainly exposed to mortality risk 69 Other Other collateralised securities, not classified under the above categories 7 Cash and deposits Money in the physical form, cash equivalent, bank deposits and other money deposits 71 Cash Notes and coins in circulation that are commonly used to make payments 72 Transferable deposits (cash equivalents) Deposits exchangeable for currency on demand at par and which are directly usable for making payments by cheque, draft, giro order, direct debit/credit, or other direct payment facility, without penalty or restriction 73 Other deposits short term (less than or equal to one year) Deposits other than transferable deposits, with remaining maturity inferior or equal to 1 year, that cannot be used to make payments at any time and that are not exchangeable for currency or transferable deposits without any kind of significant restriction or penalty 74 Other deposits with term longer than one year Deposits other than transferable deposits, with remaining maturity superior to 1 year, that cannot be used to make payments at any time and that are not exchangeable for currency or transferable deposits without any kind of significant restriction or penalty 75 Deposits to cedants Deposits relating to reinsurance accepted 79 Other Other cash and deposits, not classified under the above categories 8 Mortgages and loans Financial assets created when creditors lend funds to debtors, with collateral or not, including cash pools. 81 Uncollateralized loans made Loans made without collateral 82 Loans made collateralized with securities Loans made with collateral in the form of financial securities 84 Mortgages Loans made with collateral in the form of real estate 85 Other collateralized loans made Loans made with collateral in any other form 86 Loans on policies Loans made with insurance policies as collateral 89 Other Other mortgages and loans, not classified under the above categories 9 Property Buildings, land, other constructions that are immovable and equipment 91 Property (office and commercial) Office and commercial building used for investment 92 Property (residential) Residential buildings used for investment 93 Property (for own use) Real estate for the own use of the undertaking 94 Property (under construction for investment) Real estate that is under construction, for future usage as investment 95 Plant and equipment (for own use) Plant and equipment for the own use of the undertaking 96 Property (under construction for own use) Real estate that is under construction, for future own usage 99 Other Other real estate, not classified under the above categories 0 Other investments Other assets reported in Other investments A Futures Standardised contract between two parties to buy or sell a specified asset of standardised quantity and quality at a specified future date at a price agreed today A1 Equity and index futures Futures with equity or stock exchange indices as underlying A2 Interest rate futures Futures with bonds or other interest rate dependent security as underlying A3 Currency futures Futures with currencies or other currencies dependent security as underlying A5 Commodity futures Futures with commodities or other commodities dependent security as underlying A7 Catastrophe and Weather risk Futures mainly exposed to catastrophe or weather risk A8 Mortality risk Futures mainly exposed to mortality risk A9 Other Other futures, not classified under the above categories B Call Options Contract between two parties concerning the buying of an asset at a reference price during a specified time frame, where the buyer of the call option gains the right, but not the obligation, to buy the underlying asset B1 Equity and index options Call options with equity or stock exchange indices as underlying B2 Bond options Call options with bonds or other interest rate dependent security as underlying B3 Currency options Call options with currencies or other currencies dependent security as underlying B4 Warrants Call options that entitles the holder to buy stock of the issuing company at a specified price B5 Commodity options Call options with commodities or other commodities dependent security as underlying B6 Swaptions Call options granting its owner the right but not the obligation to enter into a long position in an underlying swap, i.e., enter into a swap where the owner pays the fixed leg and receive the floating leg B7 Catastrophe and Weather risk Call options mainly exposed to catastrophe or weather risk B8 Mortality risk Call options mainly exposed to mortality risk B9 Other Other call options, not classified under the above categories C Put Options Contract between two parties concerning the selling of an asset at a reference price during a specified time frame, where the buyer of the put option gains the right, but not the obligation, to sell the underlying asset C1 Equity and index options Put options with equity or stock exchange indices as underlying C2 Bond options Put options with bonds or other interest rate dependent security as underlying C3 Currency options Put options with currencies or other currencies dependent security as underlying C4 Warrants Put options that entitles the holder to sell stock of the issuing company at a specified price C5 Commodity options Put options with commodities or other commodities dependent security as underlying C6 Swaptions Put options granting its owner the right but not the obligation to enter into a short position in an underlying swap, i.e., enter into a swap in which the owner will receive the fixed leg, and pay the floating leg C7 Catastrophe and Weather risk Put options mainly exposed to catastrophe or weather risk C8 Mortality risk Put options mainly exposed to mortality risk C9 Other Other put options, not classified under the above categories D Swaps Contract in which counterparties exchange certain benefits of one party's financial instrument for those of the other party's financial instrument, and the benefits in question depend on the type of financial instruments involved D1 Interest rate swaps Swap that exchange interest flows D2 Currency swaps Swap that exchange currency D3 Interest rate and currency swaps Swap that exchange interest and currency flows D4 Total return swap A swap in which the non-floating rate side is based on the total return of an equity or fixed income instrument with the life longer that the swap D5 Security swaps Swap that exchange securities D7 Catastrophe and Weather risk Swaps mainly exposed to catastrophe or weather risk D8 Mortality risk Swaps mainly exposed to mortality risk D9 Other Other swaps, not classified under the above categories E Forwards Non-standardised contract between two parties to buy or sell an asset at a specified future time at a price agreed today E1 Forward interest rate agreement Forward contract in which typicaly one party pays a fixed interest rate, and receives a variable interest rate usualy based on an underlying index rate, at the predefined forward date E2 Forward exchange rate agreement Forward contract in which one party pays an amount in one currency, and receives an equivalent amount in a different currency resulting from the conversion using the contractual exchange rate, at the predefined forward date E7 Catastrophe and Weather risk Forwards mainly exposed to catastrophe or weather risk E8 Mortality risk Forwards mainly exposed to mortality risk E9 Other Other forwards, not classified under the above categories F Credit derivatives Derivative whose value is derived from the credit risk on an underlying bond, loan or any other financial asset F1 Credit default swap Credit derivative transaction in which two parties enter into an agreement whereby one party pays the other a fixed periodic coupon for the specified life on the agreement and the other party makes no payments unless a credit event relating to a predetermined reference asset occurs F2 Credit spread option Credit derivative that will generate cash flows if a given credit spread between two specific assets or benchmarks changes from its current level F3 Credit spread swap A swap in which one party makes a fixed payment to the other on the swap's settlement date and the second party pays the first an amount based on the actual credit spread F4 Total return swap A swap in which the non-floating rate side is based on the total return of an equity or fixed income instrument with the life longer that the swap F9 Other Other credit derivatives, not classified under the above categories